Case 3:18-cv-00180-SB   Document 19-1   Filed 10/11/18   Page 1 of 600




                                                           EXHIBIT 1
                                 PROFESSIONAL SERVICES EMPLOYERS TRUST
                                                          PART 1 of 2
                                ...LQ)..i..CIJ~<       Page 1 of 1248
                                    COLEMAN-FIRE, BETHANY
                                                               STND 18-03985-000001
                                                                                                                       N




                                                                                                          EXHIBIT 1
                                                                                                         PART 1 of 2
                                                                                                      Page 2 of 1248
                                                                                                                       0
                                                                                                                       0
                                                                                                                       0
                                                                                                                       0
                                                                                                                       0I
                                                                                                                       I.()
                                                                                                                       CX)
                                                                                                                       m
                                                                                                                       C")
                              LTD                                                     VW3181                           0I
                                                                                                                       CX)
                                                                                                                       ......-
                                                                                COLEMAN-FIRE, BETHANY
                                                                                                                       0
Page 2 of 600




                                                                                             GRP LTD                   z
                                                                                                                       I-
                              I1\1\11\\\\\ \\\II\\\\\ \\1\1\1\\\\\\\111\\\\11                 Part 1 Of 2              (j)
                              4345131
                                 •    TreStandarcf                               CLSD 6/7/2017
                                                                                              Site: SIC
Filed 10/11/18




                        N
                        ~
Document 19-1




                        -
                        -
                        0
                        ::>
Case 3:18-cv-00180-SB
               Case 3:18-cv-00180-SB   Document 19-1     Filed 10/11/18   Page 3 of 600
                             .ANDARD INSURANCE COMPANY.                                            \
PROCLAIM
REPORT: 375-SI~Ol                  CLAIM OVERVIEW                            RUN DATE: 06/0l/20li
USER: CCCNSUZU          CLAIM: 00VW3181                     BASE CLAIM:                                \
****************************************************************************
MEMBER
BETHANY COLEMAN-FIRE                         ID:                    DOB:
4834 NE 17TH AVE                             SEX: F                 YOUNGEST CHILD
                                             LAST GRADE: 18           DOB: 00/0000
                                             OCC CODE : 110         HIRE: 06/01/2013
PORTLAND                OR 97211             LAWYERS
(503) 320-9564
****************************************************************************
ALTERNATE PAYEE/PROVIDER                     PROVIDER:


                                             (     )
****************************************************************************
CLAIM
STATUS:    C     REASON: E         SALARY:       9,791.68     GROSS BENEFIT:       5,875.01
OCC/NON-OCC: N DIAGNOSIS: 850                CONCUSSION       CAUSE: A ER CONT%: 100.00
               DIAGNOSIS:                                     TYPE : M
LDW:    02/18/2014 IPV:     02/20/2014 DIS DT: 02/19/2014 DIS DATE AGE: 030
BEN FR: 05/20/2014 BEN TO: 09/15/2016 OWN OCC: 00/00/0000 SDR:           000
                   RTW:     00/00/0000 CLOSED: 09/15/2016 COLA RVW: 04/01/2016
RELATED CLAIM:             BILLING DIV: 01     INSURANCE EFF DATE: 06/01/2013
REHAB RTW DATE: 08/04/2014             OWN JOB: 00/00/0000
****************************************************************************
BENEFIT STRUCTURE
GROUP:         10010415                                         PROD: LT TYPE: LT
               PROFESSIONAL SERVICES EMPLOYER                    CONTRACT:    445474
               ATTN JESSICA ALLGIAR                                EFF DATE: 01/01/2013
               7525 SE 24TH ST STE 350                             LMT DATE: 12/31/2099
                                                                 CLASS:       02
               MERCER ISLAND            WA       98040            C POLICY - CLASS 2: SEE K
               (206) 236-6480                                    EVIDENCE REQD: N
                                                               MAX BNFT AMT:    8,000.00
                                                               MIN BNFT AMT:      100.00
                                                               LEVEL 1: 60.00 OF 99,999
                                                               LEVEL 2:   0.00 OF      0
                                                               LEVEL 3:   0.00 OF      0
                                                               ELIMINATION PERIOD: 090 DAYS

                                                                ELIG WAITING PERIOD: D 000
                                                                RTW LANGUAGE:   S
                                                                CONTRIBUTORY:   N
                                                                OFFSETS:
                                                                  SS: Y DI: Y PR:   ST:
                                                                  PV:
                                                                                         EXHIBIT 1
                                                                                        PART 1 of 2
                                                                                     Page 3 of 1248

                                                                                  STN D 18-03985-000003
  Case 3:18-cv-00180-SB   Document 19-1   Filed 10/11/18   Page 4 of 600


                 •                                 •
BETHANY COLEMAN-FIRE
4834 NE 17TH AVE
PORTLAND            OR 97211




                           @
                           ...,
                           \0
                           N
                           ....
                           ....




                                                                          EXHIBIT 1
                                                                         PART 1 of 2
                                                                      Page 4 of 1248

                                                                   STN D 18-03985-000004
                                    .-."f:
                Case 3:18-cv-00180-SB      Document 19-1      Filed 10/11/18          Page 5 of 600

. PROCLAIM                      tr;tDARD INSURANCE COMPANY-
  REPORT: 375-SI-01                    CLAIM OVERVIEW                                    RUN DATE: 12/19/2016
USER: CCCNSUZU            CLAIM: OOVW3181                             BASE CLAIM:
 **************************************************************************** :
MEMBER
 BETHANY COLEMAN-FIRE                          ID:                                 DOB:
 4834 NE 17TH AVE                              SEX: F                              YOUNGEST CHILD
                                               LAST GRADE: 18                        DOB: 00/0000
                                               OCC CODE: 110                       HIRE: 06/01/2013
 PORTLAND                 OR 97211             LAWYERS     ~. ~.;·:.• .
                                                                  . .,~-:. :'"..
 (503) 320-9564
 ****************************************************************************
ALTERNATE PAYEE/PROVIDER                       PROVIDER:


                                               (     )
 ****************************************************************************
 CLAIM

 STATUS:    C     REASON: 2          SALARY:       9,791.68             GROSS BENEFIT:         5,875.01
OCC/NON-OCC: N       DIAGNOSIS: 850            CONCUSSION               CAUSE: A ER CONT%: 100.00
                     DIAGNOSIS:                                         TYPE : M
 LDW:    02/18/2014 IPV:     02/20/2014 DIS DT: 02/19/2014 DIS DATE AGE: 030
 BEN FR: 05/20/2014 BEN TO: 09/15/2016 OWN OCC: 00/00/0000 SDR:           000
                    RTW:     00/00/0000 CLOSED: 09/15/2016 COLA RVW: 04/01/2016
 RELATED CLAIM:             BILLING DIV: 01     INSURANCE EFF DATE: 06/01/2013
 REHAB RTW DATE: 08/04/2014             OWN JOB: 00/00/0000
 ****************************************************************************
 BENEFIT STRUCTURE
                                                                  '

 GROUP:         10010415                                                     PROD: LT TYPE: LT
                PROFESSIONAL SERVICES EMPLOYER                                CONTRACT:    445474
                ATTN JESSICA ALLGIAR                                            EFF DATE: 01/01/2013
                7525 SE 24TH ST STE 350                                         LMT DATE: 12/31/2099
                                                                              CLASS:       02
                MERCER ISLAND             WA       .98040                      C POLICY - CLASS 2: SEE K
                (206) 236-6480                                                EVIDENCE REQD: N
                                                                            MAX BNFT AMT:    8,000.00
                                                                            MIN BNFT AMT:      100.00
                                                                            LEVEL 1: 60.00 OF 99,999
                                                                            LEVEL 2:   0.00 OF      0
                                                                            LEVEL 3:   0.00 OF      0
                                                                            ELIMINATION PERIOD: 090 DAYS


                                                                             ELIG WAITING PERIOD: D 000
                                                                             RTW LANGUAGE:   S
                                                                             CONTRIBUTORY:   N
                                                                             OFFSETS:
                                                                               SS: Y DI: Y PR:    ST:
                                                                               PV:
                                                                                                   EXHIBIT 1
                                                                                                  PART 1 of 2
                                                                                               Page 5 of 1248

                                                                                              STN D 18-03985-000005
      Case 3:18-cv-00180-SB    Document 19-1   Filed 10/11/18   Page 6 of 600



/                                                       •
    BETHANY COLEMAN-FIRE
    4834 NE 17TH AVE
    PORTLAND             OR 97211




                                @
                                ...,
                                10

                                "'
                                ....
                                ....




                                                                                EXHIBIT 1
                                                                               PART 1 of 2
                                                                            Page 6 of 1248

                                                                        STN D 18-03985-000006
               Case 3:18-cv-00180-SB   Document 19-1     Filed 10/11/18      Page 7 of 600

PROCLAIM                   •    STANDARD INSURANCE COMPANYtf /
REPORT: 375-SI-01                      CLAIM OVERVIEW                           RUN DATE: 01/30/2017,
USER: QAlMCEA           CLAIM: 00VW3181                           BASE CLAIM:
****************************************************************************
MEMBER
BETHANY COLEMAN-FIRE                         ID:
4834 NE 17TH AVE                             SEX: F                                   LD
                                             LAST GRADE: 18                 DOB: 00/0000
                                             OCC CODE: 110                HIRE: 06/01/2013
PORTLAND                OR 97211             LAWYERS
(503) 320-9564
****************************************************************************
ALTERNATE PAYEE/PROVIDER                     PROVIDER:
                                                             'I··.




                                             (     )
****************************************************************************
CLAIM
STATUS:    C     REASON: 2         SALARY:       9,791.68            GROSS BENEFIT:    5,875.01
OCC/NON-OCC: N DIAGNOSIS: 850                CONCUSSION              CAUSE: A ER CONT%: 100.00
               DIAGNOSIS:                                            TYPE : M
LDW:    02/18/2014 IPV:     02/20/2014 DIS DT: 02/19/2014 DIS DATE AGE: 030
BEN FR: 05/20/2014 BEN TO: 09/15/2016 OWN OCC: 00/00/0000 SDR:           000
                   RTW:     00/00/0000 CLOSED: 09/15/2016 COLA RVW: 04/01/2016
RELATED CLAIM:             BILLING DIV: 01     INSURANCE EFF DATE: 06/01/2013
REHAB RTW DATE: 08/04/2014             OWN JOB: 00/00/0000
****************************************************************************
BENEFIT STRUCTURE
GROUP:         10010415                                               PROD: LT TYPE: LT
               PROFESSIONAL SERVICES EMPLOYER                          CONTRACT:    445474
               ATTN JESSICA ALLGIAR                                      EFF DATE: 01/01/2013
               7525 SE 24TH ST STE 350                                   LMT DATE: 12/31/2099
                                                                       CLASS:       02
               MERCER ISLAND            WA       98040                  C POLICY - CLASS 2: SEE K
               (206) 236-6480                                          EVIDENCE REQD: N
                                                                     MAX BNFT AMT:    8,000.00
                                                                     MIN BNFT AMT:      100.00
                                                                     LEVEL 1: 60.00 OF 99,999
                                                                     LEVEL 2:   0.00 OF      0
                                                                     LEVEL 3:   0.00 OF      0
                                                                     ELIMINATION PERIOD: 090 DAYS

                                                                     ELIG WAITING PERIOD: D 000
                                                                     RTW LANGUAGE:   S
                                                                     CONTRIBUTORY:   N
                                                                     OFFSETS:
                                                                       SS: Y DI: Y PR:    ST:
                                                                       PV:
                                                                                           EXHIBIT 1
                                                                                          PART 1 of 2
                                                                                       Page 7 of 1248
                                                            ..-
                                                                                      STN D 18-03985-000007
  Case 3:18-cv-00180-SB   Document 19-1   Filed 10/11/18       Page 8 of 600


                                                     •
                                                           I




BETHANY COLEMAN-FIRE
4834 NE 17TH AVE
PORTLAND            OR 97211




                                                                              EXHIBIT 1
                                                                             PART 1 of 2
                                                                          Page 8 of 1248

                                                                       STN D 18-03985-000008
                                , .~r
                 Case 3:18-cv-00180-SB
                                           ·'·
                                                 Document 19-1         Filed 10/11/18
                                                                                         tl                   Page 9 of 600

  PROCLAIM                      •:.~ANDARD INSURANCE COMPANY                                   \ '\
  REPORT: 375-SI-01                : . .
                                        CLAIM OVERVIEW                                                .
                                                                                                          ;
                                                                                                                 RUN DATE: 02/08/2017 '
                                                                                                                               .         '
. 'USER: QAlMCEA          CLAIM:' OOVW3181                                     BASE CLAIM:
  ****************************************************************************
  MEMBER                         I
  BETHANY COLEMAN-FIRE           /it                    ID:
  4834 NE 17TH AVE                                      SEX: F
                                                        LAST GRADE: 18·
                                                        OCC CODE: 110 .                             HIRE:
  PORTLAND                OR 97211                      LAWYERS    )•··: ;:.
                                                                        =.'·_:,~~;-~
                                                                        1   \·~r~·::
  ( 503) 320-9564                                .:•                     :. · .. ;
  ***********************************************~**************************
  ALTERNATE PAYEE/PROVIDER                              PROVIDER:               .   ·r\
                                                                                          ...
                                                                                       -~~~     ·

                                                                                       ;..<·
                                                        (     )
  ****************************************************************************
  CLAIM
  STATUS:    C      REASON: 2               SALARY:         9,791.68                GROSS BENEFIT:                     5,875.01
  OCC/NON-OCC: N     DIAGNOSIS: 850                     CONCUSSION                  CAUSE: A ER CONT%: 100.00
                     DIAGNOSIS:                                                     TYPE : M
  LDW:    02/18/2014 IPV:     02/20/2014 DIS DT: 02/19/2014 DIS DATE AGE: 030
  BEN FR: 05/20/2014 BEN TO: 09/15/2016'0WN OCC: 00/00/0000 SDR:           000
                     RTW:     00/00/0000 CLOSED: 09/15/2016 COLA RVW: 04/01/2016
  RELATED CLAIM:             BILLING DIV: 01     INSURANCE EFF DATE: 06/01/2013
  REHAB RTW DATE: 08/04/2014             OWN JOB: 00/:00/0000
  ****************************************************************************
  BENEFIT STRUCTURE
  GROUP:         10010415                                                              PROD: •LT TYPE: LT
                 PROFESSIONAL SERVICES EMPLOYER                                         CONTRACT:    445474
                 ATTN JESSICA ALLGIAR                                                     EFF DATE: 01/01/2013
                 7525 SE 24TH ST STE 350                                                  LMT DATE: 12/31/2099
                                                                                        CLASS:       02
                 MERCER ISLAND                     WA       98040                        C POLICY - CLASS 2: SEE K
                 (206) 236-6480                                                         EVIDENCE REQD: N
                                                                                    ·MAX BNFT AMT:     8,000.00
                                                                                     MIN BNFT AMT:       100.00
                                                                                     LEVEL 1: 60.00 OF 99,999
                                                                                     LEVEL 2:    0.00 OF      0
                                                                                     LEVEL 3:   .0.00 OF      0
                                                                                     ELIMINATION PERIOD: 090 DAYS

                                                                                       ELIG WAITING PERIOD: D 000
                                                                                       RTW LANGUAGE:   S
                                                                                       CONTRIBUTORY:   N
                                                                                       OFFSETS:
                                                                                         SS: Y DI: Y PR:    ST:
                                                                                         PV:
                                                                                                             EXHIBIT 1
                                                                                                            PART 1 of 2
                                                                                                         Page 9 of 1248
                                                                                                                                       I
                                                                                                                      STN D 18-03985-000009
 Case 3:18-cv-00180-SB    Document 19-1   Filed 10/11/18   Page 10 of 600




BETHANY COLEMAN-FIRE
4834 NE 17TH AVE
PORTLAND             OR 97211




                                                                           EXHIBIT 1
                                                                          PART 1 of 2
                                                                      Page 10 of 1248

                                                                   STN D 18-03985-000010
               Case 3:18-cv-00180-SB   Document 19-1      Filed 10/11/18   Page 11 of 600              I

PROCLAIM
REPORT: 375-SI-01
                               .ANDARD INSURANCE COMPANY
                                    CLAIM OVERVIEW
                                                                    til       RUN DATE: 05/26/2016
                                                                                                       I

                                                                                                       I

USER: CCCNSUZU          CLAIM: OOVW3181                       BASE CLAIM:
****************************************************************************
MEMBER
BETHANY COLEMAN-FIRE                          ID:                     DOB:
4834 NE 17TH AVE                              SEX: F                  YOUNGEST CHILD
                                              LAST GRADE: 18            DOB: 00/0000
                                              OCC CODE: 110 ·         HIRE: 06/01/2013
PORTLAND                 OR 97211             LAWYERS

(503) 320-9564
****************************************************************************
ALTERNATE PAYEE/PROVIDER                      PROVIDER:


                                              (     )
****************************************************************************
CLAIM
STATUS:    C      REASON: E         SALARY:       9,791.68      GROSS BENEFIT:       5,875.01
OCC/NON-OCC: N      DIAGNOSIS: 850            CONCUSSION        CAUSE: A ER CONT%: 100.00
                    DIAGNOSIS:                                  TYPE : M
LDW:    02/18/2014 IPV:     02/20/2014 DIS DT: 02/19/2014 DIS DATE AGE: 030
BEN FR: 05/20/2014 BEN TO: 05/19/2016 OWN OCC: 00/00/0000 SDR:           000
                   RTW:     00/00/0000 CLOSED: 05/19/2016 COLA RVW: 04/01/2016
RELATED CLAIM:             BILLING DIV: 01     INSURANCE EFF DATE: 06/01/2013
REHAB RTW DATE: 08/04/2014             OWN JOB: 00/00/0000
****************************************************************************
BENEFIT STRUCTURE
GROUP:         10010415                                          PROD: LT TYPE: LT
               PROFESSIONAL SERVICES EMPLOYER                     CONTRACT:    445474
               ATTN JESSICA ALLGIAR                                 EFF DATE: 01/01/2013
               7525 SE 24TH ST STE 350                              LMT DATE: 12/31/2099
                                                                  CLASS:       02
               MERCER ISLAND             WA       98040            C POLICY - CLASS 2: SEE K
               (206) 236-6480                                     EVIDENCE REQD: N
                                                                 MAX BNFT AMT:    8,000.00
                                                                 MIN BNFT AMT:      100.00
                                                                 LEVEL 1: 60.00 OF 99,999
                                                                 LEVEL 2:   0.00 OF      0
                                                                 LEVEL 3:   0.00 OF      0
                                                                 ELIMINATION PERIOD: 090 DAYS

                                                                 ELIG WAITING PERIOD: D 000
                                                                 RTW LANGUAGE:   S
                                                                 CONTRIBUTORY:   N
                                                                 OFFSETS:
                                                                   SS: Y DI: Y PR:   ST:
                                                                   PV:
                                                                                      EXHIBIT 1
                                                                                     PART 1 of 2
                                                                                Page 11 of 1248

                                                                                   STN D 18-03985-000011
 Case 3:18-cv-00180-SB   Document 19-1   Filed 10/11/18   Page 12 of 600




BETHANY COLEMAN-FIRE
4834 NE 17TH AVE
PORTLAND            OR 97211




                           g
                           _,
                           \0

                           "'........



                                                                         EXHIBIT 1
                                                                        PART 1 of 2
                                                                    Page 12 of 1248

                                                                  STN D 18-03985-000012
               Case 3:18-cv-00180-SB    Document 19-1      Filed 10/11/18   Page 13 of 600

PROCLAIM
REPORT: 375-SI-01
                                ~ANDARDCLAIMINSURANCE COMPANY ~
                                               OVERVIEW                        RUN DATE: 05/24/2016

USER: CCCNSUZU            CLAIM: OOVW3181                      BASE CLAIM:
****************************************************************************
MEMBER
BETHANY COLEMAN-FIRE                           ID:
4834 NE 17TH AVE                               SEX: F
                                               LAST GRADE: 18            DOB: 00/0000
                                               OCC CODE: 11 0          HIRE: 06/01/2013
PORTLAND                  OR 97211             LAWYERS
. ( 503) 320-9564
****************************************************************************
ALTERNATE PAYEE/PROVIDER                       PROVIDER:


                                               (     )
****************************************************************************
CLAIM
STATUS:    C        REASON: E        SALARY:       9,791,68     GROSS BENEFIT:        5,875,01
OCC/NON-OCC: N        DIAGNOSIS: 850           CONCUSSION       CAUSE: A ER CONT%: 100.00
                      DIAGNOSIS:                                TYPE : M
LDW:    02/18/2014 IPV:     02/20/2014 DIS DT: 02/19/2014 DIS DATE AGE: 030
BEN FR: 05/20/2014 BEN TO: 05/19/2016 OWN OCC: 00/00/0000 SDR:           000
                   RTW:     00/00/0000 CLOSED: 05/19/2016 COLA RVW: 04/01/2016
RELATED CLAIM:             BILLING DIV: 01     INSURANCE EFF DATE: 06/01/2013
REHAB RTW DATE: 08/04/2014             OWN JOB: 00/00/0000
****************************************************************************
BENEFIT STRUCTURE
GROUP:         10010415                                           PROD: LT TYPE: LT
               PROFESSIONAL SERVICES EMPLOYER                      CONTRACT:    445474
               ATTN JESSICA ALLGIAR                                  EFF DATE: 01/01/2013
               7525 SE 24TH ST STE 350                               LMT DATE: 12/31/2099
                                                                   CLASS:       02
               MERCER ISLAND              WA       98040            C POLICY - CLASS 2: SEE K
               (206) 236-6480                                      EVIDENCE REQD: N
                                                                  MAX BNFT AMT:    8,000.00
                                                                  MIN BNFT AMT:      100,00
                                                                  LEVEL 1: 60.00 OF 99,999
                                                                  LEVEL 2:   0.00 OF      0
                                                                  LEVEL 3:   0.00 OF      0
                                                                  ELIMINATION PERIOD: 090 DAYS

                                                                  ELIG WAITING PERIOD: D 000
                                                                  RTW LANGUAGE:   S
                                                                  CONTRIBUTORY:   N
                                                                  OFFSETS:
                                                                    SS: Y DI: Y PR:   ST:
                                                                    PV:
                                                                                       EXHIBIT 1
                                                                                      PART 1 of 2
                                                                                  Page 13 of 1248

                                                                                    STN D 18-03985-000013
  Case 3:18-cv-00180-SB   Document 19-1   Filed 10/11/18   Page 14 of 600




BETHANY COLEMAN-FIRE
4834 NE 17TH AVE
PORTLAND             OR 972ll




                                                                           EXHIBIT 1
                                                                          PART 1 of 2
                                                                      Page 14 of 1248

                                                                   STN D 18-03985-000014
               Case 3:18-cv-00180-SB   Document 19-1      Filed 10/11/18   Page 15 of 600

PROCLAIM                      -ANDARD INSURANCE COMPANY.
REPORT: 375-SI-01                   CLAIM OVERVIEW                            RUN DATE: 12/28/2015

USER: CCCNSUZU           CLAIM: OOVW3181                      BASE CLAIM:
****************************************************************************
MEMBER
BETHANY COLEMAN-FIRE                          ID:                     DOB:
4834 NE 17TH AVE                              SEX: F                  YOUNGEST CHILD
                                              LAST GRADE: 18            DOB: 00/0000
                                              OCC CODE: 110           HIRE: 06/01/2013
PORTLAND                 OR 97211             LAWYERS
(503) 320-9564
****************************************************************************
ALTERNATE PAYEE/PROVIDER                      PROVIDER:


                                              (     )
****************************************************************************
CLAIM
STATUS:    C      REASON: 2         SALARY:       9,791.68      GROSS BENEFIT:       5,875.01
OCC/NON-OCC: N      DIAGNOSIS: 850            CONCUSSION        CAUSE: A ER CONT%: 100.00
                    DIAGNOSIS:                                  TYPE : A
LDW:    02/18/2014 IPV:     02/20/2014 DIS DT: 02/19/2014 DIS DATE AGE: 030
BEN FR: 05/20/2014 BEN TO: 09/18/2050 OWN OCC: 00/00/0000 SDR:           000
                   RTW:     00/00/0000 CLOSED: 12/12/2014 COLA RVW: 04/01/2016
RELATED CLAIM:             BILLING DIV: 01     INSURANCE EFF DATE: 06/01/2013
REHAB RTW DATE: 08/04/2014             OWN JOB: 00/00/0000
****************************************************************************
BENEFIT STRUCTURE
GROUP:         10010415                                          PROD: LT TYPE: LT
               PROFESSIONAL SERVICES EMPLOYER                     CONTRACT:    445474
               ATTN JESSICA ALLGIAR                                 EFF DATE: 01/01/2013
               7525 SE 24TH ST STE 350                              LMT DATE: 12/31/2099
                                                                  CLASS:       02
               MERCER ISLAND             WA       98040            C POLICY - CLASS 2: SEE K
               (206) 236-6480                                     EVIDENCE REQD: N
                                                                 MAX BNFT AMT:    8,000.00
                                                                 MIN BNFT AMT:      100.00
                                                                 LEVEL 1: 60.00 OF 99,999
                                                                 LEVEL 2:   0.00 OF      0
                                                                 LEVEL 3:   0.00 OF      0
                                                                 ELIMINATION PERIOD: 090 DAYS

                                                                 ELIG WAITING PERIOD: D 000
                                                                 RTW LANGUAGE:   S
                                                                 CONTRIBUTORY:   N
                                                                 OFFSETS:
                                                                   SS: Y DI: Y PR:   ST:
                                                                   PV:
                                                                                      EXHIBIT 1
                                                                                     PART 1 of 2
                                                                                 Page 15 of 1248

                                                                                   STN D 18-03985-000015
        Case 3:18-cv-00180-SB   Document 19-1   Filed 10/11/18   Page 16 of 600


                                                         •
    I
I




        BETHANY COLEMAN-FIRE
        4834 NE 17TH AVE
        PORTLAND            OR 97211




                                                                                 EXHIBIT 1
                                                                                PART 1 of 2
                                                                            Page 16 of 1248

                                                                          STN D 18-03985-000016
                  Case 3:18-cv-00180-SB   Document 19-1      Filed 10/11/18
                                                                          '   Page 17 of 600

                                 ~TANDARDCLAIMINSURANCE COMPANY41J
                                                 OVERVIEW                         RUN DATE: 01/13/2016

                                 M: OOVW3181                     BASE CLAIM:


                                                 ID:                     DOB:
                                                 SEX: F                  YOUNGEST CHILD
                                                 LAST GRADE: 18            DOB: 00/0000
                                                 OCC CODE: 110           HIRE: 06/01/2013
                            OR 97211             LAWYERS

              ··*.****************************************************************
              PAYEE/PROVIDER                     PROVIDER:


                                                 (     )
        ************************************************************************
      niM

    ;TATUS:   C      REASON: 2         SALARY:       9,791.68      GROSS BENEFIT:       5,875.01
    OCC/NON-OCC: N     DIAGNOSIS: 850            CONCUSSION        CAUSE: A ER CONT%: 100.00
                       DIAGNOSIS:                                  TYPE : A
    LOW:    02/18/2014 IPV:     02/20/2014 DIS DT: 02/19/2014 DIS DATE AGE: 030
~   BEN FR: 05/20/2014 BEN TO: 09/18/2050 OWN OCC: 00/00/0000 SDR:           000
                       RTW:     00/00/0000 CLOSED: 12/12/2014 COLA RVW: 04/01/2016
    RELATED CLAIM:             BILLING DIV: 01     INSURANCE EFF DATE: 06/01/2013
    REHAB RTW DATE: 08/04/2014             OWN JOB: 00/00/0000
    ****************************************************************************
    BENEFIT STRUCTURE
    GROUP:        10010415                                          PROD: LT TYPE: LT
                  PROFESSIONAL SERVICES EMPLOYER                     CONTRACT:    445474
                  ATTN JESSICA ALLGIAR                                 EFF DATE: 01/01/2013
                  7525 SE 24TH ST STE 350                              LMT DATE: 12/31/2099
                                                                     CLASS:       02
                  MERCER ISLAND             WA       98040            C POLICY - CLASS 2: SEE K
                  (206) 236-6480                                     EVIDENCE REQD: N
                                                                    MAX BNFT AMT:    8,000.00
                                                                    MIN BNFT AMT:      100.00
                                                                    LEVEL 1: 60.00 OF 99,999
                                                                    LEVEL 2:   0.00 OF      0
                                                                    LEVEL 3:   0.00 OF      0
                                                                    ELIMINATION PERIOD: 090 DAYS

                                                                    ELIG WAITING PERIOD: D 000
                                                                    RTW LANGUAGE:   S
                                                                    CONTRIBUTORY:   N
                                                                    OFFSETS:
                                                                      SS: Y DI: Y PR:   ST:
                                                                      PV:
                                                                                         EXHIBIT 1
                                                                                        PART 1 of 2
                                                                                   Page 17 of 1248

                                                                                      STN D 18-03985-000017
    Case 3:18-cv-00180-SB   Document 19-1   Filed 10/11/18   Page 18 of 600


                                                      •
    BETHANY COLEMAN-FIRE
    4834 NE 17TH AVE
    PORTLAND            OR 97211




.




                               @
                               ...,
                               \0
                               N
                               ....
                               ....




                                                                             EXHIBIT 1
                                                                            PART 1 of 2
                                                                        Page 18 of 1248

                                                                     STN D 18-03985-000018
               Case 3:18-cv-00180-SB   Document 19-1      Filed 10/11/18   Page 19 of 600

PROCLAIM
REPORT: 375-SI-01
                               ~ANDARD    INSURANCE COMPANY
                                       CLAIM OVERVIEW
                                                                      ~       RUN DATE: 07/20/2015 \
                                                                                                      i


USER: CCCNSUZU          CLAIM: OOVW3181                       BASE CLAIM:
****************************************************************************
MEMBER
BETHANY COLEMAN-FIRE                         ID:                      DOB:
4834 NE 17TH AVE                             SEX: F                   YOUNGEST CHILD
                                             LAST GRADE: 18             DOB: 00/0000
                                             OCC CODE: 110            HIRE: 06/01/2013
PORTLAND                OR 97211             LAWYERS
(503) 320-9564
****************************************************************************
ALTERNATE PAYEE/PROVIDER                      PROVIDER:


                                              (     )
****************************************************************************
CLAIM
STATUS:    C     REASON: A         SALARY:        9,791,68      GROSS BENEFIT:       5,875.01
OCC/NON-OCC: N      DIAGNOSIS: 850            CONCUSSION        CAUSE: A ER CONT%: 100.00
                    DIAGNOSIS:                                  TYPE : A

LDW:    02/18/2014 IPV:     02/20/2014 DIS DT: 02/19/2014 DIS DATE AGE: 030
BEN FR: 05/20/2014 BEN TO: 09/18/2050 OWN OCC: 00/00/0000 SDR:           000
                   RTW:     00/00/0000 CLOSED: 12/12/2014 COLA RVW: 04/01/2016
RELATED CLAIM:             BILLING DIV: 01     INSURANCE EFF DATE: 06/01/2013
REHAB RTW DATE: 08/04/2014             OWN JOB: 00/00/0000
****************************************************************************
BENEFIT STRUCTURE
GROUP:         10010415                                          PROD: LT TYPE: LT
               PROFESSIONAL SERVICES EMPLOYER                     CONTRACT:    445474
               ATTN JESSICA ALLGIAR                                 EFF DATE: 01/01/2013
               7525 SE 24TH ST STE 350                              LMT DATE: 12/31/2099
                                                                  CLASS:       02
               MERCER ISLAND             WA       98040            C POLICY - CLASS 2: SEE K
               (206) 236-6480                                     EVIDENCE REQD: N
                                                                 MAX BNFT AMT:    8,000.00
                                                                 MIN BNFT AMT:      100.00
                                                                 LEVEL 1: 60.00 OF 99,999
                                                                 LEVEL 2:   0.00 OF      0
                                                                 LEVEL 3:   0.00 OF      0
                                                                 ELIMINATION PERIOD: 090 DAYS

                                                                 ELIG WAITING PERIOD: D 000
                                                                 RTW LANGUAGE:   S
                                                                 CONTRIBUTORY:   N
                                                                 OFFSETS:
                                                                   SS: Y DI: Y PR:   ST:
                                                                   PV:
                                                                                      EXHIBIT 1
                                                                                     PART 1 of 2
                                                                                Page 19 of 1248

                                                                                   STN D 18-03985-000019
     Case 3:18-cv-00180-SB            Document 19-1   Filed 10/11/18   Page 20 of 600




BETHANY COLEMAN-FIRE
4834 NE 17TH AVE
PORTLAND             OR 97211




                             @
                             ..,
                             ID

                             "'....
                             ....




                                                                                       EXHIBIT 1
                                                                                      PART 1 of 2
                                                                                  Page 20 of 1248

                                                                               STN D 18-03985-000020
               Case 3:18-cv-00180-SB   Document 19-1      Filed 10/11/18   Page 21 of 600

PROCLAIM
REPORT: 375-SI-01
                               ~ANDARDCLAIMINSURANCE COMPANY
                                              OVERVIEW
                                                                      •
                                                                              RUN DATE: 06/30/2015 \

USER: CCCNSUZU          CLAIM: OOVW3181                       BASE CLAIM:
****************************************************************************
MEMBER
BETHANY COLEMAN-FIRE                         ID:                      DOB:
4834 NE 17TH AVE                             SEX: F
                                             LAST GRADE: 18             DOB: 00/0000
                                             OCC CODE : 11 0          HIRE: 06/01/2013
PORTLAND                OR 97211             LAWYERS
(503) 320-9564
****************************************************************************
ALTERNATE PAYEE/PROVIDER                      PROVIDER:


                                              (     )
****************************************************************************
CLAIM
STATUS:    C     REASON: A         SALARY:        9,791.68      GROSS BENEFIT:       5,875.01
OCC/NON-OCC: N      DIAGNOSIS: 850            CONCUSSION        CAUSE: A ER CONT%: 100.00
                    DIAGNOSIS:                                  TYPE : A
LDW:    02/18/2014 IPV:     02/20/2014 DIS DT: 02/19/2014 DIS DATE AGE: 030
BEN FR: 05/20/2014 BEN TO: 09/18/2050 OWN OCC: 00/00/0000 SDR:           000
                   RTW:     00/00/0000 CLOSED: 12/12/2014 COLA RVW: 04/01/2016
RELATED CLAIM:             BILLING DIV: 01     INSURANCE EFF DATE: 06/01/2013
REHAB RTW DATE: 08/04/2014             OWN JOB: 00/00/0000
****************************************************************************
BENEFIT STRUCTURE
GROUP:         10010415                                          PROD: LT TYPE: LT
               PROFESSIONAL SERVICES EMPLOYER                     CONTRACT:    445474
               ATTN JESSICA ALLGIAR                                 EFF DATE: 01/01/2013
               7525 SE 24TH ST STE 350                              LMT DATE: 12/31/2099
                                                                  CLASS:       02
               MERCER ISLAND             WA       98040            C POLICY - CLASS 2: SEE K
               (206) 236-6480                                     EVIDENCE REQD: N
                                                                 MAX BNFT AMT:    8,000.00
                                                                 MIN BNFT AMT:      100.00
                                                                 LEVEL 1: 60.00 OF 99,999
                                                                 LEVEL 2:   0.00 OF      0
                                                                 LEVEL 3:   0.00 OF      0
                                                                 ELIMINATION PERIOD: 090 DAYS

                                                                 ELIG WAITING PERIOD: D 000
                                                                 RTW LANGUAGE:   S
                                                                 CONTRIBUTORY:   N
                                                                 OFFSETS:
                                                                   SS: Y DI: Y PR:   ST:
                                                                   PV:
                                                                                      EXHIBIT 1
                                                                                     PART 1 of 2
                                                                                 Page 21 of 1248

                                                                                    STN D 18-03985-000021
    Case 3:18-cv-00180-SB       Document 19-1   Filed 10/11/18   Page 22 of 600



                                                         '
BETHANY COLEMAN-FIRE
4834 NE 17TH AVE
PORTLAND             OR 97211




                            lil
                            ...,
                            \D

                            ,_.
                            N
                            ,_.




                                                                                 EXHIBIT 1
                                                                                PART 1 of 2
                                                                            Page 22 of 1248

                                                                         STN D 18-03985-000022
               Case 3:18-cv-00180-SB   Document 19-1      Filed 10/11/18   Page 23 of 600

PROCLAIM                      .ANDARD INSURANCE COMPANY.
REPORT: 375-SI-01                   CLAIM OVERVIEW                            RUN DATE: 02/04/2015 \
USER: CCCNFEUE          CLAIM: OOVW3181                       BASE CLAIM:
****************************************************************************
MEMBER
BETHANY COLEMAN-FIRE                         ID:
4834 NE 17TH AVE                             SEX: F                               LD
                                             LAST GRADE: 18             DOB: 00/0000
                                             OCC CODE: 11 0           HIRE: 06/01/2013
PORTLAND                OR 97211             LAWYERS
(503) 320-9564
****************************************************************************
ALTERNATE PAYEE/PROVIDER                     PROVIDER:


                                              (     )
****************************************************************************
CLAIM
STATUS:    P     REASON: N         SALARY:        9,791.67      GROSS BENEFIT:       5,875.00
OCC/NON-OCC: N      DIAGNOSIS: 850           CONCUSSION         CAUSE: I ER CONT%:          .00
                    DIAGNOSIS:                                  TYPE : I
LDW:    02/18/2014 IPV:    02/20/2014 DIS DT: 02/19/2014 DIS DATE AGE: 030
BEN FR: 08/18/2014 BEN TO: 09/18/2050 OWN OCC: 00/00/0000 SDR:          000
                   RTW:    00/00/0000 CLOSED: 00/00/0000 COLA RVW: 04/01/2016
RELATED CLAIM:            BILLING DIV: 01     INSURANCE EFF DATE: 03/01/2001
REHAB RTW DATE:                       OWN JOB: 00/00/0000
*****************•**********************************************************
BENEFIT STRUCTURE
GROUP:         10010415                                          PROD: LT TYPE: LT
               PROFESSIONAL SERVICES EMPLOYER                     CONTRACT:    445474
               ATTN JENNY KIM                                       EFF DATE: 01/01/2013
               7525 SE 24TH ST STE 350                              LMT DATE: 12/31/2099
                                                                  CLASS:       01
               MERCER ISLAND             WA       98040            C POLICY - CLASS 1: SEE K
               (206) 236-6480                                     EVIDENCE REQD: N
                                                                 MAX BNFT AMT:   15,000.00
                                                                 MIN BNFT AMT:      100.00
                                                                 LEVEL 1: 60.00 OF 99,999
                                                                 LEVEL 2:   0.00 OF      0
                                                                 LEVEL 3:   0.00 OF      0
                                                                 ELIMINATION PERIOD: 180 DAYS

                                                                 ELIG WAITING PERIOD: D 000
                                                                 RTW LANGUAGE:   S
                                                                 CONTRIBUTORY:   C
                                                                 OFFSETS:
                                                                   SS: Y DI: Y PR:   ST:
                                                                   PV:
                                                                                      EXHIBIT 1
                                                                                     PART 1 of 2
                                                                                 Page 23 of 1248

                                                                                   STN D 18-03985-000023
     Case 3:18-cv-00180-SB                Document 19-1   Filed 10/11/18   Page 24 of 600




BETHANY COLEMAN-FIRE
4834 NE 17TH AVE
PORTLAND            OR 97211




                             0
                             :0
                             _,
                             10

                             "'........



                                                                                           EXHIBIT 1
                                                                                          PART 1 of 2
                                                                                      Page 24 of 1248

                                                                                   STN D 18-03985-000024
                                     •
             Case 3:18-cv-00180-SB               Document 19-1       Filed 10/11/18             Page 25 of 600


                                                                                    •          LONG TERM DISABILITY
                                                                                               NEW CLAIM RECORD
                                                                                                                                                        \
                                                                                    CONTRACT It               gL\5=\-74
CLAIM ID:                 OOVW3181                                                  GROUPIDit                  L00\0:-\ IS
                                                                                    cLAIM TV p E ----;;:;:-;;:;-;:o;-L--;:T;::-;;-;--;:-;:;--:-;-:-:-
                                                                                                      (LT, IP, 01, BE, IH, EP, etc.)


     vc.;                                                                           Admin Unit# _ _ _ _ _ _ __

 0
Mci'ABER NAME:      lS .e.....+b.cdVJ Co \eMD, D- h r-e.; ss
set up by               1\tJ         Received Date I 2-,_ ~ Out _1_1 ~ebiiVED
Reviewed by _ _ _ _ _ _ __                  Received Date _ _ l _ _ l _ _ Out              --'Ji"ff!11                           ZOIS
Approved by _ _ _ _ _ _ __ Received Date                         I      I           Out               I           I
                                                            ---                            -LTD Claim Intake
Approved date _ _ !_ _ !_ _                 OR Denied date _ _ !_ _! _ _

Initial Claim Decision Reconsideration:     Approved by _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                            Approved date _ _ !_ _ !~ OR Denied date _ _ !_ _!_ _

PolicyownerContact\\-~e;$1® rs:\l(5.1Mp\ajets~tne No. (                                                     ) _ _ _ _ __

Group Representative                                                          Group Office --=S,=--~:::..._A       ______
Prior C l a i m s - - - - - - - - - - - - - - - - - -                         Date requested from GRIS _ _ _ _ __

Evidence file ordered?                    DYes     DNo

Life Insurance?                           DYes     D No               CLI?      D Yes           D      No

Premium paid through                I ASO _ __

ER Contribution% _ __                                       Cafeteria Plan?     D Yes           D      No

     Buy-up Plan?                         DYes     D No

SUFFIX (On LTD processing screen "Div" FIELD) _ __

LTD conversion in plan?                   DYes     D No

Received certificate?       D Yes         D No      Brochure?    DYes          DNo                   SPD?             DYes              DNo

Pre-ex period              /Applicable    DYes     D   No

lPG yes- type               no                                    Indexed?       DYes           D      No

Diary events added _ __

Order overview report _ __                                                                                                   EXHIBIT 1
                                                                                                                            PART 1 of 2
$16025                                                                                                                  Page 25 of
                                                                                                                                (3104)1248



                                                                                                                      STN D 18-03985-000025
                       Case 3:18-cv-00180-SB


                                                  •
                                                               Document 19-1          Filed 10/11/18


                                                                                                    •
                                                                                                            Page 26 of 600
 ECCCI            445474           Search
  OOTC VTST
                   PofJC)'#

   Group Status                             Division Narre: PROFESSIONAL SERVICES EMPLOYER
   Policy Status: Active                            Narre2: DAVIS WRIGHTTREMAINE
   Terrrination Date:                                Addr1: ATTNJENNYKIM
   Reinstaterrent Date:                              Addr2: 7525 SE 241H Sf 350
   Policy#: 445474                                   Addr3:
   Gen: 00                                            City: MERCER ISLAND State: WA Zip: 98040



  Division 10: 0001
  Effctv DT: 010113 20
                       Gen: 00
                                                    II   PofJC)': 445474
                                                         Class: 0100
                                                                                        Division ID: 0001
                                                                                               Gen: 00
  Lirrit DT: 123199 20
  TermDT:                                           I
                                                         Effctv DT: 010113 20
                                                         Lirrit DT: 123199 20                _::j~
                                                                                             GeneratIon
                                                                                             Browse Butt on a

  Division BUI Type: SunTTBry Bm                         Prod 1: Term Ufe
  Division Status: Active                                Prod 2: Voluntary AD&D
  Last Paid BHI: 010115 20                               Prod 3: Voluntary AD&D
  Grace Period: 60 Days                                  Prod 4: S~-Adnn LTD
  Bills Per Year: 12 in a cycle                          ProdS:
                                                         Prod 6:
          _::j    Division ~
                  Browse

r:=:=l     User: nniemeye Date:
~...!:!:!!!!... 1/30/2015 Time: 10:06:55 AM




                                                                                                                           EXHIBIT 1
                                                                                                                          PART 1 of 2
                                                                                                                      Page 26 of 1248

                                                                                                                    STN D 18-03985-000026
Case 3:18-cv-00180-SB   Document 19-1   Filed 10/11/18   Page 27 of 600


               •




                                                                         EXHIBIT 1
                                                                        PART 1 of 2
                                                                    Page 27 of 1248

                                                                 STN D 18-03985-000027
               Case 3:18-cv-00180-SB         Document 19-1        Filed 10/11/18


                                                                              •
                                                                                       Page 28 of 600



Necole Suzuki

From:
                                  •
                                Bethany Coleman-Fire <bethany.coleman@gmail.com>
Sent:                           Wednesday, July 01, 2015 10:27 AM
To:                             Necole Suzuki
Subject:                        Additional medical records from Dr. Stone
Attachments:                    medrec (1).pdf; medrec (2).pdf; medrec (3).pdf; medrec (4).pdf; medrec (S).pdf;
                                medrec.pdf



Hi Necole-

Attached are the records from Dr. Stone. I'm sorry that I missed these on the initial round. It's challenging to
keep track of everyone I've seen. Please let me know if you have any difficulty opening them, etc. As I
mentioned, I am out of town currently but will send you the OHSU records when I get horne, assuming they
have arrived.

Thanks,

B



Bethany Coleman-Fire
503-317-8898
Bethany.colernan@grnail.corn




                                                                                                           EXHIBIT 1
                                                          1
                                                                                                          PART 1 of 2
                                                                                                      Page 28 of 1248

                                                                                                   STN D 18-03985-000028
                                                                                                                         •
                    Case 3:18-cv-00180-SB                           Document 19-1                     Filed 10/11/18              Page 29 of 600
Coleman-Fire, Bethany                  CC           •                                                  page 1 ofl
Electronically signed by: Dr. Detmer Stone, Rosemary       06/18/2015



CIDEF COMPLAINT
   referred back for re-eval from OT at OHSU

   Location:                                 Severity:                                Quality:                                    Duration:

   Timing:                                     Context:                               Modifying:                                 Associated;

   Secondary Complaints:

REVlEW OF OCULAR SYSTEM: Injuries, Infections, Surgeries, Diseases
    None

   Eye Meds: None                                                                                Last Eye Exam: 1 year             Doctor:     Stone


FAMILY OCULAR HISTORY

    Glaucoma: No                    Cataracts:    Grandparent           Macular Degen: Grandparent          Retinal Detach: No                  Crossed I Lazy: No

PREVIOUS VISION CORRECTION
                                       Glasses-Full Time
    Primary Vision Correction:                                                             Back up specs?                Planning to get new glasses?

    Type ofCLs worn in past:           Disposable                       Wear Time:                      Cleaner:                     Disposal: daily

NOlES:

    Preferred Language:

    Race:




                                                                                                                                                              EXHIBIT 1
                                                                                                                                                             PART 1 of 2
                                                                                                                                                         Page 29 of 1248

                                                                                                                                                       STN D 18-03985-000029
                     Case 3:18-cv-00180-SB                            Document 19-1                    Filed 10/11/18              Page 30 of 600
Coleman·Fire, Bethany                  Med Hx      . .                                                      pagelofl . .
Electronically signed by: Dr. Denner Stone, Rosemary 06/1812015



PATIENT MEDICAL fllSTORY: HAs, Arthritis, Asthm.a. Diabetes, HBP, Heart, Infl. Bowel Dz, Seizures, Thyroid

                                             moohx2                      medhx3                    medhx4                        moohx5                medbx6

          Injuries, Surgeries, Hospitalization

   Pregnant Or Nursing:                                 Recent Tetanus Shot:                      Notes:

           Primary Care Physcian:                                              Last Visit:                 Reason For Visit


           Systemic Meds:                                             med2                      m003                      moo4                         med5      moo6

                                        med7                   med8                             med9                      mediO                       medll     medl2

          Drug Allergies:                                BC:                             OTC:                                             Vitamins:

FAMILY MEDICAL fllSTORY: Diabetes, HBP, Heart Dz. Cancer, Atluitis, Lupus, Kidney, Thyroid, Other
          None                                   fmh2                             fmh3                                                finh5                        finh6
                                                                                                       finh4

SOCIAL HISTORY

           Occupation:      lawyer                Hobbies:
                            No                                    None
          Tobacco:                                Type:                                                 How tong:
                            No                                    None
          Alcohol:                                Type:                                                 How Long:

           Dlcga1 Drugs:    No                    Type:                                                 How Long:                                 SID: None

                            Prescribed Date- Medication Name- Status
                            06/1812015 • Wellbutrin-
                            06/1812015- topiramate •




                                                                                                                                                             EXHIBIT 1
                                                                                                                                                            PART 1 of 2
                                                                                                                                                        Page 30 of 1248

                                                                                                                                                      STN D 18-03985-000030
                    Case 3:18-cv-00180-SB
Coleman-Fire, Bethany                 ROS
Electronically signed by: Dr. Detmer Stone, Rosemary
                                                    . .
                                                          06/1812015
                                                                     Document 19-1                 Filed 10/11/18
                                                                                                     page loft
                                                                                                                    ..
                                                                                                                     Page 31 of 600




REVIEW OF SYSTEMS:                       DO YOU CURRENTLY HAVE ANY OF THESE PROBLEMS?

           GENERAL:      Fever, weight loss, weight gain, fatigue?                                          None

           EAR, NOSE, TI-IROAT:       Allergies, Sinus, Cough, Diy Mouth I Throat                           None

           CARDIOVASCULAR:           High BP, Heart Surgery, Vascular Disease                               None

           RESPIRATORY:        Asthma, Bronchitis, Emphysema. COPD                                          None


           GENITAL, KIDNEY, BLADDER:              Kidney Stones, Frequent Urination, impotence              None

                                                                                                            None
           MUSCLES, BONES, JOINTS:           Athritis, Joint Pains, Head or Neck Injury

                                                                                                            None
           SKIN:     growths, mshes, acne

                                                                                                            None
           NEUROLOGICAL:          Headaches, migraines, seizures
                                                                                                            None
           PSYCHIATRIC:        Depression., Anxiety, Insomnia
                                                                                                            No no
           ENDORCRINE:        Thyroid, Diabetes
                                                                                                            None
           BLOODIL YMPH:        Anemia, cholesterol, bleeding probl~
                                                                                                            None
           ALLERGIC I IMMUNOLOGIC:             Seasonal Allergies, Rheumatoid, AIDS, Allergy Shots, Lupus

                                                                                                            None
           GASTROINTESTINAL:           Diarrhea, Constipation, U1cer, Reflux




                                                                                                                                     EXHIBIT 1
                                                                                                                                    PART 1 of 2
                                                                                                                                Page 31 of 1248

                                                                                                                             STN D 18-03985-000031
                       Case 3:18-cv-00180-SB                    Document 19-1                 Filed 10/11/18       Page 32 of 600
Coleman.fire., Bethany -               Prescription - -                                                  pagolo~
Electronically signed by: Dr. Detmer Stone, Rosemary  ~8/2015

     Spectacle R'C 1
                        Sphere             Cylinder      Axis           Vert Prism          Hori Prism       Add      ScgHt     DistPD   Mono PO
-3. 7>0.50x085       OD -3.75              -0.50         085

                                                                                                                                NearPD
-4.50                OS   -4.50

  Notes:




     Contact Lens Rx 1
     X Disposable
     X Sphen:
      Manufacturer                Series                          Base Curve         Diameter            Sphere    Tint
OD                                TruEye                          8.5                14.2                -4.00


OS                                TruEye                          8.5                14.2                -4.50

 NCites:




                                                                                                                                    EXHIBIT 1
                                                                                                                                   PART 1 of 2
                                                                                                                               Page 32 of 1248

                                                                                                                              STN D 18-03985-000032
                      Case 3:18-cv-00180-SB                         Document 19-1                        Filed 10/11/18               Page 33 of 600
Coleman-Fire, Bethany -                CLS Fit/Progre.:                                                               p<g. .
Electronically signed by: Dr. Detmer Stone, Rosemary 06/1812015



CC: HxofPI
Would1 ike to be refit into daily disp                                                                            ODK's
Currently wearing TruEye CL                                                                                                                                                   Auto

                                                                                                                  OSK's                                                       Manual


Wearing/ First time disp
  Brand:                                 Sphere:     Cyl:        Axis     BC:             DIA:     Add       DVAccOD:
                                         -4.00.                                                                                                                              Monovision
ODTruEye                                                                  8.5             14.2                20/25+

       TruEye                            -4.50                            8.5             14.2
                                                                                                                                  DVAccO     J OflO                    Dominant eye:
                                                     CyiOS
OS                                                                              Axis OS                                            NVAccOU:
     ORODCL:Pl                                               OROSCL:PI                                                                                CUAnt Seg Assessment:
                                                                                                                                                 on                        OS
                              OR VAODCL:                                              OR VAOSCL:                          Movement: Adequate                         Adequate

Notes:                                                                                                                    Centration: Adequate                       Adequate

                                                                                                                            Overlap: Adequate                        Adequate

                                                                                                                           Tear film: Adequate                       Adequate

AlP:     OK to disp CL                                                                                               Lids I Lashes: Clean                            Clean

                                                                                                                      Conjunctiva: Clear                             Clear

                                                                                                                             Cornea: Clear                           Clear

_Schedule FU 5-10 days             X Reviewed proper hygiene                       OrderCL
_l+Rtoday                          X DW schedule                                     SchedulePU
   Refit below                                                                    _Okay to PU, scheduJe FU
                                  Replacement schedule: Daily

Refit
     Brand:                         Power:         Cy!OD        Axis OD Add OD BC:               DIA:    DVAcc:
OD TruEye                           -4.00                                           8.5          14.2

OS TruEye                            -450            Cyl OS Axis OS     Add OS      8.5          14.2
                                                                                                                               X Acceptable fit, movement, centration, comfort to start trial pc




                                                                                                                                                                  EXHIBIT 1
                                                                                                                                                                 PART 1 of 2
                                                                                                                                                             Page 33 of 1248

                                                                                                                                                        STN D 18-03985-000033
                        Case 3:18-cv-00180-SB                            Document 19-1                      Filed 10/11/18                    Page 34 of 600
Coleman-Fire. Bethany -                     TBI VE        ••                                                       pagclofS . .
Electronica11y signed by: Dr. Detmer Stone, Rosemary         06/1&'2015



Name: Bethany                           Attended Evaluation: self               Date of Injury: 2119/14             Type oflnjury: struck by car                             DomEye:

Chief Complaint: headaches- daily, but not as severe                                                                                                         Dominant hand:

HPJ's:             Working part time.
                   Just finished neuro-psych test recently. Very fatiguing. Reading very slowly for her, but normal for adu1t population.
                   Still works with Rosanne every other week. Currently working on Brock string; coin circles; C-P saccades; works on Dynavision and does poorly.
                   Drives but drives slower now and is hyper aware of things.
Age:               HA do not seem to increase after computer use.
                   Fatigue seems to be biggest factor effecting headaches
31


AdditionaJ Concerns:
                   Lot less neck pain now after PT in fall. Gets messages regularly which helps.
                   Is involved with rowing club and works with persona] trainer
                   has been reading for pleasure, but does right before bed.
                   Sleep patterns are variable. Decent night is 8-9hrlnight; ave week is 6.5-7hrsfn. Wakes too early.
                   has CL that will wear occasionally.


Current TX:        Of

Visual Priorities: read

Medications:       Welbutrin                                                                      Med Allergies:   cefaclor

Orientation:        X Time       X Place        X Person      )(Mood        X Affect                                X ROS Checked Today



                                                                                   Mono PO    K'sOO:                        @                                               @

Habitual Rx OD: -3.75-0.SOxOSO                                            00:                                               @                                               @

Habitual Rx OS: -4.75                                                     OS:                 Quality of Mires:                                     CyiOD                   CyiOS
HabAdd:                         Rxed:                         Therapy CL Power.               CLRxOD:                            ely:                                   AddOD:
                                                                                                                                                      X

Wear Schedule:                                                                                CLRxOS:                            ely:                 X                 Add OS:


OVA Unaided 00: 20/                          NVA Unaided 00: 20/
                                                                                                              Horizontal                 Vertical
OVA Unaided OS: 20/                          NVA Unaided OS: 20/                      Dist. Cf Unaided:                                                   Chart:

OVA Unaided OU: 20/                          NVA Unaided OU: 20/                      Near CT Unaided:                                                    Test Dist:

Cf UA Horiz Results:

CT UA Vert Results:



OVA Aided 00: 20/         20-                NV A Aided OD: 20/     20                                        HorizontaJ                 Vertical
OVA Aided OS: 20/         20                 NVA Aided OS: 20/      20                Dist Cf Aided:        orthophoria             orthophoria           Chart:       Snellen

DVAAidedOU:20/            20                 NVA Aided OU: 20/      20                Near CT Aided:        exophoria               orthophoria           Test Dist:   20 Feet (mirrored)

CT Aid Horiz Results: normal horizontal eye alignment at distance and near

CT Aid Vert Results:      normal vertical eye alignment

Observations:




Stereopsis-Randot
                    Circle           Star            E         _Square          _Triangle                           Missed All          R+L         _Right Only_ Left Only _           R + L Not Teste<
                                                                                                                                                                                       Missed All
                 X Cat           X Rabbit        X Monkey           Missed AH        Not Tested

Stereoacuity:   6110             Global Sten:o: normal               Percentage:                         Suppression:     no suppression

                                                                     Observations:
Stereo Reindeer:



Conclusions:



                                                                                                                                                                            EXHIBIT 1
                                                                                                                                                                           PART 1 of 2
                                                                                                                                                                       Page 34 of 1248

                                                                                                                                                                   STN D 18-03985-000034
                        Case 3:18-cv-00180-SB                                 Document 19-1                 Filed 10/11/18              Page 35 of 600
Coleman-Fire, B e t h a n y - TBI VE               . .                                                           page2of5 . .
Electronically signed by: Dr. Detmer Stone, Rosemary 06/18/2015



Accom Amp (push up method)                             Accom Amp (pull back method)              NPC (accom target)                    NPC (pen light/red lens)
OD                 D                em                 OD                 D              em      Trial #1 TfN                  om      Trial #I                    om
OS                 D                om                 OS                 D                      Trial #2 TfN                          Trial #2                    om
ou                 D                om                 ou                 D              om      Trial #3 TI'N                 om      Trial #3                    om
Observations:                                                                                    Observations: good convergence

Results:                                                                                         Resu1ts:        nonnal


NSUOCO Pursuits                                                                                  NSUOCO Saccades
Ability:         5 Completes 2 rotations in each direction                                       Ability:        5 Completes 5 roundtrips

Accuracy:        5 No reftxations                                                                Accurncy:       5 No over or undershooting noted

Head Mvmt:       5 No movement of the head                                                       Head Mvmt:      5 No movement of the bead

Body Mvmt:       5 No movement of the body                                                       Body Mvmt:      5 No movement of the body

Total: 20        Results:   nonnal                                                               TotaJ: 20       Results:   nonnal

Observations:                                                                                    Observations:




Nystagmus: no                        Type:                                                       Null point:                     Direction of slow phase:

Pupils: ERRLA ·APD                   EOMs: full range of motion and no pain with eye             Amsler Grid OD:
                                           movements

VF Screening OD:                                  VF Screening OS:                               Amsler Grid OS:




Retinoscopy 00: -3. 75-0.50x090                              Subjective Refraction OD: ·3.50-0.50x085                        Dist OD: 20/ 20                Near OD: 20/ 20

RetinoscopyOS: -4.75                                         Subjective Refmction OS: -4.50                                  Dist OS: 20/ 20                Near OS: 20/ 20

Reflex: red, bright                                                                             Add:                         Dist OU: 20/ 20                Near OU: 20/ 20




Dist Phoria H:    orthophoria            V: orthophoria              Plano:                         Dist.BO:                          Dist BI:

Ncar Phoria H: .2 exo                    V: orthophoria              +1.00:                         NearBO:      18/14                 NearBI: 20/16

Vertical Range Dist OD:              BU/            BD      Vertical Range Near OD:           BU/           BD Method ofTesting Phorias: In Phoropter w/ Risley Prisms
Vertical Range Dist OS:              BU/            BD      Vertical Range Near OS:           BU/           BD Method ofTesting Ranges: In Phoropter w/ Risley Prisms
Comments on Pborias:

Comments on Ranges:

Horiz Phoria Results:       nonnal horizontal eye alignment at distance and near

Vert Phoria Results:        nonnal vertical eye alignment at distance and near

Horiz Range Results:        nonnal convergence and divergence ranges at near



Vert Range Results:



Observations:



NRA:+2.50               PRA:.-6.00              Results: nonnal NR.A & PRA


Binoc CC: +0. 25                         Phoria thru CC: 2 exo                     VAthruCC 20120

                                                                                                                                                                   EXHIBIT 1
                                                                                                                                                                  PART 1 of 2
                                                                                                                                                            Page 35 of 1248
Maddox Rod Dist H:                                 Maddox Rod Dist. V:                          Maddox Rod Near H:                             Maddox Rod Near V:




                                                                                                                                                            STN D 18-03985-000035
                       Case 3:18-cv-00180-SB                            Document 19-1                  Filed 10/11/18              Page 36 of 600
Coleman-Fire, Bethany -                  TBI VE           .._                                                 pa~e3of5   • •
Electronically signed by: Dr. Detmer Stone, Rosemary         06/18/2015



Double Maddox Rod                                                                             Conclusions:


W4DD:                                            +2.00:                                       W4D Results:

W4DI:                                           -2.00:                                        Observations:

W4DN:                                                                                         Conclusions:



Parks Three Step
Hyper Primary Gaze             Hyper in LIR Gaze                Hyper on R/L Head Tilt          Paretic Muscle           Observations
                                                                          _!tight                     >LIO
                                  _Right
                                                                                Left                    RIO
   _Right
                                                                          _Right                      >RSO
                                       Left
                                                                                Left                   >LSR

                                                                          _Right-                       RSR
                                   _!tight                                                                               Conclusions
                                                                                Left                   >LSO
         Left
                                       Left                               _Right----->LIR
                                                                                Left                    RIO



Midline Shift
Lateral Midline: no evidence of a lateral midline shift

Vertical Midline: no evidence of a vertical midline shift

Observations:

Notes:




Yoked Prism Evaluation
Test Amt                                      Posture/Balance      BR                    BL                       BD                    BU
Final Amt:                                    Walking              BR                    BL                       BD                    BU
Direction:                                    Catching             BR                    BL                       BD                    BU
Results:                                      Subjective           BR                    BL                       BD                    BU
Category:                                     Objective            BR                    BL                       BD                    BU

 Recommendation:




  Additional Tests:
                       DEM 62 sec (No erTOI"S) 5%
                       Vergence facility: good transitions, OU.
                       Visagraph: reading rate 171 (expected340)
                       Fixation 170/ expected 77; Regressions 42/ expected II
                       Grade level efficiency; 3.5 (expected 12.0)




  Neglect:      none                                                                                                                           X See scanned tests

   VF Date: 6/18/2015               VFOffice: ANV                                                                                                 See scanned field

VF Results: no relative defects or scotomas



                                                                                                                                                    EXHIBIT 1
                                                                                                                                                   PART 1 of 2
                                                                                                                                               Page 36 of 1248

                                                                                                                                             STN D 18-03985-000036
                                                                                                                                                ••
                         Case 3:18-cv-00180-SB                                     Document 19-1                         Filed 10/11/18                      Page 37 of 600
Coleman-Fire, Bethany -                TBI VE       • •                                                                         page4 of5
EJectronically signed by: Dr. Detmer Stone, Rosemary 06/1812015



Expansion Prisms

Amount                                  Results:

Observations:




Tonometry OD: 12                                                        Method: Pulsair                                    GTTSo

TonometryOS: 14                                                            Time: 03:15PM                             Comments:



Biomicroscopy Lenses:       900                                            Time:                                           GTTSo




Adnexa/Orbit:      Normal                                                                     Normal                                                                 Anterior Segment

Lids 1 Lashes:     Normal                                                                     Norma]

Conjunctiva:       Clear                                                                      Clear

Sclera:            White                                                                      White

Tear Film:         Thick. Clear                                                               Thick, Clear

Cornea:            Clear                                                                      Clear                                                                     Cornea

Angle:             OJl'n                                                                      OJl'n
Ant Chamber:       DeeplQuiet                                                                 Deep/Quiet

Iris:              Flat, -Neo, Intact                                                         Flat, -Noo, Intact

Lens:              Clear

Vitreous:          Clear                                                                      Clear                                                              Posterior Segment

ODRatio:           0.2                                                                        02

ON!ct              Round, Pink, NRRI                                                          RoWld, Pink, NRRI
                                                                                                                                                                      ···~·:o·~"';···..
Macula:            Flat. +FLR                                                                 Flat, +FLR                                                             O.. '.      '   ~   '
                                                                                                                                                                                         ',.

Vessels:         Normal                                                                       Normal

                                                                                                                                                                 _     Optos Reviewed
Periphery:       (-)Holes, Tears, Ret Detach                                                  (-)Holes, Tears. Ret Detach

                                                                                                                                                           Comments
Visuoscopy:




                                                                                        VerticaJ                      HorizontaJ
Final Rx OD:        -3.75-Q.50x085                                          OD:                            ODe                            Final VA 00: 20                    Final NVA OD: 20

Final RxOS:         -4.50                                                   OSo                            OS:                            Final VA OS: 20                    Final NVA OS: 20

Final Rx Add:                                      DevLens 00:                                 Dev Lens OS:                               Final VA OU: 20                    Fina1NVAOU:20

Wear Schedule I: This prescription is designed to be worn full time.

Wear Schedule 2:

Rx Comments:

Spec Rx Notes:

Spec Rx 2 Notes:




Assessment:              Motility:           ~"rmal gross pursuits, ornlomotor dysfunction in fine saccades, full range of motion
                                             ': it;i ""icll!!' ·•~·o:::~'~: ''' sacc2Gi.... function noted today in testing, as compared to 1 year   ago
                                                                                                                                                                                          EXHIBIT 1
                         Accomodation: normal accommodative power, nonnaJ accommodative flexibility                                                                                      PART 1 of 2
                                                                                                                                                                                     Page 37 of 1248

                                                                                                                                                                              STN D 18-03985-000037
                      Case 3:18-cv-00180-SB                            Document 19-1                    Filed 10/11/18                 Page 38 of 600
                                                                                                              page5of5 . .




                      Binocularity:     nonnaJ binocularity and no ocular misalignment



                      Entering VA:      normal visual acuity in both eyes at distance and near



                      RE:              myopia, astigmatism

                      Visual Acuity:   normal visual acuity in both eyes at distance and near



                      OH:              Nonnal
                                       Automated VF testing: reveaJed no relative defects or scotomas, OU



Performance Impact:   reading comprehension and speed

Impr;ssion:   Saccadic eye movements are significantly reduced in testing today, which could be contributory to reading difficulties
              witb comprehension and speed Has been working this morning, whicb may have some effect on results due to
              fatigue.




Plan:         Recommend saccadic eye movement techniques toOT (Rosanne) at OHSU to help improve reading ability. Those
              activities should include: Colwnn jumping; multiple Hart chart column jumping; Ann Arbors; Alpbabd pencils,
              "'·
              RTC in 2 months to reassess saccadic eye movement function.




   Provider: Rosemary Detmer Stone, 0.0.                             # ofVT Sessions:

  TBIMemo:




                                                                                                                                                      EXHIBIT 1
                                                                                                                                                     PART 1 of 2
                                                                                                                                                 Page 38 of 1248

                                                                                                                                               STN D 18-03985-000038
                       Case 3:18-cv-00180-SB                        Document 19-1                       Filed 10/11/18                   Page 39 of 600
Coleman-Fire, Bethany                  ARRA            ·~                                                    pagdof!        ••
Electronically signed by: Dr. Detmer Stone, Rosemary      06/1 2015



     _Ignore this record for Meaningful Use
                                                                                                                                             Notes
Status- Allergy Agent- Reaction- Severity
Pnor His1ory- Cefaclor- -                                                                                                                  RTC 2 months for PE




                                           _No known drug allergies                                                                 Patient Transferred IrVReferred To This Provider
Prescribed Date- Medication Name- Status                                                                                            _Medication Reconciliation performed
06/1812015- Wellbutrin-                                                                                                             Patient Transferred Out/Referred To Other Provider
06/1812015- topiramate-                                                                                                              _    Smnmary of care provided for transfer
                                                                                                                                          Transferred Out Electronic
                                                                                                                                  _Received Consultant Rpt
                                                                                                                                _Asked for electronic copy
                                                                                                                                  _Received electronic copy
                                               No current medications
                                                                                                                                  £-Prescribed medication
                                                                                                                                _Patient has received clinical summary of this visit
                                                                                                                                _Patient was provided education resource
                                                                                                                                    (Crystal PM helped determined which edu resource)
Preferred Language                R•«                                        Ethnicity                                            Smoking Status                      Discussed Cessation
English                           White                                      Not Hispanic or Latino                               Neversmoker(<IOO cigs                 No
                                                                                                                                  equiv)

Height                            Weight                                                   BMI                         BMI Followup?         Blood Pressure                   Hypertension?
0             ft   0            in 0            lbs                                                                    No                     0                     0         No
Dilated Macular/Fundus Exam                                                                Counseled for Nt rrition    Counseled for Activity     Is Primary Care Provider? Recvd Flu Immur
No                                                                                         y.,                         Yes                        No                         No

                                                                                                                       Communicated to Diabetes Care Provider.
Retinal/Dilated Eye Exam                        Retinopathy Severity Level      Macular Edema                          Exam Findings           Severity of Retinopathy
No                                              None                            No                                     No                      No

Cup to Disc ratio OD              Cup to Disc ratio OS                          Optic Ne!Ve Evaluation                 Optic disc or retinal nerve abnormalities:            # Linked Images
0.00         H 0.00         y     0.00         H 0.00        v                  Yes                                    OD No                       OS No                     0
Diagnosis Code         Description                                                       BilliD              CPT                   Description
310.2       Postconcussion Syndrome [Posttraumatic brain syndrome]                       OVFP4               99214                Office Visit FP Level4

379.57        Deficiencies of Saccadic Eye Movement [Abnonnal                            VFint               92082                VISUAL FIELDS Intennediate
              Optokinetic
              Response]
                                                                                         Optos               92250                OPTOS: Digita11maging



                                                                                         Billing Modifiers    Description




Date_ Type_ Primary- Status_ Problem                                                                                  MU Measures Outside Of Crystal PM
                                                                                                                       Medication Orders                0

                                                                                                                       LabOrders                              0

                                                                                                                       Radiology Orders                       0
                                                                                                                       Imaging Orders (non-Radiology)         0



Relationship -Disease or Condition
Empty List-




                     _Unknown family history

Type- Plan



                                                                                                                                                                   EXHIBIT 1
                                                                                                                                                                  PART 1 of 2
                                                                                                                                                              Page 39 of 1248

                                                                                                                                                        STN D 18-03985-000039
      Case 3:18-cv-00180-SB

                           ..         Document 19-1

                                                                        ..
                                                           Filed 10/11/18   Page 40 of 600




Medical Records For
Date Of Birth
Electronically signed by
Tabs Filled Out
                           =-
                           :Coleman-Fire, Bethany


                           : Dr. Detmer Stone, Rosemary
                           : CC [pages: I]
                           : Med Hx [pages: I]
                                                           06/18/20I5



                           : ROS [pages: I]
                           : Prescription [pages: I]
                           : CLS Fit/Progress [pages: I]
                           : TBI VE [pages:5 J
                           : ARRA [pages: I]




                                                                                            EXHIBIT 1
                                                                                           PART 1 of 2
                                                                                       Page 40 of 1248

                                                                                    STN D 18-03985-000040
                    Case 3:18-cv-00180-SB
Coleman-Fire, Bethany -                CC          . .
Electronically signed by: Dr. Denner Stone, Rosemary 0611812015
                                                                Document 19-1                    Filed 10/11/18
                                                                                                  page loft
                                                                                                                      ..       Page 41 of 600




CHIEF COMPLAINT
   referred back for re-eval from OT at OHSU

   Location:                               Severity:                            Quality:                                      Duration:

   Timing:                                     Context                          Modifying:                                   Associated:

   Secondary Complaints:

REVIEW OF OCULAR SYSTEM: Injuries, Infections, Surgeries, Diseases
   None

   Eye Meds: None                                                                          Last Eye Exam:    1 year            Doct..:
                                                                                                                                           Stone


FAMILYOCULARHISTORY

    Glaucoma· No                   Cataracts:     Grandparent     Macular Degen: Grandparent           Retina] Detach; No                   Crossed I Lazy: No

PREVIOUS VISION CORRECTION
    Primary Vision Correction:       Glasses-Full Time
                                                                                     Back up specs?                   Planning to get new glasses?

    Type ofCLs worn in past:         Disposable                   Wear Time:                      Cleaner:                        l);sposal: daily

NOTES:

    Pr.•ferred Language:

    Race:




                                                                                                                                                          EXHIBIT 1
                                                                                                                                                         PART 1 of 2
                                                                                                                                                     Page 41 of 1248

                                                                                                                                                   STN D 18-03985-000041
                      Case 3:18-cv-00180-SB                           Document 19-1                   Filed 10/11/18             Page 42 of 600
Coleman~Fire, Bethany                  Med Hx         . .                                                  pagelofl.
Electronically signed by: Dr. Detmer Stone, Rosemary        06/1&'2015




PATIENT MEDICAL HISTORY: HAs, Arthritis, Asthma, Diabetes, HBP, Heart. Infl. Bowel Dz, Seizures. Thyroid

                                             modhx2                      modhx3                   modbx4                     modbx5                modbx6

          Injuries, Surgeries, Hospitalization

   Pregnant Or Nursing:                                 Recent Tetanus Shot                      Notes:


           Primary Care Physcian:                                             Last Visit:                 Reason For Visit


           Systemic Meds:                                             med2                     mod3                      mod4                      modS      med6 ·

                                        mod7                   med8                            mod9                      medlO                    mod II    med12

           Drug AJiergies:                               BC:                            OTC:                                          Vitamins:


FAMILY MEDICAL 1-DSTORY: Diabetes, HBP, Heart Dz, Cancer,Athritis, Lupus, Kidney, Thyroid, Other
           None                                                                                                                   finh5                        finh6
                                                 fmh2                           finh3                 finh4

SOCIAL HISTORY

           Occupation:       lawyer               Hobbies:
                             No                                  None
           Tobacco:                               Type:                                                How Long:
                             No                                  None
           Alcohol:                               Type:                                                How Long:

           l11egal Drugs:    No                   Type:                                                How~ong:                               SID: None


                             Prescribed Date- Medication Name- Status
                             06/1812015- Wellbutrin-
                             0611812015- topiramate-




                                                                                                                                                          EXHIBIT 1
                                                                                                                                                         PART 1 of 2
                                                                                                                                                     Page 42 of 1248

                                                                                                                                                  STN D 18-03985-000042
                   Case 3:18-cv-00180-SB
Coleman·Fire, Bethany -                ROS
Electronically signed by: Dr. Detmer Stone, Rosemary
                                                     . .
                                                       ~015
                                                                      Document 19-1                Filed 10/11/18
                                                                                                      page 1 of I
                                                                                                                    ..
                                                                                                                     Page 43 of 600




REVIEW OF SYSTEMS:                        DO YOU CURRENTLY HAVE ANY OF THESE PROBLEMS?
           GENERAL:       Fever, weight loss, weight gain. fatigue?                                          None

           EAR, NOSE, THROAT:          Allergies, Sinus, Cough, Dry Mouth I Throat                           None

           CARDIOVASCULAR:            High BP. Heart Surgery, Vascular Disease                               None

           RESPIRATORY:         Asthma,. Bronchitis, Emphysema. COPD                                         None

           GENITAL, KIDNEY, BLADDEJ?;              Kidney Stones, Frequent UriP'ltion, impotence             None

           MUSCLES, BONES, JOINTS:            Athritis, Joint Pains, Head or Neck Injury
                                                                                                             None


           SKIN:    growths, rnshes, acne
                                                                                                             None

                                                                                                             None
           NEUROLOOICAL:          Headaches, migraines, seizures
                                                                                                             None
           PSYCHIATRIC:        Depression, Anxiety, Insomnia
                                                                                                             None
           ENDORCRINE:         Thyroid, Diabetes
                                                                                                             None
           BLOOD/LYMPH:          Anemia, cholesterol, bleeding problems
                                                                                                             None
           ALLERGIC I IMMUNOLOGIC:              Seasonal Allergies, Rheumatoid, AIDS, Allergy Shots, Lupus

                                                                                                             None
           GASTROINTESTINAL:           Diarrhea, Constipation, Ulcer, Reflux




                                                                                                                                    EXHIBIT 1
                                                                                                                                   PART 1 of 2
                                                                                                                               Page 43 of 1248

                                                                                                                             STN D 18-03985-000043
                       Case 3:18-cv-00180-SB                      Document 19-1                   Filed 10/11/18       Page 44 of 600
Coleman-Fire, B e t h a n y - Prescription              ...                                                  pag<lof. .
Electronically signed by: Dr. Detmer Stone, Rosemary     V6/18/2015



     Spectacle Rx 1
                           Sphere            Cylinder      Ncis             Vert Prism          Hori Prism       Add      SegHt     DistPD   MonoPD
-3.75-0.50x085        OD -3.75               -0.50         085

                                                                                                                                    NearPD
-4.50                 OS   -4.50

  Notes:




     Contact Lens Rx I
     X Disposable

     X Sphere
     Manufacturer                   Series                            Base Curve         Diameter            Sphere    Tint
OD                                  TruEye                            8.5                14.2                -4.00


OS                                  TruEye                            8.5                14.2                -4.50

 Notes:




                                                                                                                                         EXHIBIT 1
                                                                                                                                        PART 1 of 2
                                                                                                                                    Page 44 of 1248

                                                                                                                                  STN D 18-03985-000044
                       Case 3:18-cv-00180-SB                            Document 19-1                     Filed 10/11/18               Page 45 of 600
Colo"""'-Fi", Both"'Y -                CLS       Fit/Pro~
Electronically signed by: Dr. Deuner Stone, Rosemary       061181.2015



CC: HxofPI
Wouldl ike to be refit into daily disp                                                                          ODK's
Currently wearing TruEye CL                                                                                                                                                  Auto

                                                                                                                OSK's                                                        Manual



Wearing/ First time disp
  Brand:                                 Sphere:    Cyl:         Axis     BC:              D!A:     Add      DVAccOD:                                                    Monovision
ODTruEyc                                 -4.00                             8.5             14.2               20125+
                                                                                                                                                                      Dominant eye:
     TruEye                              -4.50      CyiOS                  8.5             14.2
OS                                                                               Axis OS                                          NVAccOU:
     ORODCL:PI                                              OROSCL:PI                                                                                 CUAnt Seg Assessment
                                                                                                                                                OD                           OS
                              ORVAODCL:                                                OR VAOSCL:                        Movement: Adequate                          Adequate

Notes:                                                                                                                   Centrarion: Adequate                        Adequate

                                                                                                                           Overlap: Adequate                         Adequate

                                                                                                                          Tear film: Adequate                        Adequate

AlP:     OK to disp CL                                                                                              Lids I Lashes: Clean                             Ooan

                                                                                                                        Conjunctiva: Clear

                                                                                                                            Comea: Clear

_Schedule FU 5-10 days             X Rev1ewed proper hygiene                        OrdcrCL
_l+Rtoday                          X DW schedule                                     Schedule PU
   Refit below                                                                     _Okay to PU, schedule FU
                                  Replacement schedule: Daily

Refit
     Brand:                          Power:        CyiOD        Axis 00 Add OD BC:                DIA: DVAcc:
00 TruEye                            -4.00                                     8.5                14.2

OS TruEye                            -4.50           Cyl OS Axis OS      Add OS      8.5          14.2
                                                                                                                               X Acceptable fit, movement, centrarion. comfort to start trial pe




                                                                                                                                                                  EXHIBIT 1
                                                                                                                                                                 PART 1 of 2
                                                                                                                                                             Page 45 of 1248

                                                                                                                                                         STN D 18-03985-000045
                        Case 3:18-cv-00180-SB                            Document 19-1                        Filed 10/11/18                    Page 46 of 600
Coleman-Fire,Bethany - 1 B I V E                          ~                                                         pagelofS . .
Electronically signed by: Dr. Detmer Stone, Rosemary      ~015

Name:Bethany                             Anended Evaluation: self                 Date of Injury: 2/19/14             Type of Injury: struck by car                             DomEye:

Chief Complaint headaches- daily, but not as severe                                                                                                             Dominant hand:

HPrs:              W orl..;ng part time.
                   Just finished neuro-psych test recently. Very fatiguing. Reading very slowly for her, but nonnal for adult population.
                   Still works with Rosanne every other week. CWTently working on Brock string; coin circles; C-P saccades~ works on Dynavision and does poorly.
                   Drives but drives slower now and is hyper aware of things.
Age:               HA do not seem to increase after computer use.
                   Fatigue seems to be biggest factor effecting headaches
31


Additional Co~ms:
               Lot less neck pain now after PT in fall. Gets messages regu]arly which helps.
               Is involved wtth rowing club and works with persona] trainer
                   has been reading for pleasure, but does right before bed.
                   Sleep patterns are variable. Decent night is 8-9hr/night; ave week is 6.5-7hrsln. Wakes too early.
                   has CL that will wear occasionally.


Current TX:        OT

Visual Priorities: read

Medications:       Welbutrin                                                                      Med Allergies:     cefaclor

Orientation:        X Time        X Place       X Person      X Mood        X Affect                                  X ROS Chetked Today


                                                                                   Mooo PO     .K's 00:                       @                                                @

Habitual Rx 00: -3.75J, 50x080                                           OD:                   K'sOS:                         @                                                @

Habitual Rx OS: -4.75                                                    OS:                   Quality of Mires:                                      Cy!OD                    Cy!OS
HabAdd:                          Rxod:                        Therapy CL Power:                CLRxOO:                             ely:                                    AddOO:
                                                                                                                                                         X

Wear Schedule:                                                                                 CLRxOS:                             ely:                  X                 Add OS:


DVA Unaided OD: 20/                          NV A Unaided OD: 20/                                               Horizonta1                 VerticaJ
DVA Unaided OS: 201                          NV A Unaided OS: 20/                      Dist. Cf Unaided:                                                     Chart:

DVA Unaided OU: 20/                          NV A Unaided OU: 20/                     Near Cf Unaided:                                                       Test Dist:

CT UA Horiz Results:

CT UA Vert Results:



OVA Aided 00: 20/         20-                NVA Aided 00: 20/      20                                          Horizontal                 Vertical
OVA Aided OS: 20/         20                 NVAAidedOS:20/         20                Dist Cf Aided:          orthophoria             orthophoria            Chart:       Snellen

DVAAidedOU:20/            20                 NVA Aided OU: 20/      20                Near CT Aided:          exophoria               orthophoria            Test Oist:   20 Feet (mirrored)

CT Aid Horiz Results: nonnal horizonta1 eye alignment at distance and near

Cf Aid Vert Results:      normal vertical eye alignment

Observations:




Stereopsis-Randot
                    Circle            Stm"           E         _Square            _Triangle                           Missed All          R+L         _Right Only_ Left On1y _            R + L Not Teste<
                                                                                                                                                                                          Missed All
                 X Cat            X Rabbit        X Monkey          Missed. All      Not Tested

Stereoacuity:   6/10             Global Stereo: normal               Percentage:                            Suppression:    no suppression

                                                                     Observations:
Stereo Reindeer:



Conclusions:



                                                                                                                                                                               EXHIBIT 1
                                                                                                                                                                              PART 1 of 2
                                                                                                                                                                          Page 46 of 1248

                                                                                                                                                                      STN D 18-03985-000046
                         Case 3:18-cv-00180-SB                                  Document 19-1                  Filed 10/11/18              Page 47 of 600
                                                                                                                    page2of5.




 Accom Amp (push up method)                             Accom Amp (pull back method}               NPC (accom target)                     NPC (pen light/red lem)
 OD                  D               em                 OD                  D              em      Trial #I TIN                   em      Trial #I                      em
 OS                  D               em                  OS                 D              em      Trial #2 TIN                   em      Trial #2                      em

 ou                  D               em                 ou                  D              em      Trial #3 TIN                   em      Trial #3                      em
 Observations:                                                                                         Observations: good convergence

 Results:                                                                                          Results:         nonnal


 NSUOCO Pursuits                                                                                   NSUOCO Saccadc:s
 Ability:         5 Completes 2 rotations in each direction                                        Ability:         5 Completes 5 rotmdtrips

 Accuracy:        5 No refLXations                                                                 Accuracy:        5 No over or undershooting noted

 Head Mvmt:       5 No movement of the head                                                        Head Mvmt:       5 No movement of the head

 Body Mvmt:       5 No movement of the body                                                        Body Mvmt:       5 No movement of the body

 Total: 20        Results:   normal                                                                Total: 20        Results:   nonnal

 Observations:                                                                                     Observations:




 Nystagmus: no                        Type:                                                        Nullpoint                        Direction of slow phase:

 Pupils: ERRLA -APD                   EOMs: full range of motion and no pain with eye              Amsler Grid 00:
                                            movements

 VF Screening OD:                                  VF Screening OS:                                Amsler Grid OS:




 Retinoscopy OD: -3. 75-0.50x090                               Subjective Refraction 00: -3.SO-O.S0x085                         Dist OD: 20/ 20                 Near OD: 20/ 20

 Retinoscopy OS:     -4.75                                     Subjective Refraction OS: -4.50                                  Dist OS: 20/ 20                 Near OS: 20/ 20

 Reflex: red, bright                                                                               Add:                         Dist OU: 20/ 20                 Near OU: 20/ 20




 Dist Phoria H:    orthophoria            V: orthophoria              Plano:                           Dist BO:                          DistBI:

- Near Phoria H: 2 exo                    V: orthophoria              + 1.00:                          NearBO:       I8/I4                Near Bl: 20/16

 Vertical Range Dist OD:              BU/            BD       Vertical Range Near OD:            BU/           BD   Method of Testing Phorias:    In Phoropter w/ Risley Prisms

 Vertical Range Dist OS:              BU/            BD       Vertical Range Near OS:            BU/           BD   Method ofTesting Ranges:      In Phoropter w/ Risley Prisms

 Comments on Phorias:

 Comments on Ranges:

 Horiz Phoria Results:       nonnal horizontal eye alignment at distance and near

 Vert Phoria Results:        nonnal vertical eye alignment at distance and near

 Horiz Range Results:        normal convergence and divergence ranges at near



 Vert Range Results:



 Observations:



 NRA:+2.50               PRA:-6.00               Results: normal NRA & PRA


  Binoc CC: +0. 25                        Phoria lhru CC: 2 exo                     VAthrucc 20120


                                                                                                                                                                      EXHIBIT 1
                                                                                                                                                                     PART 1 of 2
 Maddox Rod Dist. H:
                                                                                                                                                                Page 47 of 1248
                                                    Maddox Rod Dist. V:                           Maddox Rod Near H:                              Maddox Rod Near V:




                                                                                                                                                               STN D 18-03985-00004 7
                       Case 3:18-cv-00180-SB                            Document 19-1                  Filed 10/11/18           Page 48 of 600
Coleman-Fire, B e t h a n y - TBI VE                     •                                                    page3of5.
Electronically signed by: Dr. Detmer Stone. Rosemary         06/18/2015



Double Maddox Rod                                                                             Conclusions:


W4DD:                                           +2.00:                                        W4D Results:

W4DI:                                          -2.00:                                         Observations:

W4DN:                                                                                         Conclusions:



Parks Three Step
Hyper Primary Gaze            Hn>er in UR Gaze                  Hyper on RJL Head Tilt          Paretic Muscle        Observations
                                                                          _!tight                       LIO
                                  _!tight                                      Left                     RIO
   _Right
                                                                           _Right                      >RSO
                                      Left
                                                                               Left                     LSR
                                                                           _Right                      >RSR
                                                                                                                      Conclusions
                                  _!tight                                      Left                    >LSO
         Left
                                      Left                                 _Right                      >LIR
                                                                               Left-·                  >RIO



Midline Shift
Lateral Midline: no evidence of a lateral midline shift

Vertic& Midlme: no evidence of a verticaJ midline shift

Observations:

Notes:




Yoked Prism Evaluation
Test Amt:                                     PostW'e!Balance      BR                    BL                      BD                  BU
Final Amt                                     Walking              BR                    BL                      BD                  BU
Direction:                                    Catching             BR                    BL                      BD                  BU
Results:                                      Subjective           BR                    BL                      BD                  BU
Category:                                     Objective            BR                    BL                      BD                  BU

 Recommendation:




                    DEM: 62 sec (No errors) 5%
  Additional Tests: Vergence facility: good transitions, OU
                    Visagraph: reading rate 171 (expected340)
                    Fixation 170/ expected 77; Regressions 421 expected 11
                    Grade level efficiency; 3.5 (expected 12.0)




  Neglect:      none                                                                                                                       X Sec scanned tests

   VF Date: 6/18/2015              VFOffice: ANY                                                                                              See scanned field

VF Results: no relative defects or scotomas

Comments:
                                                                                                                                                EXHIBIT 1
                                                                                                                                               PART 1 of 2
                                                                                                                                           Page 48 of 1248

                                                                                                                                          STN D 18-03985-000048
                         Case 3:18-cv-00180-SB                                      Document 19-1                            Filed 10/11/18                       Page 49 of 600
Coleman·Fire,Bethany - T B I V E                   •                                                                                page4of5.
Electronically signed by: Dr. Detmer Stone, Rosemary                  06/1&'2015



Expansion Prisms
Amount:                                 Results:

Observations:




Tonometry OD: 12                                                         Method: Pulsair                                       GITS:

TonometJy OS: 14                                                            Time: 03:15PM                                Comments:


Biomicroscopy Lenses:       900                                             Time:                                              GITS:




Adnexa/Orbit:      Normal                                                                       Normal                                                                    Anterior Segment

Lids I Lashes:     Normal                                                                       Normal

Conjunctiva:       Clear

Sclera:            White                                                                         White

Tear Film:         Thick, Clear                                                                 Thick, Clear

Cornea:            CI=                                                                                                                                                       Cornea

Angle:             Open                                                                         Op<n

Ant Chamber:       Deep/Quiet                                                                   Deep/Quiet

Iris:              Flat, -Neo, Intact                                                           Flat, ·Nco, Intact

Lens:              Cl<M                                                                         Cl<M

Vitreous:          Clear                                                                        Cl<M                                                                  Posterior Segment

CJDRatio:          0.2                                                                          0.2

ONH:               Round, Pink, NRRl                                                            Round, Pink, NRR1

Macu1a:            Flat,+FLR                                                                    Flat, +FLR

Vessels:           Normal                                                                       Normal

                                                                                                                                                                      _     Optos Reviewed
Periphery:         H Holes, Tears, Ret Detach                                                   H Holes, Tears, Ret Detach
                                                                                                                                                                Comments
Visuoscopy:




                                                                                           Vertical                       Horizontal
Final RxOD:         -3.7S-0.50x08S                                           OD:                               00:                              Final VA OD: 20                   Final NV A OD: 20

Final Rx OS:        -4.50                                                    OS:                               OS:                              Final VA OS: 20                   Final NVA OS: 20

Final Rx Add:                                      DevLensOD:                                     DevLensOS:                                    Final VA OU: 20                   Final NV A OU: 20

Wear Schedu1e 1: This prescription is designed to be worn full time.

Wear Schedule 2:

Rx Comments:

Spec Rx Notes:

Spec Rx 2 Notes:




A!:~essment:             Motility:           nonnal gross pursuits, ocu1omotordysfunction in fine saccarl~!:. full ra'lge ofmflticn
                                             Significant decrease in S..'!tcadic fimction 1>0fl:J :•~<lay in tc ..ti::g. ;'l•, Cf11"1~''~"":"! ~" ! year :\go
                                                                                                                                                                                            EXHIBIT 1
                         Accomodation: normal accommodative power, nonnal accommodative flexibility                                                                                        PART 1 of 2
                                                                                                                                                                                       Page 49 of 1248

                                                                                                                                                                                   STN D 18-03985-000049
                      Case 3:18-cv-00180-SB                             Document 19-1                   Filed 10/11/18               Page 50 of 600
Coleman-Fire, Bethany      llllilll      TBI VE
Electronically signed by: Dr. Detmer Stone, Rosemary
                                                       •
                                                             06/18/2015
                                                                                                               page5of5.




                       Binocularity:     normal binocuJarity and no ocuJar misalignment



                       Entering VA:      nonnal visuaJ acuity in both eyes at distance and near



                       RE:               myopia, astigmatism

                       Visual Acuity:    nonnaJ visuaJ acuity in both eyes at distance and near



                       OH:               Nonnal
                                         Automated VF testing: revealed no relative defects or scotomas., OU



Performance Impact     reading comprehension and speed

Impression: Saccadic eye movements are significantly reduced in testing today, which couJd be contributory to reading difficuJties
            with comprehension and speed. Has been working this morning, which may have some effect on resuJts due to
            fatigue.




Plan:          Recommend saccadic eye movement techniques toOT (Rosanne)at OHSU to help improve reading ability. Those
               activities shouJd include: Column jumping; muJtiple Hart chart column jumping; Ann Arbors; Alphabet pencils,
               etc.
               RTC in 2 months to reassess saccadic eye movement function




   Provider: Rosemary Detmer Stone, 0.0.                              # ofVT Sessions:

  TBIMemo:




        ----   -.....___          ..
                                :; :--

                                                                                                                                                     EXHIBIT 1
                                                                                                                                                    PART 1 of 2
                                                                                                                                                Page 50 of 1248

                                                                                                                                             STN D 18-03985-000050
                       Case 3:18-cv-00180-SB                            Document 19-1                    Filed 10/11/18                 Page 51 of 600
Coleman-Fire, Bethany                     ARRA          •                                                     pagelofl       •
Electronically signed by: Dr. Detmer Stone, Rosemary         06/18/2015



     _Ignore this record for Meaningful Usc
                                                                                                                                               Notes
Status- Allergy Agent- Reaction- Severity
Prior History- Cefaclor- -                                                                                                                   RTC 2 months for PE




                                            _No known drug a11ergies                                                                  Patient Transferred In/Referred To This Provider
Prescnbed Date- Medication Name- Status                                                                                               _Medication Reconciliation perfonncd
06/1812015- Wellbutrin-                                                                                                               Patient Transferred Out/Referred To Other Provider
06/1812015- topiramate-                                                                                                               _ Swnmmy of care provided for transfer
                                                                                                                                           Transferred Out Electronic
                                                                                                                                      _Received Consultant Rpt
                                                                                                                                 _Asked for electronic copy
                                                                                                                                   _Received electronic copy
                                                 No clll'Tent medications
                                                                                                                                   £-Prescribed medication
                                                                                                                                 _Patient has 'received clinical summary of this visit
                                                                                                                                 _Patient was provided education resource
                                                                                                                                   (Crysta1 PM helped detennined which edu resource)
Preferred Language                 Race                                         Etlmicity                                           Smoking Status                        Discussed Cessation
English                            White                                        Not Hispanic or Latino                              Never smoker (<100 cigs               No
                                                                                                                                    equiv)

Height                             Weight                                                    BMI                         BM1 Followup?         Blood Pressure                 Hypertension?
0             ft   0             in 0             lbs                                                                    No                    0                      0       No
Dilated Macular/Fundus Exam                                                                 Counseled for Nutrition      Counseled for Activity     Is Primary Care Provider? Recvd Flu Immur
No                                                                                          Yo.                          Yo.                        No                         No

                                                                                                                         Communicated to Diabetes Care Provider:
Retinal/Dilated Eye Exam                           Retinopathy Severity Level      Macular Edema                         Exam Findings           Severity of Retinopathy
No                                                 None                            No                                    No                      No

Cup to Disc ratio OD               Cup to Disc ratio OS                            Optic Nerve Evaluation                Optic disc or retinal nerve abnonnalities:          # Linked Images
0.00         H 0.00          V     0.00          H 0.00         v                  Yo.                                   OD No                      OS No                     0
Diagnosis Code             Description                                                    Bill ID              CYT                  Description
310.2         Postconcussion Syndrome [Posttraumatic brain syndrome]                      OVFP4               99214                 Office Visit FP Level 4

379.57        Deficiencies of Saccadic Eye Movement (Abnonnal                             VFint               92082                 VISUAL FIELDS Intennediate
              Optokinetic
              Response]
                                                                                          Optos               92250                OPTOS: Digital Imaging



                                                                                          Billing Modifiers    Description




Date_ Type_ Primary_ Status- Problem                                                                                  MU Measures Outside OfCrystaJ PM
                                                                                                                         Medication Orders                      0
                                                                                                                         LabOrders                              0

                                                                                                                         Radiology Orders                       0

                                                                                                                         Imaging Orders (non-Radiology)         0



Relationship- Disease or Condition
Empty List-




                     _Unknown family history

Type- Plan



                                                                                                                                                                     EXHIBIT 1
                                                                                                                                                                    PART 1 of 2
                                                                                                                                                                Page 51 of 1248

                                                                                                                                                           STN D 18-03985-000051
      Case 3:18-cv-00180-SB


                           •
                                      Document 19-1        Filed 10/11/18


                                                                        •
                                                                            Page 52 of 600




Medical Records For
Date Of Birth
Electronically signed by
Tabs Filled Out
                           =-
                           :Coleman-Fire, Bethany

                           : Dr. Detmer Stone, Rosemary
                           : CC [pages: I]
                           : Med Hx [pages: I]
                                                           06/18/2015



                           : ROS [pages:!]
                           : Prescription [pages: I]
                           : CLS Fit/Progress [pages: I]
                           : TBI VE [pages:5]
                           : ARRA [pages: I]




                                                                                           EXHIBIT 1
                                                                                          PART 1 of 2
                                                                                      Page 52 of 1248

                                                                                    STN D 18-03985-000052
                                                                                                                         •
                    Case 3:18-cv-00180-SB                            Document 19-1                    Filed 10/11/18               Page 53 of 600
Coleman-Fire, B e t h a n y - CC                   •                                                   page I of I
Electronically signed by: Dr. Detmer Stone, Rosemary       tJ6/1812015



CHIEF COMPLAINT
   refemd back for re-eval from OT at OHSU

   Location:                                Severity:                                 Quality:                                     Duration:

   Timing:                                   Context                                   Modifying:                                 Associated:

   Secondary Complaints:

REVIEW OF OCULAR SYSTEM: Injuries, Infections, Surgeries, Diseases
   None

   Eye Meds: None                                                                                Last Eye Exam: 1 year              Doctor:     Stone


FAMlLYOCtn..ARI-nSTORY

    Glaucoma: No                    Cataracts:   Grandparent             Macular Degen: Grandparent          Retinal Detach: No                  Crossed I Lazy: No

PREVIOUS VISION CORRECllON
    Primary Vision Correction:        Glasses· Full Time                                                                  Planning to get new glasses?
                                                                                            Back up specs?

    Type ofCLs worn in past:          Disposable                     Wear Time:                         Cleaner:                      Disposal: daily

NOTES:

    Preferred Language:

    Race:




                                                                                                                                                               EXHIBIT 1
                                                                                                                                                              PART 1 of 2
                                                                                                                                                          Page 53 of 1248

                                                                                                                                                        STN D 18-03985-000053
                      Case 3:18-cv-00180-SB                             Document 19-1                    Filed 10/11/18              Page 54 of 600
Coleman-Fire,Bethany- McdHx                          ~                                                        pagelofl.
Electronically signed by: Dr. Detmer   Ston~ Rosemary~~/IS/2015

PATIENT MEDICAL ffiSTORY: HAs, Arthritis, Asthma, Diabetes, HBP, Heart, Infl. Bowel Dz, Seizures, Thyroid

                                              modhx2                        medhx3                   m<dhx4                      medhxS                 medhx6

           Injuries, Surgeries, Hospitalization

   Pregnant Or Nursing:                                   Recent Tetanus Shot:                      Notes:

           Primary Care Physcian:                                                Last Visit                  Reason For Visit:


           Systemic Meds:                                               mod2                      m<dJ                       med4                       mod5      med6

                                        med7                     medS                             med9                       medlO                     medii     med12

           Drug Allergies:                                 BC:                             ore:                                            Vitamins:

FAMILY MEDICAL HISTORY: Diabetes., HBP, Heart Dz. Cancer, Athritis, Lupus, Kidney, Thyroid, Other
           None:                                  finh2                            finh3                                                  finh5                     llnh6
                                                                                                         finh4

SOCIAL HISTORY

           Occupation:       lawyer                 Hobbies:
                             No                                     None
                                                                                                          How Long:
           Tobacco:                                 Type:
                             No                                     None:                                 How Long:
           Alcohol:                                 Type:

           Illegal Drugs:    No                     Type:                                                 How tong:                                SID: None

                             Prescribed Date· Medication Name- Status
                             06/18/2015- Wellbutrin-
                             06/1812015- topiramate-




                                                                                                                                                               EXHIBIT 1
                                                                                                                                                              PART 1 of 2
                                                                                                                                                          Page 54 of 1248

                                                                                                                                                       STN D 18-03985-000054
                                                                                                                   •
                   Case 3:18-cv-00180-SB                             Document 19-1                Filed 10/11/18       Page 55 of 600
Coleman-Fire, B e t h a n y - ROS                  •                                                 page I of1
ElectronicaJly signed by: Dr. Detmer Stone, Rosemary      06/1812015



REVIEW OF SYSTEMS:                       DO YOU CURREN1L Y HAVE ANY OF TIIESE PROBLEMS?
           GENERAL:      Fever, weight loss, weight gain, fatigue?                                          None

           EAR, NOSE, TIIROAT:        Allergies, Sinus, Cough, Dry Mouth f Throat                           None

           CARDIOVASCULAR;           Hlgh BP, Heart Surgery, Vascular Disease                               None

           RESPIRATORY:        Asthma, Bronchitis, Emphysema, COPD                                          None

           GENITAL, KIDNEY, BLADDER               Kidneo; Stones, Frequent Urination, impotence             None

           MUSCLES, BONES, JOINTS:           Athritis, Joint Pains, Head or Neck Injury
                                                                                                            None

                                                                                                            None
           SKIN:    growths, rashes, acne
                                                                                                            None
           NEl.JROLOGICAL:        Headaches, migraines, seizures
                                                                                                            None
           PSYCHIATRIC:        Depression, Anxiety, Insomnia
                                                                                                            None
           ENDORCRINE:        Thyroid, Diabetes
                                                                                                            None
           BLOOD/I. YMPH:       Anemia, cholesterol, bleeding problems
                                                                                                            None
           ALLERGIC I IMMUKOLOGIC:             Seasona1 AJ!crgies, Rheumatoid, AIDS, Allergy S~ots, Lupus

                                                                                                            None
           GASTROINfESTINAL;           Dianhr.a, Constipation. Ulcer, Reflux




                                                                                                                                      EXHIBIT 1
                                                                                                                                     PART 1 of 2
                                                                                                                                 Page 55 of 1248

                                                                                                                               STN D 18-03985-000055
                       Case 3:18-cv-00180-SB                       Document 19-1                 Filed 10/11/18       Page 56 of 600
Coleman-Fire, Bethany -                Prescription     ala
Electronically signed by: Dr. Detmer Stone, Rosemary    ~18/2015

     Spectacle Rx 1
                           Sphere            Cylinder       Axis           Vert Prism          Hori Prism       Add      SegHt     DistPD    Mono PO
-3.75-0.SOxO&S        OD   -3.75             -0.50          085

                                                                                                                                   Near PO
-4.50                 OS   -4.50

  Notes:




     Contact Lens Rx 1
     X Disposable

     X Sphere
     Manufacturer                   Series                           Base Curve         Diameter            Sphere    Tin~
OD                                  TruEye                           8.5                14.2                -4.00


OS                                  TruEyc                           8.5                14.2                -4.50

 Notes:




                                                                                                                                        EXHIBIT 1
                                                                                                                                       PART 1 of 2
                                                                                                                                   Page 56 of 1248

                                                                                                                                 STN D 18-03985-000056
                      Case 3:18-cv-00180-SB                         Document 19-1                            Filed 10/11/18              Page 57 of 600
Coleman-Fire. B e t h a n y - CLS                Fit/Pro~
Electronically signed by: Dr. Detmer Stone,      Rosem~~l81201 S

CC: Hx of PI
Would! ike to be refit into daily disp                                                                             ODK's
Currently wearing TruEye CL                                                                                                                                                       Auto
                                                                                                                   OSK's                                                          Mrumal



Wearing! First time disp
  Brand:                                 Sphere:      Cyl:       Axis      BCo                D!Ao     Add      DVAccOD:
                                                                                                                                                                                 Monovision
ODTruEye                                 -4.00                             8.5                14.2               20125+
                                                                                                                                     DVAccO     J   0/20                  Dominant eye:
     TruEyo                              -4.50                             8.5                14.2
OS                                                                               Axis OS                                              NVAccOU:
     ORODCL:PI                                               OR OSCL: pi                                                                                   CUAnt Seg Assessment
                                                                                                                                                    OD                            OS
                              OR VAODCL:                                                  OR VAOSCL:                        Movement: Adequate                           Adequate

Notes:                                                                                                                      Centration: Adequate                         Adequate

                                                                                                                              Overlap: Adequate                          Adequate

                                                                                                                             Tear film: Adequate                         Adequate

AlP:     OKtodispCL                                                                                                    Lids I Lashes: Clean                              Clean

                                                                                                                           ConjWlctiva: Clear                            Cloru

                                                                                                                               Cornea: Clear                             Clear


_Schedule FU 5-10 days             X Reviewed proper hygiene                           OrderCL
_I+Rtoday                          X DW schedule                                         Schedule PU
   Refit below                                                                     _     OJ.::ay to PU, scheduJe FU
                                  Replacement schedule: Daily
Refit
     Brand:                          Power:         CyJOD       Axis OD Add OD BC:                   DIA: DVAcc:
OD TruEye                            -4.00                                             8.5           14.2

OS TruEye                            -4.50
                                                      Cyl OS Axis OS    Add OS          8.5          14.2
                                                                                                                                  X Acceptable fit, movement, centration, comfort to start trial J)(




                                                                                                                                                                     EXHIBIT 1
                                                                                                                                                                    PART 1 of 2
                                                                                                                                                                Page 57 of 1248

                                                                                                                                                             STN D 18-03985-000057
                          Case 3:18-cv-00180-SB                           Document 19-1                      Filed 10/11/18                    Page 58 of 600
Coleman-Fire,Bethany - T B I V E                          ala                                                       pagelof5.
Electronically signed by: Dr. Detmer Stone, Rosemary      ~1812015

Name: Bethany                            Attended Evaluation: self                  Dateoflnjwy: 2119/l4             Type oflnjwy: struck by car                                DomEye:

Chief Complaint: headaches- daily, but not as severe                                                                                                            Dominant hand:

HPJ's:               Working par1 time.
                     Just finished neuro-psych test recently. Very fatiguing. Reading very slowly for her, but normal for adult population.
                     Still works with Rosatme every other week. Currently working on Brock strin~ coin circles; C-P saccades: works on Dynavision and does poorly.
                     Drives but drives slower now and is hyper aware of things.
Age:                 HA do not seem to increase after computer use.
                     Fatigue seems to be biggest factor effecting headaches
31


Additional Concerns:
                     Lot less neck pain now after PT in fall. Gets messages regularly which helps.
                     Is involved w1th rowing club and works with personal trainer
                     has been reading for pleasure, but does right before bed.
                     Sleep patterns are variable. Decent night is 8-9br/night; ave week is 6.5-7hrs/n. Wakes too early.
                     has CL that will wear occasionally.


Current TX:          OT

Visual Priorities: read

Medications:         Welbutrin                                                                     Med Allergies:   cefaclor

Orientation:         X Time       X Place        X Person       X Mood        X Affect                              X ROS Checked Today


                                                                                    Mono PO     K'sOD:                       @                                                @

Habitual Rx 00: -3.75-0.50x080                                             OD:                  K'sOS:                       @                                                @

Habitual Rx OS: -4.75                                                      OS:                  Quality ofMires:                                     CylOO                    CyiOS

HabAdd:                          Rxed:                          Therapy CL Power:               CLRxOO:                           ely:                                    AddOO:
                                                                                                                                                        X

Wear Schedule:                                                                                  CLRxOS:                           ely:.                 X                 Add OS:


OVA Unaided 00: 20/                          NVA Unaided 00: 20/
                                                                                                               Horizontal                 Vertical
OVA Unaided OS: 20/                          NV A Unaided OS: 20/                       Dist. cr Unaided:                                                   Chart:

DVA Unaided OU: 20/                          NVA Unaided OU: 20/                        Near CT Unaided:                                                    TestOist:

Cf UA Horiz Results:

CTUA Vert Results:


DVA Aided OD: 20/         20-                NVA Aided 00: 20/       20                                        Horizontal                 Vertical
DVA Aided OS: 20/         20                 NVA Aided OS: 20/       20                 Oist CT Aided:       orthophoria              orthophoria           Chart:       Snellen

OVA Aided OU: 20/         20                 NVA Aided OU: 20/       20                 Near Cf Aided:       exophoria                orthophoria           Test Oist:   20 Feet (mirrored)

cr Aid Horiz Results:     normal horizontal eye alignment at distance and near

CT Aid Vert Results:      normal vertical eye alignment

Observations:




Stereopsis--Randot
                      Circle          s..,           E          _Square           _Triangle                         Missed All           R+L         _Right Only_Left Only _R +L Not Teste<
                                                                                                                                                                                         Missed AU
                 X Cat            X Rabbit       X Monkey            Missed All       Not Tested
Stereoacuity: 6/10               Global Stereo: normal                Percentage:                         Suppression:     no suppression

                                                                      Observations:
Stereo Reindeer:



Conclusions:



                                                                                                                                                                              EXHIBIT 1
                                                                                                                                                                             PART 1 of 2
                                                                                                                                                                         Page 58 of 1248

                                                                                                                                                                     STN D 18-03985-000058
                        Case 3:18-cv-00180-SB                                  Document 19-1                  Filed 10/11/18              Page 59 of 600
Coleman-Fire, Bethany -                TBI VE      •                                                               page2of5.
E1ectronically signed by: Dr. Detmer Stone, Rosemary              06/1812015



Accom Amp (push up method)                              Accom Amp (pull back method)              NPC (accom target)                     NPC (pen light/red lens)
00            0            em                           00              0                 em      TriaJ #I TIN                           Trial #I                      em
OS                 D                 em                 OS                 D              em      Trial.#2 TIN                   em      Trial #2                      em
ou                 D                 em                 ou                 D              em      Tria1 #3 TIN                   em      Trial #3                      em
Observations:                                                                                         Observations: good convergence

Results:                                                                                          Results:         nonna1


NSUOCO Pursuits                                                                                   NSUOCO Saccades
Ability:         S Completes 2 rotations in each direction                                        Ability:         5 Completes S roundtrips

Accuracy:        5 No refixations                                                                 Accuracy:        S No over or undershooting noted

Head Mvmt:       5 No movement of the head                                                        Head Mvmt:       5 No movement of the head

Body Mvmt:       5 No movement of the body                                                        Body Mvmt        5 No movement of the body

Total: 20        Results:   normal                                                                Total: 20        Results:   norma]

Observations:                                                                                     Observations:




Nystagmus: no                        Type:                                                        Null point:                      Direction of slow phase:

Pupils: ERRLA -APO                   EOMs: full range of motion and no pain with eye              Amsler Grid 00:
                                           movements
VF Screening 00:                                   VF Screening OS:                               Amsler Grid OS:




Retinoscopy 00: -3.75-0.50x090                                Subjective Refraction 00: -3.50-0.50x085                         Dist 00: 20/ 20                 NearOO: 20/ 20

Retinoscopy OS: -4.75                                         Subjective Refraction OS: -4.50                                  Dist OS: 20/ 20                Near OS: 20/ 20

Reflex: red, bright                                                                               Add:                         Dist OU: 20/ 20                 NearOU: 20/ 20



Oist Phoria H:    orthophoria             V: orthophoria              Plano:                          Oist BO:                          OistBI:
Near Phoria H: 2 exo                      V: orthophoria              +1.00:                          NearBO:       18/14                NearBJ: 20/16

Vertical Range Oist 00:               BU/            80      Vertical Range Near 00:            BU/           BD    Method ofTesting Phorias:    In Pboropter w/ Risley Prisms

Vertical Range Dist OS:              BU/             BD      Vertical Range Near OS:            BU/           BD Method ofTesting Ranges:        In Phoropter w/ Risley Prisms

Comments on Phorias:

Comments on Ranges:

Horiz Phoria Results:       nonnal horizontal eye alignment at distance and near

Vert Phoria Results:        nonnal vertical eye alignment at distance and near

Horiz Range Results:        nonnal convergence and divergence ranges at near


Vert Range Results:


Observations:


NRA:+2.50               PRA:-6.00                Results: nonnal NRA & PRA


Binoc CC: +0 ·25                          Phoria thru CC: 2 exo                    VA thru cc 20120

                                                                                                                                                                     EXHIBIT 1
                                                                                                                                                                    PART 1 of 2
                                                    Maddox Rod Oist. V:                          Maddox Rod Near H:                              Maddox Rod Near V:
                                                                                                                                                               Page 59 of 1248
Maddox Rod Disf. H:




                                                                                                                                                              STN D 18-03985-000059
                      Case 3:18-cv-00180-SB                              Document 19-1                 Filed 10/11/18           Page 60 of 600
Coleman-Fire, Bethany -                  TBI VE           -..                                                 page3of5.
Electronically signed by: Dr. Detmer Stone,   Rosemary~ 8/201 S

Double Maddox Rod                                                                             Conclusions:

W4DD:                                            +2.00:                                       W4D Results:

W4DI:                                           -2.00:                                        Observations:

W4DN:                                                                                         Conclusions:



Parks Three St~p
Hyper Primary Gaze             Hyper in LIR Gaze                Hyper on RJL Head Tilt          Paretic Muscle        Observations
                                                                          _rught--                     >LJO
                                   _rught                                    Left                      >ruo
   _Right
                                                                          _Right                       >RSO
                                       Left
                                                                                Left                   >LSR
                                                                          _Right                      >RSR
                                  _Right                                                                              Conclusions
                                                                             Left                      LSD
         Left
                                       Left                               _rught                      >LIR
                                                                             Left                      ruo



Midline Shift
Lateral Midline: no evidence of a lateral midline shift

Vertica1 Midline: no evidence of a vertical midline shift

Observations:

Notes:




Yoked Prism Evaluation
Test Amt                                      Posture/Balance       BR                   BL                      BD                  BU
Final Amt:                                    Walking               BR                   BL                      BD                  BU
Direction:                                    Catching              BR                   BL                      BD                  BU
Results:                                      Subjective            BR                   BL                      BD                  BU
Category:                                     Objective             BR                   BL                      BD                  BU

Recommendation:




  Additional Tests:
                      OEM: 62 sec (No errors) 5%
                      Vergence facility: good transitions, OU.
                      Visagraph: reading rate 171 (expected 340)
                      Fixation I 70/ expected 77; Regressions 421 expected 11
                      Grade level efficiency; 3.5 (expected 12.0)




  Neglect: none                                                                                                                            X See scanned tests

  VFDate: 6/18/2015                 VF Office: ANY                                                                                            See scanned field

VF Results: no relative defects or scotomas



                                                                                                                                                 EXHIBIT 1
                                                                                                                                                PART 1 of 2
                                                                                                                                            Page 60 of 1248

                                                                                                                                          STN D 18-03985-000060
                         Case 3:18-cv-00180-SB                                    Document 19-1                         Filed 10/11/18                     Page 61 of 600
Coleman-Fire,   Bethany-               TBIVE       •
Electronically signed by: Dr. Detmer Stone, Rosemary                 06/1812015
                                                                                                                               page4of5 . •




Expansion Prisms

Amo1mt:                                 Results:

Observations:




Tonometry Ob: 12                                                        Method: Pulsair                                   GITS:

Tonometry OS: 14                                                           Time: 03:15PM                             Comments:


Biomicroscopy Lenses:       900                                            Time:                                          GITS:




Adnexa/Orbit:      Normal                                                                     Normal                                                               Anterior Segment

Lids/Lashes:       Normal                                                                     Normal

Conjunctiva:       Cl<'"'
Sclera:            White                                                                      White

Tear Film:         Thick,. Clear                                                              Thick, Clear

Cornea:            Clear                                                                                                                                              Cornea

Angle:             Op<n                                                                       Op<n

Ant Chamber:       Deep/Quiet                                                                 Deep/Quiet

Iris:              Flat, -Neo, Intact                                                         Flat, -Nco, Intact

Lens:              Cl=                                                                        Clorr

Vitreous:          Cl=                                                                                                                                         Posterior Segment

C/O Ratio.         0.2                                                                        0.2

ONR                Round, Pink, NRRI                                                          Round, Pink, NRRI

Macula:            Flat, +FLR                                                                 Flat, +FLR

Vessels:           Normal                                                                     Normal

                                                                                                                                                               _     Optos Reviewed
Periphery:         (-)Holes, Tears, Ret Detach                                                (-)Holes, Tears, Ret Detach

                                                                                                                                                         Comments
Visuoscopy:




                                                                                         Vertical                    Horizontal
Final Rx 00:        -3. 75-0.50x085                                         OD:                            OD:                            Final VAOO: 20                    Final NVA OD: 20

Final Rx OS:        -4.50                                                   OS:                            OS:                            Final VA OS: 20                   Final NV A OS: 20

Final Rx Add:                                      DevtensOO:                                  Devtens OS:                               Final VA OU: 20                   Final NV A OU: 20

Wear Schedule 1: This prescription is designed to be worn full time.

Wear Schedule 2:

Rx Comments:

Spec Rx Notes: ·

Spec Rx 2 Notes:




Assessment:              Motility:            normAl gross pur.mits, orulomotor dysfunction in fine saccades, full range of motion
                                         ·-   St~'lll""i•:'l"' ':'':.'"("!'"::'~~ m s~cC~!C function noted today in testing, as compared to t year ago
                                                                                                                                                                                     EXHIBIT 1
                         Accomodation: normal accommodative power, normal accommodative flexibility                                                                                 PART 1 of 2
                                                                                                                                                                                Page 61 of 1248

                                                                                                                                                                            STN D 18-03985-000061
                     Case 3:18-cv-00180-SB                            Document 19-1                    Filed 10/11/18                Page 62 of 600
Coleman-Fire, Bethany - T B I VE                   •                                                        page5of5.
Electronically signed by: Dr. Detmer Stone, Rosemary       06/18/2015



                      Binocularity:    normal binocularity and no ocular misalignment



                      Entering VA:     normal visual acuity in both eyes at distance and near



                      RE:              myopia, astigmatism

                      Visual Acuity:   normal visual acuity in both eyes at distance and near



                      OH:              Normal
                                       Automated VF testing: revea1ed no relative defects or scotomas, OU


Performance Impact: reading comprehension and speed

Impression: Saccadic eye movements are significantly reduced in testing today, which could be contnOutOI)' to reading difficulties
            with comprehension and speed Has been working this morning, which may have some effect on results due to
            fatigue.




Plan:        Recommend saccadic eye movement techniques toOT (Rosanne) at OHSU to help improve reading ability. Those
             activities should include: Column jumping; multiple Hart chartcolurnnjumping; Ann Arbors; AJphabet pencils,
             etc.
             RTC in 2 months to reassess saccadic eye movement function.



   Provider: Rosemary Denner Stone, O.D.                            # ofVT Sessions:

  TBIMemo:




                                                                                                                                                     EXHIBIT 1
                                                                                                                                                    PART 1 of 2
                                                                                                                                                Page 62 of 1248

                                                                                                                                             STN D 18-03985-000062
                       Case 3:18-cv-00180-SB                        Document 19-1                     Filed 10/11/18                   Page 63 of 600
                                                                                                           pagelofl       •




     _Ignore this record for Meaningful Use
                                                                                                                                             Notes
Status- Allergy Agent- Reaction - Severity
Prior History- Cefaclor- -                                                                                                                RTC 2 months for PE




                                           _No known drug allergies                                                                Patient Transferred In/Referred To This Provtder
Prescnbed Date- Medication Name- Status                                                                                            _Medication Reconciliation performed
06/1812015- Wellbutrin-                                                                                                            Patient Transferred Out/Referred To Other Provider
06/1812015- topirnmate-
                                                                                                                                   _     Swnmary of care provided for transfer
                                                                                                                                         Transferred Out Electronic
                                                                                                                                 _Received Consultant Rpt
                                                                                                                               _Asked for electronic copy
                                                                                                                                 _Received electronic copy
                                               No current medications
                                                                                                                                   E-Prescribed medication
                                                                                                                              _Patient has received clinical summary of this visit
                                                                                                                              _Patient was provided education resource
                                                                                                                                (Crystal PM helped determined which edu resoW"ce}
Preferred Language                Race                                       Ethnicity                                           Smoking Status                        Discussed Cessation
English                           White                                      Not Hispanic or Latino                              Never smoker (<100 cigs               No
                                                                                                                                 equiv)

Height                            Weight                                                  BMl                         BMl Followup?         Blood Pressure                  Hypertension?
0             ft   0            in 0            lbs                                                                   No                     0                     0        No
Dilated Macular/Fundus Exam                                                              Counseled for Nt nition      Counseled for Activity     Is Primary Care Provider? Recvd Flu ImmW"
No                                                                                       Y<S                          Yos                        No                         No

                                                                                                                      Communicated to Diabetes Care Provider.
Retinal/Dilated Eye Exam                        Retinopathy Severity Level      Macular Edema                         Exam Findings           Severity of Retinopathy
No                                              None                            No                                    No                      No

Cup to Disc ratio OD              Cup to Disc ratio OS                          Optic Nerve Evaluation                Optic disc or retinal nerve abnormalities:          #Linked Images
0.00         H 0.00         V     0.00        H 0.00         v                  Y<S                                   00 No                       OS No                    0
Diagnosis Code          Description                                                     BiiiiD              CPT                  0c5(;ription
310.2        Postconcussion Syndrome [Posttrawnaric brain syndrome]                    OVFP4               99214                 Office Visit FP Level 4

379.57        Deficiencies of Saccadic Eye Movement [Abnonnal                           VFint              92082                 VISUAL FIELDS Intennediate
              Optokinetic
              Response]
                                                                                       Optos               92250                 OPTOS: Digital Imaging



                                                                                       Billing Modifiers    Description




Date_ Type -Primary_ Status. Problem                                                                               MU Measures Outside Of Crystal PM
                                                                                                                    Medication Orders                0

                                                                                                                      Lab Orden;                             0

                                                                                                                      Radiology Orders                       0

                                                                                                                      Imaging Orders (non-Radiology)         0



Relationship- Disease or Condition
Empty List-




                     _Unknown family history

Type-Plan



                                                                                                                                                                  EXHIBIT 1
                                                                                                                                                                 PART 1 of 2
                                                                                                                                                             Page 63 of 1248

                                                                                                                                                        STN D 18-03985-000063
      Case 3:18-cv-00180-SB


                           -
                                     Document 19-1

                                                                       ..
                                                          Filed 10/11/18   Page 64 of 600




Medical Records For                       Bethany
Date Of Birth
Electronically signed by   : Dr. Detmer Stone, Rosemary   07/15/2014
Tabs Filled Out            : Prescription [pages: I)
                           : TBI VE [pages:5]




                                                                                           EXHIBIT 1
                                                                                          PART 1 of 2
                                                                                      Page 64 of 1248

                                                                                   STN D 18-03985-000064
                       Case 3:18-cv-00180-SB                     Document 19-1               Filed 10/11/18        Page 65 of 600
Coleman-Fire, Bethany -Prescription •                                                                   pagelol.
Electronically signed by: Dr. Detmer Stone, Rosemary    0711512014



     Spectacle Rx I
                           Sphere            Cylinder     Ncis            Vert Prism       Hori Prism      Add        SegHt     DistPD   MonoPD
-3.7S-0.50x085        OD   -3.75             -0.50        085

                                                                                                                                NearPD
-4.15                 OS   -4.15

  Notes:




     Contact Lens Rx I
     X Disposable
     X Sphere
     Manufacturer                   Series                           Base Curve        Diameter         Sphere     Tint
OD


OS

 Notes:




                                                                                                                                     EXHIBIT 1
                                                                                                                                    PART 1 of 2
                                                                                                                                Page 65 of 1248

                                                                                                                              STN D 18-03985-000065
                             Case 3:18-cv-00180-SB                            Document 19-1                      Filed 10/11/18                    Page 66 of 600
 Coleman·Fire, Bethany -                lBI VE      •                                                                    pagelofS.
 Electronically signed by: Dr. Detmer Stone, Rosemary              07/IS/2014



Name:Bethany                                  Anended Evaluation: self                Date oflnjmy: 2/19114               Type oflnjury: struck by car                             DomEye: OD

Chief Complaint: headaches today                                                                                                                                  Dominant band:

HPJ's:                 All day yesterday, severe vertigo came back and very nauseated. Neurologist suggested Eply procedure which helped. Today feels like
                       recovering from flu, but no vertigo.
Age:                   Can read more, but durations are better, but limit to 30 min. Can successfuJiy do Brock string now.
                       Tried to meditate at PCP's suggestion, but this made her more aware of headaches, so stopped this.
30                     Driving is mildly stressful, but doesn't increase symptoms.
                       Has been running again. PT said 20 minld of elevated heart rate and has been doing this and is successfuJ and able to continue rest of day.

Additional Concerns:
                 Computer use is limited.
                 On cell phone often
                 Die from ST as short tenn memory is improved.
                 works with Rosanne every other week.
                 PT is close to finishing.               .
                 HA spikes/fatigue in high altitude (Denver/Idaho)

CurrentTX:

Visual Priorities:

Medications:           Advil-PRN; allergy injections                                                   Med Allergies:    NKDA

Orientation:           X Time          X Place         X Person    X Mood        X Affect                                X ROS Checked Today


                                                                                        MoooPD       K'sOD:                     @                                                @

Habitual Rx OD: -3. 7S-0.50x080                                               OD:                    K'sOS:                     @                                                @

Habitual Rx OS: -4. 7S                                                        OS:                    Quality of Mires:                                   CyiOD                   CylOS

HabAdd:                               Rxed:                        Therapy CL Power:                 CLRxOD:                          ely:                                   AddOD:
                                                                                                                                                           X

Wear Schedule:         full time                                                                     CLRxOS:                          ely:                 X                 Add OS:


DVA Unaided OD: 20/                               NVA Unaided OD: 20/                                              Horizontal                 Vertical
DVA Unaided OS: 20/                               NVA Unaided OS: 20/                      Dist. CI Unaided:                                                   Chart:

DVA Unaided OU: 20/                               NVA Unaided OU: 20/                      Near   cr Unaided:                                                  Test Dist:

CT UA Horiz Results:

CT UA Vert Results:


DVA Aided 00: 20/              20                 NVA Aided OD: 20/      20
                                                                                                                   Horizontal                 Vertical
DVA Aided OS: 20/              20                NV A Aided OS: 20/      20                Dist   cr Aided:      orthophoria             orthophoria           Chart:       Snellen

DVA Aided OU: 20/              20                NV A Aided OU: 20/      20                Near CT Aided:        exophoria               orthophoria           Test Dist    20 Feet (mirrored)

CT Aid Horiz Results: nonnal horizontal eye alignment at distance and near

CT Aid Vert Results:           normal vertical eye alignment

Observations:




Stereopsis--Randot
                           Circle         Star            E         _Square           _Triangle                          Missed All          R+L         _RigbtOnly_LeftOnJy _R+LNotTeste'
                                                                                                                                                                                            Missed AU
                        Cat               Rabbit       _Monkey           Missed All       Not Tested
Stereoacuity:       6/10              Global Stereo:                      Percentage:                         Suppression:

                                                                          Observations:
Stereo Reindeer:



Conclusions:



Jl.~ ... cm   Amp (push up method)                         Accom Amp (pull back meThcl)                                                          NPC (pen light/red lens)
                                                                                                                                                                                 EXHIBIT 1
                                                                                                                                                                                PART 1 of 2
                                                                                                                                                                            Page 66 of 1248

                                                                                                                                                                        STN D 18-03985-000066
                        Case 3:18-cv-00180-SB                                     Document 19-1                  Filed 10/11/18               Page 67 of 600
Coleman~Fire,  Bethany - T B I VE
Electronically signed by: Dr. Detmer Stone. Rosemary
                                                             aa
                                                             ~512014               _
                                                                                                                       page2of5.




OD                 D                 em                     OD                D               em      Trial #I TfN                  em       Trial #l                     em

OS                 D                 em                     OS                D               em      TriaJ #2 TIN                   em      Trial #2                     em
ou   20            D                 em                     ou                D               em      Trial #3 TIN                  em       Trial #3                     em

Observations: no significant observations                                                                 Observations: good convergence

Results:         nonnal                                                                               Results:         nonna1


NSUOCO Pursuits                                                                                       NSUOCO Saccades
Ability:         5 Completes 2 rotations in each direction                                            Ability:         5 Completes 5 roundtrips

Accuracy:        s No refixations                                                                     Accuracy:        5 No over or undershooting noted

Head Mvmt:       5 No movement ofthe head                                                             Head Mvmt:       5 No movement of the head

Body Mvmt        5 No movement ofthe body                                                                 Body Mvmt:   5 No movement of the body

Total: 20        Results:   nonnaJ                                                                    TotaJ: 20        Results:' normal

Observations:                                                                                         Observations:




Nystagmus: no                         Type:                                                           Null point:                      Direction of slow phase:
Pupils: ERRLA ~APD                    EOMs: full range of motion and no pajn with eye                 Amsler Grid OD:
                                                movements
VF Screening OD:                                   VF Screening OS:                                   Amsler Grid OS:




Retinoscopy OD: -3. 75-0.S0x090                                   Subjective Refraction OD: -3.75-0.50x085                        Dist OD: 20/ 20                 Near 00: 20/ 20

Retinoscopy OS: -4.75                                             Subjective Refraction OS: -4.75                                 Dist OS: 20/ 20                 Near OS: 20/ 20

Reflex: red, bright                                                                                   Add:                        Oist OU: 20/ 20                 Near OU: 20/ 20




Dist Phoria H:    2 exo                   V: orthophoria                 Plano:                           Dist BO:                          Dist BI:
Near Phoria H: 4 exo                      V: orthophoria                 +1.00:                           NcarBO:       18114                Near BI: 24/18

Vertical Range Dist 00:               BU/             BD         VerticaiRangeNcarOD:               BU/           BD   Method ofTesting Phorias:    In Phoropter w/ Risley Prisms

Vertical Range Dist OS:               BU/             BD         Venical Range Near OS:             BU/           BD   Method ofTesting Ranges:     In Phoropter w/ Risley Prisms

Comments on Pborias:

Comments on Ranges:

Horiz Phoria Results:       nonnai horizontal eye alignment at distance, a slight tendency for outward eye alignment at near

Vert Phoria Results:        nonnal vertical eye alignment at distance and near

Horiz Range Results:        ~onnal   convergence and divergence ranges at near



Vert Range Results:



Observations:


NRA:+2.50               PRA:-4.50                Results: nonnal NRA & PRA


Binoc CC: +0. 75                          Phoria thru CC:                              VA thru CC 20120



                                                                                                                                                                         EXHIBIT 1
Maddox Rod Dist. H:                                 Maddox Rod Dist. V:                              Maddox Rod Near H: 6 exo
                                                                                                                                                                        PART 1 of 2
                                                                                                                                                    Maddox Rod Near V: orthophoria

                                                                                                                                                                    Page 67 of 1248

                                                                                                                                                                  STN D 18-03985-000067
                      Case 3:18-cv-00180-SB                              Document 19-1                 Filed 10/11/18                Page 68 of 600
Coleman·Fire, Bethany -                TBI VE      •                                                           page3of.5.
ElectronicaJiy signed by: Dr. Detmer Stone, Rosemary           07/1.5/2014



Double Maddox Rod                                                                              Conclusions: nonnaJ


W4D D: 4 w/o luster                              +2.00: 20                                     W4D Results:       no suppression

W4DI:                                           ·2.00;    20                                   Observations:

W4DN:                                                                                          Conclusions:


Parks Three Step
Hyper PrimaJY Gaze            Hyper in LfR Gaze                 Hyper on RJL Head Tilt           Paretic Muscle            Observations
                                                                             _Right------:>LIO
                                  _RJght                                       Left                      RIO
   _RJght
                                      Left                                   _Right                     RSO
                                                                               Left                      LSR
                                                                             _RJght------>RSR
                                                                                                                           Conclusions
                                  _Right                                       Left-·---->LSO
         Left
                                                                             _Right·                    LIR
                                      Left
                                                                               L e f t - - - - - - - - >RIO




Midline Shift
Lateral Midline:

Vertical Midline:

Observations:

Notes:




Yoked Prism Evaluation
TestAmt:                                      Posture/Balance      BR                     BL                       BD                     BU
Final Amt                                     Walking              BR                     BL                       BD                     BU

Direction:                                    Catching             BR                     BL                       BD                     BU
Results:                                      Subjective           BR                     BL                       BD                     BU

Category:                                     Objective            BR                     BL                       BD                     BU

Recommendation:




                      DEM: V: 30+22
  Additional Tests:
                      H: 45 no errors (30%)
                      Vergence facility: good transitions OU




  Neglect:                                                                                                                                        See scanned tests

   VFDate:                         VF Office:                                                                                                     See scanned field

VF Results:

Comments:
                                                                                                                                                      EXHIBIT 1
                                                                                                                                                     PART 1 of 2
                                                                                                                                                 Page 68 of 1248

                                                                                                                                               STN D 18-03985-000068
                       Case 3:18-cv-00180-SB                                Document 19-1                   Filed 10/11/18                 Page 69 of 600
Coleman-Fire, Bethany -                1BI VE      •                                                              page4of5.
Electronically signed by: Dr. Detmer Stone. Rosemary              07115/2014



Expansion Prisms
AmoWlt:                                 Results:

Observations:




Tonome!Jy OD:                                                       Method:                                   GTTS:

Tonometry OS:                                                         Time:                               Comments:


Biomicroscopy Lenses:                                                 Time:                                   GTTS:




Adnexa/Orbit:      Normal                                                            Nonnal                                                        Anterior Segment

Lids I Lashes:     Normal                                                            Nomuli

Conjunctiva:       Clear

Sclera::           White                                                              White

Tear Film:         Thick, Clear                                                      Thick, Clear

Cornea:            Clear                                                                                                                              Cornea

Angle:             Op<n                                                              Op<n

Ant Chamber:       Deep/Quiet                                                        Deep/Quiet

Iris:              Flat, -Neo, Intact                                                Flat. -Neo, Intact

Lens:              Clo.u                                                             Cl=

Vitreous:                                                                                                                                      Posterior Segment

C/DRatio:

ONH:

Macula:

Vessels:

                                                                                                                                               _     Optos Reviewed
Periphery:

                                                                                                                                         Comments
Visuoscopy:




                                                                                 Vertical                 Horizontal
Final Rx OD:        -3. 75-0.SOxOSS                                   00:                        00:                      Final VA OD: 20                  Final NV A OD: 20

Final RxOS:         -4.75                                             OS:                        OS:                      FinaJVAOS: 20                    Final NV A OS: 20

Final Rx Add:                                      Dev Lens OD:                        DevlensOS:                         Final VA OU: 20                  Fina!NVAOU:20

Wear Schedule 1: No recommended update in Rx today- no change. should be worn Full time

Wear Schedule 2:

Rx Comments:

Spec Rx Notes:

Spec Rx 2 Notes:




Assessment:             Motility·            normal gross pursuits, mild saccadic dysfunction as indicated on OEM full range of motion

                                                                                                                                                                      EXHIBIT 1
                        Accomodation: normal accommodative power, normal accommodative flexibility                                                                   PART 1 of 2
                                                                                                                                                                 Page 69 of 1248

                                                                                                                                                               STN D 18-03985-000069
                     Case 3:18-cv-00180-SB                             Document 19-1                    Filed 10/11/18               Page 70 of 600
Coleman-Fire, Bethany -                TBT VE      •                                                          page5of5.
Electronically signed by: Dr. Detmer Stone, Rosemary        07/15/2014



                      Binocularity:    normal binocularity and no ocular misalignment



                      Entering VA:     normal visual acuity in both eyes at distance and near



                      RE:              myopia, astigmatism

                      Visual Acuity:   norma] visuaJ acuity in both eyes at distance and near



                      OH:              Normal




Performance Impact    read, computer use

Impression: All visual skills are within expected ability. Educate Bethany on moderation of visual tasks, i.e. taking breaks every
            "20-30 min so HA do not increase following concentrated mental
             tasks.




Plan:        Recommend starting back to work in August, PT for one month, then build up toFT within 4-6 weeks.
             RTC PRN/Yearly




   Provider: Rosemary Detmer Stone, O.D.                             # ofVT Sessions:


  TBIMemo:




                                                                                                                                                     EXHIBIT 1
                                                                                                                                                    PART 1 of 2
                                                                                                                                                Page 70 of 1248

                                                                                                                                             STN D 18-03985-000070
                           •                                           •
      Case 3:18-cv-00180-SB           Document 19-1       Filed 10/11/18   Page 71 of 600




Medical Records For
Date Of Birth
Electronically signed by
Tabs Filled Out
                           =-
                           :Coleman-Fire, Bethany


                           : Dr. Detmer Stone, Rosemary
                           : ROS [pages:!]
                           :Prescription [pages:!]
                                                          06!18/2014



                           : TBI VE (pages:5]




                                                                                          EXHIBIT 1
                                                                                         PART 1 of 2
                                                                                     Page 71 of 1248

                                                                                   STN D 18-03985-000071
                                                                                                                   •
                    Case 3:18-cv-00180-SB                             Document 19-1                Filed 10/11/18      Page 72 of 600
Coleman·Fire,Bethany - R O S                         •                                               pagelof1
Electronically signed by: Dr. Detmer Stone, Rosemary       00/1812014



REVIEW OF SYSTEMS:                       DO YOU CURRENTLY HAVE ANY OF THESE PROBLEMS?
           GENERAL:      Fever, weight loss, weight gain, fatigue?                                          None

           EAR, NOSE, TIIROAT:         Allergies, Sinus,. Cough, OJy Mouth I Throat                         None

           CARDIOVASCULAR;           High BP, Heart Surgery, Vascular Disease                               None

           RESPIRATORY:         Asthma, Bronchitis, Emphysema, COPD                                         None


           GENITAL, KIDNEY, BLADDER:              Kidney Stones, Frequent Urination, impotence              None

                                                                                                            None
           MUSCLES, BONES, JOINTS:           Athritis, Joint Pains, Head or Neck Injlllj'

                                                                                                            None
           SKIN:     growths, rashes, acne
                                                                                                            None
           NEUROLOOICAL:          Headaches, migraines, seizures
                                                                                                            None
           PSYCHIATRIC:        Depression, Anxiety, Insomnia
                                                                                                            None
           ENDORCRJNE:        Thyroid, Diabetes
                                                                                                            None
           BLOODIL YMPH:        Anemia, cholesterol, bleeding problems
                                                                                                            None
           ALLERGIC I IMMUNOLOOIC:             Seasonal Allergies, Rheumatoid, AIDS, Allergy Shots, Lupus

                                                                                                            None
           GASTROINTESTINAL:           Diarrhea. Constipation, Ulcer, Reflux




                                                                                                                                      EXHIBIT 1
                                                                                                                                     PART 1 of 2
                                                                                                                                 Page 72 of 1248

                                                                                                                               STN D 18-03985-000072
                       Case 3:18-cv-00180-SB                    Document 19-1               Filed 10/11/18        Page 73 of 600
~leman·Fire,    Bethany -Prescription •                                                                page1of.
Electronically signed by: Dr. Detmer Stone, Rosemary   06/1812014



     Spectacle Rx I
                         Sphere            Cylinder      Axis            Vert Prism       Hori Prism      Add        SegHt     Dis! PO   MonoPD
-3.75.0.50x085        00 -3.75             -0.50         085

                                                                                                                               NearPD
4.75-0.50x070         OS   4.75            -0.50         070

  Notes:




     Contact Lens Rx I
     X Disposable::

     X Sphere
     Manufacturer                 Series                            Base Curve        Diameter         Sphere     Tint
00


OS
 Notes:




                                                                                                                                    EXHIBIT 1
                                                                                                                                   PART 1 of 2
                                                                                                                               Page 73 of 1248

                                                                                                                             STN D 18-03985-000073
                        Case 3:18-cv-00180-SB                            Document 19-1                       Filed 10/11/18                    Page 74 of 600
Coleman·Fire, Bethany - W I V E                     -                                                               pagelof5-
Electronically signed by: Dr. Detmer Stone, Rosemary         06/1812014



Name:Bethany                            Attended Evaluation: self                  Date of Injury: 2/19/14           Type oflnjwy: struck by car                               DomEye: OD

ChiefComplaint: headaches                                                                                                                                     Dominant hand:

HPJ's:           Still working with PT, ST, OT. Does Vt activities every other day.
                 VT activities will cause increase in fatigue and headaches.
Age:             Today, HA very low level-good day.
                 Will see all therapists agian soon.
30               Brock string, saccadic work, NPC, Ann Arbors; nlfhart chart. Is better at exercises but endurance is still not where should be. Feels like
                 attention span is
                 poor.
Additional Concerns:
                 Computer use is very limited, but on cell phone fair amount of time.
                 Not using tint for reading.




CurrentTX:          therapist forPTSD, PT, OT, ST

Visual Priorities: read, computer use

Medications:       None; AdviJ.PRN; allergy injections                                             Med Allergies:   llkda

Orientation:        X Time      X Place         X Person      X Mood        X Affect                                X ROS Checked Today


                                                                                   Mono PO      K'sOD:                        @                                              @
Habitual Rx 00: ·3. 75-0.50x080                                          00:                    K'sOS:                        @                                              @

Habitual Rx OS: -4.75                                                    OS:                    Quality of Mires:                                    CyiOD                   Cy!OS

HabAdd:                         Rxed:                         Therapy CL Power:                 CLRxOD:                           ely:                                   AddOD:
                                                                                                                                                       X

Wear Schedule:      full time                                                                   CLRxOS:                           ely:                 X                 Add OS:


OVA Unaided 00: 20/                         NVA Unaided OD: 20/                                                Horizontal                 Vertical
OVA Unaided OS: 20/                         NVA Unaided OS: 20/                        Dist cr Unaided:                                                    Chrut

OVA Unaided OU: 20/                         NVA Unaided OU: 20/                        Near Cf Unaided:                                                    TestDist

CT VA Horiz Results:

CT UA Vert Results:



DVA Aided 00: 20/        20                 NVA Aided 00: 20/       20
                                                                                                               Horizontal                 Vertical
OVA Aided OS: 20/        25+                NV A Aided OS: 20/      20                 Dist CT Aided:        orthophoria             orthophoria           Chart:       Snellen

OVA Aided OU: 20/        20                 NV A Aided OU: 20/      20                 Near Cf Aided:        exophoria               orthophoria           Test Oist    20 Feet (mirrored)

CT Aid Horiz Results: nonnal hori7.ontal eye alignment at distance and near

cr Aid Vert Results:     normal vertical eye alignment

Observations:




Stereopsis-Randot
                     Circle         Star            E         _Square            _Triangle                          Missed All           R+L         _RightOnly_LeftOnly _R+LNotTeste'
                                                                                                                                                                                        Missed AU
                 X Cat          X Rabbit         X Monkey           Missed All        Not Tested
Stereoacuity: t','J(l           Global Stereo: nonnaJ                Percentage:                          Suppression:     no suppression

                                                                     Observations:
Stereo Reindeer:



Conclusions:



Accom Amp (push up method)                                                                          NPC (accom target)                       NPC (pen light/red len$)
                                                                                                                                                                            EXHIBIT 1
                                                                                                                                                                           PART 1 of 2
                                                                                                                                                                       Page 74 of 1248

                                                                                                                                                                    STN D 18-03985-000074
                        Case 3:18-cv-00180-SB                                 Document 19-1                    Filed 10/11/18                 Page 75 of 600
Coleman-Fire, Bethany -                TBI VE
Electronically signed by: Dr. Detmer Stone, Rosemary
                                                    •
                                                                  06/1812014
                                                                                                                       pagc2ofS.
OD                 D                 em                 OD                 D                 em     Trial #I    'lJ3                 em      Trial #1                    em
OS                 D                em                  OS                 D                 em     Trial #2 'lJ3                    em      Trial #2                    em
ou                 D                em                  ou                D                  em     Trial #3 213                     em      Trial #3                    em

Observations:                                                                                       Observations: good convergence

Results:                                                                                            Results:           nonnal


NSUOCO Pursuits                                                                                     NSUOCO Saccades
Ability:         S Completes 2 rotations in each direction                                          Ability:           5 Completes S roundtrips

Accuracy:        5 No refixations                                                                   Acc:wacy:          5 No over or undershooting noted

Head Mvmt        5 No movement ofthe head                                                           Head Mvmt:         5 No movement of the head

Body Mvmt:       5 No movement of the body                                                          Body Mvmt:         5 No movement of the body

Total: 20        Results:   nonnal                                                                  Total: 20          Results:   norma]

Observations:                                                                                       Observations:




Nystagmus: yes                        Type:                                                         Null point:                        Direction of slow phase:

Pupils: ERRLA -APD                    EOMs: full range of motion and no pain with eye               Amsler Grid OD:
                                            movements

VF Screening OD: fuJI, no restrictions,            VF Screening OS: full, no restrictions,          Amsler Grid OS:
                       Simultaneous                                 simultaneous
                       perception                                   perception




Retinoscopy OD:                                               Subjective Refraction OD: -3. 75-0.50x085                            Dist OD: 20/ 20                Near OD: 20/ 20

Retinoscopy OS:                                               Subjective Refraction OS: 4. 75-0.50x070                             Dist OS: 20/ 20                Near OS: 20/ 20

Reflex:                                                                                           Add:                             Dist OU: 201 20+               Near OU: 20/ 20




Dist Phoria H:    orthophOria             V: orthophoria             Plano:                         Dist. BO:                               Dist BI:
Near Phoria H: 7 exo                      V: orthophoria             +1.00:                         NearBO:            1214                 NearBI: 20/14

Vertical Range Dist OD:               BU/            BD      VenicalRangeNearOD:              BU/              BD      Method ofTesting Phorias:

Vertical Range Dist OS:               BU/            BD      Vertical Range Near OS:          BU/              BD      Method of Testing Ranges:

Comments on Phorias:

Comments on Ranges:

Horiz Phoria Results:

Vert Phoria Results:

Horiz Range Results:



Vert Range Results:



Observations:



NRA:+2.50               PRA:-4.50                Results: nonnal NRA &. PRA


                                                                                                                                                     .--..
                                          Phoria thru CC: 6 exo                    VA thru (t20i::!O
                                                                                                                                                                         EXHIBIT 1
                                                                                                                                                                        PART 1 of 2
                                                                                                                                                                    Page 75 of 1248

                                                                                                                                                                  STN D 18-03985-000075
                      Case 3:18-cv-00180-SB                            Document 19-1                       Filed 10/11/18              Page 76 of 600
Coleman-Fire, Bethany -                TBI VE           ~                                                          page3of5.
Electronically signed by: Dr. Detmer Stone, Rosemary     ~8/2014

Maddox Rod Dist. H:                            Maddox Rod Dist V:                                MaddoxRodNearH: 6exo                        Maddox Rod Near V: orthophoria

Double Maddox Rod                                                                                Conclusions:

W4D D: 4 w/o luster                            +2.00: 18                                           W4D Resulls:      no suppression

W4DI:                                         -2.00:     18                                        Observations:

W4DN:                                                                                              Conclusions:


Parks Three Step
Hyper Primary Gaze           Hyper in LIR Gaze                 Hyper on RIL Head Tilt               Paretic Muscle            Observations
                                                                          _Right                           >LIO
                                 _Right
                                                                               L<ft                         RIO
   _Right
                                      L<ft                                _Right                            RSO
                                                                               L<ft                         LSR
                                                                          _Right                           >RSR               Conclusions
                                 _Right                                        L<ft                        >LSO
         L<ft
                                      L<ft                                _Right                           >LIR
                                                                               L<ft                         RIO



Midline Shit\
Latera] Midome:

Vertical Midline:

Observations:

Notes:




Yoked Prism Evaluation
TestAmt:                                     Posture/Balance      BR                       BL                         BD                     BU
Fina!Amt:                                    Walking              BR                        BL                        BD                     BU
Direction:                                   Catching             BR                       BL                         BD                     BU
Results:                                     Subjective           BR                       BL                         BD                     BU
Category:                                    Objective            BR                       BL                         BD                     BU

 Recommendation:




  Additional Tests: OEM: V: 55
                    H: 51 no enors (20%)
                     Vergence facility: good transitions, no signs of suppression w/ either eye.




  Neglect:                                                                                                                                                    See scanned tests

   VF Date:                       VFOffice:                                                                                                                   See scanned field

VF Results:

Comments:                                                                                                                                                       EXHIBIT 1
                                                                                                                                                               PART 1 of 2
                                                                                                                                                           Page 76 of 1248

                                                                                                                                                       STN D 18-03985-000076
                        Case 3:18-cv-00180-SB                                   Document 19-1                    Filed 10/11/18            Page 77 of 600
Cokman-Fire,Bethany         -TBI VE •
Electronically signed by: Dr. Detmer Stone, Rosemary               06/1812014
                                                                                                                       page4of5 •




Expansion Prisms
Amount:                                 Results:

Observations:




Tonometry OD:                                                        Method:                                       GTISo

Tonometry OS:                                                           Time:                                 Comments:


Biomicroscopy Lenses:                                                   Time:                                      GTIS:




Adnexa/Orbit:      Normal                                                                Nom>al                                                     Anterior Segment

Lids I Lashes:     Normal                                                                Nom>al

Conjunctiva:       0=
Sclera:            White                                                                 White

Tear film:         Thick, Clear                                                          Thick, Clear

Cornea:            Cloru-                                                                Oeor                                                          Cornea

Angle:             01"•                                                                  01"•
Ant Chamber:       Deep/Quiet                                                            Deep/Quiet

Iris:              Flat, -Nco, Intact                                                    Flat, -Nco, Intact

Lens:              C!o..-

Vitreous:                                                                                                                                       Posterior Segment

CID Ratio:

ONH:

Macula:

Vessels:

                                                                                                                                                _     Optos Reviewed
PeriphCI)':

                                                                                                                                        Comments
Visuoscopy:




                                                                                    Ver1ical                   Horizontal
Final RxOD:         ·3. 75-0.SOx.OSS                                     ODo                         ODo                     Final VA 00: 20                Fina1NVAOD:20

Final Rx OS:        4.75-0.50x.070                                       OSo                         OSo                     Final VA OS: 20                Final NVA OS: 20

Final Rx Add:                                      Dev LensOD:                            Dev Lens OS:                       Final VA OU: 20+               Final NVA OU: 20

Wear Schedule 1: No recommended update in Rx today

Wear Schedule 2:

Rx Comments:

Spec Rx Notes:

Spec Rx 2 Notes:




A.~~ssment:             Motility:            Much improved pursuit and saccades., but still low in saccadic ft1--::-.;on

                                                                                                                                                                      EXHIBIT 1
                        Accomodation: normal accommodative power, normal accommodative flexibility                                                                   PART 1 of 2
                                                                                                                                                                 Page 77 of 1248

                                                                                                                                                             STN D 18-03985-000077
                     Case 3:18-cv-00180-SB                            Document 19-1                   Filed 10/11/18               Page 78 of 600
Coleman-Fire., Bethany - T B I VE                    •                                                      page5of5     •
Electronically signed by: Dr. Detmer Stone, Rosemary       06/1812014



                      Binocu1arity:    convergence insufficiency-IMPROVING



                      Entering VA:     nonnal visual acuity in both eyes at distance and near



                      RE:              myopia, astigmatism

                      Visual Acuity:   nonnal visual acuity in both eyes at distance and near



                     OH:               Normal



Perfonnance Impact: read, computer use

Impression: Improved convergence ability and visual tracking. Still not at expected levels, but improved function by 25% on both




Plan:        RTC 3 weeks.
             Goal is to get back to work in one month for PT (20hr/wk) for a morrth and build up to FT again 4 w/in 4 weeks.




   Provider: Rosemary Detmer Stone, O.D.                            # ofVT Sessions:O

  TBI Memo: Send letter to HR with goat ofretWTJing to work. PT in I month.
            Upte Rosanne on VT progress and additional saccadic activites




                                                                                                                                                  EXHIBIT 1
                                                                                                                                                 PART 1 of 2
                                                                                                                                             Page 78 of 1248

                                                                                                                                           STN D 18-03985-000078
                           •                                           •
      Case 3:18-cv-00180-SB           Document 19-1       Filed 10/11/18   Page 79 of 600




Medical Records For
Date Of Birth
Electronically signed by
Tabs Filled Out
                           =-
                           : Coleman-Fire, Bethany

                           : Dr. Detmer Stone, Rosemary
                           : CC [pages: I)
                           : Med Hx [pages: I)
                                                          05/20/2014



                           : ROS [pages:!)
                           :Prescription [pages:!]
                           : TBI VE [pages:5]




                                                                                          EXHIBIT 1
                                                                                         PART 1 of 2
                                                                                     Page 79 of 1248

                                                                                   STN D 18-03985-000079
                                                                                                                            •
                    Case 3:18-cv-00180-SB                            Document 19-1                     Filed 10/11/18                Page 80 of 600
Coleman·Fire,Bethany -                 CC           •                                                   page 1 ofl
Electronically signed by: Dr. Detmer Stone, Rosemary        0512012014



CHIEF COMPLAINT
   referral for neuro-optometric from Dr. Jim Chesnutt


   Location:                                  Severity:                               Qua1ity:                                      Duration:

   Timing:                                     Context                                 Modifying:                                  Associated:

   Secondary Complaints: headaches


REVIEW OF OCULAR SYSTEM: Injuries, Infections, Surgeries, Diseases
   None

   Eye Meds: None                                                                                Last Eye Exam:    1 year            Doctor:

FAMILYOCULARIDSTORY

    Glaucoma: No                                   Grandparent           Macular Degen: Grandparent          Retinal Detach: No                   Crossed I Lazy: No
                                      Cataracts:

PREVIOUS YiSION CORRECTION
                                        Glasses.Full Time
    Primary Vision Correction:                                                              Back up specs?                  Planning to get new glasses?
                                        Disposable                                                                                      Disposal: daily·
    Type ofCLs worn in past:                                             Wear Time:                     Cleaner:

NOTES:

    PrefcrreJ Language:   English

    Race:                 Caucasian




                                                                                                                                                                EXHIBIT 1
                                                                                                                                                               PART 1 of 2
                                                                                                                                                           Page 80 of 1248

                                                                                                                                                      STN D 18-03985-000080
                      Case 3:18-cv-00180-SB                              Document 19-1                   Filed 10/11/18               Page 81 of 600
Coleman·Fire, Bethany                  Med Hx         •                                                       pagelofl.
Electronically signed by: Dr. Detmer Stone, Rosemary          05/20/2014



PATIENT MEDICAL HISTORY: HAs. Arthritis, Asthma, Diabetes, HBP, Heart, Infl. Bowel Dz, Seiztrres, Thyroid

                                             medhx2                        medhx3                    medhx4                        medbx5                 medhx6

          Injuries. Surgeries, Hospitalization

   Pregnant Or Nursing:                                   Recent Tetanus Shot:                      Notes:


           Primary Care Physcian:                                                Last Visit:                 Reason For Visit


           Systemic Meds: None                                          modl                      med3                      mod4                          med5      mod6

                                       mod7                      modS                             mod9                      medlO                        medii     med12

           Drug Allergies: NKDA                            BC:                             ore:                                              Vitamins:


FAMILY MEDICAL HISTORY: Diabetes, HBP, Heart Dz, Cancer, Athritis, Lupus, Kidney, Thyroid, Other
           None                                                                                                                                                       ftnh6
                                                 finh2                             finh3                 finh4                              finh5

SOCIAL HISTORY

           Occupation:      lawyer                 Hobbies:
                            No
          Tobacco:                                 Type:                                                  How Long:
                            No                                      Non<
           Alcohol:                                Type:                                                  How Long:

           Illegal Drugs:
                            No                     Type:                                                  How Long:                                  SID: None

                            Prescribed Date· Medication Name· Status
                            06/1812015- Wellbutrin.
                            06/1812015- topiramate-




                                                                                                                                                                 EXHIBIT 1
                                                                                                                                                                PART 1 of 2
                                                                                                                                                            Page 81 of 1248

                                                                                                                                                         STN D 18-03985-000081
                                                                                                                   •
                    Case 3:18-cv-00180-SB                               Document 19-1                Filed 10/11/18    Page 82 of 600
Coleman~Fire,   Bethany -              ROS          •                                                 pagelofl
Electronically signed by: Dr. Detmer Stone, Rosemary          05/20/2014



REVIEW OF SYSTEMS:                       DO YOU CURRENJL Y HAVE ANY OF TIIESE PROBLEMS?
           GENERAL:      Fever, weight loss, weight gain, fatigue?                                          None

           EAR, NOSE, THROAT:          Allergies, Sinus, Cough, Dry Mouth I Throat                          None

           CARDIOVASCULAR:            High BP, Heart Surgery, Vascular Disease                              None

           RESPIRATORY:         Asthma, Bronchitis, Emphysema. COPD                                         None

           GENITAL, KIDNEY, BLADDER:              17
                                                       idney Stones, Frequent Urination, impotence          None

           MUSCLES, BONES, JOINTS:           Athritis, Joint Pains, Head or Neck Injury
                                                                                                            None

                                                                                                            None
           SKIN:     growths, rashes, acne

                                                                                                            None
           NEUROLOGICAL:          Headaches, migraines, seizures
                                                                                                            None
           PSYCHIATRIC:        Depression, Anxiety, Insomnia
                                                                                                            None
           ENDORCRINE:        Thyroid, Diabetes
                                                                                                            None
           BLOOD!L YMPH:         Anemia, cholesterol, bleeding problems
                                                                                                            None
           ALLERGIC I IMMUNOLOGIC:             Seasonal Allergies, Rheumatoid, AIDS, Allergy Shots, Lupus
                                                                                                            None
           GASTROINfESTINAL:           Diarrhea, ConS1ipation, UJcer, Reflux




                                                                                                                                       EXHIBIT 1
                                                                                                                                      PART 1 of 2
                                                                                                                                  Page 82 of 1248

                                                                                                                               STN D 18-03985-000082
                       Case 3:18-cv-00180-SB                     Document 19-1               Filed 10/11/18        Page 83 of 600
Coleman·Fire, Bethany -Prescription •
Electronically signed by: Dr. Detmer Stone, Rosemary    05/20/2014



     Spectacle Rx I
                           Sphere            Cylinder     Axis            Vert Prism       Hori Prism      Add        SegHt     DistPD   MonoPD
·3.75·0.50x085        on   ·3.75             -0.50        085                                              +1.00

                                                                                                                                NearPD
4.75-0.50x070         OS   4.75              -0.50        070                                              +1.00

  Notes:




     Contact U:ns Rx I
     X Disposable

     X Sphere
     Manufacturer                   Series                           Base Curve        Diameter         Sphere     Tint
OD


OS
 Notes:




                                                                                                                                     EXHIBIT 1
                                                                                                                                    PART 1 of 2
                                                                                                                                Page 83 of 1248

                                                                                                                              STN D 18-03985-000083
                         Case 3:18-cv-00180-SB                              Document 19-1                     Filed 10/11/18                    Page 84 of 600
Coleman.fire, B e t h a n y - TBI VE               ..                                                                 pagelof5.
Electronically signed by: Dr. Detmer Stone, Rosemary       ~2012014

Name: Bethany                             Attended Evaluation: self                Dateoflnjwy: 2/19114                Type oflnjury: struck by car                             DomEyc: 00

Chief Complaint: headaches                                                                                                                                      Dominant hand:

HPJ's:              was not hospitalized, on ER
                    Is a lawyer, so can only ..york PT. Reading and using computer is the worse thing. Fatigue is biggest issue.
Age:                HA are constant. Low level today, so not taking meds.
                    Sleep patterns are variable. Can fall asleep and stay asleep all night
30                  Had concussion in HS, but fully recovered.
                    HA will start where the "road rash" had been from accident.

Additional Concerns:
                 OT gave tint for reading, and has helped some, but not significant
                 No true diplopia noted.
                 Current Rx about I yr. Vision does seem to be as clear since accident Has daily disp CL that will wear occasionally. Rx is preferred over CL do
                    to
                    aJlergies.
                    Is current off work for 2 wks at therapists request for PTSD
                    Balance is improving. Had BPPV initially. which has resolved. Residual balance issues, but no dizziness.
                    Has not driven since the accident
                    No motion sickness on public transit In can, no issues other than PTSD related.
                    Works with message therapist for sciatic nerve and upper back as well as left foot, leg. Hit on right side by car, but hit road on left side of body.
                    OT has doing convergence activities that are the most uncomfortable.
                    Has OS upper lid droop, may have been there before accident. but only slight Has significantly improved since accident, as was 1/2 closed until
                    about 6 wks after the accident. Finds self still closing OS "A--hen trying to read for detail or if
                    tired
CurrentTX:          therapist for PTSD, PT, OT, ST

Visual Priorities: read, compmer use

Medications:       None; Advil-PRN; allergy injections                                              Med AJlergies:    nkda

Orientation:        X Time        X Place         X Person      X Mood        X Affect                                _     ROS Checked Today



                                                                                     Mono PO      K'sOD:                       @                                              @
Habitua1 Rx OD: -3. 75-0.50x080                                             OD:                   K'sOS:                       @                                              @
Habitual Rx OS: -4.75                                                       OS:                   Quality of Mires:                                   CyiOD                   CytOS

HabAdd:                           Rxed:                         Therapy CL Power.                 CLRxOD:                          ely:                                   AddOD:
                                                                                                                                                        X

Wear Schedule:      full time                                                                     CLRxOS:                          ely:                 X                 Add OS:


OVA Unaided OD: 20/                           NVA Unaided OD: 20/
                                                                                                                Horizontal                 Vertica1
OVA Unaided OS: 20/                           NV A Unaided OS: 20/                      Dist. Cf Unaided:                                                   Chart:

OVA Unaided OU: 20!                           NVA Unaided OU: 20!                       Near Cf Unaided:                                                    TestDist:

Cf UA Horiz Results:

CT UA Vert Results:


OVA Aided 00: 20/          20                 NVA Aided 00: 20/       20
                                                                                                                Horizonta1                 Vertica1
OVA Aided OS: 20/          20-3               NVA Aided OS: 20/       20-               Dist   cr Aided:      orthophoria             orthophoria           Chart        Snellen

DVA Aided OU: 20/          20                 NVAAidedOU:20/          20                Near Cf Aided:        exophoria               orthophoria           Test Dist:   20 Feet (mirrored)

CT Aid Horiz Results: normal horizontal eye alignment at distance, a slight tendency for outward eye alignment at near

cr Aid Vert Results:       normal vertica1 eye a1ignment

Observations:




Sten:opsis-Randot
                     Circle           Surr            E          _Square           _Triangle                          Missed All          R+L         _RightOnly_LeftOnly _R+LNotTestec
                                                                                                                                                                                         Missed All
                     Cat              Rabbit      _Monkey             Missed All       Not Tested
Stereoacuity: 6/10                Global Stereo: normal                Percentage:                         Suppression:     no suppression

                                                                       Observations:
Stereo Reindeer:

                                                                                                                                                                              EXHIBIT 1
                                                                                                                                                                             PART 1 of 2
                                                                                                                                                                         Page 84 of 1248

                                                                                                                                                                     STN D 18-03985-000084
                            Case 3:18-cv-00180-SB                             Document 19-1                    Filed 10/11/18                     Page 85 of 600
Coleman-Fire,     Bethany~! VE                             ~                                                        page2of5.
Electronically signed by: Dr. Detmer Stone,       Rosemary~0/2014

Conclusions:       normal



Accom Amp (push up method)                              AccomAmp (pull back method)                 NPC (accom target)                           NPC (pen light/red lens)
OD                  D                em                 OD                D                 em      Trial #I 6/6                         em      Trial #I                      em
OS                  D                em                 OS                D                 em      Trial #2 6/8                         em      Trial #2                      em
ou    12            D                em                 ou                D                 em      Trial #3 6/8                         em      Trial #3                      em
Observations: patient had frequent blinking during task                                             Observations: became increasingly uncomfortable

Results:          mildly below nonnal                                                               Results:        mildly below nonnal



NSUOCO Pursuits                                                                                     NSUOCO Saccades
Ability:          4 Completes 2 rotations in 1 direction but less than 2 in other                   Ability:        4 Completes 4 roundtrips
                  direction

Accuracy:         4 Refixations 2 times or less                                                     Accuracy:       4 Intermittent slight over or undershooting noted (<50% of the
                                                                                                                    time)

HeadMvmt:         5 No movement ofthe head                                                          HeadMvmt:       5 No movement of the head

Body Mvmt:        5 No movement oft he body                                                         Body Mvmt:      5 No movement of the body

Total: 18         Results:    borderline normal                                                     Total: 18       Results:       borderline nonnal

Observations:                                                                                       Observations:




Nystagmus: no                         Type:                                                         Nullpoint:                             Direction of slow phase:

Pupils: OS 0.:5    mm> OD             EOMs: full range of motion and no pain with eye               Amsler Grid OD:
                                            movements

VF Screening OD: full, no restrictions,           VF Screening OS: full, no restrictions,           Amsler Grid OS:
                 simultaneous                                      simultaneous
                 perception                                        perception




Retinoscopy OD: -3. 75-0.50x090                               Subjective Refraction OD: -3. 75-0.:50x085                               Dist OD: 20/ 20                 Near OD: 20/ 20

RctinoscopyOS: -4.75                                          Subjective Refraction OS: 4. 75-0.50x070                                 Dist OS: 20/ 20                 Near OS: 20/ 20

Reflex:                                                                                           Add:                                 Dist OU: 20/ 20+                Near OU: 20/ 20




Dist Phoria H:     orthophoria            V: orthophoria             Plano:                         Dist BO:                                    Dist. BI:

Near Phoria H: 10 exo                     V: orthophoria             +1.00:                         NearBO:         10/4                         Near BI: 24/18

Vertical Range Dist OD:               BU/            BD      Vertical Range Near OD:          BU/              BD   Method ofTesting Phorias:            In Phoropter w/ Risley Prisms

Vertical Range Dist OS:                BU/           BD      Vertical Range Near OS:          BU/              BD   Method ofTesting Ranges:             In Phoropter w/ Risley Prisms

Comments on Pborias:

Comments on Ranges:

llorizPhori.::. Rest111~.     normal horizontal eye alignment at distance, a slight tendency for outward eye alignment   &.'   r.ear

Vert Phoria Results:          normal vertical eye alignment at distance and near

Horiz Range Results:          nonna1 divergence ranges at near,low convergence ranges at near



Vert Range Results:



Observations:                                                                                                                                                                 EXHIBIT 1
                                                                                                                                                                             PART 1 of 2
                                                                                                                                                                         Page 85 of 1248

                                                                                                                                                                      STN D 18-03985-000085
                       Case 3:18-cv-00180-SB                               Document 19-1                        Filed 10/11/18               Page 86 of 600
Coleman·Fire, Bethany -                TBI VE       •                                                                   page3of5.
Electronically signed by: Dr. Detmer Stone, ROsemiiJY           0512012014



NRA:+2.50               PRA:·2.00              Results: normal NRA & PRA


 Binoc CC: + 1.25                      Phoria thru CC: 9 exo                        VA thru cc2°120




Maddox Rod Dist. H:                               Maddox Rod Dist. V:                                Maddox Rod Near H: 10 exo                    Maddox Rod Near V: orthophoria

Double Mc.ddo:·· Rod                                                                                 Conclusions: high exo posture at near


W4D D: 4 w/o luster                               +2.00:                                                W4D Results:      no suppression

W4DI:                                            ·2.00:                                                 Observations:

W4DN:                                                                                                   Conclusions:



Parks Three Step
Hyper Primary Gaze              Hyper in LIR Gaze                Hyper on RIL Head Tilt                  Paretic Muscle            Observations
                                                                              _Right·                           >LIO               OS pupil 0.5 mm larger than ODin bright and dim
                                    _Right                                                                                         light
                                                                                   Loft                         >RIO
   _Right
                                                                              _Right                            >RSO
                                        Loft
                                                                                  Loft                          >LSR

                                                                              _Right                            >RSR
                                    _Right                                                                                         Conclusions
                                                                                  Left-·                        >LSO
         Loft
                                                                              _Right                            >LIR
                                        Loft
                                                                                  Loft---                       >RIO




Midline Shift
Lateral Midline: no evidem:~ of a lateral midline shift

Vertical Midline: no evidence of a vertical midline shift

Observations:

Notes:




Yoked Pnsm Evaluation
TestAmt:                                       Posture/Balance       BR                         BL                         BD                     BU
Final Arnt:                                    Walking               BR                         BL                         BD                     BU
Direction:                                     Catching              BR                         BL                         BD                     BU
Results:                                       Subjective            BR                         BL                         BD                     BU
Category:                                      Objective             BR                         BL                         BD                     BU

 Recommendation:




                       Vergence facility: alte~iiating Slljipression on "this tC,.t
  Additional Tests:
                       OEM: V: 42+37
                       H: 75 sec no errors (!%)-reported that it took a lot of effort to do this test




                                                                                                                                                                            EXHIBIT 1
  Neglect       none
                                                                                                                                                                          PART 1 of 2
                                                                                                                                                                 X See scanned tests
                                                                                                                                                                 Page 86 of 1248

                                                                                                                                                             STN D 18-03985-000086
                        Case 3:18-cv-00180-SB                             Document 19-1                       Filed 10/11/18         Page 87 of 600
Coleman-Fire, Bethany - T B I VE                   •                                                              page4of5.
Electronically signed by: Dr. Detmer Stone, Rosemary            05/20/2014



    VF Date: 5120/14                   VF Office: ANV                                                                                                         See scanned field

VF Results: no relative defects or scotomas

Comments:




Expansion Prisms
Amotmt                                 Results:

Observations:




Tonometry OD: 13                                                  Method: Pulsair                             GTTS;

Tonometry OS: 13                                                    Time: 10:15AM                        Comments:


Biomicroscopy Lenses:       90 0                                    Time: !0:14AM                             GTTS;




Adnexa/Orl:.1t:   Normal                                                            Normal                                                 Anterior Segment

Lids I Lashes:    Normal                                                            lmm ptosis

Conjtmctiva:      Clear

Sclera:           Whito                                                             White

Tear Film:        Thick. Clear                                                      Thick, Cleai

Cornea:           Clear                                                             Clear                                                     Cornea

Angle:            Open

Ant Chamber:      Deep/Quiet                                                        Deep/Quiet

Iris:             Flat, -Nco, Intact                                                Flat, -Nco, Intact

Lens:             Clear

Vitreous:         Clear                                                                                                                   Posterior Segment

CJDRatio:         0.2                                                               0.2

ONH:              Round, Pink. NRRI                                                 Round, Pink, NRRI
                                                                                                                                          ?%,.,;f'\'-
Macula:           Flat, +FLR                                                        Flat, -l-FLR                                           ~~
Vessels:          Normal                                                            Normal

                                                                                                                                          X Optos Reviewed
Periphery:        (-)Holes., Tears, Ret Detach                                      (-)Holes, Tears, Ret Detach

                                                                                                                                  Comments No concerns
Visuoscopy:




                                                                              Vertical                    Horizonta1
Final RxOD:        -3. 75-0.50x085                                  00:                            00: IBI             Final VA OD: 20              Final NVAOD:20

Final Rx OS:        4. 75-0.50x070                                  OS:                            OS: I 81            Final VA OS: 20              Final NVA OS: 20

Final Rx Add:       +1.00                         Dev LensOD:                        Dev Lens OS:                      Final VA OU: 20+             FinaJ NVA OU: 20

Weai Schedule 1: Hold off on Rx now. If needed, suggest Rx for computer(SV lens) with Bl prism

Wear Schedule 2:


                                                                                                                                                              EXHIBIT 1
Rx Comments:

Spec Rx Notes:
                                                                                                                                                             PART 1 of 2
                                                                                                                                                         Page 87 of 1248

                                                                                                                                                       STN D 18-03985-000087
                     Case 3:18-cv-00180-SB                             Document 19-1                    Filed 10/11/18         Page 88 of 600
Coleman-Fire, Bethany                   lBl VE       •                                                        page5of5.
Electronically signed by: Dr. Detmer Stone, Rosemary        05/20/2014



Spec Rx 2 Notes:




Assessment:           Motility:         normal gross pursuits, oculomotor dysfunction in fine saccades, full range of motion



                      Accomodation: normal accommodative power, normal accommodative flexibility



                      Binocularity:     convergence insufficiency



                      Entering VA:      norma1 visua1 acuity in both eyes at distance and near



                      RE:               myopia, astigmatism

                      Visual Acuity:    normal visua1 acuity in both eyes at distance and near



                      OH:              Normal
                                       Automated Visual Field testing revealed no relative defects or scotomas
                                       VEP: Nonna1latency values higMow contrast OU


Performance Impact     read, computer use

Impression: Cl impacting near visuaJ ll,!Sks




Plan:         Recommend continued VT activities with OT for CJ issue.
              RTC 3-4 weeks for follow up to see if Cl resovling or ifRx for near task is needed.
              Recommend taking off a month from work to help improve visual function




   Provider: Rosemary Detmer Stone, O.D.                             # ofVT Sessions:

  TBI Memo: Report to Rosanne Yee, OT-is scheduled to see her again on 5128.
            Send letter to HR for




                                                                                                                                               EXHIBIT 1
                                                                                                                                              PART 1 of 2
                                                                                                                                          Page 88 of 1248

                                                                                                                                       STN D 18-03985-000088
      Case 3:18-cv-00180-SB


                           •
                                      Document 19-1

                                                                        ..
                                                           Filed 10/11/18    Page 89 of 600




Medical Records For
Date Of Birth
Electronically signed by
Tabs Filled Out
                           =-
                           : Colemao-Fire, Bethaoy

                           : Dr. Detmer Stone, Rosemary
                           : CC [pages: I]
                           : Med Hx [pages: I]
                                                           06/18/2015



                           : ROS [pages: I]
                           :Prescription [pages: I]
                           : CLS Fit/Progress [pages: I]
                           : TBI VE [pages:5]
                           : ARRA [pages: I]




                                                                                            EXHIBIT 1
                                                                                           PART 1 of 2
                                                                                       Page 89 of 1248

                                                                                     STN D 18-03985-000089
        Case 3:18-cv-00180-SB


                           •
                                     Document 19-1       Filed 10/11/18     Page 90 of 600


                                                                    •
                                                                    Physician Consultant Memo


                                      Claim Identification

Name: Bethany Coleman-Fire                                 Claim Number: VW3181

Nurse: Julie Hawkins, RN                                   ~TID#:   113051083

Analyst:                                                   Date Submitted: 06/16/2015

Physician: Deborah Syna, ~.D.                              Date Transcribed: 06/16/2015


                                       Opening Synopsis

~s. Coleman-Fire is a 31-year-old attorney who ceased work after being struck by a car as a
pedestrian on February 19, 2014. She returned to part-time work August 4, 2014, and continues
to work part-time. She reports that she is unable to work full-time due to concussion, depression,
anxiety, whiplash, and postconcussion syndrome. Her symptoms continue as headaches, fatigue,
neck and back pain, sleeplessness, and anxiety.

~edical records have been obtained and I have been asked to review the medical records and
answer questions as posed.

                                  Review of Medical Records

I have reviewed all the medical records in the file. The claimant is a 31-year-old attorney who
ceased work after being struck by a car on February 19, 2014, while walking her dog. The
accident was witnessed by her husband. She was stabilized by E~S and brought to the
emergency room, where she had cervical spine x-rays and aCT scan of the brain, which revealed
a left parietal scalp soft tissue injury. No skeletal fractures were found and she was discharged
home. She saw her primary care doctor, Dr. Uppal on February 20, 2014, reporting she was in a
pedestrian/car motor vehicle accident, that she had hit her head on the windshield and then on the
pavement. There was no loss of consciousness. Her CT scan of the brain was normal. She had
myalgias, a scalp laceration, a global headache, and vertigo. She felt sore everywhere. On exam
she had tenderness over bilateral T~J joints, blood in the right nostril, a nonfocal neurologic
examination. Diagnosis was concussion, vertigo related to motor vehicle accident, cervical
sprain, and muscle spasms. She was referred to physical therapy.

She saw Dr. Katherine Ellison on ~arch 3, 2014, recounting a similar history, that she had hit
her head on both the windshield and the pavement. She was amnestic for the motor vehicle
accident. Dr. Ellison conjectured that there might have been transient loss of consciousness. Her
CT scan of the brain was normal. She had scalp contusions, nausea, and vertigo. She had
physical therapy with the Epley maneuver and vertigo had resolved. She continued to complain
of dizziness, dysequilibrium, mild chronic daily headache, tingling in her head and cheek,
cervical sprain, and she reported she had not returned to work. Diagnosis was "closed head

                                                                                               EXHIBIT 1
                                             Page I
                                                                                              PART 1 of 2
Bethany Coleman-Fire
                                                                                          Page 90 of 1248
6/16/2015

                                                                                       STN D 18-03985-000090
       Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18    Page 91 of 600


                          •                                       •
InJury with concussion symptoms, difficulty with cognitive processing, and posttraumatic
headache." She continued to see physical therapy and on April 9, 2014, noted that the vertigo
had been eliminated by the Epley maneuver. She continued to have headache and neck pain.
She went to see Dr. Chesnut at OHSU, a concussion specialist, on September 9, 2014, reporting
that she had tried to go back to work 2 weeks prior. She felt awful. She had to go home after an
hour and a half, feeling nauseated and anxious. The diagnosis was postconcussive headache,
cervical sprain, physical therapy continued to be recommended. She returned on December 5,
2014, noting that her headaches had improved. She was sore at the end of her workday. She was
fatigued. She was doing aerobic exercise 30 minutes a day. Diagnosis was concussion resolving
slowly. She returned on March 13, 2015, continuing to complain of headache and neck pain.
She was having massages weekly. She was having some cognitive difficulty.
Neuropsychological evaluation was ordered. Diagnosis was concussion, slow to resolve.

She also saw Dr. Uppal on September 16, 2014, noting that she was now seeing Dr. Chesnut,
receiving massage and craniosacral therapy. She was depressed. She was having crying spells.
Her weight was increasing. She was exercising daily. Diagnosis was adjustment reaction with
anxious and depressed mood, headache, muscle spasms, weight gain, and postconcussion. She
returned on October 15, 2014, noting that her mood had improved. She was able to work
longer. She was exercising regularly. She was continuing to have some crying spells. She was
on Wellbutrin. Diagnosis was adjustment reaction and depression. She returned on December
12, 2014, noting she was stable. She reported being closer to baseline. She was not seeing a
psychologist. She has been back at work. On March 2, 2015, she reported she continued to
work three-quarter time. Counseling has been helpful. She was fatigued at work, exercising
daily. Neuropsych testing has been scheduled and is pending.

                             Summary of Pertinent Information

In summary, the claimant is a 31-year-old attorney who was hit by a car while she was walking
her dog. She struck her head on 2 occasions, on the windshield and on the pavement with
possible transient loss of consciousness and persistent headache and dysequilibrium for
approximately 10 months after the concussion, with an associated anxious depression. She has
seen 2 neurologists, Dr. Ellison and Dr. Chesnut, and neuropsychological evaluation has been
ordered as she has failed to return to full-time work due to cognitive complaints.

                                    Response to Questions·

1. Do the records support/hat the claimant has had limitations and restrictions for any period
of time from February 19, 2014, and continuing? If yes, please specify what her impairing
condition was, limitations and restrictions for each condition, and during what period oftime.

According to the claimant's report, and documentation from Dr. Uppal and Dr. Chesnut, the
claimant felt stable and becoming closer back to baseline by December 2014. She continued to
complain of slowed cognitive processing and neuropsychological evaluation has been ordered.
Nevertheless, she was able to continue at three-quarter time work as an attorney. In this
reviewer's opinion, the claimant had reached medical stability by December 2014, although 2 of
her examiners opined that there was a problem with cognitive processing. Nevertheless, she was
able to work successfully three-quarter time. Neuropsychological testing has been ordered. It
would be my recommendation that copies of that testing be obtained to determine if cognitive

                                                                                            EXHIBIT 1
                                            Page2
                                                                                           PART 1 of 2
Bethany Coleman-Fire
                                                                                       Page 91 of 1248
6/16/2015

                                                                                     STN D 18-03985-000091
                             •                                        •
          Case 3:18-cv-00180-SB          Document 19-1     Filed 10/11/18   Page 92 of 600




limitations and restrictions persist. Documentation indicates that the claimant became
significantly depressed and anxious in September 2014 and that depression and anxiety may be a
barrier to return to full time work.

2. Is there any record that the claimant consulted a physician or other licensed medical
professional, received medical treatment, underwent diagnostic procedures or took prescribed
drugs or medications during the period March 3, 2013, through May 31, 2013, for any
condition?

The claimant was seen by Dr. Uppal in the Portland Clinic on April 16, 2012, for an upper
respiratory infection. ScripCheck is reviewed and there is no documentation that medications
were either prescribed or taken between the above dates.

3.   Ifyes, please identify conditions and dates.
Please see my discussion above. Documentation is not provided that indicates the claimant was
seen or treated during the above specified dates.

         l Deborah Syna, MD., am a physician duly licensed to practice medicine in the State of
Oregon. I am not an employee ofStandard. I am an independent contractor and I am paid an
hourly rate to review disability and life claim files and render medical opinions regarding the
records contained therein. I am not responsible for deciding whether a claimant is entitled to
insurance benefits. My role is to provide objective medical opinions to Standard's Benefits
personnel.
        I do not receive any additional compensation in the form of bonuses or incentive pay of
any kind. My compensation does not depend upon the outcome ofmy reviews, the substance of
my medical opinions, or any factor other than the number of hours it takes to review a file and to
provide an analysis.
        Standard has never expressed to me any requirements or expectations regarding the
ultimate conclusions or opinions I provide other than that I provide a well reasoned,
professional opinion based on thorough review ofall relevant and available information. I do
not believe that either my compensation or my continued professional relationship with Standard
is contingent in any way on the ultimate conclusions or opinions that I provide.

Electronically Approved by:                         Date: 6/17/2015
Deborah Syna, M.D.
DS:mc

D: 06/16/2015            T: 06/16/2015          A: 06/17/2015




                                                Page3
                                                                                              EXHIBIT 1
Bethany Coleman-Fire                                                                         PART 1 of 2
6/16/2015                                                                                Page 92 of 1248

                                                                                       STN D 18-03985-000092
•                           •
           Case 3:18-cv-00180-SB       Document 19-1

                                                                      ..
                                                          Filed 10/11/18      Page 93 of 600




    Deborah R. Syna M.D.

                                              EDUCATION


    9/84- 5/88     University of Texas Medical Branch, Galveston, TX (M.D.)

    9/79- 5/81     University of Texas at Austin (B.A.)

    9177- 5/79     University of Delaware, Newark, Delaware,

                                          MEDICAL TRAINING



    6/88- 6/89     Transitional Internship in Internal Medicine
                   Chester-Grazer Medical Center; Chester, Pennsylvania.

    7/89-6/92      Neurology Residency
                   Hahnemann University Hospital; Philadelphia,
                   Pennsylvania

    7/91 -6/92     Clinical Instructor and Chief Resident in Neurology
                   Hahnemann University Hospital; Philadelphia, Pennsylvania

    7/92-6/94      Clinical Neurophysiology Fellowship
                   Oregon Health Sciences University; Portland,


                                       BOARD CERTIFICATIONS


    1994 -Present American Board of Psychiatry and Neurology

    1996-2006      Added Qualifications in Clinical Neurophysiology
    1998-2019      American Board of Electrodiagnostic Medicine


                                      PROFESSIONAL ACTIVITY


    8/94-Present     Medical Director/President Northwest Neurological Specialists P.C.

    2003, 2004       American Board of Electrodiagnostic Medicine- Oral Examiner

    2004             Member Health Resource's Commission subcommittee on Tryptans

    2007-2008       Medical Director Providence Program for Parkinson's Disease, Providence
                    Brain Institute, St. Vincent Medical Center, Portland, OR



                                                                                                EXHIBIT 1
                                                                                               PART 1 of 2
                                                                              Revised January 2014
                                                                                         Page 93 of 1248

                                                                                          STN D 18-03985-000093
                       -
     Case 3:18-cv-00180-SB       Document 19-1          Filed 10/11/18   Page 94 of 600




2012-Present    Ambassador American Brain Foundation.



                                 HOSPITAL AFFILIATIONS


1994-Present         Providence St. Vincent's Medical Center- Courtesy Staff

1993-2008            Portland Veterans Administration Hospital

2002-Present         Tuality Hospital- Courtesy Staff



                                   ACADEMIC POSITIONS


7/91-6/92           Clinical Instructor in Neurology
                    Hahnemann University Hospital; Philadelphia, Pennsylvania
7/93-6/94           Clinical Instructor in Neurophysiology
                    Oregon Health Sciences University; Portland,
7/94-2010           Clinical Assistant Professor
                    Oregon Health Sciences University; Portland,
201 0-Present       Adjunct Clinical Associate Professor, OHSU


                               PUBLICATIONS AND PAPERS


Marks M.E.; Zieber B.; Brattain D.E.; Syna D.R. "Effects of N, N-Dimethylforamide on plasma
membrane proteins from human colonic carcinoma cells grown in vitro." Abstract presented at
the AACR annual meeting May 1983, San Diego, CA.

Shah N.K.; Singer M.C.; Syna D.R. "Occurrence of homosexual mating pairs in a checkerspot
butterfly." J Res Lepid, 24 (4) 1985- 86, 393

Deborah R. Syna; Joseph Hulihan; "Spindle activity in Hypoxic stupor and coma." Abstract
presented at the AEEGS Annual meeting September 1992, San Francisco. Proceedings
AEEGS Annual Meeting 1992.

David P. Roeltgen; Deborah R. Syna "Neurologic complications of Atrial Myxoma and other
cardiac tumors." In: Vinker P.J., Bruyn G.W., Klawans H.L., Goetz eds. Handbook of Clinical
Neurology Systemic disease, vol63. Amsterdam: Elsevier, 1993.

Joseph F. Hulihan; Deborah R. Syna; "Electroencephalographic sleep patterns in Stupor and
Coma following Cardiopulmonary Arrest." Neurology. 44(4):758-60, 1994 Apr..

Deborah Syna; Stephen Hiroshige; Todd Woods; Barry Oken; William Perkins; Margie Johnson;
"The effects of Nitrous Oxide on Transcranial Magnetic Evoked Potentials in human subjects."
Abstract presented at the AEEGS Annual meeting, New Orleans, 1993.


                                                                                              EXHIBIT 1
                                                                                          PART 1 of 2
                                                                         Revised January 2014
                                                                                   Page 94 of 1248

                                                                                 STN D 18-03985-000094
                        ..
     Case 3:18-cv-00180-SB        Document 19-1

                                                                 ..
                                                      Filed 10/11/18     Page 95 of 600




Deborah Syna; Stephen Hiroshige; Todd Woods; Barry Oken; William Perkins; Margie Johnson;
"The effects of Nitrous Oxide on Transcranial Magnetic Evoked Potentials and Somatosensory
Evoked Potentials in human subjects." EEG and Clinical Neurophysiology 1994:91.


                                      PRESENTATIONS



"Steroid Responsive Cerebral Angitis A case Report" Neuroimmunology Conference, Portland,
OR, April 2004

"A case of Axial Rigidity" Pacific Northwest Basil Ganglia Club, Portland, OR, February 2008

"Movement Disorders: A Focus on Parkinson's disease" Oregon Nurse Practitioner Association
Annual Educational Conference, Hood River, OR, October 2008

"Movement Disorders Associated with The Klippei-Feil Anomaly: A case report and review of
The Literature" Pacific Northwest Basal Ganglia Club, Vancouver, BC, March 2009

"Chemodenervation' Oregon Nurse Practitioner Association Annual Educational Conference,
Eugene OR, October 2009

"A Case of Hereditary Spastic Paraparesis and Autonomic Neuropathy" Pacific Northwest Basal
Ganglia Club, Seattle, WA, April2012


                                      CLINICAL TRIALS


The use of Polysomnography to Assess Botulinum Toxin Type A Treatment of Nocturnal
Bruxism with Associated Craniofacial Pain. 10/2009-Currently in Trial


                                           GRANTS


IPA Grant for the Development of a Multidisciplinary Parkinson's Disease Assessment Clinic.

Unrestricted research grant for the Study "The use of Polysomnography to Assess Botulinim
Toxin Type A Treatment of Nocturnal Bruxism with Associated Craniofacial Pain".


                               PROFESSIONAL MEMBERSHIPS


American Academy of Neurology
American Clinical Neurophysiology Society
American Association of Neuromuscular and Electrodiagnostic
Medicine
          • Fellow
          • Marketing and public relations committee
          • Membership Task Force

                                                                                               EXHIBIT 1
                                                                                          PART 1 of 2
                                                                         Revised January 2014
                                                                                     Page 95 of 1248

                                                                                   STN D 18-03985-000095
                     ..
     Case 3:18-cv-00180-SB     Document 19-1

                                                           ..
                                                  Filed 10/11/18   Page 96 of 600




Movement Disorder Society
American Medical Association
Oregon Medical Association
          •  Medical-Legal Committee
             Multnomah County Medical Association           1995
         • Delegate to the Oregon Medical Association's
          • House of Delegates


                                      LICENSURE


Pennsylvania:       MD- 0453533- L Inactive
Oregon:             MD-17926




                                                                                    EXHIBIT 1
                                                                                   PART 1 of 2
                                                                   Revised January 2014
                                                                             Page 96 of 1248

                                                                           STN D 18-03985-000096
          Case 3:18-cv-00180-SB                         Document 19-1         Filed 10/11/18          Page 97 of 600



Benefits Department                                                                                       Medical Referral


SIC

CLAIM IDENTIFICATION
Referral Date:                                                    Referring Nurse or SBA:
5118115                                                           Julie Hawkins        'f..-1//:;o-
Claimant Name:                                                    Assigned Analyst/Extension:

 5e_,-t hCLn \\
                      ..J
                            CD Ie:r""Cl n           - F1 ;-.-e,   Necole Suzukil3198                   RECEIVED
Claim Number:
                                                                  P?J:cian Sped'
OOVW3181                                                             !t:J,H    /./L   '/YJ--' -1                       •r
Claim Status (Check afl that apply):
D Active ~Pending               0      Appeal   0   Any Occ
                                                                  Due Date:
                                                                  5131115
                                                                                        (\    )          ~iHI   1 01 LUI"



ASOIATP component to this or any associated claim? DYes ~No                                       \    B nefits _£M
 If yes, please do not collect or discuss genetic information as part of your evaluation. GefilJJP ~YS~anon mclu es
 information related to genetic testing or services of the claimant and the claimanfs family members, and the
 claimanfs family medical history.


OPENING SYNOPSIS
 Ms. Coleman-Fire is a 31 year old attorney who ceased work after being struck by a car on February 19,
 2014. She returned to part time work August 4, 2014, and continues to work part time.

She indicated on her initial claim form that she is unable to work due to concussion, depression, anxiety,
whiplash and post concussion syndrome. She describes her symptoms as headaches, fatigue, neck and
back pain, sleeplessness and anxiety.

 An Attending Physician's Statement completed on December 31, 2014 by Dr. Uppal, Internal medicine,
 reflects the following diagnoses: concussion, MVA, vertigo, soft tissue injury, anxiety, depression, and
 adjustment reaction. Symptoms are described as memory and attention deficits, fatigue, and
 musculoskeletal complaints. Dr. Uppal indicated that Ms. Coleman-Fire can work with accomodations,
 and up to 75% of a full workload.

 Medical records have been obtained from Dr. Uppal, internal medicine; Dr. Chestnut, sports medicine; Dr.
 Brown, neurologist; Dr. Ellison, neurologist; and Legacy Emanuel Hospital.

VOCATIONAL INFORMATION

 DOT strength demand of own occ or own job, if applicable, and as determined by VCM

 Description of the specific physical or mental demands required of the occupation (Note: If the claimant's
 symptoms involved the upper extremities, please note hand dominance, in known):

QUESTIONS
1. Do the records support that the claimant has had limitations and restrictions for any period(s) of time
from February 19, 2014 and continuing? If yes, please specify what her impairing condition(s) was,
limitations and restrictions for each condition, and during what period(s) of time.

2. Is there any record that the claimant consulted a physician or other licensed medical professional,
received medical treatment, underwent diagnostic procedures or took prescribed drugs or medications
during the period March 3, 2013 through May 31, 2013, for any condition?

3.1fyes:
a.     . Please specify conditions and dates.
b.       Did any of these conditions cause or contribute to her current condition(s) (whether diagnosed or
misdiagnosed)? If so, please identify the medical conditions, mqdications used and applicable dates of
treatment.                                                                                                 EXHIBIT                1
4. What is her prognosis?                                                                                PART 1 of                2
                                                                                                                    Page 97 of 1248
5112374                                                                                                                     (7/12)


                                                                                                                 STN D 18-03985-000097
          Case 3:18-cv-00180-SB           Document 19-1         Filed 10/11/18       Page 98 of 600




                                               Case Notes
                                                                           •
                                                                                BETHANY COLEMAN-FIR
                                                                                         Claim OOVW3181

Analyst                        CCCNSUZU
     ' .                                                                   Product                      LTD
Case Manager              Julie Hawkins, 5
                                                                            Status                  Pending
Group Number                      10010415
Contract ld:                        445474

May 19,2015
  Physician Referral               Julie Hawkins, 5
  This is a 31 yr old Attorney who ceased work 2-19-15 after being struck by a car (as a pedestrian).
  Diagnoses listed on the APS from the claimant's Internist include MVA, concussion, vertigo, soft tissue
  injury, anxiety and depression. There are records from several physicians in the file. I will send the file
  for review with Neurology in order to address the Analyst's questions regarding limitations, restrictions
  and if the claimant was seen or treated during a time period prior to the cease work date. JH




                                                                                               Page 1 of 1


                                                                                                         EXHIBIT 1
                                                                                                        PART 1 of 2
                                                                                                    Page 98 of 1248

                                                                                                 STN D 18-03985-000098
                                                    ••
                      Case 3:18-cv-00180-SB                        Document 19-1                 Filed 10/11/18                Page 99 of 600
         PrintPage                                                                                                                          Page 1 of6




              ~
              ~\.Qiaot Dl:lgnosdcsSuhS!dl:u)'

              ScriptCheck™ Individual Combined Report
              Account Code                KFHS                 Reference JD                Polley Number              Response Status           Hit
              Report Includes             Prescription Summarv       Prescription Detail    Prescriber Detail       Pharmacy Detail     Drug Indications


              Demographics
              Name
              Alias
              Gender
              Age
              Eligibility
                                    I


                                     F
                                     31
                                         Eligibility
                                     Bethany Coleman~Fire




                                        2011-11-21 to 2013-06-19
                                                                                                      SSN
                                                                                                      Alternate SSN
                                                                                                      ZIP Code                       - 97211




              Prescription Summary
              Rx Count            Drug Label                                          HIC. Therapeutic Class                   HIC Score Last Fill Date
                 1     AMOX IR-K CLV 875-125 MG TAB                       PENICILLINS                                          W1A           2013-01-18
                    1       PREDNISONE 5 MG TABLET                        GLUCOCORTICOIDS                                      P5A           2012-04-06
                    1       Fl UTICASONE PROP 50 MCG SPRAY NASAL ANTI-INFLAMMATORY STEROIDS 07P                                         •    2012-04-06
                  1    LACJULOSE 10 GM/15 ML SOLUTION LAXATIVES AND CATHARTICS               D6S   • 2012-01-31
              * - Score values are displayed only when this option Is selected at time of account set up
              ** - No HIC equivalent code exists
              Back To Top

              Prescription Detail
              Drug Label #1             AMOX TR-KCLV875-125 MG TAB
                                           Days
              Rx#             Qty                 Date Filled Refill # Total Refills Prescriber Pharmacy
                                          Supply
              6108576         20            10    2013-01-18    0           0        Jesse F Coil BOZEMAN DEACONESS PHARMACY
              Drug Label #2             FLUTICASONE PROP 50 MCG SPRAY
                                            Days
              Rx #            Qty          Supply      Date Filled       Refill II    Total Refills     Prescriber        Pharmacy

              6143199         16             30        2012-04-06            0              0           Bi!;bi! !JI2Qal   FRED M!;YER PtJARMAQY
              Drug Label #3             I 8CI! !I O!:;E 1Q ~M/1:! Mb !:;Qb!.!IIQ!:l
                                            Days
              Rx#            Qty                       Date Filled       Refill#      Total Refills Prescriber            Pharmacy
                                           Supply
              6126731        240                8      2012-01-31            0              0           BiQhi! !JQ(2al    EBED MEYEB PtJABMACY
              Drug Label #4             ~B~I:lf!!I~ONE ~ MG TABLET
                                            Days
              Rx #            Qty                      Date Filled       Refill#      Total Refills     Prescriber        Pharmacy
                                           Supply
              6143205          7                3      2012-04-06            0              0           BiQb~ !.!12gal    ERED MEYEB PtJARMACY
              Back To Toe


              Prescriber Detail
              Prescriber ID Name                    Address               City        State ZIP Code Phone Number Specialty
              1770789323        Jesse F Coil 915 Highland Blvd Bozeman MT                       59715       4065751036         •   Emergency Medicine
              1003071846        Richa Uppal 800 SW 13th Ave Portland OR                         97205       5032210161         •   Internal Medicine
              Back To Top

              Pharmacy Detail
              Pharmacy
                                                                                                         City
                                                                                                                               ZIP          Phone
                               Name                                       Address                                         State Code
              I!)                                                                                                                           Number
              2782630
                                                                                                                                                      EXHIBIT 1
                               BOZEMAN DEACONESS                          36 CENTER LANE STE BIG SKY                      MT   59716        4069939390

                                                                                                                                                    PART 1 of 2
......                                                                                                                                          Page 99 of 1248
         https://services.examone.com!DataProductsWeb!PrintPage.aspx?sortOn=&sortDir=                                                             2/13/2015
                                                                                                                                               STN D 18-03985-000099
                                •
         Case 3:18-cv-00180-SB              Document 19-1         Filed 10/11/18         Page 100 of 600
PrintPage                                                                                              Page2 of6


                   PHARMACY                         2
     3803586       FRED MEYER PHARMACY              7555 SW BARBER       PORTLAND OR       97219     5034523033
                                                    BLVD
     Back To Top

     Drug Indications
     Drug Label       Drug Code           Dose Form     Str.            Route Desc.     HIC Therapeutic Class
     AMDX TR-K CLV 16714029701            TABLET        875-125 MG      ORAL            PENICILUNS
     875-125 MG TAB
     Back To Top    Side Effects                         Disease Descriptions
                      Abnormal Hepatic Function Tests   Acute Bacterial Sinusitis
                      Acute Abdominal Pain              Acute Haemophilus Influenzae Bacterial Sinusitis
                      Agranulocytosis                   Acute Moraxeiia catarrhaiis Bacterial Sinusitis
                      Allergic Reactions                Acute otitis Media
                      Anaphylaxis                       Bacterial Pneumonia
                      Anemia                            Bacterial Urinary Tract Infection
                      Angioedema                        Biliary Tract Infection
                      Anxiety                           cat Bite Wound
                      Back Pain                         Chancroid
                      Blood Coagulation Disorder        Chronic Bronchitis with Bacterial Exacerbation
                      Chills                            Diabetic Foot Infection
                      Cholestasis                       Diverticulitis of Gastrointestinal Tract
                      Cholestatic Hepatitis             Dog Bite Wound
                      Clostridium Difficile Colitis     E. Coli Urinary Tract Infection
                      Constipation                      Enterobacter Cloacae Urinary Tract Infection
                      Crystalluria                       Haemophilus Influenzae Acute Otitis Media
                      Dental Discoloration               Haemophllus Influenzae Pneumonia
                      Diarrhea                           Human Bite Wound
                       Disease of Uver                   Klebsiella Urinary Tract Infection
                       Dizziness                         Lower Respiratory Infections
                       Dysgeusia                        Moraxeiia catarrhalls Acute Otitis Media
                       Dyspepsia                        Moraxella catarrhalis Pneumonia
                       Dyspnea                          Pediatric Fever without a Source
                       Edema                            Presumed Infection in Febrile Neutropenic Patient
                       Eosinophilia                     Skin and Skin Structure E. Coli Infection
                       Erythema Multiforme              Skin and Skin Structure Infection
                       Exfoliative Dermatitis           Skin and Skin Structure Klebsiella Infection
                       Feeling Agitated                 Staphylococcus Aureus Skin and Skin Structure Infection
                       Fever
                       Flatulence
                      Gastrointestinal Irritation
                      Glossitis
                      Headache Disorder
                       Hematuria
                       Hemolytic Anemia
                      Hemorrhagic Cystitis
                      Hepatitis
                      Hypersensitivity Angiitis
                      Hypersensitivity Drug Reactions
                      Hypotension
                      Impaired Cognition
                      Injection Site Sequelae
                      Insomnia
                                                                                                              EXHIBIT 1
                                                                                                             PART 1 of 2
                                                                                                       Page 100 of 1248
https://services.examone.corn!DataProductsWeb/PrintPage.aspx?sortOn=&sortDir=                             2/13/2015
                                                                                                      STN D 18-03985-000100
                                 •
            Case 3:18-cv-00180-SB         Document 19-1        Filed 10/11/18         Page 101 of 600
PrintPage                                                                                          Page3 of6



                     Interstitial Nephritis
                     Leukopenia
                     Loose Stools
                     Mucocutaneous Candidiasis
                     Myalgia
                     Nausea
                     Neutropenic Disorder
                     Obstructive Hyperbilirubinemia
                     Oral candidiasis
                     Phlebitis
                     Pruritus of Skin
                     Qualitative Platelet Disorder
                     Renal Disease
                     Seizure Disorder
                     Serum Sickness
                     Skin Rash
                     Stevens-Johnson Syndrome
                     Stomatitis
                     Thrombocytopenic Disorder
                     Thrombocytosis
                     Thrombophlebitis
                     Toxic Epidermal Necrolysis
                     Tremors
                     Urticaria
                     Vomiting
                     Vulvovaginal candidiasis
                                                             Route
     Drug Label     Drug Code       Dose Form         Str.   Desc.       HIC Therapeutic Class

     FLUTICASONE    S0383070016 SPRAY,                SO     NASAL       NASAL ANTI-INFLAMMATORY
     PROP SO MCG                SUSPENSION            MCG                STEROIDS
     SPRAY
     Back To Too     Side Effects                     Disease Descriptions
                     Abdominal Pain with Cramps       Allergic Rhinitis
                     Allergic Reactions               Chronic Non-Allergic Rhinitis
                     Anaphylaxis
                     Angioedema
                     Blurred Vision
                     Bronchitis
                     cataracts
                     Conjunctivitis
                     Contact Dermatitis
                     Cough
                     Diarrhea
                     Disorder of Mucous Membrane
                     Dizziness
                     Dry Eye
                     Dry Nose
                     Dysgeusia
                     Epistaxis
                     Fever
                     Flu-Uke Symptoms
                     Glaucoma
                     Headache Disorder
                                                                                                        EXHIBIT 1
                                                                                                       PART 1 of 2
                                                                                                 Page 101 of 1248
https://services.examone.corn!DataProductsWeb/PrintPage.aspx?sortOn=&sortDir=                       2/13/2015
                                                                                                 STN D 18-03985-000101
                               •                                                •
         Case 3:18-cv-00180-SB           Document 19-1            Filed 10/11/18          Page 102 of 600
PrintPage                                                                                               Page4of6


                    Impaired Wound Healing
                    Nasal candidiasis
                    Nasal Congestion
                    Nasal Crusting
                    Nasal Lesions
                    Nasal Pain
                    Nasal Passage Irritation
                    Nasal Septal Perforation
                    Nausea
                    Pharyngeal Candidiasis
                    Pharyngitis
                    Rhinorrihea
                    Sinusitis
                    Skin Rash
                    Sneezing
                    Sore Throat
                    Urticaria
                    Vomiting
                    Wheezing
                    Xerostomia
     Drug Label     Drug Code       Dose Form          Str.          Route Desc. HIC Therapeutic Class
     LACTULOSE 10   00603137858 SOLUTION, ORAL 10 G/15 Ml ORAL                    LAXATIVES AND CATHARTICS
     GM/15 Ml
     SOLUTION
     Back To Top    Side Effects                         Disease Descriptions
                    Abdominal Pain with Cramps           Constipation
                    Dlarrihea                            Hepatic Encephalopathy
                    FJatulence                           Hyperammonemla
                    Polydipsia
     Drug Label     Drug Code                Dose Form          Str.   Route Desc.      HIC Therapeutic Class
     PREDNISONE 5   00143147510              TABLET             5 MG   ORAL             GLUCOCORTICOIDS
     MGTABLET
     Back To Top    Side Effects                                 Disease Descriptions
                    Abdominal Swelling                           Acquired Thrombocytopenia
                    Abnormal Hepatic Function Tests              Acute Lymphoid leukemia
                    Acne Vulgaris                                Adrenal Cortical Insufficiency
                    Acute Pancreatitis                           Adrenogenital Disorder
                    Allergic Dennatitis                          Allergic Bronchopulmonary Aspergillosis
                    Allergic Reactions                           Allergic Rhinitis
                    Amenorrihea                                  Ankylosing Spondylitis
                    Anaphylaxis                                  Aspiration Pneumonitis
                    Anemia                                       Asthma Exacerbation
                    Arthralgia                                   Atopic Dennatitis
                    Benign Intracranial Hypertension             Autoimmune Hemolytic Anemia
                    Blurred Vision                               Bells Palsy
                    Body Fluid Retention                         Berylliosis
                    Bradycardia                                  Bronchial Asthma
                    cardiac Arrest                               Carditis
                    cataracts                                    Celiac Disease
                    Cholesterol Embolism                         Cerebral Edema
                    Chronic Heart Failure                        Chronic Lymphoid leukemia
                    Conduction Disorder of the Heart             Cluster Headache Prevention
                                                                                                              EXHIBIT 1
                                                                                                            PART 1 of 2
                                                                                                       Page 102 of 1248
https://services.examone.com/DataProductsWeb/PrintPage.aspx?sortOn=&sortDir=                              2113/2015
                                                                                                      STN D 18-03985-000102
                              •                                          •
         Case 3:18-cv-00180-SB         Document 19-1       Filed 10/11/18        Page 103 of 600
PrintPage                                                                                      Page 5 of6


                   Delirium                               Congenital Adrenal Hyperplasia
                   Depression                             Congenital Hypoplastic Anemia
                   Diabetes Mellitus                      Contact Dermatitis
                   Dizziness                              Crohns Disease
                   Dry Skin                               Cutaneous T-Cell Lymphoma
                   Dyspnea                                Dermatitis Herpetifonnis
                   Ecchymosis                             Diffuse Large B-Cell Lymphoma
                   Edema                                  Diffuse Proliferative Lupus Nephritis
                   Erythema                               Eosinophilic Pneumonia
                   Esophageal Ulcer                       Epicondylitis
                   Euphoria                               Erythema Multiforme
                   Excitement                             Erythroblastic Anemia
                   Facial Edema                           Exfoliative Dermatitis
                   Fainting                               Follicular B-Cell Non-Hodgkins Lymphoma
                   False Sense of Well-Being              Giant Ceil Arteritis
                   Fractures                              Gouty Arthritis
                   Gastric Hypersecretory Conditions      Hodgkins Lymphoma
                   Gastrointestinal Hemorrhage            Hypercalcemia associated with Neoplasm
                   Gastrointestinal Perforation           Hypercalcemia assodated with Sarcoidosis
                   Glaucoma                               Hypersensitivity Drug Reactions
                   Glycosuria                             Hypersensitivity Pneumonitis
                   Halludnations                          Idiopathic Thrombocytopenic Purpura
                   Headache Disorder                      Infantile Spasms
                   Hepatomegaly                           Inflammatory Bowel Disease
                   Hiccups                                Juvenile Rheumatoid Arthritis
                   Hirsutism                              Loeffler Syndrome
                   Hypercortisolism                       Metastatic Prostate carcinoma
                   Hyperglycemia                          Multiple Myeloma
                   Hyperhidrosis                          Multiple Sclerosis
                   Hypertension                           Myasthenia Gravis
                   Hyperthyroidism                        Mycosis Fungoides
                   Hypocalcemia                           Nasal Polyp
                   Hypothalamic-Pituitary Insufficiency   Nephrotic Syndrome
                   Hypothyroidism                         Neuroendocrine Prostate Carcinoma
                   Impaired Cognition                     Non-Hodgkins Lymphoma
                   Impaired Wound Healing                 Obstructive Bronchiolitis
                   Increased Appetite                     Obstructive Pulmonary Disease
                   Infection                              Ophthalmia Sympathetic
                   Insomnia                               Organ Transplant Rejection
                   Irregular Menstrual Periods            Pemphigoid
                   Kaposis Sarcoma                        Pemphigus
                   Lipodystrophy                          Pericarditis
                   Lupus-Like Syndrome                    Pneumocystis Jiroveci Pneumonia
                   Malaise                                Polyarteritis Nodosa
                   Memory Impairment                      Polymyalgia Rheumatica
                   Menstrual Disorder                     Prevention of Cardiac Transp!ant Rejection
                   Mood Changes                           Prevention of Lung Transplant Rejection
                   Musde Weakness                         Prevention of Transplant Rejection
                   Myopathy                               Primary Adrenocortical Insufficiency
                   Nausea                                 Pseudogout
                   Nervousness                            Psoriasis
                   Neuropathy                             Psoriatic Arthritis
                   Neutropenic Disorder                   Pulmonary Fibrosis
                                                                                                      EXHIBIT 1
                                                                                                    PART 1 of 2
                                                                                               Page 103 of 1248
https://services.examone.corn!DataProductsWeb/PrintPage.aspx?sortOn=&sortDir=                     2/13/2015
                                                                                              STN D 18-03985-000103
                                    •
          Case 3:18-cv-00180-SB                  Document 19-1    Filed 10/11/18       Page 104 of 600
PrintPage                                                                                            Page 6 of6


                         Ocular Hypertension                     Pulmonary Tuberculosis
                         Osteoporosis                            Pure Red Cell Aplasia associated with CLL
                         Papilledema                             Relapsing Polychondritis
                         Paranoid Disorder                       Rheumatic Carditis
                         Paresthesia                             Rheumatic Fever
                         Peptic Ulcer                            Rheumatoid Arthritis
                         Personality Disorders                   Sarcoidosis
                         Petechiae                               Serum Sickness
                         Psychiatric Disturbance                 Sjogrens Syndrome
                         Pulmonary Edema                         Systemic Dermatomyositis
                          Purpura                                Systemic Lupus Erythematosus
                         Seizure Disorder                        Thyroiditis
                         Skin Atrophy                            Trichinosis
                         Skin Rash                               Tuberculosis Meningitis Treatment Adjunct
                         Skin Scaling                            Ulcerative Colitis
                         Skin Striae                             Uveitis
                         Tachyarrhythmia                         Vasculitis
                         Telangiectasia
                         Tendon Rupture
                         Thromboembolic Disorder
                         Thrombophlebitis
                         Urticaria
                         Vasculitis
                         Vertigo
                         Weight Gain
     Back To Top



    ScriptCheckTM. Powered by Ingenix MedPoint




                                                                                                            EXHIBIT 1
                                                                                                           PART 1 of 2
                                                                                                     Page 104 of 1248
https://services.examone.com/DataProductsWeb/PrintPage.aspx?sortOn=&sortDir=                            2/13/2015
                                                                                                    STN D 18-03985-000104
                                                                        •
  Case 3:18-cv-00180-SB             Document 19-1          Filed 10/11/18     Page 105 of 600




                                                                               ·~~
Medical Record Request Complete                                       reteas~~otNTw.;v ............ .
 Customer Information


    Report Date: May 12, 2015                        RPID: 2185398
    Client Name: Standard Group Benefits CLAIMS

                                                     Req. By:     KM:Necole



 Patient Information

    Name: COLEMAN-FIRE, BETHANY

    D.O. B.:                                         Policy/Cart: OOVW3181 KM:Necole . ·

    Special Requirements:
       -Seen By: Dr. Jim Chestnut Request faxed on 3/4. Need update please.




 Provider Information

    Provider:       OREGON HEALTH SCIENCES UNIVERSITY
                    3181 SW SAM JACKSON PK RD
                    ATTN: MEDICAL RECORDS/CORRESPONDEN
                    PORTLAND, OR 97239

    Phone:        (503) 494-6594                   Fax: (503) 494-6970



 Electronic Order Data (If Applicable)


           Patient Name:                           RE,BETHANY
           Patient DOS:
           Patient SSN:
           Policy Number:         OOVW3181 KM:Necole



           Provider Data:         Dr. Jim Chestnut
                                  3303 SW Bond Ave

                                  Portland, OR 97239
                                  503-494-6400

                                                                                              EXHIBIT 1
                                                                                             PART 1 of 2
                                                                                        Page 105 of 1248

                                                                                       STN D 18-03985-000105
            Case 3:18-cv-00180-SB       Document 19-1      Filed 10/11/18        Page 106 of 600
RP Date 10: Mar 3 2015         -DCONFIRMED0.1004 Tue May 12 10:33:-015 PDT Page 5 of 12


                                    3181 S W Sam Jackson Park Road          COLEMAN-FIRE, BETHANY LYNNE
                                    Mailcode: OP17A                         MRN:
                                    University Hospital South               DOB              Sex: F
                                                                            Enc. Date:03/03/15
 Progress Notes by James Chesnutt, MD at 313/2015 3:17PM
    Author: James Chesnutt, MD      Service: (none)                    Author Type: Physician
    Filed: 3/15/2015 5:46PM         Note Time: 3/3/2015 3:17PM         Note Type: Progress Notes
    Status: Signed                  Editor: James Chesnutt, MD (Physician)
 OHSU Sports Medicine Clinic 3/3/2015

 Bethany Lynne Coleman-Fire is a 31 y.o. female PCP: Richa Uppal, MD

 Chief Complaint
 Patient presents with
  • Concussion
         00/2119/2014

 Bethany Lynne Coleman-Fire is a 30 y.o.female who suffered a head injury on 2/19/2014.
 Event Description: Walking dog, hit by car -flew 20 feet
 Initial Symptoms: neck pain, HA, vertigo, dizziness
 Loss of Consciousness: no
 Management @ Event: EMT c-spine immobilization - taken to Emanuel Hospital - C-spine cleared
 ED or MD visit: yes: see PCP
 Imaging performed: yes: see below


 CONCUSSION MANAGEMENT PLAN

 Injury Information:
 No flowsheet data found.

 Concussion treatment team·
                          Name:                            Start of care:
 Physician:

 PT:
 K>T:
 ~LP-Cognitive:
 Neuro-opt:
 Pain:
 NeuroloQv:
 Neuropsych:
 ~thletlc trainer:


 Additional facts:
     No data filed



 Sports Concussion Assessment Tool (SCAT) Score:
    TOTAL SYMPTOM SCORE: 51

 Recovery goals:

 Printed on 4/16/2015 5:52PM                                                                     EXHIBIT
                                                                                                  Page 1  1
                                                                                                PART 1 of 2
                                                                                           Page 106 of 1248

                                                                                          STN D 18-03985-000106
                       Case 3:18-cv-00180-SB          Document 19-1     Filed 10/11/18      Page 107 of 600
RPDateiD: Mar32015 ealth Info.on 1.503.200.1004 Tue May 12 10:33.015 PDT Page 6 of 12


                                                3181 S W Sam Jackson Park Road       COLEMAN-FIRE, BETHANY LYNNE
                                                Mailcode: OP17A                      MRN: 06674616
                                                Universi1y Hospital South            DOB:              Sex: F
                                                                                     Enc. Date :03/03/15
 Progress Notes by James Chesnutt, MD at 3/312015 3:17PM (continued)
 Goal Progress Summary (0·100%; 100% =full recovery, rate top 3 priorities)

                                    Top3   313/2015           Comments/Details

 Headache                                                     Related to neck Or fatigue
 Neck Pain                                                    Massage therapy improved once a week
 Dizziness/balance                                            0
 Vision                                                       workina with Rosanne
 FatiQue
 Sleep                                                        A problem and thinks related to medication

 Psych/Mental
 Health
 Cognitive                                                    difficult detail and efficiency feels like 75% and cant get
                                                              better- neuropsych eval

 School/work                                                  75%
 Exercise tolerance                                           Walking and exercising multiple times

 ASSESSMENT:
 concussion Slow to resolve

 continue current care as discussed

 Call or return to clinic if these symptoms worsen or fail to improve as anticipated.

 I spent 25 min greater than 50% counselling regarding the current state of the patient's injury and options for
 further evaluation and treatment.




 James C. Chesnutt, M.D.
 Sports Medicine
 Specializing in Pediatric and Adult Patients
 OHSU Sports Medicine Program
 OHSU Orthopaedics & Rehabilitation and Family Medicine
 Center for Health and Healing, 12th Floor
 3303 S W Bond Ave
 Portland, OR 97239-3011
 503-494-4000

  ,'~',-:."l, •HN.~ l~~
 <·<     !ll!:Al.fii&5CirNC!
  -~~?) (,''\.\\•t,~ .... l ~

 '{:f{"t,: ~p~•rt~ ~-~~~'1i{in~~-


 Printed on 4/16/2015 5:52PM                                                                                    EXHIBIT
                                                                                                                  Page2  1
                                                                                                               PART 1 of 2
                                                                                                          Page 107 of 1248

                                                                                                         STN D 18-03985-000107
          Case 3:18-cv-00180-SB            Document 19-1     Filed 10/11/18        Page 108 of 600
RPDateiD: Mar32015 ealth Info.on 1.503.200.1004 Tue May 12 10:33.015 PDT Page 7 of 12


                                     3181 S W Sam Jackson Park Road       COLEMAN-FIRE,BETHANY LYNNE
                                     Mailcode: OP17A
                                     University Hospital South            MMI~R.~N:J'Iiili
                                                                          [)               Sex: F
                                                                             Enc. Date:03/03/15
 Progress Notes by James Chesnutt, MD at 3/312015 3:17PM (continued)

 Please visit www.ohsusportsmedicine.com for information about healthy active lifestyles and sports injury
 diagnosis, treatment and prevention.




 Progress Notes by James Chesnutt, MD at 121512014 10:24 AM
    Author: James Chesnutt, MD      Service: (none)                    Author Type: Physician
    Filed: 12/18/2014 11:19 PM      Note Time: 12/5/2014 10:24 AM      Note Type: Progress Notes
    Status: Signed                  Editor: James Chesnutt, MD (Physician)
 OHSU Sports Medicine Clinic 12/5/2014

 Bethany Lynne Coleman-Fire is a 31 y.o. female PCP: Richa Uppal, MD

 Chief Complaint
 Patient presents with
  • Follow-up visit



 CONCUSSION MANAGEMENT PLAN

 Injury Information:
 No flowsheet data found.

 Concussion treatment team·
                          INa me:                           Start of care:
 Physician:

 PT:
 DT:
 SLP-Cognltive:
 Neuro-opt:
 Pain:
 Neurology:
 Neuropsych:
 Athletic trainer:


 Additional facts:
    No data filed



 Sports Concussion Assessment Tool (SCAT) Score:

 SCAT
 (none-0; mild 1-2; mod 2-4; severe 5-6)
 Headache: 1
 Printed on 4/16/2015 5:52PM                                                                            EXHIBIT
                                                                                                         Page3   1
                                                                                                       PART 1 of 2
                                                                                                  Page 108 of 1248

                                                                                                  STN D 18-03985-000108
          Case 3:18-cv-00180-SB        Document 19-1      Filed 10/11/18      Page 109 of 600
RPDateiD:Dec52014 ealth Info.on 1.503.200.1004 Tue May 1210:33.015 PDT Page 8 of 12


                                   3181 S W Sam Jackson Park Road        COLEMAN-FIRE,BETHANY LYNNE
                                   Mailcode: OP17A                       MRN:~
                                   University Hospital South             DOB:-Sex:F
                                                                         Enc. Date:12/05/14
 Progress Notes by James Chesnutt, MD at 1215/201410:24 AM (continued)
 Pressure in head: 0
 Neck pain:2
 Balance problems or dizzy: 0
 Nausea or vomiting: 0
 Vision problems: 1
 Hearing problems/ringing in ears: 0
 Don't feel right: 0
 Feeling dinged or dazed: 0
 Confusion: 0
 Feeling slowed down: 1
 Feeling in a fog: 0
 Drowsiness: 0
 Fatigue or low energy: 1
 More emotional than usual: 1
 Irritable: 1
 Difficulty concentrating: 2
 Difficulty remembering: 1
 Sadness:O
 Nervous or anxious: 0
 Trouble falling asleep: o
 Sleeping more than usual: 0
 Sensitivity to light: 1
 Sensitivity to noise: 1
     TOTAL SYMPTOM SCORE: 13

   TOTAL SYMPTOM SCORE: 13

 Recovery goals:

 Goal Progress Summary (0..100%; 100% =full recovery, rate top 3 priorities)

                    Top3 1215/2014          Comments/Details

 Headache                                  Much better
 Neck Pain                                 Much better but sore at end of work day

 Dizziness/balanc
 e
 Vision                                    Improving Left eye suppressed still peripheral vision not as good

 Fatigue                                   Pretty good
 Sleep                                     Generally Good but may be low at times
 Psych/Mental                              eeling food on buproprion
 Health
 CoQnitive                                 Pretty well but still some concentration and memorv issues ..
 School/work                               ~5% approx Wears out faster
 Exercise                                  ~t living at gym and 30 min aerobic/ bike/ walk
 olerance


 Printed on 4/16/2015 5:52PM                                                                       EXHIBIT
                                                                                                    Page 4  1
                                                                                                  PART 1 of 2
                                                                                             Page 109 of 1248

                                                                                          STN D 18-03985-000109
          Case 3:18-cv-00180-SB            Document 19-1       Filed 10/11/18      Page 110 of 600
RPDateiD:Dec52014 ealth Info-on 1.503.200.1004 Tue May 12 10:33:-015 PDT Page 9 of 12


                                      3181 S W Sam Jackson Park Road        COLEMAN-FIRE,BETHANY LYNNE
                                      Mailcode: OP17A                       MRN: 06674616
                                      University Hospital South             DOB-Sex:F
                                                                            Enc. Date :12/05/14
 Progress Notes by James Chesnutt, MD at 12/5/201410:24 AM (continued)

 ASSESSMENT:
 Concussion resolving slowly
 Continue current rehab and restrictions

 Call or return to clinic if these symptoms worsen or fail to improve as anticipated.




 James C. Chesnutt, M.D.
 Sports Medicine
 Specializing in Pediatric and Adult Patients
 OHSU Sports Medicine Program
 OHSU Orthopaedics & Rehabilitation and Family Medicine
 Center for Health and Healing, 12th Floor
 3303 S W Bond Ave
 Portland, OR 97239-3011
 503-494-4000

 Please visit www.ohsusportsmedicine.com for information about healthy active lifestyles and sports injury
 diagnosis, treatment and prevention.




 Progress Notes by James Chesnutt, MD at 9/9/2014 9:46 AM
    Author: James Chesnutt, MD      Service: (none)                    Author Type: Physician
    Filed: 9/2212014 1:25AM         Note Time: 9/9/2014 9:46AM         Note Type: Progress Notes
    Status: Signed                  Editor: James Chesnutt, MD (Physician)
 CONCUSSION MANAGEMENT PLAN

 Injury information:Bethany Lynne Coleman-Fire is a 30 y.o. female who suffered a head injury on 2/19/2014.
 Event Description: Walking dog, hit by car- flew 20 feet
 Initial Symptoms: neck pain, HA, vertigo, dizziness
 Loss of Consciousness: no
 Management @ Event: EMT c-spine immobilization - taken to Emanuel Hospital - C-spine cleared
 ED or MD visit: yes: see PCP
 Imaging performed: yes: see below
 Seen by PCP: yes
 Out of work initially
 Tried to get back to work 2 weeks ago- felt awful and went home. Works as a Lawyer- felt nauseous anxious
 and fatigued at work- - 1.5 hr at work
 Went back yesterday for about 3 hour each day this week- feel exhausted and- doing minimal activities with
 worsening symtpoms
 Message therapy- for neck issues
 Sciatic nerve issues
 20 min walk or yoga - left toe issues
 Saw Dr. Brown Neurology today for vertigo work up.
 Printed on 4/16/2015 5:52PM                                                                         EXHIBIT1
                                                                                                       Page 5
                                                                                                  PART 1 of 2
                                                                                             Page 110 of 1248

                                                                                            STN D 18-03985-000110
          Case 3:18-cv-00180-SB           Document 19-1      Filed 10/11/18        Page 111 of 600
RPDateiD:Sep92014 'alth Infor.n 1.503.200.1004 Tue May 1210:33:.15 PDT Page 10 of 12


                                       3181 S W Sam Jackson Park Road     COLEMAN-FIRE.BETHANY LYNNE
                                       Mailcode: OP17A                    MRN~
                                       University Hospital South              008:-Sex:F
                                                                              Enc. Date:09/09/14
 Progress Notes by James Chesnutt. MD at 9/9/2014 9:46 AM (continued)



 Recovery bu1 slow


 Concussion treatment team·
                          Name:                             !Start of care:
 Physician:

 PT:
 OT:
 SLP-Co~nltlve:
 Neuro-opt:                    stone
 Pain:
 Neurolo~v:
 )lleuropsych:
 Athletic trainer:


 Additional facts:
   No data filed



 Sports Concussion Assessment Tool (SCAT) Score:
   TOTAL SYMPTOM SCORE: 84




 Printed on 4/16/2015 5:52PM                                                                       EXHIBIT
                                                                                                     PageS  1
                                                                                                  PART 1 of 2
                                                                                             Page 111 of 1248

                                                                                             STN D 18-03985-000111
           Case 3:18-cv-00180-SB            Document 19-1      Filed 10/11/18      Page 112 of 600
RPDateiD:Sep92014 •alth Infor.n 1.503.200.1004 Tue May 12 10:33:.15 PDT Page 11 of 12


                                         3181 S W Sam Jackson Park Road     COLEMAN-FIRE,BETHANY LYNNE

                                                                            ~M~R~N.~···~~·Sex: F
                                         Mailcode: OP17A
                                         University Hospital South
                                                                            Enc. Date :09/09/14
 Progress Notes b:!l James Chesnutt, MD at 9/9/2014 9:46 AM (continued)




 Goal Progress Summary (0-100%; 100% =full recovery, rate top 3 priorities)

                      Top3 91912014              Comments/Details

 Headache            1                           Impact daily fxn the most
                                                  daily headache Only break was with a massage
                                                  OCc nsaid only


 Neck Pain           2                           No recent therapy Did get relieve form maassage occ
                                                 More episodic and mostly resolved .. Di have one episode then
 Dizziness/balanc                                improved quickly with apply maneuver over the phone
 e
 Vision                                          Large improvement Esp tracking. Eye exercises and neuroopt
 Fati!lue                                        Still low
 Sleep                                           Some stress related dreams related to accident
 Psych/Mental                                    More irr~able
 Health
 Cognitive                                       Slow Feels like running in sand
 School/work                                     working for one month 1/2 time good But worse with increased
                                                 schedule
 Exercise                                        running Many days a week that seems to help
 olerance


 ASSESSMENT:

                                           ICD-9-CM
 1. Post-concussion headache               339.20   PHYSICAL THERAPY REFERRAL
 2. Cervical strain, initial encounter     847.0    PHYSICAL THERAPY REFERRAL
 3. Concussion with loss of                850.11
    consciousness<= 30 min, initial
    encounter

 see Bill for left neck related headaches

 Printed on 4/16/2015 5:52PM                                                                            EXHIBIT
                                                                                                         Page 7  1
                                                                                                       PART 1 of 2
                                                                                                  Page 112 of 1248

                                                                                                  STN D 18-03985-000112
          Case 3:18-cv-00180-SB          Document 19-1         Filed 10/11/18      Page 113 of 600
RPDateiD:Sep92014 !alth Infore>n 1.503.200.1004 Tue May 12 10:33:.15 PDT Page 12 of 12


                                      3181 S W Sam Jackson Park Road        COLEMAN-FIRE, BETHANY LYNNE
                                      Mailcode: OP17A                       MRN: 06674616
                                      University Hospital South             DOB:            Sex: F
                                                                            Enc. Date:09/09/14
 Progress Notes by James Chesnutt, MD at 9/912014 9:46AM (continued)
 OHSU Physical Therapy is on the 1st floor of OHSU Center for Health and Healing.
 Please call503-494-3151 to schedule an appointment.

  Aleve 1-2 pills twice daily may help with pain and swelling. Please take with food or milk. Adverse effects
 may include upset stomach, ulcer, high bood pressure worsening of swelling in lower extremity and others.
 These are similar to other medications like ibuprofen. If these problems arise, stop the medication and contact
 your primary care doctor.

 consider re eval with Maxine for cognitive treatment in regards to trying to get back to full time work

 consider use of Zoloft to improve mood and energy

 Call or return to clinic if these symptoms worsen or fail to improve as anticipated.




 James C. Chesnutt, M.D.
 Sports Medicine
 Specializing in Pediatric and Adult Patients
 OHSU Sports Medicine Program
 OHSU Orthopaedics & Rehabilitation and Family Medicine
 Center for Health and Healing, 12th Floor
 3303 S W Bond Ave
 Portland, OR 97239-3011
 503-494-4000

 Please visit www.ohsusportsmedicine.com for information about healthy active lifestyles and sports injury
 diagnosis, treatment and prevention.




 Printed on 4/16/2015 5:52 PM                                                                         EXHIBIT
                                                                                                        PageS  1
                                                                                                     PART 1 of 2
                                                                                                Page 113 of 1248

                                                                                               STN D 18-03985-000113
                       •
 Case 3:18-cv-00180-SB           Document 19-1             Filed 10/11/18        Page 114 of 600


                                                                         •
Quality Assurance Report
Request Information

   Report Date: May 12, 2015                         RPID: 2185398
   Patient Name: COLEMAN-FIRE, BETHANY

   Provider Name: OREGON HEALTH SCIENCES UNIVERSITY



Quality Assurance Information


    Special Request:     -Seen By:   Dr. Jim Chestnut Request taxed on 3/4. Need update
                         please.




    Special Request Included? YES

    Secondary ID Confirmed?      YES

    QCNoles:




    Chart Reviewed By:    Jennifer Neyra

                From February 1, 2012to Present




                                                                                                 EXHIBIT 1
                                                                                                PART 1 of 2
                                                                                           Page 114 of 1248

                                                                                          STN D 18-03985-000114
                       •                                           •
 Case 3:18-cv-00180-SB           Document 19-1        Filed 10/11/18      Page 115 of 600




Quality Assurance Report
Request Information

   Report Date: April26, 2015                     RPID: 2185399
   Patient Name: COLEMAN-FIRE, BETHANY

   Provider Name: LEGACY EMANUEL HOSPITAL



Quality Assurance Information


    Special Request:     •"FEE APPROVED UP TO $100.00 AS LONG AS FEE IS IN ACCORDANCE WITH
                         OREGON STATE STATUTES......Admin and discharge records only please.
                         -Seen by: Legacy Emmuanel ER



    Special Request Included? YES

    Secondary ID Confirmed?      YES

    ac Notes: Enclosed are all records supplied by medical facility
              for requested dates of service Enclosed are all
              records supplied by medical facility for the specific
              information requested




    Chart Reviewed By:    Ma. Lorelei Gervacio

                From February 1, 2012to Present




                                                                                             EXHIBIT 1
                                                                                            PART 1 of 2
                                                                                       Page 115 of 1248

                                                                                      STN D 18-03985-000115
   Case 3:18-cv-00180-SB          Document 19-1       Filed 10/11/18   Page 116 of 600




Medical Record Request Complete

 Customer Information


   Report Date: April 21, 2015                RPID: 2253868
    Client Name: Standard Group Benefits CLAIMS

                                              Req. By:     KM:Necole



 Patient Information

    Name: COLEMAN-FIRE, BETHANY

    D.O. B.:                                   Policy/Cert: OOVW3181 KM:Necole .

    Special Requirements:                                                RECEIVED:·:··.
      - Seen By: BROWN, DR JEFFREY

                                                                             R 2 2 '2.\JiS ..
 Provider Information

    Provider:       BROWN, DR JEFFREY
                    1040 NW 22nd Ave Ste 630
                    ATTN: MEDICAL RECORDS
                    Portland, OR 97210

    Phone:       (503) 954-1566              Fax: (503) 796-2742



 Electronic Order Data (If Applicable)


           Patient Name:
           Patient DOB:
           Patient SSN:
           Policy Number:       OOVW3181 KM:Necole



           Provider Data:        BROWN, DR JEFFREY
                                 1040 NW 22nd Ave Ste 630

                                 Portland, OR 97210
                                 503-954-1566

                                                                                        EXHIBIT 1
                                                                                       PART 1 of 2
                                                                                  Page 116 of 1248

                                                                                 STN D 18-03985-000116
                 Case 3:18-cv-00180-SB          Document 19-1        Filed 10/11/18       Page 117H292
                                                                                                   of 600
                                                                                                        P.002/010
    RP Date ID: Apr 29 2014          I D CONFIRMED                        0 4 1 2 1 1 - 13:54




                                WEST PORTLAND NEUROLOGY
                                              .JEFFREYJ. BROWN MD, PHD
                                         1040 NW 22"" AVENUE, SUITE 630
                                           PORTLAND;OREGON 97210
                                   PHONE: 503-954-1566 FAX: 503-796-2742




             April 29, 2014




             Richa Uppal, M.D.
             The Portland Clinic
             800 S.W. 13th Avenue
(
             Portland, Oregon 97205


             RE: Bethany Coleman·Fire (DOB:~


              Dear Doctor Uppal:

             Bethany returns for follow· up after vestibular testing, all of which was normal. There is no
             evidence of posttraumatic vestibulopathy or posttraumatic endolymphatic hydrops. Her hearing
             is very normal.

             The test data suggests that her issues are related to her head injury on a central and nonperipheral
             basis. I went over in great detail with her the classic issues in terms of cumulative effects of
             head injury and the typical healing pattern.

             I expect her to have excellent resolution as her risk factors are good for this, but I carmot predict
             when this will be. I recommended that when she returns to work she do so in a graded fashion,
             extending her hours as she tolerates.

              Sincerely,




              Jeffrey J. Brown, M.D., Ph.D.
              JJB:gts



                                       WWW.WESTPORTLANDNEUROLOGY.COM

                                                                                                             EXHIBIT 1
                                                                                                            PART 1 of 2
                                                                                                       Page 117 of 1248

                                                                                                       STN D 18-03985-000117
                 Case
    RP Date ID: Apr      3:18-cv-00180-SB
                    14 2014                                  Document 19-1                   Filed010/11/18     Page 118#1292
                                                                                                   4 / 2 1 1 - 13:55
                                                                                                                         of 600P.007/ 010



                                   Legacy Good Samaritan Hospital
                                   Clinical Vestibular Laborntol)' & Audiology
                                   I 040 NW 22nd Avenue, Suite 460
                                   Portland, OR 97210
                                   (503)413-8154


                                                    CLINICAL VESTIBULAR LAB REPORT

         Name: COLEMAN-FIRE, Bethany                                                                  TestDate:~
         Age:    30                                                                                   DOB:       - -
         Referred by: Jeffrey J. Brown, M.D.                                                          Tested by: Kim Kniebuehler, Au.D.

         Symptoms/Reason for Exam: Constant lightheadedness, disorientation, spaceyf'out of body" sensation,
            imbalance with a tendency to veer off course to the left, rocking sensation, headaches, cognitive
            difficulties. Symptoms can be elicited or exacerbated by grocery/mall shopping, viewing busy visual
            patterns, reading and with increased stress.
         Onset: According to the patient, began experiencing vertigo following being struck by a car as a pedestrian
            on February 19, 2014. She was seen by a physical therapist who performed the Epley maneuver. This
            resolved the vertigo but she has the residual symptoms listed above.
         Progression: Symptoms have improved slightly over time but not completely resolved.
         Contributing History: Seasonal allergies, numbness in left foot, ongoing balance and vision therapy.
(        Medications: Allergy venom injections.
         Intake Summary: Screening tests for eye movements, vertebral artery and cervical vertigo were essentially
            within normal limits. She walks without direct assistance. Pre-caloric tympanometry verified intact
            tympanic membranes and normal middle ear function bilaterally. No symptoms were reported during or
            following pressure changes to either ear.

         Tests Performed: Basic Comprehensive Audiometries, Electrococbleography (ECoG), Video-
           nystagmograpby (VNG) (oculomotor tests including gaze, smooth pursuit/oscillating tracking and random
           saccades, positional, caloric), Hallpike, full-field Optokinetic Reflex (OKR), Vestibular Evoked Myogenic
           Potential (VEMP) studies.

         Test Results:
         Audiometries: ......................................... Pure-tone air conduction (AC) and bone conduction (BC) thresholds
                                                                    indBHL:

                                             Frequency            250        500      1000      2000     4000        6000    8000
                                             in Hz
                                             RightAC               10         10        15       10       10          10      20
                                             LeftAC                15         15        10       15       10          15      15
                                             RightBC                -         5         10        5       10          -          -
                                             Left BC                -         5         5        IS       10          -          -
             .......................................................... Speech Audiometry:
                                                                                                  word recogmtton
                                                                                     SRT       %correct         SL          HL
                                                                I Rilrltt        I 10           96%             30          40
                                                                I Left           I    10        100%            30          40

         Electrocochleography: ............................ (Normal is <0.45)

             Mean right SP/AP ............................ 0.39 Normal.
             Mean Left SP/AP ............................. 0.29 Normal.

         Voluntary eye movements:

             Saccades ........................................... Normal.
             Smooth pursuit ................................. Normal.                                                                      EXHIBIT 1
                                                                                                                                          PART 1 of 2
                                                                                                                                     Page 118 of 1248

                                                                                                                                     STN D 18-03985-000118
                   Case 3:18-cv-00180-SB
RP Date ID: Mar 2 2015
                                            -·   ·-----                          Document 19-1                             Filed 10/11/18                         Page 119 of 600


                                                                             TPC ROI SERVICE AREA                                                       COLEMAN-FIRE,BETHANY
               THE                                                           6640 SW Redwood ln                                                         MRN:202396
         Portland                                                            PORTLAND OR 97224
                                                                             ROI Enc Notes Report
                                                                                                                                                        DOB-Sex:F
                                                                                                                                                        Enc. Date:03/02/15
                       Clinic.

   Progress Notes (continued)
   Richa Uppal, MD at 3/212015 8:10AM (continued)


   0:
   Filed Vitals:
   if{~t)~~/:-~~-~~r:;ni-~1~~I;J~$.£Q~1J$ J}_~o~~~~ttt~-~~tl~~~~:~s~0j;;;a~~;;~~~;;~.i~:::J,~i~~~:iiTt~~;~::~/G~~~~:~H~l;~:::~~;x~::t~_:i ~: -:.:.: : _ ~~~-:::: :;:/.: ;:·:::;:,_~:::,;~ :::~:1 ~-{Z~JJ -:;:·:~;~j·;::i:~:
   BP:                               128/72
   Pulse:                            76
   Weight:                           1931b 9.6 oz (87.816 kg)

   Body mass Index is 28.58 kg/(m"2).

   Physical Exam
   0:
   Filed Vitals:
   tfnl:~ -~;::~I ~l~ . .~~-~:5>:;;;o~IO~ls:Q~~o~z~gj~~~~;~ilil~-i;j~;:~rc~J~:::iA~.t::;;n~:t·J~I~3~Sl~~:t~;~;:~;;:;:~J~~~1?~ n~:-:-;:;:.r£:::I:~;=f:~~r;:~;;·:c~~;-~-~s~~;J;ITiiL:;~::f~
   BP:                               128/72
   Pulse:                            76
   Weight:                           1931b 9.6 o;o: (87.816 kg)

   Body mass index is 28.58 kg/(m"2).

   Constitutional: She Is pleasant , appears stated age and Is In no distress.
   Neurological: She is alert and oriented to person, place, and time.
   Skin: Skin Is warm and dry. She is not diaphoretic.
   Psychiatric: She has a normal mood and flat affect. Her
   behavior is normal.



   Assessment/Plan:

   1. Reaction, adjustment, with anxious,                                                                buPROPion (WELLBUTRIN XL) 300 MG 24 hr tablet
      depressed mood
   2. Post concussion syndrome
   3. Insomnia                                                                                           trazodone (DESYREL) 50 MG tablet
   4. Iron deficiency anemia

   Will try 300 mg XL generic wellbutrin once a day if cost permits. Continue counseling. Try tra;o:odone.

   Plan for neuropsych testing this month. Continue exercise.

   Continue iron supplement.

   Disclaimer: I have personally verified and reviewed data entered into the EMR by my nursing staff and made
   changes as appropriate.
   Printed on 3/9/2015 11 :14 AM                                                                                                                                                                   EXHIBIT 1
                                                                                                                                                                                                  PART 1 of 2
                                                                                                                                                                                             Page 119 of 1248

                                                                                                                                                                                           STN D 18-03985-000119
                                   •                                        •
            Case 3:18-cv-00180-SB           Document 19-1      Filed 10/11/18       Page 120 of 600
RP Date ID: Mar 2 2015



                                           TPC ROI SERVICE AREA                 COLEMAN-FIRE, BETHANY
          THE                              6640 SW Redwood Ln                   MRN~

      Portland                             PORTLAND OR 97224
                                           ROI Enc Notes Report
                                                                                DOB:-Sex:F
                                                                                Enc. Date:03/02/15
              Clinic.

   Progress Notes (continued)
   Richa Uppal, MD at 3/212015 8:10AM (continued)

   This note was created using a voice recognition software and may have inadvertent errors.



      Electronically signed by Richa Uppal, MD at3/21201511:15 AM
      Revision History


            3/212015 8:10 AM       Chloe Porter, CCMA                    Sign at close encounter



   OP Notes
     No notes found.


   Other Orders (03/02/15 • 03/02/15)
   trazodone (DESYREL} 50 MG tablet [9921526]                                                                   Active
      Ordering user: Richa Uppal, MD 03/02115 0833             Authorized by:   Richa Uppal, MD
      Frequency:     Nightly 03/02115 - 30 Days
      Electronically Richa Uppal, MD 03/02115 0833
      signed by:
      Diagnoses:     Insomnia [780.52]
   buPROPion (WELLBUTRIN XL) 300 MG 24 hrtablet [9921525]                                                       Active
     Ordering user. Richa Uppal, MD 03/02115 0824              Authorized by: Richa Uppal, MD
     Frequency:     QAM 03/02/15 - 365 Days
     Electronically Richa Uppal, MD 03/02115 0824
     signed by:
     Diagnoses:     Reaction, adjustment, with anxious, depressed mood [309.28]


   Order-Level Documents:
     There are no order-level documents.
   Encounter-Level Documents:
     There are no encounter-level documents.


   Result
                                                                           Resulted: 07/11/141510, Result Status: Final
   Hemoglobin A1c [8369167]                                                                                      result




            Comment:        For diabetes screening:

   Printed on 3/912015 11 :14 AM                                                                         EXHIBIT 1
                                                                                                        PART 1 of 2
                                                                                                   Page 120 of 1248

                                                                                                   STN D 18-03985-000120
                                                                                                                                             •
                  Case 3:18-cv-00180-SB                                      Document 19-1                            Filed 10/11/18                       Page 121 of 600




         PC>'ftland
                    •
RP Date ID: Dec 12 2014



                                                                          TPC ROI SERVICE AREA
                                                                          6640 SW Redwood Ln
                                                                          PORTLAND OR 97224
                                                                                                                                                  COLEMAN-FIRE,BETHANY
                                                                                                                                                  MRN~
                                                                                                                                                  DOB-Sex:F
                                                                          ROI Enc Notes Report                                                    Enc. Date:12/12/14
                       Clinic.
                        1Ve .!Jm:itzlke in.)~

   Reason for Visit
     Follow-up
   Dla noses
      Adjustment disorder • Primary
      Vitamin D deficiency
      Iron deficiency anemia

   VItals • Last Recorded
   i~\~;t~.~:~-~~;}1i:~£~~1:.L~:~::::t:~~~~::~l~tJ:.~Pul~.~::~:~,t:~~ii~~.!.:!n:Jt~i;::;:;::~~-~ ~:~W.j ~L:.:i~ ~E::;;fti/Lf!~~;tti:/~ ~3, :~,-~ =:·. TL~:=: .: :~ ~: ,::, .:~;:: d·t.,i. ;:· ;:ijU}~:;~~~:~~-~::?·=:::.;. '
         122/76                                       70                                            1921b (67.091 kg)
         Vitals History Recorded

   Progress Notes
   Richa Uppal, MD at 12/12/2014 8:06AM
      Status: Signed




   History of presenting illness: Follow up on meds
   Stable on current medication. Feels that she is closer to her baseline now and she has been in the past. She
   has been back to work. Has not made an appointment with a psychologist yet. Had one meeting with a
   therapist but did not click with the therapist. Following up with Dr. Chestnut at OHSU for postconcussion
   syndrome.

   Has been taking vitamin D intermittently.

   Trying to healthier and exercise. She has gained weight.

   Not taking Iron supplements regularly.

   Influenza Vaccine due on 09/01/2014
   Cervical Cancer Screening due on 12/29/2014

   Medications:
   Current Outpatient Prescriptions on File Prior to Visit
   ft~~J9.~.t~Q!fiJ~:HFxl~1i:Z~~~r,~KfiU1~l}}~~fl:f~11111£§.!9'Jm[::~i}.!~Z~:{:;;:~D:~::~ji~~:~:~~(:~f;:~~/;~i:Jii~:-~;{::,;;~~1i::C2~:.:qtsp~~~~~:r~rftJITf1B~ft.IGtG::::~t~
     • buPROPion (WELLBUTRIN SR)                                    Take 1 tablet by mouth 2 (two)                               60 tablet                  1
         150 MG 12 hr tablet                                                     times daily


   Allergies:
   Allergies

   Printed on 3/9/2015 11:14 AM                                                                                                                                                           EXHIBIT 1
                                                                                                                                                                                         PART 1 of 2
                                                                                                                                                                                    Page 121 of 1248

                                                                                                                                                                                   STND 18-03985-000121
                 Case 3:18-cv-00180-SB                                           Document 19-1                              Filed 10/11/18                          Page 122 of 600



              THE
       Portland
                                                            •                TPC ROI SERVICE AREA
                                                                             6640 SW Redwood Ln
                                                                             PORTLAND OR 97224
                                                                                                                                                      •   COLEMAN-FIRE,BETHANY
                                                                                                                                                          MRN:202396
                                                                                                                                                          DOB-Sex:F
                                                                             ROI Enc Notes Report                                                         Enc. Date:12/12/14
                      Clinic.

Progress Notes (continued)
Rlcha Uppal, MD at 12/12/2014 8:06AM (continued)
~~J~.rn~.ti~t~~~~:~tr}·J~;,~: \:;f}iT1D~~;(~~·~t: :;~g~~~~Y{~ ~;2u:t~~~~EH: :;r-i}r~\~:r~;:_J~~~qt!9"r.),~;~:~-: :(:~;f~i-{::. ~i.:~·/ .~.:::·. \: -~ ·:.'; ~:"' ~- .•J. {j_:. :;:~/:_,. :,.;~ ;· .:::~;:~: -~ :::j~~;~: ~r(.l
   • Ceclor [Cefaclor]
              As a child



Active Ambulatory Problems
                                }'
J;:::~o!a~in9§1.$:1' :;:_,:;:-:_:,:·~~:03~:;~~;                           ;i ,f:E::::;,,n:· :i~·:;::':::::·~·:':.,F'.';·:·p~c::::yr;;; ··~;·;; oiifeNate~. ?-·,:;····
   •   History of concussion                                                                                                                                              07/11/2014
   •   Vertigo due to concussion                                                                                                                                          07/11/2014
   •   Reaction, adjustment, with anxious, depressed mood                                                                                                                 09/16/2014
   •   Headache                                                                                                                                                           09/16/2014
   •   Neck muscle spasm                                                                                                                                                  09/16/2014
   •   Weight gain                                                                                                                                                        09/16/2014
   •   Post concussion syndrome                                                                                                                                           09/16/2014
   •   Vitamin D deficiency                                                                                                                                               12/12/2014
   •   Iron deficiency anemia                                                                                                                                             12/1212014




Past Medical History
P1:ag nQ§I.~;-~::j~;;~l~ ~:.:::;~/; ~Ls~. ~ :;:~;~}~{:;~;)J,;~~j~~c;;\JJC:E~-x;~(::r~;:~;:-~;~~~~;; ::_::~~;n~:~ ::~~;;c7::;~:;c _;·:·~i!:~. Diit~ g:~:·;:::.~ ~~~::::~~:::~:, :?:{;:: r;-~;:;·::· >~:.?~;::~;:;. :~.::-:~:;~ :
  •    Allergy
  •    Immunotherapy                                                                                                                                   May 2006
  •    Breast cancer screening, high risk patient
  •    High risk of ovarian cancer
  •    H/0 mammogram


Past social history:

M~~~~@:Q§.Ei.I9Pi¢li;;:x);::;;:k~~;;a;;;,::;Jul':,;;;;'~i. ;:_:;:~, . E~ :.;;L. ~-~:_-,: .'.~ :_: ··. : :·-r~:·i •;1:;:,::::·~ :~;,;;::;,":;
  • Smoking status:                                                                     Never Smoker
  • Smokeless tobacco:                                                                  Never Used
  • Alcohol Use:                                                                        Yes
                     Comment: Occass/onafly



0:
Filed Vitals:
hl1~:~~~ ~t~rf~~:t:.:~t;;~·r ~i~i~f4~-u~aP~3:?E~?i~J~t}~r~:::~ ;~~gu(~>1~:;.~~:m~:}~?~:~;~~:·:~;:?::f[~£Irn::)~.:f:::;:{:?~; :!:~~::w~r1::::~T~ :; ;:,:;~(:; i~~~~~tr~~~:~~r~::~E~2;:~w;~
BP:                           122178
Printed on 3191201511:14 AM                                                                                                                                                                          EXHIBIT 1
                                                                                                                                                                                                    PART 1 of 2
                                                                                                                                                                                               Page 122 of 1248

                                                                                                                                                                                             STN D 18-03985-000122
                 •
                 Case 3:18-cv-00180-SB                                  Document 19-1                        Filed 10/11/18                    Page 123 of 600
RP Date ID: Dec 12 2014




              THE
        Portland
                                                                    TPC ROI SERVICE AREA
                                                                    6640 SW Redwood Ln
                                                                    PORTLAND OR 97224
                                                                                                                                   •  COLEMAN-FIRE, BETHANY

                                                                                                                                                                           F
                                                                    ROI Enc Notes Report
                     Clinic.

   Progress Notes (continued)
   Rlcha Uppal, MD at 12/12/2014 8:06AM (continued)
   Pulse:          70
   Weight:         1921b (87.091 kg)

   Body mass index is 28.34 kg/(m"2).

   Physical Exam
   0:
   Filed Vitals:
   ~::~;-~~[lU_tJ~i~i~f~f~ :;i1~~ 1~1:~Q~Q.~B~~~:JfJ~:]ii~IF~~~~~~h~;:~~E~~~~~~;:~~~;~:~;;:_1{~-L?:r~\T_,;:~:_ :i.<:c~~ -~ ~\2i;:~!T:~~:L~L:C.\ :~ (:~~ :· : : .::~;~:~L~:;·;:-;=~ :~~~~:-;-~~~}~
   BP:                          122/78
   Pulse:                       70
   Weight:                      192 lb (87.091 kg)

   Body mass index is 28.34 kg/(m"2).

   Constitutional: She is pleasant , appears stated age and is in no distress.
   Neurological: She is alert and oriented to person, place, and time.
   Skin: Skin is warm and dry. She is not diaphoretic.
   Psychiatric: She has a normal mood and affect. Her
   behavior is normal.


   Assessment/Plan:
   1. Adjustment disorder                                                                   Ambulatory referral to Psychology
   2. Vitamin D deficiency
   3. Iron deficiency anemia

   Advised patient to follow-up with a psychologist. That will help speed up recovery. Continue vitamin D and
   iron replacement. Exercise daily. In for 8-9 hours of sleep at a minimum daily.

   Follow-up as needed.

   Disclaimer. I have personally verified and reviewed data entered Into the EMR by my nursing staff and made
   changes as appropriate.

   This note was created using a voice recognition software and may have inadvertent errors.


        Electronically signed by Richa Uppal, MD at 12/12/2014 4:27PM
        Revision History
        iti\::~r t>MeJJ'lnie ;:: { ~;; ';:'}2f-:!.isar}{! {:~it':"';:~<~':,;;·.:: D':; xt: ; L·r Vi;; Action ')•: :·: :;. ' '"
             > 12/12/2014 4:27                  Rlcha Uppal, MD                                       Sign
                 PM
                 12/12/2014 8:06                Courtney Sklrving, CCMA                               Sign at close encounter
                AM

   Printed on 319/201511:14AM                                                                                                                                                EXHIBIT 1
                                                                                                                                                                            PART 1 of 2
                                                                                                                                                                       Page 123 of 1248

                                                                                                                                                                     STN D 18-03985-000123
        Case 3:18-cv-00180-SB            Document 19-1    Filed 10/11/18       Page 124 of 600



      THE
   Portland
            •                           TPC ROI SERVICE AREA
                                        6640 SW Redwood Ln
                                        PORTLAND OR 97224
                                                                       •   COLEMAN-FIRE,BETHANY
                                                                           MRN~
                                                                           DOB-Sex:F
                                        ROI Enc Notes Report               Enc. Date:12112114
           Clinic.

Progress Notes (continued)


OP Notes
  No notes found.


Other Orders (12/12/14 ·12112/14)
Ambulatory referral to Psychology [87481441                                                             Active
  Ordering user: Richa Uppal, MD 12112114 0820            Authorized by:   Richa Uppal, MD
  Frequency:        12112114 -
  Electronically   Richa Uppal, MD 12112114 0820
  signed by:
  Diagnoses:      Adjustment disorder [309.9]


Order-Level Documents:
  There are no order-level documents.
Encounter-Level Documents:
  There are no encounter-level documents.




Printed on 319/2015 11 :14 AM                                                                      EXHIBIT 1
                                                                                                  PART 1 of 2
                                                                                             Page 124 of 1248

                                                                                             STN D 18-03985-000124
                        Case 3:18-cv-00180-SB                           Document 19-1                   Filed 10/11/18                   Page 125 of 600


                                                                                                                           •
------.-""".,..,.,-,_,.-=.....-;=.-.---------=c-·· - -----
        RPDateiD:Oct142014                                •


                                                                     TPC ROI SERVICE AREA                                      COLEMAN-FIRE,BETHANY
                      THE                                            6640 SW Redwood Ln
                 Portland                                            PORTLAND OR 97224
                                                                     ROI Enc Notes Report
                            Clinic.
            Reason for VIsit
              Anxie
              Depression
            Dia noses
               Adjustment reaction - Primary
               Anxiety and depression

            Medications
            Ordered Medications
            i;Uii!,i':!~: -~ :: <'G'\i \•:;;:;:;; h:;~LC·~ •i·~·tJ••:,,;:(~ti(;:~.:;,;:i•::;;~6;,G.b.isp·;• <;;.•··;~·~-~i!flils .d   ';' • :. start .·: •..· : ··<''-' :··End .· ::;::P:' :;; :~
                 buPROPion (WELLBUTRIN SR) 150 MG 12 hrtab!et 60 tablet                                               1                       10/14/2014 . -- .12f16i2o14 .
                 (Discontinued)
                    Sig- Route: Take 1 tablet by mouth 2 (two) times daily- Oral
                    Reason for Discontinue: Reorder

            VItals - Last Recorded
            ik;6i?~.:c:.LC';':i:<••:?)•,. •::;;Tpulse·•·n:;,;:~::;,:.;:;::;:•:•;?iX••'VYf'·'•·)·::-··i·••:i•:·•••·:;::•:(:~:::"'      ;:;:<;;; · · •· ·:.·.:;; •· ·::: .•..,:·•·•::.:;:~·~··!::·:··.:·:
                 110/68                              72                                   1911b (86.637 kg)
                Vitals History Recorded

            Progress Notes
            Courtney Skirving, CCMA at 10/16/2014 3:30PM
               Status: Signed
            F/u scheduled
                Electronically signed byCourtneySkirving, CCMAat 10/16/2014 3:30PM
            Rlcha Uppal, MD at 10/15/2014 8:42AM
               Status: Signed


           ~2Ji~~?~rWf~~~~~!i!'E:\GEt.sq,;}J::•;:.~;:c;;•;;;;:t;~E:f~1~S;:•&:JT·TLi'i1:':::•,:;:•fi;:;•;:,;;;E;:::rE·::~.• . : ••• ::.··•:c:·:c;:s;;::.~:.•;~3;;,~
             • Anxiety
             • Depression


           History of presenting Illness: Patient reports that her mood has improved. She has been able to work for
           longer duration. Is exercising regularly. Still has episodes of tearfulness.
           Did not fill diazepam prescription. Anxiety not worse after wellbutrin started. Dreams are more vivid. Patient
           has been taking medications In am and second dose of wellbutrin around dinner. Was told by her friends and
           sports medicine physician that post concussion adjustment reaction and other symptoms can take 1-2 years to
           improve. Has not been able to start with any counselors but has been calling to get an appointment.

           Medications:
           No current outpatient prescriptions on file prior to visit.

           Printed on 3/9/2015 11 :14 AM                                                                                                                               EXHIBIT 1
                                                                                                                                                                      PART 1 of 2
                                                                                                                                                                 Page 125 of 1248

                                                                                                                                                               STN D 18-03985-000125
                 Case 3:18-cv-00180-SB                                     Document 19-1                           Filed 10/11/18                        Page 126 of 600



               THE
         Portland
                  •
RP Date ID: Oct 14 2014



                                                                        TPC ROI SERVICE AREA
                                                                        6640 SW Redwood Ln
                                                                        PORTLAND OR 97224
                                                                                                                                           •   COLEMAN-FIRE, BETHANY
                                                                                                                                               MRN:~
                                                                                                                                               DOB:~ex:F
                                                                        ROI Enc Notes Report                                                   Enc. Date:10/14/14
                      Clinic.
   Progress Notes (continued)
   Richa Uppal, MD at 10/15/2014 8:42AM (continued)

   Allergies:

   ~~~:f~J:~8:~;:j~1;J:~~::~~3f~~;.~;~~::~'~:!;.;}JJ[i;i~;d~~~{~It~::Jj~~t~~~5D}f.g ~ ~ :_:-i ~in3~~WOfl~)~::}fG:~·~r;:~;~~~R~~f~2~-]:~:;~;:;.; ~ : 1: ;.~:~: _: : .·:· ; : 0I;~;,.J.;:;.; l; ;~(~~;~:;:'<;':~~:.: ~:
     • Ceclor [Cefaclor]
         As a child




   ~~~~~~~:~~.~~Sf~W;~l~ffi.~::it1~;-;;:;.:;:]•;;;:;~·idfD:;:.·::;::;:·•:;:::;;:n.EEE~[·~::.F2:C':j~::p~t~••H<ll~a:~;.::·;::
     o   History of concussion                                                                                                                                07/11/2014
     o   Vertigo due to concussion                                                                                                                            07/11/2014
     o   Reaction, adjustment, with anxious, depressed mood                                                                                                   09/16/2014
     o   Headache                                                                                                                                             09/16/2014
     o   Neck muscle spasm                                                                                                                                    09/16/2014
     o   Weight gain                                                                                                                                          09/16/2014
     o   Post concussion syndrome                                                                                                                             09/16/2014

   Resolved Ambulatory Problems
                                                        .•
   !::cota:ii'op~l§':;z;•;·:;;:·,::L:;i :·:,·;·;:.~ <:::.;:\ .~:.:t:        ;: : •.:.:·c.;2;c,;c:;• ,::;:::;;, ·: : :.·': :'.:': i::::t'i •: 10:: : : :o'~t.~Not~· ·: •
     o No Resolved Ambulatory Problems


   Past Medical History
   t5li1959~[~ ·;:;,,:;gi~ti1 .;:.g:;£ii~]::~::::;i?G'G;                   ::;s:; :;:' :c •:•:;;.::?':·;';: :··::.:: :~ ~1' :···~::f:;·;r:: ;o~!es•u:f'. · •·...·,· . . . . . . . . .
     o Allergy
     o Immunotherapy                                                                                                                         May 2006
     o Breast cancer screening, high risk patient
     o High risk of ovarian cancer
     o H/0 mammogram




   Past social history:

   ~~~~~~'!Js~:f<?pi~-:t:::::::.~.":;r:.::. ~::;:·~~·_;~:;;~;:·~~:~.:.·:J~;:T~ ::._ ,·~~ / ;::~ ~.:.Ji ...~.:· ·::--·.• .: .. ··, ):i.~jj::;:;:;I;;
     o   Smoking status:                                                           Never Smoker
     o   Smokeless tobacco:                                                        Never Used
     o   Alcohol Use:                                                              Yes
               Comment: Occasslonally




   Printed on 3/9/201511:14 AM                                                                                                                                                          EXHIBIT 1
                                                                                                                                                                                       PART 1 of 2
                                                                                                                                                                                  Page 126 of 1248

                                                                                                                                                                                STN D 18-03985-000126
                                                                                                                               •
                Case 3:18-cv-00180-SB                                 Document 19-1                       Filed 10/11/18                   Page 127 of 600
RP Date ID: Oct 14 2014



                                                                  TPC ROI SERVICE AREA                                            COLEMAN-FIRE, BETHANY
                                                                  6640 SW Redwood Ln                                               MRN~
        pgftland                                                  PORTLAND OR 97224
                                                                  ROI Enc Notes Report
                                                                                                                                  DOB-Sex:F
                                                                                                                                  Enc. Date:10/14/14
                    Clinic.
                     We speciali;:c in):~

   Progress Notes (continued)


   Pulse:                       72
   Weight:                      191 lb (86.637 kg)

   Body mass Index is 28.19 kg/(m 112).

   Physical Exam
   0:
   Filed Vitals:
   t:Jiii~·;~R~~!.~.:;~i:;J.J: :JO!I4lt4::Qa~t1I..:;~~:~~~~[;;r;~;3i~r~1JX. ~:~~~;~~~::I:::.~~1!~:tr::r.:;:I:!~~:b~;;~~ir!;~2;:J:~~Si~~;]~Ei:::j::· ::!;:.:;j :;t\;[:   2;;:.;~:t:i;i!i!~'~(ji,
   BP:                          110/68
   Pulse:                       72
   Weight:                      191 lb (86.637 kg)

   Body mass Index Is 28.19 kg/(m 112).

   Constitutional: She is pleasant , appears stated age and is in no distress.
   Neurological: She is alert and oriented to person, place, and time.
   Skin: Skin is warm and dry. She is not diaphoretic.
   Psychiatric: She has a depressed mood and affect. Her
   behavior is normal. Good eye contact.


   Assessment/Plan:

   1. Adjustment reaction                                                                 buPROPion (WELLBUTRIN SR) 150 MG 12 hrtablet
   2. Anxiety and depression                                                              buPROPion (WELLBUTRIN SR) 150 MG 12 hr tablet

   Continue medications. Take second dose after lunch with snack. Exercise daily. Follow up in 2 months. Start
   counseling.

   Disclaimer: I have personally verified and reviewed data entered into the EMR by my nursing staff and made
   changes as appropriate.

   This note was created using a voice recognition software and may have inadvertent errors.



        Electronically signed by Richa Uppal, MD at 10/15/2014 8:51 AM


   OP Notes
        No notes found.

   other Orders (10/14/14 ·10/14/14)
   Printed on 3/9/2015 11 :14 AM                                                                                                                                        EXHIBIT 1
                                                                                                                                                                       PART 1 of 2
                                                                                                                                                                  Page 127 of 1248

                                                                                                                                                                STN D 18-03985-000127
                                 •                                      •
            Case 3:18-cv-00180-SB           Document 19-1    Filed 10/11/18      Page 128 of 600
RP Date ID: Oct 14 2014


                                           TPC ROI SERVICE AREA             COLEMAN-FIRE,BETHANY
          THE                              6640 SW Redwood Ln
       Portland                            PORTLAND OR 97224
                                           ROI Enc Notes Report             Enc. Date:10/14/14
                                                                                                  F

         Clinic.
               We spr.dalkr. in you.. .

   Other Orders (10/14/14 • 10/14/14) (continued)
   buPROPion !WELLBUTRIN SRI150 MG 12 hrtablet !8748143]                                              Discontinued
     Ordering user: Rlcha Uppal, MD 10/14/14 0909          Authorized by:   Rlcha Uppal, MD
     Frequency:     BID 10/14/14-365 Days
     Electronically Rlcha Uppal, MD 10/14/14 0909
     signed by:
     Discontinued   Rlcha Uppal, MD 12/17/141615 [Reorder]
     by:
     Diagnoses:     Adjustment reaction [309.9)
                    Anxiety and depression (300.4]


   Order-Level Documents:
     There are no order-level documents.
   Encounter-Level Documents:
     There are no encounter-level documents.




   Printed on 3/9/201511:14 AM                                                                         EXHIBIT 1
                                                                                                      PART 1 of 2
                                                                                                 Page 128 of 1248

                                                                                              STN D 18-03985-000128
                                                •                                                                   •
               Case 3:18-cv-00180-SB                           Document 19-1                    Filed 10/11/18                 Page 129 of 600
RP Date ID: Sep 16:2014


                                                             TPC ROI SERVICE AREA                                      COLEMAN-FIRE, BETHANY
             THE                                             6640 SW Redwood Ln                                        MRN~
        Portland                                             PORTLAND OR 97224
                                                             ROI Enc Notes Report
                                                                                                                       DOB-Sex:F
                                                                                                                       Enc. Date:09/16/14
                   Clinic.
                    We ypedalke iny~

   Reason for Visit
     Follow-up
   Dia noses
      Reaction, adjustment, with anxious, depressed mood                                      - Primary
      Headache
      Neck muscle spasm
      Weight gain
      Post concussion syndrome

   Medications
   Ordered Medications
   !': ~;:~'::i:.:;;:; k<'.t ::;.~::•;_::jhLi:'_i:j;J;:J,:q;r; i:ii.:::: ::·•:';:: :~:·;:. t::: .~::;::oisilL:f;;:·•;u:Remls ,,,,.',:~start ·.t L·,'": ::H i!:,EI\9 . :.\:•Ijt);:::·
        duloxetine (CYMBALTA) 30 MG capsule                         60 capsule 1                                                   9/16/2014                  9/18/2014
        (Discontinued)
          Sig: Take 1 tab daily with snack for 3 days and then 2 tabs daily from then on.

   Vitals - Last Recorded



        Vitals History Recorded

   Progress Notes
   Rlcha Uppal, MD at 9/16/2014 8:12AM
      Status: Signed




   History of presenting illness: Follow up on MVA, headaches, fatigued and discuss new medication
   Patient follows with Dr. Chestnut at OHSU for postconcussion care. She Is also receiving physical therapy,
   occupational therapy, speech therapy. She does massage therapy with Alimta T Amy Bennett and has a
   craniosacral massage therapist as well. The craniosacral massage helps a lot with her persistent headaches.
   The headaches do not have any specific location. They are present almost daily. Sugar takes the edge off
   the headache and the patient did not notice her predilection and how II has affected her weight until recently.
   Dr. Chestnut also mentioned to the patient that she should be on an antidepressant as her mood has been
   low. Patient reports frequent crying spells. She has gained a significant amount of weight She is typically a
   positive person with a positive outlook and this Is very unusual for her. She has been exercising daily but it
   has not helped her mood.


   Influenza Vaccine due on 09/01/2014


   Printed on 3/9/201511:14AM                                                                                                                             EXHIBIT 1
                                                                                                                                                         PART 1 of 2
                                                                                                                                                    Page 129 of 1248

                                                                                                                                                  STN D 18-03985-000129
                                        Case 3:18-cv-00180-SB                                                                                                                                Document 19-1                                                                                                Filed 10/11/18


                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                    Page 130 of 600




                Portland
                               THE
                                                                                                                                            •                                      TPC ROI SERVICE AREA
                                                                                                                                                                                   6640 SW Redwood Ln
                                                                                                                                                                                   PORTLAND OR 97224
                                                                                                                                                                                                                                                                                                                                                                            COLEMAN-FIRE,BETHANY

                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F
                                                                                                                                                                                   ROI Enc Notes Report
                  Clinic.
                                                     We spuialke inJ>oU.                                                                                       _



 Progress Notes (continued)
 Rlcha Uppal, MD at 9/16/2014 8:12AM (continued)
 Medications:

·~~~~Mfi~~!¥~isl:~r~1[;ml:fili\f::~~,Jij~~~~·~~~1~Fq!Th~~:!;~~t~~::.~··_;r;~::F;~::~;;;:;oispe~~fi···.::::1 . ':!~;_F{arW:r::;•:'i)
       • [DISCONTINUED] ondansetron                                                                                                                                                                  Take 4 mg by mouth as needed
         (ZOFRAN) 4 MG tablet


Allergies:

~~~~[~J~~i2i:!tf:t;:::;:;;~~T,f'';2::;:·;:;l~~;;:;::·;,;E::J::~:c:x:fit:F.:'R~ac\iiii!~J::;y;s;' :;}.;,:E:, : • • . ,: ;:;:~•·· :::·~·· ,·•:· :.... '-·• .· .•. :.·.:) -·:
       • Ceclor [Cefaclor]
           As a child



Active Ambulatory Problems
t~t• Ql~9ni:i~l~;l);;':::fff:j;l::Ci:i;0::'tii:IJSZfi'ij'j;~F! ,: ~:- ::··· L/j';:~;.                                                                                                                                                                                                                              ;:;;,;;j;t::;E:::; :·•::; :·i:/,:·oateNot~~: :·•;):
  o History of concussion                                                                                                                                                                                                                                                                                                                                                                                       0711112014
  o Vertigo due to concussion                                                                                                                                                                                                                                                                                                                                                                                   07/1112014
  • Reaction, adjustment, with anxious, depressed mood                                                                                                                                                                                                                                                                                                                                                          0911612014
  o Headache                                                                                                                                                                                                                                                                                                                                                                                                    09116/2014
  o Neck muscle spasm                                                                                                                                                                                                                                                                                                                                                                                           09/1612014
  o Weight gain                                                                                                                                                                                                                                                                                                                                                                                                 09116/2014
  o Post concussion syndrome                                                                                                                                                                                                                                                                                                                                                                                    09116/2014




  Past Medical History
  .._.t'a...· _·. g"'-·n_'_'o·.·.··~,_,._,J·s··_;;·;r
..D                      ·                        __-.·.:~·_,_~L_-~:.~::.~;·s~'.-.;·.~-•-•·.·Y
                                                                --
                                                                                        __ ,:.::.. ~·~·
                                                                                                    .:;~_;:.~._:.·.'.: _•_:;- ;~.t_: _.,·;_~_·.~.'·_=:_~,;_~__'.•..~.'-~..:i_.r._~.:r_.'_.~--~~~-·.:.·.:·_.:,:.-;~__,_· __;,::-~:_},:_·_,_:-,:.• _;_:1 ~.--~
                                                                                                            '.f_·.•.                  __
                                                                                                                                                                   •               --                                  --·.
                                                                                                                                                                                                                                              _._?_•_,::..
                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                             .•.·.• _:'_,   ••   .'.~·-.• .~:~"'._.t,;_,_:_._:-_:.· .:.-_:_;:~:.~: '__,_:_:_·;-_••~.·-~:;,::~_:_)_'._.!,:· .'.·,:_:.·.'.:.·.~·.-~-·-~..._ ,D
                                                                                                                                                                                                                                                                                       -                       •   -.             fi    •                        -
                                                                                                                                                                                                                                                                                                                                                                                                           .._'a'·t·.·_e·.·._·.·.:_~.-~.:./_,,'_: _•·_, : ·::-,\~T. ;=::::::·s;~
                                                                                                                                                                                                                                                                                                                                                                                                                                     =                                           O::~~i-:::~-,~::·;;':·:~:=~;;; ::.-::-c:::c;1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -=~i.:.:_,_<:.;._=_:,:;.'.:.=~::,_::~·.;;-:;; :..O:.l.~::;. =-~
     o Allergy
     o Immunotherapy                                                                                                                                                                                                                                                                                                                                                   May 2006
     • Breast cancer screening, high risk patient
     o High risk of ovarian cancer




 Past social history:

~~~~~g,~~;l)$¥:I.9PfG~IrEJ·~~:3~;~~:~;E~{:J1I1:fF;H~1:fi\!n;~;~:r:;;;;:,;:~~~~;r;-;:_::trH~:?i~·;;;;:::??:;;~;:~?-~I.{:L:1iE:~:.:.: Ir: : :~;-~; :;·=~ -;~ ;(~;=:~-:-:· : ?~:Ji·:~:~; ;:·~;
       o        Smoking status:                                                                                                                                                                                Never Smoker
       o        Smokeless tobacco:                                                                                                                                                                             Never Used
       o        Alcohol Use:                                                                                                                                                                                   Yes
                      Comment: Occassionafly

Printed on 3/91201511:14 AM                                                                                                                                                                                                                                                                                                                                                                                                                                           EXHIBIT 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     PART 1 of 2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                Page 130 of 1248

                                                                                                                                                                                                                                                                                                                                                                                                                                                            STN D 18-03985-000130
                  Case 3:18-cv-00180-SB


                  •
                                                                                 Document 19-1                             Filed 10/11/18                         Page 131 of 600
RP Date ID: Sep 16 2614- .



                THE
         Portland
                                                                              TPC ROI SERVICE AREA
                                                                              6640 SW Redwood Ln
                                                                              PORTLAND OR 97224
                                                                                                                                                    •    COLEMAN-FIRE, BETHANY

                                                                                                                                                         M~IRN:~:;;~:S_ex: F
                                                                              ROI Enc Notes Report                                                       Enc. Date:09/16114
                        Clinic.

   Progress Notes (continued)
   Rlcha Uppal, MD at 9/16/2014 8:12AM (continued)


   0:
   Filed Vitals:
   l:;;r;:cti~:EB~~'l:~.EC;"Q~I.t $.tj:~:it~9?::m::·:;!::5:tt.:2t:::;:r~::E•:'f:·~:~?T£~:·;~:i"2fi:'~~~;                                             .•;;: ::>:';-;:,. ~, .0:; :·±:;;c.:c:;~:- ';•·; :•,:,~:
   BP:                               116/78
   Pulse:                            72
   Weight:                           1981b (89.812 kg)

   Body mass Index Is 29.23 kg/(m"2).

   Physical Exam
   0:
   Filed Vitals:
   ~0).~:~~mJ~:;~::~1;~::i~t.;:ls~~o9Z1 eJ.I411§:0~:~::f:~r~~~~~~T;~~~~Gl~:~:~~~;r~;;:·~i~::t.;;~:.::~:~·~fiz:J:ur:i:::;~]~:Jz.;;;r;~~~~~:fjJ:~:~;;·::~;~:n:i:I:t:r:x::;~:~l::t:::-~\;;3:.:.:.~:. =~:::~:,=:: ~:rr~.~~~~~~~
   BP:                          116/78
   Pulse:                       72
   Weight:                      1981b (89.812 kg)

   Body mass index is 29.23 kg/(m"2).

  Constitutional: She Is pleasant , appears stated age and is in no distress.
  Neurological: She Is alert and oriented to person, place, and time.
  Skin: Skin is warm and dry. She is not diaphoretic.
  Psychiatric: She has a normal mood and affect Her
  behavior Is normal.


   PSYCHIATRIC TESTING I QUESTIONNAIRES ADMINISTERED:

  AMEN CHECKLIST: ( greater than 5 In any area is significant)

  Depression: 9
  Anxiety: 5
  Anger: 9
  Attention - Impulse: 9
  Transitions-Obsessive-compulsive: 13


  Hypomania/mania symptom checklist ·HCI 32 was administered to the patient. It is a screening test for
  bipolar disorder. The patient endorsed 8 out of 32 items. A score of 14 or more is consistent with a
  diagnosis of bipolar disorder.

  Above questionnaires scanned into EMR.

  Printed on 319/201511:14 AM                                                                                                                                                                      EXHIBIT 1
                                                                                                                                                                                                  PART 1 of 2
                                                                                                                                                                                             Page 131 of 1248

                                                                                                                                                                                          STND 18-03985-000131
                                   •
             Case 3:18-cv-00180-SB           Document 19-1         Filed 10/11/18   Page 132 of 600
RP Date ID: Sep 16 2o14. -·



                                            TPC ROI SERVICE AREA               COLEMAN-FIRE, BETHANY
           THE                              6640 SW Redwood Ln                 MRN~
        Portland                            PORTLAND OR 97224
                                            ROI Enc Notes Report
                                                                               DOB:-Sex:F
                                                                               Enc. Date:09/16/14
                Clinic.

   Progress Notes (continued)
   Richa Uppal, MD at 9/16/2014 8:12AM (continued)
   Assessment/Plan:

   1.   Reaction, adjustment, with anxious, depressed mood
   2.   Headache
   3.   Neck muscle spasm
   4.   Weight gain
   5.   Post concussion syndrome

   Advised patient to try counseling. Since patient has gained weight, would avoid SSRI. We will try Cymbalta
   as it Is weight neutral and helps with anxiety and depression. We will start with 30 mg tablets at bedtime and
   then Increase the dose to 60 mg dally. The patient was counseled regarding Gl adverse effects including
   nausea for the first few weeks. We will follow-up in 4 weeks. Continue massage therapy and other manual
   therapies per Dr. Chestnut. Advised patient to continue exercising dally. Avoid simple sugars and diet.

   Disclaimer: I have personally verified and reviewed data entered into the EMR by my nursing staff and made
   changes as appropriate.

   This note was created using a voice recognition software and may have inadvertent errors.


        Electronically signed by Richa Uppal, MD at 9/16/2014 9:31 AM
        Revision History


             9/1612014 8:12AM      Courtney Skirving, CCMA                Sign at close encounter



   OP Notes
     No notes found.


   Other Orders (09/16/14 • 09/16/14)

                  user.
        Frequency:                      8/14
        Electronically    Richa Uppal, MD 09/16/14 0826
        signed by:
        Discontinued      Richa Uppal, MD 09/18/141131
        by:


   Order-Level Documents:
     There are no order-level documents.
   Encounter-Level Documents:
     There are no encounter-level documents.

   Printed on 3/9/201511:14AM                                                                             EXHIBIT 1
                                                                                                         PART 1 of 2
                                                                                                    Page 132 of 1248

                                                                                                    STN D 18-03985-000132
               Case 3:18-cv-00180-SB


                 •
                                                                  Document 19-1                      Filed 10/11/18                  Page 133 of 600
RP Date ID:   Jul11 2014



             THE
        Portland
                                                                TPC ROI SERVICE AREA
                                                                6640 SW Redwood Ln
                                                                PORTLAND OR 97224
                                                                                                                         •   COLEMAN-FIRE,BETHANY

                                                                                                                                                               F
                                                                ROI Enc Notes Report                                         Enc. Date:07/11/14
                  Clinic.
                   rVc specialize inJ'!!.ll·

   Reason for Visit
     Annual Exam
   Dia noses
      Annual physical exam - Primarv
      Family history of diabetes mellitus
      Family history of breast cancer
      Family history of ovarian cancer
      History of concussion
      Vertigo

   Vitals • Last Recorded
   l:;L-~1'-'·''~:~!L:::~:   ;t':r:. ::·.: !;F'L.f'.~(s~ ii~:~:u:;;;:;:"'~' HU>::r:wt :,·:::~·:: ·:\:·_;;:•;·'.x:::.:t:E.:::i.:•·;;,·~ .: ;·;: _._, _ ,_   :<::::::~·;_·::::"~·~~.:::~-~
       120/82                                 66                                     198 lb (89.812 kg)
       Vitals History Recorded

   Progress Notes
   Richa Uppal, MD at 7/11/201410:37 AM
   - Status: Signed




   History of presenting illness: Fasting physical no pap (last pap 2011)

   No health maintenance topics applied.

   Review of Systems
   Constitutional: Negative for fever, chills and weight loss.
   HENT: Negative for hearing loss, nosebleeds, congestion, neck pain, tinnitus and ear discharge.
     Vertigo

   Eyes: Positive for blurred vision.
   Respiratory: Negative for cough, shortness of breath, wheezing and stridor.
   Cardiovascular: Negative for chest pain, palpitations, orthopnea and leg swelling.
   Gastrointestinal: Negative for heartburn, nausea, vomiting, abdominal pain, diarrhea, constipation, blood in
   stool and melena.
   Genitourinary: Negative for dysuria, urgency and hematuria.
   Musculoskeletal: Negative for myalgias and back pain.
   Skin: Negative for itching and rash.
   Neurological: Positive for dizziness. Negative for tingling, tremors, sensory change, speech change and
   headaches.
   Endo/Heme/AIIergles: Negative for environmental allergies. Does not bruise/bleed easily.
   Psychiatric/Behavioral: Positive for depression (good days and bad days ). Negative for substance abuse.

   Printed on 3/9/2015 11 :14 AM                                                                                                                                 EXHIBIT 1
                                                                                                                                                                PART 1 of 2
                                                                                                                                                           Page 133 of 1248

                                                                                                                                                           STN D 18-03985-000133
                Case 3:18-cv-00180-SB                                  Document 19-1                        Filed 10/11/18                     Page 134 of 600
RP Date ID: Jul11 2014




              THE
        Portland
                                                      •             TPC ROI SERVICE AREA
                                                                    6640 SW Redwood Ln
                                                                    PORTLAND OR 97224
                                                                                                                                      COLEMAN-FIRE, BETHANY
                                                                                                                                       MRN:~
                                                                                                                                      DOB:-Sex:F
                                                                    ROI Enc Notes Report                                              Enc. Date:07/11/14
                     Clinic.
                      We specia/k:e in)'iilt..

   Progress Notes (continued)
   Rlcha Uppal, MD at 7/11/201410:37 AM {continued)
   The patient is not nervous/anxious and does not have insomnia.




   Allergies:
   Allergies
   ~(~fQ~B~~~~ill~~;~~-~·::;r;~r~JJ1~~~iRE;~:t~l~t~:Ji~~~~~~J~}'Tf:t~:·! ::~(: ~[~~~:~~j!~ :1;?_Refi~HQUS·2~Qt~~;:~ :·:;E;t:~:: ~a.'J/·::· ~:'Ji:/~~TI:{~};S~,;;· :?~'~:-t;=?~'~ t~ ~J~g~:2r5::\
     • Ceclor (Cefaclor)
         As a child


   Past history:

   ~:W~:~~i~~~j:3'J~r~?!;~IT)j;::!: :::~:';;;;:;~rJ:•'-;'(·;:~···· :z~z;;; ·~;::::-~~c;::;:;·.:·.:T····~~\:"Ps• o~tll .~6JE)<r:::·~'·
     • History of concussion                                                                                                                        07/11/2014
     • Vertigo due to concussion                                                                                                                    07/11/2014

   Resolved Ambulatory Problems
   r:!:t:t>!~9fi.9_~r5'1i''J'}~Zi:. :::.•::: ;:;s'Z;';ii ;;}~;;:;;;:;.·::·_[C:         Ei':·,, •gz.r;;;::.~:,:':u.:;·:·.'.'::S:·.·:: .• oaJi(Na~eii•·:;
     • No Resolved Ambulatory Problems

   Past Medical History
                                                                                                                                                                                 .
   P~9nP.~!~;~;~:J~j~:rx~:c~~;:~~::~;1;ic~;~?i/~[;:y{f<~~!E~;·J;::;PJ~~~-~~~~~:;;:!;::::::;. ~!;r;:}~tt ~~:::-:mt1E~~;;~:JJ~~~:·>.::\~;;:::~r:·:f;:r::~)~:}~~:.'.~~~=,-~_:_;+~ ~-_:::;: ~, ,:~)~.
     • Allergy
     • Immunotherapy                                                                                                        May 2006


   Past social history:

   ~~G~1~@.1l.~~~TPi3fCS~i~;r~~r:i~ltiE~E~J~1~:T~I;_]p~;;._:3~3~-I~:F~::~C~!;~;j~~~~~~~~I:Iif.:~~iJD~J:s:~ -;~;: r:~ J-~:r=:·: :::?::~:;~:.i;~t{·~:c;;t:iD?;:c~,~::t_:~J!J,-:~~~;
     • Smoking status:                                                         Never Smoker
     • Smokeless tobacco:                                                      Never Used
     • Alcohol Use:                                                            Yes
             Comment: Occassionally




   Printed on 3/9/201511:14 AM                                                                                                                                              EXHIBIT 1
                                                                                                                                                                           PART 1 of 2
                                                                                                                                                                      Page 134 of 1248

                                                                                                                                                                    STN D 18-03985-000134
                 •                                                                                    •
            Case 3:18-cv-00180-SB                   Document 19-1                 Filed 10/11/18                 Page 135 of 600
RP Date 10: Jul11 2014



                                                  TPC ROI SERVICE AREA                                    COLEMAN-FIRE, BETHANY
           THE                                    6640 SW Redwood Ln
        Portland                                  PORTLAND OR 97224
                                                  ROI Enc Notes Report
                Clinic.

   Progress Notes (continued)
   Richa Uppal, MD at 7/11/201410:37 AM (continued)
    • Hypertension                       Father
    • Asthma                             Brother
    • Cancer                             Maternal Aunt                                                                              35
         Ovarian cancer
    • Diabetes                           Maternal Uncle
    • Arthritis                          Paternal Aunt
    • Diabetes                           Maternal Grandmother
    • Hearing loss                       Maternal Grandmother
    • Heart disease                      Maternal Grandfather
    • Hearing loss                       Maternal Grandfather
    • Arthritis                          Paternal Grandmother
    • Hearing loss                       Paternal Grandmother
    • Hearing loss                       Paternal Grandfather
    • Cancer                             Mother                                                                                    57
         Breast



   0:
   Filed Vitals:
   !8E:.r.::t~:i:i'liiTiT!i~l1·j·o·4:199~12iT:lZ!)O::!I'.:.:'if:c;,:i:'i"   '£':;;,;;;·cf:!C'5:::;··:;:::/2'·::.2···.·· ·::~::\ :::·rr;·;,·rt;:::f: it::;i··;::
   BP:                   120182
   Pulse:                66
   Weight:               1981b (89.812 kg}

   Body mass index is 29.23 kg/(m"2).


        General Appearance:           Alert, cooperative, no distress, appears stated age
                      Head:           Normocephalic, without obvious abnormality, atraumatic
                      Eyes:           PERRL, conjunctivalcomeas clear
                      Ears:           Normal TM's and external ear canals, both ears
                      Nose:           Nares normal, mucosa normal, no drainage
                                      or sinus tenderness
                          Throat:     Lips, mucosa, and tongue normal; teeth and gums normal
                           Neck:      Supple, symmetrical, trachea midline, no adenopathy;
                                      thyroid: no enlargementftendernesslnodules; no carotid
                                      bruit or JVD
                         Back:        Symmetric, no curvature, ROM normal, no CVA tenderness
                       Lungs:         Clear to auscultation bilaterally, respirations unlabored
                    Chest Wall:       No tenderness or deformity
                        Heart:        Regular rate and rhythm, 51 and 52 normal, no murmur, rub
                                      or gallop
                 Breast Exam:         No tenderness, masses, or nipple abnormality

   Printed on 319/201511:14 AM                                                                                                              EXHIBIT 1
                                                                                                                                           PART 1 of 2
                                                                                                                                      Page 135 of 1248

                                                                                                                                     STN D 18-03985-000135
            Case 3:18-cv-00180-SB
RP Date ID: Jul11 2014
                                    ·-··-···    Document 19-1


                                              TPC ROI SERVICE AREA
                                                                        Filed 10/11/18          Page 136 of 600


                                                                                         COLEMAN-FIRE,BETHANY
          THE                                 6640 SW Redwood Ln                         MRN~
        Portland                              PORTLAND OR 97224
                                              ROI Enc Notes Report
                                                                                         DOB~ex:F
                                                                                         Enc. Date:07/11/14
               Clinic.
               He specialke ilz;:~

   Progress Notes (continued)
   Rlcha Uppal, MD at 7/111201410:37 AM (continued)
                 Abdomen: Soft, non-tender, bowel sounds active all four quadrants,
                              no masses, no organomegaly
                Extremities: Extremities normal, atraumatic, no cyanosis or edema
                    Pulses: 2+ and symmetric all extremities
                       Skin: Skin color, texture, turgor normal, rashes and lesions
                             negative
            Lymph nodes: Cervical, supraclavicular, and axillary nodes normal
                Neurologic: CNII-XII intact, normal strength, sensation and reflexes
                              throughout


   Lab/imaging:


   ~~W6~~nf~~:tm:~~~1,~~f:,~:1~?:~~£§::::\'~:1o.af~··.'·•:t';;E:••,':f:,;::>V~Jufi)!Y~m;:·~~i19e:i:::·:;z,T$~f~s:••·;::·:.n:r:
    • White Blood Cells                          07/11/2014               5.70             3.98-10.04 Final
                                                                                           KluL
    • RBC                                        07/11/2014               3.78*            3.93 - 5.22    Final
                                                                                           M/uL
    • Hemoglobin                                 07/11/2014                11.1*           11.2-15.7      Final
                                                                                           g/dl
    •   Hematocrit                               07/11/2014               34.0*            34.1 - 44.9 % Final
    •   MCV                                      07/11/2014               89.9             79.4 - 94.8 fL Final
    •   MCH                                      07/11/2014               29.4             25.6 - 32.2 pg Final
    •   MCHC                                     07/11/2014               32.6             32.2 - 35.5    Final
                                                                                           g/dl
    • RDW-5D                                     07/11/2014               42.60            36.40 - 46.30 Final
                                                                                           fl
    • RDW-CV-                                    07/11/2014                13.00            11.70-14.40 Final
                                                                                            %
    • PLT                                        07/11/2014               283               182-369     Final
                                                                                            KluL


   Assessment/Plan:

   1. Annual physical exam                                   AUTOMATED BLOOD COUNT (ABC)
                                                             Comprehensive metabolic panel
                                                             Ferritin
                                                             Lipid panel
                                                             TSH
                                                             Vitamin D 25 hydroxy
                                                             Hemoglobin A1c
   2. Family history of diabetes mellitus                    Hemoglobin A1c
   3. Family history of breast cancer                        Ambulatory referral to Genetic Testing
   Printed on 3/9/201511:14 AM                                                                                      EXHIBIT 1
                                                                                                                   PART 1 of 2
                                                                                                              Page 136 of 1248

                                                                                                             STN D 18-03985-000136
           Case 3:18-cv-00180-SB            Document 19-1         Filed 10/11/18       Page 137 of 600
RP Date 10: Jul11 2014



          THE
      Portland
                                   •       TPC ROI SERVICE AREA
                                           6640 SW Redwood Ln
                                           PORTLAND OR 97224
                                                                                   •
                                                                                   COLEMAN-FIRE, BETHANY
                                                                                   MRN~
                                                                                   DOB-Sex:F
                                           ROI Enc Notes Report                    Enc. Date:07/11/14
              Clinic.
               n-e spcdali.:lt inJ'~
   Progress Notes (continued}
   Rlcha Uppal, MD at 7/11/201410:37 AM (continued)
   4. Family history of ovarian cancer              Ambulatory referral to Genetic Testing
   5. History of concussion
   6. Vertigo due to concussion

   advised mindfulness based meditation and gen health and dietary counseling




   Disclaimer. This note was created using a voice recognition software and may have Inadvertent errors.

   I have personally verified and reviewed data entered into the EMR by my nursing staff and made changes as
   appropriate.




      Electronically signed by Richa Uppal, MD at 7/11/201412:10 PM
      Revision History


            7/11/2014 10:37 AM Courtney Sklrvlng, CCMA                      Sign at close encounter



   OP Notes
     No notes found.


   Other Orders (07/11/14 • 07/11/14)
   Ambulatory referral to Genetic Testing (8369160)                                                              Active
     Ordering user. Richa Uppal, MD 07/11/141102                  Authorized by:   Richa Uppal, MD
     Frequency:        07/11/14-
     Electronically   Richa Uppal, MD 07/11/141102
     signed by:
     Diagnoses:       Family history of breast cancer [V16.3)
                      Family history of ovarian cancer [V16.41)
     Comments:
       Compass oncology


   Order-Level Documents:
     There are no order-level documents.

   Printed on 3/9/2015 11 :14 AM                                                                            EXHIBIT 1
                                                                                                           PART 1 of 2
                                                                                                      Page 137 of 1248

                                                                                                      STN D 18-03985-000137
              Case 3:18-cv-00180-SB                         Document 19-1                 Filed 10/11/18               Page 138 of 600
RP Date ID: Jul11 2014




            THE
       Portland
                                             •           TPC ROI SERVICE AREA
                                                         6640 SW Redwood Ln
                                                         PORTLAND OR 97224
                                                                                                            •  COLEMAN-FIRE.BETHANY
                                                                                                               MRN~
                                                                                                               DOB:-Sex:F
                                                                                                               Enc. Date:07/11/14
                  Clinic.

   Result (continued)
                                                                                                          Resulted: 07/11/14 1510, Result Status: Final
   Hemoglobin A1c [8369167] (continued)                                                                                                          result
                         <5.7% Non-diabetic
                         5.7-6.4% Prediabetes
                         >6.4% Diabetes, if confirmed by repeat testing.

                                       For monitoring of diabetes control:
                                       <7.0% Usual goal of treatment; low risk for complications
                                       7.0-8.0% Some increased risk for long-term complications
                                       >8.0% Higher risk of complications; strongly consider intensifying therapy

            eAG,                       114                                   70 - 125 mg/dl                                                               DOWN
                                                                                                                                                          TOWN
              Comment:                 70-114              Normal Range
                                       115-151              ADA well controlled Range
                                       > 151               Need Improved blood sugar control


   Testing Performed By
   Lt;Patfr::h!>t?reviati¢~.:;:L::'Name .:·1:\;;:;t:!J'i<!i'Jlitei:!9t :J":·:;,;;:.:::;::;.~ Actdr~~s ..,.:;~; ·:·:: c::::::f:::vaud. P?tti Rat~9e .~:::::u: ::t: :::::;
       12-DOWNTOWN              TPCDOWNTOWN Unknown                                          Unknown                            09/15/110717-11/17/14
                                                                                                                                0910




   Printed on 319/201511:14 AM                                                                                                                  EXHIBIT 1
                                                                                                                                               PART 1 of 2
                                                                                                                                          Page 138 of 1248

                                                                                                                                        STN D 18-03985-000138
            Case 3:18-cv-00180-SB                 Document 19-1                 Filed 10/11/18              Page 139 of 600
RP Date ID: Jul11 2014



           THE
       Portland
                                      •         TPC ROI SERVICE AREA
                                                6640 SW Redwood ln
                                                PORTLAND OR 97224
                                                                                                  •  COLEMAN-FIRE, BETHANY
                                                                                                     MRN~
                                                                                                     DOB:-Sex:F
                                                                                                     Enc. Date:07/11/14
               Clinic.
                We spedalke iu )'e!!;....


   Result (continued)


   Result
                                                                                                Resulted: 07/11/141511, Result Status: Final
   Vitamin D 25 hydroxy [8369166]                                                                                                     result




   Testing Performed By
                                                   u ;:;; P!r~9!c:ic; ,;;:::i";;~':?':Aditr~slrci'!::::x;··:.;::::o; ••vaud Q~te_ R8_~ge ·;~:·;:;,;::':: ;:::
   ~;:;:~J~b :~:i\!?~f~Y!~tl9~J: ::c [;JJAm~'Sli,;c;,?~
       12- DOWNTOWN                    TPC DOWNTOWN        Unknown                    Unknown                          09/15/11 0717-11/17/14
                                                                                                                       0910




   Printed on 3/9/2015 11:14 AM                                                                                                      EXHIBIT 1
                                                                                                                                    PART 1 of 2
                                                                                                                               Page 139 of 1248

                                                                                                                             STN D 18-03985-000139
                Case 3:18-cv-00180-SB                                Document 19-1                       Filed 10/11/18                    Page 140 of 600




        P8'ftland
                  •
RP Date ID: Jul11 2014


                                                                   TPC ROI SERVICE AREA
                                                                   6640 SW Redwood Ln
                                                                   PORTLAND OR 97224
                                                                                                                               •   COLEMAN·FIRE,BETHANY
                                                                                                                                   MRN:202396
                                                                                                                                   DOB:-Sex:F
                                                                                                                                   Enc. Date:07/11/14
                    Clinic.
                     ft-C spedalke 1":ny~

   Result (continued)


   Result
                                                                                                                   Resulted: 07/11/141305, Result Status: Final
   TSH [8369165]                                                                                                                                         result
     Resulting Lab:                      TPC DOWNTOWN                                                    Specimen:     Blood 07/11/141116
        ;:;: :t::!:iffiPii"~~ri!'iiii:';::~:::t;;¥~i'illC1i'~:~·:r;.:':::';i):\:..1"I:;:~!::''i:B~IR>i~9~;·~: ;.,;:,T·f:iaQ'~.;:';;¢6m:meini :.:,;•·:::::.::' .:~!('; •:'; ·~:',i!:t::i~J~::,;;;: •.:
             TSH                             1.8                                          0.3-5.6 uiU/ml                                                                              DOWN
                                                                                                                                                                                      TOWN

   Testing Performed By
   ;;;;t:~i!b'IA~lii~yii!ti.on:u ':\•N.:i_i:!i~:~!:!li:,,•:;i:i:;:;:(;'tiid:).Jit::>!itgr,;~ : :;·L~:'.r':      'Mdr!!li$::J;; ;;) ;,:,;:.:: :JVali!l. o~W.R.~~se.·;::.\;;;•: ":'';·
        12-DOWNTOWN                          TPCDOWNTOWN                        Unknown                          Unknown                                09/15/11 0717·11/17114
                                                                                                                                                        0910




   Printed on 319/201511:14 AM                                                                                                                                          EXHIBIT 1
                                                                                                                                                                       PART 1 of 2
                                                                                                                                                                  Page 140 of 1248

                                                                                                                                                                STN D 18-03985-000140
              Case 3:18-cv-00180-SB                             Document 19-1                     Filed 10/11/18                 Page 141 of 600
RP Date ID: Jul11 2014
                                      ·····--.                                                                        •
                                                             TPC ROI SERVICE AREA                                        COLEMAN-FIRE,BETHANY
                                                             6640 SW Redwood Ln                                          MRN~
       p()if.t\and                                           PORTLAND OR 97224                                           DOB:-Sex:F
                                                                                                                         Enc. Date:07/11/14
           · C inic.
                   We gpedtzlke in~

   Result (continued)


   Result
                                                                                                           Resulted: 07/11/141428, Result Status: Final
   Lipid panel [8369164)                                                                                                                         result
      Resulting Lab:     TPC DOWNTOWN                                                            Specimen:    Blood 07/11/141116
       P':.:':C:Prl\Pil~efi!;i:';':) 1 ~:::~~x~i\l~·,;;:::::•~;,;{~ii:'1if[.1:,2:\:}~',·:s~f·R~fi9~''·•·:'''}2i::~.,~'9:':;r~(:6fiimEi:ni·•l:·.;:;i.':·e:.;;:'·:•::~:·;::;:Ul~';;;;'::
            Cholesterol, Total           164                                       125-200 mg/dl                                                                         DOWN
                                                                                                                                                                         TOWN
              Comment                    Pedialric ranges
                                         Desirable <170 mg /dl
                                         Borderline High 170-199 mg /dl
                                         High>= 200mg/dl

           Triglycerides                 72                                        30 - 150 mg/dl                                                                        DOWN
                                                                                                                                                                         TOWN
              Comment:                   Desirable <150 mg/dladult or <90 child
                                         Borderline high 150-199 mg/dl or90-129 child
                                         High risk 200-499 mg/dl       >= 130 child
                                         Very high >499 mg/dl         no child range
           HDL                           55                        40- 75 mg/dl                                                                                          DOWN
                                                                                                                                                                         TOWN
           LDL Calculated                95                                        <130 mg/dl                                                                            DOWN
                                                                                                                                                                         TOWN
              Comment:                   Pediatric ranges
                                         Borderline high 110-129 mg/dl
                                         High>= 130 mgldl
           Non HDL Chol.                                                                                                                                                 DOWN
           (LDL+VLDL)                                                                                                                                                    TOWN

   Testing Performed By
   at:.~!l HAWf.i!Y.i...!!qr:(•§j}:.Nar0~\\~1:~::::\i: •:J::1L1>•Qire¢tc;;(:c              :XZ'):':''Nl!lre$s1;'"l ·~ ,;:~ : .LValfq pate R.St~9eJ:t:'')iD c:
      12-DOWNTOWN                 TPCDOWNTOWN Unknown                                                   Unknown                              09/151110717-11117/14
                                                                                                                                             0910




   Printed on 31912015 11:14 AM                                                                                                                             EXHIBIT 1
                                                                                                                                                           PART 1 of 2
                                                                                                                                                      Page 141 of 1248

                                                                                                                                                    STN D 18-03985-000141
               Case 3:18-cv-00180-SB                            Document 19-1                     Filed 10/11/18                 Page 142 of 600
RP Date ID: Jul11 2014




        P~ftland
                                                 •            TPC ROI SERVICE AREA
                                                              6640 SW Redwood Ln
                                                              PORTLAND OR 97224
                                                                                                                      •  COLEMAN-FIRE,BETHANY

                                                                                                                                       ... ;,ex:F
                                                                                                                          Enc. Date:07/11/14
           Clinic.
                    We spedali;:e in)'.!1!!:....

   Result (continued)


   Result
                                                                                                                    Resulted: 07/11/141305, Result Status: Final
   Ferritin [83691631                                                                                                                                     result

        ~~¢bl);,~-q]i;~i::;·f;:,;;~ria~~-~t~J;~ft::::~;:~::::::ri;;;:ifR~r·.~r;g~~~?~0~~~~9:';:'~~~I~!~':Ij•
                                                                                                                                                    1

           Ferritin              16.6                          11.0-307.0
                                                                                                             :?r1;i;::i:ii!i::!:::~::::~Wi~Y~::•-'
                                                                                            A ferritin of<50 ng/ml                   DOWN
                                                                                    ng/ml                                  indicates iron deficiency                         TOWN
                                                                                                                           likely.

   Testing Performed By
   !i:;:f:W3.~·~;~1i.i:ihiii~ti<:~r:t}~.i;N~ift.~!;;::::::::~;,:;:;:i1lt:·~:Pir~~t6f:J::::•;o;;;;; :: ,':·:A~<:li~.~~ ::::•:;;:,.:; {   .;, •.· :. Y~lic:l.. P~tii' R<!ii9e.!•L·~:~:i;;:::·j:
        12-DOWNTOWN                       TPCDOWNTOWN Unknown                                             Unknown                              09/15/110717-11/17/14
                                                                                                                                               0910




   Printed on 3/9/2015 11 :14 AM                                                                                                                               EXHIBIT 1
                                                                                                                                                              PART 1 of 2
                                                                                                                                                         Page 142 of 1248

                                                                                                                                                        STN D 18-03985-000142
              Case 3:18-cv-00180-SB                              Document 19-1                     Filed 10/11/18                  Page 143 of 600




      P8'rtland
                •
RP Date ID: Jul11 2014


                                                              TPC ROI SERVICE AREA
                                                              6640 SW Redwood Ln
                                                              PORTLAND OR 97224
                                                                                                                        •  COLEMAN-FIRE, BETHANY
                                                                                                                           MRN:~
                                                                                                                           DOB:-Sex:F
                                                                                                                           Enc. Date:07/11/14
                 Clinic.
                  U-'.1 !fJccia/ke iny~

   Result (continued)


   Result
                                                                                                            Resulted: 07/111141428, Result Status: Final
   Comprehensive metabolic panel [8369162) (Abnormal)                                                                                             result
     Resulting Lab:   TPC DOWNTOWN                                                                Specimen:    Blood 07/11/141116
      t:;.'•'¢_<iJ.!i'll'~l1~i)C~1'i;';:~':tv~f9~B.i~::\•'!1~'li11:t:i~ili·'::•:i,'f''':~iif~Ji9~\~:~::~•:s:It=ia9''c:z;:i::oirili\~ht::;.:•"~:"st',')L::,::'.:•:•,;::;;:•:if:'(~h·W:·::1
           Glucose                       95                                         60 - 99 mgldl                                                                          DOWN
                                                                                                                                                                           TOWN
          Creatinine.                    0.8                                        0.6-1.1 mgldL                                                                          DOWN
                                                                                                                                                                           TOWN
          BUN                            6                                          7-25 mgldl                   L                                                         DOWN
                                                                                                                                                                           TOWN
          Total Bilirubin                0.5                                        0.3- 1.2 mgldl                                                                         DOWN
                                                                                                                                                                           TOWN
          Total Protein                  6.6                                        6.0 - 8.3 gldl                                                                         DOWN
                                                                                                                                                                           TOWN
          AST                            19                                         8·39 U/L                                                                               DOWN
                                                                                                                                                                           TOWN
          ALT                            19                                         10-35 UIL                                                                              DOWN
                                                                                                                                                                           TOWN
          Albumin                        4.0                                        3.4- 5.0 gldl                                                                          DOWN
                                                                                                                                                                           TOWN
          Alkaline                       60                                         35-104 U/L                                                                             DOWN
          Phosphatase                                                                                                                                                      TOWN
          Calcium                        9.1                                        8.6- 10.3 mgldL                                                                        DOWN
                                                                                                                                                                           TOWN
          Sodium                         139                                        135-145 mEqiL                                                                          DOWN
                                                                                                                                                                           TOWN
          Potassium                      4.5                                        3.6 - 5.0 m Eq/L                                                                       DOWN
                                                                                                                                                                           TOWN
          Chloride                       106                                        98-107 mEQIL                                                                           DOWN
                                                                                                                                                                           TOWN
          C02                            27                                         21-31 mEQ/L                                                                            DOWN
                                                                                                                                                                           TOWN
          Glom Fill Rate,                90.2                          >59.5                                                                                               DOWN
          Est                                                          mUmln/1.72                                                                                          TOWN
                                                                       m"2
             Comment                     If patient is African-American, multiply GRF result by 1.21
                                         =I> 60 Normal                                  None
                                                 Kidney damage with Normal GFR                   CKD stage 1
                                                 Kidney damage with mildly decreased GFR             stage2
                                         30 to 59 Moderate CKD (585.3)                          stage 3
                                         15 to 29 Severe CKD (585.4)                            stage4
                                         0 to 14 Kidney failure (585.5)                      stage 5

   Testing Performed By                                                                                                                                                  ..


   Printed on 3/9/2015 11:14 AM                                                                                                                                EXHIBIT 1
                                                                                                                                                              PART 1 of 2
                                                                                                                                                         Page 143 of 1248

                                                                                                                                                       STN D 18-03985-000143
                Case 3:18-cv-00180-SB                              Document 19-1                      Filed 10/11/18                   Page 144 of 600
RP Date ID: Jul11 2014- ...


                                                                 TPC ROI SERVICE AREA                                          COLEMAN-FIRE, BETHANY
             THE                                                 6640 SW Redwood Ln
        Portland                                                 PORTLAND OR 97224                                                                                F

                    Clinic.

   Result (continued)


   Result
                                                                                                                         Resulted: 07/11/141158, Result Status: Final
   AUTOMATED BLOOD COUNT (ABC) [8369161] (Abnormal)                                                                                                            result
     Resulting Lab: TPC DOWNTOWN                    Specimen:                                                               07/11/141116
        n;;rc9(11P6iii!iit7:~:·;:1!:E:f11?!\i~1·:~:r•~::;rnlE?:l'{''':J·:~:-;:·;·,:·.R~f.8~~9~:i::;;:{::::.:•:!=Ja9:~::•.:coiiirii~iit:•.:••::;•::::~•·•::':·.·;;1''-'',!'!J:!'.::,c:?~.E~;:::
             WMeBioodCells 5.70                                                        3.98-10.04                                                                               DOWN
                                                                                       K/ul                                                                                     TOWN
             RBC                            3.78                                       3.93-5.22 Mlul               L                                                           DOWN
                                                                                                                                                                                TOWN
             Hemoglobin                     11.1                                       11.2-15.7g/dl                L                                                           DOWN
                                                                                                                                                                                TOWN
             Hematocrit                     34.0                                       34.1 -44.9%                  L                                                           DOWN
                                                                                                                                                                                TOWN
             MCV                            89.9                                       79.4 - 94.8 fL                                                                           DOWN
                                                                                                                                                                                TOWN
             MCH                            29.4                                       25.6 - 32.2 pg                                                                           DOWN
                                                                                                                                                                                TOWN
             MCHC                           32.6                                       32.2 - 35.5 g/dl                                                                         DOWN
                                                                                                                                                                                TOWN
             RDW-5D                         42.60                                      36.40-46.30 fL                                                                           DOWN
                                                                                                                                                                                TOWN
             RDW-CV-                        13.00                                      11.70-14.40%                                                                             DOWN
                                                                                                                                                                                TOWN
             PLT                            283                                        182 - 369 K/ul                                                                           DOWN
                                                                                                                                                                                TOWN

   Testing Performed By
   ~· ;srr,;.a~::::;Abbre0atio((; ;; NariJe~:~::o:ii:!L~;;tJ'i:'::J pii!lC\C!r ;:;::•. :;;;;: ;;;:\ :••·~ Address.":i;;:;,·:Y: 'iii:!; '3: :::\/~Uf:l.•P.11t!!l; Range:,•; f:'::''t• ::; · •:
         12 - DOWNTOWN               TPC DOWNTOWN Unknown                                                 Unknown                              09/15/11 0717- 11/17/14
                                                                                                                                              0910




   Printed on 3/9/2015 11 :14 AM                                                                                                                                   EXHIBIT 1
                                                                                                                                                                  PART 1 of 2
                                                                                                                                                             Page 144 of 1248

                                                                                                                                                           STN D 18-03985-000144
                                                                                 •
            Case 3:18-cv-00180-SB           Document 19-1         Filed 10/11/18        Page 145 of 600
RP Date ID: Jul11 2014


                                          TPC ROI SERVICE AREA                     COLEMAN-FIRE,BETHANY
          THE                             6640 SW Redwood Ln
       Portland                           PORTLAND OR 97224                                              F

              Clinic.

   Result (continued)


   Result
                                                                                Resulted: 02/21/141030, Result Status: Final
   XR Cervical Spine, AP and Lateral [7556227]                                                                        result
      Resulted by:       JeffreyT. Hal, MD               Performed:                02/20/141329-02/20/141341
      Resulting Lab:     EMC CLINIC LAB                  Specimen:                 02/21/141030
     Narrative:          XR CERVICAL SPINE, AP LATERAL 915551

                          CLINICAL INDICATIONS: MVA, neck sprain.

                          COMPARISON: None.

                          FINDINGS: The vertebral alignment is maintained. The vertebral heights and
                          intervertebral disc spaces are within normal limits.

                          There Is no evidence of acute compression fracture.

      Impression:          Negative exam.

                          If there Is conUnued pain or clinical
                          concern for acute osseous
                          abnormality
                          then a CT scan Is recommended for
                          further evaluation.




                          Jeffrey T Hal, MD
                          The Portland Clinic
   Testing Performed By




   Printed on 319/2015 11 :14 AM                                                                            EXHIBIT 1
                                                                                                           PART 1 of 2
                                                                                                      Page 145 of 1248

                                                                                                     STN D 18-03985-000145
                Case 3:18-cv-00180-SB                                Document 19-1                      Filed 10/11/18                    Page 146 of 600
RP Date 10: Feb 20 2014



              THE
        Portland
                                                   •              TPC ROI SERVICE AREA
                                                                  6640 SW Redwood Ln
                                                                  PORTLAND OR 97224
                                                                                                                             •   COLEMAN-FIRE,BETHANY

                                                                                                                                                                     F
                                                                  ROI Enc Notes Report
                    Clinic.

   Reason for Visit
     Concussion                                                                      MVA yesterday morning, went to Emanuel ER
   Dia noses
      Concussion - Primary
      Vertl o
      MVA (motor vehicle accident)
      Nausea
      Soft tissue injury
      Neck sprain and strain
      Paras pinal muscle spasm

   Medications
   Ordered Medications
   !jJ('t~~~:~~;j~j~~}ii'.i ·:~~·:::t:'~i;;.::!l:~;·lih.i~i·:l:li:iJ~L&!~ti.:~::i:l::.'·,.:'Sci:·•:,;::~: :!::of~i\: :li]h·:~•:•] . Re~li§J' i;;l;:;start ~'·G'i:''; L1id'' .•!=6C:l _'!~X' i·:~L(•
        cyclobenzaprine (FLEXERIL) 5 MG tablet                                                              30 tablet               0               2/20/2014                 3/2/2014
           Sig- Route: Take 1 tablet by mouth 3 (three) times daily as needed for Muscle spasms- Oral

   Vitals - last Recorded




   Progress Notes
   Richa Uppal, MD at 2120/2014 1:55 PM
      Status: Signed

   Chief Complaint
                                                                                                           .
   e@~-fifiif.ii~:~nt~Wifii:•,J:}::::..:.i~E~:Jf;a;:~:m~0:\:\2;::·••.fi:·I•:::sJ_;;;,p ;,:~;[':·;z;;;:;:.··;~;;;::.-_:~.rn•;:•;,,::.:;;;.:~;:z
     • Concussion
         MVA yesterday morning, went to Emanuel ER


   History of presenting Illness: The patient and her partner were walking their dog and were in a crosswalk
   yesterday evening when a car coming full speed hit her on the right side. The patient flew over, hit her head
   on the windshield, smashed the windshield, fluid 20 feet up in the air and then fell down on the pavement
   hitting her head again. No loss of consciousness. She was taken to the Emmanuel Hospital trauma by EMT
   and was examined. The sites soft tissue injury, no other injuries were found. CT scan of the head was
   negative. She had myalgias which were generalized, she had a laceration on her scalp, epistaxis likely
   secondary to pieces of glass In her nose and ears and vertigo. She is having a headache which is global. she
   does not have blurry vision, CSF rhinorrhea , hearing loss, changes In speech or swallowing, shortness of
   breath, chest pain, abdominal pain, change in bowel or bladder habits. She feels sore everywhere and all the
   muscles are tight. The neck muscles are particularly tight. When she stands up, turns her head or moves,
   she has worsening vertigo along with nausea.

   Her partner took a photograph yesterday evening when her pupils were dilated and the left eyelid was
   drooping somewhat but that has corrected Itself today.

   Printed on 3/9/2015 11:14 AM                                                                                                                                       EXHIBIT 1
                                                                                                                                                                     PART 1 of 2
                                                                                                                                                                Page 146 of 1248

                                                                                                                                                              STN D 18-03985-000146
                Case 3:18-cv-00180-SB                              Document 19-1                      Filed 10/11/18                  Page 147 of 600
RP Date ID: Feb 20 2014




             THE
        Portland
                                                                TPC ROI SERVICE AREA
                                                                6640 SW Redwood Ln
                                                                PORTLAND OR 97224
                                                                                                                          •   COLEMAN-FIRE,BETHANY
                                                                                                                              MRN:202396
                                                                                                                              DOB:-Sex:F
                                                                ROI Enc Notes Report                                          Enc. Date:02120/14
                    Clinic.
   Progress Notes (continued)
   Rlcha Uppal, MD at 2/20/2014 1:55PM (continued)

   Medications:
   No current outpatient prescriptions on file prior to visit.


   Allergies:

   ~i~J:.~~li,Rii:iil'S~•n::;·r:2n;I'1is~n:L::;;o-:r2H':rri";i~'!i":'r-::Re~cifohs2:·~:::;·'';.:~;;--··:zJ·•.: c•-: . . :! ,,; ·.::•:;•. ::.J':iX~j·:;::::;:;:;:·.;;-
     • Ceclor (Cefaclor)
         As a child




   tr~~~9~~,~12!1t~r:~~~~·~!m~:(r;:;•::;;J)';t,•D'~;;;):•o;:f';11;r:·~(;;·~:[r::u;::::'·;;c\.::;•-: ::i~tP~Je.Ncited.'i!
     • No Active Ambulatory Problems


   ~:~t1i~~~~~lj~2@~;~~~L:i~.Tit1;:::;:•;:::f•:::f:'·i;!i1i:i::O;/~'ri;~-'c1:):,;?::;i.t:'!,:: ''\•:T'DaWNiiied'rl
     • No Resolved Ambulatory Problems




   Past social history:
   History
   §!i ~$~~n~~~:J)§~l19P1~~?.:,:~£7:~~!:~tg~r:n~E~~~~i~~~t:n~~B~~~?~TI;~B~~~~,~~·:?;~\~:::c:E:~t~[lF~:~tt~:~f:':fi~~;?t~E~:: ![ ::~: ,.;~·::;:~~~;;:~r ~:~=~f:~f::;;,:.·t: tJ~{:.
     • Smoking status:                                                    Never Smoker
     • Smokeless tobacco:                                                 Never Used
     • Alcohol Use:                                                       Yes
             Comment: Occasslonally




   BP:                         122/68
   Pulse:                      72
   Weight:                     184 lb {83.462 kg)

   Body mass index is 27.16 kg/(m"2).
   Printed on 3/9/201511:14 AM                                                                                                                                    EXHIBIT 1
                                                                                                                                                                 PART 1 of 2
                                                                                                                                                            Page 147 of 1248

                                                                                                                                                          STN D 18-03985-00014 7
                   •                                                                                                                •
                 Case 3:18-cv-00180-SB                                   Document 19-1                         Filed 10/11/18                     Page 148 of 600
RP Date 10: Feb 20 2014


                                                                     TPC ROI SERVICE AREA                                               COLEMAN-FIRE, BETHANY
                                                                     6640 SW Redwood Ln                                                  MRN~
         PO'rtland                                                   PORTLAND OR 97224
                                                                     ROI Enc Notes Report
                                                                                                                                        DOB:-Sex:F
                                                                                                                                        Enc. Date:02120/14
                     Clinic.
                      Jlle spedalke iny~

   Progress Notes (continued)
   Rlcha Uppal, MD at 2/20/2014 1 :55 PM (continued)

   Physical Exam
   0:
   Filed Vitals:
   £~:;tl~.;~18~1~. :~~.¥td'::P~r~cv~:~t~:~~}i:H::;~:-i~~l~:Ct3:~~i:~~( t~~;~~ti~~:~::~;:i;~[-~r:tf~;:·?:l~·~/~ib:~:~&. :; .::=5:::~ ~:: :3: ,.L,·~/::nb;~J.~~~>:<(·j_;:;~~~~. :;::~/'!tif~~::~:~s~~
   BP:                           122/68
   Pulse:                        72
   Weight:                       1841b (83.462 kg)

   Body mass index is 27.16 kg/(m"2).

   Constitutional: She Is oriented to person, place, and time. She appears well-developed and well-nourished. No
   distress.
   HENT: No pallor or icterus. pupils equal and reactive to light. No ptosis. Oropharynx is clear and moist. Battle
   sign is negative. Patient is tender over bilateral TMJ and right zygomatic arch. Mouth opening is reduced. No
   sinus tenderness. Small amount of dried blood in the right nostril but otherwise no foreign bodies identified In
   the nose. Ear exam normal bilaterally.
   Head: Abrasion on scalp
   Cardiovascular: Normal rate, regular rhythm and normal heart sounds. Exam reveals no gallop and no friction
   rub. No murmur heard. chest spring was positive
   Pulmonary/Chest Effort normal. No respiratory distress. She has no wheezes. She has no rales.
   Abdominal: Soft nontender. Pelvic spring negative
   Musculoskeletal: Patient has no bony spinous tenderness. She does have paraspinal muscle spasm and
   reduced range of motion of the C-spine. Patient has myalgias and upper and lower extremities as well as
   back and neck
   Neurological: She is alert and oriented to person, place, and time. no nystagmus. Nonfocal neurologic exam.
   Gait is norma I.
   Skin: Skin is warm and dry. She Is not diaphoretic.
   Psychiatric: She has a normal mood and affect. Her
   behavior is normal.

   ER notes were reviewed
   Assessment/Plan:
   1. Concussion                                                                              Ambulatory referral to Sports Medicine
   2. Vertigo                                                                                 Ambulatory referral to Sports Medicine
   3. MVA (motor vehicle accident)                                                            XR Cervical Spine, AP and Lateral
   4. Nausea
   5. Soft tissue injury                                                                      cyclobenzaprine (FLEXERIL) 5 MG tablet
   6. Neck sprain and strain                                                                  Ambulatory referral to Alternative Medicine,
                                                                                              Ambulatory referral to Physical Therapy, XR Cervical
                                                                                              Spine, AP and Lateral
   7. Paraspinal muscle spasm                                                                 Ambulatory referral to Alternative Medicine,
                                                                                              Ambulatory referral to Physical Therapy

   Discussed and counseled regarding head injury instructions. If symptoms are worse, patient was instructed to
   Printed on 3/9/2015 11 :14 AM                                                                                                                                               EXHIBIT 1
                                                                                                                                                                              PART 1 of 2
                                                                                                                                                                         Page 148 of 1248

                                                                                                                                                                       STN D 18-03985-000148
                •                                                              •
            Case 3:18-cv-00180-SB                Document 19-1    Filed 10/11/18        Page 149 of 600
RP Date 10: Feb 20 2014


                                               TPC ROI SERVICE AREA                COLEMAN-FIRE,BETHANY
          THE                                  6640 SW Redwood Ln                  MRN:~
       Portland                                PORTLAND OR 97224
                                               ROI Enc Notes Report
                                                                                   DOB:-Sex:F
                                                                                   Enc. Date:02/20/14
              Clinic.
   Progress Notes (continued)
   Rlcha Uppal, MD at 2/20/2014 1:55PM (continued)
   go to the emergency room. We will refer patient to Dr. Crist for further management for concussion. We will
   do c spine x-rays.

   Can use Tylenol and Flexeril for myalgias. We will refer for physical therapy and massage therapy.

   Disclaimer. I have personally verified and reviewed data entered into the EMR by my nursing staff and made
   changes as appropriate.

   This note was created using        a voice recognition software and may have    inadvertent errors.



      Electronically signed by Rich a Uppal, MD at 2/20/2014 2:03PM


   OP Notes
     No notes found.


   Other Orders (02/20/14- 02/20/14)

               user.
      Frequency:          TID            4 -10 Days               PRN Reasons: Muscle spasms
      Electronically      Rlcha Uppal, MD 02/20/141308
      signed by:
      Diagnoses:          Soft tissue injury [879.8]


               user:
      Frequency:
      Electronically      Richa Uppal, MD 02120/141307
      signed by:
      Diagnoses:          Neck sprain and strain [847.0]
                          Paras pinal muscle spasm [724.8]
   Ambulatory referral to Physical Therapy (7556224]                                                            Active
     This order may be acted on In another encounter.
     Ordering user: Richa Uppal, MD 02/20/14 1307                 Authorized by:   Richa Uppal, MD
     Frequency:        02/20/14-
     Electronically   Richa Uppal, MD 02/20/14 1307
     signed by:
     Diagnoses:       Neck sprain and strain [847.0]
                      Parasplnal muscle spasm [724.8]
   Ambulatory referral to Sports Medicine [7556222]                                                             Active
     Ordering user: Richa Uppal, MD 02/20/141304                  Authorized by:   Richa Uppal, MD
     Frequency:        02/20/14-
     Electronically   Richa Uppal, MD 02/20/141304
     signed by:
   Printed on 3/9/2015 11 :14 AM                                                                           EXHIBIT 1
                                                                                                          PART 1 of 2
                                                                                                     Page 149 of 1248

                                                                                                     STN D 18-03985-000149
           Case 3:18-cv-00180-SB             Document 19-1    Filed 10/11/18   Page 150 of 600
RP Date 10: Feb 26 2014



          THE
       Portland
                                   •        TPC ROI SERVICE AREA
                                            6640 SW Redwood Ln
                                            PORTLAND OR 97224
                                                                        • COLEMAN-FIRE, BETHANY
                                                                          MRN:~
                                                                          DOB:-Sex:F
                                            ROI Enc Notes Report          Enc. Date:02/20/14
              Clinic.
               fM! specialke inJ:~

   Other Orders (02/20/14- 02/20/14) (continued)
   Ambulatory referral to Sports Medicine (7556222) (continued)                                    Active
     Diagnoses:       Concussion [850.9]
                      Vertigo [78o.4]


   Order-Level Documents:
      There are no order-level documents.
   Encounter-Level Documents:
     There are no encounter-level documents.




   Printed on 3/9/2015 11 :14 AM                                                               EXHIBIT 1
                                                                                              PART 1 of 2
                                                                                         Page 150 of 1248

                                                                                        STN D 18-03985-000150
           Case 3:18-cv-00180-SB


                                     •
                                                 Document 19-1             Filed 10/11/18


                                                                                          •
                                                                                                   Page 151 of 600
RP Date ID: Feb 20 2014


                                               TPC ROI SERVICE AREA                          COLEMAN-FIRE, BETHANY
          THE                                  6640 SW Redwood Ln                            MRN:202396
       Portland                                PORTLAND OR 97224                             DOB:            Sex:F
                                                                                             Enc. Date:02120/14
               C inic.
               U:C spccialiq iuY.flU.

   Result (continued)

      Episode Information
      t::::~~~~:;~:~UJ~m'· ::~l';.t;;;;:~~!~~a:~'::·;;c:'Bh~:,s ):i'"'i~''::i~~~ ~~U '''··:,;;;·:,::~1'
                                                                                 7                        ,· , , , ~~~72~1 ~..!eE~;;,x,:.u ;,,
      CllnlcaVFinancial




   Medical Problems


      VItamin 0 deficiency [242378)                                                       121121   12112114, by Richa Uppal,
                                                                                          14       MD
      Iron deficiency anemia [213315)                                                     121121   12112114, by Richa Uppal,
                                                                                          14       MD
      Reaction, adjustment, with anxious, depressed mood [408143]                         09/16/   03/02115, by Richa Uppal,
                                                                                          14       MD
     Overview Signed 3/212015 8:24AM by Richa Uppal, MD
     Gaby Donnell - counselor

      Headache [1035609)                                                                  09/16/   09/16/14, by Rlcha Uppal,
                                                                                          14       MD
      Neck muscle spasm [475009]                                                          09/16/   09/16/14, by Richa Uppal,
                                                                                          14       MD
      Weight gain [207460)                                                                09/16/   09/16/14, by Rlcha Uppal,
                                                                                          14       MD
      Post concussion syndrome [360690)                                                   09/16/   09/16/14, by Richa Uppal,
                                                                                          14       MD
      History of concussion [472260)                                                      07/11/   07/11/14, by Richa Uppal,
                                                                                          14       MD
      Vertigo due to concussion [207257)                                                  07/11/   07/11/14, by Richa Uppal,
                                                                                          14       MD
   Progress Notes For Linked Encounters
   02/27/2014
   Curtis R. Persons, MPT 2/27/2014 3:04PM Signed

   PHYSICAL THERAPY EVALUATION

   Medical Diagnosis: 847.0, 724.8

   Subjective:
   Patient is a 30 y.o. year-old female. She complains of onset of head/neck pain and dizziness on 2/19/14.
   Onset was sudden. She was In a crosswalk and was struck by a car on her right side. She broke the
   windshield with the right side of her head and the impact threw her about 20 feet down the street where she
   struck the left side of her head on the ground. She was taken to the ER by ambulance. CT was negative.

   Printed on 3/9/201511:14 AM                                                                                             EXHIBIT 1
                                                                                                                          PART 1 of 2
                                                                                                                     Page 151 of 1248

                                                                                                                    STND 18-03985-000151
                                  •                                            •
            Case 3:18-cv-00180-SB           Document 19-1         Filed 10/11/18      Page 152 of 600
RP Date ID: Feb 20 2014



                                          TPC ROI SERVICE AREA
          THE                             6640 SW Redwood Ln
       Portland                           PORTLAND OR 97224                                   Sex:F

              Clinic.
               We specialke in y.ou.

   Result (continued)
   Progress Notes For Linked Encounters (continued)
   She has been having headache, lightheadedness, vertigo, fatigue, neck discomfort since then. Symptoms
   have Improved some since onset. She describes pain as constant aching and dull affecting head. Intermittent
   soreness in the neck but fairly mild. She denies numbness, tingling and weakness in the UEs. Denies
   tinnitus, diplopia, dysphagia. Denies LE numbness, tingling. Vertigo seems to be triggered several times/day
   with certain movements, particularly when getting In/out of bed and rolling in bed. She is currently off work as
   she recovers from her concussion. She will see neurology next week to evaluate her concussion.

   Objective:
   ROM: Full AROM of the cervical spine with only slight discomfort produced. Dizziness produced with cervical
   flexion while seated. Rotation and extension and combinations of the two movements do not trigger vertigo.
   UEROMWNL.

   MMT: UE mybtomes WNL bilaterally.

   Neuro: UE sensation intact to light touch. Balance is unremarkable

   Palpation: Mild hypertonicity in left cervical paraspinals, right suboccipitals.

   Tests: Vertical cervical compression negative. VA screen negative. Manual traction non-provocative. Seated-
   to-supine movement with head rotated to the right produces vertigo lasting < 15 seconds, slight nystagmus
   observed. PAs throughout cervical spine minimally uncomfortable.

   Treatment today: Performed Epley maneuver x 2 with head rotated right. Patient had complete resolution of
   vertigo following second Epley. Discussed pathophysiology of BPPV with patient and advised her to avoid
   bending as much as possible over the next day or two. Discussed post-concussive symptoms with patient and
   advised her to continue to rest until she's able to meet with neurology next week.

   Assessment:
   Patienfs signs and symptoms are consistent with BPPV, post-concussive headaches and mild cervical strain.
   Treatment will address muscle guarding in cervical spine and progress to basic stabilization exercises as
   tolerated. Epley maneuver may be performed again if needed at future visits.

   STGs (to be achieved in 2 weeks)
   1. Patient will perform initial HEP without increased pain.
   2. No return In vertigo with getting up from bed or when rolling in bed.
   3. No pain with rotation of cervical spine

   LTGs (to be achieved in 4 weeks)
   1. Patient will be independent with final HEP.
   2. No significant tenderness or hypertonicity in cervical spine
   3. Cervical spine strength 5/5 In all planes

   Plan:
   Physical therapy 1-2xlweek for 4 weeks.

   Printed on 319/2015 11:14 AM                                                                       EXHIBIT 1
                                                                                                     PART 1 of 2
                                                                                                Page 152 of 1248

                                                                                               STN D 18-03985-000152
                                •                                         •
            Case 3:18-cv-00180-SB        Document 19-1        Filed 10/11/18     Page 153 of   600
                                                                                          . . . -··-- --------.
RP Date ID: Feb 20 2014


                                        TPC ROI SERVICE AREA                 COLEMAN-FIRE, BETHANY
          THE                           6640 SW Redwood Ln                   MRN:202396
       Portland                         PORTLAND OR 97224                    DOB-Sex:F

              Clinic.
               we spedali.::.e in;:~-
   Result (continued)
   Progress Notes For Linked Encounters (continued)



   Rlcha Uppal, MD 2/2712014 3:08PM Signed
   I certify the need for these services furnished under this plan of treatment for up to 90 days and while under
   my care.



   03112/2014
   Lia K. Yamamoto, OPT 311212014 9:09AM Signed

   SUBJECTIVE:
         Patient reports that the vertigo is gone since her first appointment. Still having some mild dizziness
   when going up stairs and changing positions, dally HA continue. Saw the neurologist and diagnosed with post
   concussion symptoms. She states she notices left foot burning when bending down.

   OBJECTIVE:

   PROGRESS RELATED TO LONG AND SHORT TERM GOALS:
       ROM: cervical extension 75 degrees with slight increased dizziness
       Strength:
       Pain:
       Other. positive LLE SLR with reproduction of foot burning symptoms with flossing exercise

   TREATMENT:
        STM scalenes, PVM, UT release; gentle c-traction

   PATIENT I FAMILY EDUCATION:
         Patient demonstrated accurate position I exercise of:
         Progressed HEP to include: DNF, LLE supine flossing
         Instructed patient I family in disease management:
         Instructed patient I family in pain management:
         Other. posture re-ed

   ASSESSMENT:

   PATIENTS RESPONSE TO TREATMENT:
        Increased flexibility

   FUNCTIONAL IMPROVEMENT NOTED: Increased ability to:
        Sit with proper posture

   REMAINING IMPAIRMENT REQUIRING CONTINUED TREATMENT:
        Decreased flexibility

   Printed on 3/9/201511:14AM                                                                        EXHIBIT 1
                                                                                                    PART 1 of 2
                                                                                               Page 153 of 1248

                                                                                              STN D 18-03985-000153
RP Date ID: Feb 20 2014




          THE
                                •
            Case 3:18-cv-00180-SB         Document 19-1


                                        TPC ROI SERVICE AREA
                                        6640 SW Redwood Ln
                                                                           ·-
                                                               Filed 10/11/18      Page 154 of 600


                                                                              COLEMAN-FIRE, BETHANY
                                                                              MRN~
       Portland                         PORTLAND OR 97224                     DOB-Sex:F

              Clinic.

   Result (continued)
   Progress Notes For Linked Encounters (continued)
           Decreased ROM
           Pain
           Decreased Strength
           Weakness
           Inflammation
           Dizziness, HA

   PLAN:
           Continue plan of care




   03/19/2014
   Curtis R. Persons, MPT 3/19/2014 2:46PM Signed

   SUBJECTIVE:
   Vertigo still hasn't bothered her since before the Epley maneuver. She feels like intermittent dizziness and
   neck discomfort has been slowly improving. She saw a neurologist who she felt wasn't very helpful because
   they were reluctant to give her any specific guidelines on appropriate/acceptable activity level or any kind of
   post-concussive protocol to follow. She tried going back to work last week but became dizzy and had
   increased headache after only 10 minutes.

   OBJECTIVE:

   PROGRESS RELATED TO LONG AND SHORT TERM GOALS:
   Left SLR continues to be mildly limited compared to right. No c/o of numbness or weakness in LE. Burning in
   heel with forward bending.

   TREATMENT:
   STM bilateral suboccipitals, scalenes. C7-T1, T1-2. Discussed concussive symptoms at length with patient.
   Advised her to get plenty of rest and avoid strenuous physical or mental activity as long as symptoms are still
   being provoked.

   ASSESSMENT:

   PATIENT'S RESPONSE TO TREATMENT:
   Little change in resting discomfort which may be attributable to concussion

   FUNCTIONAL IMPROVEMENT NOTED: Increased ability to:
   Moving in bed and transferring without vertigo

   REMAINING IMPAIRMENT REQUIRING CONTINUED TREATMENT:
   Pain
   Printed on 319/201511:14AM                                                                         EXHIBIT 1
                                                                                                     PART 1 of 2
                                                                                                Page 154 of 1248

                                                                                               STN D 18-03985-000154
                                                                           •
            Case 3:18-cv-00180-SB         Document 19-1        Filed 10/11/18     Page 155 of 600
RP Date ID: Feb 20 2014



                                        TPC ROI SERVICE AREA                 COLEMAN-FIRE, BETHANY
          THE                           6640 SW Redwood Ln
       Portland                         PORTLAND OR 97224                                         F

              Clinic.

   Result (continued)
   Progress Notes For Unked Encounters (continued)

   PLAN:
   Continue plan of care



   04/09/2014
   Curtis R. Persons, MPT 4/9/2014 3:12PM Signed

   PHYSICAL THERAPY REPORT

   Discharge Summary

   Dates of report- from: 2/27/14 to 4/9/14
   Attended: 4 visits of 4 scheduled, NS/CX: 0
   Diagnosis: Neck pain, BPPV
   Referring Physician: Dr. Uppal

   Progress Toward Functional Goals Established at Initial Evaluation on:

   Initial Evai!Prior Note Status:
   Headache, vertigo, fatigue, neck pain followi11g pedestrian vs car accident. Vertigo triggered with getting
   in/out of and roiling in bed. Neck discomfort intermittent and mild. Has full AROM cervical spine with only
   slight discomfort produced. Dizziness with cervical flexion. Mild hypertonicity In left cervical paraspinals and
   right suboccipitals. Dix-Hallplke with right cervical rotation reproduces dizziness and causes slight nystagmus.

   Current Status:
   Vertigo eliminated after Epley maneuver at first treatment. She has continued to have intermittent
   lightheadedness and headache which is likely post-concussive. Neck soreness has improved quite a bit
   according to the patient. Minimal hypertonicity detected in cervical paraspinals. Slight discomfort at end-
   range cervical rotation and/or side bending right. Slight discomfort with resisted cervical sideband left but
   displays 5/5 strength. Goals have not quite been achieved but neck discomfort should continue to improve
   with attention to posture/body mechanics and regular stretching. Demonstrates understanding and
   appropriate technique of current portion of HEP

   Patient's Response to Treatment:

   Decreased pain
   Vertigo eliminated

   Recommendations:

   Discharge from therapy due to:·
   Met goals

   Printed on 3/9/2015 11 :14 AM                                                                     EXHIBIT 1
                                                                                                    PART 1 of 2
                                                                                               Page 155 of 1248

                                                                                              STN D 18-03985-000155
                •                                                            •
            Case 3:18-cv-00180-SB         Document 19-1        Filed 10/11/18     Page 156 of 600
RP Date JD: Feb 20   2014


                                        TPC ROI SERVICE AREA                 COLEMAN-FIRE,BETHANY
          THE                           6640 SW Redwood Ln                   MRN~
       Portland                         PORTLAND OR 97224                    DOB:-Sex:F

               Clinic.

   Result (continued)
   Progress Notes For Linked Encounters (continued)
   Discharge plan includes: HEP. Patient is following up with sports medicine doctor at OHSU regarding post-
   concussive symptoms.



   DAILY NOTE

   SUBJECTIVE:
   She has seen a sports medicine MD at OHSU who administered a battery of tests and Is going to have her
   follow-up with rehab specialists there. She has been back at work at half time which has been going ok. Still
   fatigues very easily, has intermittent headaches and dizziness.

   OBJECTIVE:

   PROGRESS RELATED TO LONG AND SHORT TERM GOALS:
   See note above

   TREATMENT:
   Manual cervical traction. STM left UT, levator, scalenes. Passive stretching to same.

   PATIENT I FAMILY EDUCATION:
   Progressed HEP to Include: upper thoracic postural stretch

   ASSESSMENT:

   PATIENTS RESPONSE TO TREATMENT:
   Minimal discomfort only at end-range right cervical rotation/side bend.

   FUNCTIONAL IMPROVEMENT NOTED: Increased ability to:
   Work

   PLAN:
   Discharge to HEP. Patient will follow-up per physician's instructions with rehab at OHSU


   Rlcha Uppal, MD 4/17/2014 3:57PM Signed
   I certify the need for these services furnished under this plan of treatment for up to 90 days and while under
   my care;




                                               . END OF REPORT

   Printed on 319/201511:14 AM                                                                       EXHIBIT 1
                                                                                                    PART 1 of 2
                                                                                               Page 156 of 1248

                                                                                              STN D 18-03985-000156
                                                                                                                                                   •
                   Case 3:18-cv-00180-SB                                         Document 19-1                             Filed 10/11/18                         Page 157 of 600
RP Date ID: Apr 6 2012                                  ----D CONFIRMED



                                                                             TPC ROI SERVICE AREA                                                       COLEMAN-FIRE, BETHANY
                                                                             6640 SW Redwood ln                                                         MRN:~
                                                                             PORTLAND OR 97224                                                          DOB:~ex:F
                                                                             ROI Enc Notes Report                                                       Enc. Date:04/06/12




   Reason for VIsit
     Nasal Congestion                                                                              Sinus pressure, onset Monday. Partially relieved by decongestants.
     Cou h
     Sore Throat
   Dia noses
      Sinusitis - Primary
      Upper respiratory Infection
      Acute serous otitis media of both ears

   Medications
   Ordered Medications
   ~:1;,[.::-{ i~• ;:,;~;i,i.\<~• ;·'.i! .;;~-;: ±::::;;;~:;:JE~;J;:;::;a; /::1::: _-;;;;:.;;;~ ;::::<: !i 'i ::·~ Disp _ .;;.:;: ?:~ ( R!iftl_l_~ ::/; 't . ~:·,(s~rt- ·._;: ::::· :·: :,·,;;;:i'::·. •; EtJ~_:; \}~';;[ ;·, i-'~'~'
         gualfenesln-codelne (TUSSI-ORGANIDIN NR) 100-10 200 mL                  0            4/6/2012          4/16/2012
         MG/5ML syrup
           Sig- Route: Take 10 mLs by mouth 3 (three) times daRy as needed for Cough.- Oral
           Class: Phone In
         pseudoephedrine (SUDAFED) 60 MG tablet                       30 tablet  0            4/6/2012          4/16/2012
           Sig- Route: Take 1 tablet by mouth 2 (two) times daily as needed for Congestion.- Oral
         predniSONE (DELTASONE) 5 MG tablet                           7 tablet   0            4/6/2012          4/16/2012
           Sig: Take 2 tabs on day 1 and 2, then take one tabletdaRyfor 2 days and then half tablet daUyfor 2 days and then
           sto
         fluticasone (FLONASE) 50 MCG/ACT nasal spray                 16 g       2            4/6/2012          4/6/2013
           Sig - Route: 2 sprays by Nasal route 2 (two) times daily. - Nasal
         azlthromycln (ZITHROMAX) 250 MG tablet                       6 tablet   0            4/6/2012          4/11/2012
           Sig: Take 2 on day one and then one tab dally for next 4 days
           Class: Print

   Vitals - Last Recorded




   Progress Notes
   Rlcha Uppal, MD at 4/6/2012 10:27 PM



    Patient 10: Bethany Coleman-Fire is a 28 y.o. female.

   ~~ft~~f:~if.~K~~-;s~~~~im~;}mE~~r~::~~~~~~~~;!;Er~r~If::~Ei2:~;~n~:;~ct~~J~:g;~~:::r~r~~t;;:r~s;~f:~·;.~~·G~2g~:~:~·:;·:=~:~/2:~J:r:~:?.~r;::n~~l~~~§::t;e~t~
     • Nasal Congestion
                Sinus pressure, onset Monday. Partially relieved by decongestants.
     • Cough
     • Sore Throat


   Cough
   This is a new problem. The current episode started 1 to 4 weeks ago. The problem has been gradually
   Printed on 3/9/2015 11 :14 AM                                                                                                                                                                  EXHIBIT 1
                                                                                                                                                                                                 PART 1 of 2
                                                                                                                                                                                            Page 157 of 1248

                                                                                                                                                                                          STN D 18-03985-000157
                                                                                         •
            Case 3:18-cv-00180-SB                Document 19-1            Filed 10/11/18         Page 158 of 600
RP Date ID: Apr 6 2012


                                                TPC ROJ SERVICE AREA                        COLEMAN-FIRE, BETHANY
          THE                                   6640 SW Redwood Ln
       Portland                                 PORTLAND OR 97224
                                                ROI Enc Notes Report
         Clinic.
                '" spccm
                l're   . l';~ m
                              . )~

   Progress Notes (continued)
   Richa Uppal, MD at 4/6/201210:27 PM (continued)
   worsening. The problem occurs every few minutes. The cough Is productive of sputum. Associated symptoms
   include ear congestion, headaches, nasal congestion, postnasal drip, rhinorrhea and a sore throat. Pertinent
   negatives include no chest pain, chills, fever, heartburn, hemoptysis, myalgias, rash, shortness of breath,
   sweats, weight loss or wheezing.
   Sore Throat
   This is a new problem. The current episode started 1 to 4 weeks ago. The problem has been gradually
   worsening. The pain is moderate. Associated symptoms Include coughing, headaches, a hoarse voice, a
   plugged ear sensation, swollen glands and trouble swallowing. Pertinent negatives include no drooling or
   shortness of breath.

   Bethany does not have a problem list on file.
   Bethany has a past medical history of Allergy and Immunotherapy (May 2006).

   ~~~t~}~~(~~EJf::ft2nmlr4'~Mi,:B ·~;~f!Er~~·:ms!J;t::~;:s ::_'Lc;)zr:r:•:::z::.::i:i~L::~a;: .Dispense ·:'E''':Y'?.fiemci'::::2:
                                            1


    • ferrous gluconate (FERGON) 324               Take 1 tablet by mouth 3 (three}             90 tablet            11
      MG tablet                                    times daily.

   Bethany is allergic to ceclor.

   Review of Systems
   Constitutional: Positive for activity change. Negative for fever, chills and weight loss.
   HENT: Positive for sore throat, hoarse voice, rhinorrhea, trouble swallowing and postnasal drip. Negative for
   drooling.
   Respiratory: Positive for cough. Negative for hemoptysis, shortness of breath and wheezing.
   Cardiovascular. Negative for chest pain.
   Gastrointestinal: Negative for heartburn.
   Musculoskeletal: Negative for myalgias.
   Skin: Negative for rash.
   Neurological: Positive for headaches.



   PArtrti~~~~az-r~~r~J1~~~~~~~~~~]~ffm2~~~~k~~~~~l1
    Physical Exam
   Constitutional: She appears well-developed and well-nourished. No distress.
   HENT:
   Head: Norrnocephalic and atraumatic.
   Right Ear: External ear and ear canal normal. A middle ear effusion Is present.
   Left Ear. External ear and ear canal normal. A middle ear effusion is present.
   Nose: Mucosal edema and rhinorrhea present Right sinus exhibits maxillary sinus tenderness. Left sinus
   exhibits maxillary sinus tenderness.
   Mouth/Throat: No uvula swelling. Posterior oropharyngeal edema and posterior oropharyngeal erythema
   present. No oropharyngeal exudate.
   Skin: She is not diaphoretic.


   Printed on 3/9/201511:14 AM                                                                                         EXHIBIT 1
                                                                                                                      PART 1 of 2
                                                                                                                 Page 158 of 1248

                                                                                                                STN D 18-03985-000158
                                                                             •
            Case 3:18-cv-00180-SB          Document 19-1        Filed 10/11/18       Page 159 of 600
RP Date ID: Apr 6 2012



                                         TPC ROI SERVICE AREA                    COLEMAN-FIRE, BETHANY
          THE                            6640 SW Redwood Ln                      MRN~
       Portland                          PORTLAND OR 97224
                                         ROI Enc Notes Report
                                                                                 DOB-Sex:F
                                                                                 Enc. Date:04/06/12
               Clinic.

   Progress Notes (continued)
   Richa Uppal, MD at 4/6/2012 10:27 PM (continued)




   1. Sinusitis
   2. Upper respiratory infection
   3. Acute serous otitis media of both ears




   Use cough syrup, decongestants and steroids. Only if worse, use antibiotics. Drink fluids. Call if not better.
   Current outpatient prescrlptions:ferrous gluconate {FERGON) 324 MG tablet, Take 1 tablet by mouth 3 {three)
   times daily., Disp: 90 tablet, Rfl: 11; azithromycin {ZITHROMAX) 250 MG tablet, Take 2 on day one and then
   one tab daily for next 4 days, Disp: 6 tablet, Rfl: 0; fluticasone (FLONASE) 50 MCG/ACT nasal spray, 2
   sprays by Nasal route 2 {two) times daily., Disp: 16 g, Rfl: 2
   guaifenesln-codelne {TUSSI-ORGANIDIN NR) 100-10 MG/5ML syrup, Take 10 mls by mouth 3 {three) times
   daily as needed for Cough., Disp: 200 mL, Rfl: 0; predniSONE {DELTASONE) 5 MG tablet, Take 2 tabs on
   day 1 and 2 , then take one tablet daily for 2 days and then half tablet daily for 2 days and then stop, Disp: 7
   tablet, Rfl: 0
   pseudoephedrine {SUDAFED) 60 MG tablet, Take 1 tablet by mouth 2 {two) times daily as needed for
   Congestion., Disp: 30 tablet, Rfl: 0




      Electronically signed by Richa Uppal, MD at 4/6/201210:31 PM


   OP Notes
     No notes found.

   Other Orders (04/06/12- 04/06/12)
   azithromycin (ZITHROMAX) 250 MG tablet (2919717]                                                          Expired
      Ordering user: Richa Uppal, MD 04/06/12 1348              Authorized by:   Richa Uppal, MD
      Frequency:     04/06/12-04/11/12 2359
      Electronically Richa Uppal, MD 04106/121348
      signed by:
   predniSONE (DELTASONE) 5 MG tablet [2919715]                                                              Expired
       Ordering user: Richa Uppal, MD 04/06/12 1348             Authorized by:   Richa Uppal, MD
       Frequency:      04/06/12- 04/16/12 2359
       Electronically Richa Uppal, MD 04/06/12 1348
      signed by:
   Printed on 319/201511:14 AM                                                                           EXHIBIT 1
                                                                                                        PART 1 of 2
                                                                                                   Page 159 of 1248

                                                                                                   STN D 18-03985-000159
                                   •
            Case 3:18-cv-00180-SB           Document 19-1    Filed 10/11/18      Page 160 of 600
RP Date 10: Apr 6 2012



                                           TPC ROI SERVICE AREA               COLEMAN-FIRE, BETHANY
          THE                              6640 SW Redwood Ln                 MRN:202396
       Portland                            PORTLAND OR 97224
                                           ROI Enc Notes Report
                                                                              DOB:-Sex:F
                                                                              Enc. Date:04/06/12
         Clinic.
   Other Orders (04/06/12 • 04/06/12) (continued}

   fluticasone (FLONASE) 50 MCG/ACT nasal spray (2919716}                                                 Expired
       Ordering user: Richa Uppal, MD 04/06/12 1348       Authorized by:      Richa Uppal, MD
       Frequency:     BID 04/06/12-365 Days
       Electronically Richa Uppal, MD 04/06/12 1348
       signed by:
   pseudoephedrine (SUDAFED) 60 MG tablet (29197141                                                       Expired
      Ordering user: Richa Uppal, MD 04/06/12 1348           Authorized by:   Richa Uppal, MD
      Frequency:     BID PRN 04/06/12-10 Days                PRN Reasons:     Congestion
      Electronically Richa Uppal, MD 04/06/121348
      signed by:


   Order-Level Documents:
     There are no order-level documents.
   Encounter-Level Documents:
     There are no encounter-level documents.




   Printed on 3/9/2015 11 :14 AM                                                                      EXHIBIT 1
                                                                                                     PART 1 of 2
                                                                                                Page 160 of 1248

                                                                                                STN D 18-03985-000160
 Case 3:18-cv-00180-SB

                        •           Document 19-1

                                                                       -
                                                             Filed 10/11/18   Page 161 of 600




Quality Assurance Report                                          releasr~I NT
Request Information

   Report Date:     March 24, 2015                       RP ID:   2185397
   Patient Name: COLEMAN-FIRE, BETHANY

   Provider Name: PORTLAND CLINIC- SOUTH



Quality Assurance Information


    Special Request:      - Seen By:   Dr. Rlcha Uppal




    Special Request Included? YES

    Secondary ID Confirmed?        YES

    QC Notes:




    Chart Reviewed By:     Duxx Dejaresco

                  From February 1, 2012 to Present




                                                                                              EXHIBIT 1
                                                                                             PART 1 of 2
                                                                                        Page 161 of 1248

                                                                                       STN D 18-03985-000161
                                                                            •
               Case 3:18-cv-00180-SB          Document 19-1     Filed 10/11/18   Page 162 of 600



Nikol Niemeyer

From:                             Monica Harris
Sent:                             Friday, January 30, 2015 9:58 AM
To:                               Nikol Niemeyer; STPteam
Cc:                               Faxes Forwarded
Subject:                          Bethany Coleman-Fire
Attachments:                      A2e7193a7-34d9-4052-9323-7e63d78b3081.11F

Follow Up Flag:                   Follow up
Flag Status:                      Flagged




Monica Harris I Disability Administrative Specialist I The Standard Standard Insurance Company
900 SW Fifth Avenue I Portland, OR 97204 Phone 971.321.3288 I Fax 971.321.0000 mharris3@standard.com 1
www .standard.com



--Original Message---
From: RightFax Email Gateway
Sent: Friday, January 30, 2015 9:18AM
To: Start Faxes
Subject: A new fax has arrived from 123+++++++ (Part 1 of 1) on Channel10

1/30/2015 9:17:09 AM Transmission Record
       Received from remote ID: 123+++++++
       Inbound user ID STARTFAXES, routing code 8400
       Result: (0/352;0/0) Successful Send
       Page record: 1 - 2
       Elapsed time: 00:44 on channel10



Fax Images: (double-click on image to view page(s)]




                                                                                                  EXHIBIT 1
                                                         1
                                                                                                 PART 1 of 2
                                                                                            Page 162 of 1248

                                                                                          STN D 18-03985-000162
Case 3:18-cv-00180-SB                                  Document 19-1                              Filed 10/11/18 ,00)1/000%
                                                                                                                     Page 163 of 600
           01/30/20.::.

                      ~Wright
                                           ~:x     123-u• .. •
                                                                                '"                              ......
                                                                                                                1Yitls.¥F.

                      U. ..emaine LLP                                                                           ~.OR
                                                                                                                ..._,,___
                                                                                                                               ll




                                                                          FAX COVI::ft $H!::ET
                                                                                                                --
                                                                                                                I!Cn!~-
                                                                                                                      -
                                                                                                                ~11'f.&W-




                       Dale:                     January JU, lU1:,0                 From:     Bethany l. coklfnan-Flre
                       Tlmeoent                  9:1-4AM                            Telephone: (503) Tra-5439
                       Total pagea: 3                                               'FBX:     {!i03) 77&-5299
                       Qncll.ldlng <10VOf Pl'90)


                       SEND TO:
                       Name:                                        Co""'arry 1Confirmation                 Fax ntnber:
                                                                    number:
                       Standard Ins. Co.                                                                    971-321-6400


                      COMMENTS:

                      Long T•nn Disability ln•urance- Atttondlng Physk:lan'• Statamant




                      _ _ _ , . . _ . . _ . . . . . _ , .. pooo ......




                      -________........... ________
                      ,_lll<lfl>t,.._.....,.lr•S:C.241.DCIOr--...-"·,.,....,""""
                      0...,......,

                      =---===~~:
                                                   •
                                                                    - ......--
                                                                    C~ooe-.H...-- I

                                              . .- ..... ___........___     . . . . ..
                                                                          ·~~




                           =
                           --                I                              --
             Sml!hrd Insutaace CompaiJJ
             _...,... _ _                        -.:Do.:~uo   ... m ...   ~-­
                                                                                                        ~T-J>\ooo.bi.IJ.ti-.­
             I'Or---Ol..,.,.                                                                           ~Ath:o!lln(~'s's-......n ..




             --
             1. Ltl'<>~w.atloa


             c:...--
             - -C:OOM<o
                  1100_,£1!!11
             -d'l4.
                        ______
                                      . . . -ci.~,
                                     7U ·'I
                                                                "" "
                                                   fat li~-b nf-F                           3P9·iZ-'1::7k-fk,.._,
                        _,;"Mo.-An. .4{.<-J, M-<                                               , '""' t:.l~&.,.r....t .e.r-Pd~
                                                                           .
                                                                                 -- . . o-
                  M--,

                                                                                                                              -
             . --                                                               --o
             ·--     .. - ...
              --..2:.!t:.... -
             . -·"""OotoA.-
                                           Jii:/11                                            u
                                                                                                       ~-
                                                                                                                       _....:lQ.___


              '
               - -
                -
                  --
                  -


            . ......,.                 -
                                             o-
                                             o•
                                             o-
                                             o- ~
                                                       (2
                                                                                ---
                                                                                --·-o---
                                                                                0-
                                                                                                                                    ·-
            1·---·--·-
             HO----·--- .~(1.                                                                                                        -

            ··--- -
             Dt.• _ _ _ _ _ , , . _
                                                         o ... ~
                                                                   nYoo


            ·---
                                                                          ~




                                                                                                                                         ..
             _,. ___
             __ ..,_~ _ _,...                                   2l~•~V

                                                                          ~--                          ""   z
                                                                                                                 "                            ...,,
             -·--·                               1V.fa,h/, • 1-/(Pr,c !(.J(Ii!l. "
                                                                                                            '1,'/& I
                                                                                                                         '    '"
             ·-------~- --·
                                                   fZUt ll<t                                                                        /.



             --
             -·-
             -          --  -                                                   ~                 ·-                     ~
                                                                                                                             ·---
                                                                                                                                                            EXHIBIT 1
                                                                                                                                                           PART 1 of 2
                                                                                t0.,1t                                                                Page 163 of 1248

                                                                                                                                                      STN D 18-03985-000163
                                     Case 3:18-cv-00180-SB                                                  Document 19-1                                     Filed 10/11/18            Page 164 of 600

      01/30/2015 10: 18AN FA:<                                            123·+~+                                                  @AD                                                                                (jt]00)2/o)002
          .....-
.....·.


              Standard Insurance Company
              lnlrloyt::e 'BcnctitS Dcpuc:u::n.c 800.~58.11$.", Tt~tl 91t!2J .&lOQ Fhx.                                                                                          Lung T'"rm Disability lusLII1illt:e
              l"O nox i?OOO Ponlitond OR 912(18                                                                                                                                  Attending Physiclllll's Statement

              ~. As..essme<~t
                   Data f'(n recommardea!p.Uenllh~stopworklng ---Jf'JlL!Ic__,.... WI'&'?                                                                     t4m w.rrfc. .: q cco,...,t:? o', fto>ti ·--=-~
                   Desoibe Ooe pafioofs             "'~'i"'· oner•1Siand copnlt~~ llmll:llioJl'j'il """' ;ac!'ilyOmitatioo•                                     ~-- ·      A".,..   .d . t:.d"11 tw.h l!i!fw>r           _d,/_ 'IL
                               M I              f            l'fflllf(!( ( {un, .,_'f1!!!!1.JE.-'1M!._i./_-fllw.~./L'f£;'(!.  /l •>'JU,~~...E
                                                                                                                           D':.&:;.                     I> •~:.:..:,.:....,...-.,.-.,....--·-~~--.
                                                                                                                                         '.<lt,!u-""-'L(?.!:.
                   HCiw aonq     fto~to•'J date:w.ll1he de~rtDL!d 1r:nlt2!lo~s m"rtl'lt t~atli!nt? _ _ _-::3:...!:21~!:1.yy,.,.~?__i_IUJ~
                                                                                                                                      1
                                                                                                                                         ,a~··J¥0!:2,'~
                                                                                                                                       f2{i.       ~~~·?;t
                                                                                                                                                        "'-~~~A.~Jr,L~·~ffi.·
                                                                                                                                                                          !:1!•/.-iW!:'k:~!~-~~~r;p~-,..,.
                                                                                                                                                                                        At,
                   liS: lheopll'llenta:rrptt.ant1omanageJn!Wranc!! bl!llnertts7 £ Yol!s 0 No                                                                                                                                     V
                   It 010, ioJ: f'lo!' f'OAII,..nt Mm...,.r,.,t Mo llfll"o~lnt..,..mPnn,p.•fl hj>lfl rr.AA•')" 1h,..l!'19:(1/t'l\.,.l,~l'll!l'lll'?    DYeo\1      D N~•


              4. Treatment




                   2.
               Ftiooa        ri~    ,           ,                                                                                    at)!         ... · · .............     ..          .._.   -rsii'tU         ZIP
                                                                                                                                                                                                               1
                   Wlfl1 PEfll90nBbleYtcrk arPJiuitE ~n~::ICB'Iio"W could lheemploysr'f')l~.a~~~ ~rKIMdua~10 rett:rn lo_:wcrk? PM.a~.up~...if:;\                                                          ,.                      _A
                                                                                                                                                                                                                         1
                   _ca.. ..,(!(.. 7St ,.f,._..\                        ~ lc>..J.l,!oo-~~·/c~ he ~KUt/.Jec,{ ·.;,;.~. t//c~-rA fd .ow_rnt..""'
                           -lt-o.I..._.J?/Vn w                  ,~., .,;/;t, · rhi"A;rr!:.t;-1 1- ":! /1~' at:k 'x '5. l~u>?>~? - S/7~ '"~ (/
                   A"cssme<l81lO•ellme.. oooc,\Oii<&Todbv:                                    ~ / ahJ.<.#<.f                          J   -/ikWI                     Vi/~~ .<!.~V~

              ~::::~""'''""'
               0
                             ••••hwk><aoo•""'"' •~h•~ ur{.,:!:.,~~:!r ~-:;:oJ.t~·•l~•••••-
                         E!regganrdcn, IJ1txlllJOiilent find'~. 1ubjat:tiw carnFIBIIIta out Oil prapcrttQn to cbj~tv.e 11ncfngs, b':zorre or QQltr.a,(1:.;1ory (bs~nQI"'$.
                   U      Deper'lden~OII(trug~rr.l!!dc~llor:.HI!Iln=~.mjj. _ _ _ _~---------------------~~-----
                   0     U1har l'f.IOU       t:tM'rio"



                   omc:lt:Je pstiW'llll cl)l't(Jllon &'riQ; u-     Ql'l~C"I ~TIIPI'Urn~:
                                                                           D                         l"!ci:'.:N~rw ~11"'-Nc:IJ                D       u~t:hilngsd O~t~~~roa;~           /
                   'I/¥:.Ad0 rou e4:p!d a runclaman1alor TIBrkEclf!ha.lge 1nflal:l8n1~oondlll01'?                                 0 ~r D Condition expected 10 ~I'E!8S               rnfo!XfiiOI'I .l!:lc~[td 10 ~


                   w ..n.doyou an"c:P-1t' the Dl!llt~~:M oetr re-~ur1. tc ..,..crKt                 -t:iifate ;jttnlta~l.!lltl 1:101:. - - - - - - - - - - or, Un~l:ltE to'diJI&rmr.a, bstBUII!I               a: - - - - - -
                                                                                                  ---------------------------------------------~UP~------'m~n~~


              6. Acknowledgement




             .Si 3379                                                                                                                11 of 15                                                                        EXHIBIT 1
                                                                                                                                                                                                                    PART 1 of 2
                                                                                                                                                                                                               Page 164 of 1248

                                                                                                                                                                                                               STN D 18-03985-000164
                  Case 3:18-cv-00180-SB                           Document 19-1        Filed 10/11/18            Page 165#292
                                                                                                                          of 600


                                                 •
    RP Date ID: Apr 14 2014                                                                  0 4 / 2 1 1 - 13:56               P.OOB/010




           LAST NAME, First                             Clinical Vestibular Lab              March t, 2014                  2



                Gaze .................................................. Normal.

           Optokinetic eye movements:

                Optokinetic 20°/sec
                   20•/sec ....................................... 17.0, 17.8°/sec (normal velocity> 13.37°/sec, mean 22.52).
                   Eye Velocity Asymmetry ...........Normal and symmetric. (Normal is <30%)

           VNG:

           Positional
               Symptoms ......................................... None reported.
               Eye recordings .................................. Negative.

           Right Dix-Hallpike
               Symptoms ......................................... None reported.
(             Video Observation ........................... No torsional nystagmus observed.
              Eye recordings .................................. Negative.

           Left Dix-Hallpike
               Symptoms ......................................... None reported.
               Video Observation ........................... No torsional nystagmus observed.
               Eye recordings ..................................Negative.

           Headshake
              Symptoms ......................................... Rocking sensation.
              Eye recordings .................................. Negative. No significant post-shake nystagmus observed.

           Caloric
               Response amplitude ......................... 12-23•/sec (normal is >10°/sec)
              Caloric weakness .............................. l2%, in the right ear (normal range< 25%)
               Directional preponderance ............... 14%, to the right (normal range< 25%)

           Vestibular Evoked Myogenic Potential (VEMPl studies:

                Recognizable and reproducible waveforms corresponding to the Vestibular Evoked Myogenic Potential
                were elicited by auditory stimulation of each ear with 90 dBnHL rarefaction 500 Hz tone-burst stimuli.

                Inter-amplitudes ............................... Right ear: 115.40 1-1V (normal range 15-3371-!V)
                .......................................................... Left ear: 56.92 1-1V (normal range 15-3371-!V)
                .......................................................... Difference= 34% (normal range <33o/o)

               Latency ....................................Right ear: PI= 17.67 msec (normal range 13-18 msec)
                                                                       Nl = 28.00 msec (normal range 19-26 msec)
               ............................................. Left ear: PI = 17.00 msec (normal range 13-18 msec)
                                                                       Nl = 26.00 msec (normal range 19-26 msec)

           Clinical Relevance of Test Results:

           • Peripheral Audiological: ...................... Hearing sensitivity is normal for age. Word recognition in quiet is
                                                               good at 96% correct for the right ear and I 00% correct for the
                                                               left.

                                                                                                                                      EXHIBIT 1
                                                                                                                                     PART 1 of 2
                                                                                                                                Page 165 of 1248

                                                                                                                                STN D 18-03985-000165
             Case 3:18-cv-00180-SB                 Document 19-1             Filed 10/11/18          Page 166H292
                                                                                                              of 600P.009/010


                                      •
RP Date ID: Apr 14 2014                                                           0 4 1 2 1 1 - 13:56




       LAST NAME, First                    Clinical Vestibular Lab                March£, 2014              3




       • Evoked Potentials ................................. There is no evidence of increased endolymphatic pressure in either
                                                               ear.

       • CNS eye movement control .................. Nonnal cortical, brainstem and cerebellar control of eye movements.
       • Peripheral vestibular: .........................•. Nonnal symmetric horizontal semicircular canal generation of
                                                              compensatory eye movements. The absence of spontaneous or of
                                                              significant positional nystagmus suggests nonnal function or
                                                              adaptation. Hallpike tests do not confinn the presence of either
                                                              posterior or anterior canal benign paroxysmal positional vertigo
                                                              (BPPV).

       • Vestibulocolic reflexes ......................... Bilaterally nonnal saccular and inferior vestibular nerve function.
                                                               The minor asymmetry is unlikely to be clinically significant.



       PHYSICIAN'S INTERPRETATION:

           1.) This patient has normal hearing bilaterally
           2.) There is no evidence of endolymphatic hydrops/Meniere's disease in either ear.
           3.) The oculomotor examination is normal.
           4.) There is no significant gaze evoked, spontaneous, positional or headshake evoked nystagmus.
           5.) There is no objective evidence of benign paroxysmal positional vertigo (BPPV).
           6.) Horizontal semicircular canal responses to caloric stimulation are normal.
           7.) Vestibular evoked myogenic potentials are normal bilaterally consistent with normal saccular
               and inferior vestibular nerve function, with no evidence of superior semicircular canal
               dehiscence.




       Jeffrey J. Brown, M.D., Ph.D.
       Director, Audiology and Vestibular Laboratory
       Legacy Good Samaritan Hospital

       *Raw data available upon request.




                                                                                                                           EXHIBIT 1
                                                                                                                          PART 1 of 2
                                                                                                                     Page 166 of 1248

                                                                                                                    STN D 18-03985-000166
                                                            •
     RP Date ID: Apr 14 2014
                              Case 3:18-cv-00180-SB                     Document 19-1                 Filed 10/11/18                    Page 167 of 600
                                                                                                                                                 #292 P.010/010




~,~,~~~~~'----------------------------T.R~E~F~ER~R~E~D~B~~~.                                  ------r--               ~
                              LEGACY HEALTH SYSTEM                                                                   =
 ~
                                                                                                                     ! ~1 /I I I I I I I UI I I/1 1 1 1 1
                        Good Samaritan Hospital
                Audiology Services & Vestibular Laboratory REASON FOR REFERRAL: NAI                                            LGS VESTIB & AUDIOLOGY APT 01: 411412014
 LEGACY                1040 N.W.llnd Ave., #460, Portland, OR 97210                                                                                                              CLINIC
 Ill A L1 M                                                                                                                                                                       LABEL
                        Phone: (503) 413-8154 Fax: (503) 413·6944                                           AGE                     SEX                     DATE
                                          STANDARD PURE-TONE AUDIOMETRY                                           EXTENDED HIGH FREQUENCY AUDIOMETRY
                                                     FREQUENCY IN HERTZ                                                                   FREQUENCY IN HERTZ
                                                                                                                             9000   10000 11200     12500   14000       16000   18000




                                                                                                                                              ''
                  30                                                                                                          f--+--+;---l--+v--f/+-i:--i"
                  ••                                                                                                          f--+--+!---l-;-f--+---i:--i••
                                                                                                                              1--+-i:--tv++-+---.,f----lso
                                                                                                                              1--+~--~-r-r-~~ro
                                                                                                         "'                                 !/
                  70r-----1-------ir-~--t--+--+--i--,_~r--r~70                                                                 f--+---t+-+---+--f---l---!70

                  M~-------jf-----t--T--f--t--+~r--r--r--+__,80
                                                                    '                                                                     I
                                                                                                                               f--+~+--+---+--1---l---l~
                                                                                                                                      /:
                                                                                                                              1-/-,f--+:---1--+---+----i--i 90
                                                                                                           100                 ~-+--+:---1--t---+-~--i•oo

         R                                                                                                 110                                ;                                           110
                                                                                                                         (
         L
                                                                                                           ·~                  ~~~~·~~~~~~~.~
                                                                                                           AC MASKING LEVELS NON-TEST EAR
                                                                                                           BC MASKING LEVELS NON-TEST EAR
                              /EA.R-3A lnserl Earphones 0 TDH-50P Headphones
                          /
              AUDIOGRAM CODE
                                           No Response
                                                                             nnnltus:
                                                                             Description:
                                                                                              Right     Left
                                                                                                                  8
' ...ooAUlY               Right
                                EAR
                                  I   Lett Right I Left
                                                                                                                                        SPEECH AUDIOMETRY
                                                                                                      SAT MASK                          WORD RECOGNITION (WR):
                                      ~
   /Jr Con~ction
    (£»Phones)

       ......
      Unnlasked
                              6             h     k
                                            ,;::. Q
                                                                   ""'{Hz) 250   500                  (dB) (dB)              %         SL   HL MASK     %      SL                               HL


             "'< 0> s                                         E     Llml
                                                                    (dB)         /             R /(}                    1/;           Jo '10
                                                    ~
  Bone CondUction
      (Mutoi:l)

       ..... r; ~ ;::;                                        :< Weber       I                 L      /6                /()6 30 l((J

     --
      Unmasked
                                                    ;::1_     0:
                                                              It
   Acoustic Reflex                                                       I
 "'"""'{- ~)- -{~ r.~                               ~
                                                              " Bing R
                                                              z
                                                                                                                                    r1
COI'IInllalml (tro$sed)
 ·u· ... Uncomfortable loud~ lewis (UCL)
                                                    .r(
                                                              ~B~l                           SPEECH
                                                                                             MATERIALS
                                                                                                                 SAT Lists: {.,
                                                                                                                 WR Lists: (_ J1)[1 j~ ~
                                                                                                                                                            CD
                                                                                                                                                            CD
                                                                                                                                                                    0
                                                                                                                                                                    0
                                                                                                                                                                            MLV
                                                                                                                                                                            MLV')Zf
                                                                                                                                                                                   jZ1'

 -s- = Sound Held (Bolh eii!S)                                     (Audiometer Used: (;_    S{ 1, f              Test Rellabillly:        0_tlood.)                     Fair                Poor
Comments:

                                                                    WIVL /{-u
                                                                                                                                                   PATIENT LABEL

                                                                                                                                                                     EXHIBIT 1
                                                                                                                                                                    PART 1 of 2
                                                                                                                                                               Page 167 of 1248

                                                                                                                                                              STN D 18-03985-000167
             Case
RP Date ID: Apr      3:18-cv-00180-SB
                3 2014                   Document 19-1         Filed010/11/18     Page 168 #292
                                                                      4 / 2 1 1 . 13:54
                                                                                           of 600P.003/ 010



                          WEST PORTLAND NEUROLOGY
                                        JEFFREYJ. BROWN MD. PHD
                                   1040 ~ 22"" AVENUE, SUITE 630
                                        PORTL.AND;OREGON 9721 0
                             PHONE: 503-954-1566 FAX: 503-79&2742


       April 3, 2014




       Richa Uppal, M.D.
       800 S.W. 13th Avenue
       Portland, Oregon 97205


       RE: Bethany L. Coleman-Fire       (DOB:-


       Dear Doctor Uppal:

       Bethany Coleman-Fire is seen for evaluation of posttraumatic dizziness.

       Bethany is a very nice 30 year-old bankruptcy attorney, who was injured while in a cross walk,
       on February 19,2014, when slie was struck by a car. She was thrown up onto the hood, striking
       and breaking the windshield of the car. She struck the left posterior head. There was no clear
       loss of consciousness, but she was momentarily dazed and was bleeding. She was taken to the
       Emanuel ED, where a CT scan showed a parietal scalp laceration, but no intracranial lesions.
       She was examined and released.

       Subsequent to that, she had a strong positional vertigo. She was seen by physical therapy, who
       performed an Epley maneuver she thinks on the right side, which resolved that completely.

       She has been bothered, however, by continued attacks of dizziness. This is hard for her to
       describe, but appears to be a combination of a woozy ligbtheaded sensation. There is a
       momentary loss of balance. It can occur randomly, perhaps once or twice a day lasting moments,
       but followed by a mild decreasing nausea or wooziness. There are some cognitive difficulties
       when it occurs and she wants to sit down.

       It may be worse when she is stressed or when she gets up quickly from a chair. She has had no
       falls. There is associated loss of balance. She has had no fullness, ringing in the ears or hearing
       loss, and no further positional vertigo. Rapid movements seem to be a little more difficult for
       her. She is bothered in complex visual situations, when she is fatigued, and seemingly around
       her menses.




                                  WWW.WESfPORTLANDNEUROLOGY.COM

                                                                                                      EXHIBIT 1
                                                                                                     PART 1 of 2
                                                                                                Page 168 of 1248

                                                                                               STN D 18-03985-000168
                                •
             Case
RP Date ID: Apr 3 20143:18-cv-00180-SB    Document 19-1        Filed 10/11/18       Page 169 H292
                                                                                             of 600P.004/ 010
                                                                     0 4 / 2 1 / - 13:55




       RE: Bethany L. Coleman-Fire
       April3, 2014
       Page2

       She is having chronic daily headaches. She does have a remote history of infrequent moderate to
       severe migraines, but these are very different in that they are bilateral, less intense, steady, not
       accompanied by nausea, vomiting or light sensitivity. Ibuprofen takes the edge off.

       All of her symptoms seem to be improving gradually. She has had no further imaging since her
       ED visit. She has tried to go back to work unsuccessfully. Her tolerance for work and efficiency
       is somewhat limited.

       She has been seen by Dr. Catherine Ellison, but did not feel that she got of her questions
       answered.

       REVIEW OF SYSTEMS: She has noticed that she is very thirsty and drinking a lot of water,
       but is urinating normally since the accident. She denies any other potentially endocrine changes.
       There is no anosmia. She reports some paresthesias of the legs, which she thinks might be
       sciatica. She is having some anxiety and depression. She snores loudly at night.

       PAST MEDICAL HISTORY: Her past medical history includes allergies. She is taking
       allergy injections twice a week. She has no surgical history.

       MEDICATIONS: She is on no medications.

       ALLERGIES: She does have a history of reaction to cephalosporin.

       SOCIAL IDSTORY: She is a nonsmoker. She lives with her wife. She never drinks alcohol.
       She is not getting any regular exercise. She is not currently driving.

       FAMILY HISTORY: Her family history includes cancer, diabetes and migraine.

       PHYSICAL EXAMINATION: She is an alert, healthy, intelligent woman, who is in no acute
       distress. Color is good. Skin is warm and dry. Capillary fill is normal. Heart rate is regular.
       There are no murmurs or bruits. Supine blood pressure is 110/80 and standing 120/80.

       External auditory canals are clear. TMs are normal. There is normal hearing voice and forks.

       Visual fields are full. Extraocular motions are normal. Saccades, pursuit and head thrust are
       normal. Pupils are equal and normally reactive. Optic fundi are benign. There is normal facial
       symmetry and sensation. Tongue protrusion is midline.

       She has normal power, tone, rapid alternating and fine motor control in all limbs. She has
       normal light touch, joint position and vibration sense in all limbs. Finger-to-nose testing is
       normal and there is no past pointing. Romberg is negative.



                                                                                                       EXHIBIT 1
                                                                                                      PART 1 of 2
                                                                                                 Page 169 of 1248

                                                                                                STN D 18-03985-000169
             Case 3:18-cv-00180-SB          Document 19-1        Filed 10/11/18      Page 170H292
                                                                                              of 600


                                 •
RP Date ID: Apr 3 2014                                                0 4 / 2 1 1 - 13:55          P.OOS/010




          RE: Bethany L. Coleman-Fire
          April 3, 2014
          Page 3


          Heel, toe and tandem walking are normal. She veers to the left with the eyes closed walking and
          has a leftward rotating Fukuda test.

          Gait is nonnal, with symmetric arm swing and smooth turns in both directions, although she
          hesitates a bit turning to the right as this feels odd to her.

          Reflexes are briskly symmetric at 3+ at the knees, ankles, biceps and triceps.

          VIDEO INFRARED OCULOGRAPHY: Under video infrared oculography, there is no resting
          or gaze evoked nystagmus. The VOR is symmetric. Ocular tilt reactions are nonnal. There is
          no post head shake nystagmus. Hallpike maneuvers are negative bilaterally.

          IMPRESSIONS: Certainly her initial posttraumatic vertiginous dizziness is benign paroxysmal
          positional vertigo. It is possible that her current symptoms of episodic dizziness are a minor
          manifestation of some residual crystals laying in one of the semicircular canals, but these are not
          enough for me to absolutely make the objective diagnosis.

          Her chronic daily headaches are likely a result of her mild concussion, and her dizziness is very
          possibly a result of this as well.

          That being said, her lateralizing features in terms of rotating to the left walking and on Fukuda
          testing make me suspicious of a more fixed vestibular lesion such as a posttraumatic hydrops or
          vestibular neuronitis. I think it is worth further testing for this to include VNG, audiogram,
          electrocochleography, and evoked myogenic potentials, which I have ordered.

          All of her symptoms are going to be getting better gradually in a waxing and waning fashion.
          With regards to this, about three months is a good time to think that she will be able to tolerate
          most of her activities. She needs to understand that she should not push through the wall when
          she becomes fatigued and needs to back off, her brain is healing, and she needs to rest a bit more.
          All of this was discussed with her.

          I reviewed the pathophysiology of BPPV and the recovery pattern from mild concussion. I will
          see her back after her testing.

          Sincerely yours,




          Jeffrey J. Brown, M.D., Ph.D.
          JJB:gts


                                                                                                        EXHIBIT 1
                                                                                                       PART 1 of 2
                                                                                                  Page 170 of 1248

                                                                                                  STN D 18-03985-000170
             Case 3:18-cv-00180-SB       Document 19-1      Filed 10/11/18     Page 171#292
                                                                                        of 600P.OOB/010
RP Date ID: Apr 3 2014                                          0 4 / 2 1 1 - 13:55




                           WEST PORTLAND NEUROLOGY
                                     JEFFREY J. BROWN MD, PHD
                                 1040 NW 22N° AVENUE, SUITE 630
                                   PORTLAND, OREGON 9721 0

                            PHONE: 503-954-1566 FAX: 503-796-2742




         Patient: Bethany Coleman-Fire
         DOB:-
         Date: 4/3/14


                         VIDEO INFRARED OCULOGRAPHY PROCEDURE NOTE


         Video binocular infrared oculography was performed at the bedside. Horizontal vertical
         and rotational eye movements were recorded In the standard fashion. The procedure
         was videotaped, reviewed and stored.


         Procedures performed: 1) Fixed spontaneous and gaze evoked nystagmus in the dark.
         2) Sinusoidal nystagmus testing of the horizontal and vertical vestibule-ocular reflex
         (VOR) at low, medium and high frequencies, 3) Ocular tilt reaction testing, 4)
         Evaluation for post-headshake nystagmus, 5) Positional testing and 6) Bilateral Hall pike
         testing.

         Description: There is no resting or gaze evoked nystagmus. The horizontal VOR at
         low, medium and high frequencies of rotation are normal and symmetric. Vertical VOR
         Is normal. Ocular tilt reactions are normal. There is no post head shake nystagmus.
         Positional testing does not elicit symptoms or nystagmus. Hallpike maneuvers are
         negative bilaterally_


         Impression: Normal video infrared oculography




         Jeffrey J. Brown MD, PhD
         Otoneurology




                                                                             www.westportlandneurology.com
                                                                                                     EXHIBIT 1
                                                                                                    PART 1 of 2
                                                                                               Page 171 of 1248

                                                                                              STN D 18-03985-000171
 Case 3:18-cv-00180-SB            Document 19-1       Filed 10/11/18   Page 172 of 600




Quality Assurance Report
Request Information

   Report Date: April 21, 2015                     RPID: 2253868
   Patient Name: COLEMAN-FIRE, BETHANY

   Provider Name: BROWN, DR JEFFREY



Quality Assurance Information


    Special Request:    -Seen By: BROWN, DR JEFFREY




    Special Request Included? YES

    Secondary ID Confirmed?      YES

    QC Notes: on pp 2-5, patient's D O B i s - Enclosed are all
              records supplied by medical facility for requested
              dates of service




    Chart Reviewed By: Jennifer Neyra

                From February 1, 2012 to Present




                                                                                       EXHIBIT 1
                                                                                      PART 1 of 2
                                                                                 Page 172 of 1248

                                                                                STN D 18-03985-000172
  Case 3:18-cv-00180-SB             Document 19-1       Filed 10/11/18   Page 173 of 600




Medical Record Request Complete

 Customer Information


    Report Date: March 24,2015                  RPID:     2185397
    Client Name: Standard Group Benefits CLAIMS

                                                 Req. By:    KM:Necole



 Patient Information

    Name: COLEMAN-FIRE, BETHANY

    D.O. B.:                                     Policy/Cert: OOVW3181 KM:Necole . ·

    Special Requirements:
       -Seen By: Dr. Richa Uppal




 Provider Information

    Provider:       PORTLAND CLINIC- SOUTH           /21r7                            · .··
                    6640 SOUTHWEST REDWOOD LANE           'Pioye&                     ·
                    ATTN RELEASE OF INFORMATION/JACKIE                        /3s11Gffts
                    PORTLAND, OR 97224

    Phone:        (503) 620-7358               Fax: (503) 620-5348



 Electronic Order Data (If Applicable)


           Patient Name:                      IRE, BETHANY
           Patient DOB:
           Patient SSN:
           Policy Number:          OOVW3181 KM:Necole



           Provider Data:          Dr. Richa Uppal
                                   800 SW 13th Ave

                                   Portland, OR 97205
                                   503-221-0161

                                                                                          EXHIBIT 1
            \.,l,ff'lv\                                                                  PART 1 of 2
                                                                                    Page 173 of 1248
          ~;}l:&.:,J ~~-
                                                                                   STN D 18-03985-000173
                                                                     •
  Case 3:18-cv-00180-SB               Document 19-1      Filed 10/11/18   Page 174 of 600




                                                                 .   .    ·~~                .
Medical Record Request Complete                                  releas~Kl~OINT~,           ..
 Customer Information


    Report Date: May 5, 2015                      RPID:     2253869
    Client Name: Standard Group Benefits CLAIMS

                                                  Req. By:    KM:Necole



 Patient Information

    Name: COLEMAN-FIRE, BETHANY

    0.0.8.:                                       Policy/Cert: OOVW3181 KM:Necole

    Special Requirements:
       ·Seen By: Ellison, Dr. Catherine
                                                                          RECEIVED·.
                                                                           MAY 0 6 201
 Provider Information

    Provider:        OREGON CLINIC
                     1600 NE BROADWAY
                     ATTN MEDICAL RECORDS- HEATHER
                     PORTLAND, OR 97232

    Phone:        (503) 963-3100                Fax: (503) 459-5398



 Electronic Order Data (If Applicable)


           Patient Name:
           Patient DOB:
           Patient SSN:
           Policy Number:           OOVW3181 KM:Necole



           Provider Data:           Ellison, Dr. Catherine
                                    5050 Ne Hoyt St STE 315

                                    Portland, OR 97213
                                    503-963-3100

                                                                                          EXHIBIT 1
Clh~""'­                                                                                 PART 1 of 2
~~~~-3l1Lt                                                                          Page 174 of 1248

                                                                                   STN D 18-03985-000174
                Case 3:18-cv-00180-SB                               Document 19-1                      Filed 10/11/18                    Page 175 of 600
RP Date JD: Mar 2 2015


                                                                 TPC ROI SERVICE AREA                                           COLEMAN-FIRE,BETHANY
                                                                 6640 SW Redwood Ln                                             MRN~

        P8'rtland                                                PORTLAND OR 97224
                                                                 ROI Enc Notes Report
                                                                                                                                DOB-Sex:F
                                                                                                                                Enc. Date:03/02/15
                    Clinic.
                     U'e Yjw:ialk~ in ypu.

   Reason for Visit
     Follow-up
   Dia noses
      Reaction, adjustment, with anxious, depressed mood                                            • Primary
      Post concussion syndrome
      Insomnia
      Iron deficiency anemia

   Medications
   Ordered Medications
   ::::::'i:i; ::-j•;g,; t;::: ~·:::;:s:;;::: :~2:::::rc:::· •:·L'' :O:'i":ij;:·f:t;:'(c;'::c !:•_~,L', .t!i~P L:: :'~•·•' ::; Re_fin~. :· ,, : ' siari _,_ '• <' > ';<:,i:nd ·,,:.;;;-::;.: :··
        buPROPion (WELLBUTRIN XL) 300 MG 24 hrtablet             90 tablet                                              3                .. 3i2i2015 ...........3/1/2o1s·· .... ..
          Sig- Route: Take 1 tablet by mouth every morning- Oral
        trazodone (DESYREL) 50 MG tablet                         30 tablet                                              0                    3/212015                      411/2015
          Sig - Route: Take 1 tablet by mouth nightly • Oral

   Vitals • Last Recorded
   \L~sp:;},!)J'i'i";·••::••''.·;purse~'•'E:•~:;::-•;:• •:i•::;{Wt(')'~'::·:r:C·:h'U'!i\''0/;;';'i                           i'::t·'c•:: :•':!'LMP ', :,,:::c:. ,' _::;",;':'·'' ';: ••::: ,,_,, -:
        128f72                            76                                193lb 9.6 o:z(87.816 kg)                                       02116/2015
        VItals History Recorded

   Progress Notes
   Richa Uppal, MD at 3/2/2015 8:10AM
      Status: Signed




   History of presenting illness: F/u mo. Has been working 3/4 time. Doing counseling for a month which is
   helpful. Has a new counselor. Prior was not a very good fit. Does not feel 1 00%. Peters out at work in the
   afternoon. Needs paperwork filled for exlending part time work. Exercising almost daily which helps. Has
   neuropsych testing coming up this months which will dictate plan moving forward.

   Rx m;ay be interfering with sleep. Several times a night has been having early awakening and awakening
   during the night.

   Patient is taking iron po as instructed. Has not helped with energy so far.




   Printed on 3/9/201511:14AM                                                                                                                                         EXHIBIT 1
                                                                                                                                                                     PART 1 of 2
                                                                                                                                                                Page 175 of 1248

                                                                                                                                                              STN D 18-03985-000175
                                                                                                                                            •
                  Case 3:18-cv-00180-SB                                      Document 19-1                          Filed 10/11/18                        Page 176 of 600
RP Date ID: Mar 2 2015



                                                                         TPC ROI SERVICE AREA                                                   COLEMAN-FIRE,BETHANY
               THE                                                       6640 SW Redwood Ln

         Portland                                                        PORTLAND OR 97224
                                                                         ROI Enc Notes Report
                                                                                                                                                                        •S·ex:F

                      C inic.
   Progress Notes (continued)
   Richa Uppal, MD at 3/212015 8:10AM (continued)
         (WELLBUTRIN SR) 150 MG 12 hr TWICE DAILY
         tablet


   Allergies:

   ~~~r~~·B~il.~E~Eifll:i\:;:;E:iiKC;rfiD5.~2m~·::11);~f;:m~~:~Y:::;•·.•:rR~?9#Qn~!E~E1'Frf:':i;~;t;··•·''cL•i'}:i~t;::;;:;:>~·;;::~·'~P;'E':•;••.:
     • Ceclor [Cefaclor]
         As a child



   Active Ambulatory Problems
   JE5'-01~9QQ~$.I~l~lE:;~~t{{;;1~~:~~rt:J~.:~~£1:!;::~~~a~1t~~~~-~~~~~B DI:JDE:~~;E:;S{E;;:;·~~~~;~~~~~El~:;~~~S'~J.~:.:r~~f? P~,a~·~g(e~~::~~~;~:t:
     • History of concussion                                                                                                   07/11/2014
     • Vertigo due to concussion                                                                                               07/11/2014
     • Reaction, adjustment, with anxious, depressed mood                                                                      09/16/2014
     • Headache                          ·                                                                                     09/16/2014
     • Neck muscle spasm                                                                                                       09/16/2014
     • Weight gain                                                                                                             09/16/2014
     • Post concussion syndrome                                                                                                09/16/2014
     • Vitamin D deficiency                                                                                                    12/12/2014
     • Iron deficiency anemia                                                                                                  12/12/2014

   Resolved Ambulatory Problems
   ~~·iY~l~Q6·P~i~:f~~{·~t~:{;,;~~~;~~;zs.~~~;r;.;~L:;J~Ijl~1ii~~~~~t~R~e~t~:::~iT~r::.:·;}·S:;I~~~::;r;n~SE~E:g.~~T. :.~~~y;;:::na{e·~N9t-ea ~:J
     • No Resolved Ambulatory Problems


   ,p,~~\~~t~ll:J~;~~:~0i;g~;~~-~:~6f{i.~Lt~:~~~~~:~;i:;:~1f~fi·:l~ii~~~t2~ff?:~~~ti:~::i~:-:~~~:~::1\1If~:;,;,:~t; ·:;;H~H::·;~.-D~l~-?~::;~~~-:::i~;:~[::,;·;:;: :~:i:. ~;:r:t~;:~/51/i~J. ::~l;~:ti\:~;~:~ ~
     •   Allergy
     •   Immunotherapy                                                                                                                        May 2006
     •   Breast cancer screening, high risk patient
     •   High risk of ovarian cancer
     •   H/0 mammogram


   Past social history:

   ~~~~~:c:e~Qi.~~:f~Pl~:~s~~~:IZI ?~~m7.~1PJJi~~:rD~R~~F~s~~~~·~~~J~1(·~,r~t:ITS~~;~:~:.:~~:~;~J)~;f~~~~-:~:~;: t~~~£&~{.~~;-~-~~~~~,; :;~: : ~f=1:;t\1·; D~5J;J.=:! )~g: S=:;Ft!f:J
     • Smoking status:                                                               Never Smoker
     • Smokeless tobacco:                                                            Never Used
     • Alcohol Use:                                                                  No
             Comment: Occassiona//y

   Printed on 3/9/201511:14 AM                                                                                                                                                           EXHIBIT 1
                                                                                                                                                                                        PART 1 of 2
                                                                                                                                                                                   Page 176 of 1248

                                                                                                                                                                                 STN D 18-03985-000176
                                                                                 •
           Case 3:18-cv-00180-SB             Document 19-1          Filed 10/11/18       Page 177 of 600
RP Date ID: Mar 3 2014            e i D CONFIRMED

        The Oregon Clinic, P. C.                                                                        Apri/23, 2015
        1111 NE 99th Ave, Portland, OR 97220                                                                  Page 1
        Phone: 5039358000 Fax:                                                                                Append

        Bethany Coleman-Fire 31 Years Old Female D O B : - ID: 1511031
        PCP: Uppal MD, Richa      Ref Prov: Rlcha Uppal, MD Phone: (503) 220-5097 Fax: (503) 220-5097
        Primary Ins: Self Pay

        03/03/2014- Office Visit: NEW: Head traum, Naus, HA, sleepy, ?MCI Neuro Visit- TNC West
        Provider: Catherine Ellison MD
        Location of Care: The Oregon Clinic, Neurology- West

        NEW PATIENT VISIT

        Type of Visit: New Patient, requested by Richa Uppal, MD
        Chief Complaint: Headaches, dizziness post concussion
        Patient accompanied by: Partner
        Right Handed

        HISTORY OF PRESENT ILLNESS
             The patient reports that 2/19 she was walking her dog .... partner witnessed subsequent events. She
        was hit by a car while In a crosswalk .... The vehicle was going 25 MPH... her head hit the wlndshleld ... she
        was thrown and landed 20 feet away... Her head then hit the pavement and she had road rash on scalp...
        Knocked head on pavement and windshield both. She doesn't remember all of this•.. short time out of
        consciousness probably... EMTs got her and EH ER saw her. No fractures. CT brain normal. D/c'd
        home. Lots of contusions, etc.
            The other driver was holding eel phone and they suspect talking or textlng while driving. The patlenfs
        white dog was ahead of them in the crosswalk, not a difficult to see animal... Partner was not hit...
             EHER did CT scan and assessed her, no fractures found. Urine tests. Observation. She was having
        a lot of nausea... Vertigo Initially.
            P.T. did movements of the head for her and the vertigo was gone. She still wakes a little dizzy. Feels
        off kllter .... out of focus. Unpleasant version of being moderately buzzed. Worse on waking or after nap.
        Nausea remains minimal.. Persistent mild HA which Is high occipital and retroorbital ... Migratory.
        Persistent mild dull HA all the Ume. These intermittently worse HAs are a of a soreness quality. Tingling
        would be on the head/cheek. Associated numbness In cheek In past 4 days off and on. R cheek.
        Doesn1 need med for HA. Worse In the mornings. Soft tissue damage In neck. P.T. Is still working on
        this cervical strain. She feels fatigued. Sleeping a ton. Has not been at work yet. Things are
        exhausting.... Going out to dinner was even too much for her..
            Listening to audio books OK. Forms were difficult to fill out. She has not tried work yet ....

        PAST HISTORY
        See medical history form and problem list

        REVIEW OF SYSTEMS
        Neurological: Positive for Headaches, Numbness/tingling; Denies Headaches, Seizures, Passing out,
        Weakness, Numbnessttingling, Speech difficulty, Imbalance/Falls, Memory problems,
        Movements/Tremors, Sleep problems.
        General: Positive for Daytime Sleepiness: Denies Chills, Fever, Daytime Sleepiness, Weight gain or
        loss.
        Allergy: Positive for Environmental allergy; Denies Environmental allergy; Comments: Hay fever.
        Ears Nose Throat: Denies Hearing loss, Ringing in ears.
        Eyes: Denies Eye pain/pressure, Vision changes, Double Vision, Sudden loss of vision.
        Gastrointestinal: Denies Difficulty swallowing, Nausea/Vomiting, Heartburn.
        Genitourinary: Denies Problems urinating, Loss of bladder control, Frequent urination, Menstrual issues.
        Musculoskeletal: Posiffve for Neck pain; Denies Back pain.
        Psychological: Denies Sad most of the time, Restless or Irritable, Anxious or nervous.
        Respiratory: Denies Cough, Wheezing, Coughing up phlegm or blood, Shortness of breath.




                                                                                                              EXHIBIT 1
                                                                                                             PART 1 of 2
                                                                                                        Page 177 of 1248

                                                                                                      STN D 18-03985-000177
                                                                               •
           Case 3:18-cv-00180-SB           Document 19-1        Filed 10/11/18      Page 178 of 600
RP Date ID: Mar 3 2014

        The Oregon Clinic, P. C.                                                                  Apri/23, 2015
        1111 NE 99th Ave, Portland, OR 97220                                                             Page2
        Phone: 5039358000 Fax:                                                                          Append

        Bethany Coleman-Fire 31 Years Old Female D O B : - iD:1511031
        PCP: Uppal MD, Richa Ref Prov: Richa Uppal, MD Phone: (503) 220-5097 Fax: (503) 220-5097
        Primary Ins: Self Pay

        Foot pain related to the MVA. Numbness R face. Day after the MVA the pupils were asymmetric and L
        eyelid drooped. Bad HA then... Migr with periods mild.
        See scanned form for further positive/negative responses.

        UPDATED MEDICATIONS AS OF END OF VISIT
        CYCLOBENZAPRINE HCL 5 MG TABS (CYCLOBENZAPRINE HCL) 1 tab po daily
        Supplements: Tylenol

        ALLERGIES
        CECLOR (Critical)

        SOCIAL HISTORY
        Status: Married
        Living Situation: With wife
        Work: Employed full time
        Job: Attnorney for business bankrupcles
        Driving Status: Yes
        Smoking Status: Never smoker
        Have you ever used other tobacco or nicotine products? No
        Alcohol: Stopped
        Caffeine: Occasionally
        Marijuana: Stopped
        Street Drugs: Never
        Comments: No children.

        FAMILY HISTORY
        See medical history form

        See scanned form for more details of Past History, Review of Systems, Family History and Surgical
        History.

        VITALS
        Weight: 185 lbs, Height: 67 in, BMI: 29
        Heart Rate: 72/mln, BP: 128/87 mm Hg (right arm)

        PHYSICAL EXAM
        ConstHutlonal: The patient appears stated age. Normal development. Normal body habitus.
        Neurological and Musculoskeletal
        Mental status: Alert and oriented. Good memory and attention. Language fluent. Average fund of
        knowledge.

        Significant Findings:
        See yellow exam form.

        DATA REVIEWED
        Neurolmaging
        CT brain EH normal Images rev'd with patient. See scanned In report.
        I have reviewed the actual Images on March 3, 2014.
        Outside Records
        PCP chart notes rev'd.


                                                                                                       EXHIBIT 1
                                                                                                      PART 1 of 2
                                                                                                 Page 178 of 1248

                                                                                                STN D 18-03985-000178
            Case 3:18-cv-00180-SB            Document 19-1         Filed 10/11/18       Page 179 of 600
RP Date 10: Mar 3 2014


        The Oregon Clinic, P. C.
                                 ~
        1111 NE 99th Ave, Portland, OR 97220
        Phone: 5039358000 Fax:
                                                                                •                      Apri/23, 2015
                                                                                                             Page3
                                                                                                             Append

        Bethany Coleman-Fire 31 Years Old Female D O B : - ID: 1511031
        PCP: Uppal MD, Richa        Ref Prov: Richa Uppal, MD Phone: (503) 220-5097 Fax: (503) 220-5097
        Primary Ins: Self Pay

        EH ER notes rev'd.
        Other Tests
        2/20/14 C spine xrays reported normal from Portland Clinic.

        PROBLEMS
        Hx of PTOSIS (ICD·374.30)
        ANXIETY STATE NOS (ICD-300.00)
        LUMBAGO (ICD-724.2)
        CERVICALGIA (ICD-723.1)
        NAUSEA (ICD-787.02)
        SOMNOLENCE (ICD-780.09)
        PARESTHESIA (ICD-782.0)
        Hx of VERTIGO (ICD-780.4)
        CERVICAL STRAIN (ICD-847.0)
        POSTCONCUSSION SYNDROME (ICD-310.2)
        HEADACHE, POST TRAUMATIC (ICD-784.0)
        HEAD TRAUMA, HX OF (ICD-Y15.59)

        IMPRESSION
        1. Post head trauma/post concussion symptoms. Ms. Coleman-Fire had two back to back head Injuries
        on 2/19/14 with likely brief loss of consciousness and subsequent symptoms. She has had normal CT
        brain Imaging and cervical xrays. Her neurologic exam Is normal. She reports ongoing HA. There was
        Initial vertigo relieved with Epley maneuver by P.T. She continues some nausea, headache, and a lot of
        fatigue. She Is sleeping many hours a day. There has been a little difficulty with cognitive processing and
        at this point hard to say how much of a problem this Is going to be for her. I encouraged her to gently start
        challenging herself with reading, etc. Obviously her work entails a great amount of mental processing
        which we are hoping will not have been threatened by this injury. If she finds difficulties as she goes along
        she will contact this office. F/u Is planned in 1 month.
        2. Post traumatic headache, migratory, mild, but present. Sim pie OTC analgesics can be used.
        3. Nausea ongoing and mild. She had ondansetron available.
        4. History of ptosis L eye which was worse after the head trauma (toto shown by partner). This has
        resolved, but the palient does have a mild baseline ptosis chronic. Would just keep an eye on this ..• there
        Is nothing to suggest cranial neuropathy. No pupillary asymmetry. Vision has been fine.
        5. Cervical strain. Physical therapy advised.
        6. R facial paresthesias. This has been Intermittent and mild. If It persists we may need to consider MRI
        Imaging of the brain. This may be direct result of her trauma There Is good sensation on exam and no
        facial weakness.

        Thank-you to Dr. Uppal for referring Ms. Coleman-Fire to the Oregon Clinic Neurology Division for
        evaluation.

        Catherine M. Ellison, M.D. March 4, 2014 7:40AM

        Return to Clinic: 1 month
        Duration: 15 min
        Total time for visit: 60
        Copy to Uppal MD, Rlcha
        Dictated No



        Electronically signed by Catherine Ellison MD on 03/04/2014 at 7:44AM


                                                                                                            EXHIBIT 1
                                                                                                           PART 1 of 2
                                                                                                      Page 179 of 1248

                                                                                                     STN D 18-03985-000179
           Case 3:18-cv-00180-SB           Document 19-1         Filed 10/11/18   Page 180 of 600

                                 ~
RP Date ID: Mar 5 2014


        The Oregon Clinic, P. C.                                                             April 23, 2015
        1111 NE 99th Ave, Portland, OR 97220                                                        Page4
        Phone: 5039358000 Fax:                                                                      Append

        Bethany Coleman-Fire 31 Years Old Female D O B : - ID: 1511031
        PCP: Uppal MD, Richa     Ref Prov: Richa Uppal, MD Phone: (503) 220-5097 Fax: (503) 220-5097
        Primary Ins: Se~ Pay




        03/05/2014- Append: NEW: Head traum, Naus, HA, sleepy, ?MCI Neuro Visit- TNC West
        Provider: Abigail Gonzalez
        Location of Care: The Oregon Clinic, Neurology· West


        Faxed to listed provider with health questionnaire and neuro exam form.


        Electronically signed by Abigail Gonzalez on 03/05/2014 at 10:31 AM




                                                                                                  EXHIBIT 1
                                                                                                 PART 1 of 2
                                                                                            Page 180 of 1248

                                                                                           STN D 18-03985-000180
                      Case 3:18-cv-00180-SB            Document 19-1               Filed 10/11/18        Page 181 of 600
 RP Date ID: Feb 20 2014


                                                  •                                            •
                                                       The Portland Clinic
                                                              eoo sw nlfl ~
                                                              Portland, OR 97205
                                                                 50l.ZZ1.01~1




                                                      .-
                                                           Imaging Result
          Name:                                                                         MRN:
          COIIIINin•Ff..._. hthany                                                      202390
          Procedure(s) PerfOfme<l:                    EKam Date:                        ktesslon Number;
          XR Cervical Spin•, AP and                   02/20/'1.014                      t15551
          Lateral
          Ordering Provider:                          Authorizing Provider:             CC Recipients:
                                                      Rlc:ha Uppal

         XR CERV1CAL SPINE, AP LATERAl 915551
          CliNICAL INDICATIONS; tJNA. JteckWraln.
         COMPARISON: None.
         FINDINGS: The v•rtllbral •llgnmenllt m~~lntllned. The vertebral heights and
         lnltlrvartebral disc 'PI!CQS are within nom18lllmlts.
         Tllt1111S no evidence of aculB comprenlon fra<;ture.
         IMPRESSION.
          Negali'Je exam.
         If there Is contnued pain or Cllnlall concern fOr ;.cute osseous abnormality
         thtn a CT acnn Ia recommt11ded fOr fur1her ev~luatlon.




         Jeffrey T Hal, LID
         The Portland Cftnlo

         Signed By: JEFFREY T, HAL, MD on 2/21/2014 10:30 AM




                                                                                                                           EXHIBIT 1
                      .,.,..,thtU A c,ru'kd'1'D\..f
                                                                                                                         PART 1 of 2
   'tll...!... -.-~                                                                                              Pagel oft
01/0L d                                  B6£S·6S~·£0S <<    L60SOZZ£0S a 03~ Od!                                  Page 181 of 1248
                                                                                                               SL=OI   SZ-Z0-~102


                                                                                                                 STND 18-03985-000181
              Case 3:18-cv-00180-SB                    Document 19-1                  Filed 10/11/18               Page 182 of 600
RP Date 10: Feb 19 2014
                                                                                                                                                 Page 1 of2

                                                                               ...
      llill                                                                                                          """llfiF""
                                          LEGACY EMANUEL EMERGENCY DEPARTMENT
                                          2801 N Gan'lenbelfl Av.                                                    ooe·     os:               211912014
                                          Portt.ld OA. 97227-1623                                                    MRN:       5404
                                          503-413-4121                                                               CSN: 427935~7

      LEGACY
      HEALTH



     CT Head wo Contrast                                                                                Status: Final result
     PACS Image Quick View
       Show images for CT Head wo Contrast


                                                                   Date/rime                            Phone                        Pager
                                                                   Feb 19,       9:38 MI. PST           503-413-4161
                                                                   2014
     Stud ResuH
        EXAM: CT HEAD WITHOUT CONTRAST
        CLINICAL DATA: Headache after head injury as a pedestrian struck by motor
        vehicle

        COMPARISON STUDIES: None.

        PROCEDURAL TECHNIQUE: Unenhanced axial 5 mm scans from the skull base to the
        vertex

        FINDINGS: Mild left posterior parietal scalp hematoma without associated
        calvarial fracture. No acute intracranial hemorrhage, mass effed or midline
        shift with normal appearance of the ventricles and CSF pathways. The included
        paranasal sinuses and mastoid air cells are clear.

        IMPRESSION:

        1. Left posterior parietal scalp injury wnhout acute intracranial abnormality.


        Verified by Waleed Qaisl, MD on 2119/2014 9:38 MI.
     Result Trackln
                                                                                                                                                      Fax
        Route Status                 DateiT"me                     In Basket Recipients                      Fax                                      Number
        Routed using only CC list    Wed Feb 19,2014 9:40
        (2]                          AM PST
     External Result Report
        External Result Reoort




      llill
                                          LEGACY EMANUEL EMERGENCY DEPARTMENT                                        B.thll'l)' Colem~~n-Fire
                                          2801 N Glntenbein Ave                                                      COB:            DOS: 2119/2014
                                          Portland OR ;7227-1623                                                     MRN: 9500945-40-4
                                          503-413--4121                                                              CSN: 427935987
      LEGACY
      HEAlTH



      CT Head wo Contrast (Order 84149910)                                                           Date: 211912014
      Imaging                                                                                     Released Faroghl, Arman, MD
      : 84149i10                                                                           By/Authorizing:
                                                                                                Department Lemc Ed
     Order lnfonnatlon
        Order DatefTime                     Release Daternme                         Start DatefTime                     End Daterrime
       2119/2014 7:20 AM                    2/19/2014 7:20AM                         2119/2014 7:21 AM                   2/19/2014 7:21AM


        StudyNote:2/19/14 727 !WI Rachel A Benson: HCG ordered
     Order Details

        Frequency                           Duration                                 Priority                            Order Class
        1 TIME IMAGING                      1 occurrence                             STAT                                Hospital Performed


     Order Provtdent.


                                                                                          EXHIBIT 1
     Coleman-Fire, Bethany (MR # 9500945404) Printed by [POI370] at 3/3/14 I 0:00AM      PART 1 of 2
                                                                                    Page 182 of 1248

                                                                                                                                   STN D 18-03985-000182
 Case 3:18-cv-00180-SB            Document 19-1             Filed 10/11/18   Page 183 of 600




Quality Assurance Report
Request Information

   Report Date: May 5, 2015                          RPID: 2253869
   Patient Name: COLEMAN-FIRE, BETHANY

   Provider Name: OREGON CLINIC



Quality Assurance Information


    Special Request:     -Seen By: Ellison, Dr. catherine




    Special Request Included? YES

    Secondary ID Confirmed?       YES

    OC Notes: Enclosed are all records supplied by medical facility
              for requested dates of service




    Chart Reviewed By:    Jennifer Neyra

                From February 1, 2012 to Present




                                                                                             EXHIBIT 1
                                                                                            PART 1 of 2
                                                                                       Page 183 of 1248

                                                                                      STN D 18-03985-000183
                                                               •
  Case 3:18-cv-00180-SB           Document 19-1      Filed 10/11/18   Page 184 of 600


                        •                                    .releasfe
                                                                 . -:'t""'  ..            wf'
Medical Record Request Complete                                        ,~.POINT . •
                                                                       ·l.,.\_
                                                                         .   "':'--~



 Customer Information


    Report Date: April 26, 2015               RPID:     2185399
    Client Name: Standard Group Benefits CLAIMS

                                              Req. By:    KM:Necole



 Patient Information

    Name: COLEMAN-FIRE, BETHANY

    D.O. B.:                                  Policy/Cert: OOVW3181 KM:Necole

    Special Requirements:
      ...FEE APPROVED UP TO $100.00 AS LONG AS FEE IS IN ACCORDANCE WITH OREGON
      STATE STATUTEs-• •••Admin and discharge records only please. -Seen by:
      Legacy Emmuanel ER


 Provider Information

    Provider:       LEGACY EMANUEL HOSPITAL
                    2801 N. GANTENBEIN AVENUE
                    ATTN: H I M ROOM B 045 DEBBIE T.
                    PORTLAND, OR 97227

    Phone:       (503) 413-2200             Fax: (503) 413-4671



 Electronic Order Data (If Applicable)


           Patient Name:
           Patient DOB:
           Patient SSN:                                                            RECEIV. D.· ..
           Policy Number:
                                                                                APR27z 5
           Provider Data:       Legacy Emmuanel ER
                                                                             EMPLOYEE 8~ ~ •. .
                                2801 N Gantenbein Ave
                                                                                            . . ITS
                                Portland, OR 97227
                                503-413-2200

                                                                                             EXHIBIT 1
                                                                                            PART 1 of 2
                                                                                       Page 184 of 1248

                                                                                       STN D 18-03985-000184
            Case 3:18-cv-00180-SB           Document 19-1       Filed 10/11/18        Page 185 of 600
RP Date ID: Feb 19 2014         •       ID CONFIRMED



                                        LEGACY EMANUEL MEDICAL                 COLEMAN-FIRE, BETHANY L
                                        CENTER                                 MRN: 9500945404
                                        2801 N Gantenbein Ave                  DOB-Sex:F
                                        Portland OR 97227-1623                 Adm: 2/19/2014, D/C: 2119/2014

 LEGACY
 HEALTH
 Patient Demographics
       Name                   Patient ID                                    Sex
       Coleman-Fire,          9500945404                                    Female
       Bethany L

       Address                      Phone                   EMail                         Employer
       4834 NE 17TH AVE             503-320-9564 (H)        Bethany.coleman@gmall.        OTHER-DAVIS WRIGHT
       PORTLAND OR 97211            503-320-9564 (M)        com                           TREMAINE

       Race                                 Occupation                            Emp Status
       White or Caucasian                   lawyer                                Full Time
       Reg Status                                              PCP
       Verified                                                Uppal, Richa, MD

       Marital Status                       Religion                              Language
       Domestic Partner                     None                                  English

    Interpreter ?
    No

 Hospital Account
                                                                                                     Primary
    Name                                           Ace! ID      Class                Status          Coverage
    Coleman-Fire, Bethany L                        501452448    Emergency            Billed          MVALIBERTY
                                                                                                     MUTUAL-MVA
                                                                                                     LIBERTY
                                                                                                     MUTUAL

Guarantor Account (for Hospital Account #501452448)
                                              Relation to
  Name                                        Pt                Service Area         Active?         Acct Type
  Coleman-Fire, Bethany L                     Self              LHS                  Yes             Third Party
                                                                                                     Liability
    Address                                        Phone
    4834 NE 17TH AVE                               503-320-9564(H)
    PORTLAND, OR 97211


Coverage Information (for Hospital Account #501452448)
  1. MVA LIBERTY MUTUAUMVA LIBERTY MUTUAL
     F/0 Payor/Plan                                                                               Precert#
     MVA LIBERTY MUTUALIMVA LIBERTY MUTUAL
     Subscriber                                                                                   Subscriber#
     Coleman-Fire, Bethany L                                                                      02911948301
     Address                                    Phone
     PO BOX 1052                                800-208-3045
     MONTGOMERYVILLE, PA 18936

    2. BLUE CROSS/BLUE CROSS OR PPP/PPO NETWORK
        F/0 Payor/Plan                                                                            Precert#

Printed on 4/17/2015 2:33 PM                    ~oleman-Fire
                                           DOB:-CSN: 427935987
                                             Printed by: DT [35265]                                     EXHIBIT 1
                                                                                                       PART 1 of 2
                                                                                                  Page 185 of 1248

                                                                                                STN D 18-03985-000185
                Case 3:18-cv-00180-SB             Document 19-1               Filed 10/11/18              Page 186 of 600
RP Date ID: Feb 19 2014



                                              LEGACY EMANUEL MEDICAL                              COLEMAN-FIRE, BETHANY L
                                              CENTER                                              MRN: 9500945404
                                              2801 N Gantenbein Ave                               DOB:-Sex:F
                                              Portland OR 97227-1623                              Adm: 2/19/2014, D/C: 2/1912014

LEGACY
   IE A l T H
        BLUE CROSS/BLUE CROSS OR PPP/PPO NETWORK
        Subscriber                                                                                                            Subscriber #
        Coleman-Fire, Bethany L                                                                                               DWN130104900
        Address                           Phone
        PO BOX30805                       800-228-0978
        SALT LAKE CITY, UT 84130-0805


Chief Complaint
  None
Final Diagnoses (ICD-9-CM)
    Princip                                                                                                                                    Affects
    al           Code        Name                                                   POA             cc                        HAC              DRG
    [PJ          850.0       Concussion with no loss of consciousness
                 782.0     . Disiiirbance-cifsliiii sensation- . -
                 910.0       Face, neck: and scalp, except eye,atirasion               or - ....
                             friction burn, without mention of infection
   :___ :_ :_ .. ~~~~g-.:~:.::.~~~~~~§~eh~n~(S!: ..---~-- ·_::_: __ ·... -~-:::--~:--=·:_~-~~::::::~.:::.:.:_~         __ _:: _ -:-:-::-::=.:=~-~~~.:.:_:·_-_
                 ·7a4:o        ·Headache("7a4:or·--··      ·     -·--· ·--·· · ·· ··-···-·----·-·-··--· -····· ···-·---- --· - - · --·-·-·--···--·--·-·--·-

Discharge Information- Hospital AccountiPatient Record
   Discharge Datemme Discharge Disposition Discharge Destination                             Discharge Provider               Unit
   02119/201411:21 AM *DischToHomeOr          Home                                           None                             LemcEd
                        Self Care
                                                                                          Best possible list obtained On: 2/19/2014 By:
Allergies as of 2/19/2014                                                                                          Faroghl, Arman, MD
   Allergen                                                Noted                          Reaction Type        Reactions
    Ceclor [Cefaclor)                                      02/1912014                     Not Verified         Nausea Only
 Patient History .                                                                                           .

Medical         **None••
as of 2119/2014

Surgical        **None••
as of 2119/2014

Family          *'None**
as of 2/19/2014

Family Status   ''None••
as of 2/19/2014

Tobacco Use Smoking Status Source                          Packs/day Years           Commenls Smoking Smoking Smokeles Smokeles
                                                                     Used                     Start Date Qu~ Date s Tobaccos Tobacco
                                                                                                                  Status   Quit Date
as of               Never Assessed Provider                0.0          0.0                                      •unknown. · ·
2/19/2014

Printed on 411712015 2:33PM                              Bethany L Coleman-Fire
                                                  DOB:                CSN: 427935987
                                                          Printed by: DT [35265]                                                   EXHIBIT 1
                                                                                                                                  PART 1 of 2
                                                                                                                             Page 186 of 1248

                                                                                                                            STN D 18-03985-000186
            Case 3:18-cv-00180-SB               Document 19-1              Filed 10/11/18          Page 187 of 600
RP Date ID: Feb 19 2014



                                          LEGACY EMANUEL MEDICAL                         COLEMAN-FIRE,BETHANY L
                                          CENTER                                         MRN: 9500945404
                                          2801 N Gantenbein Ave                          DOB:-Sex:F
                                          Portland OR 97227-1623                         Adm: 2/19/2014, 0/C: 2/19/2014

LEGACY
HEALTH


Alcohol Use     Alcohol Use            Source         Drinks/Week                       Alcohoi/Wk     Comments
as of 2/19/2014 Yes                    Provider

Drug Use        Drug Use               Source         Types                             Frequency     Comments
as of 2/19/2014 No                     Provider                                         0.00

Sexual Activity Sexually Active        Source         Birth Control                     Partners      Comments
as of 2119/2014 Not Asked              Provider

SociaiADL       ADL Question                 Response                 Comments                                        Source
as of 2/19/2014 *"'Noneu ·

Occupational    **None•*
as of 2/19/2014

Socioeconomic Marital Status        Spouse Name                       Num of Children          Years Education
as of 2/19/2014 Domestic Partner
                  Preferred LanguageEthnicity                         Race
                  English           Non-Hispanic                      White or Caucasian
Pertinent Negatives           .         ·       .                     . ·                               •   ··

Medical         **None**
as of 2/19/2014

Surgical        **None**
as of 2119/2014

Medication List
Notice
  You have not been prescribed any medications.

ED Arrival Information
                                                              Means of                                             Admission
    Expected         Arrival            Acuity                Arrival            Escorted By        Service        Type
                     2119/2014          4-Non-Urgent          Ambulance          Other              Emergency      Emergency
                     07:07
    Arrival Complaint
    Auto vs Ped
ED Disposition
  Discharg
    e
 Discharge Summaries
    No notes of this type exist for this encounter.

 History & Physicals
    No notes of this type exist for this encounter.

 Printed on 4/17/2015 2:33PM                          ~oleman-Fire
                                                DOB~SN:                  427935987
                                                       Printed by: DT (35265]                                          EXHIBIT 1
                                                                                                                      PART 1 of 2
                                                                                                                 Page 187 of 1248

                                                                                                             STN D 18-03985-000187
            Case 3:18-cv-00180-SB              Document 19-1         Filed 10/11/18        Page 188 of 600
RP Date ID: Feb 19 2014


                                           LEGACY EMANUEL MEDICAL                    COLEMAN-FIRE, BETHANY L
                                           CENTER                                    MRN~
                                           2801 N Gantenbein Ave                     DOB-Sex:F
                                           Portland OR 97227-1623                    Adm: 2/19/2014, D/C: 2/19/2014

 LEGACY
 HEALTH
 Operative/Procedure Notes
   No notes of this type exist for this encounter.
 Delivery Summary
    No notes of this type exist for this encounter.
 Consult Notes
   No notes of this type exist for this encounter.

 ED Notes
 ED Provider Notes by Faroghi, Arman, MD at 02/19/14 0708
    Author: Faroghl, Arman, MD          Service: (none)                             Author Type: Physician
    Filed: 02/19/14 1623                Note Time: 02/19/14 0708                    Status: Signed
    Editor: Faroghi, Arman, MD (Physician)


Chief complaint:
Car versus pedestrian accident
History:
Bethany Coleman-Fire is a 30 y.o. female who presents via EMS post MVA. Pt was crossing the street and
was hit by a car (Honda Civic) on the R side of body, pushed windshield in. C/o of HA and L index finger pain
and numbness (which is resolving), L knee soreness and ankle pain. Both elbows feel "sore". No LOC. LMP 3
wks ago. No back, chest or abd pain.
Allergic to C-clor ?

 Patient is a 30 y.o. female presenting with injury. The history is provided by the patient and the EMS
personnel.
!.!!i!!!l
The incident occurred just prior to arrival. The incident occurred in the street. The injury mechanism was a
direct blow. The injury was related to a motor vehicle. The wounds were not self-inflicted. No protective
equipment was used. She came to the ER via EMS. EMS found her alert. EMS found her breathing to be
normal. EMS reported her pulse was strong. There is an injury to the head. There is an injury to the right
elbow and left elbow. There is an injury to the left index finger. The pain is moderate. It is unlikely that a
foreign body is present. Associated symptoms include nausea, headaches and tingling (Transient tingling to
the left Index finger, now resolved.). Pertinent negatives include no chest pain, no numbness, no visual
disturbance, no abdominal pain, no bowel incontinence, no vomiting, no bladder incontinence, no hearing loss,
no inability to bear weight, no neck pain, no focal weakness, no decreased responsiveness, no light-
headedness, no loss of consciousness, no seizures, no weakness, no cough, no difficulty breathing and no
memory loss. There have been no prior injuries to these areas. Handedness: Global. Her tetanus status is
UTD. She has been behaving normally. There were no sick contacts. She has received no recent medical
care.

Meds: none



Allergies: Ceclor

Surgical History: No previous surgical history
Printed on 4/17/2015 2:33PM                           Bethany L Co~eman-Fire
                                              DOB:                  SN: 427935987
                                                       Printed by: DT [35265]                                 EXHIBIT 1
                                                                                                             PART 1 of 2
                                                                                                        Page 188 of 1248

                                                                                                       STN D 18-03985-000188
           Case 3:18-cv-00180-SB         Document 19-1        Filed 10/11/18     Page 189 of 600
RP Date ID: Feb 19 2014



                                     LEGACY EMANUEL MEDICAL                COLEMAN-FIRE, BETHANY L
                                     CENTER
                                     2801 N Gantenbein Ave                            -ISex:F
                                     Portland OR 97227-1623                Adm: 2/19/2014, DIC: 2/1912014

LEGACY
HEALTH


ED Notes (continued)
Past Medical History: Past medical history has been reviewed and is not relevant for today's visit. No hx of
OM, HTN, Ml, CHF.

The patient does not have a smoking history on file. She does not have any smokeless tobacco history on file.
She reports that she drinks alcohol. She reports that she does not use illicit drugs.

The patient's family history has been reviewed by me and is not relevant to today's visit.

I have reviewed RN note and agree with past medical and social history unless otherwise noted.

ROS:
 Review of Systems
Constitutional: Negative for activity change and decreased responsiveness.
HENT: Negative for hearing loss, sore throat, rhinorrhea, neck pain, neck stiffness and ear discharge.
Eyes: Negative for discharge and visual disturbance.
Respiratory: Negative for cough and shortness of breath.
Cardiovascular: Negative for chest pain.
Gastrointestinal: Positive for nausea. Negative for vomiting, abdominal pain, diarrhea and bowel incontinence.
Genitourinary: Negative for bladder incontinence, dysuria, vaginal bleeding and vaginal discharge.
    LMP 3 weeks ago.
Musculoskeletal: Negative for myalgias, back pain and arthralgias.
    L Index finger pain. Soreness In bilateral elbows.
Skin: Positive for wound (scalp abrasion). Negative for rash.
Neurological: Positive for tingling (Transient tingling to the left index finger, now resolved.) and
headaches. Negative for focal weakness, seizures, loss of consciousness, weakness, light-headedness and
numbness.
Psychiatric/Behavioral: Negative for memory loss.
All other systems reviewed and are negative.


Physical Exam:
BP 144177[ Pulse 73[ Temp 36.6 •c (97.9 •F) (Oral) 1Resp 16[ Sp02 100%
Physical Exam
Nursing note and vitals reviewed.
Constitutional: She is oriented to person, place, and time. She appears well-developed and well-nourished. No
distress. Cervical collar and backboard in place.
    Vitals are normal.
HENT:
Head: Normocephalic and atraumatic.
Right Ear: External ear normal.
Left Ear: External ear normal.
Nose: Nose normal.
Mouthfrhroat: Oropharynx is clear and moist.
   No hemotympanum. No racoon's eyes or battles sign. No epistaxis. Dried blood noted in R nare. No
septal hematoma. No facial Bony tenderness. No dental tenderness. Midface is stable. No

Printed on 4117/2015 2:33 PM                 ~aleman-Fire
                                        DOB:-CSN: 427935987
                                          Printed by: DT [35265[                                    EXHIBIT 1
                                                                                                   PART 1 of 2
                                                                                              Page 189 of 1248

                                                                                             STN D 18-03985-000189
             Case 3:18-cv-00180-SB      Document 19-1       Filed 10/11/18      Page 190 of 600
RP Date ID: Feb 19 2014



                                    LEGACY EMANUEL MEDICAL
                                    CENTER
                                    2801 N Gantenbein Ave
                                                                          •
                                                                          COLEMAN-FIRE, BETHANY L
                                                                          MRN~04
                                                                          DOB-Sex:F
                                    Portland OR 97227-1623                Adm: 2/1912014, DIC: 211912014

LEGACY
HEALTH


ED Notes (continued)
malocclusion.
Face non-tender with exception of mild tenderness over R zygomatic arch.
Vertex of scalp abrasion but no suturable lac.
Eyes: Conjunctivae and EOM are normal. Pupils are equal, round, and reactive to light.
    Pupils 3 mm bilaterally.
Neck: Normal range of motion. Neck supple. No spinous process tenderness present.
   No c-splne tenderness, no soft tissue tenderness. C-spine cleared clinically.
Cardiovascular: Normal rate, regular rhythm and normal heart sounds.
Pulmonary/Chest: Effort normal and breath sounds normal. No respiratory distress.
   No chest tenderness.
Abdominal: Soft. Bowel sounds are normal. She exhibits no distension. There is no tenderness. There is no
rebound and no guarding.
   Pelvis stable to compression.
Musculoskeletal: Normal range of motion. She exhibits no edema.
   FROM of upper and lower extremities with mild soreness. Mild ecchymosis and swelling over L 2nd
MCP. No midline cervical, thoracic, or lumbar tenderness. No step-off. No deformity. Normal distal
radial/ulnar/median motor/sensory exam.
Neurological: She Is alert and oriented to person. place, and time. She has normal strength. No cranial nerve
deficit or sensory deficit. GCS eye subscore is 4. GCS verbal subscore is 5. GCS motor subscore is 6.
   Gross motor and sensory Intact.

Skin: Skin is warm and dry. No rash noted.
Psychiatric: She has a normal mood and affect.

Procedures:
Procedures

ED Course:                                                        .              ..              .
Patient is a 30 y.o. female with no significant PMHx who is being seen in the ED for evaluation post MVA
where she was hit by a car while crossing the street. C/o global HA. No LOC, amnesia. No neck pain. She has
mild pain in L second MCP area. Denies chest pain; dyspnea, abd pain. Had some L index finger tingling
which is no resolved. LMP 3 wks ago.

Physical exam is significant for NAD. Dried blood in nares. No active epistaxis. Mild R temple and maxillary
tenderness. No c-spine tenderness. No clw tenderness. Abd is benign. Mild L 2nd MCP tenderness. Neuro
non-focal. Concerns are for CHI. Doubt skeletal fracture. Will obtain UPT to evaluate for pregnancy. Urine dip
to evaluate for renal contusion, head CT to evaluate for traumatic injury considering the mechanism of injury
and HA. Will treat symptomatically and reassess.

UPT is neg. Head CT showed left posterior parietal scalp injury without ICH or skull fx. UA shows no evidence
of renal contusion. Noted WBC 5-10, leukoesterase 2+ and nitrite negative but patient is asymptomatic and
this does not warrant treatment for UTI. Overall clinical picture is consistent with post concussive syndrome
and scalp abrasion and contusion. Adequate symptom control after antiemetics. Reass!Jring serial neurologic
exam. Patient feels comfortable with going home. We will discharge patient home with CHI instructions and
return precautions given.

Printed on
                                                              427935987
                                             Printed by: DT [35265]                                EXHIBIT 1
                                                                                                  PART 1 of 2
                                                                                             Page 190 of 1248


                                                                                           STN D 18-03985-000190
             Case 3:18-cv-00180-SB                   Document 19-1                 Filed 10/11/18                   Page 191 of 600
RP Date ID: Feb 19 2014



                                                 LEGACY EMANUEL MEDICAL                                     COLEMAN-FIRE, BETHANY L
                                                 CENTER                                                     MRN: 9500945404
                                                 2801 N Gantenbein Ave                                      DOB:_,ex:F
                                                 Portland OR 97227-1623                                     Adm:2/1912014, D/C: 2/19/2014

LEGACY
HEALTH

ED Notes (continued)

07:19 Zofran 4 mg ODT
07:19 Tylenol1 gPO

08:52 Pt continues to feel nauseated, will give additional Zofran.
08:53 Zofran 4 mg ODT

09:55 CT Head shows "left posterior parietal scalp Injury without acute intracranial abnormality". UPT negative.

10:03 Pt reevaluated. Continued nonfocal neuro exam. Pt ambulated with no difficulty. Reports mild dizziness
and mild nausea but much improved.

10:24 Pt continuing to feel nauseous. Will give additional Zofran. Will also give water, if unable to keep down
will consider admission to CDU.

10:25 Zofran 2 mg ODT

10:51 Pt reassessed. Pt is feeling improved and is stable and agreeable with discharge to home. All questions
answered and return precautions given at bedside and In discharge instructions.
Patient was able to ambulate without difficulty.

Labs Reviewed
URINALYSIS AND MICROSCOPIC- Abnormal; Notable for the following:
     UA Blood                                Trace (*)
     UA Leukocyte Esterase                   2+ (*)
     UA WBC/hpf                              5-10 (*)
     UA Bacteria                             Rare (*)
     All other components within normal limits
_POCT URINE DIPSTICK INSTRUMENT- Abnormal; Notable for the following:
     u Leuk Esterase POCI                    2+ (*)
     U Blood POCI                            Trace (*)
     All other components within normal limits
POCT URINE HCG QUALITATIVE
POCT URINE DIPSTICK



                                                                                                                                          ·:''
Diagnosis I Disposition:

1. Concussion
2. Scalp abrasion
3. Contusion of left hand


ED   Disciiaiga Presc'ripiioris;:{. · · :;:: ·: ,. ::::: • . .:"·.   i':l\;::. ·:::; . ': .::·1·'.; _ _:}      ·.;,;:::::   Z'~F:: ~][)•' :n;::e;;~::1if•;;,~[[~")fii'~j•j;;~I';"';
 ONDANSETRON (ZOFRAN-ODT) 4 MG DISINTEGRATING Take 1 tablet by mouth Every 6 Hours As Needed for
 TABLET                                           Nausea.
Printed on 4/1712015 2:33PM         ~oleman-Fire
                                DOB:~SN: 427935987
                                     Printed by: DT [35265]                               EXHIBIT 1
                                                                                                                                                      PART 1 of 2
                                                                                                                                                 Page 191 of 1248


                                                                                                                                           STN D 18-03985-000191
           Case 3:18-cv-00180-SB             Document 19-1        Filed 10/11/18   Page 192 of 600
RP Date ID: Feb 19 2014



                                         LEGACY EMANUEL MEDICAL
                                         CENTER
                                         2801 N Gantenbein Ave
                                                                             •COLEMAN-FIRE, BETHANY l
                                                                              MRN: 9500945404
                                                                              DOB:-Sex:F
                                         Portland OR 97227-1623               Adm: 211912014, DIC: 211912014

LEGACY
HEALTH

ED Notes (continued)
   Quantity: 10 tablet                                          Refills: 0

Condition: Stable
Disposition: Discharge to Home.




    Electronically signed by Faroghi, Arman, MD at 021191141623

ED Notes by McElreath, Michelle L, RN at 02119114 0720
  Author: McElreath, Michelle L, RN     Service: (none)                      Author Type: Registered Nurse
  Filed: 02119114 0920                  Note Time: 02119/14 0720             Status: Signed
   Editor: McElreath, Michelle L, RN (Registered Nurse)


C-Collar removed by MD, 3 person assist with log roll off of backboard.

    Electronically signed by McElreath, Michelle L, RN at 02/19114 0920

ED Notes by McElreath, Michelle L, RN at 02/19114 0725
  Author: McElreath, Michelle L, RN     Service: (none)                      Author Type: Registered Nurse
   Filed: 02119/14 0725                 Note Time: 02119/14 0725             Status: Signed
   Editor: McElreath, Michelle L, RN (Registered Nurse)


SO at bedside.

Portland Police Officer at bedside.

    Electronically signed by McElreath, Michelle L, RN at 02/19114 0725

ED Notes by McElreath, Michelle L, RN at 02/19/14 0712
  Author: McElreath, Michelle L, RN    Service: (none)                       Author Type: Registered Nurse
  Filed: 02/19/14 0713                 Note Time: 02119114 0712              Status: Signed
  Editor: McElreath, Michelle L, RN (Registered Nurse)


Pt was reportedly walking in a crosswalk, was struck by a small sedan on the left side, denies LOC, arrives in
full c-spine precautions, c/o left index finger pain.

    Electronically signed by McElreath, Michelle L, RN at 02/19/14 0713


Patient Instructions
   No notes of this type exist for this encounter.

Printed on 4/1712015 2:33PM                          ~oleman-Fire
                                             DOB:-CSN: 427935987
                                               Printed by: DT [35265]                                 EXHIBIT 1
                                                                                                     PART 1 of 2
                                                                                                Page 192 of 1248

                                                                                               STN D 18-03985-000192
            Case 3:18-cv-00180-SB       Document 19-1          Filed 10/11/18       Page 193 of 600
RP Date ID: Feb 19 2014



                                      LEGACY EMANUEL MEDICAL                   COLEMAN-FIRE,BETHANY L
                                      CENTER                                   MRN~
                                      2801 N Gantenbein Ave                    DOB:-Sex:F
                                      Portland OR 97227-1623                   Adm: 211912014, D/C: 2/1912014

 LEGACY
 HEALTH


 Point of Care Testing -All Results
                                                                        Resulted: 02/19/14 0955, Result Status: Final
 POCT Urine HCG Qualitative [84149908)                                                                         result
   Ordering provider: Faroghl, Arman, MD 02/19/14 0720      Resulting Lab: LEGACY EMANUEL HOSPTIAL POCT
   Specimen:          Urine 02/19/14 0955

       Component     Value                         Ref Range            Flag    Comment                       Lab
       U HCG QC POCT Acceptable                                                                               LEH
                                                                                                              POCT
       U HCG Lot#         700230                                                                              LEH
       POCT                                                                                                   POCT
       U HCG Sen          Negative                                                                            LEH
       POCT                                                                                                   POCT
       U HCG Sen Cmt1     -                                                                                   LEH
       POCT                                                                                                   POCT
       U HCG Sen Cmt2     -                                                                                   LEH
       POCT                                                                                                   POCT

                                                                    Resulted: 02/19/14 1000, Result Status: Final
  POCT U Dipstick Instrument [137691778) (Abnormal)                                                        result
   Resulting Lab:     LEGACY EMANUEL HOSPTIAL            Specimen:      Urine 02119/14 0958
                      POCT
     Component          Value                   Ref Range        Flag   Comment                        Lab
     U Protein POCI     Negative                Negative                                               LEH
                                                                                                       POCT
     U Leuk Esterase 2+                         Negative         A                                     LEH
     POCI                                                                                              POCT
     U Nitrite POCI     Negative                Negative                                               LEH
                                                                                                       POCT
     U pH POCI          7.0                     5.0-8.0                                                LEH
                                                                                                       POCT
     U Spec Gravity     1.015                   <1.030                                                 LEH
     POCI                                                                                              POCT
     U Blood POCI       Trace                   Negative         A                                     LEH
                                                                                                       POCT
     U Glucose POCI Negabve                     Negative                                               LEH
                                                                                                       POCT
     U Ketones POCI     NegaUve                 Negative                                               LEH
                                                                                                       POCT
     U Bilirubin POCI   Negabve                 Negative                                               LEH
                                                                                                       POCT


 Imaging -All Results
                                                                           Resulted: 02/19/14 0938, Result Status: Final
 CT Head wo Contrast [84149910)                                                                                   result
    Ordenng provider: Faroghi, Arman, MD 02/19/14 0720 Resulted by:            Qaisi, Waleed G, MD
    Performed:        02/19/14 0916-02119/14 0932      Specimen:               02119/14 0936
    Narrative:        EXAM: CT HEAD WITHOUT CONTRAST

 Printed on 4/17/2015 2:33PM               ~aleman-Fire
                                         DOB:~SN: 427935987
                                               Printed by: DT [35265]                                   EXHIBIT 1
                                                                                                       PART 1 of 2
                                                                                                  Page 193 of 1248

                                                                                                 STN D 18-03985-000193
             Case 3:18-cv-00180-SB          Document 19-1       Filed 10/11/18        Page 194 of 600
RP Date ID: Feb 19 2014



                                          LEGACY EMANUEL MEDICAL
                                          CENTER
                                          2801 N Gantenbein Ave
                                                                                •
                                                                                COLEMAN-FIRE, BETHANY L
                                                                                MRN:-4
                                                                                DOB:            Sex: F
                                          Portland OR 97227-1623                Adm: 2/19/2014, D/C: 2119/2014

LEGACY
HE    l TH

Imaging -All Results (continued)
                                                                           Resulted: 02119/14 0938. Result Status: Final
CT Head wo Contrast (84149910)                                                                                    result

                          CLINICAL DATA: Headache after head injury as a pedestrian struck by
                          motor
                          vehicle

                          COMPARISON STUDIES: None.

                          PROCEDURAL TECHNIQUE: Unenhanced axial S mm scans from the skull base
                          to the
                          vertex

                          FINDINGS: Mild left posterior parietal scalp hematoma without
                          associated
                          calvarial fracture. No acute intracranial hemorrhage, mass effect or
                          midline
                          shift with normal appearance of the ventricles and CSF pathways. The
                          included
                          paranasal sinuses and mastoid air cells are clear.

                          IMPRESSION:

                          1.     Left posterior parietal scalp injury without acute intracranial
                          abnormality.


                          Verified by Waleed Qaisi, MD on 2/19/2014 9:38 AM


Lab- All Results
URINALYSIS AND MICROSCOPIC [137691776] (Abnormal)                         Resulted: 02/19/14 1025, Resu~ Status: Edited
  Ordering provider: Faroghi, Arman, MD 02/19/14 0956          Resulting Lab: LEGACY EMANUEL LAB
  Specimen:          Urine; Urine 02/19/14 0953

       Component               Value                Ref Range            Flag    Comment                         Lab
       UAColor                 Yellow               Yellow                                                       EH
                                                                                                                 LAB
       UA Turbidity            Clear                Clear                                                        EH
                                                                                                                 LAB
       UAGiucose               Negative             Negative                                                     EH
                                                                                                                 LAB
      . UA Bilirubin           Negative             Negative                                                     EH
                                                                                                                 LAB
       UA Ketones              Negative             Negative                                                     EH
                                                                                                                 LAB
       UA Specific             1.010                 <1.030                                                      EH
       Gravity                                                                                                   LAB
Printed on
                                                                :427935987
                                                Printed by: DT [35265]                                   EXHIBIT 1
                                                                                                        PART 1 of 2
                                                                                                   Page 194 of 1248

                                                                                                 STN D 18-03985-000194
           Case 3:18-cv-00180-SB
RP Date ID: Feb 19 2014

                                     --        Document 19-1



                                           LEGACY EMANUEL MEDICAL
                                           CENTER
                                                                        Filed 10/11/18     Page 195 of 600



                                                                                     COLEMAN-FIRE, BETHANY L

                                           2801 N Gantenbein Ave                                     Sex: F
                                           Portland OR 97227-1623                    Adm: 2119/2014, D/C: 2/1912014

LEGACY
HEALTH

Lab -All Results (continued)
URINALYSIS AND MICROSCOPIC [137691776] (Abnormal)                              Resulted: 02119/14 1025, Result Status: Edited
     UA Blood       Trace                  Negative                           A                                     EH
                                                                                                                   LAB
       UApH                   6.0                            5.0-8.0                                               EH
                                                                                                                   LAB
       UAAlbumin              Negative                       Negative                                              EH
                                                                                                                   LAB
       UA Leukocyte           2+                             Negative        A                                     EH
       Esterase                                                                                                     LAB
       UA Nitrite             Negative                       Negative                                               EH
                                                                                                                   LAB
       UA WBC/hpf             5-10                           0-5             A                                      EH
                                                                                                                    LAB
       UARBC/HPF              0-2                            0-2                                                    EH
                                                                                                                    LAB
       UA Bacteria            Rare                           Negative        A                                      EH
                                                                                                                    LAB
       UA Epithelial Cell     Few                            Neg-Few                                                EH
                                                                                                                    LAB
       UA Cult Refiex?        No                                                                                   EH
                                                                                                                    LAB

Testing Perfonned By
   Lab -Abbreviation          Name                 Director               Address                 Valid Date Range
  12-EHLAB                    LEGACY                Catherine M Miles, 501 N Gantenbein           09121112 0938- Present
                              EMANUEL LAB          MD                     Ave
                                                                          Portland OR 97227
    77- LEH POCT          - --"LEGACY _____ - -- ---jl.iiin-Milian, MD -- 5oftfGanfeintieiri   ---· 11i26h2Tfsa:: Present---
                               EMANUEL                                    Avenue
                               HOSPTIAL POCT                              Portland OR 97227

Discharge Instructions                                                            Coleman-Fire, Bethany L (MR # 9500945404)
    Date                       Status                   User                      User Type              Discharge Note
    02119/14 1051              Pended                   Faroghi, Arman, MD        Physician              Original
    Note:



You may take Tylenol- as needed for headache.
Return for worsened headache, dizziness,
worsened nausea, difficulty with balance or
other concerns.
Printed ori 4/1712015 2:33PM                          Beth  y L Coleman-Fire
                                               DOB:               CSN: 427935987
                                                      Printed by: DT [35265]                                   EXHIBIT 1
                                                                                                              PART 1 of 2
                                                                                                         Page 195 of 1248

                                                                                                       STN D 18-03985-000195
              Case 3:18-cv-00180-SB       Document 19-1   Filed 10/11/18         Page 196 of 600


                                  ••                                   ••
                            REQUEST TO UPDATE SRI CLAIM DATA



                         SSN·


             MainOaim#     Type              Status'      Special Status                   Last Activity Date

JIOOVW318II                 LTD          ·I   Closed
                                                         ·I                 ·I                6/1/2017

         Claim#            Type              Status       Special Status                   Last Activity Date

         I   00XQ1036    II L'f          :I   Closed
                                                         d                 ::I                5/24/2013

                                   J     P9    J2._/)t
For Closed LID only:
P' No Pending Diary Events P' No Active Waiver
                                                                      ASO           ENo
Overpaym:nt:       ENo            C Yes, Reason:                                    CYes



Cormnents:




Processed By                       Department I Team         Date
lr
 K~a~fu~M~c-Grn~fu-e-~~.6~94~6---,1~1C_l_I_-I_I_C_cc
                                                  ________~lrl9-n~9~n~01_7__________,




                                                                                                  EXHIBIT 1
                                                                                                 PART 1 of 2
                                                                                            Page 196 of 1248

                                                                                           STN D 18-03985-000196
                               Case 3:18-cv-00180-SB


~·Claimant/Contract information pertinent to the claim
 ' Claimant Name: Bethanv Coleman-Fire
                                                               ..            Document 19-1                  Filed 10/11/18                   Page 197 of 600


                                                                                                                                    Pending Claim Plan
                                                                                                                                     Claims Summary
 r Authorized to correspond with: daimant                                                             The reason the claim is pending is :
                                                                                                                                                                                          I
   LTO Claim No. OOVW3181                                                                               Ms. Coleman--Fire is a 31 year old associate attorney who
                                         Benefit Waiting Period:     90 days                            ~work after being struck by a car. Disability Date
  Last Day Worked:         2/1812014 Date of Disability:                                                  19114. RTW part lime 8/4/14.
                                                                     2/19/2014
     Date of Hire:          6/1/2013 Insurance Effective Date         6/1/2013                          Preex 90/12. Must conduct preexisting condition iavestigation.
  Occupation:     associate attorney                                 Level                              Must also obtain medic:al documentation to support stated
  Rehab RTW Date:                 FICA/Med Extended:                                                    L&:R:'· Need documentation of pre and post disability work
                                                                                                         ctivity and earnings.
  Min Ben                         Benefit%                           Flat Benefit
     LWOP/CLI Status
     Life Waiver of Premium                                   Plan
            Pension Benefits                           Additional Benefits           Letter Mailed:
     OMAPB OPB             OPCB                         OALB OtsB
     0CRCB ORr             OACB ON/A                    OHAB 0MEB ON/A
                                                         LTD Covera!!e Information
  Choose vour oolicv                                   Group Policy Effective Date
  Claimant reside in California?                       Policy Issued in California
  Review language                                      Contract Class:
  Own Occ Total Disability%                            Any Occ Total Disability%
   Partial Disability %                                My Occ Partial Disability%
                                                               LTD Benefits Periods
  Type                                  Period Begin Period End        Warned          Applied
  Maximum Benefit:
  Own Occupation:
  Limited Condition




                                                                                                                                                                                                  I
  Limited Condition                                                                                                                          .


  Lfm1tcd Condition                                                                                                    Evidence of Insurability/Rescission
                                                                Deductible Income                     Date of Hire: 6/1/2013 Insurance Effective Date:                        6/1/2013
           Type                             Status        Amount     Ben From           BenTo         Rescission Review/Investigation Needed                                                  I
  SSA:                                                                                                                     l"reex1stmg 1..ona1tlon KeVIew                                     '---
  SSA:                                                                                                memo:
  SDI:                                                                                                Ins. Eff Date:                     6/1/2013 Exclusionary Period       12mnths
  IVC:                                                                                                PreEx Period   90days       From               3/312013 To              5/3112013
                                                          .
  WC: Pennanent                                                                                       PreEx Investigation Required?              yes
  PERS:                                                                                               Prudent Person Language?                   no
  ER:                                                                                                                   Information Needed to make Decision
  STD: CA 09      use AI                                                                                 Source                                  Requested     Fotlow-up    Recelvey
  Other:                                                                                              Dr. Uppal
                                                                                                          2/4/2015                  r;:r
  TPUSubrogatfon                                                                                          2/4/2015
                                                                                                      Dr. Chestnut                  0

  Type
                                Deduction B: Payment InformatiOn Legacy Emanuel
                                   Rate% Amount Begin Date End Date HPVS
                                                                                                          2/4/2015
                                                                                                                                    (i;V'
                                                                                                                                                                             o..-::
                                                                                                          2/1212015
  FIT                                                               ER info                               2/1212015                 19""'
  SIT                                                                    .
                                                                    Scriptcl1eck                          2/1212015                 I:Y'
  ERCont. %:                Premium                                                 Pending Claim Review Requirements
  COLA:                     ProClaim Class Code                     Assigned        214/2015 Date of Decision to Pend     2112/2015
  BCD Unit                  Tax/ Admin                   Div Code   45cl ltr Date: 3/20/2015 Date Tolled:             Date Untotled
  Premium Paid Through Date                 Grace Period            75clltr Date:  4/19/2015 Date Tolled:             Date UntoUed
                            Correspondence                          105<1 ltr Date 5/19/2015 Date Tolled:
  Type                      Sent               Received                                         Approver Comments

 \Deductible Income Ltr
  Repayment Agreement
  ETEForm
                                          Claim Accuracy
  ~1.a1m   ana polJCY aata on LLAIM uvERvlt.w vennea as accurate:
                                                                        (Initial}                                                                                       I
                                                                                               /      J)IY{JJ~                                                    :t        V?l I~
                                                                                                      Analyst (./                                                  EXHIBIT
                                                                                                                                                                    Oatt    1
                                                                                                                                                                  PART 1 of 2
                                                                                                                                                                    Date
                                                                                                                                                             Page 197 of 1248
                                                                                                      Approver




                                                                                                                                                          STN D 18-03985-000197
                        Case 3:18-cv-00180-SB                       Document 19-1         Filed 10/11/18     Page 198 of 600




/
    ;
    I

              I0 0 I ~
        Group ID*
                                                          •            New Claim Worksheet

        CJaimantname*R>o~-~41\                                                      -   L ~.
        EmployeeS       ~   . II -   I




        Dateofbirth                                   - - - - - - - - - - L a s t day worked                          ""1--:k·d L'f
        Disability date       *\\          21. \   \,-J                                        · Frrstmedical         2 . . \ \ "'.\ \Y
        #Dependents._ ____:'"-"--------'--~----- DOB                                                    ofyoungest~_,n'--'-j}chi..:::....!.------:-­
        Employer Statement:
        Occupation CAS> u u                              _::l':c,_lrl-jlf,--\-'-'3~-- Ham:s worked -Lf-+->-U.____
                                          ":k cJ::I..vvw{J                  Hire dafe _
        Lastdayworlced               3-.'
                            ,1,\\'-1 ·        DateofDisability_1 ·             ~ _Lastdaypaid ~~)'~
        Sick leave e n d s - - - - - - - - - - Monthly earnings~ 'l ), bl Date ofbst raise                                                JldJLl
        ·Enrollment card __·----n;-------Employer contribution ( ~ ERlSA orNon-ERisA (circle~
        Life   W~verQ)               N Amt:        ~ ll '9 'f.-
        Attending Physician's Statement:
        DiagD.osis + Symptoh · G.n0 <A»? M -<.Ch t V"Y\Vtj
        IPV           1i'l-O+hY                           Adviseceasework?              niL                               ARDKlu..J. tol~
        Policy effective date              JL:j 1S           Insurance effective date(s)            I
                                                                                                  C:, 1   /13        ~code;}...~
        Benefit form.nla                 fo lJ /§__               J.\.fin benefit   f /0 1)                Max ~ene:litj-1_-..j<g~·~k,___ _ __
                 croJ...~                                 SS~
        P<B
        BYVP


        HAB         ?
                                 cto {l:ir
                                               MBP


                                           Other
                                                          na.:Jj;/r>,       Ibm
                                                                                    OwnOccperiod      WVJ1l)'f? IPG:_ __
                                                                                                6,/Jt l11 """""'~>=•'=~ Ye
                                                              Limitations._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
        Admin umt /DIV Code                                   Business Structure (cin:le one) C-Cm:p S-Carp Partnership Sole Proprietor:

        PDE: ______________~------------------------------------~---


        Notes:   'f {1 ~
        Offsets:                     Effective date                End date                Amount                Notes
        SSD (P&Dep)
        we
        PERS
        SDI
\       SL                                                                                                      Check for raise· - - - - - -
        Third Party
        RO+
        Taxes
        Other
         Ch~c!_c f~r: ~r:_t!e_!:iii~· e;x:tend_ftca[.Me_dic;~~~"'::Y _?_~_?_!!S~~-c_~ec:k_ <::<::~~=~~o_r_:_~~ ~~.             ______EXHIBIT
                                                                                                                                      .. _______1 .
                                                                                                                               PART 1 of 2
                                                                                                                          Page 198 of 1248

                                                                                                                         STN D 18-03985-000198
    Case 3:18-cv-00180-SB                            Document 19-1                           Filed 10/11/18         Page 199 of 600
I

                                  •                                                                             •
          Printed on 2/4/2015 1:08:00 PM
                  Enter claim nurrber:            '"j_o_O_VW-31_8_1--.
                                                                   -"
                                                                                  I  000 j ~Segment
                                                                                     _ _ • (optbnaQ:

                  LTC!alrn: OOVW3181 000 BETHANYCOLEMAN-FIRE
                  Group: 10010415
                  Assigned User: CCCNFEUE    Stat: P Reas: N
                  Last Segment Generated on 02/04/15 by CCCKMCGR

            :' C:o.Tpoar.e:e 16i5torrlci_ioo"kup ,..;-;,...;;.-.;;.-.;.·;;;-;.;-;;.;_-=·.;;,-.....;;;:;_;.;;;
                  Tolfing Flag Status                               N
                                                                    ----------
                  Total Pending Days                                Value Not Available
                  Total Pending Tolnng Days                         Value Not Available

                   Pending Tolling Start Date                       Value Not Available

                   Pending Tolling Flag Status                      N

                  Current Contested Date                            No Current Review

                  On fine Contested Date                            No Instance of this Event

                  Current Contested Days                            No Instance of this Event

                  Contested Tolling Start Date                      No Instance of this Event
                  Current Tolfing Days                              No Instance of this Event

                   Prbr Contested Date                              No Prbr Review
                   Prbr Contested Days                              No Prbr Review

                   PrbrToiHng Days
            i
              OOL Pendina Deadline Wlll-IOUTTOWNG -1: 3/20/2015
            ·I'


              OOL Pendina Deadline Wlll-IOUTTOWNG ·2: 4/19/2015
            : OOLPending Deadline Wlll-IOUTTOWNG -3: 5/19/2015




                                                                                                                                    EXHIBIT 1
                                                                                                                                   PART 1 of 2
                                                                                                                              Page 199 of 1248

                                                                                                                             STN D 18-03985-000199
                            •                                         •
      Case 3:18-cv-00180-SB          Document 19-1        Filed 10/11/18     Page 200 of 600




                                  LEX Letter Log
            Document all letters written and produced using LEX after November 2"'\ 2008 ..

      Clrumant ___________________________

      Clrum Number(s) ----------------------

  Date of                                                                                 Paper copy
  Letter                                 Letter Desc,ription                             in claim file?

                                                                                              y (N )

                                                                                              y     N
                                                                                              y     N
                                                                                              y     N
                                                                                              y     N
                                                                                              y     N
                                                                                              y     N
                                                                                              y     N
                                                                                              y     N
                                                                                              y     N
                                                                                              y N
                                                                                              y N
                                                                                              y N
                                                                                              y N
                                                                                              Y.N
                                                                                              y N
                                                                                              y     N
                                                                                              y     N
                                                                                              y     N
                                                                                              y     N
                                                                                              y     N
                                                                                              y     N
                                                                                              y     N
                                                                                              y     N
                                                                                              y     N
                                                                                              y     N
                                                                                              y     N
~-------+-----------------------------------------~~·.yy                                            N
                                                                                                    N·
                                                                                              y     N



      LEX_letter_Log1.doc                                                                      EXHIBIT 1
                                                                                        3/24/2011
                                                                                              PART 1 of 2
                                                                                         Page 200 of 1248

                                                                                        STN D 18-03985-000200
      Case 3:18-cv-00180-SB                 Document 19-1              Filed 10/11/18    Page 201 of 600




                                                                                   -    1teStandarcr
                                                                                                  POOIM:!tyditrerent.




August 10, 2015



BETHANY COLEMAN-FIRE
4834 NE 17TH AVE
PORTLAND, OR 97211


Re:      PROFESSIONAL SERVICES EMPLOYER

Dear BETHANY COLEMAN-FIRE:

We are currently reviewing your waiver of premium claim with Standard Insurance Company
(The Standard). This benefit continues your Group Life insurance without payment of premiUm
while you remain unable to perform with reasonable continuity the material and substantial
duties of any occupation for which you are suited in light of your education, training and
experience.                                                     ·
The Group Policy stipulates that information must be furnished annually confirming your total
disability.
You may be receiving this letter because we have not yet received your Beneficiary Designation
selection for your Group Life Insurance. Please fill out the enclosed Periodic Claimant's
Statement designating your beneficiary. Please remember to Sign and Date the form and return it
as soon as possible. We must receive the Beneficiary Designation during your lifetime in order
for it to become effective.

Upon receipt of the enclosed completed forms, we will update your file as appropriate. We may
contact your physician if any medical information is needed to complete our review.

We appreciate the opportunity to be of service to you and look forward to hearing from you soon.
If you have any questions or concerns regarding your claim, please contact me at the number
below.
Sincerely,

 ~Q.B~
Jean Baker
Life Waiver of Premium Examiner
800-368-1135 ext. 6338
Enclosures:        Claimant's Statement
                   Authorization to Obtain Information




PO Box 2800 Portland OR 97208-2800 tel800.368.1135
Standard Insurance Company- A subsidiary of StanCorp Financial Group
                                                                                                         EXHIBIT 1
                                                                                                        PART 1 of 2
                                                                                                   Page 201 of 1248

                                                                                                  STN D 18-03985-000201
                 Case 3:18-cv-00180-SB                        Document 19-1                    Filed 10/11/18                Page 202 of 600



Standard Insurance Company. Gmup Benefits                                                 Waiver of Premium -Periodic Claimant's Statement
1100 SW Sixth Avenue Ponland OR 97204-1093 800.628.8600 Tel

lVhen completed, please return this form to The Standard.
 .
1 CLAIMANT INFORMATION
Name:                                                                                     Street Address:

City:                                                                                     State:                          I  Zip Code:


 Phone Number:                                        IBirthdate:                                                lSocial Security Number:


Are you now working?          0 Yes      ONo                        Date you resumed work: _ _ !_ _ !_ _
 0 My job        0 Another job      0 Self-employed           0 Part-time
 0 I expect to return to work _ _ !_ _ !_ _ .                       0 I do not expect to return to work.

2. DISABILITY
 Describe your present medical condition including any changes in the past year and how you believe it prevents you from working in any
 reasonable occupation.




3. MEDICAL
Please list all physicians who have treated you for your disability in the last year. Use separate sheet if needed
 Name:                                                                                Name:


Address:                                                                              Address:


City:                                  State:         IZip Code:                       City:                                     State:              IZip Code:
 Phone:                                Last Treatment Date:                            Phone:                                    Last Treatment Date:



Do you wish to change your beneficiary? If so, please complete the following section.
Beneficiary- Complete for Life, and Additional/Optional Life coverage only. If you designate a trust or a trustee, you must have a written
trust agreement. If you designate a minor (a person not of legal age) it may be necessary to have a guardian or a legal representative
appointed before any death benefit can be paid. This means legal expense for the beneficiary and delay in the payment of the insurance.
Please take this into consideration when naming your beneficiary.
PRIMARY
 Full Name                              %of Benefit                                   Address                                    Social Sec. No.              Relationship




CONTINGENT
 Full Name                              %of Benefit                                   Address                                    Social Sec. No.              Relationship




BENEFICIARY EXAMPLES
Two Primary Beneficiaries:
   Peter Smith                           60%                        77 America Street, Anytown, USA 77777                         XXX-XX-XXXX                     Husband
   Anna Smith                            40%                        TT7 USA Street, Anvt~wn, USA 77777                            Q00.00-7899                     Daughter
One Primary & One Contingent Beneficiaries:
   PRIMARY:
   Peter Smith                           100%                       n   America Street, Anytown, USA 77777                        ()()().()().7777                Husband
   CONTINGENT:
   Quincy Smith                          100%                       TT7 USA Street, Anytown, USA 77777                            ()()().()().7900                Son
If dtath occurs and a mtnor ts the bent.fioary, tt may be necessary to have a guardzan or a kgal representatzve appotnted before any dtath benefit can be pmd.
4.ACKNO~GMENT
I certify the above answers true and complete to the best of my knowledge and belief.
Some states require us to inform you that any person who knowingly and with intent to injure, defraud or deceive an insurance company, or other
person, files a statement containing false, or misleading information concerning any fact material hereto commits a fraudulent insurance act which
is subject to civil and/or criminal penalties, depending upon the state. Such actions maybe deemed a felony and substantial fmesmaybe imposed.
                                                                                                                                                           EXHIBIT 1
S i g n a t u r e = - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - Date: _ _ _ _ _ _ _ _ _ _ __
Sl 8825                                                                          1 of 1            Claim:   BETHANY COLEMAN-FIRE                          PART    1 of 2
                                                                                                                                                              (2103)
                                                                                                   Analyst Jean Baker, C9A
                                                                                                                                                     Page 202 of 1248

                                                                                                                                                STN D 18-03985-000202
              Case 3:18-cv-00180-SB                Document 19-1            Filed 10/11/18          Page 203 of 600




                                                                       Authorization to Obtain and Release Information

I AUTHORIZE THESE PERSONS having any records or knowledge of me or my health:
   • Any physician, medical practitioner or health care provider.
   • Any hospital, clinic, pharmacy or other medical or medically related facility or association.
   • Kaiser Permanente.
   • Any insurance company or annuity company.
   • Any employer, policyholder or plan sponsor.
   • Any organization or entity administering a benefit or leave program (including statutory benefits) or an annuity program.
   • Any educational, vocational or rehabilitation counselor, organization or program.
   • Any consumer reporting agency, financial institution, accountant, or tax preparer.
   • Any government agency (for example, Social Security Administration, Public Retirement System, Railroad Retimntnt Board, Workers'
      Compensation Board, etc.).
TO GIVE TillS INFORMATION:
  • Charts, notes, x-rays, operative reports, lab and medication records and all other medical information about me, including
     medical history, diagnosis, testing and test results. Prognosis and treatment of any physical or mental condition, including:
     • Any disorder of the immune system, including HIV, Acquired Immune Deficiency Syndrome (AIDS) or other related
         syndromes or complexes.
     • Any communicable disease or disorder.
     • Any psychiatric or psychological condition, including test results, but excluding psychotherapy notes. Psychotherapy notes
         do not include a summary of diagnosis, functional status, the treatment plan, symptoms, prognosis and progress to date.
     • Any condition, treatment, or therapy related to substance abuse, including alcohol and drugs.
  and:
  • Any non-medical information requested about me, including such things as education, employment history, earnings or
     finances, return to work accommodation discussions or evaluations and eligibility for other benefits or leave periods
     including but not limited to claims status, benefit amount, payments, settlement terms, effective and termination dates,
     plan or program contributions, etc.
TO STANDARD INSURANCE COMPANY, THE STANDARD LIFE INSURANCE COMPANY OF NEW YORK, THE STANDARD
BENEFIT ADMINISTRATORS AND THEIR AUTHORIZED REPRESENTATIVES (referred to as "The Companies", individually
and collectively), AND MY EMPLOYER'S ABSENCE MANAGEMENT PROGRAM ADMINISTRATOR ("Absence Manager").
  • I acknowledge that any agreements I have made to restrict my protected health information do not apply to this authorization
     and I instruct the persons and organizations identified above to release and disclose my entire medical record without restriction.
  • I understand that each of The Companies and Absence Manager will gather my information only if they are administering
     or deciding a claim (s) under my life, dismemberment and/or disability insurance, or leave of absence claim, and will use
     the information to determine my eligibility or entitlement for benefits or leave of absence.
  • I understand that I have the right to refuse to sign this authorization and a right to revoke this authorization at any time
     by sending a written statement to The Companies and Absence Manager, except to the extent the authorization has been
     relied upon to disclose requested records. A revocation of the authorization, or the failure to sign the authorization, may
     impair The Companies' and Absence Manager's ability to evaluate or process my claim(s), and may be a basis for denying
     or closing my claim(s) for benefits or leave of absence.
  • I understand that in the course of conducting its business The Companies and Absence Manager may disclose to other
     parties information about me. They may release information to a reinsurer, a plan administrator, plan sponsor, or any person
     performing business or legal services for them in connection with my claim(s). I understand that The Companies and Absence
     Manager will release information to my employer necessary for absence management, for return to work and accommodation
     discussions, and when performing administration of my employer's self-funded (and not insured) disability plans.
  • I understand that The Companies and Absence Manager comply with state and federal laws and regulations enacted to
     protect my privacy. I also understand that the information disclosed to them pursuant to this authorization may be subject to
     redi.sclosure with my authorization _or as otherwise permitted or r~quired by law. Information re~ined and disclosed by The
     Companies and Absence Manager may not be protected under the Health Insurance Portability and Accountability Act [HIPAA].
  • I understand and agree that this authorization as used to gather information shall remain in force from the date signed below:
     • For Standard_Insurance Company, the dura~on of my claim(s) or 24 mon~hs, whichever occurs first.                 .
     • For The Standard Life Insurance Company of New York, the duration of my claim(s) or 24 months, whichever occurs first.
     • For The Standard Benefit Administrators, the duration of my claim(s) administered by The Standard Benefit
         Administrators or 24 months, whichever occurs first.
     • For Absence Manager, 24 months.
  • I understand and agree that The Companies and Absence Manager may share information with each other regarding my
     life, dismemberment and/or disability insurance claim(s) and leave of absence claim. This authorization to share information
     shall remain valid for 12 months from the date signed below.
  • I acknowledge that I have read this authorization and the New Mexico notice on page 2. A photocopy or facsimile of this
     authorization is as valid as the original and will be provided to me upon request

Name (please p r i n t ) - - - - - - - - - - - - - - - - - - - - - - - Social Security No. _ _ _ _ _ _ _ __
Signature of Claimant/Representative                                                       Date _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                    EXHIBIT
                                                                                                                                     1
If signature is provided by legal representative (e.g., Attorney in Fact, guardian or conservator), please attach documentation oflegal status.
$11284-AUTH                                                       1 of2       Claim: BETIJANY COLEMAN-FIRE              PART    1 of 2
                                                                                                                            (4112)
                                                                              Analyst: Jean Baker, C9A
                                                                                                                   Page 203 of 1248

                                                                                                                  STN D 18-03985-000203
              Case 3:18-cv-00180-SB             Document 19-1           Filed 10/11/18        Page 204 of 600




                                                                   Authorization to Obtain and Release Information

Standard Insurance Company is a licensed insurance company in all states except New York. The Standard Life Insurance
Company ofNew York is an insurance company licensed only in New York. An absence manager may be bired by your employer
and may be one of The Companies.

FOR RESIDENTS OF NEW MEXICO
The state of New Mexico requires Standard Insurance Company to provide you with the following information pursuant to its
Domestic Abuse Insurance Protection Act.

The Authorization form allows Standard Insurance Company to obtain personal information as it determines your eligibility
for insurance benefits. The information obtained from you and from other sources may include confidential abuse information.
"Confidential abuse information" means information about acts of domestic abuse or abuse status, the work or home address
or telephone number of a victim of domestic abuse or the status of an applicant or insured as a family member, employer or
associate of a victim of domestic abuse or a person with whom an applicant or insured is known to have a direct, close personal,
family or abuse-related counseling relationship. With respect to confidential abuse information, you may revoke this authorization
in writing, effective ten days after receipt by Standard Insurance Company, understanding that doing so may result in a claim
being denied or may adversely affect a pending insurance action.

Standard Insurance Company is prohibited by law from using abuse status as a basis for denying, refusing to issue, renew or
reissue or canceling or otherwise terminating a policy, restricting or excluding coverage or benefits of a policy or charging a
higher premium for a policy.

Upon written request you have the right to review your confidential abuse information obtained by Standard Insurance Company.
Within 30 business days of receiving the request, Standard Insurance Company will mail you a copy of the information pertaining
to you. After you have reviewed the information, you may request that we correct, amend or delete any confidential abuse
information which you believe is incorrect. Standard Insurance Company will carefully review your request and make changes
when justified. If you would like more information about this right or our information practices, a full notice can be obtained
by writing to us.

If you wish to be a protected person (a victim of domestic abuse who has notified Standard Insurance Company that you are or
have been a victim of domestic abuse) and participate in Standard Insurance Company's location information confidentiality
program, your request should be sent to Standard Insurance Company.




                                                                                                                   EXHIBIT 1
511284-AUTH                                                   2 of2      Claim: BETHANY COLEMAN-FIRE              PART    1 of 2
                                                                                                                      (4112)
                                                                         Analyst: Jean Baker, C9A
                                                                                                             Page 204 of 1248

                                                                                                            STN D 18-03985-000204
      Case 3:18-cv-00180-SB               Document 19-1                Filed 10/11/18   Page 205 of 600



                                                                                 .. TheStandard~
                                                                                                Pcsitive!y different.

July 9, 2015




BETHANY COLEMAN-FIRE
4834 NE 17TH AVE
PORTLAND, OR 97211

Re:      Policyholder                Professional Services Employer
         Policy No.                  445474
         Claim No.                   D91206

Dear Ms. Coleman-Fire:

We are writing in regard to your Group Life Insurance claim with Standard Insurance Company
(The Standard). We are pleased to inform you we have approved your claim for Waiver of
Premium. This letter will answer questions about how Waiver of Premium applies to your Group
Life Insurance, and the type and amount of insurance included.

How much Life Insurance do I have?

The following amount of Group Life Insurance was in force on the date you became Disabled:

$118,000.00 Basic Term Life Insurance

How long will the Waiver of Premium Continue?

Your Group Life Insurance will remain in force without premium payment until age 67, your
Social Security Normal Retirement Age, provided you continue to satisfY the Group Policy's
Waiver of Premium Insurance provision.

Will my other kinds of Life Insurance continue under the Waiver of Premium?

While your Term Life Insurance continues under this policy provision, your Accidental Death
and Dismemberment Insurance (AD&D) will not continue. However, your Group Life Insurance
will be payable if your death is accidental.

Who are the Beneficiaries of my Group Life Insurance?

Our records show we do not have a current beneficiary for your Group Life Insurance in your
file. Please complete the enclosed Beneficiary Designation/Change Form. If you designate two or
more beneficiaries, please specifY whether you wish them to receive equal shares or whether you
wish a different distribution of your benefits. We recommend that you use percentages rather
PO Box 2800 Portland OR 97208-2800 tel 800.628.8600
Standard Insurance Company~ A subsidiary of StanCorp Financial Group
                                                                                                         EXHIBIT 1
                                                                                                        PART 1 of 2
                                                                                                   Page 205 of 1248

                                                                                                 STN D 18-03985-000205
     Case 3:18-cv-00180-SB                  Document 19-1                Filed 10/11/18   Page 206 of 600


 BETHANY COLEMAN-FIRE                                        2                                      July 9, 2015




 than dollars to designate the amount for each beneficiary. An example can be found on the
 Beneficiary Designation/Change Form.

 Please remember to SIGN and DATE the form, and return it as soon as possible in the enclosed
 postage-paid return envelope. We must receive the Beneficiary Designation/Change form during
 your lifetime in order for it to become effective.

 If you have any questions about how to fill out the Change of Beneficiary form, you may call our
 office.

 What is the Accelerated Benefit? Do I qualify?

Your Group Life Insurance Policy includes an Accelerated Benefit provision, sometimes referred
to as a living need benefit This benefit may be available if you have been approved for Waiver
of Premium and have been diagnosed as terminally ill with a life expectancy of less than 24
months. The Accelerated Benefit allows you to receive from 10% up to 75% of your Life
Insurance coverage as a once in a lifetime lump sum payment If you are interested in further
information about this benefit, you may contact our office at the number below.

 Will my Life Insurance claim be reviewed again?

 Your Group Policy requires a periodic review of your Waiver of Premium claim. Therefore, we
 will contact you periodically to request current information to review your eligibility for this
 benefit. However, we require that you notify us if you recover from your disability at any time,
 return to work or have a change of address.

 We appreciate the opportunity to be of service to you. If you have any questions about this
 letter or your claim, please contact your Disability Benefits Analyst, Necole Suzuki, at
 800.368.1135 ext. 3198.




· Sincerely,

  ~Q,BaJz9-t
Jean Baker
Life Waiver of Premium Examiner
800-628-8600 ext 6338

 Enclosure:        Beneficiary Designation Form




 PO Box 2800 Portland OR 97208-2800 lei 800.628.8600
 Standard Insurance Company - A subsidiary of StanCorp Financial Group
                                                                                                          EXHIBIT 1
                                                                                                         PART 1 of 2
                                                                                                    Page 206 of 1248

                                                                                                   STN D 18-03985-000206
                Case 3:18-cv-00180-SB                        Document 19-1          Filed 10/11/18          Page 207 of 600


Standard Insurance Company                                                                            Beneficiary Designation/Change
900 SW Fifth Ave Portland OR 97204


This designation will apply to the following Standard Insurance Company coverage(s) if available to you through your
Employer: Life Insurance, Life with Accidental Death & Dismemberment (AD&D) Insurance and, unless specified otherwise
on a separate sheet of paper, Supplemental Life Insurance.
Designations made below, or on a separate sheet of paper, are not valid unless signed, dated, and delivered to the Employer
during your liletime. However, while we are administering your Waiver ofPremium claim, your completed beneficiary designation
should be delivered to The Standard.
Sign and date the completed form and return it to The Standard at the address above.

MEMBER/EMPLOYEE INFORMATION
 Your Name (Last, First, Middle)                                             Social Security No.


 Your Address                                                                City                                    I State     IZlp

 Group Name                                                                  Group No.




BENEFICIARY INFORMATION
 •    Your designation revokes all prior designations.
 •    Benefits are payable to a contingent Beneficiary only if you are not survived by one or more primary Beneficiaries.
 •    If you name two or more Beneficiaries in a class (prim¥}' or contingent), two or more surviving Beneficiaries will share
      equally, unless you provide for unequal shares.
 •    If a minor (a person not of legal age) or your estate is the Beneficiary, it may be necessary to have a guardian or a
      legal representative appointed by the court before any death benefit can be paid. If the Beneficiary is a trust or
      trustee, the written trust must be identified in the Beneficiary designation. For example, "Dorothy Q. Smith, Trustee
      under the trust agreement dated                       "
 •    A power of attorney must grant specific authority, by the terms of the document or applicable law, to make or change
      a Beneficiary designation. If you have questions. consult your legal advisor.
 •    Dependents Insurance and Supplemental Life Insurance on your Spouse, if any, is payable to you, if living, or as
      provided under your Employer's coverage under the Group Policy.
 •    If you complete the"% of Benefit" box(es), the amounts should add up to 100% for each class (primary or contingent).
      For example, "Primary-John Q. Doe, 60%;Jane Q. Doe, 40%."

                                                                                                                                         %of
          Primary- Full Name                                     Address                             Soc. Sec. No.       Relationship   Benefit




                                                                                                                                         %of
        Contingent- Full Name                                    Address                             Soc. Sec. No.       Relationship   Benefit




 Signature of Member/Employee                                                                      Date                              EXHIBIT 1
5113208                            Date sent: July 9. 2015                           Claim: 091206 Analyst: Jean Baker. C9A         PART    1 of 2
                                                                                                                                        (8106)
                                                                                                                               Page 207 of 1248

                                                                                                                               STN D 18-03985-000207
      Case 3:18-cv-00180-SB               Document 19-1                Filed 10/11/18   Page 208 of 600




                                                                                  - TheStandard~
                                                                                                Positively different.

July 9, 2015



PROFESSIONAL SERVICES EMPLOYER
A TIN: JENNY KIM
7525 SE 24TH ST STE 350
MERCER ISLAND, W A 98040

Re:      Policyholder                Professional Services Employer
         Policy No.                  445474
         Claim No.                   091206

Dear Ms. Kim:

We are writing in regard to Bethany Coleman-Fire's Group Life Insurance coverage with
Standard Insurance Company (The Standard). We have approved Ms. Coleman-Fire's claim for
Waiver of Premium.

The following amount of Group Life Insurance, which was in force on the date Ms.
Coleman-Fire became unable to work, will remain in force according to the terms of the Group
Policy:

$118,000.00 Basic Term Life Insurance

Ms. Coleman-Fire's Group Life Insurance will remain in force without premium payment until
age 67, her Social Security Normal Retirement Age, provided she continues to satisfY the Group
Policy's Waiver of Premium provision.

You may take a credit on your next premium statement for the premium paid on behalf of Ms.
Coleman-Fire from March I, 2014, through the last month premiums were paid, up to a
maximum of 12 months. The attached Waiver of Premium Continued Life Insurance Refund
Worksheet is provided to help you calculate the credit amount(s).

Please fill out the worksheet completely and attach to your next premium statement as
documentation for your adjustments. If you have any questions you can contact our premium
department at the number listed at the end of this letter.

You may adjust your premium statement by terminating the member from line 4 and deducting
the credit amount (as calculated on the worksheet) on line 10 under the corresponding coverage
on the premium statement. If there is more than one coverage, please indicate your adjustments
on the appropriate statement.



PO Box 2800 Portland OR 97208-2800 tel 800.628.8600
Standard Insurance Company -A subsidiary of StanCorp Financial Group
                                                                                                         EXHIBIT 1
                                                                                                        PART 1 of 2
                                                                                                   Page 208 of 1248

                                                                                                 STN D 18-03985-000208
    Case 3:18-cv-00180-SB                 Document 19-1                Filed 10/11/18   Page 209 of 600


PROFESSIONAL SERVICES EMPLOYER                             2                                      July 9,2015




Please note, since Accidental Death and Dismemberment (AD&D) coverage is not subject to
Waiver of Premium and does not continue under this benefit, you must also terminate the
member on line 4 of the appropriate premium statement under AD&D.

If Ms. Coleman-Fire returns to work, premium payment should begin again as of the first of the
month following the credit refund period.

Our decision is based upon specific information contained in Ms. Coleman-Fire's claim file. If
you would like more information regarding this claim, please provide an authorization signed by
her.

Ms. Coleman-Fire has been notified of this claim decision. Please notify The Standard promptly
if Ms. Coleman-Fire returns to any type of employment so her claim can be reevaluated.

For questions on how to calculate and apply the refund to your premium payment, please contact
our Policy Administration team at 800.348.3226.

The Standard appreciates the opportunity to be of service to you. If you have any questions
regarding this letter or Ms. Coleman-Fire's claim, please contact her analyst, Necole
Suzuki, at 800-368-1135 ext. 3198.



Sincerely,

 CJAM.. Q , BoJ<-9-t
Jean Baker
Life Waiver of Premium Examiner
800-628-8600 ext. 6338

Enclosure:        Waiver of Premium Continued Life Insurance Refund Worksheet




PO Box 2800 Portland OR 97208-2800 tel800.628.8600
Standard Insurance Company -A subsidiary of StanCorp Financial Group
                                                                                                        EXHIBIT 1
                                                                                                       PART 1 of 2
                                                                                                  Page 209 of 1248

                                                                                                 STN D 18-03985-000209
                  Case 3:18-cv-00180-SB                   Document 19-1        Filed 10/11/18          Page 210 of 600


                                                                                                                 \VruverofPrennurnn
Standard Insurance Company                                                                                  Continued Life Insurance
80().~48.~226   Tel                                                                                               Refund \Vorksheet


Date _ _ /_                   /__ _

Group policy no.                                                          Division no. - - - - - - - - - - - - - - - - -

Policyholder n a m e - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
Claimant n a m e - - - - - - - - - - - - - - - - Claimant Social Security no. _ _ _ _ _ _ _ _ __

Preparer's n a m e - - - - - - - - - - - - - - - Claim n o . - - - - - - - - - - - - - - - - - -
Preparer's phone no. ( _ _ ) - - - - - - - - -

Calculating the Refund
There are two different formulas used to calculate the premium refund amount. Which formula you use
depends on the structure of your life insurance premium rates. The formulas and examples of each calcu-
lation method are shown below:

    Formula (1)                                                               Formula (2)
    If your rates are expressed as a fixed cost per                           If your rates are expressed as a cost per $1,000 of
    member, calculate your refund this way:                                   coverage, calculate your refund this way:
    Fixed rate x No. of months =Refund amount.                                Amout of insurance x Rate +$1,000
                                                                              x No. of months= Refund amount

    Example:                                                                  Example:

    Type of Coverage:                         Dependents Life                 Type of Coverage:                   Term (Basic) Life

    Per Member Cost:                              $ 1.27 per mo.              Amount of Coveragt: $25,000
    No. of months refunded                        X     9
                                                                              Coverage Amount+ $1,000                             25
    Refund-Dependent Life                         $ 11.43
                                                                              Cost per $1,000                                X   .50
                                                                              Refund per month                              $ 12.50
                                                                              No. of months refunded                         X     9
                                                                              Refund-Term Life                              $ 112.50


Your Calculation
Calculate your refund using the appropriate formula in the space provided below:

   Formula (I)                                           Formula (2)

   Coverage                                              Coverage                                 Coverage
   Cost Per Member                                       Aml+ $1,000                              Aml+ $1,000
   No. of Months          X                              Refund per Mo.   $                       Refund per Mo.        $
   Refund Amount          $                              No. of Months    X                       No. of Months         X

                                                         Refund Amount    $                       Refund Amount         $




                      Please retain one ropy for your files and return the second copy with your next Premium Statement
                                                 FiU out one worbheet for each Life Coverage.
Sl 6360                                                                                                                       EXHIBIT
                                                                                                                               (8105)  1
                               Date sent: July 9, 2015                          Claim: 091206 Analyst Jean Baker, C9A        PART 1 of 2
                                                                                                                        Page 210 of 1248

                                                                                                                        STN D 18-03985-00021 0
      Case 3:18-cv-00180-SB                 Document 19-1              Filed 10/11/18    Page 211 of 600



                                                                                  ..    TreStandarcf

June 18,2015



BETHANY COLEMAN-FIRE
4834 NE I 7TH AVE
PORTLAND, OR 972 I I


Re:      PROFESSIONAL SERVICES EMPLOYER
         Group Policy No: 445474
         ClaimNo: OOVW3181
Dear BETHANY COLEMAN-FIRE:
I am continuing my investigation of your claim for disability income benefits with Standard
Insurance Company (The Standard). In order to complete my investigation, I must analyze all
pertinent medical, vocational, and financial information.
Additional information that is needed to process your claim has been requested. When all
information has been received and reviewed, I will make a decision on your claim as quickly as
possible. You may help by providing any information that I may request from you.
If you have any questions about this letter or your claim, please write or call me.
Sincerely,



Necole Suzuki
Sr Disability Claim Spec
800-368-II35 ext. 3198




PO Box 2800 Portland OR 97205-2800 lel800.368.1135

                                                                                                         EXHIBIT 1
Standard Insurance Company- A subsidiary of StanCorp Financial Group

                                                                                                        PART 1 of 2
                                                                                                   Page 211 of 1248

                                                                                                  STN D 18-03985-000211
      Case 3:18-cv-00180-SB                 Document 19-1              Filed 10/11/18    Page 212 of 600


                                                                                  ..    1teStandarcf
June 4, 2015



BETHANY COLEMAN-FIRE
4834 NE 17TH AVE
PORTLAND, OR 97211


Re:      PROFESSIONAL SERVICES EMPLOYER
         Group Policy No: 4454 74
         Claim No: OOVW3181
Dear BETHANY COLEMAN-FIRE:
I am continuing my investigation of your waiver of premium claim with Standard Insurance
Company (The Standard). If approved, this means your life insurance coverage will continue
without payment of premium. You may help by providing any information that I may request
from you. When a decision has been made you will be promptly notified.
If you have any questions about this letter or your claim, please write or call me.
Sincerely,



Necole Suzuki
Sr Disability Claim Spec
800-368-1 135 ext. 3 I 98




PO Box 2800 Portland OR 97208-2800 lel800.368.1135
Standard Insurance Company. A subsidiary of StanCorp Financial Group
                                                                                                         EXHIBIT 1
                                                                                                        PART 1 of 2
                                                                                                   Page 212 of 1248

                                                                                                  STN D 18-03985-000212
      Case 3:18-cv-00180-SB                 Document 19-1              Filed 10/11/18   Page 213 of 600


                                                                                  ..TteStandarc:rPositivdycfrferent.




May28, 2015



BETHANY COLEMAN-FIRE
4834 NE 17TH AVE
PORTLAND, OR 97211


Re:      PROFESSIONAL SERVICES EMPLOYER
         Group Policy No: 445474
         ClaimNo: OOVW3181
Dear BETHANY COLEMAN-FIRE:
I am continuing my investigation of your claim for disability income benefits with Standard
Insurance Company (The Standard). In order to complete my investigation, I must analyze all
pertinent medical, vocational, and financial information.
Additional information that is needed to process r,our claim has been requested. When all
information has been received and reviewed, I wtll make a decision on your claim as quickly as
possible. You may help by providing any information that I may request from you.
If you have any questions about this letter or your claim, please write or call me.
Sincerely,



Necole Suzuki
Sr Disability Claim Spec
800-368-1135 ext. 3 I 98




PO Box 2800 Portland OR 97201!-2800 lei 800.368.1135
Standard Insurance Company- A subsidiary of StanCorp Financial Group
                                                                                                        EXHIBIT 1
                                                                                                       PART 1 of 2
                                                                                                  Page 213 of 1248

                                                                                                 STN D 18-03985-000213
      Case 3:18-cv-00180-SB                 Document 19-1              Filed 10/11/18    Page 214 of 600




                                                                                   •    lreStandarcr

May 6, 2015



BETHANY COLEMAN-FIRE
4834 NE 17TH AVE
PORTLAND, OR 97211


Re:      PROFESSIONAL SERVICES EMPLOYER
         Group Policy No: 445474
         Claim No: OOVW3181

Dear BETHANY COLEMAN-FIRE:

I am continuing my investigation of your claim for disability income benefits with Standard
Insurance Company (The Standard). In order to complete my investigation, I must analyze all
pertinent medical, vocational, and financial informatiOn.

Additional information that is needed to process Y.our claim has been requested. When all
information has been received and reviewed, I wtll make a decision on your claim as quickly as
possible. You may help by providing any information that I may request from you.
If you have any questions about this letter or your claim, please write or call me.

Sincerely,



Necole Suzuki
Sr Disability Claim Spec
800-368-1135 ext. 3 I 98




PO Box 2800 Portland OR 97208-2800 tel 800.368.1135
Standard Insurance Company- A subsidiary of StanCorp Financial Group
                                                                                                         EXHIBIT 1
                                                                                                        PART 1 of 2
                                                                                                   Page 214 of 1248

                                                                                                  STN D 18-03985-000214
      Case 3:18-cv-00180-SB                 Document 19-1              Filed 10/11/18   Page 215 of 600


                                                                                  ..TreStandarcf
May 5, 2015



BETHANY COLEMAN-FIRE
4834 NE 17TH AVE
PORTLAND, OR 97211


Re:      PROFESSIONAL SERVICES EMPLOYER
         Group Policy No: 445474
         ClaimNo: OOVW3181
Dear BETHANY COLEMAN-FIRE:
I am continuing my investigation of your waiver of premium claim with Standard Insurance
Company (The Standard). If approved, this means your life insurance coverage will continue
without payment of premium. You may help by providing any information that I may request
from you. When a decision has been made you will be promptly notified.
If you hiiVe any questions about this letter or your claim, please write or call me.

Sincerely,



Necole Suzuki
Sr Disability Claim Spec
800-368-1135 ext. 3198




PO Box 2800 Portland OR 97208-2800 tel 800.368.1135
Standard Insurance Company- A subsidiary of StanCorp Financial Group
                                                                                                        EXHIBIT 1
                                                                                                       PART 1 of 2
                                                                                                  Page 215 of 1248

                                                                                                 STN D 18-03985-000215
      Case 3:18-cv-00180-SB                 Document 19-1              Filed 10/11/18    Page 216 of 600




                                                                                   -    1r€Standarcr
                                                                                                  Positivdycfrlferent.




Aprill5, 2015



BETHANY COLEMAN-FIRE
4834 NE 17TH AVE
PORTLAND, OR 97211


Re:      PROFESSIONAL SERVICES EMPLOYER
         Group Policy No: 445474
         ClaimNo: OOVW3181
Dear BETHANY COLEMAN-FIRE:
I am continuing my investigation of your claim for disability income benefits with Standard
Insurance Company (The Standard). In order to complete my investigation, I must analyze all
pertinent medical, vocational, and financial information.                                   ·
Additional information that is needed to process r.our claim has been requested. When all
information has been received and reviewed, I will make a decision on your claim as quickly as
possible. You may help by providing any information that I may request from you.
If you have any questions about this letter or your claim, please write or call me.
Sincerely,




Necole Suzuki
Sr Disability Claim Spec
800-368-1135 ext. 3 I 98




PO Box 2800 Portland OR 97208-2800 tel800.368.1135
Standard Insurance Company- A subsidiary of StanCorp Financial Group
                                                                                                         EXHIBIT 1
                                                                                                        PART 1 of 2
                                                                                                   Page 216 of 1248

                                                                                                  STN D 18-03985-000216
      Case 3:18-cv-00180-SB                 Document 19-1              Filed 10/11/18   Page 217 of 600


                                                                                  ..TreStandarcr

April 6, 20 15



BETHANY COLEMAN-FIRE
4834 NE 17TH AVE
PORTLAND, OR 97211


Re:      PROFESSIONAL SERVICES EMPLOYER
         Group Policy No: 445474
         Claim No: OOVW3181
Dear BETHANY COLEMAN-FIRE:
I am continuing my investigation of your waiver of premium claim with Standard Insurance
Company (The Standard). If approved, this means your life insurance coverage will continue
without payment of premium. You may help by providing any information that I may request
from you. When a decision has been made you will be promptly notified.
If you have any questions about this letter or your claim, please write or call me.
Sincerely,
Necole Suzuki
Sr Disability Claim Spec
800-368-1135 ext. 3198




PO Box2800 Portland OR 9720S-2800 tel800.368.1135
Standard Insurance Company- A subsidiary of StanCorp Financial Group
                                                                                                        EXHIBIT 1
                                                                                                       PART 1 of 2
                                                                                                  Page 217 of 1248

                                                                                                 STN D 18-03985-000217
      Case 3:18-cv-00180-SB                 Document 19-1              Filed 10/11/18    Page 218 of 600




                                                                                   -    TreStandarc:r
                                                                                                  PositiwlydiffEWenL




March 25,2015



BETHANY COLEMAN-FIRE
4834 NE I 7TH AVE
PORTLAND, OR 9721 I


Re:      PROFESSIONAL SERVICES EMPLOYER
         Group Policy No: 445474
         Claim No: OOVW3181
Dear BETHANY COLEMAN-FIRE:
I am continuing my investigation of your claim for disability income benefits with Standard
Insurance Company (The Standard). In order to complete my investigation, I must analyze all
pertinent medical, vocational, and financial informatiOn.
Additional information that is needed to process your claim has been requested. When all
information has been received and reviewed, I will make a decision on your claim as quickly as
possible. You may help by providing any information that I may request from you.
If you have any questions about this letter or your claim, please write or call me.
Sincerely,

 Y[.e_~~
Necole Suzuki
Disability Claim Specialist
800-368-1135 ext. 3198




PO Box 2800 Portland OR 9720S.2800 tel800.368.1135
Standard Insurance Company- A subsidiary of StanCorp Financial Group
                                                                                                         EXHIBIT 1
                                                                                                        PART 1 of 2
                                                                                                   Page 218 of 1248

                                                                                                  STN D 18-03985-000218
      Case 3:18-cv-00180-SB                 Document 19-1              Filed 10/11/18   Page 219 of 600



                                                                                  ..11leStandarcfPositivelyditferent.




March 6, 2015



BETHANY COLEMAN-FIRE
4834 NE 17TH AVE
PORTLAND, OR 97211


Re:      PROFESSIONAL SERVICES EMPLOYER
         Group Policy No: 445474
         Claim No: OOVW3181
Dear BETHANY COLEMAN-FIRE:
I am continuing my investigation of your waiver of premium claim with Standard Insurance
Company (The Standard). If approved, this means your life insurance coverage will continue
without payment of premium. You may help by providing any information that I may request
from you. When a decision has been made you will be promptly notified.
If you have any questions about this letter or your claim, please write or call me.
Sincerely,

 Yl~~
Necole Feuerstein
Disability Claim Specialist
800-368-1135 ext. 3198




PO Box2800 Portland OR 97208-2800 tel800.368.1135

                                                                                                        EXHIBIT 1
Standard Insurance Company ·A subsidiary of StanCorp Financial Group

                                                                                                       PART 1 of 2
                                                                                                  Page 219 of 1248

                                                                                                 STN D 18-03985-000219
      Case 3:18-cv-00180-SB                 Document 19-1              Filed 10/11/18   Page 220 of 600




                                                                                  - 1te8tandarc:rPosii:M:iydrffarent.




March 4, 2015



BETHANY COLEMAN-FIRE
4834 NE 17TH AVE
PORTLAND, OR 97211


Re:      PROFESSIONAL SERVICES EMPLOYER
         Group Policy No: 445474
         ClaimNo: OOVW3181
Dear BETHANY COLEMAN-FIRE:
I am continuing my investigation of your claim for disability income benefits with Standard
Insurance Company (The Standard). In order to complete my investigation, I must analyze all
pertinent medical, vocational, and financial information.
Additional information that is needed to process Y.our claim has been requested. When all
information has been received and reviewed, I will make a decision on your claim as quickly as
possible. You may help by providing any information that I may request from you.
If you have any questions about this letter or your claim, please write or call me.
Sincerely,

 Y/.e_~~
Necole Feuerstein
Disability Claim Specialist
800-368-1135 ext. 3198




PO Box2800 Portland OR 97208-2800 tel 800.388.1135
                                                                                                        EXHIBIT 1
Standard Insurance Company- A subsidiary of StanCorp Financial Group

                                                                                                       PART 1 of 2
                                                                                                  Page 220 of 1248

                                                                                                 STN D 18-03985-000220
      Case 3:18-cv-00180-SB                 Document 19-1              Filed 10/11/18   Page 221 of 600



                                                                                  ..TreStandarcr
February 10,2015



BETHANY COLEMAN-FIRE
4834 NE I 7TH AVE
PORTLAND, OR 9721 I


Re:      PROFESSIONAL SERVICES EMPLOYER
         Group Policy No: 445474
         Claim No: OOVW3181
Dear BETHANY COLEMAN-FIRE:
Thank you for your application for disability income benefits with Standard Insurance Company
(The Standard). I have received the information necessary to begin my initial review of your
claim. However, it may be necessary for me to request additional medical, vocational, and
financial information before making a decision on your claim.
If it becomes necessary to obtain additional information to process your claim, I will let you
know. You may help by providing any information I request from you.
I understand the importance of making a timely determination on your claim. Until a decision
can be made, I will keep you informed of your claim status.
If you have any questions about this letter or your claim, please write or call me.
Sincerely,

 Yk~~
Necole Feuerstein
Disability Claim Specialist
800-368-I 135 ext. 3 I 98




PO Box 2800 Portland OR 97208-2800 tel800.388.1135
                                                                                                        EXHIBIT 1
Standard Insurance Company- A subsidiary of StanCorp Financial Group

                                                                                                       PART 1 of 2
                                                                                                  Page 221 of 1248

                                                                                                 STN D 18-03985-000221
      Case 3:18-cv-00180-SB                 Document 19-1              Filed 10/11/18   Page 222 of 600




                                                                                  • TreStandarcf
February 4, 2015



BETHANY COLEMAN-FIRE
4834 NE 17TH AVE
PORTLAND, OR 97211


Re:      PROFESSIONAL SERVICES EMPLOYER
         Group Policy No: 445474
         Claim No: OOVW3181
Dear BETHANY COLEMAN-FIRE:
Thank you for your application for Disability benefits with Standard Insurance Company (The
Standard). I am the analyst assigned to review your claim. I have received the necessary
information to begin the initial review of your claim.

We have also set up a Waiver of Premium claim, and will review your eligibility for this benefit.
If the Waiver claim is approved, your Group Life Insurance coverage will continue without
payment of premium.

It may be necessary to gather additional information before we can make a final determination.
We will keep you advised of the status of your claims and will notify you promptly when we
make a decision.

The decision on your Waiver of Premium claim is a separate decision from your Disability claim.
Any life insurance subject to waiver of premium currently in force under the terms of the group
policy will remain in place during our investigation.

If you have any questions about this letter or your claims, please write or call me.

Sincerely,

 Yl~~
Necole Feuerstein
Disability. Claim Specialist
800-368-1135 ext. 3198




PO Box 2800 Portland OR 97208-2800 lei 800.368.1135
                                                                                                        EXHIBIT 1
Standard Insurance Company- A subsidiary of StanCorp Financial Group

                                                                                                       PART 1 of 2
                                                                                                  Page 222 of 1248

                                                                                                 STN D 18-03985-000222
      Case 3:18-cv-00180-SB                 Document 19-1              Filed 10/11/18    Page 223 of 600




                                                                                   •    n-eStandarcr
January 20, 2015



BETHANY COLEMAN-FIRE
4834 NE 17TH AVE
PORTLAND, OR 97211


Re:      PROFESSIONAL SERVICES EMPLOYER
         Group Policy No: 445474
         ClaimNo: OOVW3181
Dear BETHANY COLEMAN-FIRE:
We are writing about your application for disability benefits with Standard Insurance Company
(The Standard). Previously, we informed you that we had not received all of your completed
claim forms. As of the date of this letter, we still have not received all of the forms.
We have received the following completed claim forms:
      Employer's Statement
      Employee's Statement
      Authorization to Obtain Information
We are unable to begin processing your claim without completed claim forms.
We have not received the following completed claim form:
      Attending Physician's Statement
Please complete and return the requested form(s) as soon as possible. As soon as we receive all
necessary information, we will give your claim our prompt attention. We will let you know how
our review is proceeding.
If you have any questions about this letter or your claim, please write or call me.
Sincerely,
  ~lili9:!:6~~~ibbi~~-
Nikol Niemeyer·
Disability Benefits Processor
800-368-1135 ext. 2549
Enclosure:         Attending Physician's Statement




PO Box 2800 Portland OR 97208-2800 tel 800.368.1135
                                                                                                         EXHIBIT 1
Standard Insurance Company- A subsidiary of StanCorp Financial Grrup

                                                                                                        PART 1 of 2
                                                                                                   Page 223 of 1248

                                                                                                  STN D 18-03985-000223
                 Case 3:18-cv-00180-SB                          Document 19-1                     Filed 10/11/18                  Page 224 of 600


Standard Insurance Company
Employee Benefits 800.368.1135 Tel 971.321.8400 Fax
                                                                                                                           Long Term Disability Benefits
PO Box 2800 Portland OR 97208                                                                                             Attending Physician's Statement


PART A. TO BE COMPLETED BY PATIENT
 Full Name:                                                                                               Social Security No.:

 Other Names Used:

 Address:                                                                    City:                                                State: _ _ Zip Code:

 Phone No.:(             )                                                   Blrthdate:                                           Patient No.:

 Occupation:                                                     Employer.                                                        Group Policy No.:

 I returned to work: Date                                                                      I expect to return to work: Date

PART B. TO BE COMPLETED BY PHYSICIAN
 DEAR DOCTOR: The purpose of this form is to help us determine whether the clinical condition of your patient is disabling. We need documentation
of functional impairment. Please include laboratory data and results of special tests (X-rays, CAT scan, EKG, etc.). Please attach copies of any pertinent
surgical reports, hospital admitting history, physician discharge summaries, chart notes, and narrative reports.
The patient is responsible for the completion of this form without expense to T.he Standard. Forms may be returned for unanswered questions.

1 INFORMATION
 Primary Diagnosis:          lCD   Code ( ___ )
 Secondary Diagnosis:        lCD Code (              )
 Other diagnoses and lCD Codes related to this claim.



 Symptoms.




 Patient's Height:                     Weight                        BP                                     BP                                   Pulse
                                                                                     Right arm                             Left arm                         Radial
 Is condition primarily related to:
 a     Patlenrs Employment                    DYes       DNo                   Dominant Hand              D Left         D Right
 b.    Mental Disorder                        DYes       DNo
 c.    Alcohol or Drug Condition              DYes       DNo
 d     Pregnancy                              DYes       DNo                   Expected Delivery Date:

       Para:                              Gravida:                             Actual Delivery Date:
       Complications:                                                         D      Vaginal          D   Caesarean Section

2.IDSTORY
 lfpatlentwasreferredtoyou, Indicate by w h o m : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

 Has patient ever had same or similar condition?         DYes   DNo
 lfyes,lndl~tewhen: _ _ _ _ _ _ _ Describe: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

 Do, or have, other conditions contributed to this condition?   DYes         DNo
 lfYes,pleaseexplain: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 Date patient first consulted you for this c o n d i t i o n : - - - - - - - - - - - - For any condition: - - - - - - - - - - - - - - - - - -
 Datesofsubsequenttreatment: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 Dateofmostrecentv!sit - - - - - - - - - - - - - - - - - - -

 If patient was hospitalized, please provide dates. A d m i t t e d : - - - - - - - - - Discharged: - - - - - - - - - - - - - - - - - - - -

 Admitting Diagnosis: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Discharge Diagnosis: - - - - - - - - - - - - - - - - -
 Name of Hospital: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 Address:                                                                    City.                                                State: _ _ Zip Code:



                                                                                                                                         EXHIBIT 1
813379-APS                                                                       1 of 3             Claim: OOVW3181 BETHANYCOLEMAN·FIRE PART    1 of 2
                                                                                                                                            (4106)
                                                                                                    Analyst: Nikol Niemeyer. C7E
                                                                                                                                   Page 224 of 1248

                                                                                                                                                      STN D 18-03985-000224
                  Case 3:18-cv-00180-SB                             Document 19-1                    Filed 10/11/18              Page 225 of 600


Standard Insurance Company
Employee Benefits 800.368.1135 Tel 971.321.8400 Fax
                                                                                                                           Long Term Disability Benefits
PO Box 2800 Port1and OR 97208                                                                                             Attending Physician's Statement

Claimant's Name: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 .
3 ASSESSMENT
 Date you recommended patient should stop working:                                   Wtry?


 Describe the patient's physical, mental and cognitive limitations and work activity limitations:



 How long from today's date will the described limitations Impair the patient?
 Is the patient competent to manage Insurance benefits? DYes 0No
 If no, is the patient competent to appoint someone to help manage the Insurance benefits?          DYes   0No

4 TREATMENT
 Planned course of treatment. (Please Include expected duration, surgeries, therapy, etc.)




 Medications prescribed: dosage, frequency and date of prescrlptlon(s).


 List other treating or referring physicians. (Continue on separate page, if necessary.)
                                      NAME                                                                                ADDRESS
 1.

 Phone No.
              (       )
                                                                                     C;ty                                                   I   State     I
                                                                                                                                                          Zip Code

 2.

 Phone No.
              (       )
                                                                                     C;ty                                                   I   State     I
                                                                                                                                                          Zip Code

 What reasonable work or job site modifications could the employer make to assist the Individual to return to work? Please specify:




 Assessment and treatment are compllcated by:
 D Malingering
 D Significant emotional or behavioral disorder such as: 0 Depression 0 Anxiety 0 Hysteria (Check pertinent areas.)
 D Exaggeration, Inconsistent findings, subjective complaints out of proportion to objective findings, bizarre or contradictory observations.
 D Dependence on drugs/medication. Specify:
 D    Other (please describe):

5. PROGNOSIS
 Describe patient's condition since onset of symptoms: 0 Recovered 0 Improved                   D Unchanged 0 Regressed
 When do you expect a fundamental or marked change In patient's condition? 0 Never               0 Condition expected to regress D Condition expected to Improve
 State anticipated date: - - - - - - - - - - - or, Unable to determine, follow up In: _ _ _ months

 When do you anticipate the patient can return to work?      State anticipated d a t e : - - ' - - - - - - - - - or, Unable to·detarmine, because o f : - - - - - -

 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - f o l l o w u p l n : _ _ _ _ months
 Remarks:

Acknowledgement
I hereby certify that the answers I have made to the foregoing questions are both complete and true to the best of my knowledge and belief.
I acknowledge that I have read the applicable fraud notice on page 3 of this form.
Physician's Signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                             Date: _ _ _ _ _ _ _ _ _ __

                                                                                                                                      Specialty: _ _ _ _ _ _ _ __
Physician's Name(Piease P r i n t ) : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

A d d r e s s = - - - - - - - - - - - - - - - - - - - - - - - City: _ _ _ _ _ _ _ _ _ State: _ _ _ Zip Code: _ _ _ __

Physiclan'sTaxpayer ID N o . = - - - - - - - - - - - - - - - - - - - Phone No.:( _ _ ) - - - - - - - F a x N o . : ( - - l - - - - - - -

Return to Standard Insurance Company at the address above.


                                                                                                                                             EXHIBIT 1
513379-APS                                                                             2 of 3          Claim: OOVW3181 BETHANY COLEMAN·FIRE PART    1 of 2
                                                                                                                                                (4106)
                                                                                                       Analyst Nikol Niemeyer, C7E     Page 225 of 1248

                                                                                                                                                        STN D 18-03985-000225
              Case 3:18-cv-00180-SB                    Document 19-1    Filed 10/11/18      Page 226 of 600


Standard Insurance Company
Employee Benefits 800.368.1135 Tel 971.321.8400 Fa:x
                                                                                          Long Term Disability Benefits
PO Box 2800 Portland OR 97208                                                               Claim Form Fraud Notices


Some states require us to provide the following information to you:

CAliFORNIA RESIDENTS

For your protection, California law requires the following to appear on this form: Any person who knowingly presents a false
or fraudulent claim for the payment of a loss is guilty of a crime and may be subject to fines and confmement in state prison.

COLORADO RESIDENTS

It is unlawful to knowingly provide false, incomplete or misleading facts or information to an insurance company for the
purpose of defrauding or attempting to defraud the company. Penalties may include imprisonment, fmes, denial of insurance,
and civil damages. Any insurance company or agent of an insurance company who knowingly provides fhlse, incomplete, or
misleading facts or information to the policyholder or claimant for the purpose of defrauding or attempting to defraud the
policyholder or claimant with regard to a settlement or award payable from insurance proceeds shall be reported to the
Colorado division of insurance within the department of regulatory agencies.

FLORIDA RESIDENTS

Any person who knowingly and with intent to injure, defraud or deceive an insurance company, files a statement of claim or an
application containing false, incomplete or misleading information is guilty of a felony of the third degree.

NEWJERSEY RESIDENTS

Any person who knowingly files a statement of claim containing any false or misleading information is subject to criminal and
civil penalties.

NEW YORK RESIDENTS

Any person who knowingly and with intent to defraud any insurance company or other person files an application for insurance
or statement of claim, containing any materially false information, or conceals for the purpose of misleading, information
concerning any fact material thereto, commits a fraudulent insurance act, which is a crime, and shall also be subject to civil
penalty not to exceed five thousand dollars and the stated value of the claim for each such violation.

PENNSYLVANIA RESIDENTS

Any person who knowingly and with intent to defraud any insurance company or other person flies an application for insurance
or statement of claim containing any materially false information or conceals for the purpose of misleading, information
concerning any fact material thereto commits a fraudulent insurance act, which is a crime and subjects such person to criminal
and civil penalties.

ALL 01HER RESIDENTS

Some states require us to inform you that any person who knowingly and with inten.t to injure, defraud or
deceive an insurance company, or other person, files a statement containing false or misleading information
concerning any fact material hereto commits a fraudulent insurance act which is subject to civil and/ or
criminal penalties, depending upon the state. Such actions may be deemed a felony and substantial fines
may be imposed.




                                                                                                               EXHIBIT 1
SJ 3379-APS                                                    3 of 3    Claim: OOVW3181 BETHANY COLEMAN-FIRE PART    1 of 2
                                                                                                                  (4106)
                                                                         Analyst Nikol Niemeyer, C7E     Page 226 of 1248

                                                                                                         STN D 18-03985-000226
      Case 3:18-cv-00180-SB                 Document 19-1              Filed 10/11/18   Page 227 of 600




                                                                                  - TreStandarc:r
December 29, 2014



BETHANY COLEMAN-FIRE
4834 NE 17TH AVE
PORTLAND, OR 97211


Re:      PROFESSIONAL SERVICES EMPLOYER
         Group Policy No: 445474
         ClaimNo: OOVW3181
Dear BETHANY COLEMAN-FIRE:
We are writing about your application for disability benefits with Standard Insurance Company
(The Standard). We are sorry to hear that you are unable to work at this time.
We have received the following completed claim forms:
      Employer's Statement
      Employee's Statement
      Authorization to Obtain Information
We are unable to begin processing your claim without completed claim forms.
We have not received the following completed claim form:
      Attending Physician's Statement
Please complete and return the requested form(s) as soon as possible. As soon as we receive all
necessary information, we will give your claim our prompt attention. We will let you know how
our review is proceeding.
If you have any questions about this letter or your claim, please write or call me.
Sincerely,
  ~~::6~~~a:~ca~-
Nikol Niemeyer
Disability Benefits Proc·essor
800-368-1135 ext. 2549
Enclosure:         Attending Physician's Statement




PO Box 2800 Portland OR 97208-2800 tel800.368.1135
Standard Insurance Company- A subsidiary of StanCorp Financial Group
                                                                                                        EXHIBIT 1
                                                                                                       PART 1 of 2
                                                                                                  Page 227 of 1248

                                                                                                 STN D 18-03985-000227
                 Case 3:18-cv-00180-SB                          Document 19-1                    Filed 10/11/18                  Page 228 of 600


Standard Insurance Company
Employee Benefits 800.368.1135 Tel 971.321.8400 Fax
                                                                                                                          Long Term Disability Benefits
PO Box 2800 Portland OR 97208                                                                                            Attending Physician's Statement


PART A. TO BE COMPLETED BY PATIENT
 FUll Name:                                                                                              Social Security No.:

 Other Names Used:

 Address:                                                                   City:                                                State: _ _ Zip Code:

 Phone No.:(             )                                                  Birthdate:                                           Patient No.:

 Occupation:                                                    Employer:                                                        Group Policy No.:

 I returned to work: Date                                                                     I expect to return to worlc Date

PART B. TO BE COMPLETED BY PHYSICIAN
 DEAR DOCTOR: The purpose of this form is to help us determine whether the clinical condition of your patient Is disabling. We need documentation
 of functional impairment. Please include laboratory data and results of special tests (X-rays, CAT scan, EKG, etc.). Please attach copies of any pertinent
 surgical reports, hospital admitting history, physician discharge summaries, chart notes, and narrative reports.
 The patient is responsible for the completion of this form without expense to The Standard. Forms may be returned for unanswered questions.

1 INFORMATION
 Primary Diagnosis:          lCD Code ( _ _ _)
 Secondary Diagnosis:        lCD Code (              )
 Other diagnoses and lCD Codes related to this claim.



 Symptoms.




 Patlenrs Height:                     Weight                        BP                                     BP                                   Pulse
                                                                                    Right arm                             Left arm                         Radial
 Is condition primarily related to:
 a     Patient's Employment                   DYes       DNo                  Dominant Hand              D Left         D Right
 b.    Mental Disorder                        DYes       DNo
 c.    Alcohol or Drug Condition              DYes       DNo
 d     Pregnancy                              DYes       DNo                  Expected Delivery Date:
       Para:                              Gravida:                            Actual Delivery Date:
       Complications:                                                        D      Vaginal          0   Caesarean Section

2.HISTORY

 lfpatlentwasrelerredto you, indicate by w h o m : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

 Has patient ever had same or similar condition?         DYes   0No
 lfyes,indlcatewhen: _ _ _ _ _ _ _ Descrlbe: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 Do, or have, other conditions contributed to this condition?   DYes        0No
 lfYes,please.exptain: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 Date patlentflrst consulted you for this c o n d i t i o n : - - - - - - - - - - - - For any condition: - - - - - - - - - - - - - - - - - -
 Oatesofsubsequenttreatment _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 Oateofmostrecentvisit - - - - - - - - - - - - - - - - - - -

 If patient was hospitalized, please provide dates. A d m i t t e d : - - - - - - - - - Discharged: - - - - - - - - - - - - - - - - - - - -

 Admitting Diagnosis: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Discharge Diagnosis: - - - - - - - - - - - - - - - - -
 Name of Hospital: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 Address:                                                                                                                        State: _ _ Zip Code:



                                                                                                                                        EXHIBIT 1
SI3379-APS                                                                      1 of 3             Claim: OOVW3181 BETHANYCOLEMAN·FIRE PART    1 of 2
                                                                                                                                           (4106)
                                                                                                   Analyst: Nikol Niemeyer, C7E   Page 228 of 1248

                                                                                                                                                     STN D 18-03985-000228
                                                     Case 3:18-cv-00180-SB         Document 19-1                    Filed 10/11/18                 Page 229 of 600


Standard Insurance Company
Employee Benefits 800.368.1135 Tel 971.321.8400 Fax
                                                                                                                                             Long Term Disability Benefits
PO Box 2800 Pon1and OR 97208                                                                                                                Attending Physician's Statement

                                                     ___________________________________________________________________________________________________
C
    ~
         i
             m
                 a
                     n
                         f
                             s
                                 N
                                     a
                                         m
                                             e
                                                 :
3.ASSESSMENT
    Date you recommended patient should stop working:---------------                               Why?-----------------------------------------------------

    Describe the patient's physical. mental and cognitive limitations and work activity limitations:-------------------------------------------------



    How long from today's date will the described limitations Impair the patient?------------------------------------------------------------
    Is the patient competent to manage insurance benefits? 0 Yes D No
    If no, Is the patient competent to appoint someone to help manage the Insurance benefits?                    D Yes D No
4 TREATMENT
    Planned course of treatment. (Please include expected duration, surgeries, therapy, etc.)




    Medications prescribed: dosage, frequency and date of prescrlptlon(s).


    List other treating or referring physicians. (Continue on separate page, if necessary.)
                                                                NAME                                                                         ADDRESS
        1.

    Phone No.
                                         (             )
                                                                                                   City                                                        I  State     I
                                                                                                                                                                            Zip Code

    2.

    Phone No.
                                         (             )
                                                                                                   City                                                        I  State     I
                                                                                                                                                                            Zip Code

    What reasonable work or job site modifications could the employer make to assist the Individual                to return to work?   Please specify:




    Assessment and treatment are complicated by:
    D                Malingering
    D                Significant emotional or behavioral disorder such as: 0 Depression 0 Anxiety 0 Hysteria (Check pertinent areas.)
    D                Exaggeration, Inconsistent findings, subjective complaints out of proportion to objective findings, bizarre or contradictory observations.
    D                Dependence on drugs/medication. Specify:
    D                Other (please describe):

5. PROGNOSIS
    Describe patient's condition since onset of symptoms: 0 Recovered 0 Improved                               0 Unchanged 0 Regressed
    When do you expect a fundamental or marked change In patlenrs condition? Never                D             D Condition expected to regress 0         Condition expected    to Improve
    State anticipated date: - - - - - - - - - - - - - - - - - - - - or, Unable         to determine, follow up in: ______ months
    When do you anticipate the patient can return to work?                    State anticipated date: ---------------------··or, Unable            to determine, because of: __..:.__ _ ___

    --------------------------------------------------------------------------------------- follow up in:------- months
    Remarks:

Acknowledgement
I hereby certify that the answers I have made to the foregoing questions are both complete and true to the best of my knowledge and belief.
I acknowledge that I have read the applicable fraud notice on page 3 of this form.
Physician's Signature: __________________________________________________________________                                                                 Date: _ _ _ _ _ _ _ _ _ _ __

Physician's Name (Please Print): _____________________________________________________________                                                            Specialty: _ _ _ _ _ _ _ __

Address: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ City: _ _ _ _ _ _ _ _ _ _ State: _ _ _ Zip Code: _ _ _ ___

Physicfan'sTaxpayeriDNo.: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ P h o n e N o . : ( - - 1 - - - - - - - F a x N o . : ( - - 1 - - - - - -


Return to Standard Insurance Company at the address above.


                                                                                                                                                           EXHIBIT 1
$13379-APS                                                                                            2 of 3         Claim: OOVW3181 BETHANY COLEMAN·FIRE PART    1 of 2
                                                                                                                                                              (4106)
                                                                                                                     Analyst: Nikol Niemeyer, C7E    Page 229 of 1248

                                                                                                                                                                          STN D 18-03985-000229
             Case 3:18-cv-00180-SB                    Document 19-1    Filed 10/11/18       Page 230 of 600


Standard Insurance Company
Employee Benefits 800.368.1135 Tel 971.321.8400 Fax
                                                                                          Long Term Disability Benefits
PO Box 2800 Portland OR 97208                                                               Claim Form Fraud Notices


Some states require us to provide the following information to you:

CALIFORNIA RESIDENTS

For your protection, California law requires the following to appear on this form: Any person who knowingly presents a false
or fraudulent claim for the payment of a loss is guilty of a crime and may be subject to fines and confinement in state prison.

COLORADO RESIDENTS

It is unlawful to knowingly provide false, incomplete or misleading facts or information to an insurance company for the
purpose of defrauding or attempting to defraud the company. Penalties may include imprisonment, fines, denial ofinsurance,
and civil damages. Any insurance company or agent of an insurance company who knowingly provides false, incomplete, or
misleading facts or information to the policyholder or claimant for the purpose of defrauding or attempting to defraud the
policyholder or claimant with regard to a settlement or award payable from insurance proceeds shall be reported to the
Colorado division of insurance within the department of regulatory agencies.

FLORIDA RESIDENTS

Any person who knowingly and with intent to injure, defraud or deceive an insurance company, files a statement of claim or an
application containing false, incomplete or misleading information is guilty of a felony of the third degree.

NEW JERSEY RESIDENTS

Any person who knowingly files a statement of claim containing any false or misleading information is subject to criminal and
civil penalties.

NEW YORK RESIDENTS

Any person who knowingly and with intent to defraud any insurance company or other person files an application for insurance
or statement of claim, containing any materially false information, or conceals for the purpose of misleading, information
concerning any fact material thereto, commits a fraudulent insurance act, which is a crime, and shall also be subject to civil
penalty not to exceed five thousand dollars and the stated value of the claim for each such violation.

PENNSYLVANIA RESIDENTS

Any person who knowingly and with intent to defraud any insurance company or other person files an application for insurance
or statement of claim containing any materially false information or conceals for the purpose of misleading, information
concerning any fact material thereto commits a fraudulent insurance act, which is a crime and subjects such person to criminal
and civil penalties.

AIL OTHER RESIDENTS

Some states require us to inform you that any person who knowingly and with intent to injure, defraud or
deceive an insurance company, or other person, ftles a statement containing false or misleading information
concerning any fact material hereto commits a fraudulent insurance act which is subject to civil and/ or
criminal penalties, depending upon the state. Such actions may be deemed a felony and substantial fines
may be imposed.




                                                                                                              EXHIBIT 1
513379-APS                                                    3 of 3    Claim: OOVWJ181 BETHANY COLEMAN-FIRE PART    1 of 2
                                                                                                                 (4106)
                                                                        Analyst: Nikol Niemeyer, C7E    Page 230 of 1248

                                                                                                          STN D 18-03985-000230
          Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18     Page 231 of 600


                                 •                                        • TheStandard"

 July 3, 2017



 Megan E. Glor
 707 NE Knott St Suite 101
 Portland OR 97212


 Re:        Bethany Coleman-Fire
            Professional Services Employers Trust on behalf of
            Davis Wright Tremaine LLP
            Group Policy445474
            Claim No. OOVW3181

 Dear Ms. Glor:

We are writing in regard to Ms. Coleman-Fire's Long Term Disability (LTD) claim with
Standard Insurance Company (The Standard). This letter is in response to your letter of June 7,
2017.                                                                                     .

Per your request, we have enclosed a complete copy of Ms. Coleman-Fire's LTD claim file for
your review. The enclosed information includes a complete copy of the information contained in
Ms. Coleman-Fire's claim file, electronic documents, and a copy of the Group Policy. With the
enclosed documents we believe that we have complied with your request under applicable law.

If you have any questions about this letter, please contact our office.



 n
Sincerely,
                             .
Necol~
Sr. Disability Claim Specialist
Employee Benefits Department
1-800-368-1135 ext. 3198




Standard Insurance Company
900 SW Fifth Avenue
Portland OR 97204·1235
tel 888.937.4783                                                                              EXHIBIT 1
                                                                                             PART 1 of 2
                                                                                        Page 231 of 1248


                                                                                     STN D 18-03985-000231
                  Case 3:18-cv-00180-SB         Document 19-1       Filed 10/11/18     Page 232 of 600
•   •


        ~!eganE. Glor
                                      •    Megan E. Glor
                                                      Attorneys at Law
                                                                                   •           707 C\E Knott Str·pet
        John C. Shaw                                                                                       Suite 101
        nw-erisa@meganglor.com                                                                  Portland, OR 97212
        Phone: (503) 223·7400                Disability"" Health "" ERISA"' Life                 Fax: (503) 7~1-2071
                                                       June 7, 2017

                 By Facsimile (971.321.5038) and Certified Mail (7016 0600 0000 9815 6799)

                 Ms.MaryCea
                 Senior Benefits Review Specialist
                 Administrative Review Unit
                 Standard Insurance Company                                                RECEIVED
                 900 SW Fifth Avenue                                                         .I UN 0 9 2017
                 Portland, OR 97204-1235
                                                                                        SIC BENEFITS DEPT
                        RE:      Claimant:     Ms. Bethany Coleman-Fire
                                 Policyholder: Professional Services Employers Trust
                                               on behalf of Davis Wright Tremaine LLP
                                 Policy No.: 445474-C
                                 Claim No.:    OOVW3181

                 Dear Ms. Cea:

                        I am writing on Ms. Coleman-Fire's behalf to request a complete copy of all
                 documents, records, or other information relevant to Standard Insurance Company's or
                 the Professional Services Employers Trust on behalf of Davis Wright Tremaine LLP
                 Long Term Disability Plan's (Plan) decision denying Ms. Coleman-Fire's disability claim,
                 referenced above, pursuant to ERISA.

                        According to 29 CFR § 2560.503-1(m)(8), "a document, record, or other
                 information" is "relevant" if such document, record, or other information, was relied
                 upon in making the benefit determination; or was submitted, considered, or generated in
                 the course of making the benefit determination, without regard to whether it was relied
                 upon in making the benefit determination.

                        My request includes, but is not limited to the following categories of documents:

                        (1)      All claim forms (including attachments, supplements, additions or
                                 addenda) for this claim;
                         (2)     All medical providers' or other physicians' statements, reports, records,
                                 correspondence, memoranda, and/or e-mail regarding this claim;
                         (3)     All electronic or written claim logs, case summaries, or other means of
                                 recording events, documents, discussions, reviews or decisions relating to
                                 this claim;
                         (4)     All notes, correspondence, memos and/or any other documents of any
                                 employee, agent, consultant or contractor, or any other person having any
                                                                                                         EXHIBIT 1
                                                                                                        PART 1 of 2
                                                                                                   Page 232 of 1248

                                                                                                  STN D 18-03985-000232
        .   Case 3:18-cv-00180-SB         Document 19-1       Filed 10/11/18     Page 233 of 600
•   -
            Re: Bethany Colemanlre
            Date: June 7, 2017
            Page 2 of2
                                                                          •
                          affiliation with Standard who took any part in making the decision on this
                          claim;
                   (5)    All notes, correspondence, memos and/or any other documents of any
                          consultant, physician, medical professional or any other individual
                          consulted, retained or otherwise utilized by Standard in analyzing or
                          making any benefits determination for this claim;
                   (6)    All documents, including photographs, videos, summaries, audiotapes,
                          transcripts, or other records demonstrating or containing the results of
                          any investigation of the claimant or this claim;
                   (7)    All medical journals, articles, literature or studies that were received,
                          reviewed or relied on by Standard or any physician or other medical
                          professional hired or retained by Standard in evaluating this claim;
                   (8)    All correspondence or other documents received by Standard or sent by
                          any other person, entity or organization involved in the determination of
                          this claim;
                   (9)    All notes, correspondence, memos and/or any other documents concerning
                          this claim which are in Standard's possession or control; and
                   (10)   All written statements of Standard's or the Plan's policies or other written
                          guidance or guidelines relating to the condition(s) or diagnosis of the
                          claimant's condition(s), whether or not such statements were relied on in
                          making the benefit determination inthis case (see 29 C.F.R. §
                          2560.503-1 (m)(S)(iv)).

                   I also request that Standard provide me with a complete copy of the Long Term
            Disability plan that was in effect as of the date Ms. Coleman-Fire applied for
            benefits under the plan and copies of all amendments and addenda to the plan on or
            subsequent to that date.

                   Kindly produce these documents within 30 days of the date of this letter, pursuant
            to ERISA. You are welcome to provide the aforementioned documents (Mac compatible)
            on USB drive in lieu of a paper file.

                                                 Sincerely,



                                                 ZR~
                                                 Megan E. Glor                 RECEIVED
                                                                                 JUN 0 9 Z011
            cc: Bethany Coleman-Fire
                                                                             S!G BE~lEFITS DE?T


                                                                                                    EXHIBIT 1
                                                                                                   PART 1 of 2
                                                                                              Page 233 of 1248

                                                                                             STN D 18-03985-000233
               Case 3:18-cv-00180-SB          Document 19-1        Filed 10/11/18      Page 234 of 600



Necole Suzuki
                                   •                                            •
From:                             Mary Cea
Sent:                             Wednesday, June 07, 2017 11:03 AM
To:                               Necole Suzuki
Subject:                          FW: New fax re: Coleman-Fire
Attachments:                      A3167aaaf-9595-4c43-8053-83f37f8f77a7.TIF



Hi Necole,

Please see the attached fax from Megan Glor. She is requesting a copy of the claim file.

Thanks, Mary

Mary Cea )Senior Benefits Review Specialist The Standard Standard Insurance Company
900 SW Fifth Avenue I Portland, OR 97204 Phone 971.321.7917 I Fax 971.321.5038 Mary.Cea@standard.com     1
www.standard.com Ensure a sustainable future- only print when necessary.

-Original Message-
From: Glenn Williams
Sent: Wednesday, June 07, 2017 10:55 AM
To: Mary Cea <Mary.Cea@standard.com>
Subject: New fax re: Coleman-Fire

Mary-

Here is a fax for your review.
  Glenn Williams



Glenn Williams I Staff Assistant II
Administrative Review Unit- C15A
The Standard
Standard Insurance Company
900 SW Fifth Avenue I Portland, OR 97204 Phone 971.321.3257 I Fax 971.321.5038 glenn.williams@standard.com 1
www.standard.com




---Original Message--
From: RightFax E-mail Gateway [mailto:RightFaxEmaiiGateway@standard.com]
Sent: Wednesday, June 07, 2017 9:54AM
To: ARU Faxes <ARUFaxes@standard.com>
Subject: A new fax has arrived from robert@meganglor.com (Part 1 of 1] on ChannellS

6/7/2017 9:51:22 AM Transmission Record
       Received from remote ID: robert@meganglor.com
       Inbound user ID ARUFAXES, routing code 5038
       Result: {0/352;0/0) Success                                                                     EXHIBIT 1
                                                                                                      PART 1 of 2
                                                            1
                                                                                                 Page 234 of 1248

                                                                                                STN D 18-03985-000234
             Case 3:18-cv-00180-SB           Document 19-1   Filed 10/11/18   Page 235 of 600


       Page record: 1 - 3           •
       Elapsed time: 02:05 on channellS
                                                                        •
Fax Images: [double-click on image to view page(s)]




                                                                                              EXHIBIT 1
                                                                                             PART 1 of 2
                                                       2
                                                                                        Page 235 of 1248

                                                                                       STN D 18-03985-000235
                          Case 3:18-cv-00180-SBTo: Document 19-1      Filed 10/11/18 PagePage
                                                                                          1 of 3 236    of 600


                                                      •                                             •
=rom: Megan E. Glor Attorn. Fax: (503) 751-2071               F:~x: (971,321-50'38                0610712017 9:51 AM




             Megan E. Glor
                                                           Megan E. Glor                                            707 NE Knott Street
             John C. Shaw                                              Attorneys at Law                                         Suite 101
             nw-erisa@meganglor.com                                                                                  Portland, OR 97212
             Phone: (503) 223-7400                             Disability- Health - ERISA- Life                       Fax: (503) 751-2071




                To:    Standard, Attn: Mary Cea                                   From:    Megan Glor
                          971.321.5038
                                                                                                                  - - -3- - -
                Fax#:                                                             Pages (Including Coversheet):

                Phone#:                                                           Date:    6/7/2017
                RE: Bethany Coleman-Fire, Claim No.: OOVW3181                     CC:


                 Durgent                          0ForRevfew          D   Please Comment      [g) Please Reply      D   Please Recycle




                Comments:




                 IMPORTANT WARNING: This message Is Intended for the use of the person or entity to which it is
                 addressed and may contain information that is privileged and confidential, the disclosure of which is
                 governed by applicable law. If the reader of this message is not the intended recipient, or the employee or
                 agent responsible to deliver it to the intended recipient, you are hereby notified that any dissemination,
                 distribution or copying of this Information Is STRICTLY PROHIBITED. If you have received this message
                 In error, please notify the sender immediately and arrange for the return or destruction of these documents.




                                                                                                                              EXHIBIT 1
                                                                                                                             PART 1 of 2
                                                                                                                        Page 236 of 1248

                                                                                                                      STN D 18-03985-000236
                          Case 3:18-cv-00180-SBTo: Document 19-1     Filed    10/11/18 PagePage
                                                                                            2 of 3 237   of 600


                                                         •                                        •
=rom: Megan E. Glor Attorn• Fax: (503) 751-20i1               Fax: (971) 321-5038                   OSJ0712017 9:51AM




            Megan E. Glor
                                                             Megan E. Glor                                      707 :'\E !\.noll Sh"<'cl
            John C. Shaw                                               Attorneys at Law                                      Suite 101
            nw-e.;sa@meganglor.com                                                                               Pmtland, OR 97212
            Phone: (503) 223·7400                             DisabiliLy- Health -ERISA- Lire                     Fax: (503) 751·2071
                                                                         June7,2017

                        By Facsimile (971.321.5038) and Certified Mail (7016 0600 0000 9815 6799)

                        Ms.MaryCea
                        Senior Benefits Review Specialist
                        Administrative Review Unit
                        Standard Insurance Company
                        900 SW Fifth Avenue
                        Portland. OR 97204-1235

                                   RE:            Claimant:     Ms. Bethany Coleman-Fire
                                                  Policyholder: Professional Services Employers Trust
                                                                on behalf of Davis Wright Tremaine LLP
                                                  Policy No.:   445474-C
                                                  Claim No.:    OOVW3181

                         Dear Ms. Cea:

                                I am writing on Ms. Coleman-Fire's behalf to request a complete copy of all
                         documents, records, or other information relevant to Standard Insurance Company's or
                         the Professional Services Employers Trust on behalf of Davis Wright Tremaine LLP
                         Long Term Disability Plan's (Plan) decision denying Ms.Coleman-Fire's disability claim,
                         referenced above, pursuant to ERISA.

                                According to 29 CFR § 2560.503-l(m)(S), "a document, record. or other
                         information" is "relevant" if such document, record. or other information, was relied
                         upon in making the benefit determination; or was submitted, considered. or generated in
                         the course of making the benefit determination, without regard to whether it was relied
                         upon in making the benefit determination.

                                    My request includes, but is not limited to the following categories of documents:

                                    (1)           All claim forms (including attachments, supplements, additions or
                                                  addenda) for this claim;
                                    (2)           All medical providers' or other physicians' statements, reports, records,
                                                  correspondence, memoranda, and/or e-mail regarding this claim;
                                    (3)           All electronic or written claim logs, case summaries, or other means of
                                                  recording events, documents, discussions, reviews or decisions relating to
                                                  this claim;
                                    (4)           All notes, correspondence, memos and/or any other documents of any
                                                  employee, agent, consultant or contractor, or any other person having any


                                                                                                                          EXHIBIT 1
                                                                                                                         PART 1 of 2
                                                                                                                    Page 237 of 1248

                                                                                                                   STN D 18-03985-000237
                           Case 3:18-cv-00180-SB
                                               To: Document 19-1                        Filed 10/11/18PagePage
                                                                                                           3 of 3 238    of 600


                                                                                                       •
=rom: Megan E. Glor AtlOI'n•Fax: (503) 751~2071               Fax:                    (971, 321~5038              0610712017 9:51AM



                         Re: Bethany Coleman,re
                         Date: June 7, 2017
                         Page2of2

                                                  affiliation with Standard who took any part in making the decision on this
                                                  claim;
                                    (5)           All notes, correspondence, memos and/or any other documents of any
                                                  consultant, physician, medical professional or any other individual
                                                  consulted, retained or otherwise utilized by Standard in analyzing or
                                                  making any benefits determination for this claim;
                                    (6)           All documents, including photographs, videos, summaries, audiotapes,
                                                  transcripts, or other records demonstrating or containing the results of
                                                  any investigation of the claimant or this claim;
                                    {7)           All medical journals, articles, litemture or studies that were received,
                                                  reviewed or relied on by Standard or any physician or other medical
                                                  professional hired or retained by Standard in evaluating this claim;
                                     (8)          All correspondence or other documents received by Standard or sent by
                                                  any other person, entity or organization involved in the determination of
                                                  this claim;
                                     (9)          All notes, correspondence, memos and/or any other documents concerning
                                                  this claim which are in Standard's possession or control; and
                                    {1 0)         All written statements of Standard's or the Plan's policies or other written
                                                  guidance or guidelines relating to the condition(s) or diagnosis of the
                                                  claimant's condition(s), whether or not such statements were relied on in
                                                  making the benefit determination in this case (see 29 C.F.R. §
                                                  2560.503-1 (m)(&)(iv)).

                                 I also request that Standard provide me with a complete copy of the Long Term
                          Disability plan that was in effect as of the date Ms. Coleman-Fire applied for
                          benefits under the plan and copies of all amendments and addenda to the plan on or
                          subsequent to that date.

                                 Kindly produce these documents within 30 days of the date of this letter, pursuant
                          to ERISA. You are welcome to provide the aforementioned documents (Mac compatible)
                          on USB drive in lieu of a paper file.

                                                                         Sincerely,


                                                                         ?A<)___
                                                                         Megan E. Glor

                          cc: Bethany Coleman-Fire




                                                                                                                                EXHIBIT 1
                                                                                                                               PART 1 of 2
                                                                                                                          Page 238 of 1248

                                                                                                                          STN D 18-03985-000238
                                                •                                                                 •
                 Case 3:18-cv-00180-SB                       Document 19-1                    Filed 10/11/18            Page 239 of 600

Standard Insurance Company
                                                                                                                   Independent Review Request
                                                                                                             For the Administrative Review Unit

                                                                   Claim No.                                 Policyholder
            Coleman Fire                                           OOVW3181                                  PSET on behalf of Davis            Tremain
                                                                   Ext                Team                   Routing Code
                                                                   3198               c                      C11
                    Extension
          Smith x7584
                                                                   Current Claim Status:             lSI Closed   D    Denied   D Active D   Pending

 Type of Claim: lSI LTD         0   STD Insured      0   Waiver        0    STD ASO       0   Life    0   AD&D     0   Other----------

 REFERRAL CHECK LIST· TO BE COMPLETED BY ANALYST
 Policy in File or on Admin EASE: lSI V                                                   Current Analyst Score (Claim Analytics):
                                     Policy Effective Date: 1/1/13 · v-
                                     State Policy Sitused: wIt             v  ~           (('()(\ t-
                                                                                             ~ Of2_.
                                     ERISA: lSI Yes 0 No , /
 Decision Letter in File: lSI   v
                           Date of Letter. 6/15/16 /
                           Type of Decision: lSI Closure D Denial D Overpayment 0 Other Mental Limitation
                                              If Closure, date claim closed or is expected to close:
 Request for Review in File: lSI      v--                                         -
                                                                               1J4-l1 (
                               Date Request Receiv : 12/12/16               Reques~ received within allowable 180-day Period: lSI
                                                                Attorney 0 Other.

  Read the entire written request and determined it is a true appeal: 0
                            · Changed Proclaim Reason Code to 2: lSI
 Reviewed all Info submitted and was unable to process an overturn: lSI
 Verified the decision meets the expectations outlined in the ARU Referral Procedures LTD Contested Claim Tools                   0
                                         Specify special handling and A$0/ATP contacts
 ASO/ATP            0   Yes     lSI No
 Special Handling   0   Yes     lSI No




                                                                                                                                          ON/A




                                                     Specialist Date




                                                                       Database
                                                             Created By               WA,If!!


                    -
i - = ' - ' - ' " - , = o - ' - - - - - - - - - - - - - - - l Date r1d1.QL!II'
                                                                       Completed By _ _ __
                                                                           Date


     Upheld                                              D   0/T based on new PC opinion                               D Other _ _ _ _ _ _ _ __
 0   Returned fibro protocol not followed                0   0/T based on new vocational information
 0   Returned pre-ex protocol notfollowed                0   0/T based on new financial information
 0   Returned referral criteria not met                  D   0/T based on new VCM opinion
 0   0/T based on new medical evidence                   D   0/T for other reasons                                                          EXHIBIT 1
                                                                                                                                           PART 1 of 2
5112723
                                                                                                                                      Page 239 of(7/15)
                                                                                                                                                    1248

                                                                                                                                      STN D 18-03985-000239
                             •                                      •
          Case 3:18-cv-00180-SB       Document 19-1     Filed 10/11/18    Page 240 of 600




                                                                     •   TheStandard·

 June 1, 2017

 MeganGlor
 707 NE Knott St.
 Ste. 101     ~
 Portland, OR 97212
 Re:        Bethany Coleman-Fire
            Professional Services Employer
            Group Policy No.: 445474
            Claim No.: OOVW3181
 Dear Ms. Glor:
 We are writing regarding the Administrative Review Unit's review of Standard Insurance
 Company's (The Standard's) decision to close Ms. Coleman-Fire's Ion~ term disability (LTD)
 claim. This was an independent review conducted separately from the mdividuals who made the
 original determination. After considering all of the available information and the provisions of
 the Group Policy applicable to Ms. Coleman-Fire's LTD claim we find the decision to close her
 claim is correct What follows is an explanation of our findings.
 Ms. Coleman-Fire ceased working as an attorney on May 20, 2014, and claimed Disability due to
 post-concussion syndrome after being hit by a car in February 2014. In addition, Ms. Coleman~
 Fire stated she was unable to work due to depression, anxiety, whiplash, headaches, fatigue, neck
 pain and back pain. In August 2014 Ms. Coleman-Fire returned to part-time work stating she
 was unable to work full-time due to slowed cognitive processing.
 As explained in prior correspondence, Ms. Coleman-Fire's LTD claim was approved and
 benefits were issued through December 12, 2014, based on the determination she was unable to
 work full-time as an attorney due to sequelae from her traumatic brain injury/post-concussion
 syndrome. In December 2015 you requested a review of The Standard's determination to close
 Ms. Coleman-Fire's bTD claim. In her letter of April22, 2016, Senior Benefits Review
 Specialist Dawn Schonberg explained the Administrative Review Unit concluded the
 information in Ms. Coleman-Frre's claim file supported impairment due to anxiety and
 depression that precluded her from working as an attorney more than 40 hours per week.
 Therefore, her LTD claim was reopened and benefits were issued in accordance with the terms of
 the Professional Services Employer Group Policy.
 As explained in Senior Disability Claim Specialist Necole Suzuki's correspondence, dated June
 15, 2016, the terms of the Professional Services Employer Group Policy provide payment of
 LTD Benefits is limited to a maximum of 24 months for a Disability caused or contributed to by
 a Mental Disorder. Ms. Suzuki further explained the information in Ms. Coleman-Fire's claim
 file supports she became Disabled due to a Mental Disorder as of September 16, 2014.
 Therefore, the 24 month period LTD Benefits were payable for Disability due to a Mental
 Disorder ended on September 15,2016. Therefore, The Standard paid LTD Benefits through
 that date and closed Ms. Coleman-Fire's claim.
 By letter dated December 30,2016, you requested a review of The Standard's decision to close
 Ms. Coleman-Fire's LTD claim. It is your assertion Ms. Coleman-Fire continues to experience

Standard Insurance Company
900 SW Fifth Avenue                                                                         EXHIBIT 1
Portland OR 97204-1235
lel888.937.4783
                                                                                           PART 1 of 2
                                                                                      Page 240 of 1248

                                                                                      STN D 18-03985-000240
     Case 3:18-cv-00180-SB        Document 19-1        Filed 10/11/18     Page 241 of 600


MeganGlor
Re: Bethany Coleman-Fire
                         •                      2                  •                 June I, 2017




 symptoms due to traumatic brain injury/ post-concussion syndrome, her condition has not
 improved and is disabling. In support of your assertion you provided a neuropsychological
 evaluation performed by Dr. Glenn Goodwin in November 2016 and the statement of family
 practice physician Dr. James Chesnutt dated December 5, 2015. In addition, you provided
 statements of impairment written by Ms. Coleman-Fire and her spouse Leora Coleman-Fire,
 photographs from the accident in February 2014 and a copy of the Oregon Employment
.Department Administrative Decision dated November 2016.                        -·
In accordance with the terms of the Professional Services Employer Group Policy, to be eligible
for LTD Benefits Ms. Coleman-Fire must be unable to perform her Own Occupation. The Own
Occupation Definition of Disability states:
       During the Benefit Waiting Period and the Own Occupation Period you are
       required to be Disabled only from your Own Occupation.
       You are Disabled from·your Own Occupation if, as·a result of Physical Disease,------
       Injury, Pregnancy or Mental Disorder, you are unable to perform with reasonable
       continuity the Material Duties of your Own Occupation.
       Note, You are not Disabled merely because your right to perform your Own
       Occupation is restricted including a restriction or loss oflicense.

       During the Own Occupation Period you may work in another occupation while
       you meet the Own Occupation Definition of Disability. However, you will no
       longer be Disabled when your Work Earnings from another occupation meet or
       exceed 80% of your Indexed Predisability Earnings. Your Work Earnings may be
       Deductible Income.
       -Own Occupation means any employment, business, trade, profession, calling or
        vocation that involves Material Duties of the same general character as the
        occupation you are regularly performing for your Employer when Disability
        begins. In determining your Own Occupation, we are not limited to looking at the
        way you perform your job for your Employer, but we may also look at the way
        the occupation is generally performed in the national economy. If your Own
        Occupation involves the rendering of professional services and you are required
        to have a professional of occupational license in order to work, your Own
        Occupation is as broad as the scope of your license.

       Material Duties means the essential tasks, functions and operations and the skills,
       abilities, knowledge, training and experience, generally required by employers
       form those engaged in a particular occupation that cannot be reasonably modified
       or orni tted. ·
As previously noted in this letter, the Professional Services Employer Group Policy limits
payment of LTD Benefits to 24 months. As of September 15,2016, Ms. Coleman-Fire had
received the maximum amount of LTD Benefits payable for Disability dut; to a Mental Disorder.
During the Administrative Review Unit's review we considered all of the information in Ms.
Coleman-Fire's claim file and the provisions of the Group Policy applicable to her LTD claim.
During our review we obtained the raw data and test scores from the neuropsychological



                                                                                            EXHIBIT 1
                                                                                           PART 1 of 2
                                                                                      Page 241 of 1248

                                                                                     STN D 18-03985-000241
                         •                                         •
     Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18     Page 242 of 600


MeganGlor                                       3                                    June 1, 2017
Re: Bethany Coleman-Fire




evaluation performed by Dr. Goodwin and we had Ms. Coleman-Fire's claim file reviewed by
two neuropsychologists. The focus of our review was to determine if the information in Ms.
Coleman-Fire's claun file supports functional impairment due to a traumatic brain injury/post-
concussion syndrome that in the absent of her mental disorders, anxiety and depression, are of a
severity as to preclude her from working as an attorney for any employer.
The information in Ms. Coleman-Fire's claim file documents she was hit by a car while walking
her dog on February 19, 2014. She was evaluated at Legacy Emanuel Hospital where it was
noted she did not sustain loss of consciousness, had no amnesia, no lightheadedness and no
memory loss. At that time, Ms. Coleman-Fire was described as alert and she reported symptoms
of nausea and headache. Her Glasgow Coma Scale score was 15 which is indicative of mild
traumatic brain injury symptoms. A head CT was obtained and was negative for any intracranial
injury.
The day after the MVA Ms. Coleman-Fire was evaluated by her primary care physician. The
assessment was concussion, vertigo, anxiety, nausea, soft tissue mjury and neck sprain.
Reco=endatious included Tylenol, Flexeril, physical therapy and massage therapy.
On March 3, 2014, a neurological evaluation was performed by Dr. Catherine Ellison. At·that
time, Ms. Coleman-Fire reported she did not remember the accident. Ms. Coleman-Fire reported
vertigo had resolved with physical therapy but she continued to have symptoms of dizziness,
feeling out of focus, and mild headache. The neurological examination was normal. Dr.
Ellison's assessment was post-concussion syndrome.
Ms. Coleman-Fire was initially evaluated by Dr. James Chesnutt, family practice and sports
medicine physician, in April2014. At that time, she reported difficulty working and feeling
extremely fatigued after working 3 hours. Dr. Chesnutt's assessment was post-concussion
headache. At that time, Dr. Chesnutt administered the Sport Concussion Assessment Tool
(SCAT) a self report of Ms. Coleman-Fire's subjective symptoms. Her score in April2014 was
711150. Occupational therapy, physical therapy and speech therapy were reco=ended.
Chart notes dated April2014 from physical therapy, occupational therapy and speech therapy
document Ms. Coleman-Fire's report of numerous symptoms including fatigue, headaches, noise
sensitivity, an out of body feeling, problems with balance, dizziness, problems with vision and
difficulty reading. These chart notes document with treatment, by September 2014 many of Ms.
Coleman-Fires symptoms had improved.
The information in Ms. Coleman-Fire's claim file documents, as of December 2014 she was
working as an attorney 40 hours per week. In December 2014 Dr. Chesnutt again administered
the SCAT. At that time, Ms. Coleman-Fire's score was 13/150.                            .

In February 2015 Ms. Coleman-Fire reported to occupational ther~!e only thing she could
think about was work stress. In March 2015 Dr. Chesnutt again a · 'stered the SCAT to Ms.
Coleman-Fire. At that time, Ms. Coleman-Fire's score was 511150. In May 2015 Ms. Coleman-
Fire reported to occupational therapy she continued to experience stress at work which caused
extreme fatigue. She also stated she felt "out of body" when tired or stressed at work.
Occupational therapy records from June, July and August 2015 document Ms. Coleman-Fire
continued to report work related stress, difficulty working 40 hours per week, feeling extremely




                                                                                           EXHIBIT 1
                                                                                          PART 1 of 2
                                                                                     Page 242 of 1248

                                                                                    STN D 18-03985-000242
                          •                                         •
      Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18     Page 243 of 600


 MeganGlor                                       4                                    June 1, 2017
 Re: Bethany Coleman-Fire




 fatigued due to work and her job being demanding. In addition, Ms. Coleman-Fire reported
 symptoms of visual problems and forgetfulness.
 Medical records from Dr. Uppal, primary care physician, dated September 2014 document Ms.
 Coleman-Fire's report that Dr. Chesnutt had reco=ended she be on an antidepressant
 medication. This chart note documents Ms. Coleman-Fire was experiencing crying spells. Dr.
 Uppal's assessment was adjustment disorder with depressed anxious mood. Cymbalta was
 prescribed and psychotherapy was reco=ended.
 Throughout calendar year 2015 Dr. Uppal continued to prescribe antidepressant medication as
 well as Trazadone to assist with sleep. These chart notes document Ms. Coleman-Fire was
 participating in weekly psychotherapy and as of August 2015 she reported Wellbutrin was
 working effectively.                                                                .
  Due to her reports of difficulty with concentration, memory and reading, Ms. Coleman-Fire
  underwent neuropsychological evaluation with Dr. Sara Walker, PhD in April2015. At that
  time, Ms. Coleman-Fire reported symptoms of severe anxiety and moderately severe depression.
  On the Personality Assessment Inventory (PAI) Ms. Coleman-Fire obtained a high score on a
  scale designed to measure inconsistent reporting. At that time, Dr. Walker thought the
  inconsistent reporting was attributable to poorly sustained visual attention of her patient. The
  PAI was, otherwise, not interpretable due to the inconsistent reporting. Dr. Walker concluded
  the cognitive testing demonstrated Ms. Coleman-Fire had many superior abilities including
. memory and intellect.
 Ms. Coleman-Fire was reevaluated by Dr. Walker in December 2015. At that time, evaluation of
 anxiety symptoms was normal and she only reported symptoms of moderate depression. When
 possible, Dr. Walker administered alternative tests to those administered in Apnl2015. It was
 noted, on some tests Ms. Coleman-Fire's scores improved, while on other tests her scores
 declined. The overall impression in December 2015 was mild neurocognitive disorder due to
 traumatic brain injury.
  In February 2016 The Standard had Ms. Coleman-Fire's claim file reviewed by               ·
  neuropsychologist Dr. Lawrence Binder. In his narrative report Dr. Binder noted since the time
  of her injury, in February 2014 Ms. Coleman-Fire's SCAT scores have fluctuated with her
  reports of minimal symptoms 13/150 in December 2014 followed by reports of increasing
  symptoms 511150 in March 2015. Likewise, Ms. Coleman-Fire's reports of visual disturbances
  with abnormal scores in 2014 followed by a gradual improvement in visual scores in 2015, then
  followed by a reported decline in saccadic fuD.ction in June of2015. Then 3 months later Ms.
  Coleman-Fire's scores normalized.· Dr. Binder explained these fluctuations in scores are not
  consistent with a traumatic brain injury. Furthermore, to the extent Ms. Gol~man-Fire ·
  experienced impairment due to traumatic brain injury/post-concussion syndrome, Dr. Binder
  stated the medical records support as of December 2014 that impairment had resolved. After
. December 2014 any impairment Ms. Coleman-Fire may have. been experiencing was due to
  anxiety, depression and stress.                              · ·
 In addition to having Ms. Coleman-Fire's claim file reviewed by a neuropsychologist, The
 Standard also had her claim file reviewed by neurologist Dr. Morad Dame!. In his memo of
 February 22, 2016, Dr. Daniel noted the medical evidence documents the residuals of Ms.
 Coleman-Fire's mild traumatic brain injury and post-concussion syndrome, to include: dizziness,
 headaches, visual disturbances, and subjective cognitive and memory issues, had all improved



                                                                                             EXHIBIT 1
                                                                                            PART 1 of 2
                                                                                       Page 243 of 1248

                                                                                      STN D 18-03985-000243
                         •                                         •
     Case 3:18-cv-00180-SB         Document 19-1       Filed 10/11/18    Page 244 of 600


MeganGlor                                       5                                   June 1, 2017
Re: Bethany Coleman-Fire




significantly as of December 2014. However, Ms. Coleman-Fire may have continued to have
impairment from work due to psychiatric issues.                            .
As previously explained in this letter, the previous review by the Administrative Review Unit
concluded Ms. Coleman-Fire's mental health disorders of anxiety and depression did preclude
her from working as an attorney. Therefore, the prior decision to close her LTD claim was
overturned. Ms. Colman-Fire's LTD claim was subsequently closed with payment through
September 15, 2016, the end of the 24 month period LTD Benefits were payable for Disability
due to a Mental Disorder.
As part of your request for review you provided a neuropsychological evaluation performed by
Dr. Glenn Goodwm in November 2016. At that time, Ms. Coleman-Fire described her accident,
reported she was pursuing disability benefits due to a medical condition, traumatic brain
inJurylvost-concussion syndrome, but the insurer determined she was impaired due to psychiatric
conditions and had discontinued her benefits, and she stated she had ceased working in
September 2016 because she wa~ un_able to keep up witlt !he workloa~, pace an4 expe_cted level
of performance. Ms. Coleman-Frre informed Dr. Goodwm she had difficulty w1th fat1gue and
cognitive stamina. In addition she reported difficulty witlt multitasking.             ·

Following neuropsychological testing Dr. Goodwin concluded Ms. Coleman-Fire had ·
demonstrated valid, optimal and consistent effort despite tlte retention trial on the TOMM being
below the desired cutoff.
As Jlar! oftlte Administrative Review Unit's review we had Ms. Coleman-Fire's claim file
revtewed by neuropsychologist James Boone. In his report of May 31, 2017, Dr. Boone
explained Dr. Goodwin's neuropsychological evaluation is invalid for tlte following reasons:
       Dr. Goodwin's neuropsychological testing results from November 2016 are
       invalid and not indicative of cognitive impairment. Invalid results were indicated
       due to failing performance on a freestanding performance validity test (TOMM)
       and numerous performance inconsistencies that did not make neuropsychological
       sense. On the TOMM retention trial, Ms. Coleman-Fire implausibly performed
       worse titan any oftlte 45 TBI subjects in the normative sample (and unlike witlt
       Ms. Coleman-Fire, tlte majority oftltese TBI subjects also experienced loss of
       consciousness.
       Numerous performance inconsistencies were evident in Dr. Goodwin's
       examination and between examinations: performing in tlte Borderline range
       (PSI=74; 4th percentile) on measure of processing speed despite performing in tlte
       Average range on these same tasks in April2015, performing very poorly on a
       simple visual memory recognition test (TOMM) but exhibiting normal v1sual
       memory in May 2015, performing in tlte 1" percentile on a measure of simple
       sequencing (TMT-A) despite performing solidly in tlte Average range on the
       same task m December 2015, performing poorly on a measure of nonverbal
       memory (CVMT) but exhibiting High Average performance on anotlter sensitive
       measure of nonverbal memory (BVMT-R) in May 2015. Dr. Goodwin reported
       tltat Ms. Coleman-Fire performed in the High Average range on the P ASAT (an
       especially clinically sensitive measure of cognitive impairment, which was
       inconsistent with significant cognitive difficulties. Ms. Coleman-Fire's declining
       scores in some areas (e.g., processing speed, sequencing skills, nonverbal



                                                                                            EXHIBIT 1
                                                                                           PART 1 of 2
                                                                                      Page 244 of 1248

                                                                                    STN D 18-03985-000244
                                                                   •
     Case 3:18-cv-00180-SB        Document 19-1        Filed 10/11/18     Page 245 of 600


MeganG!or
Re: Bethany ColemancFire
                         •                      6                                     June 1, 2017




       memory) were also inconsistent with her report to Dr. Goodwin that she had
       improved over time.                               ·
       Please note that Ms. Coleman-Fire's declining performance in several areas
       across her three evaluations (processing speed, sequencing skills, and nonverbal
       memory) is inconsistent with the typical rapid recovery course of concussion/mild
       TBI.
The consulting neuropsychologist did not fmd support for a diagnosis of mild neurocognitive
disorder due to TB I.
In addition to Dr. Goodwin's neuropsychological evaluation we have also reviewed the
statement of Dr. Chesnutt dated December 5, 2016, in which he agreed with Dr. Goodwin's
fmdings. It is unknown if Dr. Chesnutt reviewed Dr. Goodwin's raw data and test scores.       ·
However, Dr. Chesnutt concluded due to weaknesses in processing speed, memory processing,
attention and concentration, fatigue and poor stamina, Ms. Coleman-Fire is unable to work as an
attorney.
As noted above, a review of Dr. Goodwin's November 2016 neuropsychological evaluation (to
include a review of the raw data and test scores) by Dr. Boone and Dr. Binder, found the
evaluation to be invalid for the reasons previously outlined. Therefore, we disagree with Dr.
Chesnutt's conclusion Ms. Coleman-Fire is disabled and unable to work as an attorney.
We further note Dr. Chesnutt also stated given the length of time since her injury he expects Ms.
Coleman-Fire's disability is permanent and to expect only modest improvement.
Dr. Boone has reviewed Dr. Chesnutt's statement and has stated:
       Notable, from a factual basis, it is not credible that Ms. Coleman-Fire continues to
       experience cognitive deficits more than three years after a concussion that was
       associated with no loss of consciousness, no hospitalization, and no brain scan
       abnormalities. It was reported that EMS found her to be alert and oriented x 3. It
       is well documented that an uncomplicated concussion (i.e., a concussion that did
       not result in brain scan abnormalities) resolves in the vast majority of people
       within 3 months (McCrea eta!, 2013; Redding, Binder, Demakis, Larrabee, 2012
       Belanger, Curtis et a!, 20 15). As McCrea (2008) stated in 'Mild Traumatiy Brain
       Injury and Post-Concussion Syndrome,' the bulk of the evidence indicates that
       !llild traumatic brain injury "is most often followed by a favorable course of
       cognitive recovery over a period of days to weeks with no indication of
       permanent impairment on neuropsychological testing by three months post-
       mjury." Dr. Walker also co=ented "It would be unco=on for symptoms of a
       !llild head injury to persist this long."                  ·
Although we have considered Dr. Chesnutt's opinion, .we do not fmd his conclusions to be
supported by the contemporaneously maintained medical records, which include Dr. Goodwin's
invalid neuropsychological evaluation. Rather, we fmd the contemporaneously maintained
medical records support Ms. Coleman-Fire sustailied a mild TBI in February 2014. As of
December 2014 she had recovered from the sequelae of her TBI however, she continued to have
functional impaiirnent due to anxiety and deJ?ression. We do not fmd medical evidence to
support a conclusion Ms. Coleman-Fire contmues to have cognitive deficits due to a



                                                                                            EXHIBIT 1
                                                                                           PART 1 of 2
                                                                                      Page 245 of 1248

                                                                                     STN D 18-03985-000245
                         •                                         •
     Case 3:18-cv-00180-SB          Document 19-1      Filed 10/11/18    Page 246 of 600


Megan Glor                                      7                                    June 1, 2017
Re: Bethany Coleman-Fire




neurocognitive disorder that would preclude her from performing her Own Occupation as an
attorney for any employer. Therefore, we find the decision to close her LTD clarm is correct and
must be upheld.
The decision to close Ms. Coleman-Fire's LTD claim has been upheld for the reasons outlined
above. Please be assured our review was conducted fairly and objectively taking into
consideration all of the available information and the provisions of the Group Policy applicable
to her claim. If you so request, we will provide you with copies of records, documents and other
information relied upon when making tliis determination. You also have the right to file suit
under Section 502(a) of the Employee Retirement Income Security Act or State law, whichever
is applicable.                                                                                   ·
Ms. Coleman-Fire is entitled to one independent review of the decision to close her LTD claim
under the terms of the Group Policy. With this letter we have completed that review and have
determined the decision to close her LTD claim was correct. This concludes the independent
review process performed by the Administrative Review Unit.
Ms. Coleman-Fire's Group Policy does not provide voluntary alternative dispute resolution
options. However, you may contact your local U.S. Department of Labor or State insurance
regulatory agency for assistance.
We also want to let you know that upon further investigation other valid reasons for limitation,
denial or closure of Ms. Coleman-Frre's LTD claim, which have not been previously considered,
may come to our attention. Therefore, Standard Insurance Company reserves the right to
consider and assert other valid reasons for limiting, denying or closrng her claim should they
occur in the future;
Sincerely,

Ma!yE. Cea
Senior Benefits Review Specialist
Administrative Review Unit
Ph.: (971) 321-7917
Fax (971) 321-5038
mcea@standard.com




                                                                                            EXHIBIT 1
                                                                                           PART 1 of 2
                                                                                      Page 246 of 1248

                                                                                     STN D 18-03985-000246
         Case 3:18-cv-00180-SB       Document 19-1    Filed 10/11/18     Page 247 of 600


                             •                                     Ia
                                                                       TheStandard"

May 5, 2017

Megan Glor
707 NE Knott St.
Ste. 101
Portland, OR 97212
Re:        Bethany Coleman-Fire
           Professional Services Employer
           Group Policy No.: 445474
           Claim No.: OOVW3181
Dear Ms. Glor:
We are writing regarding the Administrative Review Unit's review of Standard Insurance
Company's (The Standard's) decision to close Ms. Coleman-Fire's long term disability (LTD)
claim. At this time, we are continuing our review.
As part of our review we have referred Ms. Coleman-Fire's claim file to a physician consultant
who is board certified in psychology for consideration and co=ent. At this time, that review is
continuing.
We will continue to send you feriodic updates regarding the status of our review. When we have
completed our review you wil be notified in writmg. If you have any questions regarding the
review of Ms. Coleman-Fire's LTD claim you may contact me in wnting or the number below.
Sincerely,

~2-Gv
Senior Benefits Review Specialist
Administrative Review Unit
(971) 321-7917
Fax (971) 321-5038




Standard Insurance Company
900 SW Fifth Avenue
Portland OR 97204·1235                                                                     EXHIBIT 1
                                                                                          PART 1 of 2
te1888.937.4783

                                                                                     Page 247 of 1248

                                                                                   STN D 18-03985-00024 7
                                                •
                           Case (503) 3:18-cv-00180-SB     Document 19-1           Filed   10/11/18PagePage
                                                                                                        2 of 2 248   of 600


                                                                                                 •
:rom: Megan E. Glor AttornoFax:       751·20i1       To:              Fax:      (971) 321·5038                 0412612017 3:41 PM




                     Megan E. Clor
                                                           Megan E. Glor                                    707 NE Knott Street
                     John C. Shaw                                  Attorney;; at Law                                    Suite 101
                     nw·erisa@meganglor.com                                                                  .Portland, OR !::i:l.11
                     Phone: (503) 223-7400                 Disability- Health - ERlSA - Life                  bx: (50~) 751-2071
                                                                  April 26, 2017



                   By Facsimile (971-321-5038)

                   Ms. MaryCea
                   Senior Benefits Review Specialist
                   Insurance Services Group- Administrative Review Unit
                   Standard Insurance Company
                   900 SW Fifth Ave.
                   Portland, OR 97204

                             Re:      Claimant:     Bethany Coleman-Fire
                                      Group Policy No.:   445474
                                      Claim No.:    OOVW3181
                                      ATTORNEY CHANGE OF ADDRESS/FAX NUl\ffiER

                   Dear Ms. Cea:

                             Our law firm has a new address and new fax number. Our contact information is:

                                      Megan E. Glor, Attorneys at Law
                                      707 NE Knott Street
                                      Suite 101
                                      Portland, OR 97212

                                      Telephone: (503) 223-7400 (unchanged)
                                      Fax: (503) 751-2071 (new)

                             Please update your records in the above matter.


                             Thank you.




                                                                           Megan E. Glor




                                                                                                                               EXHIBIT 1
                                                                                                                              PART 1 of 2
                                                                                                                         Page 248 of 1248

                                                                                                                       STN D 18-03985-000248
                             Case 3:18-cv-00180-SB               Document 19-1            Filed 10/11/18PagePage    249 of 600


                                                       •                                                •
~rom:   Megan E. Glor Attorn•Fax: (503) 751-2071 To:                        Fax:      (971) 321-50~8         1 of 2 0412612017 3:41 PM




                           Megan E. Clor
                                                                Megan E. Glor                                      707 NE Knott Stree-t
                           John C. Shaw                                 Attorneys at Law                                      Suite Ell
                           nw-erisa.@meganglor.com                                                                 Portland, 0.1:1 972n
                           Phone: (503) 223-7400                Ifuability- Health - ERISA - Life                   !<'ax; (500; 751-2071




                         Fax
                         To: Standard, Attn: Ms. Mary Cea                           From: Megan Glor

                          Fax#: 971-321-5038                                        Pages Including Cover Sheet: 2

                          Phone#:                                                   Date: April26, 2017

                          Re: Bethany Coleman-Fire, Claim No.:                      CC:
                          OOVW3181

                             _Urgent               For Review            Please Comment            _Please Reply          _Please Recycle



                          Comments:




                      IMPORTANT WARNING: This message is intended for the use ofthe person or entity to
                      which it is addressed and may contain information that is privileged and confidential, the
                      disclosure of which is governed by applicable law. If the reader oftl1is message is not the
                      intended recipient, or the employee or agent responsible to deliver it to the intended recipient,
                      you are hereby notified that any dissemination, distribution or copying oftl1is information is
                      STRICTLY PROIDBITED.
                      If you have received this message in error, please notifY the sender immediately and arrange
                      for the return or destruction of these documents.




                                                                                                                                     EXHIBIT 1
                                                                                                                                    PART 1 of 2
                                                                                                                               Page 249 of 1248

                                                                                                                              STN D 18-03985-000249
                             •
         Case 3:18-cv-00180-SB       Document 19-1    Filed 10/11/18    Page 250 of 600



                                                                  '-   TheStandard·

Aprill7, 2017

MeganGlor
American Bank Building
621 SW Morrison St., Ste. 900
Portland, OR 97205
Re:        Bethany Coleman-Fire
           Professional Services Employer
           Group Policy No.: 445474
           Claim No.: OOVW3181
Dear Ms. Glor:
We are writing regarding the Administrative Review Unit's review of Standard Insurance
Company's (The Standard's) decision to close Ms. Coleman-Fire's long term disability (LTD)
claim.
As explained in prior correspondence, we had requested Dr. Goodwin provide the test scores and
raw dated from the November 2016 neuropsychological evaluation of Ms. Coleman-Fire. We
have now received the requested informatiOn. Therefore, we have resumed our review of Ms.
Coleman-Fire's LTD claim.
We will continue to send you feriodic updates regarding the status of our review. When we have
completed our review you wil be notified in writmg. If you have any questions regarding the
review of Ms. Coleman-Fire's LTD claim, you may contact me in writing or the number below.
Sincerely,

Mary E. Cea
Senior Benefits Review Specialist
Administrative Review Unit
1-800-368-1135 ext. 7917
Fax: (971) 321-5038




Standard Insurance Company
900 SW Fittll Avenue
Ponlond OR 97204·1235
tel BBB 937.4783
                                                                                          EXHIBIT 1
                                                                                         PART 1 of 2
                                                                                    Page 250 of 1248

                                                                                   STN D 18-03985-000250
                             •
         Case 3:18-cv-00180-SB       Document 19-1    Filed 10/11/18    Page 251 of 600



                                                                 -     TheStandard·

March 17, 2017

MeganGlor
American Bank Buililing
621 SW Morrison St., Ste. 900
Portland, OR 97205
Re:        Bethany Coleman-Fire
           Professional Services Employer
           Group Policy No.: 445474
           Claim No.: OOVW3181

Dear Ms. Glor:
We are writing regarding the Administrative Review Unit's review of Standard Insurance
Company's (The Standard's) decision to close Ms. Coleman-Fire's long term disability (LTD)
claim.
As explained in my letter of February 17, 2017, we have requested Dr. Goodwin provide the test
scores and raw data from Ms. Coleman-Fire's November 2016 neuropsychological evaluation.
As oftoday's date we have not received the requested information. Therefore, we have faxed a
second request to Dr. Goodwin for this information. The requested information is necessary to
allow The Standard to complete a full and thorough review of Ms. Coleman-Fire's LTD claim.
In my February 17, 2017, correspondence I further explained as of February 18, 2017, the 45'h
day since the review of Ms. Coleman-Fire's LTD claim was requested, we tolled our review of
her claim until we receive the requested information from Dr. Goodwin.
We will continue to send you periodic updates regariling the status of our review. When we have
completed our review you will be notified in writmg. If you have any questions regariling the
review of Ms. Coleman-Fire's LTD claim, you may contact me in writing or the number below.

 Sincerely,        C         ~

~Senior Benefits Review Specialist
 Administrative Review Unit
 Ph. (971) 321-7917
 Fax (971) 321-5038




Standard Insurance Company
900 SW Fihh Avenue
Pooland OR W204·1235
teiBBB 937.4783                                                                           EXHIBIT 1
                                                                                         PART 1 of 2
                                                                                    Page 251 of 1248

                                                                                   STN D 18-03985-000251
        Case 3:18-cv-00180-SB        Document 19-1    Filed 10/11/18     Page 252 of 600


                             •                                   '     TheStandard"

February 14,2017

MeganGlor
621 SW Morrison St., Ste. 300
Portland, OR 97205
Re:       Bethany Coleman-Fire
          Professional Services Employer
          Group Policy No.: 445474
          Claim No.: OOVW3181            .
Dear Ms. Glor:
We are writing regarding the Administrative Review Unit's review of Standard Insurance
Company's (The Standard's) decision to close Mr. Coleman-Fire's long term disability (LTD)
claim. At this time, we are continuing our review.                                      ·
As part of our review we have referred Ms. Coleman-Fire's claim file to a physician consultant
who is board certified in psychology for consideration and co=ent. We anticipate that review
will be completed shortly.
We will continue to send you yeriodic updates regarding the status of our review. When we have
completed our review you wil be notified in writmg. If you have any questions regarding the
review of your STD claim you may contact me in writing or the number below.
Sincerely,

Mary E. Cea
Senior Benefits Review Specialist
Insurance Services Group -Administrative Review Unit
1-800-368-1135- Ext. 7917
Fax (971) 321-5038




Standard Insurance Company
900 SW F11th Aven:.~e
Portland OR 97204-1235
te1888.937.4783                                                                            EXHIBIT 1
                                                                                          PART 1 of 2
                                                                                     Page 252 of 1248

                                                                                    STN D 18-03985-000252
  Case 3:18-cv-00180-SB                    Document 19-1         Filed 10/11/18          Page 253 of 600

*************** -cOMM • •NAL- *******************DATE MAR-20-2.***** TIME 09'19 *** P.0 1

     MODE - MEMORY TRANSMISSION
                                                                                           END•MAR-20 09'19
        FILE NO.- 213
STN NO.          COM           ABBR NO.   STATION NAME/TEL.NO.     PAGES      DURATION
  001             OK           •          914256728655


************************************ -                            - ***** -                        - *********



                                                                              - TheStandard"

    March 20, 20 I 7

    Dr. Glenn Goodwin
    555 Dayton St., Ste. E
    Edmonds, WA 98020
    Re:        Beth           an-Fire
               DO
               Date of Consultation 11/10/16 & 11/11/16
    Dear Dr. Goodwin:
    We are writing regarding Standard Insurance Company's (The Standard's) request for raw data
    and tests scores from the neuropsychological evaluation ofMs. Coleman-Fire whichyou
    completed in November 2016. We are requested this information be released to Dr. Lawrence
    /Binder, a consulting psychologist for The Standard. With this letter I have enclosed a copy of
    Dr. Binder's curriculum vitae.
    Please contact me if you have any questions regarding this request.
   Sincerely,

   ~E:~
   Seruor Benefits Review Specialist
   Administrative Review Unit
   (971) 321-7917
   Fax (971) 321-5038




                                                                                                          EXHIBIT 1
  Slandl!ld 1n~ranco Company
  900 SW Finn Avenue                                                                                     PART 1 of 2
  Portland OR 97204·1235
  tel 888.937.4783
                                                                                                    Page 253 of 1248


                                                                                                 STN D 18-03985-000253
         Case 3:18-cv-00180-SB       Document 19-1      Filed 10/11/18    Page 254 of 600


                             •                                     ..    TheStandard"

 March 20, 2017

 Dr. Glenn Goodwin
 555 Dayton St., Ste. E
 Edmonds, W A 98020
 Re:        Bethan-oleman-Fire
            DOB             .
            Date o Cons tation 11110/16 & 11111116
 Dear Dr. Goodwin:
 We are writing regarding Standard Insurance Company's (The Standard's) request for raw data
 and tests scores from the neuropsychological evaluation of Ms. Coleman-Fire which you
 completed in November 2016. We are requested this information be released to Dr. Lawrence
 /Binder, a consulting psychologist for The Standard. With this letter I have enclosed a copy of
 Dr. Binder's curriculum vitae.
 Please contact me if you have any questions regarding this request.
 Sincerely,
~e~G
 Mary E. Cea
 Senior Benefits Review Specialist
 Administrative Review Unit
 (971) 321-7917
 Fax (971) 321-5038




Standard Insurance Company
900 SW Filth Avenue
Portland OR 97204·1235
tel 888.937 4783                                                                             EXHIBIT 1
                                                                                            PART 1 of 2
                                                                                       Page 254 of 1248


                                                                                     STN D 18-03985-000254
        Case 3:18-cv-00180-SB      Document 19-1      Filed 10/11/18     Page 255 of 600


                             •                                   ••     TheStandard"

March20,2017

Re:         Bethany Coleman-Fire
From: Mary E. Cea
      Senior Benefits Review Specialist
I received a VM form Marcie, the office manager for Dr. Goodwin. She stated they had received
my request for test date for Bethany Coleman-Fire, but they will only release that information to
a psychologist and not a psychiatrist.
I called Marcie and left a VM informing her Dr. Lawrence Binder is a consulting !'sychologist
for Standard Insurance Company. I told Marcie I would fax a copy of Dr. Binder s CV this
morning to their office so that they have verification Dr. Binder is a psychologist and not a
psychiatrist.




Standard Insurance Company
900 SW Fifth Avenue
Portland OR 97204·1235
tel 888.937.4783
                                                                                           EXHIBIT 1
                                                                                          PART 1 of 2
                                                                                     Page 255 of 1248

                                                                                    STN D 18-03985-000255
     Case 3:18-cv-00180-SB                           Document 19-1         Filed 10/11/18         Page 256 of 600
                                          NAL-   ******************* DATE MAR-1?-2.***** TIME 09=58 ***         P.01
*************** -coMM . •
                                                                      START•MAR-17 09:57         END•MAR-17 09:58
    MODE • MEMORY TRANSM !SSt ON

        F[LE    NO.• 208
                                                 STAT! ON NAME/TEL. NO.    PAGES   DLIRATl ON
STN NO.         COM            ABBR NO.
                                                 95032272530               001/001 00' 00'30''
  001             OK           a



************************************ -                                    - ***** -                       - *********



                                                                                        •  TheStandard·

          March ! 7, 20! 7

          MeganGior
          American Bank Building ·
          621 SW Morrison St, Ste. 900
          Portland, OR 97205
          Re:          Bethany Coleman-Fire
                       Profess1onal Semces Employer
                       Group Policy No.: 445474
                       Claim No.: OOVW3181
          Dear Ms. Glor:
          We are writing regarding the Administrative Review Unit's review of Standard Insurance
          Company's (The Standard's) decision to close Ms. Coleman-Fire's long term disability (LTD)
          claini.
          As explained in my letter of February I 7_, 2017, we have requested Dr. Goodwin provide the test
          scores and raw data from Ms. Coleman-rire's November 2016 neuropsychologicaJ evaluation.
          As oftoday's date we have not received the requested information. Therefore, we have faxed a
          second request to Dr. Goodwin for this information. The requested information is necessary to
          allow The Standard to complete a futl and thorough review of Ms. Coleman-Fire's LTD chum.
          In my February 17, 2017, correspondence I further explained as of February 18,2017, the 45'•
          day since the review of Ms. Coleman-Fire's LTD claim was requested, we tolled our review of
          her claim until we receive the requested information from Dr. Goodwin.
          We will continue to send you periodic updates regarding the status of our review. When we have
          completed our review you will be notified in writmg. Ir you have any guestions regarding the
          review of Ms. Coleman-Fire's LTD claim, you may contact me in writing or the number below.

        }Jr::e~/
        ' M-;;;i!.Cea.
                               e. ~
          Seruor Benefits Review Specialist
          Administrative Review Unit
          Ph. (971) 321-7917
          Fax (971) 321-5038




        standatcllnSurlnc:t Company                                                                                 EXHIBIT 1
        900 sw Fll'th Avenue
        Portland os:t e7204·1~
                                                                                                                   PART 1 of 2
        ~' 8a8~7.4783                                                                                         Page 256 of 1248

                                                                                                               STN D 18-03985-000256
    Case 3:18-cv-00180-SB                    Document 19-1          Filed 10/11/18         Page 257 of 600
***************           -COMM . .~AL-    *******************   DATE MAR-17-2tllt***** TIME 09:45      ***    P.01


    MODE = MEMORY TRANSMISSION                                  START=MAR-17 09:43         END=MAR-17 09:45

        FILE NO.= 206

STN NO.          COM         ABBR NO.     STATION NAME/TEL.NO.       PAGES      DURATION

  001              OK                     914256728655               003/003 00=01'30''



************************************ -                              - ***** -                       - *********


                                                                                  .. TheStandard·

          March 17, 2017

          Dr. Glenn Goodwin
          555 Dayton St, Ste. E
         . Edmonds, WA 98020
          Re:


          Dear Dr. Goodwin:
          I am follow-up to my correspondence to you dated February 17, 2017. At that time, I requested
          you provideStandara Insu:rance Company's (The Standard's) consulting psychiatrist with the
          raw data and test scores form your November 2016 evaluation of Ms. Coleman-Fire. At this
          time, we have not received the requested information.
          The raw test score data should be sent directly to:
                     Dr. Lawrence Binder
                     Standard Insurance Company
                     900 SW Fifth Ave. 8'• Floor
                     Portland, OR 97204.
          The raw data will only be reviewed by Dr. Binder and will be kept in a locked fil< only available
          to psychologists. It Is important The Standard receive this information in order to fully evaluate
          Ms. Coleman-Fire's eligibility for LTD Benefits.
          We appreciate your cooperation and prompt response to this request. If you have any questions
          please contact me directly at the nwnber below.


         th:::;;,-c-. c;.,
         'M;;'?.cea
          Senior Benefits Review Specialist
          Insurance Services Group - Administrative Review Unit
          1-800-368-1135 ext. 7917.
          Fax (971) 321-5038




                                                                                                             EXHIBIT 1
        standard Insurance Company                                                                          PART 1 of 2
        9CO SN Fifthk.oenue
        POt'\lsnd OR 0720•&-1235
                                                                                                       Page 257 of 1248
        tel 888.937.4783


                                                                                                      STN D 18-03985-000257
         Case 3:18-cv-00180-SB        Document 19-1     Filed 10/11/18     Page 258 of 600


                             •                                  • Ill
                                                                          TheStandard"

  March 17,2017

  Dr. Glenn Goodwin
  555 Dayton St., Ste. E
  Edmonds, WA 98020
  Re:        Beth~-Fire
             DO~
             Date of Consultation 11110/16 &11/11/16
 Dear Dr. Goodwin:
 I am follow-up to my correspondence to you dated Febru~ 17, 2017. At that time, I requested
 you provide Standard Insurance Company's (The Standard s) consulting psychiatrist with the
 raw data and test scores form your November 2016 evaluation of Ms. Coleman-Fire. At this
 time, we have not received the requested information.
 The raw test score data should be sent directly to:
             Dr. Lawrence Binder
             Standard Insurance Company
             900 SW Fifth Ave. 8th Floor
             Portland, OR 97204.
 The raw data will only be reviewed by Dr. Binder and will be kept in a locked file only avaiiable
 to psychologists. It is important The Standard receive this information in order to fully evaluate
 Ms. Coleman-Fire's eligibility for LTD Benefits.
 We appreciate your cooperation and prompt response to this request. If you have any questions
 please contact me directly at the number below.
  Sincerely,

 Mary E. Cea
 Senior Benefits Review Specialist
 Insurance Services Group -Administrative Review Unit
 1-800-368-1135 ext. 7917.                .
 Fax (971) 321-5038




Standard Insurance COmpany
900 SW Fifth Avenue                                                                          EXHIBIT 1
Portland OR 97204-1235                                                                      PART 1 of 2
                                                                                       Page 258 of 1248
tel888.937.4783




                                                                                     STN D 18-03985-000258
         Case 3:18-cv-00180-SB       Document 19-1     Filed 10/11/18     Page 259 of 600


                             •                                    •
                                                                   •     TheStandard"

 February 17, 2017

 Dr. Glenn Goodwin
 555 Dayton St., Ste. E
 Edmonds, W A 98020
 Re:        Be~-Fire
            DOB-
            Date of Consultation 11/10/16 &11/11/16
· Dear Dr .. Goodwin:
 We are writing regarding Ms. Coleman-Fire's claim for long term disability (LTD) benefits with
 Standard Insurance Company (The Standard).
·At this time, we are in receipt of your evaluation of Ms. Coleman-Fire dated November 10, 2016,
 and November 11, 2016. The consulting psychiatrist who is reviewing this information has
 requested you provide all test scoring and computer software output from this evaluation. The
 raw test score data should be sent directly to:
            Dr. Lawrence Binder
            Standard Insurance Company
            900 SW Fifth Ave. 8th Floor
            Portland, OR 97204.
 The raw data will ouly be reviewed by Dr. Binder and will be kept in a locked file ouly available
 to psychologists.
· We appreciate your cooperation and prompt response to this request. If you have any questions
  please contact me directly at the number below.
 Sincerely,

 Mary E. Cea
 Senior Benefits Review Specialist
 Insurance Services Group- Administrative Review Unit
 1-800-368-1135 ext. 7917.
 Fax (971) 321-5038




Standard Insurance Company
900 SW Fifth Avenue                                                                         EXHIBIT 1
                                                                                           PART 1 of 2
Portland OR 97204·1235
tei.BBB.937.4783
                                                                                      Page 259 of 1248


                                                                                     STN D 18-03985-000259
         Case 3:18-cv-00180-SB       Document 19-1    Filed 10/11/18    Page 260 of 600


                             •                                ••
                                                                       TheStandard"

 February 17, 2017

 MeganGlor
 American Bank Bldg.
 621 SW Morrison St., Ste. 900
 Portland, OR 97205
 Re:        Bethany Coleman-Fire
            Professional Services Employer
            Group Policy No.: 645474
            Claim No.: OOVW3181        .
 Dear Ms. Glor:
 We are writing regarding the Administrative Review Unit's review of Standard Insurance
 Company's (The Standard's) decision to close Ms. Coleman-Fire's long term disability (LTD)
 claim.
 As you are aware, we have asked you to provide additional information from Dr. Goodwin.
 Your office contacted us today and stated we should request that information directly form Dr.
 Goodwin. Therefore, we are m the process of contacting Dr. Goodwin's office to obtain the raw
 data from the neuropsychological evaluation he performed in November 2016.
 We note prior correspondence from The Standard indicated the review of Ms. Coleman-Fire's
 LTD claim would be com8leted within 45 days after the request for review was received. The
 45th day is February 18, 2 17. However, the terms of the Professional Services Employer Group
 Policy allow up to 90 days for a review to be completed. As noted above, we are in the process
 of obtaining additional information from Dr. Goodwin. It is necessary we review the requested
 information prior to COmJ?.leting our review of Ms. Coleman-Fire's LTD claim. Therefore, as of
 February 18, 2017, we Wlll toll our review of Ms. Coleman-Fire's LTD claim until such time as
 we rece1ve the requested information from Dr. Goodwin. Upon receipt of that information we
 will resume our review of her claim.            ·     ·
  We will continue to send you periodic updates regarding the status of our review. When we have
  completed our review you will be notified in writmg. If you have any questions regarding the
. review of Ms. Coleman-Fire's LTD claim you may contact me in wnting or the number below.


 ~;~·u/?. C.
 M~i-~ -·
 Senior Benefits Review Specialist
 Insurance Services Group -Administrative Review Unit
 Ph.: (971) 321-7917               ··
 Fax (971) 321-5038




Standard Insurance Company                                                                           \
900 SW Fitth Avenue                                                                       EXHIBIT 1
Portland OR 97204-1235
tel888.937.4783
                                                                                         PART 1 of 2
                                                                                    Page 260 of 1248

                                                                                   STN D 18-03985-000260
         Case 3:18-cv-00180-SB      Document 19-1     Filed 10/11/18    Page 261 of 600


                             •                               ••        TheStandard"

February 15,2017

Megan Glor
American Bank Bldg.
621 SW Morrison St., Ste. 900
Portland, OR 97205
Re:       Bethany Coleman-Fire
          Professional Services Employer
          Group Policy No.: 645474
          Claim No.: OOVW3181
Dear Ms. Glor:
We are writing regarding the Administrative Review Unit's review of Standard Insurance
Company's (The Standard's) decision to close Ms. Coleman-Fire's long term disability (LTD)
claim.
As mentioned in my voice mail ofF ebruary 14, 2017, we are requesting all test scoring and
computer software output from Dr. Glenn Goodwin's neuropsychological evaluation performed
on November 10,2016, and November 11,2016. The raw test score data should be sent directly
to:
           Dr. Lawrence Binder, PhD.
           Standard Insurance Company
           900 SW Fifth Ave.
           Floor CS
           Portland, OR 97204
The raw data will only be reviewed by Standard Insurance Company psychologists and will be
kept in a locked file, available only to psychologists.
We appreciate your cooperation and prompt response to this request. If you have any questions
please contact me directly at the number below.
Sincerely,

Mary E. Cea
Senior Benefits Review Specialist
Insurance Services Group -Administrative Review Unit
(971) 321-7917
Fax (971) 321-5038




Standard Insurance Company
900 SW Fifth Avenue
Portland OR 97204·1235
tel888.937.4783                                                                           EXHIBIT 1
                                                                                         PART 1 of 2
                                                                                    Page 261 of 1248

                                                                                   STN D 18-03985-000261
        Case 3:18-cv-00180-SB            Document 19-1   Filed 10/11/18   Page 262 of 600


                             •                                  ••        TheStandard"

February 14, 2017
3:45pm
Re:        Bethany Coleman-Fire
I called the law office of Megan Glor and left a VM requesting they provide all raw data and
tests scores form Dr. Goodwm's November 2016 neuropsychological evaluation. I left my
number and requested a return call.


 ~~(t,/7

       ~ ~                       t:t   VM (/.v ~ )j~Jd- ~ ~
   Jh .$~                               ;&   ~ -xh t;;j ~ ~
   J- .            JJ-~      .    )J~




                                                                                    '   .


Standard Insurance Company
900 SW Fifth Avenue
Portland OR 97204·1235                                                                        EXHIBIT 1
tel 888.937.4783
                                                                                             PART 1 of 2
                                                                                        Page 262 of 1248

                                                                                    STN D 18-03985-000262
                              •
          Case 3:18-cv-00180-SB       Document 19-1    Filed 10/11/18     Page 263 of 600


                                                               ·-       TheStandard·

February 14,2017

  Megan Glor
. American Bank Bldg.
  621 SW Morrison St., Ste. 900
  Portland, OR 97205
Re:         Bethany Coleman-Fire
            Professional Services Employer
            Group Policy No.: 645474
            Claim No.: OOVW3181
Dear Ms. Glor:
 We are writing regarding the Administrative Review Unit's review of Standard Insurance
 Company's (The Standard's) decision to close Ms. Coleman-Fire's long term disability (LTD)
 claim. At this time, we are continuing our review.
As part of our review we have referred Ms. Coleman-Fire's claim file to a physician consultant
who is board certified in psychology for consideration and comment. At this time, that review is
continuing.
 We will continue to send you periodic updates regarding the status of our review. When we have
 completed our review you will be notified in writmg. If you have any questions regarding the
 review of Ms. Coleman-Fire's LTD claim, you may contact me in writing or the numberbe1ow.
 Sincerely,

 Mary E. Cea
 Senior Benefits Review Specialist
 Insurance Services Group -Administrative Review Unit
 (971) 321-7917
 Fax (971) 321-5038




 Standard Insurance Company
 900 SW Fifth Avenue
 Portland OR 97204·1235
 tel888.937.4783                                                                            EXHIBIT 1
                                                                                           PART 1 of 2
                                                                                      Page 263 of 1248

                                                                                     STN D 18-03985-000263
         Case 3:18-cv-00180-SB       Document 19-1      Filed 10/11/18    Page 264 of 600


                              •                                      •   TheStandard"
                  •·
January 4, 2017

Megan Glor
American Bank Building
621 SW Morrison St., Ste. 900
Portland, OR 97205
Re:        Bethany Coleman-Fire
           Professional Services Employee
           Group Policy No.: 445474
           Claim No.: OOVW3181
Dear Ms. Glor:
Standard Insurance Company's (The Standard's) goal is to treat all claims fairly. Ms. Coleman-
Fire's claim file has been referred to the Administrative Review Unit for a review of The
Standard's decision to close her long term disability (LTD) claim. This is an independent review
conducted separately from the indiVIduals who made the original claim determination.
We attempt to com_plete all claim reviews within 45 days after the request for review was
received. We received your request for review and the supporting documents on January 4,
2017. Therefore, the 45th day will occur on February 17, 2017. However, please be aware the
terms of Ms. Coleman-Fire's Group Policy allow up to 90 days for a review to be completed. If
we are unable to complete our review by February 17, 2017, we will provide you a wntten
explanation as to why.
As part of our review we will refer Ms. Coleman-Fire's claim file to a physician consultant for
consideration and co=ent. The consulting physician will be one who has not previously
reviewed her claim file.
We will continue to send you yeriodic updates regarding the status of our review. When we have
completed our review you wil be notified in writmg. If you have any questions regarding the
review of Ms. Coleman-Fire's LTD claim, you may contact me in writing or the number below.
Sincerely,

~e?~
Senior Benefits Review Specialist
Insurance Services Group -Administrative Review Unit
(971) 321-7917
Fax- (971) 321-5038




Standard Insurance Company
900 SW Fifth Avenue
Ponrand OR 97204-1235
tel 888.937.4783                                                                             EXHIBIT 1
                                                                                            PART 1 of 2
                                                                                       Page 264 of 1248

                                                                                      STN D 18-03985-000264
   Case 3:18-cv-00180-SB                   Document 19-1         Filed 10/11/18          Page 265 of 600
*************** -COMM. JO~- *******************PATE JAN-04-201411t*** TIME 11:18 *** P.01

    MODE = MEMORY TRANSMISSION                               START=JAN-04 11:17           END=JAN-04 11:19
         FILE NO.= 046
STN NO.          COM          ABBR NO.   STATION NAME/TEL.NO.      PAGES      DURATION

  001               OK        a          95032272530               001/001 00=00'31"



************************************ -                            - ***** -                         - *********




                                                                               •  TheS1tandard·

        January 4, 2017

        MeganGlor
        American Bank Building
        621 SW Morrison St., Ste. 900
        Portland, OR 97205
        Re:        Bethany Coleman-Fire
                   Professional Services Employee
                   Group Policy No.: 445474
                   Claim No.: OOVW3181
        Dear Ms. Glor.
        Standard Insurance Company's (The Standard's) goal is to treat all claims fairly. Ms. Coleman-
        Fire's claim ftle has been referred to the Administrative Review Unit for a review ofThe
        Standard's decision to close her long term disability (LTD) claim. This is an independent review
        conducted separately from the indivtdua!s who made the original claim determination.
        We attetllj>t to complete all claim reviews within 45 days after the request for revie-w was
        received. We recetved your request for review and the supporting doCuments on January 4,
        2017. Therefore, the 45'> day will occur on February 17, 2017. However, please be aware the
        terms of Ms. Coleman-Fire's Group Policy allow up to 90 days for a review to be completed. If
        we are unable to complete our review by February 17, 20 I 7, we will provide you a wntten
        explanation as to why.
        As part of our review we will refer Ms. Coleman-Fire's claim file to a physician C:)nsultant for
        consideration and comment. The consulting physician will be one who has not previously
        reviewed her claim file.
     We will continue to send you yenodic updates regardin~ the status of our review. When we have
     completed our review you wil be notified in wrillng. Ifyou have any questions regarding the
     review of Ms. Coleman-Fire's LTD claim, you may contact me in writing or the number below.
   · Sincerely,
   mw;;.E,~
   'M;;l.cea
     Senior Benefits Review Specialist
     Insurance Services Group - Administrative Review Unit
     (971) 321-7917
     Fax- (971) 321-5038




                                                                                                            EXHIBIT 1
    Stamlarttlnsurance ~Y                                                                                  PART 1 of 2
    900 SW Fi!tn Awenue
    PO!IItn<l OR 97204·1235
                                                                                                      Page 265 of 1248
    till Mtl.937.o47'83


                                                                                                    STN D 18-03985-000265
         Case 3:18-cv-00180-SB        Document 19-1      Filed 10/11/18     Page 266 of 600




Megan E. Glor
John C. Shaw
                         •                   ~
                                 Megan E. Glor
                                           Attorneys at Law                     American Bank Building
                                                                              621 S.\Y. Morrison, Ste. 900
nw-erisa@meganglor.com                                                                Portland, OR 97205
Phone: (503) 223-7400             Disability- Health- ERISA= Life                      Fax: (503) 227-2530


                                          December 30,2016

    Letter By First Class Mail and Facsimile (letter only)

    Standard Insurance Company
    900 SW Fifth Avenue
    Portland, Oregon 97204-1235
    Attn: Necole Suzuki, FLHC, Sr. Disability Claim Specialist

                   Re: Bethany Coleman-Fire
                       Appeal of Decision Terminating Disability Claim
                       Group Policy 445474
                       Claim No. OOVW3181

    Dear Ms. Suzuki:

           This is Ms. Coleman-Fire's appeal of Standard's decision terminating her disability claim
    and benefits, communicated by letter dated June 15, 2016. Standard concluded that any
    cognitive impairment Ms. Coleman-Fire has had after December 2014 is not due to sequelae
    from her traumatic brain injury/post-concussive syndrome ("TBI/PCS"), but is due to anxiety
    and depression. Standard terminated benefits effective September 16, 2016.

           Ms. Coleman-Fire's December 2015 appeal of Standard's July 2015 termination decision
    addresses at length the medical records that confirm that Ms. Coleman-Fire's disabling medical
    condition is TBI/PCS, resulting from her accident of February 19, 2014- she was struck by a
    car while walking her dog. Her head struck the windshield of the car that hit her with such
    impact that the car's windshield was broken, as the enclosed photograph shows.

           Ms. Coleman-Fire has received extensive treatment and evaluation. She was seen
    immediately after the accident in the Emergency Room of Legacy Emanuel Hospital with nausea
    and headache and a left posterior parietal scalp hematoma. She was diagnosed with a concussion
    and prescribed Zofran for nausea. The accident resulted in significant impact with immediate
    concussion symptoms.


                                                                                        RECEIVED
                                                                    •
                                                                    !
                                                                                  SIC BENEFn'S DE!iff
                                                                                                EXHIBIT 1
                                                                                       JAN 03 2017
                                                                                              PART 1 of 2
                                                                                         Page 266 of 1248

                                                                                        STN D 18-03985-000266
     Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18     Page 267 of 600

December 30,2016 •
Re: Bethany Coleman-Fire
Page 2 of8


        Ms. Coleman-Fire was followed by her internist, Dr. Richard Uppal, and received
extensive physical therapy, occupational therapy, speech therapy and visual therapy, and was
evaluated by neurologists Dr. Catherine Ellison in March 2014 and Dr. Jeffrey Brown in April
2014. Dr. Ellison's diagnoses included post head trauma/post concussion symptoms with nausea,
headache, severe fatigue, daytime sleepiness, and difficulty with cognitive processing. Dr.
Brown diagnosed benign paroxysmal positional vertigo, daily headaches, dizziness and possible
vestibular lesion (such as posttraumatic hydrops or vestibular neuronitis). Ms. Coleman-Fire also
established care with Dr. Sean Robinson, a concussion/PeS specialist with the Oregon Health &
Science University sports medicine clinic in April 2014. In September 2014, she began to treat
with Dr. James Chesnutt with the same clinic and has seen Dr. Chesnutt for the past 2 Yz years.
These providers have documented Ms. Coleman-Fire's continuing symptoms and difficulties
associated with TBI/PCS.

        Sara Walker, Ph.D., administered a neuropsychological evaluation on April 27, 2015,
which revealed weaknesses in efficiently recalling information, difficulty sustaining auditory and
visual attention, shifting attention efficiently and approaching complex problem-solving. Dr.
Walkner found Ms. Coleman-Fire's anxiety and depression understandable reactions to her
cognitive and functional difficulties. On December 11, 2015, Dr. Chesnutt noted Ms.
Coleman-Fire's symptoms had persisted for a year and nine months and that she was not
tolerating full time work well. He recommended she consider taking a medical leave of absence
to allow for recovery and concluded she was likely to have a persistent disability.

       Dr. Walker performed a second neuropsychological evaluation on December 16, 2015,
and met with Ms. Coleman-Fire on January 12, 2016. Ms. Coleman-Fire was billing
approximately 40% of a full time position and was "absolutely cooked" after working a six-how·
day. She struggled with diminished energy and cognitive problems in visual attention, visual
scanning, auditory working memory, and maintaining attention.

        The enclosed records reveal that Ms. Coleman-Fire's condition has not improved
significantly and that her TBI/PCS symptoms continue and are disabling. Enclosed please fmd:

           1. Dr. James Chesnutt, report and letter dated December 5, 2016 (6 pages);
           2. Dr. Chesnutt's resume (26 pages);
           3. Neuropsychological report of Dr. Glenn Goodwin, November 10 and 11, 2016 (17
              pages);
           4. Photograph of the motor vehicle that struck Ms. Coleman-Fire (1 page);
           5. Statement of Bethany Coleman-Fire, dated December 28,2016 (2 pag<A!iCEIVED
                                                                                SIC BENEFITS DEPT
                                                                                            EXHIBIT 1
                                                                                     JAN 03 2017
                                                                                          PART 1 of 2
                                                                                     Page 267 of 1248

                                                                                     STN D 18-03985-000267
     Case 3:18-cv-00180-SB        Document 19-1        Filed 10/11/18     Page 268 of 600

December 30,2016 •
Re: Bethany Coleman-Fire
Page 3 of8
                                                              '
           6. Oregon Employment Department Administrative Decision, November 23, 2016 (2
              pages);
           7. Statement of Leora Coleman-Fire, dated December 28, 2016 (2 pages).

        Dr. Glenn Goodwin interviewed Ms. Coleman-Fire and administered neuropsychological
testing over two days in November 2016. Ms. Coleman-Fire reported her main concerns as
susceptibility to fatigue and a diminished sense of cognitive stamina. She reported continuing
sleep disturbance, posttraumatic headaches, visual changes and mild photophobia and sensitivity
to light and sound since the accident. She felt her improvement had plateaued. She described
"some difficulty with processing speed that seems to be having a more general effect on other
cognitive areas" difficulty with attention and concentration and some residual memory problems
such as losing her train of thought. She felt less adept at executive functions (organization,
planning and prioritizing), had noticed difficulty with expressive speech, primarily word fmding,
and "exerts more effort to concentrate." With reading, she "noted difficulty with visual tracking"
and "feels that she is not able to remember written material as well as she used to." Her reading
was slower, and while she had been a very avid reader, she "is just not able to keep up with
reading for long lengths of time and ... gets completely exhausted when she tries to do that." She
felt slower with mental arithmetic reasoning. "Again, susceptibility to fatigue is a major issue
that has an adverse effect overall in terms of her execution of cognitive functions."

        Comparing his own test results to the prior results obtained by Dr. Walker, Dr. Goodwin
noted that "[o]verall intellectual functioning continues to be stable with no significant changes."
He identified some areas of decline on processing speed, Trail Making Test Part B, total recall on    "'•
the CVLT-II and on long delay recognition on the CVLT-II. He found "significant improvement
on a single task of divided attention, freedom from interference and processing speed (Stroop)"
and generally better performance in reasoning and problem solving, but with differences in the
instrumentation used. He noted that visuospatial memory appeared to be be worse, which he
attributed to difficulty with "the instrument used in this current study."

        Dr. Goodwin found that his neurocognitive test results showed "quite a bit of similarity in
the profile patterns as compared to her two previous neuropsychological studies" and "also some
differences, most likely related to normal variability seen on serial testing." He pointed out:

       [N]europsychological testing is conducted in a laboratory setting in an
       environment free of distraction, with the assistance of a helpfi.J! test administrator,
       performing one task at a time. This is often not analogous to the more complex
       demand characteristics in a busy law office as has been described by 1\EcEIVED
                                                                                 SIC BENEFITS DEPT
                                                                                              EXHIBIT 1
                                                                                      JAN 0 3 2017
                                                                                           PART 1 of 2
                                                                                      Page 268 of 1248

                                                                                      STN D 18-03985-000268
    Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18    Page 269 of 600

December 30,2016 •
Re: Bethany Coleman-Fire
Page 4 of8
                                                             '
       Coleman-Fire in her prior employment. As such, neuropsychological testing in
       some cases may not be sensitive or specific enough to capture problems in
       neuropsychological functioning, especially with respect to executive functioning.
       Given the validity of this study, there is no reason to discount her subjective
       complaints.

       Dr. Goodwin concluded:

       In summary, I think it is quite clear that Ms. Coleman-Fire is not work tolerant
       from a neuropsychological standpoint with respect to the type of competitive
       employment situation she was in at the time of this injury event. Residuals
       stemming from the history of traumatic brain injury are the primary underlying
       health issues that she is dealing with.

       The issue in this case is not that she lacks the general cognitive capacity for
       employment in her profession, but she has a number of areas of neurocognitive
       impairment that would preclude her ability to execute adequate cognitive
       functioning day in and day out in a stressful environment, where there is pressure
       to perform at a high level.

        Dr. Goodwin did not find substantial psychological symptoms. He noted that Ms.
Coleman-Fire "is not really endorsing signs and symptoms of depression", "is not really having
any symptoms of any generalized anxiety" and "is not experiencing any symptoms of panic."         ,,
The testing confirmed minimal anxiety, improvement in the level of depression, from moderate
(previous testing) to minimal on the current study. Dr. Goodwin stated that the "psychological
test data reveals [that Ms. Coleman-Fire has an] understandable level of concern about health
issues." He explained: "I do not see that tlris is excessive, but given her underlying health
conditions, with continuing neuropsychological issues related to the history of traumatic brain
injury, this appears quite appropriate." Dr. Goodwin found Ms. Coleman-Fire to be "quite
pleasant and genuine in her clinical presentation" and noted "there was no hint of over
involvement in symptomatology nor any sense of secondary gain in her demeanor."

         Ms. Coleman-Fire has seen Dr. James Chesnutt for evaluation and treatment of her
TBIIPCS since spring 2014. Dr. Chesnutt is sports medicine physician with interest and
specialty in concussion. He serves as Medical Director of the OHSU Concussion Program and
Co-Chair of the OHSU Traumatic Brain Injury Initiative and has several funded research studies
in this field.                                                                   RECEIVt.U
                                                                              SIC BENEFITS DEPT
                                                                                          EXHIBIT 1
                                                                                  JAN 03PART
                                                                                         2017 1 of 2
                                                                                    Page 269 of 1248

                                                                                   STN D 18-03985-000269
    Case 3:18-cv-00180-SB         Document 19-1        Filed 10/11/18     Page 270 of 600

December 30,2016 •
Re: Bethany Coleman-Fire
Page 5 of8
                                                               '
         Dr. Chesnutt summarized his treatment of Ms. Coleman-Fire and his impressions in the
enclosed letter, dated December 5, 2016. He notes that when he saw her in December 2015, "[i]t
seemed clear to me [she] was not tolerating full time work well and was inefficient relative to her
usual performance" and that he "was doubtful she would be able to continue with her demanding
law practice and recommended she consider a medical leave of absence to see if her symptoms
would improve." Dr. Chesnutt explains he "felt she would probably have a persistent disability"
at that time.

        He explains he "next saw Ms. Coleman-Fire on May 13, 2016, two months into a leave
from work." He states that her "SCAT score of 38 reflected an improvement that I attribute to
rest she received while on leave" and that he "was not optimistic the improvement she
experienced would persist upon a return to work." In fact, he explains, she struggled after
returning to work at "60 percent of her pre-accident workload and her symptoms returned and
worsened." He explains that as of December 5, 2016, when he saw her again:

       She had continued to struggle at work since her last appointment, so much so that
       her employment terminated in September. Her performance was not acceptable to
       her law firm, as she recognized. It was agreed her separation would be considered
       mutual.

       Based upon his review of Dr. Goodwin's report, Dr. Chesnutt stated:

       Dr. Goodwin's findings are generally consistent with my observations and do not
       surprise me. I agree with his conclusion that due to relative cognitive weaknesses,
       particularly in processing speed, memory processing and attention and
       concentration, complex visual learning (as well as due to fatigue and a lack of
       stamina when she tries to work) she is unable to work in her prior occupation,
       which was stressful and demanded excellent cognition. Here it is important to
       bear in mind that by all accounts she thoroughly enjoyed her career and struggled
       mightily to continue to work even after I suggested she take a medical leave.

       Given that the length of time since her injury I expect this disability to be
       permanent and would expect only modest, if any, improvement.

       Bethany and Leora Coleman-Fire's enclosed statements are entirely consistent with all of
these records. Bethany Coleman-Fire explains: "The "challenges I outlined in my statement
                                                                                      AECEl'lt:U
                                                                                 SIC BENEFITS DEPT
                                                                                             EXHIBIT 1
                                                                                           PART
                                                                                      JAN 03 2017 1 of 2
                                                                                      Page 270 of 1248

                                                                                     STN D 18-03985-000270
    Case 3:18-cv-00180-SB         Document 19-1       Filed 10/11/18    Page 271 of 600

December30,2016.
Re: Bethany Coleman-Fire
Page 6 of8
                                                              '
dated December 17, 2015 have continued and have forced me to make major adjustments in my
life, including ending my employment at Davis Wright Tremaine LLP (DWT) in September
2016." She explains that taking a leave from work beginning in mid-February of2016, allowed
"better rest and simpliflied] daily routine" and that she "noticed immediate partial improvement
in some symptoms," most significantly, "somewhat less of the severe fatigue." However, she
explains, when she returned to work in late May 2016, "[m]y fatigue immediately increased",
"[t]he improvement in quality of life that I had regained regressed" and "[i]n addition, my
difficulties reading and maintaining attention and organizing my days were exacerbated."

       Ms. Coleman-Fire explains that she attempted to continue working despite these
problems:

       I continued to use all of the coping mechanisms described above and all of the
       tools that I learned in occupational therapy but even diligently making these
       efforts, I could not meet the daily demands of my job. Every month I fell further
       behind in meeting my billable hour requirement, even tl10ugh DWT had required I
       further reduce my billable hours, from 75% to 60% of full-time, starting January
       1,2016.

Leora Coleman-Fire confirms:

       When she was still at DWT, every day seemed like a major struggle to simply
       make it through the day. We would talk multiple times during the day to try to
       help her organize her thoughts and strategize how she was going to stay on track.
       However, it seemed like the more pressure she had to complete a particular task
       within a short period of time, the more things seemed to fall apart. She had typos
       in her work, missed questions that she was supposed to answer, or missed
       deadlines altogether. Any additional pressure from DWT to meet her billable goal
       or make up her hours or respond to emails and phone calls more quickly, made
       things worse.

        Bethany Coleman-Fire describes her supervising attorneys' criticism of her inadequate
performance in a meeting that they requested in September 2016. She identifies their negative
feedback with regard to timeliness in responding to communications and completing
assignments, failing to fully complete assignments, lack of organization in her work, failing to
meet billable hour requirements, inability to meet the time-pressured deadlines. She explains
that "[t]his meeting ultimately resulted in tl1e mutual decision that I should leave DWT because I

                                                                                           EXHIBIT 1
                                                                                          PART 1 of 2
                                                                                     Page 271 of 1248

                                                                                    STN D 18-03985-000271
    Case 3:18-cv-00180-SB         Document 19-1       Filed 10/11/18    Page 272 of 600

December30,2016 •
Re: Bethany Coleman-Fire
Page 7 of8
                                                             '
was not meeting expectations for my position and there were no further actions DWT could take
to accommodate me." She states: "I did absolutely everything I could to try to continue my
employment with the firm. However, my fatigue· and· difficulties reading and maintaining
attention and organization were too significant to overcome in a private practice environment."

        The Oregon Employment Department's enclosed Administrative Decision allowing Ms.
Coleman-Fire's unemployment claim to proceed confirms that the issue was Ms. Coleman-Fire's
inadequate performance: "You were employed by DAVIS WRIGHT TREMAINE LLP until
September 16, 2016 when you were fired because you failed to meet firm standards for billable
hours and profitability. This was not a willful or wantonly negligent disregard of the employer's
interest because you worked as hard as you could, made yourself available for additional
assignments, and made your own personal marketing efforts to bring business to the firm."

        Overall, Leora Coleman-Fire explains, that since last December, while "[t]here are
certainly some moments or even days that are better than others", "overall, I haven't seen much
change." She explains, "Bethany is highly dependent on me for organizing her day, ensuring that
she is on time for appointments or events, keeping a relatively clean and organized home, and
staying on task throughout her day." She provides examples of the level of assistance she
provides

       For example, [Bethany] shares all of her calendar appointments with me (and all
       of her non-privileged calendar deadlines and meetings while she was still
       employed at Davis Wright Tremaine). She has set alarms to remind her of events.
       She also has an alarm set to remind her every night to check her calendar for the
       next day. Every night, I receive the same reminder and we will talk through her
       appointments and goals for the next day. Then, the next day, I will check in on a
       regular basis to see how her progress is going.

Even with this assistance, Leora states, "[o]ften she is distracted, sometimes she has forgotten
about what is coming next, and usually needs reminders about what is happening later in the
day." She describes Bethany's difficulty with fatigue in ordinary daily tasks oflife:

       While I noticed some improvement in her overall energy level after she stopped
       working, she still struggles with fatigue and in several other areas that never used
       to give her any difficulty. In the evenings (then and now), I handle most of the
       household chores to try to give her more time to relax. During that time, she
       generally listens to an audiobook or closes her eyes. We used to MeB~~~~UDEPT

                                                                                    JAN 03 2017
                                                                                           EXHIBIT 1
                                                                                         PART 1 of 2
                                                                                    Page 272 of 1248

                                                                                    STN D 18-03985-000272
    Case 3:18-cv-00180-SB         Document 19-1        Filed 10/11/18     Page 273 of 600

December 30,2016 •
Re: Bethany Coleman-Fire
Page 8 of8
                                                              '
       household tasks, but she simply doesn't have the energy to get through a day and
       then also do some household chores before bed. When she's felt really bad about
       this and tried to do a load of laundry or clean the kitchen with me, she get
       headaches and is so fatigued that she's become less functional and more fatigued
       the next day. Similarly, I watch her get overwhelmed easily by things that she
       enjoyed before: a holiday dinner with her family; going to the movies; or sorting
       through a bin of things from her childhood home.

        Bethany Coleman-Fire explains that she is "determined to try everything I can to remain
in the legal profession I love" and has secured a part-time position beginning February 2017 as a
law clerk in the United States Bankruptcy Court for the District of Oregon. She states she is
"cautiously hopeful" this part-time position (20 hours per week) with less fluctuation in work
flow and few hard deadlines "will be a better fit for me with my continuing difficulties." Dr.
Chesnutt states:

       To her credit, she has engaged in a search for less demanding work in the legal
       field and has been accepted a half-time law clerk position, to begin in February.
       My impression has consistently been that she enjoyed her work and reduced her
       hours and ultimately left work reluctantly, after struggling ever since her injury to
       try to keep up.


        These records provide further confirmation that Ms. Coleman-Fire is disabled from her
occupation as the result of traumatic brain injury, not psychological symptoms. She is entitled to
reinstatement of her disability claim. Thank you for your assistance.

                                             Sincerely,




                                             Megan E. Glor
MEG:rt
cc: Bethany Coleman-Fire




                                                                                      RECEIVED
                                                                                 SIC BENEFITSEXHIBIT
                                                                                              DEPT 1
                                                                                     JAN 0 3PART
                                                                                             2017 1 of 2
                                                                                      Page 273 of 1248

                                                                                     STN D 18-03985-000273
      .. --------------          · - - - - - - Document 19-1 Filed 10/11/18 Page 274 of 600
                           Case 3:18-cv-00180-SB


                                                       •                                         •
:rom: Megan E. Glor Attorn. Fax: (866) 468-4170To: +1503796S972 Fax: (503] 796.5972 Page 1 of 9 1213012016 1:41 PM




           Megan E. G!or
                                                          J\1egan E. Glor                            American Hank Buihli.ug
           John C. Shaw                                            ,\llni'II<'\S al     Lm         o21 S.W Morrison, Stc. 900
           nw-erisa@mcganglor.coru                                                                        Portland, OR 97205
           Phou~: (503; 223-7400                        Disability- Health=· lmiSA- Life- Pensions         Fax: (503) 227-25~0




                To:    The Standard, Attn: Necole Suzuki                       From:   Megan Glor
                 Fax#:    (503) 796-5972                                       Pages (Including Coversheet):          9
                                                                                                               ------
                 Phone#:                                                       Date:   12/30/2016
                 RE:
                           -----------
                        Bethany Coleman-Fire, Claim#: OOV\1\13181              CC:


                 Ourgent                          OForRevlew        D Please Comment      [g]·Pleasa Reply      0   P\ease Recycle




                 Comments:




                 IMPORTANT WARNING: This message Is intended for the use of the person or entity to which it is
                 addressed and may contain information that is privileged and confidential, the disclosure of which is
                 governed by applicable law. If the reader of this message is not the intended recipient, or the employee or
                 agenl responsible to deliver it to the Intended recipient, you are hereby notified that any dissemination,
                 distribution or copying of this information Is STRICTLY PROHIBITED. If you have received this message
                 In error, please notify the sender immediately and arrange for the return or destruction of these documents.



                                                                                                                          EXHIBIT 1
                                                                                                                         PART 1 of 2
                                                                                                                    Page 274 of 1248

                                                                                                                    STN D 18-03985-000274
                                               •                                                 •
~rom:
                              Case
        Megan E. G1or Attorn. Fax: (866)3:18-cv-00180-SB
                                        468-41i0            Document
                                                       To: +1503796S972   19-1     Filed 10/11/18 PagePage
                                                                            Fax: (503) 796·5972
                                                                                                             275 of 600
                                                                                                       2 of 9 12130!2:0161:41 PM




             ~IeganE. Glor
                                                    Megan E. Glor                                            American Bank Building
            John C. Shaw                                        Allomevs at. Law                          621 S.W. Morrison, Stc. 900
            nw-erisa@meganglor.com                                                                               Portland, OR 97205
            Phone: (503) 223-7400                    Disability -Health .., ERISA- Life                           Fax: (503) 227-2530


                                                              December 30,2016

                 Letter By First Class Mail and Facsimile (letter only)

                 Standard Insurance Company
                 900 SW Fifth Avenue
                 Portland, Oregon 97204-1235
                 Attn: Necole Suzuki, FLHC, Sr. Disability Claim Specialist

                                  Re: Bethany Coleman-Fire
                                      Appeal of Decision Terminating Disability Claim
                                      Group Policy 445474
                                      ClaimNo. OOVW3181

                  Dear Ms. Suzuki:

                          This is Ms. Coleman-Fire's appeal of Standard's decision terminating her disability claim
                  and benefits, communicated by letter dated June 15, 2016. Standard concluded that any
                  cognitive impairment Ms. Coleman-Fire has had after December 2014 is not due to sequelae
                  from her traumatic brain injury/post-concussive syndrome ("TBI/PCS"), but is due to anxiety
                  and depression. Standard terminated benefits effective September 16,2016.

                         Ms. Coleman-Fire's December 2015 appeal of Standard's July 2015 termination decision
                  addresses at length the medical records that conf1m1 that Ms. Coleman-Fire's disabling medical
                  condition is TBIIPCS, resulting from her accident of February 19, 2014- she was struck by a
                  car while walking her dog. Her head struck the windshield of the car that hit her with such
                  impact that the car's windshield was broken, as the enclosed photograph shows.

                         Ms. Coleman-Fire has received extensive treatment and evaluation. She was seen
                  immediately after the accident in the Emergency Room of Legacy Emanuel Hospital with nausea
                  and headache and a left posterior parietal scalp hematoma. She was diagnosed with a concussion
                  and prescribed Zofran for nausea. The accident resulted in significant impact with immediate
                  concussion symptoms.




                                                                                                                            EXHIBIT 1
                                                                                                                           PART 1 of 2
                                                                                                                      Page 275 of 1248

                                                                                                                     STN D 18-03985-000275
                             Case 3:18-cv-00180-SB            Document 19-1       Filed 10/11/18      Page 276 of 600


                                                   •                                             •
                                                        To:+150379659i2   Fa)(: (503j 796-5972   Pag& 3 of 9 1213012016 1 :41 PM
:rom: Megan E. Glor A.ttornoFax: (866) 46S-.4170



                    December 30, 2016
                    Re: Bethany Coleman-Fire
                    Page2of8


                           Ms. Coleman-Fire was followed by her internist, Dr. Richard Uppal, and received
                    extensive physical therapy, occupational therapy, speech therapy and visual therapy, and was
                    evaluated by neurologists Dr. Catherine Ellison in March 2014 and Dr. Jeflhiy Brown in April
                    201( Dr. Ellison's diagnoses included post head trauma/post concussion symptoms with nausea,
                    headache, severe fatigue, daytime sleepiness, and difficulty with cognitive processing. Dr.
                    Brown diagnosed benign paroxysmal positional vertigo, daily headaches, dizziness and possible
                    vestibular lesion (such as posttraumatic hydrops or vestibular neuronitis). Ms. Coleman-Fire also
                    established care with Dr. Sean Robinson, a concussion/PeS specialist with the Oregon Health &
                    Science University sports medicine clinic in April2014. In September 2014, she began to treat
                    with Dr. James Chesnutt with the same clinic and has seen Dr. Chesnutt for the past 2 Y:z years.
                    These providers have documented Ms. Coleman-Fire's continuing symptoms and difficulties
                    associated with TBIIPCS.

                            Sara Walker, Ph.D~ administered a neuropsychological evaluation on April 27, 2015,
                    which revealed weaknesses in efficiently recalling information, difficulty sustaining auditory and
                    visual attention, shifting attention efficiently and approaching complex problem-solving. Dr.
                    Walkner found Ms. Coleman-Fire's anxiety and depression understandable reactions to her
                    cognitive and functional difficulties. On December 11, 2015, Dr. Chesnutt noted Ms.
                    Coleman-Fire's symptoms had persisted for a year and nine months and that she was not
                    tolerating full time work well. He reco=ended she consider taking a medical leave of absence
                    to allow for recovery and concluded she was likely to have a persistent disability.

                            Dr. Walker performed a second neuropsychological evaluation on December 16, 2015,
                     and met with Ms. Coleman-Fire on January 12, 2016. Ms. Coleman-Fire was billing
                     approximately 400/o of a full time position and was "absolutely cooked" after working a six-hour
                     day. She struggled with diminished energy and cognitive problems in visual attention, visual
                     scanning, auditory working memory, and maintaining attention.

                             The enclosed records reveal that Ms. Coleman-Fire's condition has not improved
                     significantly and that her TBIIPCS symptoms continue and are disabling. Enclosed please fmd:

                                      1. Dr. James Chesnutt, report and letter dated December 5, 2016 (6 pages);
                                      2. Dr. Chesnutt's resume (26 pages);
                                      3. Neuropsychological report of Dr. Glenn Goodwin, November 10 and 11, 2016 (17
                                         pages);
                                      4. Photograph of the motor vehicle that struck Ms. Coleman-Fire (1 page);
                                      5. Statement of Bethany Coleman-Fire, dated December 28,2016 (2 pages);


                                                                                                                            EXHIBIT 1
                                                                                                                           PART 1 of 2
                                                                                                                      Page 276 of 1248

                                                                                                                      STN D 18-03985-000276
                           Case 3:18-cv-00180-SB           Document 19-1         Filed 10/11/18Page Page   277 of 600


                                                 •                                             •
=rom: Megan E. Glor Attorn.Fax: (866) 468-4170       To: +150379659i2    Fax: (503) 796·5972        4 of 9 121301'20161:41 PM



                   December 30,2016
                   Re: Bethany Coleman-Fire
                   Page3 of8


                                   6. Oregon Employment Department Administrative Decision, November 23, 2016 (2
                                      pages);
                                   7. Statement of Leora Coleman-Fire, dated December 28, 2016 (2 pages).

                           Dr. Glenn Goodwin interviewed Ms. Coleman-Fire and administered neuropsychological
                   testing over two days in November 2016. Ms. Coleman-Fire reported her main concerns as
                   susceptibility to fatigue and a diminished sense of cognitive stamina. She reported continuing
                   sleep disturbance, posttraumatic headaches, visual changes and mild photophobia and sensitivity
                   to light and sound since the accident. She felt her improvement had plateaued. She described
                   "some difficulty with processing speed that seems to be having a more general effect on other
                   cognitive areas" difficulty with attention and concentration and some residual memory problems
                   such as losing her train of thought. She felt less adept at executive functions (organization,
                   planning and prioritizing), had noticed difficulty with expressive speech, primarily word fmding,
                   and "exerts more effort to concentrate." With reading, she "noted difficulty with visual tracking"
                   and "feels that she is not able to remember written material as well as she used to." Her reading
                   was slower, and while she had been a very avid reader, she "is just not able to keep up with
                   reading for long lengths of time and... gets completely exhausted when she tries to do that." She
                   felt slower with mental arithmetic reasoning. "Again, susceptibility to fatigue is a major issue
                   that has an adverse effect overall in terms of her execution of cognitive functions."

                           Comparing his own test results to the prior results obtained by Dr. Walker, Dr. Goodwin
                   noted that "[o]verall intellectual functioning continues to be stable with no significant changes."
                   He identified some areas of decline on processing speed, Trail Making Test Part B, total recall on
                   the CVLT-ll and on long delay recognition on the CVLT-11. He found "significant improvement
                   on a single task of divided attention, freedom from interference and processing speed (Stroop)"
                   and generally better performance in reasoning and problem solving, but with differences in the
                   instrumentation used. He noted that visuospatial memory appeared to be be worse, which he
                   attributed to difficulty with "the instrument used in this current study."

                           Dr. Goodwin found that his neurocognitive test results showed "quite a bit of similarity in
                   the proftle patterns as compared to her two previous neuropsychological studies" and "also some
                   differences, most likely related to normal variability seen on serial testing." He pointed out:

                              [N]europsychological testing is conducted in a laboratory setting in an
                              environment free of distraction, with the assistance of a helpful test administrator,
                              performing one task at a time. This is often not analogous to the more complex
                              demand characteristics in a busy law office as has been described by Ms.


                                                                                                                          EXHIBIT 1
                                                                                                                         PART 1 of 2
                                                                                                                    Page 277 of 1248

                                                                                                                    STN D 18-03985-000277
                                                  •
                           Case 3:18-cv-00180-SB     Document 19-1           Filed    10/11/18PagePage
                                                                                                   5 of 9 278   of 600


                                                                                           •
=rom: Megan E. Glor Attorn. Fax: (866) 468-41i0To: +15037965972 Fax:       (503) 796-5972                 1213012016 1:41 PM



                   December 30,2016
                   Re: Bethany Coleman-Fire
                   Page4of8


                              Coleman-Fire in her prior employment. As such, neuropsychological testing in
                              some cases may not be sensitive or specific enough to capture problems in
                              neuropsychological functioning, especially with respect to executive functioning.
                              Given the validity of this study, there is no reason to discount her subjective
                              complaints.

                              Dr. Goodwin concluded:

                              In summary, I think it is quite clear that Ms. Coleman-Fire is not work tolerant
                              from a neuropsychological standpoint with respect to the type of competitive
                              employment situation she was in at the time of this injury event. Residuals
                              stemming from the history of traumatic brain injury are the primary underlying
                              health issues that she is dealing with.

                              The issue in this case is not that she lacks the general cognitive capacity for
                              employment in her profession, but she has a number of areas of neurocognitive
                              impairment that would preclude her ability to execute adequate cognitive
                              functioning day in and day out in a stressful environment, where there is pressure
                              to perform at a high level.

                         Dr. Goodwin did not find substantial psychological symptoms. He noted that Ms.
                   Coleman-Fire "is not really endorsing signs and symptoms of depression", "is not really having
                   any symptoms of any generalized anxiety" and "is not experiencing any symptoms of panic."
                   The testing confirmed minimal anxiety, improvement in the level of depression, from moderate
                   (previous testing) to minimal on the current study. Dr. Goodwin stated that the "psychological
                   test data reveals [that Ms. Coleman-Fire has an] understandable level of concern about health
                   issues." He explained: "I do not see that this is excessive, but given her underlying health
                   conditions, with continuing neuropsychological issues related to the history of traumatic brain
                   injury, this appears quite appropriate." Dr. Goodwin found Ms. Coleman-Fire to be "quite
                   pleasant and genuine in her clinical presentation" and noted "there was no hint of over
                   involvement in symptomatology nor any sense of secondary gain in her demeanor."

                            Ms. Coleman-Fire has seen Dr. James Chesnutt for evaluation and treatment of her
                   TBI/PCS since spring 2014. Dr. Chesnutt is sports medicine physician with interest and
                   specialty in concussion. He serves as Medical Director of the OHSU Concussion Program and
                   Co-Chair of the OHSU Traumatic Brain Injury Initiative and has several funded research studies
                   in this field.


                                                                                                                        EXHIBIT 1
                                                                                                                       PART 1 of 2
                                                                                                                  Page 278 of 1248

                                                                                                                 STN D 18-03985-000278
                            Case 3:18-cv-00180-SB     Document 19-1      Filed 10/11/18PagePage   279 of ·-600


                                                  •                                       •
=rom: Megan E. Glor AttornoFax: (866) -46S-4170 To: +15037965972 Fax: (503 796-5972
                                                                               1           6 of 9 12130120161:-41 PM



                   December 30,2016
                   Re: Bethany Coleman-Fire
                   PageS of8



                              Dr. Chesnutt swnmarized his treatment of Ms. Coleman-Fire and his impressions in the
                   enclosed letter, dated December 5, 2016. He notes that when he saw her in December 2015, "[i]t
                   seemed clear to me [she] was not tolerating full time work well and was inefficient relative to her
                   usual performance" and that he "was doubtful she would be able to continue with her demanding
                   law practice and recommended she consider a medical leave of absence to see if her symptoms
                   would improve." Dr. Chesnutt explains he "felt she would probably have a persistent disability"
                   at that time.

                            He explains he "next saw Ms. Coleman-Fire on May 13, 2016, two months into a leave
                    from work." He states that her "SCAT score of 38 reflected an improvement that I attribute to
                    rest she received while on leave" and that he "was not optimistic the improvement she
                    experienced would persist upon a return to work." In fact, he explains, she struggled after
                    returning to work at "60 percent of her pre-accident worldoad and her symptoms returned and
                    worsened." He explains that as of December 5, 2016, when he saw her again:

                               She had continued to struggle at work since her last appointment, so much so that
                               her employment terminated in September. Her performance was not acceptable to
                               her law firm, as she recognized. It was agreed her separation would be considered
                               mutual.

                               Based upon his review of Dr. Goodwin's report, Dr. Chesnutt stated:

                               Dr. Goodwin's fmdings are generally consistent with my observations and do not
                               surprise me. I agree with his conclusion that due to relative cognitive weaknesses,
                               particularly in processing speed, memory processing and attention and
                               concentration, complex visual learning (as well as due to fatigue and a lack of
                               stamina when she tries to work) she is unable to work in her prior occupation,
                               which was stressful and demanded excellent cognition. Here it is important to
                               bear in mind that by all accounts she thoroughly enjoyed her career and struggled
                               mightily to continue to work even after I suggested she take a medical leave.

                               Given that the length of time since her injury I expect this disability to be
                               permanent and would expect only modest, if any, improvement.

                           Bethany and Leora Coleman-Fire's enclosed statements are entirely consistent with all of
                    these records. Bethany Coleman-Fire explains: "The "challenges I outlined in my statement


                                                                                                                   EXHIBIT 1
                                                                                                                  PART 1 of 2
                                                                                                             Page 279 of 1248

                                                                                                            STN D 18-03985-000279
                                                  •                                         •
                           Case 3:18-cv-00180-SB
=rom: Megan E. Glor Attorn. Fax: (866) 468-41i0      Document 19-1
                                               To: +150'37965972 Fax:        Filed 10/11/18PagePage
                                                                           (503) 796-5972       7 of 9 280    of 600
                                                                                                       121301'2016 1 :41 PM



                   December 30,2016
                   Re: Bethany Coleman-Fire
                   Page6of8


                   dated December 17, 201 S have continued and have forced me to make major adjustments in my
                   life, including ending my employment at Davis Wright Tremaine LLP (OWl) in September
                   2016." She explains that taking a leave from work beginning in mid-February of2016, allowed
                   "better rest and simplif[ied] daily routine" and that she "noticed immediate partial improvement
                   in some symptoms," most significantly, "somewhat less of the severe fatigue." However, she
                   explains, when she returned to work in late May 2016, "[m]y fatigue immediately increased",
                   "[t]he improvement in quality of life that I had regained regressed" and "[i]n addition, my
                   difficulties reading and maintaining attention and organizing my days were exacerbated."

                          Ms. Coleman-Fire explains that she attempted to continue working despite these
                   problems:

                              I continued to use all of the coping mechanisms described above and all of the
                              tools that I learned in occupational therapy but even diligently making these
                              efforts, I could not meet the daily demands of my job. Every month I fell further
                              behind in meeting my billable hour requirement, even though DWT had required I
                              further reduce my billable hours, from 75% to 60% of full-time, starting January
                              1, 2016.

                    Leora Coleman-Fire confirms:

                              When she was still at DWT, every day seemed like a major struggle to simply
                              make it through the day. We would talk multiple times during the day to try to
                              help her organize her thoughts and strategize how she was going to stay on track.
                              However, it seemed like the more pressure she had to complete a particular task
                              within a short period of time, the more things seemed to fall apart. She had typos
                              in her work, missed questions that she was supposed to answer, or missed
                              deadlines altogether. Any additional pressure from DWT to meet her billable goal
                              or make up her hours or respond to emails and phone calls more quickly, made
                              things worse.

                            Bethany Coleman-Fire describes her supervising attorneys' criticism of her inadequate
                    performance in a meeting that they requested in September 2016. She identifies their negative
                    feedback with regard to timeliness in responding to communications and completing
                    assignments, failing to fully complete assignments, lack of organization in her work, failing to
                    meet billable hour requirements, inability to meet the time-pressured deadlines. She explains
                    that "[t]his meeting ultimately resulted in the mutual decision that I should leave DWT because I


                                                                                                                       EXHIBIT 1
                                                                                                                      PART 1 of 2
                                                                                                                 Page 280 of 1248

                                                                                                                STN D 18-03985-000280
                                                                                               •
                             Case 3:18-cv-00180-SB     Document 19-1            Filed 10/11/18PagePage    281 of 600


                                                    •
=rom: Megan E. Glor Attorn• Fax: (866) 46$..4.170To: +15037965972 Fax:        (503) 796-5972       8 of 9 12130f20161:41 PM



                    December 30, 2016
                    Re: Bethany Coleman-Fire
                    Page7 of8


                    was not meeting expectations for my position and there were no further actions DWT could take
                    to accommodate me." She states: "I did absolutely everything I could to try to continue my
                    employment with the firm. However, my fatigue and difficulties reading and maintaining
                    attention and organization were too significant to overcome in a private practice environment."

                            The Oregon Employment Department's enclosed Administrative Decision allowing Ms.
                    Coleman-Fire's unemployment claim to proceed confirms that the issue was Ms. Coleman-Fire's
                    inadequate performance: "You were employed by DAVIS WRIGHT TREMAINE LLP until
                    September 16, 2016 when you were fired because you failed to meet firm standards for billable
                    hours and profitability. This was not a willful or wantonly negligent disregard of the employer's
                    interest because you worked as hard as you could, made yourself available for additional
                    assignments, and made your own personal marketing efforts to bring business to the firm."

                            Overall, Leom Coleman-Fire explains, that since last December, while "[t]here are
                    certainly some moments or even days that are better than others", "overall, I haven't seen much
                    change." She explains, "Bethany is highly dependent on me for organizing her day, ensuring that
                    she is on time for appointments or events, keeping a relatively clean and organized home, and
                    staying on task throughout her day." She provides examples of the level of assistance she
                    provides

                                For example, [Bethany] shares all of her calendar appointments with me (and all
                                of her non-privileged calendar deadlines and meetings while she was still
                                employed at Davis Wright Tremaine). She has set alarms to remind her of events.
                                She also has an alarm set to remind her every night to check her calendar for the
                                next day. Every night, I receive the same reminder and we will talk through her
                                appointments and goals for the next day. Then, the next day, I will check in on a
                                regular basis to see how her progress is going.

                    Even with this assistance, Leora states, "[o]ften she is distracted, sometimes she has forgotten
                    about what is coming next, and usually needs reminders about what is happening later in the
                    day." She describes Bethany's difficulty with fatigue in ordinary daily tasks oflife:

                                While I noticed some improvement in her overall energy level after she stopped
                                working, she still struggles with fatigue and in several other areas that never used
                                to give her any difficulty. In the evenings (then and now), I handle most of the
                                household chores to try to give her more time to relax. During that time, she
                                generally listens to an audiobook or closes her eyes. We used to share the


                                                                                                                        EXHIBIT 1
                                                                                                                       PART 1 of 2
                                                                                                                  Page 281 of 1248

                                                                                                                 STN D 18-03985-000281
                                                  •                                          •
                           Case 3:18-cv-00180-SB
=rom: Megan E. Glor Attorn• Fax: (866) 468-41i0      Document 19-1
                                               To: +15037965972 Fax:           Filed
                                                                             (503,      10/11/18PagePage
                                                                                   796-5972          9 of 9 282   of 600
                                                                                                            1213012016 1:41 PM



                   December 30, 2016
                   Re: Bethany Coleman-Fire
                   Page8 of8


                              household tasks, but she simply doesn't have the energy to get through a day and
                              then also do some household chores before bed. When she's felt really bad about
                              this and tried to do a load of laundry or clean the kitchen with me, she get
                              headaches and is so fatigued that she's become less functional and more fatigued
                              the next day. Similarly, I watch her get overwhelmed easily by things that she
                              enjoyed before: a holiday dinner with her family; going to the movies; or sorting
                              through a bin of things from her childhood home.

                           Bethany Coleman-Fire explains that she is "determined to try everything I can to remain
                   in the legal profession I love" and has secured a part-time position beginning February 2017 as a
                   law clerk in the United States Bankruptcy Court for the District of Oregon. -She states she is
                   "cautiously hopeful" this part-time position (20 hours per week) with less fluctuation in work
                   flow and few hard deadlines "will be a better fit for me with my continuing difficulties." Dr.
                   Chesnutt states:

                              To her credit, she has engaged in a search for less demanding work in the legal
                              field and has been accepted a half-time law clerk position, to begin in February.
                              My impression has consistently been that she enjoyed her work and reduced her
                              hours and ultimately left work reluctantly, after struggling ever since her injury to
                              try to keep up.

                           These records provide further conftrmation that Ms. Coleman-Fire is disabled from her
                   occupation as the result of traumatic brain injury, not psychological symptoms. She is entitled to
                   reinstatement of her disability claim. Thank you for your assistance.

                                                                    Sincerely,



                                                                  ZR'i--
                                                                    Megan E. Glor
                    MEG:rt
                    cc: Bethany Coleman-Fire




                                                                                                                          EXHIBIT 1
                                                                                                                         PART 1 of 2
                                                                                                                    Page 282 of 1248

                                                                                                                   STN D 18-03985-000282
'-···-         Case 3:18-cv-00180-SB
            -------- -- - - - - - - Document 19-1 Filed 10/11/18 Page 283 of 600
",an E. Glor Attorn• Fax: (866) 468-4170
 '
                                                                        Fax: (503) 796-5972      f"       1 ol2 12112120161:18 PM




     Megan E. Glor
                                                   Megan E. Glor                                            American !lank Building
     John C. Shaw                                             Allnl'II<'\S      al. La\\                  621 S.\'v: lllon·is011, Stc. 900
     nw·erisa@lncganglor:.com                                                                                      Portland, OR 97205
     Phon~: (!>03: 223-7400                      Disahili~-   Health- EI\ISA- Life- Pensions                        Fax: (~03) 227-2530




        To:    Standard, Attn: Necole Suzuki                              From:    Megan      Glor

        Fax#:     (503) 796-5972                                          Pages (Including Coversheet}:                  2
                                                                                                              ------
        Phone#:                                                           Date:   12/12/2016
        RE: Bethany Coleman-Fire, Claim No.: OOVW3181                     CC:


        Ourgent                            DForRevfew          D Please Comment        [g) Please Reply            0   Please Recyde




        Comments:




         IMPORTANT WARNING: This message Is Intended for the use of the person or entity to which It Is
         addressed and may contain infonmation that is privileged and confidential, the disclosure of which is
         governed by applicable law. If the reader of this message is nat the intended recipient, or the employee or
         agent responsible to deliver it to the Intended recipient, you are hereby notified that any dissemination,
         distribution or copying of this lnfonmation Is STRICTLY PROHIBITED. If you have received this message
         In error, please notify the sender immediately and arrange for the return or destruction of these documents.



                                                                                                                             EXHIBIT 1
                                                                                                                            PART 1 of 2
                                                                                                                       Page 283 of 1248

                                                                                                                       STN D 18-03985-000283
                          Case 3:18-cv-00180-SB
=rom: Megan E. Glor Attorn• Fax: (866) 468-4170
                                                  .o:   Document 19-1         Filed 10/11/18
                                                                        Fax: (503) 796-5972   f"Page 284 of 600
                                                                                                   2 of 2 12112120161:18 PM




                   Megan E. Clor
                                                     Megan E. Glor                              Ammcan 1lank Building
                   1ohnC.Shaw                                   Attorneys at Law              621 S.W. Morrir.an, Ste. 900
                   nw-eriaa@meganglm:com                                                             Portland, OR 97205
                   Phone: (503) 223-7400           Di.ahility- Health- ERISA- LU'e -l'eluiona         Fax: (!$03) 227-2S30


                                                              December 12, 2016



                  By Facsimile: (503) 796-5972

                  Necole Suzuki, FLHC
                  Sr. Disability Claim Specialist
                  Employee Benefits Department
                  Standard Insurance Company
                  900 SW Fifth Avenue
                  Portland, Oregon 97204-1235

                             RE: Bethany Coleman-Fire
                             Davis Wright Tremaine LLP/Group Policy 445474/ Claim No. OOVW318l

                  Dear Ms. Suzuki:

                         Following up on my voice message of this morning, I am writing to confirm that on
                  behalf of Ms. Coleman-Fire, I am appealing Standard's decision terminating her disability claim
                  and benefits, communicated by your letter dated June 15, 2016.

                        I await several documents to complete the appeal and therefore would ask that you allow
                 me until December 31, 2016, to complete the appeaL Please call me today if you have any
                 questions or concerns.

                             Thank you for your assistance.

                                                                   Sincerely,


                                                                 {R"i----
                                                                   Megan E. Glor
                  MEG:rt
                  cc: Bethany Coleman-Fire



                                                                                                                      EXHIBIT 1
                                                                                                                     PART 1 of 2
                                                                                                                Page 284 of 1248

                                                                                                               STN D 18-03985-000284
         Case 3:18-cv-00180-SB

                               ••
                                       Document 19-1

                                                                      ,.
                                                          Filed 10/11/18   Page 285 of 600




  December 19,2016
                                                                           TheStandard"

  Megan E. Glor
  621 SW Morrison Suite 900
  Portland OR 97205


  Re:        Bethany Coleman-Fire
             Professional Services Employers Trust on behalf of
             Davis Wright Tremaine LLP
             Group Policy445474
             Claim No. OOVW3181

  Dear Ms. Glor:

  We are writing in regard to Ms. Coleman-Fire's Long Term Disability (LTD) claim with
  Standard Insurance Company (The Standard).

 We received your facsimile, dated December 12, 2016, indicating that you are appealing the
 termination of Ms. Coleman-Fire's LTD Benefits. As such, Ms. Coleman-Fire's LTD claim has
 been referred to the Administrative Review Unit for an independent review of the limitation of
 Ms. Coleman-Fire's claim.

 It has also come to our attention that when updated payroll records were provided by Ms.
 Coleman-Fire's Employer, her claim was not adjusted and the remaining LTD Benefits were not
 issued to Ms. Coleman-Fire. We have now updated Ms. Coleman-Fire's LTD claim taking into
 consideration the Work Earnings information provided by her Employer through July 31, 2016.
 A check has been issued to Ms. Coleman-Fire in the amount of $9,928.55, for benefits due to
 Ms. Coleman-Fire through September 15, 2016. With this payment, Ms. Coleman-Fire's claim
 has closed, and is Limited under the terms of the Group Policy, as described in our letter dated
 June 15, 2016.

 If you have any questions about this letter or Ms. Coleman-Fire's claim, please contact our
 office.

 Sincerely,

 ~
. Necole Suzuki, FLHC
  Sr. Disability Claim Specialist
  Employee Benefits Departnient
  1-800-368-1135 ext. 3198


 Standard Insurance Company
 900 SW Fifth Avenue
 Portland OR 97204-1235                                                                      EXHIBIT 1
                                                                                            PART 1 of 2
 tel888.937.4783

                                                                                       Page 285 of 1248

                                                                                      STN D 18-03985-000285
                                                                                                  ---~----·---
     Case 3:18-cv-00180-SB                 Document 19-1             Filed 10/11/18          Page 286 of 600

                                                                                       f.SSUED STALE CHECK

                                                                i,
                                                                                                                         -\

                                                                                                                                    ~
                                                                                                                                    :1

February 17,2016                                                                  CCL                                               II
                                                                                                                                    ,I



BETHANY COLEMAN-FIRE                                                                                FILE COPY                       I
4834 NE 17TH AVE                                                     ~~~me~1anaara.:__~~--
POR1LAND OR 97211



State: OR
Reference ID: OOVW3181

DUE DILIGENCE NOTIFICATION TO: l!ETP..ANY COLEMAN-FIRE

As required by the state named above, Standard lnsutance Company is holding the following Unclaimed Property
due to the above named payee.

                           Issue Date             Check Number                 Check Amount
                            6/30/15                39-170001                    $15,038.11

Your response must be received in our office no later than 30 days from the date of this letter. If no response is
received, the property will be sent to the Unclaimed Property Administrator for Standard Insnrance
Company, who wiD send this property to the state listed above where the State Treasurer wiD hold this
property forever or Until an owner claims it.

Please check the appropriate box below, date, sign, and return this letter to our attention at: Standard Insurance
Company, Attn: Financial Services: Stale Dated Checks- CllA, 900 SW Fifth Avenue, Portland, OR 97204.

      I have cashed this check.
                                                                                        .                   .
      I have the check in my possession. I am returning it to Standard Insurance Company so that a replacement
      check can be issued.

      I do not have it in my possession, nor have I previously cashed the above check. If in the future this check is
      located, I will return it to Standard lnsutance Company for cancellation. Please re-issue the item listed above.




Commen~:.______~~--~-----------------------------------------------
Signature:~                                                                .            . Date:   7-/l ifl fi
If you have any questions regarding this letter, please contact us at the number provided below.

Thank you,

Judith Anton
Shared Services
Phone: (971) 321-8207
Fax:     (971) 321-8190



                                                                                                                   EXHIBIT 1
                                                                                                                  PART 1 of 2
                                                                                                             Page 286 of 1248

                                                                                                            STN D 18-03985-000286
                             •
         Case 3:18-cv-00180-SB        Document 19-1
                                                                       ._
                                                          Filed 10/11/18   Page 287 of 600




                                                                           TheStandard"

 July 13, 2016


 Megan E. Glor
 621 SW Morrison Ste 900
 Portland OR 97205


 Re:        Bethany Coleman-Fire
            Professional Services Employers Trust on behalf of
            Davis Wright Tremaine LLP
            Group Policy 445474
            Claim No. OOVW3181

 Dear Ms. Glor:

 We are writing in regard to Ms. Coleman-Fire's Long Term Disability (LTD) claim with
 Standard Insurance Company (The Standard). This letter is in response to your letter of June 20,
 2016.

 Per your request, we have enclosed a complete copy of all documentation from Ms. Coleman-
 Fire's LTD claim file, from November 4, 2015 through the present, for your review. With the
 enclosed documents we believe that we have complied with your request under applicable law.

 If you have any questions about this letter, please contact our office.

Sincerely,

rn~
Necole SuZuki, FLHC
Sr. Disability Claim Specialist
Employee Benefits Department
1-800-368-1135 ext. 3198




Standard Insurance Company
900 SW Fifth Avenue
Portland OR 97204-1235
tei8B8.937.4783                                                                             EXHIBIT 1
                                                                                           PART 1 of 2
                                                                                      Page 287 of 1248

                                                                                     STN D 18-03985-000287
                                                                          •
               Case 3:18-cv-00180-SB    Document 19-1        Filed 10/11/18      Page 288 of 600



Necole Suzuki
                              •
From:                        Judy Yakymi
Sent:                        Monday, June 20, 2016 11:17 AM
To:                          Necole Suzuki
Subject:                     FW: A new fax has arrived from catherine@meganglor. (Part 1 of 1) on Channel 7
Attachments:                 A1581e0e6-f5e6-4503-b0a2-544913982aab.TIF




                                                                                                    EXHIBIT 1
                                                      1                                            PART 1 of 2
                                                                                              Page 288 of 1248

                                                                                             STN D 18-03985-000288
                           Case 3:18-cv-00180-SB                    Document 19-1          Filed 10/11/18         Page 289 of 600
=rom: Megan E. Glor Attotn•Fa.x.: (866} 468-4170



                                                        •       To: +15037965972      Fax: +15037965972    .Page 1 of 6 06f201201610:5SAM




           Megan E. Glor
                                                           Megan E. Glor                              American Bank Building
           John C. Shaw                                                   ,\II 01'1 1<'\ s a I. Law 621 S.\V. Morrison, St<'. 900
           nw-erisa@mcg-dnglor.com                                                                          Portland, OR 97205
           Phon~: (C103~ 223·7400                        Disability- Health- ElliSA- Life- Pensions          Fa."' (503) 227-2510




                To:    Standard Ins., Attn: Necole Suzuki                              From:    Megan Glor
                          503-796-5972
                                                                                                                       - - -6- - -
                 Fax#:                                                                 Pages (Including Coversheet):

                 Phone#:                                                               Date:    6/20/2016
                 RE:
                          ------------
                        Bethany Coleman-Fire                                           CC:



                 Ourgent                           0ForRevlew              D Please Corrvnent       [Zl Please Reply       D Please Recyde

                 Comments:




                 IMPORTANT WARNING: This message Is Intended for the use of the person or entity to which It Is
                 addressed and may contain Information that is privileged and confidential, the disclosure of which Is
                 governed by applicable law. If the reader of this message is nat the intended recipient, or the employee or
                 agent responsible to deliver it to the Intended recipient, you are hereby notified that any dissemination,
                 distribution or copying of this Information Is STRICTLY PROHIBITED. If you have received this message
                 In error, please notify the sender immediately and arrange far the return or destruction of these documents.



                                                                                                                                     EXHIBIT 1
                                                                                                                                    PART 1 of 2
                                                                                                                               Page 289 of 1248

                                                                                                                             STN D 18-03985-000289
                           Case 3:18-cv-00180-SB                 Document 19-1          Filed 10/11/18         Page 290 of 600
:rom: Megan E. Glor Attorn•F•x: (866) 468-.4170      4lllt   To:+15037965972      Fax: +15037965972   •     Pag• 2 of 6 0612012016 1 0;56 AM




                        1\fegan E. Glor
                                                               Megan E. Glor                                  Americm l!mk Builcline
                        JobnC.Shaw                                       Attorneys at Law                   621 S.W. Morrison, Ste. 000
                        nw·erisa@meganglor.com                                                                      Portland, OR 97205
                        !'hone: (503) 223-7400               Diiahility- Health - ERISA - Life - PensimuJ            Fu: (503) 227.2530


                                                                         June 20, 2016

                       By facsimile: ((503) 796-5972)

                       Necole Suzuki, FLHC
                       Sr. Disability Claim Specialist
                       Employee Benefits Department
                       Standard Insurance Company
                       900 SW Fifth Avenue
                       Portland, Oregon 97204-1235

                       Telephone: (888) 937-4783

                       RE: Bethany Coleman-Fire
                           Professional Services Employers Trust on behalf of Davis Wright Tremaine LLP
                           Group Policy 445474 I Claim No. OOVW3181

                       Dear Ms. Suzuki:

                              This office continues to represent Ms. Coleman-Fire regarding her LTD claim ,
                       referenced above. Pursuant to ERISA, I hereby request a complete copy of all documents,
                       records, or other information relevant to Standard's decision determining the above claim
                       dated since November 4, 2015, the date Standard previously provided claim file
                       documents.

                              According to the current version of 29 CFR § 2560.503-l(mX8), "a document,
                       record, or other information shall be considered "relevant" to the above claim if such
                       document, record, or other information,

                                   (i)        was relied upon in making the benefit determination; or
                                   (ii)       was submitted, considered, or generated in the course of making the
                                              benefit determination, without regard to whether such document, record,
                                              or other information was relied upon in making the benefit determination."

                                   This request includes, but is not limited to the following categories of documents:
                                   (lY            All claim forms (including attachments, supplements, additions or
                                          addenda) for this claim;
                                   (2)            All medical providers' or other physicians' statements, reports,
                                          records, correspondence, memoranda, and/or e-mail regarding this claim;
                                   (3)            All electronic or written claim logs, case summaries, or other
                                          means of recording events, documents, discussions, reviews or decisions
                                          relating to this claim;
                                   (4)            All notes, correspondence, memos and/or any other documents of
                                          any employee, agent, consultant or contractor, or any other person having
                                          any affiliation with Standard who took any part in making the decision on
                                          this claim;                                                                   EXHIBIT 1
                                                                                                                       PART 1 of 2
                                                                                                                Page 290 of 1248

                                                                                                                              STN D 18-03985-000290
                            Case 3:18-cv-00180-SB               Document 19-1        Filed 10/11/18     Page 291 of 600
=rom: t.!egan E. Glor Attorn• Fax: (866) 468-4170      ~    To:+15037965972    Fa"': +15037965972   ~Page   3 of 6 0612012016 10:56 AM



                        RE: Bethany Coleman-Fire
                        June 20, 2016
                        Page 2of2

                                    (5)                 All notes, correspondence, memos and/or any other documents of
                                                any consultant, physician, medical professional or any other individual
                                                consulted, retained or otherwise utilized by Standard in analyzing or
                                                making any benefits determination for this claim
                                    (6)                 All documents, including photographs, videos, summaries,
                                                audiotapes, transcripts, or other records demonstrating or containing the
                                                results of any investigation ofthe claimant or this claim;
                                    (7)                 All medical journals, articles, literature or studies that were
                                                received, reviewed or relied on by Standard or any physician or other
                                                medical professional hired or retained by Standard in evaluating this
                                                claim;
                                    (8)                 All correspondence or other documents received by Standard or
                                                sent by any other person, entity or organization involved in the
                                                determination of this claim; and
                                    (9)                 All notes, correspondence, memos and/or any other documents
                                                concerning this claim, which are in Standard's possession or control.
                                    ( 10)               All written statements of Standard's or the Plan's policies or other
                                                written guidance or guidelines relating to the condition(s) or diagnosis of
                                                the claimanfs condition(s), whether or not such statements were relied on
                                                in making the benefit determination in this case (see 29 C.F.R §
                                                2560.503-l(m)(S)(iv)).

                               I have enclosed signed releases of information so that you may communicate with
                        our law fum regarding this claim.

                              Kindly produce these documents within 30 days of the date of this letter, pursuant
                        to ERISA. You are welcome to provide the aforementioned documents on a Mac-
                        compatible USB drive in lieu of a paper file.




                                                                              Megan E. Glor
                        MEG:cs
                        Enclosures
                        cc: Bethany Coleman-Fire




                                                                                                                                EXHIBIT 1
                                                                                                                               PART 1 of 2
                                                                                                                          Page 291 of 1248

                                                                                                                         STN D 18-03985-000291
                          Case~tY
                               3:18-cv-00180-SB           Document 19-1          Filed 10/11/18       Page 292 of 600


                                                 •                                                         061201201610:6~J1" 02 /000 7
 ~qJnqJ?n1~         1~·4RtW        1?~++~++++                       Qi.O
=rom: M•gan E. Glor Attorn.Fax: (866) 468-4170       To: +15037965972      Fax: +15037965972    .Pago 4 of 6




                                            AUTHORIZATION TO USE AND/OR DISCLOSE
                                               PROTECTED HEALTH INFORMATION


            Name of Patient:                                       Date(&) of Service:
                                                                   November 4, 2015 to the present

                                                                   SSN:


            Name/address of health oara provider:                  To disclose macllcallnfonnation to:
             Standard Insurance Company                            Megan E. Glor, Attorneys at Law
             900 SW Fifth Avenue                                   American Bank Building
             Portland, Oregon 97204-1235                           621 SW Morrison, Suite 900
                                                                   Portland, OR 97205

            By Initialing the spaces below, I specifically authorize the disclosure of the following medical
            Information and/or medical records, If such lnfo!""ation and/or records exist

            .f3£_      All hospital records (Including         ~ Emergency and urgency care records
                       nursing records and progress notes)     ·~ Diagnostic Imaging reports/films
                       Transcribed hospital records                   Cllnldan office chart notes
                       Continuity of care records                     Physical therapy records ·
            ~;s,.      Laboratory/p~;~thology reports                 Dental records
                       Correspondence to/from others                  BIDing statements
                       Vocational rehabilitation records       .:at£; Insurance forms
                       Entire medical record (all Information)
                       Wo~ers' Compensation claim record for Injuries of _ _ _ _ _ _ __


            *lfthe information to be disclosed contains any of the types of records or Information listed below, I
            understand ancl agree that this information will be disclosed only If my Initials appear In the space next
            to each Item:

                        • HIV!AIOS test or result Information and/or records
                        • Mental health Information and/or records
                        • Genetic testing Information and/or records
                        • Drug/alcohol diagnosis, treatment or referral Information and/or records


            I understand thatl have the following rights: (1) The disclosure Of the Information and/or records Is to
            be used for legal purposes with the disclosure to be made to my attomey{s); (2) The Information
            disclosed may be sub]actto redlsclosure and may no longer be protected by federal law; (3) I do not
            have to sign this authorization In order to obtain health care benefits (treatment, payment or
            enrollment); and (4) I may revoke this authorization In writing pursuant to the Privacy Notice to
            Patients posted at the facUlty where the Information Is to be relea$ed.

             By my signature below, I understand that a copy of this Authorization has the same validity as the
             original. Unless revoked earlier, this authorization will expire 180 days from the dati~ of signing or
             shall remain In effect for the period reasonably needed to complete the request.


                                                                                               Date
                                                                                                      June 20, 2016


                                                                                                                         EXHIBIT 1
                                                                                                                        PART 1 of 2
                                                                                                                   Page 292 of 1248

                                                                                                                  STN D 18-03985-000292
                          Case~iY
                               3:18-cv-00180-SB                   Document 19-1               Filed 10/11/18             Page 293 of 600
 ~qJ~q/?~1~         1n·dRiW        1?~••••••+
:rom: Megan E. GIOf Attorn.Fax: (866)468-4170         •
                                                                       0tn
                                                              To:+15037965972          FalC': +15037965972     .Pogo 5 of 6   061201201610:6~t:JS'0 3 /000?



                               AUTHORIZATION TO RELEASE INFORMATION AND DOCUMENTS


                       Name




            1.         I authorize the use or disclosure of the following: Any and ell documents and Information related to
                       my enroDment In any health, disability or lite Insurance plan, or any claim I have made for life,
                       health or dfsabirrty benefits. This request includes all documents and/or data compilations, and ·
                       any other lnformauon, contained within my underwriting or claims flle(s), or any Information or
                       documents that have been received, generated, or reviewed by any company or person In
                       connection with said claims. Tills authorization Includes, but Is not limited to; the folowing types
                       of Information and/or documents: Alllnsu!llnC9 policy/plan applications and related documents;
                       documents relating to any dalm for benefits or clJvemge; banking or other~nanclallnformation;
                       Social Security documents; employment documents, lncJudlniJ but not limited to payroll
                       Information and/or the contents of any personnel file. medical records, attendance records; mlntary
                       records, Including but not llrnlted to medical diagnosis, service history, and any disciplinary acUon
                       taken; all documents from any Jaw enforcement agency; postal documents; documents concerning
                       any real. estate transaCtion; education and/or school records or documents; notes or oUher
                       documents of any Insurer, plan, policy or adjuster; and notes or other documents of any physician
                       employed by the Insurer or plan.

            2.         I hereby authorize the following person or entity to make Uhe disclosure:
                      Standard Insurance Company
                      900 SW Fifth Avenue
                      Portland, Oregon 97204-1235

            3.       The documents and Information set forth In Section 1 may be disclosed to and used by 1he
            following:                           ·

                                  Megan E. Glor, Attorneys af law
                                  American Bank Building
                                  621 SW Morrison, Suite 900
                                  Portland, OR 97205
                                  Telephone: (503) 223-7400 Fax: (503) 227-2530

            4.         In ·addition, I authorize the law firm of Megan E. Glor, Attorneys at Law to act as my representative In all
                       communications perta!nlng to my Insurance and/or benefits claim.

            5.         The purpose of the requested dlsclosure Is for claim andl~r damage evaluation.


            1undemand that I havo a right to revoka lhl• eull10!tzatlon alany Umo. Unlou oU!arwl"" I'GVokad. lhls auth011zallon will oxplnl on
            tho following data. ovant or condition"              If I faillo specify an explraUon date, .,..nt orc:or<litlon,lhts authortzallon wiU
            expi'e In twelve months.                                                                     •

            lllgretiMI a copy of this roloaso or fax of this release &hall be as val"id 811!118 original nolease. If I aulhorlzelhe party ldenUfied In
            Section 2 above 1o faX theln!orma11on, frGall"" there are Inherent rlsl<s In r.txlng protected healtt>.lnformaUon.           •


             :r3~~.
            Sl;ature -       I      n(J                   c                                                   D~te
                                                                                                                      June 20, 2016
              ~                     Ull~ -nv-<-
            Prtoted Name

                                                                                                                                                   EXHIBIT 1
                                                                                                                                                  PART 1 of 2
                                                                                                                                             Page 293 of 1248

                                                                                                                                         STN D 18-03985-000293
          Case 3:18-cv-00180-SB          Document 19-1         Filed 10/11/18
                                                         Fn: +15037965972    ••g•    Page 294 of 600
                                                                                      6 of   s   0612012016   10:s~..G.\' 04 1° 007

                 AUTHORIZATION TO USE AND/OR DISCLOSE
               MEDICAL RECORDS AND/OR HEALTH INFORMAnON


Name:

DOB;


Namefaddres~ of party to release records:        Namefaddress of party to receive released ncords:
Standard Insurance Company                       Megan E. Glor, Attorneys at l..llw
900 SW Fifth Avenue                              American Bank BuDding
Portland, 0 reg on 97204-1235                    621 SW Morrison, Suite 900
                                                 Portland. OR 97205

By Initialing the spacos below, I specifically authorize the disclosure of the following medical
information andfor medical records, If such Information and/or records exist:

~       All hospital records (including         ~ Emergency and urgency care records
        nursing records and progress notes)              Diagnostic Imaging reportslfilms
        Transcribed hospital records                     Clinician office chart notes
        Continuity of care records                       Physical therapy records
        Laboratoryfpathology reports                     Dental records
        Correspondence to/from others           ~ BRfing statements
        Vocational rehabilitation records       ..JaL,E' Insurance forms
        Entire medical record (all Information)
        Workers' Compensation claim record for Injuries of _ _ _ _ _ _ __

*If the lnfonnation to be disclosed contains any ohhe types of records or lnforr11atlon lleted below, I
understand and agree that this Information will be disclosed only If my Initials appeal' In the space next
to each item:                                                                                 ·

        • HIV/AIDS test or result information and/or records
        • Mental health Information ~nd/or records
        • Genetic testing lrlformatlon and/or records
        • Drug/alcohol diagnosis, treatment or referral lnfomnatlon and/or records


By my slgnatura balow, I understand that a copy of thla Authorization has the same validity as the
original. Unless re~oked eartile•r, this authorization will expire 180 days from the date of signing or
shall remain In effect for the period reasonably noeded to complete the requeet




~
~~~--p~
                                                                            Date June 20, 2016


Printed Name




                                                                                                              EXHIBIT 1
                                                                                                             PART 1 of 2
                                                                                                        Page 294 of 1248

                                                                                                       STN D 18-03985-000294
             Case 3:18-cv-00180-SB          Document 19-1       Filed 10/11/18      Page 295 of 600



JudyYal<ymi

From:
                                  •                                         •
                                RightFax E-mail Gateway <RightFaxEmaiiGateway@standard.com>
Posted At:                      Wednesday, June 15, 2016 2:15 PM
Conversation:                   Your fax has been successfully sent to Megan Glor at 915032272530.
Posted To:                      In box

Subject: .                      Your fax has been successfully sent to Megan Glor at 915032272530.


Your fax has been successfully sent to Megan Glor at 915032272530.

6/15/2016 2:10:45 PM Transmission Record
       Sent to 915032272530 with remote ID "5032272530"
       Result: (0/339;0/0} Success
       Page record: 1- 4
       Elapsed time: 03:09 on channel17




                                                                                                       EXHIBIT 1
                                                         1                                            PART 1 of 2
                                                                                                 Page 295 of 1248

                                                                                                STN D 18-03985-000295
         Case 3:18-cv-00180-SB        Document 19-1      Filed 10/11/18   Page 296 of 600


                             •                                     ·-     TheStandard·
 June 15,2016


 Megan E. Glor
 621 SW Morrison Suite 900
 Portland OR 97205


 Re:        Bethany Coleman-Fire
            Professional Services Employers Trust on behalf of
            Davis Wright Tremaine LLP
            Group Policy 445474
            Claim No. OOVW3181

 Dear Ms. Glor:

 We are writing in regard to Ms. Coleman-Fire's Long Term Disability (LTD) claim with
 Standard Insurance Company (The Standard), and in response to your May 31, 2016 letter.

 In your letter you acknowledge that The Standard determined that any cognitive impairment Ms.
 Coleman-Fire has after December 2014, is not due to sequelae from her traumatic brain
 injury/post-concussive syndrome. Rather, it was determined that Ms. Coleman-Fire's ongoing
 limitations and restrictions are due to anxiety and depression. Yau requested that The Standard
 confirm that Ms. Coleman-Fire will receive LTD Benefits until December 2016.

After reviewing the information in Ms. Coleman-Fire's claim file, we have determined that she is
due additional LTD Benefits through September 15, 2016, for her Mental Disorder. This letter
will explain our decision.

As indicated in our May 24, 2016letter, the PSET on behalf of Davis Wright Tremaine LLP
Group Policy limits payment of LTD benefits to a maximum of 24 months for conditions caused
or contributed to by a Mental Disorder. Anxiety and Depression are considered Mental Disorders
under the terms of the Group Policy; therefore, this limitation was applied to Ms. Coleman-Fire's
claim.

When Ms. Coleman-Fire initially submitted her LTD claim forms, she reported that she became
unable to perform her occupation as of February 19, 2014 due to concussion, depression, anxiety,
whiplash, and post-concussion syndrome. The initial Attending Physician's Statement provided,
completed on December 31, 2014, by Dr. Uppal, reflects the following diagnoses: concussion,
MVA, vertigo, soft tissue injury, anxiety, depression and adjustment reaction.



Standard Insurance Company
900 SW Rfth Avenue
Portland OR 97204-1235                                                                      EXHIBIT 1
te!BBB.937.4783
                                                                                           PART 1 of 2
                                                                                      Page 296 of 1248

                                                                                     STN D 18-03985-000296
                                                                    •
      Case 3:18-cv-00180-SB         Document 19-1       Filed 10/11/18     Page 297 of 600


                          •                      2


As part of our initial review of Ms. Coleman-Fire's LTD claim, we obtained copies of her
medical records which were reviewed by a Physician Consultant. Based on a review of the
medical documentation, the Physician Consultant concluded that Ms. Coleman-Fire became
significantly depressed and anxious in September 2014, as documented by Dr. Uppal's
September 16, 2014 chart note.

Based on Ms. Coleman-Fire's medical records, and the opinion of the Physician Consultant, we
have concluded that Ms. Coleman-Fire became Disabled due to a Mental Disorder as of
September 16, 2014, and continues to be Disabled as a result of a Mental Disorder. As such, Ms.
Coleman-Fire is entitled to 24 months of LTD Benefits for her Mental Disorder, from September
16,2014 through September 15,2016.

In order to ensure that Ms. Coleman-Fire's LTD Benefit is accurately calculated, please provide
a copy of her payroll records for the period March 16, 2016 through the present. Upon receipt of
Ms. Coleman-Fire's payroll records, we will calculate her LTD Benefit and issue any payments
due to her at that time.

With our payment to Ms. Coleman-Fire through September 15,2016, her LTD claim will close.

The following is an explanation of Ms. Coleman-Fire's right to a review of our decision:

If you want us to review this claim and this decision you must send us a written request within
180 days after you receive this letter. If you request a review, you will have the right to submit
additional information in connection with this claim. Additional information that you may wish
to submit would be information showing that Ms. Coleman-Fire remains Disabled as a result of a
medical condition not limited by the Group Policy. We will also require that you provide
documentation of Ms. Coleman-Fire's Work Earnings from March 16,2016 and continuing.
Please include any such new information along with your request for review.

If you request a review, it will be conducted by an individual who was not involved in the
original decision. If necessary; the person conducting the review will consult with a medical
professional with regard to this claim. The medical professional will be someone who was not
previously consulted in connection with this claim. The review would be completed within 45
days after we receive your request unless circ·umstances beyond our control require an extension
of an additional 45 days.

If you request a review and the decision to limit this claim is upheld, you will have the right to
file suit under Section 502(a) of the Employee Retirement Income Security Act (ERISA) or state
law, whichever is applicable.

We want you to know that upon further investigation, other valid reasons for limiting or denying
this claim, which have not been previously cousidered, could come to our attention. Therefore,
The Standard reserves the right to consider and assert other reasons for limitation or denial of
this claim should they occur in the future.




                                                                                             EXHIBIT 1
                                                                                            PART 1 of 2
                                                                                       Page 297 of 1248

                                                                                      STN D 18-03985-000297
                                                                   •
     Case 3:18-cv-00180-SB         Document 19-1       Filed 10/11/18     Page 298 of 600


                         •                      3


Please consult your Certificate of Insurance or Summary Plan document for a complete
description of your rights under the terms of the PSET on behalf of Davis Wright Tremaine LLP
Group Policy.

If you have any questions about this letter or Ms. Coleman-Fire's claim, please write or call me.

Sincerely,

/--yb~
Necole Suzuki, FLHC
Sr. Disability Claim Specialist
Employee Benefits Department
1-800-368-1135 ext. 3198




                                                                                            EXHIBIT 1
                                                                                           PART 1 of 2
                                                                                      Page 298 of 1248

                                                                                      STN D 18-03985-000298
               Case 3:18-cv-00180-SB         Document 19-1       Filed 10/11/18        Page 299 of 600



Necole Suzuki
                                    •                                          •
From:                            Kath McGrath
Sent:                            Tuesday, May 31, 2016 2:29 PM
To:                              Necole Suzuki
Subject:                         FW: A new fax has arrived from catherine@meganglor. (Part 1 of 1) on Channel 39
Attachments:                     A4a440536-4d95-4292-a631-4adc623b22ae.TIF




-·-Original Message-
From: RightFax Email Gateway
Sent: Tuesday, May 31, 2016 2:15 PM
To: Cgroup Faxes <CgroupFaxes@standard.com>
Subject: A new fax has arrived from catherine@meganglor. (Part 1 of 1) on Channel 39

5/31/2016 2:12:55 PM Transmission Record
       Received from remote ID: catherine@meganglor.
       Inbound user ID CGROUPFAXES, routing code 5972
       Result: (0/352;0/0) Success
       Page record: 1- 2
       Elapsed time: 01:16 on channel 39



Fax Images: [double-click on image to view page(s))




                                                                                                        EXHIBIT 1
                                                                                                       PART 1 of 2
                                                                                                  Page 299 of 1248
                                                          1



                                                                                                 STN D 18-03985-000299
                          Case 3:18-cv-00180-SB                   Document 19-1        Filed 10/11/18         Page 300 of 600
:rom: M•gan E. GJor Attornof8x: (866) 468-4170         •      To: +15037965972    Fax: +15037965972     ' a g o 1 of2 05/31120182:12PM




           Megan E. Glor
                                                           Megan E. Glor                                     American Bank Building
           John C. Shaw                                                 ;\ ll Ol'll<'\ s al LmY            621 S.\\: Mon-ison, St~. 900
           nw-erisa@mcganglor.com                                                                                  Portland, OR !)7205
           Phou~; (!J03; 223· 7400                     Disability- Health-       1~1\ISA-   Life- Pension'          Fa.~ (503) 227-2530




                To:   Standard Ins. Co. Attn: N. Suzuki                             From:   Megan Glor
                Fax#:    503-796-5972                                               Pages (Including Coversheet):             2
                                                                                                                    ---=---
                Phone#:                                                             Date:   5/31/2016
                RE:
                         -----------
                       Bethany Coleman-Fire                                         CC:


                Ourgent                          0ForRevlew              D Please Comment       (g) Please Reply        D   Please Recyde




                Comments:




                 IMPORTANT WARNING: This message Is Intended for the use of the person or entity to which It Is
                 addressed and may contain infonmation that is privileged and confidential, the disclosure of which is
                 governed by applicable law. If the reader of this message is not the intended recipient, or the employee or
                 agent responsible to deliver it to the Intended recipient. you are hereby notified that any dissemination,
                 distribution or copying of this lnfonmation Is STRICTLY PROHIBITED. If you have received this message
                 In error, please notify the sender immediately and arrange for the return or destruction of these documents.



                                                                                                                                  EXHIBIT 1
                                                                                                                                 PART 1 of 2
                                                                                                                            Page 300 of 1248

                                                                                                                          STN D 18-03985-000300
                            Case 3:18-cv-00180-SB           Document 19-1          Filed 10/11/18         Page 301 of 600
:rom: L1•gan E. Glor AHotnoF..x.: (866) o468-4170   •   To: +15037965972     Fax: +15037965972    .age 2 of 2 0513112016 2:12PM




                         Megan E. Clor
                                                          Megan E. Glor                                   American Bank Build;ng
                         1ulw C. Shaw                                Attorneys at Law                   621 S.W. Morrison, Ste. 900
                         nw·erisa@m.eganglor.com
                         Phone: (503) 223-7400          Di.,.bi!ity - Health- ERISA - Life - Pensiont           ·-=
                                                                                                               Portland, OR 97205
                                                                                                                      (503) 227·2530

                                                                     May 31,2016

                        By Facsimile: ((503) 796-5972)

                        Necole Suzuki, FLHC
                        Sr. Disability Claim Specialist
                        Employee Benefits Department
                        Standard Insurance Company
                        903 SW Fifth Avenue
                        Portland, OR 97204-1235

                                    Re: Bethany Coleman-Fire
                                    PolicyNo: 445474
                                    Claim No: OOVW3181

                        Dear Ms. Suzuki:

                                Standard stated in its letter dated April 22, 2016, which reopened Ms. Coleman-
                        Fire's LTD claim, that Standard had "determined during [its] review ... that any cognitive
                        impairment Ms. Coleman-Fire continues to have is no longer due to sequelae from her
                        traumatic brain injury/post-concussive syndrome after December 2014 when her claim
                        was closed."

                               Ms. Coleman-Fire is entitled to payment of her LTD claim through December
                        2016, according to this determination by Standard. However, Standard's letter dated
                        May 24, 2016 states that Standard will not pay LTD benefits beyond May 19,2016.

                              I am writing to ask that you confirm that Standard will indeed continue to pay Ms.
                        Coleman-Fire's claim through December 2016, in accordance with its assertion in its
                        April22letter. I look forward to hearing from you shortly.




                                                                    Megan E. Glor


                        MEG:hs
                        cc: Bethany Coleman-Fire

                                                                                                                                EXHIBIT 1
                                                                                                                               PART 1 of 2
                                                                                                                          Page 301 of 1248

                                                                                                                         STN D 18-03985-000301
                                   •                                          •
             Case 3:18-cv-00180-SB          Document 19-1       Filed 10/11/18      Page 302 of 600


Kath McGrath

From:                           RightFax E-mail Gateway <RightFaxEmaiiGateway@standard.com>
Posted At:                      Tuesday, May 24, 2016 4:16 PM
Conversation:                   Your fax has been successfully sent to John Shaw at 915032272530.
Posted To:                      In box

Subject:                        Your fax has been successfully sent to John Shaw at 915032272530.


Your fax has been successfully sent to John Shaw at 915032272530.

S/24/2016 4:11:39 PM Transmission Record
       Sent to 915032272530 with remote ID "5032272530"
       Result: (0/339;0/0) Success
       Page record: 1- 5
       Elapsed time: 03:51 on channel19




                                                                                                          EXHIBIT 1
                                                         1                                               PART 1 of 2
                                                                                                    Page 302 of 1248

                                                                                                STN D 18-03985-000302
                                   •
               Case 3:18-cv-00180-SB        Document 19-1        Filed 10/11/18   Page 303 of 600


Kath McGrath

From:                            Kath McGrath
Sent:                            Tuesday, May 24, 2016 4:11 PM
To:                              'John Shaw@915032272530'
Subject:                         Bethany Coleman-Fire
Attachments:                     20160524160554002.pdf



Please see attached and contact Necole with any questions.

Kathleen McGrath I Disability Claims Assistant The Standard Standard Insurance Company
900 SW Fifth Avenue I Portland, OR 97204 Phone 971.321.6946 I Fax 503.796.5972 Kath.McGrath@standard.com   I
www.standard.com




                                                                                                  EXHIBIT 1
                                                             1                                   PART 1 of 2
                                                                                            Page 303 of 1248

                                                                                           STN D 18-03985-000303
                             •
        Case 3:18-cv-00180-SB        Document 19-1      Filed 10/11/18   Page 304 of 600



                                                                   ..    TheStandard"

 May24, 2016


John C. Shaw
Megan E. Glor
621 SW Morrison Suite 900
Portland OR 97205



Re:        Bethany Coleman-Fire
           Professional Services Employers Trust on behalf of
           Davis Wright Tremaine LLP
           Group Policy445474
           Claim No. OOVW3181

Dear Mr. Shaw:

We are writing in regard to Ms. Coleman-Fire's Long Term Disability (LTD) claim with
Standard Insurance Company (The Standard), and to notify you that Ms. Coleman-Fire's claim
has been reopened with LTD Benefits payable through May 19, 2016.

Based on an independent review of Ms. Coleman-Fire's claim by the Administrative Review
Unit, it has been determined that Ms. Coleman-Fire remains Disabled under the Group Policy as
a result of anxiety and depression. The PSET on behalf of Davis Wright Tremaine LLP Group
Policy limits payment of LTD benefits to a maximum of24 months for conditions caused or
contributed to by a Mental Disorder. Anxiety and Depression are considered Mental Disorders
under the terms of the Group Policy; therefore, this limitation has been applied to Ms. Coleman-
Fire's claim. We have enclosed a copy of the policy provision for review.

LTD Benefits first became payable to Ms. Coleman-Fire for a Mental Disorder on May 20, 2014.
Therefore, the 24 month Maximum Benefit Period for a Mental Disorder ended on May 19,
2016. Ms. Coleman-Fire's LTD claim was previously paid through December 12, 2014.
Therefore, a payment in the amount of $39,311.53 has been issued to Ms. Coleman-Fire under
separate cover, for LTD Benefits due to her from December 13,2014 through May 19,2016.
This payment has been reduced by Deductible Income in the form of Work Earnings. As payroll
records have been provided through March 15, 2016, we have estimated Ms. Coleman-Fire's
Work Earnings for the period March 16,2016 through May 19,2015.

With our payment to Ms. Coleman-Fire through May 19, 2016, her LTD claim has closed.


Standard Insurance Company
900 SW Fifth Avenue
Portland OR 97204·1235                                                                      EXHIBIT 1
tel888.937.4783
                                                                                           PART 1 of 2
                                                                                      Page 304 of 1248

                                                                                    STN D 18-03985-000304
                           •                                          •
      Case 3:18-cv-00180-SB         Document 19-1        Filed 10/11/18     Page 305 of 600

                                                  2


We understand that Ms. Coleman-Fire is represented by another firm to pursue a third-party
claim and lawsuit for damages resulting from her February 19, 2014 injury. As indicated in the
Group Policy, any amount Ms. Coleman-Fire receives or is eligible to receive from or on behalf
of a third party because of her disability, is considered Deductible Income. Please notify Ms.
Coleman-Fire of her obligation to provide The Standard with documentation of any judgment,
settlement, or other award related to this matter.

The following is an explanation of Ms. Coleman-Fire's right to a review of our decision:

If you want us to review this claim and this decision you must send us a written request within
180 days after you receive this letter. If you request a review, you will have the right to submit
additional information in connection with this claim. Additional information that you may wish
to submit would be information showing that Ms. Coleman-Fire remains Disabled as a result of a
medical condition not limited by the Group Policy. We will also require that you provide
documentation of Ms. Coleman-Fire's Work Earnings from March 16,2016 and continuing.
Please include any such new information along with your request for review.

If you request a review, it will be conducted by an individual who was not involved in the
original decision. If necessary, the person conducting the review will consult with a medical
professional with regard to this claim. The medical professional will be someone who was not
previously consulted in connection with this claim. The review would be completed within 45
days after we receive your request unless circumstances beyond our control require an extension
of an additional 45 days.

If you request a review and the decision to limit this claim is upheld, you will have the right to
file suit under Section 502(a) of the Employee Retirement Income Security Act (ERISA) or state
law, whichever is applicable.                  ·

We want you to know that upon further investigation, other valid reasons for limiting or denying
this claim, which have not been previously considered, could come to our attention. Therefore,
The Standard reserves the right to consider and assert other reasons for limitation or denial of
this claim should they occur in the future.

Please consult your Certificate of Insurance or Summary Plan document for a complete
description of your rights under the terms of the PSET on behalf of Davis Wright Tremaine LLP
Group Policy.

If you have any questions about this letter or your claim, please write or call me.

Sincerely,

-~~~
Necole SuzuKi, FLHC
Sr. Disability Claim Specialist
Employee Benefits Department



                                                                                             EXHIBIT 1
                                                                                            PART 1 of 2
                                                                                       Page 305 of 1248

                                                                                      STN D 18-03985-000305
                              •
       Case 3:18-cv-00180-SB         Document 19-1        Filed 10/11/18    Page 306 of 600




                   DISABILITIES SUBJECT TO LIMITED PAY PERIODS
A. Mental Disorders and Substance Abuse
    Payment of LTD Benefits Is llm!ted to 24 months for each period of continuous Disability caused or
    contributed to by any one or more of the following. or medical or surgical treatment of one or more
    of the following:
    I. Mental Disorders; or
    2. Substance Abuse.
    However, If you are confined In a Hospital solely because of a Mental Disorder at the end of the 24
    months, this lim!tat! on will not apply while you are continuously confined.
    Mental Disorder means any mental, emotional, behavioral, psychological, personality, cognitive,
    mood or stress-related abnormality. disorder. disturbance, dysfunction or syndrome. regardless of
    cause (Including any biological or biochemical disorder or imbalance of the brain) or the presence
    of physical symptoms. Mental Disorder Includes, but Is not llm!ted to, bipolar affective disorder,
    organic brain syndrome, schizophrenia, psychotic illness. manic depressive illness, depression and
    depressive disorders, anxiety and anxiety disorders.
   Substance Abuse means use of alcohol, alcoholism, use of any drug, Including hallucinogens, or
   drug addiction.
   Hospital means a legally operated hospital providing full-time medical care and treatment under
   the direction of a full-time staff of licensed physicians. Rest homes, nursing homes, convalescent
   homes, homes for the aged. and facilities primarily affording custodial, educational, or
   rehabilitative care are not Hospitals.
B. Rules For Disabilities Subject To Umited Pay Periods
   I. If you are Disabled as a result of a Mental Disorder or any Physical Disease or Injury for which
       payment of LTD Benefits Is subject to a llm!ted pay period. and at the same time are Disabled
       as a result of a Physical Disease, Injury. or Pregnancy that Is not subject to such llm!tation,
       LTD Benefits will be payable first for conditions that are subject to the llm!tatlon.
   2. No LTD Benefits will be payable after the end of the llm!ted pay period, unless on that date you
       continue to be Disabled as a result of a Physical Disease. Injury, or Pregnancy for which
       payment of LTD Benefits Is not lim!ted.
                                                                                                 LT2.LP.15X


                                          LIMITATIONS
A. Care Of A Physician
   You must be under the ongoing care of a Physician In the appropriate specialty as detennlned by
   us during the Benefit Waiting Period. No LTD Benefits will be paid for any period of Disability
   when you are not under the ongoing care of a Physician In the appropriate specialty as determined
   by us.
B. Foreign Residency
   Payment of LTD Benefits ts llm!ted to 12 months for each period of continuous Disability while you
   reside outside of the United States or Canada.                         ·
C. Imprisonment
   No LTD Benefits will be paid for any period of Disability when you are confined for any reason In a
   penal or correctional Institution.
                                                                       (NO RFSP_NO REHAB LIM)   LT.LM.OT.l




(8/8/2013)                                     -22-                                                   EXHIBIT
                                                                                                445474-C 1
                                                                                               PART 1 of 2
                                                                                          Page 306 of 1248

                                                                                         STN D 18-03985-000306
              Case 3:18-cv-00180-SB   Document 19-1     Filed 10/11/18    Page 307 of 600




From the desk of:
                                                                   •              5/24/2016 1:57 PM
Necole Suzuki
        Re: BETHANY COLEMAN-FIRE                Policyholder: PROFESSIONAL SERVICES EMPLOYER
Member SS#: xxx-xx-xxxx                          Group ID#: 10010415
   Claim #: OOVW3181                                Policy#: 445474

Ms. Coleman-Fire is a 32 year ol.d attorney who ceased work February 18, 2014. She was struck by a
motor vehicle on February 19, 2014, and reported that she was unable to work due to concussion,
depression, anxiety, whiplash, and post-concussion syndrome. Her LTD claim was accepted for
payment through December 12, 2014.

Ms. Coleman-Fire appealed the closure of her claim, and her file was referred to the Administrative
Review Unit for a review of the closure. The Administrative Review Unit determined that Ms.
Coleman-Fire remained Disabled due to depression and anxiety. The PSET on behalf of Davis Wright
Tremaine LLP Group Policy limits payment of LTD benefits to a maximum of 24 months for conditions
caused or contributed to by a Mental Disorder. Anxiety and Depression are considered Mental
Disorders under the terms of the Group Policy; therefore, this limitation has been applied to Ms.
Coleman-Fire's claim.

LTD Benefits first became payable to Ms. Coleman-Fire for a Mental Disorder on May 20, 2014.
Therefore, the 24 month Maximum Benefit Period for a Mental Disorder ended on May 19, 2016. Ms.
Coleman-Fire's LTD claim was previously paid through December 12, 2014. Therefore, a payment in
the amount of $39,311.53 is due to Ms. Coleman-Fire, for LTD Benefits due to her from December
13, 2014 through May 19, 2016. This payment has been reduced by Deductible Income in the form
of Work Earnings. As payroll records have been provided through March 15, 2016, we have
estimated Ms. Coleman-Fire's Work Earnings for the period March 16, 2016 through May 19, 2015.

In order to issue this payment to Ms. Coleman-Fire, the 9   mon~~RD,     14 month RTD and 18 month
MRD must be cleared.                                                         JS             ~




Page 1 of 1                                                                               EXHIBIT 1
                                                                                         PART 1 of 2
                                          THE STANDARD                              Page 307 of 1248

                                                                                   STN D 18-03985-000307
)                    Case 3:18-cv-00180-SB                      Document 19-1                    Filed 10/11/18             Page 308 of 600

    Standard Insurance Company



                                                                       Claim No.
                                                                                                                     •  Independent Review Request
                                                                                                                  For the Administrative Review Unit

                                                                                                                  Policyholder
              Coleman-Fire                                             OOVW3181                                   PSET on behalf ofDavis   w'''"''• Tremaine
    Analyst                                                            Ext.           Team                        Routing Code
    N. Suzuki                                                          3198           c                           C5D
    Supervisor Name and Extension
    Laura Smith x7584
                                                                       Current Claim Status:             181 Closed D Denied D Active D Pending
    Type of Claim:    181 LTO 0        STD Insured       181 Waiver 0         STD ASO        0   Lffe     0   AD&D     0    Other----------

    REFERRAL CHECK LIST· TO BE COMPLETED BY ANALYST
    Policy In File or on Admin EASE: 181                                                   Current Analyst Score (Claim Analytics):
                                       Policy Effective Date: 1/1/13 V
                                       State Policy Sitused:        W1\
                                       ERISA: 181 Yes 0 Nov
    Decision Letter In File: 181         ·
                             Date of Letter.    ~ -rJt]JS"
                             Type of Decision: 181 Closure D Denial D OVerpayment D Other
                                               If Closure. date claim closed or is expected to close:
    Request for Review In File: 181                                                         ·
                                 Date Request Received: 12/28/15 /           Request received within allowable 18Q-day Periqd: 181
                                 Requested by: D Claimant 181 Attorney D Other.

     Read the entire written request and determined it is a true appeal: 181
                                  Changed Proclaim Reason Code to 2: 181
    Reviewed all info submitted and was unable to process an overturn: 181
    Verified the decision meets the expectations outlined in the ARU Referral Procedures LTD Contested Claim Tools D
                                             Specify special handling and ASO/ATP contacts
    ASO/ATP             DYes        181 No
I   Special Handling D Yes          181 No




                                                                                                        12.· 3 I ·
                                                         Specialist Date
                                                                               .2·11 ·I(,
    Oay45                                                                            Oay90
                                                                                                    3·2.7·1 b

                                                                                                         Date Received In

                                                                                                                             DEC 2 9 2015

    Outcome:



                                                         l
    D Upheld                                                    0/T based on new PC opinion                                 D Other _ _ _ _ _ _ __
    D Returned libra protocol not followed                      0/T based on new vocational information
    D Returned pre-ex protocol not followed                     0/T based on new financial information
    D Returned referral criteria not met                    D   0/T based on new VCM opinion
    D 0/T based on new medical evidence                     D   0/T for other reasons
                                                                                                                                            EXHIBIT 1
                                                                                                                                           PART 1 of 2
    5112723                                                                                                                           Page 308 of(7/15)
                                                                                                                                                    1248

                                                                                                                                    STN D 18-03985-000308
     Case 3:18-cv-00180-SB         Document 19-1        Filed 10/11/18     Page 309 of 600
•


                         •                                          •
                  STANDARD INSURANCE COMPANY

    April22, 2016


    To:    The File of Bethany Coleman-Fire
           Professional Services Employers Trust on behalf of
           Davis Wright Tremaine, LLP
           Claim No. OOVW3181

    From: Dawn    Schonbe~
          Senior Benefits Review Specialist
          Insurance Services Group- Administrative Review Unit

    RE:    Administrative Review Unit Independent Review of LTD Closure



    The Administrative Review Unit has completed its independent review of the decision to
    close Ms. Coleman-Fire's long term disability (LTD) claim for not meeting the
    Definition of Disability after December 12,2015. Based on our review, we have
    determined that Ms. Coleman-Fire continues to meet the Definition of Disability, and that
    her claim should be reopened.

    Our review took into consideration all of the medical documentation made available for
    review. As part of our independent review, we consulted with Physician Consultants Dr.
    Binder and Dr. Daniel. Additional vocational research was also conducted, including a
    labor market survey. None of this had been completed at the time the Benefits
    Department made their original determination.

    The medical documentation in the file indicates that Ms. Coleman-Fire last worked full
    time as an Associate Attorney on February 18, 2014. The following day she was hit by a
    car while walking and was thrown. She sustained a concussion, and subsequently
    developed vertigo, headaches, cervical spasm and convergence insufficiency. She also .
    had cognitive deficits, including difficulty with sustained and divided attention, speed of
    information processing and complex problem solving. Ms. Coleman-Fire returned to
    work part time on August 1, 2014. LTD Benefits were approved for a closed period of
    time, ending December 12, 2014, as it was determined she should be able to perform all
    of the Material Duties of her Own Occupation at full duty as of that date.

    Ms. Coleman-Fire retained an attorney, who requested a review of this decision, and her
    file was sent to the Administrative Review Unit for an independent review. Additional
    documentation was provided, including an updated neuropsychological evaluation. As
    part of the independent review process, Ms. Coleman-Fire's file was sent for review by
    two Physician Consultants who had not previously reviewed her file. Dr. Binder
    conducted a neuropsychological review and Dr. Daniel conducted the neurology review.

    Dr. Binder stated the two neuropsychological evaluations showed mild cognitive
    impairments, but although the evaluating neuropsychologist attributed causation to a


                                                                                              EXHIBIT 1
                                                                                             PART 1 of 2
                                                                                        Page 309 of 1248

                                                                                       STN D 18-03985-000309
                    •                                          •
 Case 3:18-cv-00180-SB         Document 19-1        Filed 10/11/18     Page 310 of 600

                                                                                             2




traumatic brain injury (TBI), depression and anxiety was not ruled out, and there are
many references to stress related to work and depression and anxiety. Dr. Binder agreed
with the summaries ofthe test results, but did not agree that the diagnosis ofTBI and
neurocognitive disorder explained the fluctuations in data and the optometric data. He
stated that any limitations or restrictions from her concussion resolved on or before
December 4-5,2015. Those present after that date were caused by anxiety and
depression.

Dr. Binder was provided with detailed information about Ms. Coleman-Fire's job duties
and cognitive requirements of her Own Occupation of Attorney. He stated she would
have reduced speed and efficiency in her conduct of legal research, and when she writes
legal briefs. He estimated a 25% reduction in speed and efficiency, but less when she is
refreshed and more when working beyond her tolerance. Dr. Binder stated it is his
opinion Ms. Coleman-Fire was able to work on a full time basis with reasonable
continuity if full time work is defined as and limited to 40 hours per week. Of note, this
Group Policy does not limit work hours to 40 per week in the Own Occupation Period.

Dr. Daniel stated that it is his opinion that by December 2014, Ms. Coleman-Fire had
recovered nearly back to baseline with marked improvement in her mild TBI symptoms.
He stated the history of initial improvement followed by subsequent decline is not
consistent with the course expected from the organic effects ofTBI and strongly suggests
another process. He stated the available records indicate ongoing depression, anxiety and
difficulty with stress tolerance that are the more likely explanation for her symptoms than
TBI for the regression of symptoms after initial improvement. Dr. Daniel noted that while
headaches are a noted complaint, they are generally described as mild and there is no
evidence she is experiencing prostrating or debilitating headaches, either at baseline or
after prolonged computer use or reading.

Dr. Daniel stated that it was reasonable Ms. Coleman-Fire did not return to work before
August 2014, and that she continued to improve after that time from her concussion, and
by December 2014 she should have been able to resume a full time work schedule. He
stated there are no longer any physical impairments which would preclude any of the
occupational requirements and concurred with Dr. Binder that her mild neurocognitive
deficits are most likely due to anxiety and depression and would result in decreased
work-related efficiency, need for increased break time or impairment in stress tolerance.

Following the completion of the medical reviews, additional vocational information was
sought. Ms. Coleman-Fire's own job of Associate Attorney is best classified as Lawyer,
DOT# 110.107-010. Please see the Own Occupation memo for details. The Vocational
Consultant was asked to determine whether this occupation can be performed when
limited to 40 hours per week, as per Dr. Binder's restriction. It was determined it does
exist within this limit; however when a labor market survey was conducted to determine
if positions limited to 40 hours per week meet the Own Occupation Income Level (range
of$7,833.34- $7,888.18 per month, varied due to indexing), only three employers of30
respondents stated this level of income could be reached with a 40 hour per week
restriction. We do not find that this is sufficient number to document the occupation of
Lawyer/Attorney exists in the national economy that fits within the medical and
vocational limitations and restrictions.




                                                                                         EXHIBIT 1
                                                                                        PART 1 of 2
                                                                                   Page 310 of 1248

                                                                                  STN D 18-03985-00031 0
                    •                                         •
 Case 3:18-cv-00180-SB         Document 19-1      Filed 10/11/18     Page 311 of 600

                                                                                        3



In summary, our review finds that Ms. Coleman-Fire is able to return to work on a full
time basis in her Own Occupation, but is limited to working no more than 40 hours per
week due to continued cognitive deficits currently attributed to anxiety and depression
only. We fmd the cognitive sequelae from herTBI resolved as of December 2014.
However, we do not find her Own Occupation allows her to restrict her work to 40 hours
per week and meet the 80% income level outlined by the Group Policy. Therefore, we
find it reasonable to overturn her LTD claim retroactive to its closure in December 2014.




                                                                                        EXHIBIT 1
                                                                                       PART 1 of 2
                                                                                  Page 311 of 1248

                                                                                STN D 18-03985-000311
        Case 3:18-cv-00180-SB


                              •
                                       Document 19-1       Filed 10/11/18   Page 312 of 600


                                                                      ..    TheStandard"
      April 22, 2016


      John C. Shaw
      Megan E. Glor
      Attorneys at Law
      621 SW Morrison Suite 900
      Portland, OR 97205


      RE:        Bethany Coleman-Fire
                 Professional Services Employers Trust on behalf of
                 Davis Wright Tremaine, LLP
                 Group Policy 4454 74
                 Claim No. OOVW3181

      Dear Mr. Shaw:

      The Administrative Review Unit has completed its review of Standard Insurance
      Company's decision to close Ms. Coleman-Fire's long term disability (LTD) .claim. This
      was an independent review, conducted separately from the individuals who made the
      original determination. After reviewing all of the available information, we have
      determined that Ms. Coleman-Fire has continued to meet the Group Policy's Definition
      of Disability and her claim should be reopened retroactive to closure.

      Our review determined Ms. Coleman-Fire is limited to working no more than 40 hours
      per week; however this Group Policy does not state in the Own Occupation Definition of
      Disability that we will not consider working an average of more than 40 hours per week
      to be a Material Duty, as it is stated in the Any Occupation Definition of Disability.
      Additional vocational research found the occupation of Attorney would not allow Ms.
      Coleman-Fire to limit her work hours to 40 per week and still meet the Own Occupation
      Income Level.

      We also determined during our review however, that any cognitive impairment Ms.
      Coleman-Fire continues to have is no longer due to sequelae from her traumatic brain
      injury/post-concussive syndrome after December 2014 when her claim was closed.
      Instead, our review found ongoing limitations and restrictions are due to anxiety and
      depression.

      Ms. Coleman-Fire's claim file is being returned to the Employee Benefits Department for
      continued management. If benefits are owed to her, they will be promptly paid after all
      applicable deductible income has been determined to properly calculate LTD benefits.

      The Standard will continue to review Ms. Coleman-Fire's LTD claim and eligibility for
      benefits. Updated medical reports will be requested from her physicians as part of the
      ongoing management of her claim. You will be notified if the status of Ms. Coleman-
      Fire's claim changes. The Standard reserves the right to consider and assert any other
      reasons for limiting or closing her claim should they occur in the future.


Standard Insurance Company
900 SW Fifth Avenue
Portland OR 97204·1235                                                                       EXHIBIT 1
                                                                                            PART 1 of 2
tel 888.937.4783

                                                                                       Page 312 of 1248

                                                                                      STN D 18-03985-000312
                    •                                        •
 Case 3:18-cv-00180-SB        Document 19-1      Filed 10/11/18     Page 313 of 600




This concludes the administrative review process by the Administrative Review Unit. If
you have any questions, please contact Senior Disability Claim Specialist Necole Suzuki
at 800.368.1135 x3198.

Sincerely,



Dawn E. Schonberg
Senior Benefits Review Specialist
Insurance Services Group- Administrative Review Unit

cc:    File




                                                                                      EXHIBIT 1
                                                                                     PART 1 of 2
                                                                                Page 313 of 1248

                                                                               STN D 18-03985-000313
        Case 3:18-cv-00180-SB          Document 19-1       Filed 10/11/18   Page 314 of 600


                              •                                       ·-    TheStandard"
      Aprill8, 2016


      John C. Shaw
      Megan E. Glor
      Attorneys at Law
      621 SW Morrison Suite 900
      Portland, OR 97205


      RE:        Bethany Coleman-Fire
                 Professional Services Employers Trust on behalf of
                 Davis Wright Tremaine, LLP
                 Group Policy 445474
                 Claim No. OOVW3181


      Dear Mr. Shaw:

      The Administrative Review Unit is continuing to review Standard Insurance Company's
      decision to close Ms. Coleman-Fire's long term disability (LTD) claim.

      As indicated in previous correspondence, Ms. Coleman-Fire's file was recently reviewed
      by both two Physician Consultants as well as a Vocational Consultant. These reviews
      have both been completed, and we have obtained the additional information needed
      regarding her loss of earnings and billable hours. We are in the process of completing our
      review. We still anticipate that we will be able to complete our review no later than April
      26,2016.

      We will send you periodic updates regarding the status of our review and you will be
      notified in writing once the review is completed. Thank you for your patience during the
      review process. If you have any questions, please call me at 971.321.8765. You may also
      fax information to my attention at 971.321.5038.

      Sincerely,



      Dawn E. Schonberg
      Senior Benefits Review Specialist
      Insurance Services Group- Administrative Review Unit

      cc:        File




Standard Insurance Company
900 SW Fifth Avenue
Portland OR 97204·1235                                                                         EXHIBIT 1
                                                                                              PART 1 of 2
tel888.937.4783

                                                                                         Page 314 of 1248

                                                                                        STN D 18-03985-000314
                                                       •                                                           •
                     Case 3:18-cv-00180-SB                             Document 19-1                     Filed 10/11/18   Page 315 of 600



Dawn Schonberg

From:                                                Dawn Schonberg
Sent:                                                Monday, March 28, 2016 8:49AM
To:                                                  'Ballard, Teresa'
Subject:                                             RE: Additional document and information for Bethany Coleman Fire's LTD appeal



Hi Teresa-

Thank you so much for this information. I was out of the office Friday afternoon when you emailed. If I have any
questions I will let you know. Thanks again!


Dawn Schonberg 1Senior Benefits Review Specialist
Administrative Review Unit
The Standard
Standard Insurance Company
900 SW Fifth Avenue 1Portland, OR 97204
Phone 971.321.87651 Fax 971.321.5038
dawn.schonberg@standard.com                   I www.standard.com


From: Ballard, Teresa [mailto:TeresaBallard@dwt.com]
Sent: Friday, March 25, 2016 1:29 PM
To: Dawn Schonberg
Subject: Additional document and information for Bethany Coleman Fire's LTD appeal

  Hello,

  Attached please find a document that lists her billable and non-billable hours for the period of 12/16/14 to what has
  currently been submitted. Non billable hours can contain hours for conference preparations, attendance to
  conferences, attending non client meetings, attending firm retreats, interviewing potential new hires to the firm and
  sick and/or parental leave for some examples. In regards to minimum hours, an Associate has to work at least 60% of
  1800 billable hours each year, That's 90 billable hours per month or 1080 billable h9urs per year in order to have
  insurance coverage.

   Please let me know if you need any further information.

   Sincerely,



Teresa Ballard, SPHR 1 Davis Wright Tremaine LLP
Benefits Administrator
1201 Third Avenue, Suite 2200 I Seattle, WA 98101
Tel: (206) 757-87651 Fax: (206) 757-7765
Email: teresaballard@dwt.com [Website: www.d'NI:.com

Anchorage I Bellevue I Los Angeles I New York I Po~and I San Fraocisco I Seaffie I Shanghai I Washington, D.C.




                                                                                                                                          EXHIBIT 1
                                                                                               1
                                                                                                                                         PART 1 of 2
                                                                                                                                    Page 315 of 1248

                                                                                                                                   STN D 18-03985-000315
        Case 3:18-cv-00180-SB           Document 19-1      Filed 10/11/18   Page 316 of 600


                              •                                        ..   TheStandard"
      March 28, 2016


      John C. Shaw
      Megan E. Glor
      Attorneys at Law
      621 SW Morrison Suite 900
      Portland, OR 97205


      RE:         Bethany Coleman-Fire
                  Professional Services Employers Trust on behalf of
                  Davis Wright Tremaine, LLP
                  Group Policy 445474
                  Claim No. OOVW3181

       Dear Mr. Shaw:

      We are writing regarding the status of our review of the decision to close Ms. Coleman-
      Fire's long term disability (LTD) claim. At this time, the Administrative Review Unit
      is continuing to review the decision to close her claim. As indicated in prior
      correspondence, our goal is to complete all reviews as promptly as possible, and no later
      than 90 days after the request for review is received. However, in order to ensure a full
      and fair review, a more extensive review period is sometimes required.

       As you know, Ms. Coleman-Fire's file was sent for review by two Physician Consultant
       who had not previously reviewed her file, a board certified Neurologist and a board
       certified Neuropsychologist. Those reviews were followed by an additional review by a
       Vocational Consultant. All of these reviews have been completed; however we are now
       evaluating Ms. Coleman-Fire's loss of earnings and billable hours.

       Because the new documentation from the Em~loyer was just received, we were unable
       to complete our independent review by the 90 h day after we received your request for
       review, or by March 27, 2016. We are therefore extending our review by an additional
       30 days, to April26, 2016, though we expect our review will be completed before that
       date.

       We appreciate your patience during the review process. We will send you periodic
       updates regarding the status of our review and will notify you in writing once the
       review is completed. If you have any questions, please call me at (971) 321-8765.

       Sincerely,



       Dawn E. Schonberg
       Senior Benefits Review Specialist
       Insurance Services Group- Administrative Review Unit

       cc:        File

Standard Insurance Company
900 SW Fifth Avenue
Portland OR 97204·1235                                                                       EXHIBIT 1
                                                                                            PART 1 of 2
tel888.937.4783

                                                                                       Page 316 of 1248

                                                                                      STN D 18-03985-000316
                    Case 3:18-cv-00180-SB                            Document 19-1                    Filed 10/11/18   Page 317 of 600



Dawn Schonberg

From:
                                                      •
                                                    Dawn Schonberg
                                                                                                                •
Sent:                                               Thursday, March 24, 2016 1:22 PM
To:                                                 'Ballard, Teresa'
Subject:                                            RE: Payroll records for Bethany Coleman Fire



Thank you very much, Teresa. I will let you know if I have questions after reviewing the records, including any
abbreviations.


Dawn Schonberg 1Senior Benefits Review Specialist
Administrative Review Unit
The Standard
Standard Insurance Company
900 SW Fifth Avenue 1 Portland, OR 97204
Phone 971.321.87651 Fax 971.321.5038
dawn.schonbera@standard.com 1 www.standard.com



From: Ballard, Teresa [mailto:TeresaBallard@dwt.com]
Sent: Thursday, March 24, 2016 1:21 PM
To: Dawn Schonberg
Subject: Payroll records for Bethany Coleman Fire

Hello,

I have obtained the payroll records for Bethany Coleman Fire and attached them to this email. I am working on
gathering the other requested items.

Please let me know if you have any questions.



Teresa Ballard, SPHR 1 Davis Wright Tremaine LLP
Benefits Administrator
1201 Third Avenue. Suite 2200 1Seattle. WA 98101
Tel: (206) 757-87651 Fax: (206) 757-7765
Email: teresaballard@d'M..com 1 Website: www.dv.A.com

AA:horagel Bellevue Jlos Angeles I New York IPortland I San Francisco ISeattle! Shanghai I Washington, D.C.




                                                                                                                                       EXHIBIT 1
                                                                                             1                                        PART 1 of 2
                                                                                                                                 Page 317 of 1248

                                                                                                                                STN D 18-03985-000317
            Case 3:18-cv-00180-SB                Document 19-1    Filed 10/11/18        Page 318 of 600



DAWN SCHONBERG
SENIOR BENEFITS REVIEW SPECIALIST
                                   •                                               •
Standard Insurance Company
(971) 321-8765   -




                     fum__ h:> =ae... ~~ ~J ~.!'57- %7(1)"7>-.
                      ~ v~ »4~~ u)ko cA W1.1 4 ~ c:A
                      lf'Oo&o~ u~ ttvjvol\ "' kJJtcJol.Q                                        W---   4       A-
                     ~        ~ 0-f~. N~                               1-zf1ta\~ -tz, ~v~+ ~
                      ~ .             '{J\si;_     ~- .       J       \<ise>   kt u.e   0-         ~           1\
                      ~      l.o,\\cJ'iQ    ~          -f-   UA~ \~ ~                    t<;.   ~ ovVL Th
                     ~URV #                      t JiAm          1s            ~Q01 ~                      .




                                                                                                              EXHIBIT 1
                                                     THE STANDARD                                            PART 1 of 2
                                                                                                        Page 318 of 1248


                                                                                                       STN D 18-03985-000318
        Case 3:18-cv-00180-SB          Document 19-1      Filed 10/11/18   Page 319 of 600


                              •                                       ·-   TheStandard·
      March 21,2016


      John C. Shaw
      Megan E. Glor
      Attorneys at Law
      621 SW Morrison Suite 900
      Portland, OR 97205


      RE:        Bethany Coleman-Fire
                 Professional Services Employers Trust on behalf of
                 Davis Wright Tremaine, LLP
                 Group Policy 445474
                 Claim No. OOVW3181


      Dear Mr. Shaw:

      The Administrative Review Unit is continuing to review Standard Insurance Company's
      decision to close Ms. Coleman-Fire's long term disability (LTD) claim.

      As indicated in previous correspondence, Ms. Coleman-Fire's file was recently reviewed
      by a board certified Neurologist and a board certified Neuropsychologist. Following these
      reviews, her file was again reviewed by a Vocational Consultant. All reviews have now
      been completed, and we are in the process of completing our independent review of the
      decision made on her claim. At this time, we still anticipate that we will be able to
      complete our review no later than March 27,2016.

      We will send you periodic updates regarding the status of our review and you will be
      notified in writing once the review is completed. Thank you for your patience during the
      review process. If you have any questions, please call me at 971. 321.8765. You may also
      fax information to my attention at 97!.321.5038.

      Sincerely,



      Dawn E. Schonberg
      Senior Benefits Review Specialist
      Insurance Services Group- Administrative Review Unit

      cc:         File




Standard Insurance Company
900 SW Fifth Avenue
Portland OR 97204-1235                                                                       EXHIBIT 1
1el888.937.4783
                                                                                            PART 1 of 2
                                                                                       Page 319 of 1248

                                                                                     STN D 18-03985-000319
                              •
        Case 3:18-cv-00180-SB          Document 19-1       Filed 10/11/18   Page 320 of 600


                                                                      ..    TheStandard·
     February 26,2016


     John C. Shaw
     Megan E. Glor
     Attorneys at Law
     621 SW Morrison Suite 900
     Portland, OR 97205


     RE:         Bethany Coleman-Fire
                 Professional Services Employers Trust on behalf of
                 Davis Wright Tremaine, LLP
                 Group Policy 445474
                 Claim No. OOVW3181


     Dear Mr. Shaw:

     The Administrative Review Unit is continuing to review Standard Insurance Company's
     decision to close Ms. Coleman-Fire's long term disability (LTD) claim. We are also
     writing in response to your letter dated February 23,2016.

     As indicated in previous correspondence, Ms. Coleman-Fire's file was sent for review by
     two Physician Consultants who has not previously reviewed her file, one board certified
     in Neurology and one a board certified Neuropsychologist. Both reviews have now been
     completed. We are now in the process of completing our independent review of the
     decision made on Ms. Coleman-Fire's claim. At this time, we still anticipate that we will
     be able to complete our review no later than March 27,2016.

      In your February 23, 2016letter, you requested a copy of the letter that accompanied the
      lump sum check issued on June 30,2015. Enclosed pleased fmd a copy of that letter,
      dated July I, 2015, as well as the enclosures.

      We will send you periodic updates regarding the status of our review and you will be
      notified in writing once the review is completed. Thank you for your patience during the
      review process. If you have any questions, please call me at 971. 321.8765. You may also
      fax information to my attention at 971.321.5038.

      Sincerely,



      Dawn E. Schonberg
      Senior Benefits Review Specialist
      Insurance Services Group- Administrative Review Unit

      cc:        File


Standard Insurance Company
900 SW Fifth Avenue
Portland OR 97204·1235                                                                       EXHIBIT 1
tel888.937.4783
                                                                                            PART 1 of 2
                                                                                       Page 320 of 1248

                                                                                      STN D 18-03985-000320
                                   ••
         Case 3:18-cv-00180-SB           Document 19-1    Filed 10/11/18    Page 321 of 600

                                                                     .
                                                                     1 .




                                                                           TheStandard~

July 1, 2015


Bethany Coleman-Fire
4834 NE 17tJt Ave
Portland OR 97211


Re:         Professional Services Employers Trust on behalf of
            Davis Wright Tremaine LLP
            Group Policy445474
            Claim No. OOVW3181

Dear Ms. Coleman-Fire:

We are writing in regard to your Long Term Disability (LTD) claim with Standard Insurance
Company (The Standard). Your LTD claim has been approved with benefits payable through
December 12, 2014. We would like to take this opportunity to explain how your benefits have
been calculated and how we determine the length of time benefits are payable.

In order to be eligible for LTD Benefits we must have satisfactory written Proof Of Loss
supporting that you are Disabled as defined by the Group Policy. The Group Policy defmes
Disability, in part, as follows:

                                        DEFINITION OF DISABILITY

You are Disabled ifyou meet one of the following definitions during the period it applies:

             A. Own Occupation Definition ofDisability; or

             C. Partial Disability Definition.

A.           Own Occupation Definition ofDisability

             During the Benefit Waiting Period and the Own Occupation Period you are required to
             be Disabled only from your Own Occupation.

             You are Disabled from your Own Occupation if, as a result ofPhysical Disease, Injury,
             Pregnancy or Mental Disorder, you are unable to perform with reasonable continuity the
             Material Duties ofyour Own Occupation.



St<:lnr1::-.rr11nsurance Company
                                                                                  -· .   .:...~.   ,_- ..~· ...
Portland OR 97204·1235                                                                               EXHIBIT 1
1el888.937.4783
                                                                                                    PART 1 of 2
                                                                                               Page 321 of 1248

                                                                                           STN D 18-03985-000321
       Case 3:18-cv-00180-SB        Document 19-1      Filed 10/11/18    Page 322 of 600


                         •                     2

       Note: You are not Disabled merely because your right to perform. your Own Occupation
       is restricted, including a restriction or loss of license.

       During the Own Occupation Period you may work in another occupation while you meet
       the Own Occupation Definition ofDisability. However, ·you will no longer be Disabled
       when your Work Earnings from another occupation meet or exceed 80% ofyour Indexed
       Predisability Earnings. Your Work Earnings may be Deductible Income. See Return To
       Work Provisions and Deductible Income.

        Own Occupation means any employment, business, trade, profession, calling or vocation
       .that involves Material Duties of the same general character as the occupation you are
        regularly performing for your Employer when Disability begins. In determining your
        Own Occupation, we are not limited to looking at the way you perform your job for your
        Employer, but we may also look at the way the occupation is generally performed in the
        national economy. Ifyour Own Occupation involves the rendering ofprofessional
        services and you are required to have a professional or occupational license in order to
        work, your Own Occupation is as broad as the scope ofyour license.

        Material Duties means the essential tasks, jUnctions and operations, and the skills,
        abilities, knowledge, training and experience, generally required by employers from
        those engaged in a particular occupation that cannot be reasonably modified or omitted

· C.    Partial Disability Definition

        During the Benefit Waiting Period and the Own Occupation Period, you are Partially
        Disabled when you are working in your Own Occupation but, as a result ofPhysical
        Disease, Injury, Pregnancy or Mental Disorder, you are unable to earn 80% or more of
        your Indexed Predisability Earnings, in that occupation.

        Your Work Earnings may be Deductible Income. See Return To Work Incentive and
        Deductible Income.

 Proof Of Loss and Documentation are defined by the Group Policy as folloV{s:

 C. ProofOfLoss

 Proof OfLoss means written proof that you are Disabled and entitled to LTD Benefits. Proof Of
 Loss must be provided at your expense.            ·                                           ·

 For claims ofDisability due to conditions other than Mental Disorders, we may require proof of
 physical impairment that results from anatomical or physiological abnormalities which are
 demonstrable by medically acceptable clinical and laboratory diagnostic techniques.




                                                                                           EXHIBIT 1
                                                                                          PART 1 of 2
                                                                                     Page 322 of 1248

                                                                                     STN D 18-03985-000322
      Case 3:18-cv-00180-SB         Document 19-1       Filed 10/11/18     Page 323 of 600

                                                 3

D. Documentation

Completed claims statements, a signed authorization for us to obtain information, and any other
items we may reasonably require in support ofa claim must be submitted at your expense. Ifthe
required documentation is not provided within 45 days after we mail our request, your claim
may be denied.

Your LTD claim was reviewed to determine whether there is documentation to support that as a
result of Physical Disease, Injury, Pregnancy or Mental Disorder you were unable to perform
with reasonable continuity the Material Duties of your Own Occupation, or unable to earn 80%
or more of your Indexed Predisability Earnings while working in your Own Occupation, from
February 19,2014 and contfuuing.

You indicated on your initial claim form that you were hit by a car while walking your dog on
February 19,2014. You reported that you were unable to work due to concussion, depression,
anxiety, whiplash, and post-concussion syndrome. You described your symptoms as headaches,
fatigue, neck and back pain, sleeplessness, and anxiety.

 An Attending Physician Statement completed by Dr. Uppal, dated December 30, 2014, reflects a
 diagnosis of concussion and motor vehicle accident. Other diagnoses include anxiety and
 depression, vertigo, soft tissue injury, and adjustment reaction. Symptoms are described as
 memory and attention deficit, fatigue, and musculoskeletal complaints. Dr. Uppal noted that you
 could work with acco=odations. He expected your impairment to last approximately tbree
·months, but possibly longer. He noted that you could work 75% of your normal workload and
 should be excused for physical therapy, office visits, and counseling, once or twice per week for
 the next tbree months.

In order to obtain a better understanding of your medical condition and any ongoing limitations
or restrictions you may have, we requested copies of your medical records from Dr. Uppal,
internal medicine; Dr. Chesnutt, sports medicine; Dr. Brown, neurologist; Dr. Ellison,
neurologist; and Legacy Emanuel Hospital. Upon receipt of your medical records your claim file
was referred to a Physician Consultant, board certified in psychiatry and neurology, for review
andco=ent.                                        ·

The medical records reflect that you consulted Dr. Uppal on February 20,2014. You reported
that you were walking your dog the prior evening and were hit by a car going full speed. You
indicated that you hit your head on the windshield, flew 20 feet up in the air, and then fell on the
pavement hitting your head again. You reported no loss of consciousness and were taken to
Emanuel Hospital by EMT. It is noted that you suffered soft tissue injuries but no other injuries
were found. A CT of the head was negative. You had myalgias which were generalized, and a
laceration on your scalp. You also reported having vertigo and headache. You reported feeling
sore everywhere with tightened muscles, and when you stood up, turned your head or moved,
you had worsening vertigo with nausea. Dr. Uppal's assessment was concussion, vertigo, motor
vehicle accident, nausea, soft tissue injury, neck sprain and strain, and paraspinal muscle spasms.




                                                                                              EXHIBIT 1
                                                                                             PART 1 of 2
                                                                                        Page 323 of 1248

                                                                                       STN D 18-03985-000323
                         •
     Case 3:18-cv-00180-SB          Document 19-1       Filed 10/11/18     Page 324 of 600

                                                4
                                                                    •
You were prescribed Tylenol and Flexeril for myalgias and were referred for physical therapy
and massage therapy.

Medical records from Dr. Ellison reflect that you were referred by Dr. Uppal for your complaints
of headaches and dizziness, post concussion.· You saw Dr. Ellison on March 3, 2014, and
recounted the accident, indicating that you did not remember all of the events. Dr. Ellison
commented that you may have had a short time out of conscio)lsness. You reported that your
vertigo was gone but you still woke a little dizzy. You indicated that your nausea was minimal.
You reported persistent mild, dull headaches all of the time, but that you did not need medication
for your headaches. You reported tingling and numbness in your cheek for the past four days, on
and off. You indicated that physical therapy was helping with your cervical strain. You also
reported feeling fatigued, sleeping a lot, and had not been back to work. Dr. Ellison noted that a
CT of the brain was normal and C-spine x-rays were also normal. Dr. Ellison's impression was:
post head trauma/post-concussion symptoms; posttraumatic headache; nausea, ongoing and mild;
history of the ptosis, left eye, worse after the head trauma; cervical strain; right facial
paresthesias, intermittent and mild. Dr. Ellison recommended a follow up in one month.

A physical therapy note, dated March 19, 2014, reflects that you reported intermittent dizziness
and neck discomfort, which had been slowly improving. You indicated that you attempted to
return to work the prior week but became dizzy and had increased headaches after only ten
minutes. A follow-up physical therapy note, dated April9, 2014, reflects that you were
discharged from care as you had met your goals. The progress note reflects that your neck
discomfort was intermittent and mild, and you had full range of motion in your cervical spine,
with only slight discomfort produced. It is noted that you had dizziness with cervical flexion and
mild hypertonicity in the left cervical paraspinals and right suboccipitals. It was noted that your
vertigo had been eliminated, but you continued to have intermittent light-headedness and
headaches, which was likely post-concussive. You reported that you had been back to work
half-time, which was going okay. You indicated that you were still fatiguing easily, and had
intermittent headaches and dizziness. It was recommended that you return to your sports
medicine physician for follow-up.

Medical records from Dr. Brown reflect that you underwent vestibular testing on April14, 2014,
with normal results. There was no evidence of posttraumatic vestibulopathy or posttraumatic
endolymphatic hydrops. Your hearing was also normal.

The next available medical records from Dr. Uppal is.dated July II, 2014, and reflects that you
were seen for an annual physical exam. The review of systems was negative for myalgias or back
pain, and positive for dizziness and depression. Dr. Uppal also noted your history of concussion
and that your vertigo was due to the concussion. An examination of your back revealed normal
range of motion and no tenderness. Dr. Uppal also noted that you were not nervous or anxious,
and did not have insomnia.

Medical records from Dr. Chesnutt reflect that you first consulted him on September 9, 2014, for
a concussion management plan. You reported suffering a head injury on February 19, 2014,
when you were hit by a car while walking your dog. Your initial symptoms included neck pain,



                                                                                              EXHIBIT 1
                                                                                             PART 1 of 2
                                                                                        Page 324 of 1248

                                                                                       STN D 18-03985-000324
                        •                                          •
     Case 3:18-cv-00180-SB         Document 19-1       Filed 10/11/18     Page 325 of 600

                                                6


you again to follow up with a psychologist as this may help speed up your recovery. You were to
follow up with Dr. Uppal as needed.

The most treat recent progress note from Dr. Uppal is dated March 2, 2015, and reflects that you
reported that you had been working three quarters time. You indicated that you had been going
to counseling for the past month, which had been helpful. You reported not feeling 100% and
fatigued in the afternoons. You requested that Dr. Uppal complete paperwork to extend your
part-time work. You reported that your prescription may have been interfering with your sleep
and Dr. Uppal prescribed Trazodone. It is noted that you were to undergo neuropsychological
testing the following month.                    ·

The most recent progress note from Dr. Chesnutt, dated March 3, 2015, reflects that you
continued to report headaches. It was unclear whether the headaches were related to neck pain or
fatigue. You reported that your neck pain improved with massage therapy once a week. You
reported some sleep problems related to your medication, and cognitively felt like you were at
75% of baseline, and were not improving. You continued to work at a 75% schedule and were to
be referred for a neuropsychological evaluation. Dr. Chesnutt's assessment was concussion, slow
to resolve. You were to follow up if your symptoms worsened or failed to improve.

After reviewing the available medical records, the Physician Consultant indicated that the
documentation supports that you were stable and closer back to baseline by December 2014. Yciu
continued to complain of slowed cognitive processing and were continuing to work at a three-
quarter time schedule as an attorney. The Physician Consultant commented that
neuropsychological testing had been ordered and recommended that we obtain copies of the
testing to determine if cognitive limitations and restrictions persist. The Physician Consultant
also commented that the medical records reflect that you became significantly depressed and
anxious September 2014 which may have contributed to your inability to return to full-time
work.

In summary, the information in your claim file supports that ceased work aftet being struck by a
car on February 18,2014. You were diagnosed with a concussion and also suffered from vertigo,
nausea, soft tissue injury, neck sprain and strain, and paraspinal muscle spasms. You had an
unsuccessful attempt to return to work in April and May 2014 and ceased all work activity again
as of May 15,2014. You were able to return to part-time work as of August 4, 2014, and
increased your work schedule to 75% of your full-time schedule.

You notified The Standard that you recently underwent a neuropsychological evaluation and the
results of this evaluation supported that you should decrease your work activity to a 60% of full-
time schedule. A copy ofthis neuropsychological evaluation has not been provided.

Available medical information was reviewed by a Physician Consultant who concluded that the
documentation supports that you weie stable and closer back to baseline by December 2014.
The Physician Consultant recommended that we obtain copies of your neuropsychological
testing to determine if cognitive limitations and restrictions persist. The Physician Consultant
also commented that the medical records reflect that you became significantly depressed and



                                                                                             EXHIBIT 1
                                                                                            PART 1 of 2
                                                                                       Page 325 of 1248

                                                                                      STN D 18-03985-000325
      Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18     Page 326 of 600

                                                7

anxious September 2014, which may have contributed to your inability to return to full-time
work.

In order to be eligible for LTD benefits you must be Disabled under the terms of the Group
Policy. Therefore, as a result of a Physical Disease, Injury, Pregnancy or Mental Disorder, you
must be unable to perform with reasonable continuity the Material Duties of your Own
Occupation; or as a result of a Physical Disease, Injury, Pregnancy or Mental Disorder, you must
be unable to earn 80% or more of your Indexed Predisability Earnings while working in your
Own Occupation.

Without a copy of your recent neuropsychological evaluation supporting ongoing cognitive
impairment, or medical records documenting that your depression and anxiety persisted beyond
December 12,2014, we do not have satisfactory written Proof Of Loss to support that you
remain Disabled after your December 12, 2014 medical appointment with Dr. Uppal, at which
point you were documented to be stable and closer to baseline.

Based on the information in your claim file we have concluded that you met the Definition of
Disability as ofFe11ruary 19, 2014, and the documentation supports that you remained Disabled
through December 12,2014. As such, your LTD claim has been approved with benefits payable
through December 12,2014.

Benefits become payable after you have served a Benefit Waiting Period of90 days. We have
established February 19, 2014 as the date of Disability for your claim. Therefore, benefits
became payable as of May 20,2014.

Your LTD Benefit is 60% of your Predisability Earnings, reduced by Deductible Income
described in the Group Policy. Your Predisability Earnings were $9,791.68 (semi-monthly
salary of$4,895.84 x 2); therefore, your Maximum LTD Benefit is $5,875.01 per month.

·Information in your claim file reflects that you received salary continuation from your employer
 through July 31, 2014. This is considered Deductible Income and your LTD Benefit has been
 reduced by salary continuation paid to you through July 31,2014.

Information in the claim file also reflects that you returned to part time work as of August 4,
2014. Work Earnings are considered Deductible Income, and LTD Benefits are reduced by your
Work Earnings according to the formula described in the Group Policy.

A check has been issued to you under separate cover in the amount of$15,038.11, for LTD
Benefits due to you from May 20, 2014 through December 12, 2014.

  Information in your claim file reflects that your employer-paid your LTD premiums; therefore,
··yom LTD Benefit is 100% taxable.                                      ··   ·· ·      -

 The Professional Services Employers Trust. on behalf of Davis Wright Tremaine LLP Group Life
 Insurance Policy provides a benefit that continues your group life insurance without payment of



                                                                                            EXHIBIT 1
                                                                                           PART 1 of 2
                                                                                      Page 326 of 1248

                                                                                      STN D 18-03985-000326
                                                                     •
       Case 3:18-cv-00180-SB         Document 19-1       Filed 10/11/18      Page 327 of 600

                                                  8


  premium provided you meet the eligibility requirements. You must be unable to perform with
. reasonable continuity the material duties of any gainful occupation for which you are reasonably
  fitted by education, training and experience. We have determined that you do not qualifY for this
  benefit beyond December 12, 2014, as we do not have documentation to support that medical
  condition prevents you from being gainfully employed. Please contact your employer to ensure that
  premium payments are made to continue this insurance coverage.

 Your LTD claim has closed with our payment to you through December 12,2014. If you want
 us to review the claim and this decision you must send us a written request within 180 days after
 you receive this letter. If you request a review, you will have the right to submit additional ·
 information in connection with the claim. Additional information that would be helpful for the
 review of your claim includes a copy of the neuropsychological testing report and
 therapy/counseling records supporting that you remain Disabled beyond December 12, 2014.
 Please include any such new information along with the request for review.

 If you request a review, it will be conducted by an individual who was not involved in the
 original decision. If necessary, the person conducting the review will consult with a medical
 professional \•lith regard to the claim. The medical professional will be someone who was not
 previously consulted in connection with the claim. The review would be completed within 45
 days after we receive your request unless circumstances beyond our control require an extension
 of an additional 45 days.

 If you request a review and the decision to deny this claim is upheld, you will have the right to
 file suit under Section 502(a) of the Employee Retirement Income Security Act (ERISA) or state
 law, whichever is applicable.

 We want you to know that upon further investigation, other valid reasons for limiting or denying
 this claim, which have not been previously considered, could come to our attention. Therefore,
 The Standard reserves the right to consider and assert other reasons for limitation or denial of
 this claim should they occur in the future.

 Please consult. the Certificate of Insurance or Summary Plan document for a complete
 description of your rights under the terms of the Professional Services Employers Trust on behalf
 of Davis Wright Tremaine LLP Group Policy.

 If you have any questions about this letter or your claim, please write or call me.

  Sincerely,

  rns~
 Necole Suzuki, FLHC
 Sr. Disability Claim Specialist
 Employee Benefits Department
 1-800-368-1135 ext. 3198




                                                                                             EXHIBIT 1
                                                                                            PART 1 of 2
                                                                                       Page 327 of 1248

                                                                                       STN D 18-03985-000327
                           •
         Case 3:18-cv-00180-SB         Document 19-1       Filed 10/11/18      Page 328 of 600




                                                                                                  LT.WP.OT.l


                              REINSTATEMENT OF INSURANCE
If your insurance ends, you may become insured again as a new Member. However, the following will
apply:
1. If you cease to be a Member because of a covered Disability following the Benefit Waiting Period,
   your insurance will end; however, if you become a Member again immediately after LID Benefits
   end, the Eligibility Waiting Period will be waived and, with respect to the condition(s) for which LTD
   Benefits were payable, the Preexisting Condition Exclusion will be applied as if your insurance had
   remained in effect during that period of Disability.
2. If your insurance ends because you cease to be a Member for any reason other than a covered
   Disability, and if you become a Member again within 90 days, the Eligibility Waiting Period will be .
   waived.
3. If your insurance ends because you fail to make a required premium contribution, you must
   provide Evidence Of Insurability to become insured again.
4. If your insurance ends because you are on a federal or state-mandated family or medical leave of
   absence, and you become a Member again immediately following the period allowed, your
   insurance will be reinstated pursuant to the federal or state-mandated family or medical leave act
   or law.
5. The Preexisting Conditions Exclusion will be applied as if insurance had remained in effect in the
   following instances:
   a. If you become insured again within 90 days.
   b. If required by federal or state-mandated family or medical leave act or law and you become
      insured again immediately following the period allowed under the family or medical leave act or
      law.
6. In no event will insurance be retroactive.
                                                                                                  LT.RE.OT.2


                                  DEFINITION OF DISABILITY
You are Disabled if you meet one of the following definitions during the period it applies:
   A. Own Occupation Definition Of Disability;
   B. Any Occupation Definition Of Disability; or
   C. Partial Disability Definition.
A. Own Occupation Definition Of Disability
    During the Benefit Waiting Period and the Own Occupation Period you are required to be Disabled
    only from your Own Occupation.
   You are Disabled from your Own Occupation if, as a result of Physical Disease, Injury, Pregnancy
   or Mental Disorder, you are unable to perform with reasonable continuity the Material Duties of
   your Own Occupation.
    Note: You are not Disabled merely because your right to perform your Own Occupation is
    restricted, including a restriction or loss of license.
    During the Own Occupation Period you may work in another occupation while you meet the Own
    Occupation Definition Of Disability. However, you will no longer be Disabled when your Work
    Earnings from another occupation meet or exceed 80% of your Indexed Predisability Earnings.


(8/8/2013)                                         - 8-                                               EXHIBIT
                                                                                                 445474-C    1
                                                                                                   PART 1 of 2
                                                                                              Page 328 of 1248

                                                                                              STN D 18-03985-000328
                           •
       Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18      Page 329 of 600




   Your Work Earnings may be Deductible Income. See Return To Work Provisions and Deductible
   Income.
   Own Occupation means any employment, business, trade, profession, calling or vocation that
   Involves Material Duties of. the same general character as the occupation you are regularly
   performing for your Employer when Disability begins. In determining your Own Occupation, we
   are not 11m! ted to looking at the way you perform your job for your Employer, but we may also look
   at the way the occupation Is generally performed In the national economy. If your Own Occupation
   Involves the rendering of professional services and you are required to have a professional or
   occupational license In order to work, your Own Occupation is as broad as the scope of your
   license.
   Material Duties means the essential tasks, functions and operations, and the skills, abilities,
   lmowledge, training and experience, generally required by employers from those engaged In a
   particular occupation that cannot be reasonably modified or omitted.
B. Any Occupation Definition Of Disability
   During the Any Occupation Period you are required to be Disabled from all occupations.
   You are Qisabled from all occupations if, as a result of Physical Disease, Injury. Pregnancy or
   Mental Disorder, you are unable to perform with reasonable continuity the Material Duties of Any
   Occupation.
   Any Occupation means any occupation or employment which you are able to perform, whether due
   to education, training, or experience, which is available at one or more locations In the national
   economy and In which you can be expected to earn at least 60% of your Indexed Predisability
   Earnings within twelve months following your return to work, regardless of whether you are
   working In that or any other occupation.
    Material Duties means the essential tasks, functions and operations, and the skills, abilities,
    lmowledge, training and experience, generally required by employers from those engaged In a
  · particular occupation that cannot be reasonably modified or omitted. In no event will we consider
    working an average of more than 40 hours per week to be a Material Duty.
C. Partial Disability Definition
   During the Benefit Waiting Period and the Own Occupation Period, you are Partially Disabled when
   you work In your Own Occupation but, as a result of Physical Disease, Injury, Pregnancy or Mental
   Disorder, you are unable to earn 80% or more of your Indexed Predisability Earnings, In that
   occupation.
   Your Work Earnings may be Deductible Income. See Return To Work Provisions and Deductible
   Income.
Your Own Occupation Period and Any Occupation Period are shown In the Coverage Features.
                                                                       {OR DEP'_OWN_.ANY_NO 40)   LT.DD.OT.l


                               RETURN TO WORK PROVISIONS

A Return To Work Incentive
   You may serve your Benefit Waiting Period while working if you meet the Own Occupation
   Definition Of Disability.
   You are eligible for the Return To Work Incentive on the first day you work after the Benefit
   Waiting Period if LTD Benefits are payable on that date. The Return To Work Incentive changes 24
   months after that date, as follows:
    1. During the first 24 months, your Work Earnings will be Deductible Income as determined In a,
       b. and c:


(8/8/2013)                                      -9-                                                    EXHIBIT 1
                                                                                                  445474-C
                                                                                                PART 1 of 2
                                                                                           Page 329 of 1248

                                                                                          STN D 18-03985-000329
      Case 3:18-cv-00180-SB           Document 19-1        Filed 10/11/18       Page 330 of 600




      a. Detennine the amount of your LTD Benefit as If there were no Deductible Income, and add
         your Work Earnings to that amount.
      b. Determine 100% of your Indexed Predisability Earnings.
      c. If a. is greater than b .. the difference will be Deductible Income.
   2. After those first 24 months, 50% of your Work Earnings will be Deductible Income.
B. Work Earnings Definition
   Work Earnings means your gross monthly earnings from work you perform while Disabled.
   Work Earnings includes earnings from your Employer, any other employer, or self-employment,
   and any sick pay, vacation pay, annual or personal leave pay or other salary continuation earned
   or accrued while working.
   Earnings from work you. perform will be included in Work Earnings when you have the right to
   receive them. If you are pald in a lump sum or on a basis other than monthly, we will prorate your
   Work Earnings over the period of time to which they apply. If no period of time is stated, we.will .
   use a reasonable one.
   In determining your Work Earnings we:
   1. Will use the financial accounting method you use for income tax purposes, If you use that
      method on a consistent basis.
   2. Will not be limited to the taxable income you report to the Internal Revenue Service.
   3. May ignore expenses under section 179 of the IRC as a deduction from your gross earnings.
   4. May ignore depreciation as a deduction from your gross earnings.
   5. May adjust the financial information you give us in order to clearly reflect your Work Earnings.
   If we detennine that your earnings vary substantially from month to month, we may detennine
   your Work Earnings by averaging your earnings over the most recent three-month period. During
   the Own Occupation Period you will no longer be Disabled when your average Work Earnings over
   the last three months exceed 80% of your Indexed Predisability Earnings. During the Any
   Occupation Period you will no longer be Disabled when your average Work Earnings over the last
   three months exceed 60% of your Indexed Predisability Earnings.
C. Family Care Expenses Adjustment
   If you must pay Family Care Expenses in order to work, we will reduce the amount of the Work
   Earnings used in determining your Deductible Income, subject to the following:
   1. Yoirr Work Earnings will be reduced by the first $300 per Family Member of the monthly
       Family Care Expenses you pay, but not to exceed a total of $600 for all Family Members.
   2. The Work Earnings and the Family Care Expenses must be for the same period.
   3. You must give us satisfactory proof of the Family Care Expenses you pay.
   4. The Work Earnings reduction by Family Care Expenses will end 24 months after it begins.
   Family Care Expenses means the amount you pay to a licensed care provider for the care of your
   Family which is necessary in order for you to work.
   Family Member means:
   1. Your Child; or
   2. Your Spouse, parent, grandparent, sibling, or other close family member residing in your home
      who is:



(8/8/2013)                                        - 10-                                            EXHIBIT 1
                                                                                              445474-C
                                                                                               PART 1 of 2
                                                                                          Page 330 of 1248

                                                                                         STN D 18-03985-000330
       Case 3:18-cv-00180-SB          Document 19-1        Filed 10/11/18    Page 331 of 600




                                     DEDUCTIBLE INCOME
Subject to Exceptions To Deductible Income, Deductible Income means:
1. Sick pay, annual or· personal leave pay, severance pay, or other salary continuation, including
   donated amounts, (but not vacation pay) paid to you by your Employer, if it exceeds the amount
   found in a., b., and c.
   a. Determine the amount of your LTD Benefit as if there were no Deductible Income, and add
      your sick pay or other salary continuation to that amount.
   b. Determine 100% of your Indexed Predisability Earnings.
   c. If a. is greater than b., the difference will be Deductible income.
2. Your Work Earnings, as described in the Return. To Work Provisions.
3. Any amount you receive or are eligible to receive because of your disability, including amounts for
   partial or total disability, whether permanent, temporary, or vocational, under any of the following:
   a. A workers' compensation law;
   b. The Jones Act;
   c. Marttlr"e Doctrine of Maintenance, Wages, or Cure;
   d. Longshoremen's and Harbor Worker's Act; or
   e. Anysimilar act or law.
4. Any amount you, your Spouse, or your child under age 18 receive or are eligible to receive because
   of your disability or retirement under.
   a. The Federal Social Security Act;
   b. The Canada Pension Plan;
   c. The Quebec Pension Plan;
   d. The Railroad Retirement Act; or
   e. Any similar plan or act.
   Full offset: Both the primary benefit (the benefit awarded to you) and dependents benefit are
   Deductible Income.                                     ·
   Benefits your Spouse or a child receives or are eligible to receive because of your disability are
   Deductible Income regardless oLmarttal status, custody, or place of residence. The term "child"
   has the meaning given in the applicable plan or act.
5. Any amount you receive or are eligible to receive because of your disability under any state
   disability income benefit law or similar law.
6 .. Any amount you receive or are ei.lgible to receive because of your disability under another group
     insurance coverage.
7. Any disability or retirement benefits you receive under your Employer's retirement plan.
8. Any earnings or compensation included in Predisability Earnings which you      receiv~   or are eligible
   to receive while LTD Benefits are payable.
9. Any amount you receive or are eligible to receive under any unemployment compensation law or
   similar act or law.
10. Any amount you.receive or are eligible to receive from or on behalf of a third party because of your
    disability, whether by judgment, settlement or other method. If you notify us before filing suit or


(8/8/2013)                                        - 14-                                              EXHIBIT 1
                                                                                                445474-C
                                                                                                 PART 1 of 2
                                                                                            Page 331 of 1248

                                                                                            STN D 18-03985-000331
                             •                                           •
       Case 3:18-cv-00180-SB          Document 19-1       Filed 10/11/18         Page 332 of 600




   settling your claim against such third party, the amount used as Deductible Income will be
   reduced by a pro rata share of your costs of recovery, including reasonable attorney fees.
11. Any amount you receive by compromise, settlement, or other method as a result of a claim for any
    of the above, whether disputed or undisputed.
                                                               (CA:DOM_NO OTHR OFFST_PRIV_WITH 3RD)    LT .DLOT.l


                          EXCEPTIONS TO DEDUCTIDLE INCOME
Deductible Income does not include:
1. Any cost of living increase in any Deductible Income other than Work Earnings, if the increase
   becomes effective wbile you are Disabled and while you are eligible for the Deductible Income.
2. Reimbursement for hospital, medical, or surgical expense.
3. Reasonable attorneys fees incurred in connection with a claim for Deductible income.
4. Benefits from any individual disability insurance policy.
5. Early retirement benefits under the Federal Social Security Act whlch are not actually received.
6. Group credit or mortgage disability insurance benefits.
7. Accelerated death benefits paid under a life insurance policy.
8. Benefits from the following:
   a. Profit sharing plan.
   b. Thrift or savings plan.
   c. Deferred compensation plan.
   d. Plan under IRC Section 401(k), 408(k), 408(p), or 457.
   e. Individual Retirement Account (IRA).
   f. · Tax Sheltered Annuity CfSA) under IRC Section 403(b).
   g. Stock ownershlp plan.
   h. Keogh (HR-10) plan.
9. The following amounts under your Employer's retirement plan:
   a. A lump sum distribution of your entire interest in the plan.
   b. Any amount whlch is attributable to your contributions to the plan.
   c. Any amount you could have received upon termination of employment without being disabled
      or retired.
                                                                               (PRIV_NO OTBR OFFST)   LT.ED.Of.l


                                RULES FOR DEDUCTIDLE INCOME
A. Monthly Equivalents
   Each month we will determine your LTD Benefit using the Deductible Income for the same monthly
   period, even if you actually receive the Deductible Income in another month.
   If you are paid Deductible Income in a lump sum or by a method other than monthly, we will
   determine your LTD Benefit using a prorated amount. We will use the period of time to which the
   Deductible Income applies. If no period of time is stated, we will use a reasonable one.


(8/8/2013)                                       - 15-                                                     EXHIBIT 1
                                                                                                      445474-C
                                                                                                    PART 1 of 2
                                                                                               Page 332 of 1248

                                                                                              STN D 18-03985-000332
       Case 3:18-cv-00180-SB         Document 19-1        Filed 10/11/18      Page 333 of 600




B. Your Duty To Pursue Deductible Income
   You must pursue Deductible Income for which you may be eligible. We may ask for wrttten
   documentation of your pursuit of Deductible Income. You must provide it within 60 days after we
   mail you our request. Otherwise. we may reduce your LTD Benefits by the amount we estimate you
   would be eligible to receive upon proper pursuit of the Deductible Income.
C. Pencllng Deductible Income
   We will not deduct pencllng Deductible Income until it becomes payable. You must notify us of the
   amount of the Deductible Income when it is approved. You must repay us for the resulting
   overpayment of your claim.
D. Overpayment Of Claim
   We will notify you of the amount of any overpayment of your claim under any group cllsability
   insurance policy issued by us. You must immecllately repay us. You will not receive any LTD
   Benefits until we have been repaid in full. In the meantime, any LTD Benefits paid, inclucllng the
   Minimum LTD Benefit. will be applied to reduce the amount of the overpayment. We may charge
   you interest at the legal rate for any overpayment which is not repaid within 30 days after we first
   mail you notice of the amount of the overpayment.
                                                                                               LT.RU.OT.l


                                          SUBROGATION
If LTD Benefits are paid or payable to you under the Group Policy as the result of any act or omission
of a third party, we will be subrogated to all rtghts of recovery you may have in respect to such act or
omission. You must execute and deliver to us such instruments and papers as may be required and
do whatever else is needed to secure such rtghts. You must avoid doing anything that would prejucllce
our rtghts of subrogation.
If you notify us before filing suit or settling your claim against such third party, the amount to which·
we are subrogated will be reduced by a pro rata share of your costs of recovery, including reasonable
attorney fees. If suit or action is filed. we may record a notice of payments of LTD Benefits, and such
notice shall constitute a lien on any judgment recovered.
If you or your legal representative fail to brtng suit or action promptly against such third party, we
may institute such suit or action in our name or in your name. We are entitled to retain from any
judgment recovered the amount of LTD Benefits paid or to be paid to you or on your behalf. together
with our costs of recovery, inclucllng attorney fees. The remainder of such recovery, if any, shall be
paid to you or as the court may direct.
                                                                                               LT.SG.OT.l


               ADDITIONAL BENEFITS FOR THE SEVERELY DISABLED
A. Assisted Living Benefit
   If you meet the requirements in 1 through 3 below, we will pay Assisted Living Benefits accorcllng
   to the terms of the Group Policy after we receive Proof Of Loss satisfactory to us.
   Assisted Living Benefit Requirements
    l. You are Disabled and LTD Benefits are payable to you.
   2. While you are Disabled:
       a. You, due to loss of functional capacity as a result of Physical Disease or Injury. become
          unable to safely and completely perform two or more Activities Of Daily Living without
          Hands-on Assistance or Standby Assistance; or



(8/8/2013)                                       - 16-                                            EXHIBIT
                                                                                              445474-C   1
                                                                                               PART 1 of 2
                                                                                          Page 333 of 1248

                                                                                         STN D 18-03985-000333
       Case 3:18-cv-00180-SB         Document 19-1        Filed 10/11/18      Page 334 of 600




                                              CLAIMS

A Filing A Claim
   Claims should be filed on our forms. If we do not provide our forms within 15 days after they are
   requested, you may submit your claim in a letter to us. The letter should include the date
   disability began, and the cause and nature of the disability.
B. Time Limits On Filing Proof Of Loss
   You must give us Proof Of Loss within 90 days after the end of the Benefit Waiting Period. If you
   cannot do so, you must give It to us as soon as reasonably possible, but not later than one year
   after that 90-day period. If Proof Of Loss Is filed outside these time limits, your claim will be
   denied. These limits will not apply while you lack legal capacity.
C. Proof Of Loss
   Proof Of Loss means Written proof that you are Disabled and entitled to LTD Benefits. Proof Of
   Loss must be provided at your expense.                      ·
   For claims of Disability due to conditions other than Mental Disorders. we may require proof of
   physical Impairment that results from anatomical or physiological abnormalities which are
   demonstrable by medically acceptable clinical and laboratory diagnostic techniques.
D. Documentation
   Completed claims statements, a signed authorization for us to obtsin information, and any other
   items we may reasonably require in support of a claim must be submitted at your expense. If the
   required documentation is not provided within 45 days after we mail our request, your claim may
   be denied.
E. Investigation Of Claim
   We may investigate your claim at any time.
   At our expense, we may have you examined at reasonable intervals by specialists of our choice.
   We may deny or suspend LTD Benefits if you fail to attend an examination or cooperate with the
   examiner.
F. Time Of Payment
   We will pay LTD Benefits within 60 days after you satisfy Proof Of Loss.
   LTD Benefits will be paid to you at the end of each month you qualify for them. LTD Benefits
   remaining unpaid at your death will be paid to the person(s) receiving the Survivors Benefit. If no
   Survivors Benefit is paid, the unpaid LTD Benefits will be paid to your estate.
G. Notice Of Decision On Claim
   We will evaluate your claim promptly after you file it. Within 45 days after we receive your claim
   we will send you: (a) a Written decision on your claim; or (b) a notice that we are extending the
   period to decide your claim for 30 days. Before the end of this extension period we will send you:
   (a) a Written decision on your claim; or (b) a notice that we are extending the period to decide your
   claim for an additional 30 days. If an extension Is due to your failure to provide information
   necessary to decide the claim, the extended time period for deciding your claim will not begin until
   you provide the information or otherwise respond.
   If we extend the period to decide your claim, we will notify you of the following: (a) the reasons for
   the extension; (b) when we expect to decide your claim; (c) an explanation of the standards on
   which entitlement to benefits is based; (d) the unresolved Issues preventing a decision; and (e) any
   additional information we need to resolve those Issues.




(8/8/2013)                                       -23-                                              EXHIBIT 1
                                                                                              445474-C
                                                                                               PART 1 of 2
                                                                                          Page 334 of 1248

                                                                                          STN D 18-03985-000334
                                      •                                                 •
               Case 3:18-cv-00180-SB              Document 19-1           Filed 10/11/18        Page 335 of 600



Dawn Schonberg

From:                                Dawn Schonberg
Sent:                                Tuesday, February 23, 2016 2:32 PM
To:                                  Necole Suzuki
Subject:                             RE: A new fax has arrived from catherine@meganglor. (Part 1 of 1) on Channel 29



OK I can go look tomorrow. Thanks I



Dawn Schonberg I Senior Benefits Review Specialist Administrative Review Unit The Standard Standard Insurance
Company
900 SW Fifth Avenue I Portland, OR 97204 Phone 971.321.8765 I Fax 971.321.5038 dawn.schonberg@standard.com 1
www.standard.com



---Original Message-----
From: Necole Suzuki
Sent: Tuesday, February 23, 2016 2:32 PM
To: Dawn Schonberg
Subject: RE: A new fax has arrived from catherine@meganglor. (Part 1 of 1) on Channel 29

I believe that is the letter they are referring to. The letter is not in LEX .... so we'll need the file.

----Original Message----
From: Dawn Schonberg
Sent: Tuesday, February 23, 2016 2:31 PM
To: Necole Suzuki
Subject: RE: A new fax has arrived from catherine@meganglor. (Part 1 of 1) on Channel 29

Hi Necole-

Perhaps they mean the approval{close letter? Is it in LEX? If not, the file is in DMR and we can go try to get a copy.



Dawn Schonberg I Senior Benefits Review Specialist Administrative Review Unit The Standard Standard Insurance
Company
900 SW Fifth Avenue I Portland, OR 97204 Phone 971.321.8765 I Fax 971.321.5038 dawn.schonberg@standard.com                I
www.standard.com

-Original Message---
From: Necole Suzuki
Sent: Tuesday, February 23, 2016 2:28 PM
To: Dawn Schonberg
Cc: Kath McGrath
Subject: FW: A new fax has arrived from catherine@meganglor. (Part 1 of 1) on Channel29

Hi Dawn,

                                                                                                                  EXHIBIT 1
                                                                                                                 PART 1 of 2
                                                                  1
                                                                                                            Page 335 of 1248

                                                                                                            STN D 18-03985-000335
                                    •                                       •
              Case 3:18-cv-00180-SB            Document 19-1      Filed 10/11/18       Page 336 of 600

Please see the attached fax regarding Bethany Coleman Fire. Let me know if you can respond or if there's something we
need to do.

Thanks!

Necole Suzuki, FLHC I Sr. Disability Claim Specialist The Standard Standard Insurance Company
900 SW Fifth Avenue I Portland, OR 97204 Phone 971.321.3198 I Fax 503-796-5972 necole.suzuki@standard.com      I
www.standard.com Ensure a sustainable future- only print when necessary.




-----Original Message--
From: Kath McGrath
Sent: Tuesday, February 23, 2016 2:17PM
To: Necole Suzuki
Subject: FW: A new fax has arrived from catherine@meganglor. (Part 1 of 1) on Channel 29

If there's a response on file, let me know and I can resend it.

Kathleen McGrath I Disability Claims Assistant The Standard Standard Insurance Company
900 SW Fifth Avenue I Portland, OR 97204 Phone 971.321.6946 I Fax 503.796.5972 Kath.McGrath@standard.com        1
www.standard.com



---Original Message----
From: RightFax Email Gateway
Sent: Tuesday, February 23, 2016 1:50 PM
To: Cgroup Faxes
Subject: A new fax has arrived from catherine@meganglor. (Part 1 of 1) on Channel 29

2/23/2016 1:48:04 PM Transmission Record
       Received from remote ID: catherine@meganglor.
       Inbound user ID CGROUPFAXES, routing code 5972
       Result: (0/352;0/0) Success
       Page record: 1- 3
       Elapsed time: 01:22 on channel 29



Fax Images: [double-click on image to view page(s)]




                                                                                                       EXHIBIT 1
                                                              2
                                                                                                      PART 1 of 2
                                                                                                 Page 336 of 1248

                                                                                                STN D 18-03985-000336
        Case 3:18-cv-00180-SB          Document 19-1       Filed 10/11/18   Page 337 of 600


                              •                                       ..    TheStandard·
     January 7, 2016


     John C. Shaw
     Megan E. Glor
     Attorneys at Law
     621 SW Morrison Suite 900
     Portland, OR 97205


     RE:         Bethany Coleman-Fire
                 Professional Services Employers Trust on behalf of
                 Davis Wright Tremaine, LLP
                 Group Policy 445474
                 Claim No. OOVW3181

      Dear Mr. Shaw:

     Standard Insurance Company's goal is to treat all clients fairly. Ms. Coleman-Fire's
     claim has been referred to our Administrative Review Unit for an independent review of
     the decision to close her claim for long term disability (LTD) benefits. This unit was
     formed specifically to assure that each claim receives a fair and objective review.

     While we attempt to complete all reviews as promptly as possible, please understand that
     because there are sometimes multiple or complex issues that must be evaluated, and/or
     new information to be gathered and assessed, a more extensive review period may be
     required in some instances. Ms. Coleman-Fire is entitled to one independent review of
     the decision to close her claim.

      Under the terms of the Professional Services Employers Trust on behalf of
      Davis Wright Tremaine Group Policy, The Standard must complete the independent
    · review within the first 45 days; however, under special circumstances we can extend the
      review by another 45 days. We anticipate completing the review of Ms. Coleman-Fire's
      claim no later than February II, 2016.

      We will send you periodic updates regarding the status of our review. You will also be
      notified in writing once the review is completed. Thank you for your cooperation during
      the review process. If you have any questions, please feel free to call me at (971) 321-
      8765. Additional information may faxed to me at (971) 321-5038.

      Sincerely,



      Dawn E. Schonberg
      Senior Benefits Review Specialist
      Insurance Services Group- Administrative Review Unit

      cc:        File

Standard Insurance Company
900 SW Fifth Avenue
Portland OR 97204-1235                                                                       EXHIBIT 1
tel888.937.4783
                                                                                            PART 1 of 2
                                                                                       Page 337 of 1248

                                                                                     STN D 18-03985-000337
                                •
            Case 3:18-cv-00180-SB     Document 19-1     Filed 10/11/18   Page 338 of 600



DAWN SCHONBERG
SENIOR BENEFITS REVIEW SPECIALIST
                                                                     •
Standard Insurance Company
(971) 321-8765




                             oWu.   ~~ ,It\'~         l;--   o<J\-   ~ ~('_Q_ ~            h:>
                               ~ ,\~Aj,u




                                                                                         EXHIBIT 1
                                           THE STANDARD                                 PART 1 of 2
                                                                                   Page 338 of 1248

                                                                                  STN D 18-03985-000338
              Case 3:18-cv-00180-SB              Document 19-1   Filed 10/11/18   Page 339 of 600



Dawn Schonberg

From:
                                     •
                                    Ellen Guernsey
                                                                            •
Sent:                               Wednesday, December 30, 2015 12:54 PM
To:                                 Necole Suzuki
Cc:                                 Laura Smith; Dawn Schonberg
Subject:                            Bethany Coleman-Fire OOVW3181



Necole,

The above ARU review has been assigned to Dawn Schonberg.

Would you please make the following changes in Proclaim?
  • Change the user ID to QA1DSCHO
  • F1 the claim

Thank you,
Ellen


Ellen Guernsey I Staff Assistant II
Administrative Review Unit
The Standard
Standard Insurance Company
900 SW Fifth Avenue 1Portland, OR 97204
Phone 971.321.75931 Fax 971.321.5038
ellen.guernsey@standard.com 1 www.standard.com

Ensure a sustainable future- only print when necessary.




                                                                                                  EXHIBIT 1
                                                           1
                                                                                                 PART 1 of 2
                                                                                            Page 339 of 1248

                                                                                           STN D 18-03985-000339
                      Case 3:18-cv-00180-SB            Document 19-1      Filed 10/11/18      Page 340 of 600
                                                                             (
                                                             5

         headache, vertigo and dizziness .. You reported that you attempted to return to work two weeks
          prior, but felt awful and went home. You felt nauseous, anxious, and fatigued while at work. You
          reported working about three hours each day for the past week. You were receiving massage
          therapy for neck issues. You reported that your daily function was mostly impacted by
          headaches, treated with massage and nonsteroidal anti-inflammatory di:ugs. You indicated that
        · you had not received recent therapy for neck pain, and your dizziness and balance issues were
          episodic and mostly resolved. You repoited still having issues with fatigue, some stress related
          dreams related to the accident, being more irritable, and feeling cognitively slow. You reported
          doing well working half-time. Dr. Chesnutt's assessment was post-concussion headache; cervical
          strain, initial encounter; and concussion. Dr. Chesnutt provided a referral for physical therapy
          and recommended that you take A!eve for pain and swelling~

          You consulted Dr. Uppal on September 16,2014, to follow up on your motor vehicle accident,
        · headaches, and .fatigue, and to discuss new medication; You indicated that you were followed by
          Dr. Chesnutt for post-concussion care, and were receiving physical therapy, occupational
          therapy, SJ?eech therapy, and massage therapy. You reported _that craniosacral massage helped
·~-;.
          with you\: persistent headaches. You indicated that your headaches did not have any specific
          location and they were present almost daily. You indicated that Dr. Chesnutt mentioned that you
          should l;>e on an ~tidepressant as your mood had been low, and you had reported frequent crying
          spells. You also reported gaining a significant amount of weight Dr. Uppal's assessment was:
          reaction, adjustment, anxiety, and depressed mood; headache; neck muscle spasm; weight gain;
          and post-concussion syndrome. Dr. Upphl recommended that you seek counseling and he           ·
          prescribed ·Cymbalta You were to follow up in four weeks.

         You followed up with Dr. Uppal on October 15,2014. You reported that your mood had
         improved and you were able to work for a longer duration. You were exercising regularly, but
         still had episodes of tearfulness. You indicated that you had not been able to see a counselor, but
         were calling for an appointment. Dr. Uppal's assessment was adjustment reaction, and anxiety
         and depression, treated with Wellbutrin. You were to follow up in two months.

          You followed up with Dr. Chesnutt on December 5, 2014, and reported that your headaches and
          neck pain were much better, but you were sore by the end of each workday. You reported that
          your vision was improving but your peripheral vision· of the left eye was not as good. You
          i:eported less fatigue and that your sleep was generally good. Cognitively, you were doing well
          but still had some concentration and memory issues. Dr. Chesnutt's assessment was that your
          concussion  f;as     resolving slowly and you should continiie with your current rehabilitation and
          restrictions. !Dr. Chesnutt recommended a returri visit if your symptoms worsened or failed to
           .
          llllprove  as an     . ed . . . . -
                         ''ti'c1pat                                                                     ·
          .           It;     --·. .   -.. ....   -   .-    ..   .               .                              .
           Youfollow{d up with Dr. Uppal on December 12,2014, for follow up on your medications. You
           reported feeling stable on your current medication and felt like you were closer to your baseline.
           than you baA been i.ri the past. You repqrted being back at work, but that you had not made an           :
         · appointrnenl with a psychologist yet. You indicated that you had one meeting With a therapist but
           did not click! You c~ntinued to follow up with Dr. Chesnutt for post-concussion syndrome. Dr. ·

                      ~
                       !
                              .
           Uppal notedthat you had a normal mood and affect, and your behavior was normal. He advised
                                                      i .
                                                                                     .
                                                                                                            .

                              1
                       i·
                                                                                                                 EXHIBIT 1
                       ;


                                                                                                                PART 1 of 2
                                                                                                           Page 340 of 1248

                                                                                                            STN D 18-03985-000340
                         ,.
      Case 3:18-cv-00180-SB         Document 19-1

                                                5
                                                        Filed 10/11/18     Page 341 of 600




headache, vertigo and dizziness. You reported that you attempted to return to work two weeks
prior, but felt awful and went home. You felt nauseous, anxious, and fatigued while at work. You
reported working about three hours each day for the past week. You were receiving massage
therapy for neck issues. You reported that your daily function was mostly impacted by
headaches, treated with massage and nonsteroidal anti-inflammatory drugs. You indicated that
you had not received recent therapy for neck pain, and your dizziness and balance issues wi:re
episodic and mostly resolved. You reported still having issues with fatigue, some stress related
dreams related to the accident, being more irritable, and feeling cognitively slow. You reported
doing well working half-time. Dr. Chesnutt's assessment was post-concussion headache; cervical
strain, initial encounter; and concussion. Dr. Chesnutt provided a referral for physical therapy
and recommended that you take A!eve for pain and swelling.

You consulted Dr. Uppal on September 16,2014, to follow up on your motor vehicle accident,
headaches, and fatigue, and to discuss new medication. You indicated that you were followed by
Dr. Chesnutt for post-concussion care, and were receiving physical therapy, occupational
therapy, speech therapy, and massage therapy. You reported that craniosacral massage helped
with your persistent headaches. You indicated that your headaches did not have any specific
location and they were present almost daily. You indicated that Dr. Chesnutt mentioned that you
should be on an antidepressant as your mood had been low, and you had reported frequent crying
spells. You also reported gaining a significant amount of weight. Dr. Uppal's assessment was:
reaction, adjustment, anxiety, and depressed mood; headache; neck muscle spasm; weight gain;
and post-concussion syndrome. Dr. Uppal recommended that you seek counseling and he
prescribed Cymbalta. You were to follow up in four weeks.

You followed up with Dr. Uppal on October 15,2014. You reported that your mood had
improved and you were able to work for a longer duration. You were exercising regularly, but
still had episodes of tearfulness. You indicated that you had not been able to see a counselor, but
were calling for an appointment. Dr. Uppal's assessment was adjustment reaction, and anxiety
and depression, treated with Wellbutrin. You were to follow up in two months.

You followed up with Dr. Chesnutt on December 5, 2014, and reported that your headaches and
neck pain were much better, but you were sore by the end of each workday. You reported that
your vision was improving but your peripheral vision of the left eye was not as good. You
reported less fatigue and that your sleep was generally good. Cognitively, you were doing well
but still had some concentration and memory issues. Dr. Chesnutt's assessment was that your
concussion was resolving slowly and you should continue with your current rehabilitation and
restrictions. Dr. Chesnutt recommended a return visit if your symptoms worsened or failed to
improve as anticipated.

You followed up with Dr. Uppal on December 12, 2014, for follow up on your medications. You
reported feeling stable on your current medication and felt like you were closer to your baseline
than you had been in the past. You reported being back at work, but that you had not made an           :
appointment with a psychologist yet. You indicated that you had one meeting with a therapist but
did not click. You continued to follow up with Dr. Chesnutt for post-concussion syndrome. Dr.
Uppal noted that you had a normal mood and affect, and your behavior was normal. He advised



                                                                                             EXHIBIT 1
                                                                                            PART 1 of 2
                                                                                       Page 341 of 1248

                                                                                       STN D 18-03985-000341
Case 3:18-cv-00180-SB   Document 19-1   Filed 10/11/18   Page 342 of 600


                •                                 •

INTERNAL APPEAL SUBMITTED ON BEHALF OF


               BETHANY COLEMAN-FIRE



                          DECEMBER 23,2015




                                                   SIC afl:ENCfE/VEo
                                                       _., wFITS DEPT
                                                                          EXHIBIT 1
                                                     DEC 2 8 2015        PART 1 of 2
                                                                    Page 342 of 1248

                                                                 STN D 18-03985-000342
Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18    Page 343 of 600


                    •     TABLE OF CONTENTS
                                                               •
Title                                                             Page Number

PREFACE.                                                                 1

I. INTRODUCTION.                                                         2

II. MS. COLEMAN-FIRE'S MEDICAL illSTORY.                                 3

  A. Ms. Coleman-Fire's 2014 Medical Records Document the                3
     Development of Her Post Concussion Syndrome.

  B. Ms. Coleman-Fire's 2015 Medical Records Document the                15
     Continuation of Her Post Concussion Syndrome.

III. THE DEFINITION OF DISABILITY BY MS.                                 21
     COLEMAN-FIRE'S POLICIES.

  A. The Policy's "Own Occupation" Definition of Disability.             21

  B. The Policy's Definition of"Partial Disability".                     22

  C. The Policy's "Any Occupation" Definition of Disability              22
     Does Not Apply to Ms. Coleman-Fire.

IV. STANDARD APPROVED MS. COLEMAN-FIRE'S                                 22
    CLAIM FOR LTD BENEFITS.

  A. Ms. Coleman-Fire Applied for LTD Benefits.                          22

  B. Standard Approved Ms. Coleman-Fire's LTD Claim.                     22

V. STANDARD ERRONEOUSLY TERMINATED MS.                                    23
   COLEMAN-FIRE'S CLAIM FOR LTD BENEFITS.

  A. Standard Notified Ms. Coleman-Fire Her LTD Benefits                 23
     Were Terminated.

  B. The Review by Standard's Consultant Was Flawed.                     23



                                          (i)

                                                                                      EXHIBIT 1
                                                                   SIC   B~%~~~¥~DDEPT
                                                                                     PART 1 of 2
                                                                                Page 343 of 1248
                                                                     DEC 2 8 2015
                                                                               STN D 18-03985-000343
Case 3:18-cv-00180-SB       Document 19-1       Filed 10/11/18       Page 344 of 600


                    •                                       •
  C. Standard's Reliance on Dr. Syna's Flawed Review Resulted              24
     In Its Erroneous Termination of Ms. Coleman-Fire's LTD
     Benefits.

  D. Standard Ignored Ms. Coleman-Fire's Visual Deficiencies.              25

VI. MEDICAL LITERATURE SUPPORTS MS. COLEMAN-FIRE'S                         26
    DISABILITY.

  A. The Articles on Traumatic Brain Injury Support Ms.                    26
     Coleman-Fire's Disability.

  B. The Article on Postconcussive Syndrome Supports                       27
     Ms. Coleman-Fire's Disability.

VII. MS. COLEMAN-FIRE'S PHYSICIANS SUPPORT HER                             28
     DISABILITY.

  A. Dr. Walker's Letter Supports Ms. Coleman-Fire's Disability.           28

  B. Dr. Chesnutt's Letter Supports Ms. Coleman-Fire's Disability.         29

VIII. LETTERS FROM MS. COLEMAN-FIRE'S FAMILY AND                           30
      HER SECRETARY SUPPORT HER DISABILITY.

  A. Letters from Ms. Coleman-Fire's Family Support Her Disability.        30

  B. The Letter from Ms. Coleman-Fire's Secretary at DWT Supports          32
     Her Disability.

IX. MS. COLEMAN-FIRE'S PERSONAL STATEMENT SUPPORTS                         33
    HER DISABILITY.

X. SUMMARY.                                                                35




                                         (ii)




                                                                   SIC B~~~Ff},¥~~EP; EXHIBIT 1
                                                                                     PART 1 of 2
                                                                     DEC   2 8 2015
                                                                                Page 344 of 1248


                                                                                STN D 18-03985-000344
       Case 3:18-cv-00180-SB         Document 19-1        Filed 10/11/18      Page 345 of 600




Megan E. Glor
John C. Shaw
                            •    Megan E. Glor
                                            Auorncys al Law
                                                                       •         American Bank Building
                                                                               G21 S.\V. Morrison, Ste. DOD
nw-erisa@meganglor.com                                                                 Portland, 01\ 97205
Phone: (503) 223-7400      Disability- Health ~ El\ISA - Life =Social Security          Fax: (50~l) 227-2530



                                          December 23,2015

       By Facsimile: ((503) 796-5972)
       And by US Main, Certified RR No. 7015 0640 0003 6772 7759

       Necole Suzuki, FLHC
       Sr. Disability Claim Specialist
       Employee Benefits Department
       Standard Insurance Company
       903 SW Fifth Avenue
       Portland, 0 R 97204-123 5

       Telephone: (800) 368-1135, ext 3198

       RE: Claimant:     Bethany Coleman-Fire
           Group:        Professional Services Employers Trust on behalf of Davis Wright
                         Tremaine LLP
           Group Policy: 445474
           Claim No.:    OOVW3181

       Dear Ms. Suzuki:

              As you know, our law firm represents Bethany Coleman-Fire in connection with
      Standard Insurance Company's ("Standard") July I, 2015 decision to terminate Ms.
      Coleman-Fire's Long Term Disability ("LTD") benefits. Ms. Coleman-Fire had LTD
      insurance coverage under a Group LTD Policy ("Policy") issued to Davis Wright
      Tremaine LLP ("DWT'') by Standard. This letter and the following enclosures represent
      Ms. Coleman-Fire's complete appeal of Standard's termination of her claim for LTD
      benefits except for additional chart records from Ms. Coleman-Fire's scheduled medical
      appointment on January 12, 2016. Please refrain from reviewing Ms. Coleman-Fire's
      appeal until you receive the additional records. I will forward the additional records to
      Standard immediately upon my receipt.

              Enclosures are:

              !.Article entitled "Traumatic Brain Injury: Hope Through Research" from the
      National Institute of Neurological Disorders and Str9ke;
              2. Article entitled "Heads Up Facts for Physjdans About Mild Traumatic Brain
      Injury (MTBI)" from the Centers for Disease Control and Prevention;
              3. Article entitled "Postconcussive Syndrome" by Eric L. Legome, M.D.;
              4. Oregon Health & Science University ("OHSU") medical records from April 3,
      2014 through October 12, 2015;
                                                                                                  EXHIBIT 1
                                                                                SIC 8~~~~¥§~EPT
                                                                                                 PART 1 of 2
                                                                                  DEC   2 8Page
                                                                                            2015 345 of 1248

                                                                                         STN D 18-03985-000345
 Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18     Page 346 of 600

December23,2015 •
Re: Bethany Coleman-Fire
Page2of37
                                                               •
        5. Dr. Richa Uppal's chart records from June 2, 2015 through September 22,
2015;
        6. Dr. Rosemary Detmer Stone's chart record dated June 18, 2015;
        7. Dr. James Chesnutt's chart record dated December 11, 2015;
        8. Dr. Sara Walker's letter regarding Ms. Coleman-Fire dated May 19, 2015;
        9. Dr. James Chesnutt's letter regarding Ms. Coleman-Fire dated December 10,
2015;
       I 0. Letter from Michal Fire, Ms. Coleman-Fire's sister-in-law, dated November
30. 2015;
       11. Letter from Paulette Fire, Ms. Coleman-Fire's mother-in-law, dated
November 30, 2015;
       12. Letter from Susan England, Ms. Coleman-Fire's secretary at DWT;
       13. Letter from Leora Coleman-Fire, Ms. Coleman-Fire's wife, dated December
17,2015;and
       14. Personal statement from Bethany Coleman-Fire dated December 17,2015

                                 I. INTRODUCTION.

        Bethany Coleman-Fire is a 32 year-old associate attorney at DWT. Ms. Coleman-
Fire began working full time, which was equivalent to 1800 billed hours/year, at DWT on
June 1, 2013.

        On February 19, 2014, Ms. Coleman-Fire was struck by an automobile while
walking her dog. She suffered a concussion and subsequently developed post concussion
syndrome, which was manifested by fatigue, headaches, neck pain, vertigo, sensitivity to
light and noise, decreased memory, decreased reading comprehension, and decreased
retention ofread material,

        Ms. Coleman-Fire returned to work at DWT on March 12, 2014, but developed a
searing headache and fatigue after 45 minutes and had to leave. She remained on medical
leave through the end of March, 2014.

        Ms. Coleman-Fire made another unsuccessful attempt to return to work at DWT
in April, 2014. She relied on intermittent leave in order to have a significantly reduced
schedule and to avoid working on consecutive days. However, Ms. Coleman-Fire only
worked 14% of full time (23.7 hours out of 169.4 expected billed hours/month), as she
was unable to work more than 3-4 hours/day because of her continuing post concussion
syndrome symptoms and signs. In May, 2014, Ms. Coleman-Fire again went on medical
leave, as she could not maintain even a greatly reduced work schedule.

       Ms. Coleman-Fire returned to part-time work (50% or 900 biiied hours/year) on
August 4, 2014. In September, 2014, DWT increased Ms. Coleman-Fire's workload to
75% of full time (1350 billed hours/year), although she continued to struggle with fatigue
and cognitive issues. From August, 2014 through May, 2015, Ms. Coleman-Fire was
only able to work 803.5 hours of her expected 1501.5 biiied hours, which was 53.5% of
full time.                                                                  RECEIVED
                                                                       SIC BENEFITS DEPT
                                                                                         EXHIBIT 1
                                                                         DEC   2 8 2015 PART 1 of 2
                                                                                 Page 346 of 1248


                                                                               STN D 18-03985-000346
 Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18     Page 347 of 600

December 23, 2015 •
Re: Bethany Coleman-Fire
Page 3 of37
                                                               •
        Ms. Coleman-Fire underwent a neuropsych evaluation by Dr. Sarah Walker on
April 27, 2015. Following the evaluation, Dr. Walker advised her to decrease her
workload to 50-60% billed time (900-1080 hours/year). Ms. Coleman-Fire spoke with
DWT about reducing her workload to 60% billed time, but at present her workload
remains at 75%, even though she has continually failed to meet the expected billed hours
for a 75% schedule (from June, 2015 through November, 2015, Ms. Coleman-Fire was
only able to work 445.2 hours of her expected I 008.7 billed hours, which was 44.1% of
full time). Beginning January 1, 2016, however, DWT has mandated Ms. Coleman-Fire
reduce her workload to 60% billed time because of her continual failure to meet billable
expectations even at a reduced schedule.


        As Ms. Coleman-Fir is currently struggling to fulfill even a 60% workload
because of her fatigue and decreased reading comprehension and retention, it is highly
unlikely that she will be able to continue DWT's mandated 60% schedule in 2016. She
will then be faced with further decreasing her workload or possibly be faced with
termination of her employment by DWT.

        By letter dated July 1, 2015, Standard informed Ms. Coleman-Fire it had
approved her claim for LTD benefits beginning May 20, 2014. However, in the same
letter, Standard also informed Ms. Coleman-Fire it had terminated her LTD benefits
effective December 13, 2014.        Standard asserted it did not have satisfactory
documentation supporting her disability after December 12, 2014.

       This appeal will document that Ms. Coleman-Fire continues to be partially
disabled by her post concussion syndrome symptoms and signs and is currently unable to
work more than approximately 50% billed time (900 billed hours/year).

        As Ms. Coleman-Fire has continued to be partially disabled under the terms of the
Policy, I ask Standard to reinstate her LTD benefits effective December 13, 2014 and
continue them through the maximum benefit period as long as she remains disabled under
the terms of the Policy.

                 II. MS. COLEMAN-FIRE'S MEDICAL IDSTORY.

      A. Ms. Coleman-Fire's 2014 Medical Records Document the Development of
Her Post Concussion Syndrome.

        1. Ms. Coleman-Fire was evaluated at the Legacy Emanuel Medical Center
Emergency Room on February 19, 2014. She was seen by Dr. Arman Faroghi, an
emergency medicine specialist. Dr. Faroghi noted Ms. Coleman-Fire was struck on the
right side of her body by a car while she was crossing the street. He noted she
complained of nausea, headache, left index finger pain and numbness, elbow soreness
bilaterally, left knee soreness, and ankle pain.

         On physical examination ("PE"), Dr. Faroghi observed dried blood in right
nostril; mild tenderness over right zygomatic arch; scalp abrasion; mild soreness of upper
                                                                                       EXHIBIT 1
                                                                      RECEIVED
                                                                 SIC BENEFITS DEPT    PART 1 of 2
                                                                                 Page 347 of 1248
                                                                    DEC 2 8 2015
                                                                               STN D 18-03985-00034 7
 Case 3:18-cv-00180-SB         Document 19-1        Filed 10/11/18     Page 348 of 600

December23,2015 •
Re: Bethany Coleman-Fire
Page 4 of37
                                                                 •
and lower extremities with full range of motion; mild ecchymosis and swelling left 2nd
metacarpophalangeal ("MCP") joint; and Glasgow coma score ("GCS") of 15-eye
subscore of 4, verbal subscore of 5, and motor subscore of 6.

        During her ER course, Ms. Coleman-Fire was medicated several times for nausea.

        A head CT revealed a mild left posterior parietal scalp hematoma without
associated calvarial fracture. The impression of the radiologist was left parietal scalp
injury without acute intracranial abnormality.

      Dr. Faroghi's diagnoses were concussion, scalp abrasion, and contusion of the left
hand. He prescribed Zofran for nausea at discharge.

        2. Ms. Coleman-Fire saw Dr. Richa Uppal, an internist, on February 20, 2014.
Dr. Uppal noted Ms. Coleman-Fire was struck on her right side by a car while crossing a
street with her dog; hit her head on the windshield; flew over the car; and hit her head
again upon landing on the pavement. She noted Ms. Coleman-Fire did not lose
consciousness and was taken to Emanuel Hospital by ambulance where she was
evaluated in the emergency room (''ER"). Dr. Uppal reported Ms. Coleman-Fire's
examination in the ER revealed generalized myalgias, a scalp laceration, epistaxis, and
vertigo. She noted Ms. Coleman-Fire presently felt soreness everywhere; had tight
muscles; had a global headache; and experienced worsening vertigo with nausea when
standing, moving, or turning her head.

       On PE, Dr. Uppal observed tenderness of the temporomandibular joint bilaterally;
tenderness of the right zygomatic arch; reduced mouth opening; a small amount of dried
blood in the right nostril; a scalp abrasion; a reduced range of motion of the cervical spine
with paraspinal muscle spasm; and myalgias of the back, neck, and upper and lower
extremities.

       Dr. Uppal's assessment included: 1) concussion; 2) vertigo; 3) nausea; 4) soft
tissue injury; 5) neck strain and strain; and 6) paraspinal muscle spasm. Dr. Uppal
ordered cervical spine x-rays and referred Ms. Coleman-Fire for physical therapy and
massage therapy.

       3. Ms. Coleman-Fire underwent cervical spine x-rays on February 20, 2014. The
impression of the radiologist was a negative x-ray exam.

        4. Ms. Coleman-Fire saw Curtis Persons, MPT (Master Physical Therapist), on
February 27, 2014. MPT Persons noted Ms. Coleman-Fire was continuing to experience
headaches, lightheadedness, vertigo, fatigue, and neck pain since being struck by a car.
He noted her symptoms had slightly improved, but that she still suffered from a constant
dull aching headache and several episodes of vertigo each day that were triggered with
certain movements.

       On PE, MPT Persons observed slight tenderness of the cervical spine with active
range of motion; dizziness with cervical flexion while seated; mild h9El~IVI!eJty of the
                                                                    SIC BENEFITS DEPT     EXHIBIT 1
                                                                                         PART 1 of 2
                                                                      DEC   2 8 2015Page 348 of 1248

                                                                                  STN D 18-03985-000348
 Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18    Page 349 of 600

December 23, 2015 •
Re: Bethany Coleman-Fire
Page 5 of37
                                                              •
left cervical paraspinals and right suboccipital muscles; vertigo (lasting less than 15
seconds) that occurred going from a seated to supine position with head rotated right; and
slight nystagmus.

       MPT Persons performed the Epley maneuver twice (with Ms. Coleman's-Fire
head rotated right) and achieved complete resolution of her vertigo following the second
maneuver.

       MPT Persons' assessment included: I} benign paroxysmal positional vertigo
("BPPV"); 2) post concussion headaches; and 3) mild cervical strain. His plan included
physical therapy 1-2 x/week for 4 weeks.

       5. Ms. Coleman-Fire saw Dr. Catherine Ellison, a neurologist, on March 3, 2014,
for headaches and dizziness following her concussion .. Dr. Ellison noted Ms. Coleman-
Fire experienced a continuous migratory mild dull headache that intermittently worsened
and was associated with numbness and tingling of her right cheek. She also noted Ms.
Coleman-Fire's ongoing fatigue, lack of energy, daytime sleepiness, neck pain, dizziness,
minimal nausea, and feeling of being unable to focus.

       On PE, Dr. Ellison observed normal neurological fmdings.

        Dr. Ellison's impression included:        I) post head trauma/post concussion
symptoms-<:ontinues with some nausea, headache, severe fatigue, daytime sleepiness,
and difficulty with cognitive processing; 2) post traumatic headache-mild, migratory; 3)
nausea-mild, ongoing; 4) cervical strain; and 5) right facial paresthesias-mild,
intermittent.

         6. Ms. Coleman-Fire saw Lia Yamamoto, DPT (Doctor of Physical Therapy}, on
March 12, 2014. DPT Yamamoto noted Ms. Coleman's Fire vertigo had resolved, but
that she still experienced mild dizziness when going up stairs or changing positions and
still experienced daily headaches. She also noted Ms. Coleman-Fire experienced left foot
burning when bending down.

        On PE, DPT Yamamoto observed slightly increased dizziness with 75 degrees of
cervical extension, a positive left straight raise, and reproduction of foot burning
symptoms with flossing exercise.

         DPT Yamamoto's assessment noted improvement in Ms. Coleman-Fire's
flexibility and ability to sit properly. She reported Ms. Coleman-Fire's remaining
impairments were decreased flexibility, decreased range of motion, pain, decreased
strength, weakness, inflammation, dizziness, and headache.

       7. Ms. Coleman-Fire saw MPT Persons on March 19, 2014. MPT Persons noted
Ms. Coleman-Fire's intermittent dizziness and neck pain were slowly improving.
However, he noted Ms. Coleman-Fire had attempted to return to work the previous week,
but had experienced dizziness and an increased headache after only working for I 0
minutes.                                                             SIC B~~~w~~~DDEPT EXHIBIT 1
                                                                                     PART 1 of 2
                                                                        DEC 2 8Page
                                                                                2015 349 of 1248


                                                                               STN D 18-03985-000349
                                                              •
 Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18     Page 350 of 600

December 23,2015 •
Re: Bethany Coleman-Fire
Page 6 of37


      On PE, MPT Persons observed mild limitation in the left straight leg raise
compared to the right and burning in the heel with forward bending.

       MPT Persons' assessment noted little change in Ms. Coleman-Fire's resting pain
that might be attributable to her concussion, but noted improvement in her moving in bed
and transferring without vertigo. He noted Ms. Coleman-Fire's remaining impairment
was pain.

       8. Ms. Coleman-Fire saw Dr. Jeffry Brown, a neurologist, on April 3, 2014, for
her posttraumatic dizziness. Dr. Brown noted Ms. Coleman-Fire had strong positional
vertigo following her accident, but that it completely resolved following an Epley
maneuver performed by physical therapy. However, Dr. Brown noted Ms. Coleman-Fire
continued to experience repeated attacks of dizziness associated with a momentary loss of
balance. He noted the dizziness occurred randomly once or twice/day and was followed
by mild nausea and cognitive difficulties. He further noted Ms. Coleman-Fire's dizziness
was more apt to occur upon rising quickly from a chair; when stressed; with rapid
movements; when presented with complex visual situations; and when fatigued.

        Dr. Brown reported Ms. Coleman-Fire's symptoms seemed to be gradually
improving, but that she continued to have daily bilateral headaches. He reported she
attempted to return to work, but was unsuccessful as her tolerance for work and her
efficiency at work were limited.

       On PE, Dr. Brown observed Ms. Coleman-Fire veered to the left when walking
with eyes closed and had a leftward rotating Fukuda test (used to determine if there is a
vestibular system weakness on one side).

       Dr. Brown performed video infrared oculography, which was normal.

        Dr. Brown's impression included: I) benign paroxysmal positional vertigo-
cause of her initial posttraumatic dizziness; 2) daily headaches-likely a result of her
mild concussion; 3) dizziness-likely a result of her mild concussion; and 4) possible
vestibular lesion (such as posttraumatic hydrops or vestibular neuronitis)-possible cause
of rotating to the left when walking with eyes closed and left rotating Fukuda test.

       Dr. Brown noted Ms. Coleman-Fire's symptoms would gradually improve in a
waxing and waning fashion and felt she would be able to tolerate most of her activities in
three months. He discussed with Ms. Coleman-Fire the need to rest more while her brain
was healing and when she became fatigued.

        9. Ms. Coleman-Fire saw Dr. Sean Robinson, a sports medicine fellow at OHSU,
on April 3, 2014, for a concussion evaluation. Dr. Robinson noted Ms. Coleman-Fire
suffered a head injury when struck by an automobile on February 19,2014. He noted her
initial symptoms were headache, neck pain, vertigo, and dizziness. Dr. Robinson
reported Ms. Coleman-Fire attempted to return to work two weeks p~ tJi!:~'m'b but
had to leave after approximately an hour and a half because of nausea ~d'FaUgue. f¥16
                                                                                       EXHIBIT 1
                                                                        DEC 2 8 2015  PART 1 of 2
                                                                                 Page 350 of 1248

                                                                                STN D 18-03985-000350
 Case 3:18-cv-00180-SB         Document 19-1       Filed 10/11/18     Page 351 of 600

December23,2015 •
Re: Bethany Coleman-Fire
Page 7 of37
                                                               •
reported she returned to work for three hours the day prior to her visit, but again felt
exhausted and experienced worsening symptoms with minimal activity.

       Dr. Robinson noted Ms. Coleman-Fire's Sports Concussion Assessment Tool
("SCAT") score was 71. Severe SCAT symptoms included don't feel right, feeling
dinged or dazed, feeling slowed down, feeling in a fog, fatigue or low energy, more
emotional than usual, difficulty concentrating, and nervous or anxious. Moderate SCAT
symptoms included headache, pressure in head, neck pain, balance problems or dizzy,
drowsiness, irritable, difficulty remembering, and sleeping more than usual. Dr.
Robinson noted Ms. Coleman-Fire's symptoms became worse with activity and that she
was sleeping 10-11 hours/day.

      Dr. Robinson's assessment was concussion (primary encounter diagnosis). He
noted Ms. Coleman-Fire was entering a postconcussive syndrome, as she remained
symptomatic six weeks after the accident.

      10. Ms. Coleman-Fire saw MPT Persons on April 9, 2014. MPT Persons noted
Ms. Coleman-Fire continued to experience intermittent lightheadedness and headache,
which was likely post-concussive. He also noted her neck soreness had improved.

       MPT Persons reported Ms. Coleman-Fire had returned to work half time, which
had "been going ok", but that she still became fatigued very easily and experienced
intermittent headaches and dizziness.

       On PE, MPT Persons observed slight pain at end range cervical rotation and right
side bending and slight pain with resisted cervical left side bending.

        MPT Persons' assessment was: 1) minimal pain at end range right cervical
rotation/side bend; and 2) increased ability to work. His plan was to have Ms. Coleman-
Fire continue a home exercise program.

        11. Ms. Coleman-Fire saw Jeffery Schlimgen, PT (Physical Therapist), on April
10, 2014. PT Schlimgen noted Ms. Coleman-Fire suffered from fatigue, constant
headaches, sensitivity to noise, and an "out of body" feeling. He noted her headache pain
was 3-4/10 upon beginning the physical therapy session; increased to 5/10 during the
session; and was aggravated by physical activity and cognitive tasks.

        PT Schlimgen reported Ms. Coleman-Fire scored 60/100 on a Dizziness Handicap
Inventory (DHI), which indicated a moderate level of disability (less than 30-low level
of disability; 31-60-moderate level; 61 and above--severe level).

        On PE, PT Schlimgen observed Ms. Coleman-Fire's gait velocity was below
normal for the 25 foot gait walk at both her selected speed and her fast speed and that her
fast speed walk increased her headache pain to 5/10. He also observed she had difficulty
looking up and using stairs; experienced neck pain with cervical rotation; had tenderness
at her occiput bilaterally; felt nauseous/woozy with cervical extension; experienced neck
pain with cervical traction; and experienced dizziness with vertical eye movements.
                                                                                        EXHIBIT 1
                                                                                       PART 1 of 2
                                                                                  Page 351 of 1248

                                                                                STN D 18-03985-000351
 Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18     Page 352 of 600

December 23, 2015 •
Re: Bethany Coleman-Fire
Page 8 of37
                                                              •
       PT Schlimgen's assessment noted Ms. Coleman-Fire was at risk for falling (high
DHI score) and that she had a mild balance impairment. He stated she would benefit
from balance, gait, and endurance training.

        12. Ms. Coleman Fire saw Roseanne Yee, OT (Occupational Therapist), on April
11, 2014. OT Yee noted Ms. Coleman-Fire currently experienced constant headaches
that ranged from mild to severe; had severe fatigue and tired easily; was unable to
concentrate; experienced dizziness; and had vision problems.

       On PE, OT Yee observed impairment in ocular motility, saccades, convergence,
and reading/scanning tasks.

        OT Yee noted in her assessment that Ms. Coleman-Fire had visual impairments
with saccades, functional scan, pursuit, fixation, and convergence that elicited her
symptoms. She reported Ms. Coleman-Fire's increased fatigue affected her function and
that she also experienced cognitive problems, decreased coordination, and visual deficits.

        13. Ms. Coleman-Fire underwent vestibular lab testing on April 14, 2014. Dr.
Brown's interpretation of the testing was: 1) normal hearing bilaterally; 2) no evidence
of endolymphatic hydrops/Meniere's disease in either ear; 3) oculomotor examination
was normal; 4) no significant gaze evoked, spontaneous, positional or headshake evoked
nystagmus; 5) no evidence ofBPPV; 6) normal horizontal semicircular canal responses to
caloric stimulation; and 7) normal bilateral vestibular evoked myogenic potentials, which
are consistent with normal saccular and inferior vestibular nerve function, and no
evidence of superior semicircular canal dehiscence.

       14. Ms. Coleman-Fire saw Maxine Kacher, CCC-SLP (Certificate of Clinical
Competence in Speech Language Pathology), for cognitive communication deficits
secondary to her head injury. SLP Kacher noted Ms. Coleman-Fire experienced constant
headaches that increased with stimulation or concentration; fatigue; and significantly
decreased endurance. She also noted Ms. Coleman-Fire was easily distracted.

       SLP Kacher noted in her assessment that Ms. Coleman-Fire had mild cognitive
communication deficits in attention, immediate memory, and delayed memory plus
decreased cognitive endurance characterized by symptom exacerbation with prolonged
periods of concentration/stimulation.

       15. Ms. Coleman-Fire saw PT Schlimgen on April 23, 2014. PT noted Ms.
Coleman-Fire continued to experience headaches, dizziness, and fatigue and currently felt
nauseous.

       On PE, PT Schlimgen observed occipital tenderness bilaterally. He noted in his
assessment that Ms. Coleman-Fire's balance had improved, but that she was still
symptomatic with visual testing and dual tasking.
                                                                           RECEIVED
                                                                      SIC BENEFITS DEPT EXHIBIT 1

                                                                        DEC 2 8 2015  PART 1 of 2
                                                                                 Page 352 of 1248

                                                                                STN D 18-03985-000352
 Case 3:18-cv-00180-SB       Document 19-1       Filed 10/11/18    Page 353 of 600

December 23, 2015 •
Re: Bethany Coleman-Fire
Page 9 of37
                                                             •
        16. Ms. Coleman-Fire saw Dr. Brown on April 29, 2014, for follow up of her
vestibular testing. Dr. Brown noted Ms. Coleman-Fire's vestibular testing was normal-
no evidence of posttraumatic vestibulopathy or endolymphatic hydrops and normal
hearing. Dr. Brown stated he expected Ms. Coleman-Fire to have excellent resolution of
her issues, but could not predict when that would be. He recommended that Ms.
Coleman-Fire return to work in a graded fashion when able and extend her hours as
tolerated.

        17. Ms. Coleman-Fire saw OT Yee on May 5, 2014. OT Yee noted Ms.
Coleman-Fire continued to experience constant headaches that ranged from mild to
severe, fatigue, difficulty concentrating, and mild dizziness. She reported Ms. Coleman-
Fire's pain level was 3/10.

        OT Yee's assessment noted Ms. Coleman-Fire continued to have vision issues,
headaches, fatigue, and dizziness resulting from her concussion. She reported Ms.
Coleman-Fire's visual impairments with saccades, functional scan, pursuit, fixation, and
convergence continued and elicited her symptoms. OT Yee again reported Ms. Coleman-
Fire's increased fatigue affected her function and that she also experienced cognitive
problems, decreased coordination, and visual deficits.

       18. Ms. Coleman-Fire saw SLP Kacher on May 6, 2014. SLP Kacher noted Ms.
Coleman-Fire continued to have difficulty with sustained attention and endurance. She
noted in her assessment that Ms. Coleman-Fire continued to have mild cognitive
communication deficits in attention and had decreased cognitive endurance characterized
by symptom exacerbation with prolonged concentration or stimulation.

        19. Ms. Coleman-Fire saw PT Schlimgen on May 19,2014. PT Schlimgen noted
Ms. Coleman-Fire's fatigue with stress or exercise, constant headaches, sensitivity to
noise, and her "out of body" feeling. He reported her DHI score was 32/100 (decreased
from 60/100 on AprillO, 2014), which indicated a moderate level of disability.

       PT Schlimgen noted in his assessment Ms. Coleman-Fire's fatigue was her most
prominent symptom and that her aerobic tolerance was limited to moderate exercise
before symptom reproduction occurred.

       20. Ms. Coleman-Fire saw Dr. Rosemary Detmer Stone, an optometrist, on May
20, 2014, for a neuro-optometric evaluation. Dr. Detmer Stone noted Ms. Coleman-Fire
had constant headaches and continuing fatigue that interfered with reading and computer
use. She noted Ms. Coleman-Fire had residual balance problems and was receiving
massage therapy for sciatic nerve, upper back, left leg, and left foot issues.

       Dr. Detmer Stone's examination revealed oculomotor dysfunction in fine
saccades and convergence insufficiency.       Her assessment/impression noted Ms.
Coleman-Fire's convergence insufficiency affected her near visual tasks and impacted
her reading and computer use performance. Dr. Detmer Stone recommended Ms.
Coleman-Fire not work for another month in order to help improve her visual function.
                                                                                     EXHIBIT 1
                                                                                    PART 1 of 2
                                                                               Page 353 of 1248

                                                                              STN D 18-03985-000353
 Case 3:18-cv-00180-SB       Document 19-1       Filed 10/11/18    Page 354 of 600

December 23, 2015 •
Re: Bethany Coleman-Fire
Page 10 of37
                                                             •
       21. Ms. Coleman-Fire saw OT Yee on May 28, 2014. OT Yee noted Ms.
Coleman-Fire continued to experience constant mild headaches, fatigue, and difficulty
concentrating.

        OT Yee's assessment again noted that Ms. Coleman-Fire continued to have vision
issues, headache, fatigue, and dizziness resulting from her concussion. She reported Ms.
Coleman-Fire's visual impairments with saccades, functional scan, pursuit, fixation, and
convergence continued and elicited her symptoms. OT Yee again reported Ms. Coleman-
Fire's increased fatigue affected her function and that she also experienced cognitive
problems, decreased coordination, and visual deficits.

       22. Ms. Coleman-Fire saw PT Schlimgen on June 2, 2014. PT Schlimgen noted
Ms. Coleman-Fire's most prominent symptom was fatigue, but that she also continued to
experience headaches, decreased balance, and convergence insufficiency.

       23. Ms. Coleman-Fire saw SLP Kacher on June 3, 2014. SLP Kacher noted Ms.
Coleman-Fire continued to have constant headaches and that vision exercises currently
caused headaches.

       SLP Kacher noted in her assessment that Ms. Coleman-Fire's decreased cognitive
endurance and mild cognitive communication deficits in attention continued.

        24. Ms. Coleman-Fire saw Dr. Detmer Stone on June 18,2014. Dr. Detmer Stone
noted Ms. Coleman-Fire continued to experience headaches, reduced endurance, and
poor attention span. She also noted Ms. Coleman-Fire's computer use was very limited.

        Dr. Detmer Stone's assessment/impression noted improved convergence ability
(by 25%) and improved saccades and visual tracking (by 25% ), but that saccadic function
was still low and not at expected levels.

        25. Ms. Coleman-Fire saw OT Yee on June 19, 2014. OT Yee noted Ms.
Coleman-Fire continued having constant mild headaches that varied according to her
activity. She also noted Ms. Coleman-Fire could not concentrate more than 20 minutes.

        OT Yee' s assessment again noted that Ms. Coleman-Fire continued to have vision
issues, headache, and fatigue resulting from her concussion. She reported Ms. Coleman-
Fire's visual impairments with saccades, functional scan, pursuit, fixation, and
convergence continued and elicited her symptoms. OT Yee again reported Ms. Coleman-
Fire's increased fatigue affected her function and that she also experienced cognitive
problems, decreased coordination, and visual deficits.

       26. Ms. Coleman-Fire saw PT Schlimgen on June 23,2014. PT Schlimgen noted
Ms. Coleman-Fire's exercise tolerance, balance, dizziness, and vision had improved, but
that she continued to experience fatigue. His assessment included fatigue, headaches,
decreased balance, neck stiffness, impaired aerobic tolerance, and mild impairments in
cervical range of motion and balance.
                                                                         RECEIVED
                                                                    SIC BENEFITS DEPT EXHIBIT 1
                                                                                    PART 1 of 2
                                                                       DEC 2 8Page
                                                                               2015 354 of 1248

                                                                              STN D 18-03985-000354
 Case 3:18-cv-00180-SB        Document 19-1      Filed 10/11/18     Page 355 of 600

December 23, 2015 •
Re: Bethany Coleman-Fire
Page 11 of37
                                                             •
       27. Ms. Coleman-Fire saw OT Yee on June 25, 2014. OT Yee noted Ms.
Coleman-Fire continued to experience a constant mild headache that currently was 2/10
and that varied with activity.

        OT Yee's assessment continued to note Ms. Coleman-Fire had vision issues,
headache, and fatigue resulting from her concussion. She reported Ms. Coleman-Fire's
visual impairments with saccades, functional scan, pursuit, fixation, and convergence
continued and elicited her symptoms. OT Yee again reported Ms. Coleman-Fire's
increased fatigue affected her function and that she also experienced cognitive problems,
decreased coordination, and visual deficits.

       28. Ms. Coleman-Fire saw SLP Kacher on July 1, 2014. SLP Kacher noted Ms.
Coleman-Fire's mild headaches and vision impairments persisted, but that they were
slowly getting better.

       SLP Kacher noted in her assessment that Ms. Coleman Fire had made slow, but
steady gains in cognitive communication and significant gains in memory and attention.
She added Ms. Coleman-Fire's current main deficits were headaches and vision issues.

       29. Ms. Coleman-Fire saw OT Yee on July 11, 2014. OT Yee noted Ms.
Coleman-Fire continued to experience constant mild headaches that varied with activity
and currently was 3-4/10.

        OT Yee's assessment continued to note Ms. Coleman-Fire had vision issues,
headache, and fatigue resulting from her concussion. She reported Ms. Coleman-Fire's
visual impairments with saccades, functional scan, pursuit, fixation, and convergence
continued and elicited her symptoms. OT Yee again reported Ms. Coleman-Fire's
increased fatigue affected her function and that she also experienced cognitive problems,
decreased coordination, and visual deficits.

       30. Ms. Coleman-Fire saw Dr. Uppal on July 11, 2014, for her annual
examination. Dr. Uppal noted Ms. Coleman-Fire was experiencing vertigo, dizziness,
and blurred vision.

       Dr. Uppal's PE was normal. Her assessment included: 1) history of concussion,
and 2) vertigo due to concussion.

        31. Ms. Coleman-Fire saw Dr. Detmer Stone on July 15, 2014. Following her
examination, Dr. Detmer Stone's impression was that all of Ms. Coleman-Fire's visual
skills were within her expected ability. Dr. Detmer Stone recommended Ms. Coleman-
Fire return to work part time in August, 2014, for one month and then advance to full
time within 4-6 weeks.

       32. Ms. Coleman-Fire saw PT Schlimgen on July 24, 2014. PT Schlimgen noted
Ms. Coleman-Fire experienced an episode of vertigo and intermittent ringing in ears. He
also noted Ms. Coleman-Fire's exercise tolerance was increasing and her attention span
and balance were improving, but that she continued to have headaches.
                                                                                      EXHIBIT 1
                                                                                     PART 1 of 2
                                                                                Page 355 of 1248

                                                                               STN D 18-03985-000355
 Case 3:18-cv-00180-SB         Document 19-1       Filed 10/11/18     Page 356 of 600

December 23, 2015 •
Re: Bethany Coleman-Fire
Page 12 of37
                                                                •
     33. Ms. Coleman-Fire saw OT Yee on August 15, 2014. OT Yee noted Ms.
Coleman-Fire's sensitivity to noise at work and her current headache that was 3-4/10.

        OT Yee's assessment continued to note Ms. Coleman-Fire had vision issues,
headache, and fatigue resulting from her concussion. She reported Ms. Coleman-Fire's
visual impairments with saccades, functional scan, pursuit, fixation, and convergence
continued and elicited her symptoms. OT Yee again reported Ms. Coleman-Fire's
increased fatigue affected her function and that she also experienced cognitive problems,
decreased coordination, and visual deficits.

        34. Ms. Coleman-Fire saw OT Yee on August 25, 2014. OT Yee noted Ms.
Coleman-Fire worked six hours/day for 10 days in a row, which resulted in a return of all
her symptoms. She also noted Ms. Coleman-Fire continued to be distracted by noise and
that her headaches increased with concentrated visual activity.

        OT Yee reported in her assessment that Ms. Coleman-Fire's impaired peripheral
vision and convergence elicited her symptoms; that her fatigue affected her function; and
that she experienced cognitive problems, decreased coordination, and visual deficits.

        35. Ms. Coleman-Fire saw Dr. James Chesnutt, a family practitioner and sports
medicine specialist, on September 9, 2014. Dr. Chesnutt noted Ms. Coleman-Fire had
previously attempted to return to work, but developed worsening symptoms, including
nausea and fatigue, and became exhausted with minimal activity. He noted she had
tolerated working half time for the past month, but that her symptoms worsened when she
tried to increase her work schedule.

        Dr. Chesnutt noted Ms. Coleman-Fire's Sports Concussion Assessment Tool
("SCAT") Score was 71 on April 3, 2014 and 84 on September 9, 2014. Severe SCAT
symptoms included neck pain, not feeling right, feeling slowed down, fatigue, more
emotional than usual, irritable, difficulty concentrating, difficulty remembering, sadness,
and nervous or anxious. Moderate SCAT symptoms included headache, head pressure,
vision problems, hearing problems/ringing in ears, feeling dinged or dazed, confusion,
feeling in a fog, trouble falling asleep, and sensitivity to noise. Dr. Chesnutt commented
that Ms. Coleman-Fire continued to experience daily headaches, fatigue, and cognitive
dysfunction.

       Dr. Chesnutt's assessment included post concussion headache.

      36. Ms. Coleman-Fire saw William Rubine, PT, on September II, 2014. PT
Rubine noted Ms. Coleman-Fire continued to have constant headaches that were 3-4/10.

       37. Ms. Coleman-Fire saw OT Yee on September 15, 2014. OT Yee noted Ms.
Coleman-Fire continued to experience sensitivity to noise and that her headaches
increased with concentrated visual activity.

                                                                                        EXHIBIT 1
                                                                                       PART 1 of 2
                                                                                  Page 356 of 1248

                                                                                 STN D 18-03985-000356
Case 3:18-cv-00180-SB         Document 19-1      Filed 10/11/18     Page 357 of 600

December23,2015.
Re: Bethany Coleman-Fire
Page 13 of37
                                                             •
        OT Yee again reported in her assessment that Ms. Coleman-Fire's impaired
peripheral vision and convergence elicited her symptoms; that her fatigue affected her
function; and that she experienced cognitive problems, decreased coordination, and visual
deficits.

      38. Ms. Coleman-Fire saw Dr. Uppal on September 16,2014, for follow up of her
headaches and fatigue. Dr. Uppal noted Ms. Coleman-Fire continued to experience daily
headaches that did not have any specific location.

       Dr. Uppal's assessment included headache, neck muscle spasm, and post
concussion syndrome.

       39. Ms. Coleman-Fire saw SLP Kacher on September 17, 2014. SLP Kacher
noted Ms. Coleman-Fire was working 75% of full time. She reported Ms. Coleman-
Fire's headaches and fatigue persisted, with the headaches exacerbated by stress,
prolonged periods of concentration, inadequate sleep, or excessive reading. SLP Kacher
also reported Ms. Coleman-Fire could not focus with background distractions and was
experiencing difficulty sleeping through the night.

        SLP Kacher noted in her assessment that Ms. Coleman-Fire continued to make
slow, but steady gains in cognitive communication, but that her headaches and fatigue
persisted.

         40. Ms. Coleman-Fire saw PT Rubine on September 18, 2014. PT Rubine noted
Ms. Coleman-Fire had been doing her home exercises and that her headaches seemed a
little less intense. He noted her current headache was 2/10.

       41. Ms. Coleman-Fire saw PT Rubine on September 25, 2014. PT Rubine again
noted Ms. Coleman-Fire had been doing her home exercises and noted a significant
improvement in her headaches. He noted her current headache was 1/10.

        42. Ms. Coleman-Fire saw OT Yee on October 7, 2014. OT Yee noted Ms.
Coleman-Fire was working full time, but continued to have noise sensitivity and had
difficulty blocking out conversations. She also noted Ms. Coleman-Fire had headaches at
the end of the day that were 2-3/10.

        OT Yee reported in her assessment that Ms. Coleman-Fire's impaired peripheral
vision and convergence elicited her symptoms; that her fatigue affected her function; and
that she experienced cognitive problems, decreased coordination, and visual deficits.

       43. Ms. Coleman-Fire saw PT Rubine on October 9, 2014. PT Rubine noted Ms.
Coleman-Fire's headaches were improved, although her neck was still sore.

       44. Ms. Coleman-Fire saw Dr. Uppal on October 14, 2014. Dr. Uppal noted Ms.
Coleman-Fire had been able to increase her work time. Dr. Uppal's assessment included
an adjustment reaction.
                                                                      S RECEIVEr; EXHIBIT 1
                                                                       IC BENEFITS DEPi
                                                                                      PART 1 of 2
                                                                        DEC 2Page
                                                                               8 201!>357 of 1248

                                                                               STN D 18-03985-000357
                                                              •
 Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18    Page 358 of 600

December23, 2015 •
Re: Bethany Coleman-Fire
Page 14 of37

       45. Ms. Coleman-Fire saw OT Yee on December 4, 2014. OT Yee noted Ms.
Coleman-Fire was exhausted from work and continued to have difficulty blocking out
conversations. She reported Ms. Coleman-Fire was only working 75% of full time work,
but was putting in 40 hours/week.

        OT Yee noted in her assessment that Ms. Coleman-Fire was managing well, but
continued to have impaired peripheral vision and convergence. She also noted Ms.
Coleman-Fire's increased fatigue affected her function and that she continued to have
cognitive problems, decreased coordination, and visual deficits.

       46. Ms. Coleman-Fire saw Dr. Chesnutt on December 5, 2014. Dr. Chesnutt
noted Ms. Coleman-Fire SCAT Score was 13. Mild to moderate SCAT symptoms
included neck pain and difficulty concentrating. Mild SCAT symptoms included vision
problems, feeling slowed down, fatigue, more emotional than usual, irritable, difficulty
remembering, sensitivity to light, and sensitivity to noise.

       Dr. Chesnutt's assessment was a slowly resolving concussion.

      47. Ms. Coleman-Fire saw Dr. Uppal on December 12, 2014. Dr. Uppal noted
Ms. Coleman-Fire felt closer to her baseline and had returned to work.

       Dr. Uppal's assessment was adjustment disorder.

       48. Ms. Coleman-Fire saw OT Yee on December 17, 2014. OT Yee noted Ms.
Coleman-Fire was experiencing worsening cognitive function at work regarding
switching tasks and multitasking.

        OT Yee again noted in her assessment that Ms. Coleman-Fire was managing well,
but continued to have impaired peripheral vision and convergence. She also noted Ms.
Coleman-Fire's increased fatigue affected her function and that she continued to have
cognitive problems, decreased coordination, and visual deficits. OT Yee recommended a
neuropsychological evaluation.

         49. Dr. Uppal completed Standard's Attending Physician Statement ("APS") on
December 30, 2014. Dr. Uppal listed Ms. Coleman-Fire's primary diagnosis as a
concussion, her secondary diagnosis as a motor vehicle accident, and her other diagnoses
as vertigo, soft tissue injury, anxiety and depression, and adjustment reaction. Symptoms
listed included fatigue, memory and attention deficits, and musculoskeletal complaints.

        Dr. Uppal noted Ms. Coleman-Fire could work with accommodations and listed
her physical, cognitive, and work limitations as muscle spasm and pain, fatigue, and post
concussion memory and concentration deficits. She stated Ms. Coleman-Fire's
limitations would impair her for approximately three months, but possibly longer. She
added that Ms. Coleman-Fire was seeing Dr. Chesnutt for treatment of her concussion.

       Dr. Uppal noted Ms. Coleman-Fire could work 75% of a normal workload with
time off for physical therapy, medical visits, and counseling. She reported Ms. Coleman- EXHIBIT 1
                                                                                        PART 1 of 2
                                                                                 Page 358 of 1248

                                                                                STN D 18-03985-000358
 Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18     Page 359 of 600

December23,2015 •
Re: Bethany Coleman-Fire
Page 15 of37
                                                              •
Fire's treatment was complicated by a situational depression. Dr. Uppal further noted
Ms. Coleman-Fire's condition had improved since her accident and that she expected
further improvement in the future.


      B. Ms. Coleman-Fire's 2015 Medical Records Document the Continuation of
Her Post Concussion Syndrome.

       1. Ms. Coleman-Fire saw OT Yee on January 15, 2015. OT Yee again noted Ms.
Coleman-Fire was experiencing worsening cognitive function at work regarding
switching tasks and multitasking.

       OT Yee again noted in her assessment that Ms. Coleman-Fire was managing well,
but continued to have impaired peripheral vision and convergence. She also noted Ms.
Coleman-Fire's increased fatigue affected her function and that she continued to have
cognitive problems, decreased coordination, and visual deficits. OT Yee again
recommended a neuropsychological evaluation.

      2. Ms. Coleman-Fire saw OT Yee on February 5, 2015. OT Yee noted Ms.
Coleman-Fire had difficulty sleeping the prior few weeks, possibly due to stress at work.

        OT Yee again noted in her assessment that Ms. Coleman-Fire was managing well,
but continued to have impaired peripheral vision and convergence. She also noted Ms.
Coleman-Fire's increased fatigue affected her function and that she continued to have
cognitive problems, decreased coordination, and visual deficits. OT Yee noted Ms.
Coleman-Fire was scheduled for a neuropsychological evaluation.

       3. Ms. Coleman-Fire saw Dr. Uppal on March 2, 2015. Dr. Uppal noted Ms.
Coleman-Fire still did not feel 100% and was working :V.. time. She noted Ms. Coleman-
Fire wore out in the afternoon at work even though she was only working part time.

      Dr. Uppal's assessment included adjustment reaction and post concussion
syndrome.

        4. Ms. Coleman-Fire saw Dr. Chesnutt on March 3, 2015. Dr. Chesnutt noted Ms.
Coleman-Fire's SCAT score was 51. Moderate SCAT symptoms included headache,
neck pain, vision problems, hearing problems/ringing in ears; feeling dinged or dazed,
feeling slowed down, drowsiness, fatigue, more emotional than usual, irritable, difficulty
concentrating, difficulty remembering, sadness, nervous or anxious, trouble falling
asleep, and sensitivity to light. Mild SCAT symptoms included don't feel right, and
sensitivity to noise. Dr. Chesnutt noted Ms. Coleman-Fire continued to experience
headaches, possibly related to her neck or fatigue, and continued to have cognitive
difficulties related to attentiveness and efficiency. He reported Ms. Coleman-Fire felt
like she was operating at only 75% of her mental capacity, but was unable to get any
better.

       Dr. Chesnutt's assessment was a concussion that was slow to =lfiECEfVED
                                                                     "'~,;BENEFITS DEPTEXHIBIT 1
                                                                                      PART 1 of 2
                                                                       DEC   2 8 Page
                                                                                 2015 359 of 1248

                                                                                STN D 18-03985-000359
 Case 3:18-cv-00180-SB         Document 19-1        Filed 10/11/18


                                                                •
                                                                       Page 360 of 600

December23,2015 •
Re: Bethany Coleman-Fire
Page 16 of37


        5. Ms. Coleman-Fire saw Sara Walker, Ph.D., a psychologist, for a
neuropsychological evaluation on April 27, 2015. Dr. Walker noted Ms. Coleman-Fire
was referred for a neuropsychological evaluation to determine the nature and extent of
cognitive impairment following her head injury on February 19,2014.

       Dr. Walker reported Ms. Coleman-Fire noted cognitive problems upon her return
to work:

       "She returned to work 3 weeks after her injury and began noticing [the]
       functional impact of [her] cognitive problems. Her work requires a
       significant amount of reading and writing and she has difficulty in these
       areas now, especially with proofreading her work. She has returned to
       75% time (in this case, expected to bill for 75% of the typical
       expectations). That has still required her to work from 8am-6pm most
       days. She feels less efficient with her work, particularly around mid-
       afternoon."

       Dr. Walker addressed Ms. Coleman-Fire's activities of daily living:

       "The patient endorsed difficulty completing as many household chores
       and errands as she could before her injury. She misplaces items, becomes
       distracted when shopping, and forgets items even when she uses lists. She
       had trouble managing her medications; however, she currently uses a
       pillbox to compensate and only forgets to take her medications about once
       per week. Her ability to complete tasks is also affected by diminished
       energy."

       Dr. Walker summarized the findings and results of Ms. Coleman-Fire's testing,
noting her weakness in efficiently recalling information, her difficulty sustaining auditory
and visual attention, her difficulty shifting attention, and her difficulty efficiently
approaching a complex problem:

       "Verbal intellect, specifically was very superior and perhaps even an
       underestimate of he abilities in that domain ... Visual abstract reasoning,
       construction, and working memory were also consistently well above
       average. The same was true with verbal fluency. Learning and memory
       for both verbal and visual information was also quite strong.

       Although Ms. Coleman-Fire exhibited strong learning curves and
       excellent retention for what she learned, the efficiency with which she
       recalled something immediately after seeing or hearing it once tended to
       be within the average range. For her, this reflects and area of weakness. I
       question whether processing speed may be implicated in her difficulty
       quickly committing new information to memory. Simple speed of
       information processing was well within the average range, although that
       too is below expectations for her. When another layer of cognitive
                                                                                         EXHIBIT 1
                                                                                        PART 1 of 2
                                                                                   Page 360 of 1248

                                                                                  STN D 18-03985-000360
 Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18     Page 361 of 600

December 23, 2015 •
Re: Bethany Coleman-Fire
Page 17 of37
                                                              •
       complexity was added, her ability to sustain attention (auditory and visual)
       and shift attention was low-average. It is important to emphasize with
       these latter domains that her performance is in comparison to other with
       her age and educational background, i.e., a high-achieving comparison
       group. Nevertheless, falling within a low-average range in comparison to
       others with 19-20 years of education does reflect the changes/difficulties
       she has experienced. Even outside of a time constraint, efficiently
       approaching a complex situation or problem was difficult. She might
       struggle to grasp the nature of unfamiliar or complex tasks and further
       struggle to switch sets or 'shift gears' from there."

       Dr. Walker explained that Ms. Coleman-Fire's cognitive difficulties are seen in
people who have suffered a head injury and that her anxiety and depression are
understandable reactions to her situation:

       "Difficulties with executive functioning and speed of processing can be
       seen in people who have sustained head injury. Although it is somewhat
       atypical for such symptoms to persist as long as they have, her otherwise
       unremarkable medical history helps rule out other potential contributors.
       Her symptoms of anxiety and depression strike me as an understandable
       reaction to her cognitive and functional abilities at this time, but they
       remain excellent targets for aggressive intervention to reduce any risk of
       their exacerbating areas of cognitive inefficiency."

        Dr. Walker concluded her evaluation by stating she fully supported Ms. Coleman-
Fire reducing her workload to 60% for a period of time to allow her flexibility regarding
options for "scheduling, productivity, and quality of life".

       6. Ms. Coleman-Fire saw Dr. Chesnutt on May 26, 2015. Dr. Chesnutt noted Ms.
Coleman-Fire's SCAT score was 51 (unchanged from March 3, 2015 score). Severe
SCAT symptoms included don't feel right, fatigue, more emotional than usual, difficulty
concentrating, and nervous or anxious. Moderate SCAT symptoms included headache,
neck pain, feeling slowed down, feeling in a fog, irritable, difficulty remembering,
sadness, trouble falling asleep, sensitivity to light, and sensitivity to noise. Mild SCAT
symptoms included hearing problems/ringing in ears and feeling dinged or dazed. Dr.
Chesnutt commented that Ms. Coleman-Fire's neck pain was improving with physical
therapy and that her mental health was doing better as she was working with a therapist.

       On PE, Dr. Chesnutt observed improved balance, eyes with mild saccades, and
mild to moderate neck trigger points. Dr. Chesnutt stated in his assessment that Ms.
Coleman-Fire's concussion related problems were persisting.

        7. Ms. Coleman-Fire saw OT Yee on May 28, 2015. OT Yee noted Ms.
Coleman-Fire was experiencing extreme fatigue daily and feeling "out of body" when
extremely tired or stressed. She also reported Ms. Coleman-Fire was randomly reliving
her accident.
                                                                         RECEIVED
                                                                    SIC BENEFITS DEPT  EXHIBIT 1
                                                                                      PART 1 of 2
                                                                      DEC   2 8 2015
                                                                                 Page 361 of 1248


                                                                               STN D 18-03985-000361
Case 3:18-cv-00180-SB         Document 19-1      Filed 10/11/18     Page 362 of 600

December 23,2015 •
Re: Bethany Coleman-Fire
Page 18 of37
                                                              •
        OT Yee's assessment included extreme fatigue; visual issues involving
convergence, saccades, and pursuits; and psychological repercussions from the accident
that were impacting recovery. She also noted Ms. Coleman-Fire's increased fatigue
affected her function and that she continued to have cognitive problems, decreased
coordination, and visual deficits.

        8. Ms. Coleman-Fire saw Dr. Uppal on June 2, 2015, for follow up of her
medications. Dr. Uppal noted Ms. Coleman-Fire was being seen at OHSU for her post
concussion syndrome. She also noted Ms. Coleman-Fire continued to experience fatigue,
lacked energy, and had trouble concentrating, and that her depression scale score
indicated moderate depression.

      Dr. Uppal's assessment included adjustment reaction with anxious, depressed
mood and post concussion syndrome.

        9. Ms. Coleman-Fire saw OT Yee on June 12, 2015. OT Yee noted Ms.
Coleman-Fire was working less with improved focus, but that she was still not working at
her pre-injury pace and was experiencing extreme fatigue daily. She noted Ms. Coleman-
Fire's headache was currently 2/10.

        OT Yee's assessment again included extreme fatigue; visual issues involving
convergence, saccades, and pursuits; and psychological repercussions from the accident
that were impacting recovery. She also noted Ms. Coleman-Fire's increased fatigue
affected her function and that she continued to have cognitive problems, decreased
coordination, and visual deficits.

       10. Ms. Coleman-Fire saw Dr. Detmer Stone on June 18,2015. Dr. Detmer Stone
noted Ms. Coleman-Fire continued to experience daily headaches, but that the headaches
had decreased in severity. She noted fatigue seemed to be the main factor affecting the
headaches.

        Dr. Detmer Stone's assessment/impression noted a significant decrease in
saccadic function during testing compared to a year ago. Dr. Detmer Stone believed the
decrease in saccadic function might be contributing to Ms. Coleman-Fire's reading
difficulties regarding comprehension and speed.      She recommended eye movement
training to help improve Ms. Coleman-Fire's reading ability.

        Dr. Detmer Stone's diagnoses were: 1) post concussion syndrome, and 2)
deficiencies of saccadic eye movement (abnormal optokinetic response).

       11. Ms. Coleman-Fire saw OT Yee on June 25, 2015. OT Yee noted Ms.
Coleman-Fire recently saw Dr. Stone for an optical examination. The examination
revealed Ms. Coleman-Fire's reading skills had significantly decreased since last tested.
OT Yee reported Ms. Coleman-Fire continued to experience fatigue.

       OT Yee's assessment again included extreme fatigue; visual issues involving
convergence, saccades, and pursuits; and psychological repercussions from the accident
                                                                                      EXHIBIT 1
                                                                                     PART 1 of 2
                                                                                Page 362 of 1248

                                                                               STN D 18-03985-000362
 Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18     Page 363 of 600

December23,2015 •
Re: Bethany Coleman-Fire
Page 19 of37
                                                               •
that were impacting recovery. She also noted Ms. Coleman-Fire's increased fatigue
affected her function and that she continued to have cognitive problems, decreased
coordination, and visual deficits.

        12. Ms. Coleman-Fire saw Dr. Uppal on July 8, 2015. Dr. Uppal noted Ms.
Coleman-Fire continued to feel poorly. Dr. Uppal also noted Ms. Coleman-Fire's neuro-
optometric and neuropsych test results at OHSU's concussion center had worsened. She
added Ms. Coleman-Fire's post concussion symptoms were interfering with her work and
her ability to enjoy her work.

      Dr. Uppal's assessment included adjustment reaction with anxious, depressed
mood and chronic fatigue.

      13. Ms. Coleman-Fire saw OT Yee on July 10, 2015. OT Yee noted Ms.
Coleman-Fire was generally feeling better, but continued to experience fatigue and
headaches-her current headache was 3-4/10.

        OT Yee's assessment remained the same and again included extreme fatigue;
visual issues involving convergence, saccades, and pursuits; and psychological
repercussions from the accident that were impacting recovery. She also noted Ms.
Coleman-Fire's increased fatigue affected her function and that she continued to have
cognitive problems, decreased coordination, and visual deficits.

      14. Ms. Coleman-Fire saw OT Yee on July 30, 2015. OT Yee noted Ms.
Coleman-Fire had difficulty with disruptions and switching tasks at work. She noted Ms.
Coleman-Fire's headaches and fatigue continued and that her current headache was 1-
3/10.

        OT Yee's assessment remained the same and again included extreme fatigue;
visual issues involving convergence, saccades, and pursuits; and psychological
repercussions from the accident that were impacting recovery. She also noted Ms.
Coleman-Fire's increased fatigue affected her function and that she continued to have
cognitive problems, decreased coordination, and visual deficits.

       15. Ms. Coleman-Fire saw OT Yee on August 10, 2015. OT Yee noted Ms.
Coleman-Fire continued to experience headaches and fatigue-current headache was 2-
3/10. She reported Ms. Coleman-Fire had difficulty with logging time entries and
switching tasks.

        OT Yee's assessment remained the same and included extreme fatigue; visual
issues involving convergence, saccades, and pursuits; and psychological repercussions
from the accident that were impacting recovery. She also noted Ms. Coleman-Fire's
increased fatigue affected her function and that she continued to have cognitive problems,
decreased coordination, and visual deficits. OT Yee added that Ms. Coleman-Fire
experienced the most fatigue when facing disruptions and switching tasks.

                                                                                       EXHIBIT 1
                                                                                      PART 1 of 2
                                                                                 Page 363 of 1248


                                                                               STN D 18-03985-000363
 Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18     Page 364 of 600

December 23, 2015 •
Re: Bethany Coleman-Fire
Page 20 of37
                                                               •
        16. Ms. Coleman-Fire saw Dr. Chesnutt on August 25, 2015. Dr. Chesnutt noted
Ms. Coleman-Fire's SCAT score was 55 (previous two SCAT scores were 55). Severe
SCAT symptoms included neck pain, fatigue, more emotional than usual, and difficulty
concentrating. Moderate SCAT symptoms included headache, vision problems, hearing
problems/ringing in ears, don't feel right, feeling dinged or dazed, irritable, difficulty
remembering, sadness, nervous or anxious, trouble falling asleep, sensitivity to light, and
sensitivity to noise. Dr. Chesnutt also noted Dr. Stone's fmding that Ms. Coleman-Fire's
reading ability had worsened and her recall speed regarding written material was
significantly lower than expected. Dr. Chesnutt reported Ms. Coleman-Fire lacked
stamina; continued to experience headaches; and had a low energy level.

        Dr. Chesnutt noted in his assessment that Ms. Coleman-Fire continued to
experience persistent concussion symptoms, most notably attention deficits, fatigue, and
recall difficulty. He further noted Ms. Coleman-Fire's continuing reading deficits were
especially concerning, as the deficits had progressed since her initial injury.

       17. Ms. Coleman-Fire saw Dr. Detmer Stone on September I, 2015. Dr. Detmer
Stone noted Ms. Coleman-Fire was very fatigued by the end of the work day.

       Dr. Detmer Stone noted in her assessment that Ms. Coleman-Fire had significant
improvement in saccadic eye movement function compared to her last visit two months
ago. She commented that Ms. Coleman-Fire's functional visual skills were adequate, but
she was still very fatigued on most days.

        18. Ms. Coleman-Fire saw OT Yee on September 8, 2015. OT Yee noted Ms.
Coleman-Fire's vision problems had improved, but that she continued to experience
fatigue and headaches-her current headache was 4110.

       OT Yee's assessment noted Ms. Coleman-Fire's continuing fatigue and headaches
even with working fewer hours. She again noted Ms. Coleman-Fire's visual issues
involving convergence, saccades, and pursuits, especially with the left eye; her decreased
function due to fatigue; her continued cognitive problems; and her decreased
coordination.

       19. Ms. Coleman-Fire saw OT Yee on October 12, 2015. OT Yee noted Ms.
Coleman-Fire had difficulty remembering information at work and had continued fatigue,
neck and shoulder pain, and headaches-her current headache was 4110.

       OT Yee noted in her assessment that Ms. Coleman-Fire's memory difficulties and
work stress disrupted her sleep. She again noted Ms. Coleman-Fire's visual issues
involving convergence, saccades, and pursuits, especially with the left eye (more
pronounced if visual or audio distractions occur); her decreased function due to fatigue;
her continued cognitive problems; and her decreased coordination.

       20. Ms. Coleman-Fire saw Dr. Chesnutt on December II, 2015. Dr. Chesnutt
documented Ms. Coleman-Fire's current status: I) able to work 2.5-3 hours/day before
experiencing fatigue and a precipitous drop in energy; 2) if continu"l!!EISE~EEJ< when
                                                                SIC BENEFITS DEPT      EXHIBIT 1
                                                                                      PART 1 of 2
                                                                               Page 364 of 1248
                                                                   DEC 2 B 201!1

                                                                                STN D 18-03985-000364
 Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18     Page 365 of 600

December 23, 2015 •
Re: Bethany Coleman-Fire
Page 21 of37
                                                               •
fatigued, develops a disabling headache; 3) continues to feel very fatigued at work; 4) has
headaches 3 days/week and disabling headaches twice a month; 5) has short term
memory issues; 6) continues to have light sensitivity; 7) has only had marginal
improvement in symptoms since accident; 8) exercise workout in the morning results in
significant headache later in the day; and 9) not sleeping well. Dr. Chesnutt reported Ms.
Coleman-Fire's three most distressing symptoms were fatigue, headaches, and difficulty
sleeping.

       On PE, Dr. Chesnutt observed asymmetrical eye tracking with lag present; jittery
eye movements; abnormal tandem balance with eyes closed; and abnormal balance
standing on one foot with eyes closed.

        He noted Ms. Coleman-Fire's SCAT score was 58 (previous 3 SCAT scores were
51, 51, and 55). Severe SCAT symptoms included fatigue and sensitivity to light.
Moderate SCAT symptoms included headache, pressure in head, neck pain, vision
problems, hearing problems/ringing in ears, don't feel right, feeling dinged or dazed,
feeling slowed down, drowsiness, more emotional than usual, irritable, difficulty
concentrating, difficulty remembering, sadness, nervous or anxious, trouble falling
asleep, and sensitivity to noise. One SCAT symptom was mild-feeling in a fog.

        Dr. Chesnutt's assessment was post concussive syndrome. He noted Ms.
Coleman-Fire's symptoms had persisted one year and nine months after her accident; that
she was not tolerating full time work well; and that she was not performing at her usual
state of efficiency and volume. He recommended Ms. Coleman-Fire consider taking a
medical leave of absence to allow for recovery as she was unable to adequately perform
her job. Dr. Chesnutt concluded Ms. Coleman-Fire was likely to have a persistent
disability.

 III. THE DEFINITION OF DISABILITY BY MS. COLEMAN-FIRE'S POLICY.

       A. The Policy's "Own Occupation" Definition of Disability.

       Ms. Coleman-Fire's Policy defines "Own Occupation" disability as follows:

       "During the Benefit waiting Period and the Own Occupation Period you
       are required to be Disabled only from your Own Occupation.

       You are disabled from your Own Occupation if, as a result of Physical
       Disease, Injury, Pregnancy or Mental Disorder, you are unable to perform
       with reasonable continuity the Material Duties of your Own Occupation."

       The Policy defines "Own Occupation" as follows:

       "Own Occupation means any employment, business, trade, profession,
       calling or vocation that involves Material Duties of the same general
       character as the occupation you are regularly performing for your
       Employer when Disability begins. In determining your Own Occupation,
                                                                                        EXHIBIT 1
                                                                                       PART 1 of 2
                                                                                  Page 365 of 1248

                                                                                 STN D 18-03985-000365
 Case 3:18-cv-00180-SB        Document 19-1        Filed 10/11/18   Page 366 of 600

December 23, 2015 •
Re: Bethany Coleman-Fire
Page 22 of37
                                                              •
       we are not limited to looking at the way you perform your job for your
       Employer, but we may also look at the way the occupation is generally
       performed in the national economy. If your Own Occupation involves the
       rendering of Professional services and you are required to have a
       professional or occupational license in order to work, your Own
       Occupation is as broad as the scope of your license."

       The Policy defines "Material Duties as follows:

       "Material Duties means the essential tasks, function and operations, and
       the skills, abilities, knowledge, training, and experience, generally
       required by employers from those engaged in a particular occupation that
       cannot be reasonably modified or omitted."

       B. The Policy's Definition of"Partial Disability".

       The Policy defines "Partial Disability" as follows:

       "During the Benefit Waiting Period and the Own Occupation Period, you
       are Partially Disabled when you work in your Own Occupation but, as a
       result of Physical Disease, Injury, Pregnancy or Mental Disorder, you are
       unable to earn 80% or more of your Indexed Predisability Earnings, in that
       occupation."

      C. The Policy's "Any Occupation" Definition of Disability Does Not Apply to
Ms. Coleman-Fire.

       Ms. Coleman-Fire is a Class 2 employee as defined by the Policy:

       "Class 2: Eligible associate or of counsel attorneys working in the United
       States and expected to work at least 60% of I ,800 billable hours per
       year ... "

        The Policy's "Schedule of Insurance" states the "Own Occupation Period" begins
at the end of the Benefit Waiting Period and runs to the end of the Maximum
Benefit Period. The Policy further states the "Any Occupation Period" does not apply to
Class 2 employees.

    IV. STANDARD APPROVED MS. COLEMAN-FIRE'S CLAIM FOR LTD
                          BENEFITS.

       A. Ms. Coleman-Fire Applied for LTD Benefits.

       Ms. Coleman-Fire submitted her LTD claim through her employer on December
23, 2014. Ms. Coleman-Fire indicated her duties at work as an associate attorney
included reviewing documents, writing legal papers, analyzing clieREOI!I\tWDs, and
performing computer and book research. She noted her last full day ~~~§~!T~~i!"ry
                                                                                      EXHIBIT 1
                                                                     DEC 2 8 2015    PART 1 of 2
                                                                                Page 366 of 1248

                                                                               STN D 18-03985-000366
 Case 3:18-cv-00180-SB        Document 19-1        Filed 10/11/18    Page 367 of 600

December 23, 2015 •
Re: Bethany Coleman-Fire
Page 23 of37
                                                                •
18, 2014; her date of disability was February 19, 2014; and her return to part time work
(50% billed time or 900 billed hours/year) was August 4, 2014.

        Ms. Coleman Fire noted her illnesses included whiplash, concussion, and post
concussion syndrome.       She noted her symptoms included headaches, fatigue,
sleeplessness, and neck and back pain.

       B. Standard Approved Ms. Coleman-Fire's LTD Claim.

       By letter dated July 1, 2015, Standard informed Ms. Coleman-Fire it had
concluded she met the Policy's definition of disability as of February 19, 2014 and had
approved her LTD claim, with benefits payable as of May 20, 2014 (following the
Benefit Waiting Period of 90 days). Standard noted medical documentation supported
Ms. Coleman-Fire's disability through December 12, 2014. Standard further noted Ms.
Coleman-Fire returned to work part-time on August 4, 2014.

    V. STANDARD ERRONEOUSLY TERMINATED MS. COLEMAN-FIRE'S
                    CLAIM FOR LTD BENEFITS.

       A. Standard Notified Ms. Coleman-Fire Her LTD Benefits Were Terminated.

         In the same July I, 2015 letter informing Ms. Coleman-Fire that her LTD claim
had been approved with benefits payable beginning May 20, 2014, Standard informed
Ms. Coleman-Fire it did not have "satisfactory written Proof Of Loss" to support her
continued disability beyond December 12, 2014. Standard noted it had closed her claim
and terminated her LTD benefits effective December 13, 2014. Standard relied on the
file review by its physician consultant in reaching its termination decision.

       B. The Review by Standard's Consultant Was Flawed.

       Dr. Deborah Syna, a neurologist, conducted a file review for Standard on June 17,
2015. Dr. Syna made two assertions in her review: 1) she asserted she reviewed all the
medical records in Ms. Coleman-Fire's file; and 2) she asserted Ms. Coleman-Fire had
reached medical stability by December, 2014.

       Dr. Syna's opinion that Ms. Coleman-Fire had reached medical stability by
December, 2014, was based solely upon Dr. Uppal's December 12, 2014 chart record.
Dr. Syna noted in her Review that Dr. Uppal reported Ms. Coleman-Fire was "stable"
and "closer to baseline", but Dr. Syna failed to note that those terms only referred to Ms.
Coleman-Fire's mood-they did not refer to her post concussion syndrome symptoms.

         Dr. Uppal stated in her October 14, 2014 chart record that Ms. Coleman-Fire
was to continue Wellbutrin and follow up with her in 2 months-2 months later, on
December 12, 2014, Dr. Uppal noted Ms. Coleman-Fire was being seen for follow up of
her medications and that she was "stable on current medication". Dr. Uppal made no
reference to Ms. Coleman-Fire being medically stable regarding her post concussion
syndrome symptoms.
                                                                                        EXHIBIT 1
                                                                                       PART 1 of 2
                                                                                  Page 367 of 1248


                                                                                STN D 18-03985-000367
 Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18    Page 368 of 600

December23,2015 •
Re: Bethany Coleman-Fire
Page 24 of37
                                                               •
       Dr. Syna noted Dr. Chesnutt's September 9, 2014 chart record reporting Ms.
Coleman-Fire's failed attempt to resume working 2 weeks prior because of worsening
symptoms and the diagnosis of post concussion headache. However, Dr. Syna failed to
note Ms. Coleman-Fire's SCAT score had increased from 71 on April 3, 2014 to 84 on
September 9, 2014-a clear indication that her post concussion symptoms were not
improving.

         Dr. Syna noted Dr. Chesnutt's December 5, 2014 chart record reporting Ms.
Coleman-Fire's soreness, fatigue, and improved headaches and the diagnosis of a slowly
resolving concussion. Dr. Syna did not note Ms. Coleman-Fire's SCAT score had
dropped to 13 (which represented a temporary improvement of her symptoms and
illustrated the waxing and waning of post concussion symptoms) and ignored her vision
problems, difficulty with concentration and memory, and sensitivity to light and noise.

         Dr. Syna also ignored Dr. Uppal's December 30, 2014 APS that listed Ms.
Coleman-Fire's symptoms of memory and attention deficits, muscle spasm and pain, and
fatigue; that noted her primary diagnosis of concussion; and that stated Ms. Coleman-
Fire's limitations would impair her another three months and possibly longer.

        Dr. Syna noted Dr. Chesnutt's March 3, 2015 chart record reporting Ms.
Coleman-Fire's headache and neck pain and the diagnosis of a slowly resolving
concussion. However, Dr. Syna failed to note Ms. Coleman-Fire's SCAT score had
increased to 51, indicating a worsening of her post concussion symptoms, and failed to
note her fatigue. Dr. Syna also ignored Ms. Coleman-Fire's belief that she was only
functioning mentally at 75% and was unable to "get better".

        Dr. Syna's misinterpretation of Ms. Coleman-Fire's medical records regarding
"medical stability" and her failure to note the continuing documentation of Ms. Coleman-
Fire's post concussion syndrome symptoms caused her Review to be flawed.

        Furthermore, Dr. Syna never opined that Ms. Coleman-Fire was no longer
disabled-she simply opined Ms. Coleman-Fire "had reached medical stability by
December 2014" and qualified that statement by noting two of Ms. Coleman-Fire's
treating doctors believed she had a cognitive processing problem. Yet, Standard relied on
Dr. Syna's Review to terminate Ms. Coleman-Fire's LTD claim, as noted below.

      C. Standard's Reliance on Dr. Syna's Flawed Review Resulted in Its
Erroneous Termination of Ms. Coleman-Fire's LTD Benefits.

       Standard relied on Dr. Syna's flawed Review in reaching its decision to terminate
Ms. Coleman-Fire's LTD benefits. In its July 1, 2015 letter terminating Ms. Coleman-
Fire's LTD benefits, Standard noted its physician consultant "concluded that the
documentation supports that you were stable and closer back to baseline by December
2014".    Standard asserted that without a copy of Ms. Coleman-Fire's "recent
neuropsychological evaluation supporting ongoing cognitive impairment, or medical
records documenting that your depression and anxiety persisted beyond December 12,
                                                                                      EXHIBIT 1
                                                                                     PART 1 of 2
                                                                                Page 368 of 1248


                                                                              STN D 18-03985-000368
 Case 3:18-cv-00180-SB       Document 19-1      Filed 10/11/18    Page 369 of 600

December23,2015 •
Re: Bethany Coleman-Fire
Page 25 of37
                                                             •
2014", it did not have "satisfactory written Proof of Loss" to support her disability
following her "December 12, 2014 medical appointment with Dr. Uppal, at which point
you were documented to be stable and closer to baseline".

        However, Standard ignored Dr. Uppal's March 2, 2015 chart record documenting
Ms. Coleman-Fire was only working % time and still did not feel 100%. Dr. Uppal
further documented that Ms. Coleman-Fire wore out in the afternoon at work, even
though she was only working part time. Standard also ignored Dr. Chesnutt's March 3,
2015 chart record documenting Ms. Coleman-Fire continued to experience headaches and
continued to have cognitive difficulties relating to attentiveness and efficiency. Dr.
Chesnutt noted Ms. Coleman-Fire felt like she was only operating at 75% of her mental
capacity, but was unable to improve. He also noted Ms. Coleman-Fire's SCAT score had
increased to 51, indicating a worsening of her post concussion syndrome symptoms.
Standard likewise failed to consider Ms. Coleman-Fire's May 26, 2015 SCAT score,
which remained at 51, indicating that her post concussion syndrome symptoms were
continuing.

       Dr. Uppal's and Dr. Chesnutt's March, 2015 chart records and Dr. Chesnutt's
May, 2015 chart record provided clear written evidence that Ms. Coleman-Fire's post
concussion syndrome symptoms continued, were not stable, and were not improving. Dr.
Chesnutt's assessment of a concussion that was slow to resolve provided further written
evidence of Ms. Coleman-Fire's ongoing disability resulting from her post concussion
syndrome.

        Additionally, in its July 1, 2015 termination letter, Standard acknowledged Dr.
Uppal's December 30, 2014 APS stating Ms. Coleman-Fire's primary diagnosis was a
concussion; stating Ms. Coleman-Fire was still limited by her impairments, which
included muscle spasm and pain, memory and concentration deficits, and fatigue; and
stating Ms. Coleman-Fire's limitations would impair her another three months, if not
longer. Yet, Standard ignored this written evidence (that it requested) of Ms. Coleman-
Fire's disability and asserted it did not have "satisfactory written Proof of Loss" to
support her continued disability.

       D. Standard Ignored Ms. Coleman-Fire's Visual Deficiencies.

        Dr. Detmer Stone's June 18,2015 chart record noted Ms. Coleman-Fire continued
to experience daily headaches and fatigue. Dr. Detmer Stone's testing revealed a
significant decrease in Ms. Coleman-Fire's saccadic function, which she believed might
be contributing to Ms. Coleman-Fire's reading difficulties regarding comprehension and
speed. Dr. Detmer Stone's diagnoses were post concussion syndrome (post traumatic
brain syndrome) and saccadic eye movement deficiencies.

       Standard ignored this additional written evidence documenting Ms. Coleman-
Fire's visual deficiencies and her continuing disability from her post concussion
syndrome.

                                                                   RECEIVED
                                                              SIC BENEFITS DEPT      EXHIBIT 1
                                                                                    PART 1 of 2
                                                                 DEC   2 8 2015Page 369 of 1248

                                                                             STN D 18-03985-000369
 Case 3:18-cv-00180-SB          Document 19-1       Filed 10/11/18     Page 370 of 600

December 23,2015 •
Re: Bethany Coleman-Fire
Page 26 of37
                                                                  •
        In sum, Standard terminated Ms. Coleman-Fire's LTD benefits asserting it did not
have "satisfactory written Proof of Loss" to support her continuing disability beyond
December 12, 2014. Standard relied on the Review by Dr. Syna, its consultant, in
arriving at its termination decision. However, as noted above, Dr. Syna's Review was
flawed as she misinterpreted Dr. Uppal's December 12, 2014 chart record and ignored
the continuing documentation of Ms. Coleman-Fire's post concussion syndrome
symptoms. Moreover, Dr. Syna never opined that Ms. Coleman-Fire was no longer
disabled. As Standard relied upon Dr. Syna's flawed Review in its evaluation of Ms.
Coleman-Fire's claim, its termination decision was erroneous. Standard also erred in
ignoring Ms. Coleman-Fire's continuing post concussion syndrome symptoms
documented in the December 30, 2014 APS from Dr. Uppal (that Standard requested);
the March, 2015 chart records from Dr. Uppal and Dr. Chesnutt; and the June, 2015 chart
record by Dr. Detmer Stone. These records provided "satisfactory written Proof of Loss"
of Ms. Coleman-Fire's disability resulting from her post concussion syndrome beyond
December 12, 2014.

        VI. MEDICAL LITERATURE SUPPORTS MS. COLEMAN-FIRE'S
                            DISABILITY.

       A. The Articles on Traumatic Brain Injury Support Ms. Coleman-Fire's
Disability.

        1. The article entitled "Traumatic Brain Injury: Hope Through Research" notes
that there are two broad types of head injuries: penetrating and non-penetrating. A non-
penetrating traumatic brain injury ("TBI") is caused by an "external force that produces
movement of the brain within the skull".

       The article defines concussion as:

       "a type of mild TBI that may be considered a temporary injury to the brain
       but could take minutes to several months to heal. Concussion can be
       caused by a number of things including a bump, blow, or jolt to the head,
       sports injury or fall, motor vehicle accident, weapons blast, or a rapid
       acceleration or deceleration of the brain within the skull".

        The article notes the effects of a TBI "can range from severe and permanent
disability to more subtle functional and cognitive difficulties that often go undetected
during initial evaluation". Common symptoms include: 1) mild to profound confusion or
disorientation; 2) problems remembering, concentrating, or making decisions; 3)
headache; 4) light headedness, dizziness, vertigo, or loss of balance or coordination; 5)
sensory problems, such as blurred vision, seeing stars, ringing in the ears, bad taste in the
mouth; 6) sensitivity to light or sound; 7) mood changes or swings, agitation,
combativeness, or other unusual behavior; 8) feelings of depression or anxiety; 9) fatigue
or drowsiness, a lack of energy or motivation; and 10) changes in sleep patterns,
difficulty falling or staying asleep.


                                                                                          EXHIBIT 1
                                                                                         PART 1 of 2
                                                                                    Page 370 of 1248


                                                                                  STN D 18-03985-000370
 Case 3:18-cv-00180-SB          Document 19-1        Filed 10/11/18     Page 371 of 600

December 23,2015 •
Re: Bethany Coleman-Fire
Page 27 of37
                                                                  •
         The article further notes that in "the days and weeks after a concussion, a minority
of individuals may develop post-concussion syndrome". The symptoms of post
concussion syndrome include "headache, fatigue, cognitive impairment, depression,
irritability, dizziness and balance trouble, and apathy".

       Ms. Coleman-Fire's symptoms mirror the post concussion syndrome symptoms
noted in the article. During the past 15 months, she has continued to experience
headaches, fatigue, cognitive impairment, vision problems, and sensitivity to light and
noise:

       • September 9, 2014-Dr. Chesnutt noted Ms. Coleman-Fire continued to
experience daily headaches, fatigue, and cognitive dysfunction;

       • September 16, 2014-Dr. Uppal noted Ms. Coleman-Fire continued to
experience daily headaches;

       • December 5, 2014-Dr. Chesnutt noted Ms. Coleman-Fire continued to
experience headaches, vision problems, fatigue, difficulty with concentration and
memory, and sensitivity to light and noise;

       • March 3, 2015-Dr. Chesnutt noted Ms. Coleman-Fire continued to experience
headaches, fatigue, and cognitive difficulties related to attentiveness and efficiency; and

        • June 18, 2015-Dr. Detmer Stone noted Ms. Coleman-Fire experienced a
significant decrease in saccadic function that might be contributing to her reading
difficulties regarding comprehension and speed.

        2. The article entitled "Heads Up Facts for Physicians About Mild Traumatic
Brain Injury (MTBI)" notes that the term "mild traumatic brain injury (MTBI) is used
interchangeably with the term concussion"; is caused by " a blow or jolt to the head that
disrupts the function of the brain"; and is "typically associated with normal structural
neuroimaging findings". The article further notes MTBI results in "physical, cognitive,
emotional and/or sleep-related symptoms" that may last "several minutes to days, weeks,
months, or even longer in some cases".

       The article reports the signs and symptoms of MTBI usually fall within physical,
cognitive, emotional, and sleep categories. Physical signs and symptoms may include:
1) headache, 2) nausea, 3) vomiting, 4) balance problems, 5) dizziness, 6) visual
problems, 7) fatigue, 8) sensitivity to light, 9) sensitivity to noise, 10) numbness/tingling,
and 11) dazed or stunned. Cognitive signs and symptoms may include: 1) feeling
mentally "foggy", 2) feeling slowed down, 3) difficulty concentrating, 4) difficulty
remembering, 5) forgetful of recent information or conversations, 6) confused about
recent events, 7) answers questions slowly, and 8) repeats questions. Emotional signs
and symptoms may include: 1) irritability, 2) sadness, 3) more emotional, and 4)
nervousness. Sleep signs and symptoms may include: 1) drowsiness, 2) sleeping less
than usual, 3) sleeping more than usual, and 4) trouble falling asleep.
                                                                               RECEIVED
                                                                          SIC BENEFITS DEPT EXHIBIT 1
                                                                                         PART 1 of 2
                                                                            DEC 2 8Page
                                                                                    2015 371 of 1248


                                                                                   STND 18-03985-000371
 Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18     Page 372 of 600

December23,2015 •
Re: Bethany Coleman-Fire
Page 28 of37
                                                               •
       The article also reports patients returning to work may need the following
supports until full recovery is achieved: 1) shortened work day, 2) allow for breaks when
symptoms increase, and 3) reduced task assignments and responsibilities.

        Ms. Coleman-Fire's post concussion course has included symptoms and signs
from all four categories listed above-at one time or another, she has experienced
headaches, nausea, dizziness, visual problems, fatigue, and sensitivity to light and sound
in the physical category; feeling slowed down, difficulty remembering, and forgetful of
recent information in the cognitive category; irritability in the emotional category; and
drowsiness, trouble falling asleep, use of sleep medication, and sleeping more than usual
in the sleep category. Many of her signs and symptoms persist including headache,
fatigue, visual problems, and sleep problems. She also is only working part-time.

       B. The Article on Postconcussive Syndrome Supports Ms. Coleman-Fire's
Disability.

       The article entitled "Postconcussive Syndrome" notes there is no universally
accepted definition of postconcussive syndrome, but that most of the medical literature
"defines the syndrome as the development of at least 3 of the following symptoms:
headache, dizziness, fatigue, irritability, impaired memory and concentration, insomnia,
and lowered tolerance for noise and light". The article also notes that imaging studies
have revealed "the presence of organic brain injury in patients with persistent
postconcussive syndrome at greater than 1 year after injury" and that neuropsychological
assessments "have pointed toward an organic basis for some of the symptoms of
postconcussive syndrome", such as "cognitive deficits in memory, attention, and
learning" and "impaired eye movements".

        The article reports postconcussive syndrome findings include: 1) headache (the
most common symptom of postconcussive syndrome); 2) cranial nerve symptoms and
signs-dizziness (the second most common symptom), vertigo, nausea, tinnitus, blurry
vision, hearing Joss, diplopia, diminished sense of taste and smell, light and noise
sensitivity; 3) psychological and neurovegetative problems-anxiety, irritability,
depression, sleep disturbance, change in appetite, decreased libido, fatigue, personality
change; and 4) cognitive impairment-memory impairment, diminished concentration
and attention, delayed information processing and reaction time. The article also reports
that "recent studies suggest that postconcussive syndrome is more likely to develop in
patients presenting with nausea, headache, and dizziness".

      The article concludes by noting "most patients recover fully in Jess than 3
months", but that approximately "15% of patients complain of problems more than 12
months after injury" and that this group "is likely to experience persistent and intrusive
symptoms that may be refractory to treatment and impose a lifelong disability".

       Ms. Coleman-Fire's medical course mirrors the article's defmition of
postconcussive syndrome-she developed headaches and intolerance to noise and light,
experienced dizziness and fatigue, and suffered from impaired memory and
concentration. Also, Ms. Coleman-Fire's presenting symptoms included nausea,
                                                                                       EXHIBIT 1
                                                                                      PART 1 of 2
                                                                                 Page 372 of 1248


                                                                                STN D 18-03985-000372
 Case 3:18-cv-00180-SB       Document 19-1       Filed 10/11/18     Page 373 of 600

December23,2015 •
Re: Bethany Coleman-Fire
Page 29 of37
                                                              •
headache, and dizziness, which correlate with the studies referenced by the article
indicating postconcussive syndrome is more likely to develop in patients with those
initial symptoms. The fact that Ms. Coleman-Fire continues to be disabled by her
postconcussive syndrome does not make her an outlier, as the article notes that 15% of
postconcussive syndrome patients have persistent problems more than 12 months after
injury and may have a lifelong disability.

   VII. MS. COLEMAN-FIRE'S PHYSICIANS SUPPORT HER DISABILITY.

       A. Dr. Walker's Letter Supports Ms. Coleman-Fire's Disability.

       Dr. Walker indicated in her May 19, 2015 letter that Ms. Coleman-Fire's
neuropsychological evaluation revealed several remarkable cognitive abilities:

      "Results of our evaluation (4/27/15) indicated a number of remarkable
      cognitive abilities. Verbal intellect, specifically, was very superior and
      perhaps even an underestimate of her abilities in that domain. Visual
      abstract reasoning, construction, and working memory were also
      consistently well above average. The same was true with verbal fluency.
      Learning and memory for both verbal and visual information was also
      quite strong."

      However, Dr. Walker noted several areas of cognitive weakness:

      "Although Ms. Coleman-Fire exhibited strong learning curves and
      excellent retention for what she learned, the efficiency with which she
      recalled something immediately after seeing or hearing it once tended to
      be within the average range. For her, this reflects an area of weakness. I
      question whether processing speed may be implicated in her difficulty
      quickly committing new information to memory. Simple speed of
      information processing was well within the average range, although that
      too is below expectations for her. When another layer of cognitive
      complexity was added, her ability to sustain attention (auditory and visual)
      and shift attention was low-average. Even outside of a time constraint,
      efficiently approaching a complex situation or problem was difficult. She
      might struggle to grasp the nature of unfamiliar or complex tasks and
      further struggle to switch sets or 'shift gears' from there."

       Dr. Walker reported Ms. Coleman-Fire's executive functioning and processing
speed difficulties are common in people with head injuries:

      "Difficulties with executive functioning and speed of processing can be
      seen in people who have sustained head injury. Although it is somewhat
      atypical for such symptoms to persist as long as they have, her otherwise
      unremarkable medical history helps rule out other potential contributors."

                                                                                      EXHIBIT 1
                                                                                     PART 1 of 2
                                                                                Page 373 of 1248


                                                                               STN D 18-03985-000373
 Case 3:18-cv-00180-SB         Document 19-1       Filed 10/11/18     Page 374 of 600

December23,2015 •
Re: Bethany Coleman-Fire
Page30of37
                                                                •
        Dr. Walker concluded her letter by recommending Ms. Coleman-Fire reduce her
work to 50-60% of a full schedule to allow time to recover from her head injury and to
participate in recommended therapies.

       B. Dr. Chesnutt's Letter Supports Ms. Coleman-Fire's Disability.

        Dr. Chesnutt stated in his December 10, 2015 letter that Ms. Coleman-Fire was
diagnosed with post concussion syndrome after being struck by a car in September, 2014.
Dr. Chesnutt noted that Ms. Coleman-Fire's post concussion syndrome symptoms had
continued since her accident; that her symptoms included headaches, neck pain,
sensitivity to light and noise, fatigue, and cognitive issues; and that her symptoms were
partially disabling:

       "At present, Ms. Coleman-Fire continues to be partially disabled by her
       post concussion syndrome. She has returned to work as an attorney on a
       part time basis, but still experiences daily headaches, neck pain, and
       sensitivity to light and noise and struggles with fatigue and cognitive
       issues."

         Dr. Chesnutt stated that Ms. Coleman-Fire's post concussion syndrome symptoms
limit her functional ability; that their prolonged persistence lessens the possibility they
will fully resolve; and that Ms. Coleman-Fire may remain partially disabled indefinitely:

       "These symptoms combine to limit her ability to function as an attorney.
       The longer her symptoms persist, the less likely a full resolution of her
       post concussion syndrome will occur. It is quite possible that she will
       remain partially disabled indefinitely."

       VIII. LETTERS FROM MS. COLEMAN-FIRE'S FAMILY AND HER
                 SECRETARY SUPPORT HER DISABILITY.

       A. Letters from Ms. Coleman-Fire's Family Support Her Disability.

         1. Letter from Michal Fire, Ms. Coleman-Fire's sister-in-law-Ms. Fire noted it
has been "painful to see the changes in Bethany since her accident over a year ago". She
noted how Ms. Coleman-Fire's intellectual abilities and high level energy had declined as
a result of her accident:

        "Since her accident I have seen how Bethany struggles to read for even an
       hour or two at a time, reporting considerable fatigue when she does, and
       sometimes complaining of headaches."

       Ms. Fire stated the accident significantly limited Ms. Coleman-Fire's capacities
and that it was "truly heartbreaking to see the effort Bethany exerts to do what used to be
so easy for her and the toll that it clearly takes on her body and mind".

                                                                             stcl         EXHIBIT 1
                                                                               I)        PART 1 of 2
                                                                                    Page 374 of 1248

                                                                                 STN D 18-03985-000374
               •
Case 3:18-cv-00180-SB   Document 19-1   Filed 10/11/18


                                                  •
                                                         Page 375 of 600




                                                                         EXHIBIT 1
                                                                        PART 1 of 2
                                                                   Page 375 of 1248

                                                                  STN D 18-03985-000375
 Case 3:18-cv-00180-SB         Document 19-1       Filed 10/11/18    Page 376 of 600

December 23, 2015 •
Re: Bethany Coleman-Fire
Page31of37
                                                               •
       2. Letter from Paulette Fire, Ms. Coleman-Fire's mother-in-law-Ms. Fire noted
Ms. Coleman-Fire's "incredible energy, her ability to focus on tasks and get things done,
and her great love of reading". However, after the accident, Ms. Fire noted a profound
change in Ms. Coleman-Fire:

       "After the terrible accident, I have witnessed a profound change in
       Bethany. For the first few months after the accident, Bethany was unable
       to tolerate even the most minimal stimulation. She had great difficulty
       with noise and light. If we went out to public places, she quite frequently
       felt sick and had to leave. Although this has improved, I know she still
       has headaches and often does not feel well."

        Ms. Fire concluded her letter by stating Ms. Coleman-Fire tries to do her best, but
that she lost a lot as a result of the accident.

       3. Letter from Leora Coleman-Fire, Ms. Coleman-Fire's wife--Leora Coleman-
Fire noted the accident "completely changed" Ms. Coleman-Fire's "life trajectory-both
in terms of her personal and professional capabilities-likely forever".

       She outlined Ms. Coleman-Fire's intellectual and scholastic achievements, her
wide range of school and job related activities, and her many personal interests before the
accident. She then noted how the accident changed "everything":

       "Nearly everything changed after she was hit by the car. It is with deep
       sadness that I admit that while she had some improvement in the year or
       so after the accident, she is still no longer capable of accomplishing most
       of what I have described above and I have seen no real improvement in the
       last several months."

       She noted how Ms. Coleman-Fire now struggles in her daily life:

       "Even now, nearly two years since the accident, I see how she continues to
       struggle. I now watch a person who exerts extraordinary effort and still
       does not accomplish the things she could do before with such ease and
       success. Since the accident, Bethany needs a very particular environment
       to just make it through the day with only a mild to moderate headache,
       without feeling sick, or being completely exhausted.

       She also noted how Ms. Coleman-Fire struggles to process information:

       "I also see Bethany struggle to process information, to keep up with the
       regular pace of conversation, focus, and to remember/recall things. She
       struggles at times to track our conversations, forgetting her train of
       thought midway through a sentence or everything I said if my comment
       contained more than one question or idea. She tends to speak and process
       information more slowly than she did before, especially if we're talking
       about something more tasking such as scheduling. When we talk, she just
                                                                                        EXHIBIT 1
                                                                                       PART 1 of 2
                                                                                  Page 376 of 1248

                                                                                 STN D 18-03985-000376
 Case 3:18-cv-00180-SB         Document 19-1      Filed 10/11/18    Page 377 of 600

December23,2015 •
Re: Bethany Coleman-Fire
Page 32 of37
                                                              •
        can't seem to hold the information I've given her in her head and
        sometimes needs to hear it multiple times to grasp what I'm saying or
        asking."

        She reported reading is a challenge for Ms. Coleman-Fire:

        "Reading has also become a challenge. She no longer reads for pleasure.
        I have tried to help her at times with her occupational therapy exercises
        and seen how her reading and comprehension is shockingly slower than it
        was before."

        She also reported Ms. Coleman-Fire's memory has declined since the accident:

        "While she's recently started to cook more, for a long time I'd watch her
        go back to the cookbook over and over again because she would forget
        which task she was on or how much flour to scoop out. Since the accident
        I have seen her miss more appointments than she ever did before-no
        matter how important or how much she wants and tries to remember the
        deadline or meeting. She's missed medical appointments, deadlines,
        lunches, meetings, etc., even with the addition of phone apps and
        calendars specifically to help her better manage her calendar since the
        accident."

        Lastly, she remarked on how the accident changed Ms. Coleman-Fire's ability to
work:

        "Her ability to work and succeed at her job has completely changed. She
        seems to put in more effort than she ever did before, yet she falls
        significantly short of her prior abilities. For example, she used to be able
        to work for hours and hours when she had an important assignment to get
        done. Now, even with a pending deadline and the expectation and
        pressure from supervising attorneys or clients that she will get the work
        done well and on time, she can't put in a full day or stay up late to get the
        task done ... She seems to only have so many hours each day that she can
        be awake, that she can read, write, and think. Once she has put those
        hours in, she's completely wiped. And the more complex the reading or
        the larger the amount of information or documents that she needs to take
        in or review, the fewer hours she seems to be able to put in and an
        incapacitating headache is usually a guarantee by early afternoon. What's
        particularly hard to watch is that she's putting in all of her effort to do
        only a fraction of what she accomplished before. Her billable hours are a
        fraction of what she used to be able to work, but she appears to be exerting
        extraordinary effort and organizing her entire life around trying to meet
        the expectations of her job. Even with a reduced billable hour goal, which
        will be even further reduced starting January I, 2016, she hasn't been able
        to meet the expectations of her job and it is unclear to me whether she will
        ever be able to do so even with further reductions."              SIC RECEIVEO
                                                                               8 ENEFITS DEPTEXHIBIT 1
                                                                                             PART 1 of 2
                                                                             DEC 2Page8 2015 377 of 1248

                                                                               STN D 18-03985-000377
 Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18    Page 378 of 600

December 23, 2015 •
Re: Bethany Coleman-Fire
Page 33 of37


       B. The Letter from Ms. Coleman-Fire's Secretary at DWT Supports Her
Disability.

       1. Letter from Susan England, Ms. Coleman-Fire's secretary at DWT-Ms.
England wrote Ms. Coleman-Fire lacks the concentration and stamina she had prior to her
accident and suffers from constant headaches:

       "Since the time of her accident, I have noticed that Bethany does not have
       the same concentration or stamina that she had prior to being injured. She
       suffers from headaches constantly and often looks very tired."

        Ms. England noted Ms. Coleman-Fire needed to work in a dark office as she
could not work with the overhead lights on and also needed to work with her office door
closed "to eliminate any distracting noise". Ms. England further noted Ms. Coleman-
Fire's ability to "remember the details of her cases" had diminished since her accident.
Ms. England added Ms. Coleman-Fire worked a reduced work schedule, but that even the
reduced schedule tired her out.

        Ms. England concluded her letter by reporting Ms. Coleman-Fire has lasting
effects from the accident that have not disappeared in the two years following her
accident:

       "We are all extremely grateful that Bethany is still alive and working with
       us but it is unfortunate that she does have some lasting effects that have
       not disappeared over the two years since she was hit by the car."

    IX. MS. COLEMAN-FIRE'S PERSONAL STATEMENT SUPPORTS HER
                            DISABILITY.

        Ms. Coleman-Fire's personal statement documented the irrevocable changes that
have occurred in her life since the accident. She noted that "performance of the basic
functions" of her job "within acceptable time frames and without significant additional
assistance of colleagues" had become difficult. She reported the "most palpable change"
regarding working was extreme fatigue:

        "While many aspects of my working life have shifted, the most palpable
       change has been the extreme fatigue resulting from my head trauma.
       Since the accident, I have been unable to put in the same kind of working
       hours that I used to be able to work and that are essential to being an
       attorney, particularly a litigator. As a result, I was forced to reduce my
       working schedule to seventy-five percent of full time. Even that has not
       been sufficient. On average I manage about 75 billable hours per month.
       Prior to the accident I routinely billed over twice that amount.



                                                                                       EXHIBIT 1
                                                                                      PART 1 of 2
                                                                                 Page 378 of 1248


                                                                               STN D 18-03985-000378
Case 3:18-cv-00180-SB         Document 19-1        Filed 10/11/18      Page 379 of 600

December 23, 2015 •
Re: Bethany Coleman-Fire
Page 34 of37
                                                                 •
        Ms. Coleman-Fire noted her employer is requiring her to reduce her schedule to
sixty percent of full time beginning January 1, 2016, as she has been unable to bill
sufficient hours for a seventy-five percent schedule:

       "Because I have been unable to put in sufficient working hours to meet the
       seventy-five requirement, my employer recently asked me to volunteer to
       pay back $12,000 in salary and reduce my schedule retroactively to sixty
       percent as a result of my failure to bill sufficient hours ... My employer is
       now requiring that I further reduce my schedule to sixty percent beginning
       January 1, 2016, which will result in a commensurate reduction in
       compensation."

       Ms. Coleman-Fire explained working less than a seventy-fire percent schedule
made her an unprofitable associate attorney at DWT, as it did not produce sufficient
revenue to cover DWT's overhead expense in employing her. She expressed concern that
she might forced to resign or be terminated because of her unprofitability:

      "Based on the firm's general policy and my conversations with firm
      management about my failure to meet billable hour expectations and
      resulting lack of profitability, I anticipate that the firm will not allow me to
      further reduce my goal and expects a substantial increase in my
      productivity in the near future. However, to date, my average hours billed
      is somewhat below fifty percent of full time and this has remained
      constant for several months. Unfortunately, the prospects of me ever
      being profitable are extremely dim and, as a result, I am seriously
      concerned that I will ultimately be forced to resign or be terminated
      because there is no reasonable accommodation sufficient to address this
      problem."

        Ms. Coleman-Fire added that even accomplishing her present level of work came
at great personal cost:

      "Moreover, I am only able to produce the level of work I accomplish now
      at great cost to myself and my family. I return home from work
      completely exhausted, usually without energy to enjoy many activities
      outside work and often falling asleep at the dinner table. Instead of having
      the energy to attend community events and network, a function critical to
      building a successful legal career, I push myself as hard as I am able in
      order to come as close as I can to the minimum requirements of my job."

      Ms. Coleman-Fire noted how her efficiency had decreased since the accident:

      "My efficiency has also been negatively impacted. Task switching has
      become much more difficult for me. As a result, I struggle to manage
      routine interruptions. Because it takes me much longer to regain focus
      after an interruption, I am required to spend many more hours at work in
      order to accomplish a fraction of the work that I completed beforaEiceweo
                                                                  SIC BENEFITS DEPT EXHIBIT 1
                                                                                    PART 1 of 2
                                                                    DEC 2 8Page2015 379 of 1248

                                                                                  STN D 18-03985-000379
 Case 3:18-cv-00180-SB        Document 19-1      Filed 10/11/18     Page 380 of 600

December 23, 2015 -
Re: Bethany Coleman-Fire
Page 35 of37
                                                              •
       injured. Moreover, I am now distracted by stimulation that I previously
       never noticed. I now work in my office with the light off and find it
       nearly impossible to concentrate with the light on. I am also often
       required to close the door to my office as even quiet conversations are
       extremely difficult to ignore. While I have developed routines to address
       these new sensitivities, they do not entirely alleviate the problem. So, I
       experience more interruptions and have more difficulty returning to work
       from those interruptions. This has had an extremely negative impact on
       my ability to bill sufficient hours to meet work requirements."

      Ms. Coleman-Fire further noted how her injury affected her reading speed and
comprehension:

       "When I am focused, my reading speed and comprehension are still
       significantly impacted. I routinely miss an important word or phrase and
       am required to re-read documents multiple times in order to gain an
       understanding of them. In order to ensure that I have the maximum
       energy to read for my job, I no longer read for pleasure. None of these are
       problems I experienced before I was injured."

        Ms. Coleman-Fire stated her ''reliance on support staff and colleagues" to assist
her in her daily tasks because of her inability to maintain focus "far exceeded the norm"
in her workplace, leading to frustration and negative feedback. She further stated
working "what used to be a normal day" typically caused "a searing headache", which
often lasted "into subsequent days, negatively impacting my ability to work for one or
more days after".

       Ms. Coleman-Fire reported she continued to experience "significant neck pain
and vertigo", leading to "very bad days from time to time" that cause her to "leave work
and rest in order to get relief'.

      Ms. Coleman-Fire concluded her statement by reporting she had experienced no
improvement in her condition in the last six months and continually fell short of her job
demands despite her best efforts:

       "This injury is nearly two years old. In the last six months I have
       experienced no perceptible improvement in my condition. I still
       continually fall short of the demands of my job while putting in as much
       effort as I am physically capable."

                                    X. SUMMARY.

       Ms. Coleman-Fire suffered a concussion/mild traumatic brain injury after being
struck by an automobile on February 19, 2014, and subsequently developed post
concussion syndrome. She continues to experience post concussion syndrome symptoms
and signs including fatigue, decreased reading comprehension, decreased retention of
                                                                                      EXHIBIT 1
                                                                                     PART 1 of 2
                                                                                Page 380 of 1248


                                                                               STN D 18-03985-000380
 Case 3:18-cv-00180-SB        Document 19-1        Filed 10/11/18    Page 381 of 600

December 23, 2015 •
Re: Bethany Coleman-Fire
Page36 of37
                                                               •
read material, headaches, neck pain, decreased memory, vertigo, and sensitivity to light
and noise despite ongoing medical treatment.

        Standard determined Ms. Coleman-Fire met the Policy's definition of disability as
of February 19, 2014, and approved her LTD claim with benefits payable effective May
20, 2014 (following the Policy's 90 day elimination period), through December 12, 2014.
Standard then terminated Ms. Coleman-Fire's claim effective December 13, 2014,
asserting it did not have satisfactory proof supporting her continued disability.

        In reaching its decision to terminate Ms. Coleman-Fire's LTD claim, Standard
relied upon the Review of its consultant, Dr. Syna. However, Dr. Syna's Review was
flawed as she misinterpreted Dr. Uppal's chart records regarding Ms. Coleman-Fire's
post concussion syndrome condition; failed to acknowledge Ms. Coleman-Fire's elevated
SCAT score, which indicated a continuation of her post concussion syndrome symptoms;
ignored Ms. Coleman-Fire's belief that she was unable to "get better"; and ignored Dr.
Uppal's APS documenting Ms. Coleman-Fire's disabling fatigue, pain, impaired
memory, and attention deficit.

        Standard's reliance upon Dr. Syna's flawed Review caused its decision to
terminate Ms. Coleman-Fire's LTD claim to also be flawed. Furthermore, Standard
ignored the 2015 chart records of Dr. Uppal and Dr. Chesnutt that indicated Ms.
Coleman-Fire's headaches, fatigue, and cognitive difficulties relating to attentiveness and
efficiency continued. It also ignored the increase in Ms. Coleman-Fire's SCAT score
from 13 to 51 (in March and again in May, 2015}-a further indication that she continued
to experience post concussion syndrome symptoms and signs and that her condition was
not improving. Lastly, Standard ignored Dr. Uppal's December, 2014 APS (which
Standard had requested) that stated Ms. Coleman-Fire continued to be limited by her
impairments-muscle spasm and pain, memory and concentration deficits, and fatigue.
Standard also ignored Dr. Uppal's statement in the APS that Ms. Coleman-Fire would be
disabled for another three months, if not longer, because of her post concussion
syndrome.

       The medical literature documents that Ms. Coleman-Fire's symptoms and signs
are in line with the recognized symptoms and signs of a post concussion syndrome
following a concussion/traumatic brain injury. The literature also documents that Ms.
Coleman-Fire's persistent and prolonged disability from post concussion syndrome does
not make her an outlier.

       The letters from Ms. Coleman-Fire's doctors provide further support for her
continued disability. Dr. Walker stated Ms. Coleman-Fire's difficulties with executive
functioning and processing speed were common following head injuries. Dr. Chesnutt
stated Ms. Coleman-Fire's post concussion symptoms limit her ability to function as an
attorney and that she might remain partially disabled indefinitely.

       The letters from Ms. Coleman-Fire's family and her secretary provide additional
support for her continued disability. The letters document her continuing struggle to
                                                                                        EXHIBIT 1
                                                                                       PART 1 of 2
                                                                                  Page 381 of 1248


                                                                                STN D 18-03985-000381
 Case 3:18-cv-00180-SB         Document 19-1       Filed 10/11/18     Page 382 of 600

December23,2015      ~~~
Re: Bethany Coleman-Fire
Page 37 of37
                                                               •
process information, to focus, to remember/recall details, and to comprehend what she
reads while experiencing frequent headaches and daily fatigue.

        Ms. Coleman-Fire's personal statement also supports her disability. She
documents the irrevocable changes in her life following the accident, including ongoing
extreme fatigue, decreased efficiency, sensitivity to light and noise, difficulty with focus
and concentration, frequent headaches, neck pain, and vertigo. She notes the difficulty in
performing her job as an attorney and how she continually falls short of the demands of
her job in spite of expending her maximum effort.

       Ms. Coleman-Fire's medical records clearly provide written proof that she was
disabled at the time Standard terminated her LTD claim and that she continues to be
disabled by her symptoms and signs of post concussion syndrome. The medical literature
and the letters of support from her doctors, family, and secretary plus her personal
statement provide additional written proof supporting her disability. Accordingly, I ask
Standard to approve Ms. Coleman-Fire's claim for LTD benefits from December 13,
2014, forward through the maximum benefit period as long as Ms. Coleman-Fire remains
disabled under the terms of the Policy.

                                               Sincerely,




                                             John C. Shaw

JCS:js
Enclosures
cc: Bethany Coleman-Fire




                                                                                        EXHIBIT 1
                                                                                       PART 1 of 2
                                                                                  Page 382 of 1248


                                                                                 STN D 18-03985-000382
        Case 3:18-cv-00180-SB

                             ..     Document 19-1


                                                                     ,.
                                                         Filed 10/11/18   Page 383 of 600




                                                                          TheStandard~

November 4; 2015


Megan E. Glor, Attorneys at Law
Attn: John C. Shaw
621 SW Morrison Ste 900
Portland OR 97205


Re:       Bethany Coleman-Fire
          PSET on behalf of Davis Wright Tremaine LLP
          Group Policy 445474
          Claim No. OOVW3181
Dear Mr. Shaw:

We are writing in regard to Ms. Coleman-Fire's Long Term Disability (LTD) claim with
Standard Insurance Company (The Standard). This letter is in response to your letter of October
2, 2015.

Per your request, we have enclosed a complete copy of Ms. Coleman-Fire's LID claim file for
your review. The enclosed information includes a complete copy of the information contained in
Ms. Coleman-Fire's claim file, electronic documents, and a copy of the Group Policy. With the
enclosed documents we believe that we have complied with your request under applicable law.

If you have any questions about this letter, please contact our office.

Sincerely,

m~Jv:.
Necole sub\id. FLHC
Sr. Disability Claim Specialist
Employee Benefits Department
1-800-368-1135 ext. 3198




                                                        •



Standard Insurance Company
900 SW Rfth Avenue
Portland OR 97204·1235
                                                                                          EXHIBIT 1
tel 888.937.4783                                                                         PART 1 of 2
                                                                                    Page 383 of 1248

                                                                                   STN D 18-03985-000383
Case 3:18-cv-00180-SB   Document 19-1   Filed 10/11/18   Page 384 of 600




                                                                        EXHIBIT 1
                                                                       PART 1 of 2
                                                                  Page 384 of 1248

                                                                  STN D 18-03985-000384
                                 •                                          •
             Case 3:18-cv-00180-SB         Document 19-1        Filed 10/11/18     Page 385 of 600



Necole Suzuki

From:                           Bethany Coleman-Fire <bethany.coleman@gmail.com>
Sent:                           Tuesday, October 27, 2015 11:32 AM
To:                             Necole Suzuki; Necole Suzuki
Subject:                        Fwd:



Hi Necole-

I haven't heard back regarding the below email and am following up. I did notice that I have two email
addresses for you and fm not sure which is current. Please let me know when I can get copies of this
correspondence or, if there is a reason for declining to provide them, what the basis is.

Thanks for your help,

B
---------- Forwarded message ----------
From: Bethany Coleman-Fire <bethany.coleman@grnail.com>
Date: Thu, Oct 22, 2015 at 4:35PM
Subject:
To: "necole.feuerstein @standard.com" <necole.feuerstein @standard.com>


Hi Necole-

Is it possible to get an additional copy of the letter that transmitted the check you provided and the 180 day
letter?

Thanks in advance for your help,

B



Sent from Gmail Mobile. Please excuse any typos.




Bethany Coleman-Fire
503-320-9564
Bethany.coleman@ gmail.com




                                                                                                     EXHIBIT 1
                                                         1                                          PART 1 of 2
                                                                                               Page 385 of 1248

                                                                                              STN D 18-03985-000385
~rom:
                             Case 3:18-cv-00180-SB
        Uegan E Glor AttornoFax: (B66) -46S.4170        .o:      Document 19-1
                                                                +15037965972.
                                                                                         Filed 10/11/18
                                                                                   Fax: +15037965972
                                                                                                               Page 386 of 600
                                                                                                       • • 1 of 6 1010212015 9:43AM




             Megan E. Glor
                                                           Megan E. Glor                                              American Bank Building
             John C. Shaw                                             .\ t1 on wvs a I L:m                          621 S."c Morrison, Ste. !lOU
             nw·crisa@meg<ulglor.com                                                                                        Portland, OR !17205
             Phone: (503; 223-7fo00                      flisahility =Health = ERISA-· Life -Pensions                       Fax: (503) 227 -2:no




                  To: Standard Ins. Co., Attn: Necole Suzuki,                        From:    John Shaw
                  Fax#: 503-796-5972                                                 Pages (Including Coversheet):                6
                                                                                                                       ------
                  Phone#;                                                            Date:    1012/2015
                  RE:
                           ------------
                         Bethany Coleman-Rre                                         CC:


                   Ourgent                         0ForReview           D   Please CoJTment      [8] Please Reply           0    Please Recycle




                   Comments:




                    IMPORTANT WARNING: This message is intended for the use of the person or entity to which it is
                    addressed and may contain information that is privileged and confidential, the disclosure of which is
                    governed by applicable law. If the reader of this message is not the Intended recipient, or the employee or
                    agent responsible to deliver it to the intended recipient, you are hereby notified that any dissemination,
                    distribution or copying of this information Is STRICTLY PROHIBITED. If you have received this message
                    in error, please notify the sender immediately and arrange for the return or destruction of these documents.



                                                                                                                                      EXHIBIT 1
                                                                                                                                     PART 1 of 2
                                                                                                                                Page 386 of 1248

                                                                                                                                STN D 18-03985-000386
                          Case 3:18-cv-00180-SB                Document 19-1        Filed 10/11/18      Page 387 of 600
:rom: Megan E. Glor Attorn• Fax: (866) 468-4170     411111110: +15037965972    Fax: +150379659n




                        Megan E. Glor
                                                             Megan E. Glor                               American Bank Building
                        JolwC.Shaw                                      Attorneys at Law            621 S.W. Morrison, Ste. 900
                        nw-erisa@meganglor.com                                                             Portland, OR 97205
                        Phone: (503) 223-7400             Disahilicy- Health- ERISA- Life -Pensions         Fax: (503) 227-2530

                                                                       October2, 2015

                       By facsimile: ((503) 796-5972)

                       Necole Suzuki, FLHC
                       Sr. Disability Claim Specialist
                       Employee Benefits Department
                       Standard Insurance Company
                       900 SW Fifth Avenue
                       Portland, Oregon 97204-1235

                       Telephone: (888) 937-4783

                       RE: Bethany Coleman-Fire
                           Professional Services Employers Trust on behalf of Davis Wright Tremaine LLP
                           Group Policy 445474/ Claim No. OOVW3181

                       Dear Ms. Suzuki:

                              I am writing to inform you that Bethany Coleman-Fire has retained our law firm
                       to represent her regarding Standard Insurance Company's ("Standard") termination of
                       her Long Term Disability ("LTD") benefits under the Davis Wright Tremaine LLP Group
                       Policy ("Policy''). Please direct all future correspondence regarding Ms. Coleman-Fire's
                       claim directly to our law firm.

                              Furthermore, pursuant to ERISA, I hereby request a complete copy of all
                       documents, records, or other information relevant tO Standard's decision determining the
                       above claim.

                               According to the current version of 29 CFR § 2560.503-1(m)(8), "a document,
                       record, or other information shall be considered "relevant'' to the above claim if such
                       document, record, or other information,

                                  (i)         was relied upon in making the benefit determination; or
                                  (ii)        was submitted, considered, or generated in the course of making the
                                              benefit determination, without regard to whether such document, record,
                                              or other information was relied upon in making the benefit determination."

                                  This request includes, but is not limited to the following categories of documents:
                                  (1)            All claim forms (including attachments, supplements, additions or
                                         addenda) for this claim;
                                  (2)            All medical providers' or other physicians' statements, reports,
                                         records, correspondence, memoranda, and/or e-mail regarding this claim;
                                  (3)            All electronic or written claim logs, case summaries, or other
                                         means of recording events, documents, discussions, reviews or decisions
                                         relating to this claim;                                                       EXHIBIT 1
                                                                                                                      PART 1 of 2
                                                                                                              Page 387 of 1248

                                                                                                                     STN D 18-03985-000387
                         Case 3:18-cv-00180-SB             Document 19-1       Filed 10/11/18       Page 388 of 600
:rom: Megan E. Glor AHorn•Fax: (866) 468-4170                             Fax: +150379659n   . . . . 3 of6 1010212015 9:43AM



                      RE: Bethany Coleman-Fire
                      October 2, 2015
                      Page2 of2

                                 (4)               All notes, correspondence, memos and/or any other documents of
                                           any employee, agent, consultant or contractor, or any other person having
                                           any affiliation with Standard who took any part in making the decision on
                                           this claim;
                                 (5)               All notes, correspondence, memos and/or any other documents of
                                           any consultant, physician, medical professional or any other individual
                                           consulted, retained or otherwise utilized by Standard in analyzing or
                                           making any benefits determination for this claim
                                 (6)               All documents, including photographs, videos, summaries,
                                           audiotapes, transcripts, or other records demonstrating or containing the
                                           results of any investigation of the claimant or this claim;
                                 (7)               All medical journals, articles, literature or studies that were
                                           received, reviewed or relied on by Standard or any physician or other
                                           medical professional hired or retained by Standard in evaluating this
                                           claim;
                                 (8)               All correspondence or other documents received by Standard or
                                           sent by any other person, entity or organization involved in the
                                           determination of this claim; and
                                 (9)               All notes, correspondence, memos and/or any other documents
                                           concerning this claim, which are in Standard's possession or control.
                                 (10)              All written statements of Standard's or the Plan's policies or other
                                           written guidance or guidelines relating to the condition(s) or diagnosis of
                                           the claimant's condition(s), whether or not such statements were relied on
                                           in making the benefit determination in this case (see 29 C.F.R. §
                                           2560.503-l(m)(8Xiv)).

                             I have enclosed signed releases of information so that you may communicate with
                      our law firm regarding this claim.

                              I am hereby also requesting that Standard provide our law firm with a complete
                      copy of the Long Tenn Disability plan that was in effect as of the date Ms. Coleman-
                      F"rre applied for benefits under the plan and copies of all amendments and addenda
                      to the plan on or subsequent to that date.

                            Kindly produce these documents within 30 days of the date of this letter, pursuant
                      to ERISA. You are welcome to provide the aforementioned documents on a Mac-
                      compatible USB drive in lieu of a paper file.




                      JCS:js
                      Enclosures
                      cc: Bethany Coleman-Fire
                                                                                                                        EXHIBIT 1
                                                                                                                       PART 1 of 2
                                                                                                                  Page 388 of 1248

                                                                                                                STN D 18-03985-000388
n~JnqJ?n1~
                       Case~AY
                   1n·dRiW  3:18-cv-00180-SB
                                1?~~~~+~++
'rom: Mogan E. Glor AltornoFax: (B66)468-4170
                                                            Document
                                                                 ~•n
                                                . o : +15037965972
                                                                     19-1         Filed 10/11/18
                                                                            Fax: +150379659n        •g•   Page 389 of 600 002
                                                                                                           4 of 6 10102120159:43~~ /000l


                                           AUTHORIZATION TO USE AND/OR DISCLOSE
                                              PROTECTED HEALTH INFORMATION


            Name of Patient:                                        Date(s) of Service:
                                                                    Entire claim file; see attached letter.

            DOB;                                                    SSN;


            Name/address of health care provider:                   To disclose medical Information to:
            standard Insurance Company                              Megan E. Glor, Attorneys at Law
            900 SW Fifth Avenue                                     American Bank Building
            Portland, Oregon 97204-1235                             621 SW Morrison, Suite 900
                                                                    Portland, OR 97205

            By Initialing the spaces below, I specifically authorize the disclosure of the following medical
            Information and/or medical records, If such info!""atlon and/or records eXist:

                       All hospital records (Including         ~ Emergency and urgency care records
                       nursing records and progress notes)     ~ Diagnostic Imaging reports/films
                       Transcribed hospital records            -~ Clinician office chart notes .
                       Continuity of care records                     Physical therapy records
                       Laboratory/pathology reports                   Dental records
                       Correspondence totf[om others                  BHiing statements
                       Vocational rehabilitation records       ~ Insurance forms
                       Entire medical record (all information)
                       Wo~ers' Compensation claim record for injuries of _ _ _ _ _ _ _ __


            * lfthe infonnation to be disclosed contains any of the types of records or information listed below, I
            understand and agree that this information will be disclosed only if my initials pppear In the space next
            to each Item:

                       •   HIV/AIOS·test or result Information and/or records
                       •   Mental health information and/or records
                       •   Genetic testing Information and/or records
                       •   Dtu(l/alcohol diagnosis, lreatment or referral information and/or records


            1understand thatl have the following rights: (1) The disclosure cfthe information and/or records is to
            be used for legal purposes with the dlsclosurv to be made to my attomey(s); (Z) The Information
            disclosed may be subject to redlsclosure and may no longer be protected by federal law; (3) I do not
            have to sign this authorization In order to obtain health care benefits (treatment, payment or
            enrollment): and (4) I may revoke this authorization in writing pursuant to the Privacy Notice to
            Patients posted at the facJiny where the information is to be released.

            By my signature below, I understand that a copy of this Authorization has the same validity as the
            original. Unless revoked earlier, this authorization will expire 180 days from the date of signing or
            shall remain in effect for the period reasonably needed to complete the request



                              atient, Guardian/Conservator, or Authorized Representative           Date
                                                                                                          October 2, 2015
                                  {1[~~~
                                                                                                   ....
                                                                                               ::~.t·
                                                                                                                            EXHIBIT 1
                                                                                                                           PART 1 of 2
                                                                                                                      Page 389 of 1248

                                                                                                                     STN D 18-03985-000389
0~/0~/?01~              Case~AY
                    10·4RAN  3:18-cv-00180-SB
                                 1?~+++++++
'rom: Megan E. Glor Atlorn•Fax: (866) 468-4170         .o:           Document
                                                                          ~An 19-1
                                                                   +1503788~972
                                                                                                  Filed 10/11/18
                                                                                           Fax: +150379659n
                                                                                                                             Page 390 of 600J;!I0003/0007
                                                                                                                   ~~ge 5 of 6 1010212015 9:43AM                      .




                               AUTHORIZATION TO RELEASE INFORMATION AND DOCUMENTS


                        Name

                                                                                                          D<~te   of Birth


            1.          I authorize the use or disclosure of the following: Any and all documents and information related to
                        my enrollment in any health, disability or life insurance plan, or any claim I have made for life,
                        health or disability benefits. This request includes all documents and/or data comprtations, and ·
                        any other information, contained within my underwriting or daims flle(s), or any information or
                        documents that have been receiveCf, generated, or reviewed by any company or person in
                        connection with said claims. This authorization includes, but Is not limited to, the following types ·
                        of information ancl/or documents: All insurance policy/plan applications and related documents;
                        documents relating to any claim for benefits or cbvemge; banking or other 1[nancial infonnation;
                        Social Security documents; employment documents, Including but not limited to payroll
                        InfOrmation ancl/or the contents of any petsonnel file, medical records, allen dance records; military
                        records, including but not limited to medical diagnosis, service history, and any disciplinary action
                        taken; all documents from any raw enforcement agency; postal documents; documents concerning
                        any real. estate transaction; education ancl/or school records or documents; notes or other
                        documents of any insurer, plan, policy or adjuster; and notes or other documents of any physician
                        employed by the Insurer or plan.

            2.          r hereby authorize the following person or entity to make the disclosure:

                       Standard Insurance Company
                       900 SW Fifth Avenue
                       Portland, Oregon 97204-1235

            3.       The documents and information                  set forth in Section 1 may be disclosed to and used by the
            following:                           ·

                                   Megan E. Glor, Attorneys af Law
                                   American Bank Building
                                   621 SW Morrison, Suite 900
                                   Portland. OR 97205
                                   Telephone: (503) 223-7400 Fax: (503) 227-2530

            4.          In ·addition, I authorize the law firm of Megan E. Glor, Attorneys at Law to act as my representative in all ·
                        communications perta!ning to my Insurance andfor benefits claim.

             5.         The purpose of the requested disclosure Is for claim and/?r damage evaluation.

             1understand that I have a right. to revokA lhiG evthoriz:e.tion at eny time. Unless othef!Msa revoked. this authorization will expire on
             lha following date, event or condition'             If I fail to specify an exp~atlon date, event or cond'rtion, this authorization will
             expre tn twelve months.                                                                         ·
             t agree tnat a copy of this n>Jease or fax of tills release shall be as valid as this ll1iginat retoase. If I authorize tile party Identified   In
             Section 2 above to fax lhe inl1lnnatlon. l"reall%9 there are Inherent risks in faxing protected health lnfonnadon.               •


             ':Bk4A~.
             Sl;ature -       I      ft(l                   C                                                     Date
                                                                                                                           October 2, 2015
                                                                                                                                                                  •
              ~                      ux~ -ov-<-
             Pnnted Name

                                                                                                                                                    EXHIBIT 1
                                                                                                                                                   PART 1 of 2
                                                                                                                                              Page 390 of 1248

                                                                                                                                             STN D 18-03985-000390
n~J~QJ?~1~          1~·4QANCase~AY
                                3:18-cv-00180-SB
                                    1?~+++++++            Document
                                                               AAn 19-1        Filed 10/11/18        Page 391 of 600IAI0004/0007
'rom: Megan E. Glor Atlorn•Fax: (666) 468-4170   . o : +15037965972      Fax: +15037965972   • • 6 of 6 1010212015 9:43AM




                                  AUTHORIZATION TO USE AND/OR DISCLOSE
                                MEDICAL RECORDS AND/OR HEALTH INFORMATION


            Name:

             DOB;


            Name/address of party to release records:             Name(address of party to receive rele;JSed records:
            Standard Insurance Company                            Megan E. Glor, Attorneys at l-aw
            900 SW Fifth Avenue                                   American Bank Building
            Portland, Oregon 97204-1235                           621 SW Morrison, Suite 900
                                                                  Portland, OR 97205

             By initialing the spaces below, I specifically authorize the disclosure of the following medical
             information andfor medical records, if such Information and/or records exist:

                        All hospital records (including
                        nursing records and progress notes)
                        Transcribed hospital records
                        Continuity of care records
                        Laboratoryfpathology reports
                        Correspondence toffrom others
                        Vocational rehabilitation records
                        Entire medical record (all Information)
                        Workers' Compensation claim record for Injuries of _ _ _ _ _ _ _ __

             *lfthe lnfonnation to be disclosed contains any ohhe types of re!XIrds or infQrmation listed below,!
             understand and agree that this information will be disclosed only If my Initials appear in the space next
             to each Item:                                                                                ·

                        • HIV/AIDS test or result information and/or records
                        • Mental health lnfonnatlon ~ndlor records
                        • Genetlc testing information and/or records
                        • Drug/alcohol diagnosis, treatment or referral Information and/or records


             By my signature below, I understand that a copy of this Authorization has the Silme Villidlty as the
             original. Unless rev:oked earlier,. this authorization will expire 180 days from the date of signing or
             shall remain In effect for the period reasonably needed to complete the request.


             1~.
             Si~na.~re          /                                                            Date October 2, 2015
              13e-~ &~--p~
             Printed Name




                                                                                                                      EXHIBIT 1
                                                                                                                     PART 1 of 2
                                                                                                                Page 391 of 1248

                                                                                                                STN D 18-03985-000391
                             •                                    ,.
       Case 3:18-cv-00180-SB         Document 19-1      Filed 10/11/18   Page 392 of 600




                                                                         lheStandard*
August 17, 2015


Bethany Coleman-Fire
4834 NE 17th Ave
Portland OR 97211


Re:        Professional Services Employers Trust on behalf of
           Davis Wright Tremaine LLP
           Group Policy 445474
           Claim No. OOVW3181

Dear Ms. Coleman-Fire:
We are writing in regard to your Long Term Disability (LTD) claim with Standard Insurance
Company (The Standard).

As you are aware, your LTD claim was accepted for payment through December 12,2014 based
on the information currently contained in your claim file. On May 26, 2015 you notified The
Standard that you recently underwent neuropsychological testing, and according to the results of
this testing, it was recommended that you reduce your work schedule to 60% of your full time
schedule.

In order to better understand your ongoing level of impairment, and to determine whether
additional LTD Benefits are payable, we requested a copy of the neuropsychological testing from
OHSU. Our medical records retrieval vendor, Release Point, initially contacted you on July 9,
2015, to request that you complete a facility specific authorization form allowing the release of
the neuropsychological testing. After several follow-ups, Release Point contacted you on August
4, 2015, indicating that they received your completed authorization form. However, you dated
the form February 2015, and therefore, the authorization form is invalid to obtain a copy of your
neuropsychological testing. You responded to Release Point on August 6, 2015, indicating that
you would submit another completed authorization form. To date, they have not received your
completed authorization form.                              ·

If you want The Standard to review your claim to determine whether additional LTD Benefit are
payable after December 12, 2014, you must submit a written request for a review of your claim
within 180 days from your receipt of our letter to you dated July 1, 2015. In addition to your
written request for review, you may also submit additional medical documentation to support
that you remain Disabled and entitled to LTD Benefit. Additional information would include,
but is not limited to, a complete copy of your neuropsychological testing and/or a completed
authorization allowing the release of the neuropsychological testing, and any other medical

Standard Insurance Company
900 SW Fifth Avenue
                                                                                          EXHIBIT 1
tel 888.937.4783                                                                         PART 1 of 2
                                                                                    Page 392 of 1248

                                                                                   STN D 18-03985-000392
                          •                                         •
     Case 3:18-cv-00180-SB         Document 19-1        Filed 10/11/18     Page 393 of 600

                                                2


information that may be helpful for the review of your claim. An authorization form from
OHSU has been enclosed for your convenience in providing this information.

If you have any questions about this letter or any other aspect of your claim, please contact our
office.

Sincerely,
ry)~_lu.:.
Necol;sJ,Fii{"~-         v
Sr. Disability Claim Specialist
Employee Benefits Department
1-800-368-1135 ext. 3198




                                                                                             EXHIBIT 1
                                                                                            PART 1 of 2
                                                                                       Page 393 of 1248

                                                                                      STN D 18-03985-000393
                                        •                                                                                      •
           Case 3:18-cv-00180-SB                           Document 19-1                            Filed 10/11/18                                 Page 394 of 600




         ~
                    Oregon Health & Science University
                    Hospitals and Clinics                                                                   :·········~················~---··································::



         ~
                    Health Information Services I
                    Medical Correspondence
                                                                                    ~=~~~.~                                                                                                                            l
                    3181 SWSam Jackson Park Rd,                                     ~ .. . ;-:~-·-
                                                                                    •.-:·.··.·      .  .. ~~.·
                                                                                               . . :-: ··'.                                                                                                             '-~~.:
                    Mail Code: OP17A                                                :-:.:..~;::.=           ~                                                                                                           ~
                    Portia nd, OR 97239-3098
                    (503) 494-8521, Fax (503) 494-6970
                                                                                     .·····     . .....
                                                                                    ;:..·- :: ~::··. = ·:
                                                                                                            :·~                                                                                                         .•.
                                                                                                                                                                                                                        ,;_•:.




                                                                                                            ~       ............~"""'~----""""-YO/YJ"o""""""'"""""""""""'...............................................:.
                                       Page 1 of 1
                 AUTHORIZATION TO USE AND DISCLOSE PROTECTED HEALTH INFORMATION
         All.. SECTIONS OF THIS FORM~ BE COMPLETED OR THE AIJTHORJZA noN IMU.. NOT BE ACCEPTED.

              I authorize: ----------=--=O:..:HSU=.:==,..,.,,-;:.,-,.,..,----,,-..,.---------
                                                                       (Narn• of parson 1.-rtl:yl l'adty div::losing inform~~ lion)

                                             (.Pddress ofpa-50"1/ enliy)                                             (Cly)                                         {State)                           (Zip Code)

         to use and disclose an electronic copy of the specific health information described below; unless you check
         here  0 for a paper copy, This release is regarding:

                                                                           (N1!11118 oflndlvid:Jill)
         consisting of: (see back sdetor definffi>m)               0 Physician reports 0                    X-rays (please ree the back skJe of this form tor
         complete instructions)        D Labs                      0 ED                0                    Billing
             0     other, s p e c i f y - - - - - - - - - - - - - - - - - - - - - - - - - -
             0     If outpatient prac!lce/clinic records are needed, please spec1fy the pracllce(s)lcllnic(s) (see back sde tor
                       practice/clinic isQ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

             to:
                   ----------------------------------~~"•mo~M~,oo~·=p•=~~---------------------------------


                                       (Mc:*"•s:s of rt~eipi.nt)                                                  (City)                                        {stat•)                         (Zip Cod•)
         for the purpcse of: (Desofibe each purpose of disclosure)                      Oeontinued Care                                   D Legal                                     D Disability
             D School Entry D           other, s p e c i f y - - - - - - - - - - - - - - - - - -
         If the information to be disclosed contains any of the types of records or information liSted below, additional laws
         relating to the use and diSclosure or the Information may apply. I understand and agree that this information will be
         disclosed only if I place my Initials in the applicable space next to the type of information.
         _ _ HIV/AIDS informaton                                                           Genetic testing information
             Mental hea~h information                                                      Drug/alcohol diagnosis, treatment, or referral information

         You do not need to sign this authorization. Refusal to sign the authorization will not adversely affect your ability to receive health
         ca~e services or reimbursement for services. The only circumstance when refusal to sign will mean you wiU not receive health
         services is if the health sef\'ices are solely for the purpose- of providing health information to someone else,-and the authorization
         is necessary to make that disclosure. Your re-fusal to sign this authorization does not adversely affect your enrollment in a health
         plan or eligibility for heatth benefits, unless the a uthorlzed information is necessary to determine if you are eligible to enrol in the
         health plan.
         You m2y revoke this authorization in writing at any time. 1r you revoke your autOOrization, the lnformatbn described abO\Ie may
         no longer te used or disclosed for the p..rrposes described in this witten authorization. Any uses or disclosures already made
         with your permission camot be undone.
         To revoke this autllorization, please send a Mitten statement to Medical Correspondence, Health Information Se!Vices, OPt7A,
         OHSU 3 t 8t SW Sam oackson Park Rd. Portland, OR 97239-3098, and state that you are revoking this authorization
         I understand that the information used or disclosed pursuant to this authorization may be subject tore-disclosure
         and no longer be protected under federal law. However, I also understand that federal or state law may restrict re-
         disclosure of HIV/AIDS information, mental he;;lth information, genetic information and drug/alcohol diagnosiS,
         treatment or refenal information.
MR1470
         I have read this authorization and I understand it
         This authorization expires one year from the date of signing unless revoked or otherwise specified below:
                                                               (enter altematiw er:pirat100 date or e\'e nt)

         By: _ _ _ _=::-::-::-c::::-:c;c::-:;:c:::c:::-::-:-::-:-:c:-=:-:-::::-:c::-:-::-::;::;:c::-c----                                                      Date:- - - -
                    (Signature of Individual or personal representative)
         Description of personal representative's authorrty:

         ONLINE 6/12 (Supersedes 5/04)                                                                                                                                                MR-1470 EXHIBIT 1
                                                                                                                                                                                            PART 1 of 2
                                                                                                                                                                                       Page 394 of 1248

                                                                                                                                                                                      STN D 18-03985-000394
                                       •                                                       •
         Case 3:18-cv-00180-SB                     Document 19-1             Filed 10/11/18                                                 Page 395 of 600




.•..
:.
     -~
     '       ~
                   Oregon HeaKh & Science University
                   Hospitals and Clinics
                 : Health Information Services I
                   Medical Conespondence
                   3181 SW Sam Jackson Park Rd,
                                                                    ~~~o~:. ~~- ~        ...............................                                                                                        ··~




                   Mall COde: a'17A                                 NAME                                                                                                                                            :::
                   POT1Jand, OR 97239-3098
                   (503) 49<h'3521, Fax (503) 494<1970               BIRTI-iDATE     •                                                                                                                             ~
                                                                                                                                        "'·'h'....................................................JV.........-......;.
                                                                                     :-,. ...................,.............">h...........



                               Continued from      e1



DEANITION OF REPORTS:

         •       Physidan reports include Discharge Summary, Discharge instructions, History & Physical exam, any
                 procedures or operations
         •       X-rays include X-ray reports, Ultra sound, MRI, and special Imaging reports (If you are reques~ng for an
                 actual image please make sure to fill out the Authorization Form MR-4n5) The form may be accessed at the
                 following web site:     httc:lf,>z<•?t!e.chsu.~duJb~al:htWSt<HnMI$fmr4'?7.S.t>Cf


         •       Labs- all laboratory test results
         •       ED- Emergency Department reports by physician
         •       Billing- Hospital and I or clinic billing information
         •        Immunizations -all immunization records
         •       Other- Specify information net listed


OHSU OUTPATIENT PRACTICESICUNICS:

         Adult Psychiatry                                                          Infectious Disease
         Anergy & Immunology                                                       Intercultural Psychiatry Program
         Anticoagulation                                                           Internal Medicine
         Audiology                                                                 Knight Cancer Center/Community Hematology
         Bone & Mineral                                                                Oncology
         Bone Marrow Transplant I Leukemia                                         Upids
         Cardiology                                                                Liver Transplant
         Casey Eye Institute                                                       Marquam Hill Internists
         CDRCEugene                                                                Nephrology & Hypertension
         Center for 11\bmen's Health                                               Neurology
         Child and Adolescent Psychiatry                                           Neurosurgery
         Childhood Development and Rehabilttation                                  Oral & Maxillofacial Surgery
             (CDRC)                                                                Orthopaedics
         Comprehensive Pain Center                                                 Otolaryngology
         Dermatology                                                               Pediatric Hematology I Oncology
         Dermatology Surgery                                                       Pediatric Specialties
         Diabetes                                                                  Perinatal
         Digestive Health                                                          Plastic Surgery
         Doernbecher Pediatrics- Westside                                          Pulmonary
         Employee Heatth                                                           Radiation Oncology
         Endocrinology                                                             Renal Transplant
         Executive Heatth                                                          Rt-eumatology
         Family Medicine at South Waterfront                                       Richmond
         Gabriel Park                                                              Riverplaoe
         GaS:roenterology                                                          Scappoose
         General Pediatrics                                                        Sleep Medicine
         General Surgery                                                           Surgical Oncology
         Gil Hepatology                                                            Urology
         Health Promotion and Sports Medicine                                      Vasrular Surgery
         Hematology I Oncology




ONLINE G/12 (Supersedes 5104)                                                                                                                                               MR-1470 EXHIBIT 1
                                                                                                                                                                                  PART 1 of 2
                                                                                                                                                                             Page 395 of 1248

                                                                                                                                                                               STN D 18-03985-000395
                                    De.
                                                                                            •
               Case 3:18-cv-00180-SB               Document 19-1             Filed 10/11/18          Page 396 of 600
ReleasePoint - iStat Order                                                                                                Page 1 of3



 Request Details for RP Number 2330347

  Order Information
  Current Status:           Suspended
  Order Date:               07/07/2015
  Complete Date:
  Client:                   CCC
  Requested By:             K McGrath
  Special Attention:        Please Include any neuro psych testing/evaluations.
  Scope:                    From January 1, 2015 to Present



  Patient Information

  Name:          COLEMAN-FIRE, BETHANY
  DOB:
  SSN:
  Policy Num: OOVW3181 KM:Necole



  Provider Information

  Name:          OREGON HEALTH SCIENCES UNIVERSITY
  Address:       3181 SW SAM JACKSON PK RD
  City:          PORTLAND
  State/Zip:     OR   97239
  Phone:         5034946594
  Fax:           5034946970



 Status Notes

 Date:          07/07/2015 at 02:21:00
 Contact:
. Details:      APS ORDER RECEIVED VIA RPNET WITH FOLLOWING PROVIDER DATA: OHSU 3181 SW Sam Jackson Pk Rd
                Portland, OR, 97239 (503) 494-6594 NO PROVIDER INDEX CODE SELECTED- SEND TO PROVIDER MATCH
                SPECIAL AUTHO IMAGE FILE 2015070702172414399.tlf RECEIVED.




 Date:          07/07/2015 at 02:48:00
 Contact:
 Details:       PROVIDER CURRENTLY HAS AVG CYCLE TIME OF 21 CALENDAR DAYS.




 Date:          07/07/2015 at 02:48:00
Contact:
 Details:       Per Patty/providers office- no status check for 2 weeks from date sent facility releases records noted ins/a. if
                noting In s/a then they uses dates In autho




 Date:          07/08/2015 at 12:30:00
                                                                                                                           EXHIBIT 1
                                                                                                                          PART 1 of 2
                                                                                                                     Page 396 of 1248
https://secure.releasepoint.com/rpnet/iS tat/printdetails.cfm?AP_NUMBER=23 3034 7                                          8/17/2015
                                                                                                                   STN D 18-03985-000396
               Case 3:18-cv-00180-SB              Document 19-1           Filed 10/11/18         Page 397 of 600
                                           (                                                 I
Dawn Schonberg

From:                                Dawn Schonberg
Sent:                                Tuesday, February 23, 2016 2:32 PM
To:                                  Necole Suzuki
Subject:                             RE: A new fax has arrived from catherine@meganglor. (Part 1 of 1) on Channel 29



OK I can go look tomorrow. Thanks I



Dawn Schonberg 1Senior Benefits Review Specialist Administrative Review Unit The Standard Standard Insurance
Company
900 SW Fifth Avenue I Portland, OR 97204 Phone 971.321.8765 I Fax 971.321.5038 dawn.schonberg@standard.com                I
www.standard.com



-Original Message-
From: Necole Suzuki
Sent: Tuesday, February 23, 2016 2:32PM
To: Dawn Schonberg
Subject: RE: A new fax has arril(ed from catherine@meganglor. (Part 1 of 1) on Channel 29

I believe that is the letter they are referring to. The lette~ is not in LEX ..•. so we'll need the file.

-Original Message-
From: Dawn Schonberg
Sent: Tuesday, February 23, 2016 2:31 PM
To: Necole Suzuki
Subject: RE: A new fax has arrived from catherine@meganglor. (Part 1 of 1) on Channel 29

Hi Necole-

Perhaps they mean the approval/close letter? Is it in LEX? If not, the file is in DMR and we can go try to get a copy.



Dawn Schonberg 1 Senior Benefits Review Specialist Administrative Review Unit The Standard Standard Insurance
Company
900 SW Fifth Avenue 1 Portland, OR 97204 Phone 971.321.8765 I Fax 971.321.5038 dawn.schonberg@standard.com I
www.standard.com

-Original Message-
From: Necole Suzuki
Sent: Tuesday, February 23, 2016 2:28PM
To: Dawn Schonberg
Cc: Kath McGrath
Subject: FW: A new fax has arrived from catherine@meganglor. (Part 1 of 1) on Channel 29

Hi Dawn,


                                                                                                                  EXHIBIT 1
                                                                                                                 PART 1 of 2


                                       •                           1


                                                                                        •                   Page 397 of 1248

                                                                                                            STN D 18-03985-000397
              Case 3:18-cv-00180-SB            Document 19-1      Filed 10/11/18      Page 398 of 600
                                                                             ...
                                                                             j
                                                                             \

Please see the attached fax regarding Bethany Coleman Fire. Let me know if you can respond or if there's something we
need to do.

Thanks!

Necole Suzuki, FLHC I Sr. Disability Claim Specialist The Standard Standard lnsurance Company
900 SW Fifth Avenue I Portland, OR 97204 Phone 971.321.3198 I Fax 503-796-5972 necole.suzuki@standard.com      I
www.standard.com Ensure a sustainable future- only print when necessary.




-Original Message-
From: Kath McGrath
Sent: Tuesday, February 23, 2016 2:17PM
To: Necole Suzuki
Subject: FW: A new fax has arrived from catherine@meganglor. (Part i of 1) on Channel29

If there's a response on file, let me know and I can resend it.

Kathleen McGrath I Disability Claims Assistant The Standard Standard Insurance Company
900 SW Fifth Avenue I Portland, OR 97204 Phone 971.321.6946 I Fax 503.796.5972 Kath.McGrath@standard.com        I
www.standard.com



-Original Message-
From: RightFaxEmail Gateway
Sent: Tuesday, February 23, 2016 1:50 PM
To: Cgroup Faxes
Subject: A new fax has arrived from catherine@meganglor. (Part 1 of 1) on Channel29

2/23/2016 1:48:04 PM Transmission Record
       Received from remote ID: catherine@meganglor.
       Inbound user ID CGROUPFAXES, routing code 5972
       Result: {0/352;0/0) Success
       Page record: 1- 3
       Elapsed time: 01:22 on channel29



Fax Images: [double-click on image to view page(s)]




                                                                                                       EXHIBIT 1



                                    •
                                                                                                      PART 1 of 2
                                                              2


                                                                            •                    Page 398 of 1248

                                                                                                STN D 18-03985-000398
                                                   •                                          •
                            Case 3:18-cv-00180-SB
:rom: Megan E. Glor Attorn• Fax: (866) 46S-.4170     Document 19-1
                                                To:+15037965972 Fu:              Filed 10/11/18PagePage
                                                                               +15037965972         1 of 3 399   of 600PM
                                                                                                           02123120161:48




                         Megan E. Glor
                                                         Megan E. Glor                                American Bank Building
                         John C. Shaw                             Attomeys at Law                   621 S.W. Monison, Ste. 900
                         nw-erisa®meganglo~com                                                             Portland, OR 97205
                         Phone: (503) 223-7400         Disahilit;y- Health - ERISA- Ufe -Pensions           Fruc(503)227-2530


                                                                February23, 2016


                        By Facsimile: ((503) 796-5972)

                        Necole Suzuki, FLHC
                        Sr. Disability Claim Specialist
                        Employee Benefits Department
                        Standard Insurance Company
                        903 SW Fifth Avenue
                        Portland, OR 97204-1235

                        Telephone: (800) 368-1135, ext. 3198

                        RE: Claimant          Bethany Coleman-Fire
                            Group:            Professional Services Employers Trust on behalf of Davis Wright
                                              Tremaine LLP
                                Group Policy: 445474 I Claim No.: OOVW3181

                         Dear Ms. Suzuki:

                                I am writing you again regarding Bethany Coleman-Fire's lump sum Long Term
                         Disability ("LTD") benefit check for $15,038.11, as I have not received your response to
                         my January 5, 2016 letter.

                                 As you know, our law firm represents Ms. Coleman-Fire regarding her LTD
                        claim against Standard Insurance Company ("Standard"). I reviewed Standard's claim
                        file regarding Ms. Coleman-Fire, 'but did not see any correspondence that accompanied
                        Standard's lump sum LTD benefit payment check of $15,038.11 for the period May 20,
                        2014 through December 12, 2014, that was issued on June 30, 2015.

                                Please send me a copy of the letter to Ms. Coleman-Fire that accompanied the
                         lump sum benefit check.

                                 As Ms. Coleman-Fire has not cashed/deposited the lump sum benefit check and
                         the check is no longer valid (valid for 6 months after issue date of June 30, 2015), please
                         issue her a new check for $15,038.1 L




                                                                                                                           EXHIBIT 1
                                                                                                                          PART 1 of 2
                                                                                                                     Page 399 of 1248

                                                                                                                    STN D 18-03985-000399
                                                      •                                               •
                            Case 3:18-cv-00180-SB
:rom: Megan E. Glor Attorn• Fax: (866) 468-4170      Document 19-1
                                                To:+15037965972 F11x:                    Filed 10/11/18PagePage
                                                                                     +1503i965972           2 of 3 400    of 600
                                                                                                                   0212312016 1 :48 PM




            Megan E. Glor
                                                          Megan E. Glor                                            American Bank Building
            John C. Shaw                                            \ttonH'\s al Lt\\                       (l21 S.\V. Morrison, Stt•. DUO
            nw-crisa@Inegrutglm:corn                                                                                 l'ort1md, OR 97205
           Phon~:   (503: 223-7400                      Disability= Heallh   ~   ERISA =    Life ""Pensions           Fax: (503) 227-25'10




                 To: Standard Ins. Co., Attn: N. Suzuki                            From:    John Shaw
                 Fax#:    503-796-5972                                             Pages (Including Coversheet):              2
                                                                                                                    ------
                 Phone#:                                                           Date:   2123/2016
                 RE: Bethany Coleman-Rre                                           CC:


                 Ourgent                          0ForReview         D Please Comment           [E) Please Reply        D   Please Recycle




                 Comments:




                  IMPORTANT WARNING: This message is intended for the use of the person or entity to which it is
                  addressed and may contain information that is privileged and confidential, the disclosure of which is
                  governed by applicable law. If the reader of this message is not the intended recipient. or the employee or
                  agent responsible to deliver it to the intended recipient, you are hereby notified that any dissemination,
                  distribution or copying of this information Is STRICTLY PROHIBITED. If you have received this message
                  in error, please notify the sender immediately and arrange for the retum or destruction of these documents.



                                                                                                                                   EXHIBIT 1
                                                                                                                                  PART 1 of 2
                                                                                                                             Page 400 of 1248

                                                                                                                            STN D 18-03985-000400
                                                                                     .agePage
                                                                                           of 401 of 600
                                                   •
                            Case 3:18-cv-00180-SB
=rom: Megan E. Glor Attorn.Fax: (866) 46a-.t.1i0     Document 19-1
                                                To:+1503796S.972 Fax:     Filed 10/11/18
                                                                        +1503i9SS972        3   3 02123120161:48 PM



                        February 23, 2016
                        Re: Bethany Coleman-Fire
                        Page2of2


                               Thank you for your prompt response. If you have any questions, please call me at
                        (503) 223-7400.

                                                                    Sincerely,




                                                                   John C. Shaw

                        JCS:js
                        Enclosures
                        cc: Bethany Coleman-Fire




                                                                                                               EXHIBIT 1
                                                                                                              PART 1 of 2
                                                                                                         Page 401 of 1248

                                                                                                        STN D 18-03985-000401
                             •
        Case 3:18-cv-00180-SB          Document 19-1      Filed 10/11/18   Page 402 of 600


                                                                     ..    TheStandard·
     February 11, 2016


     John C. Shaw
     Megan E. Glor
     Attorneys at Law
     621 SW Morrison Suite 900
     Portland, OR 97205


     RE:        Bethany Coleman-Fire
                Professional Services Employers Trust on behalf of
                Davis Wright Tremaine, LLP
                Group Policy 445474
                Claim No. OOVW3181


     Dear Mr. Shaw:

     Standard Insurance Company's goal is to treat all claims fairly. The Administrative
     Review Unit is continuing to review Standard Insurance Company's decision to close
     Ms. Coleman-Fire's claim for long term disability (LTD) benefits. This unit was formed
     specifically to assure that each claim receives a fair and objective review.

     We attempt to complete all reviews as promptly as possible and within 45 days after the
     receipt of your request, or within 90 days if special circumstances require an extension.
     The Standard received your request for review on Ms. Coleman-Fire's behalf on
     December 28, 2015. As indicated in previous correspondence, her file was sent for
     medical review by two Physician Consultants who had not previously reviewed her file,
     one board certified in Neurology and the other a board certified Neuropsychologist. As of
     the date of this letter, neither review has been completed. We do expect they will be
     completed soon, following which we should be able to complete our independent review
     of the decision made on Ms. Coleman-Fire's claim.

     Because the medical reviews have not been completed, we will be unable to complete our
     independent review before February 11, 2016, the 45th day after we received your
     request for review in our office. We are therefore extending the time to complete our
     review by the additional 45 days allowed under the terms of the Professional Services
     Employers Trust on behalf of Davis Wright Tremaine Group Policy to March 27, 2016.




Standard Insurance Company
900 SW Fifth Avenue
Portland OR 97204·1235                                                                      EXHIBIT 1
                                                                                           PART 1 of 2
tel 888.937.4783

                                                                                      Page 402 of 1248

                                                                                     STN D 18-03985-000402
                     •
 Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18    Page 403 of 600


                                                              •
We will send you periodic updates regarding the status of our review and you will be
notified in writing once the review is completed. Thank you for your patience during the
review process. If you have any questions, please call me at (971) 321-8765. You may
also fax any information to my attention at (971) 321-5038.

Sincerely,



Dawn E. Schonberg
Senior Benefits Review Specialist
Insurance Services Group- Administrative Review Unit

cc:    File




                                                                                       EXHIBIT 1
                                                                                      PART 1 of 2
                                                                                 Page 403 of 1248

                                                                                STN D 18-03985-000403
       ---------

                                 Case 3:18-cv-00180-SB    Document 19-1                  Filed 10/11/18        Page 404 of 600


                                                        •
    :rom: Mega-:a E. Glor Attorn• Fax: (866) 468-4170To:+19713215038 Fax:              +19713215038




                        Megan E. Glor
                                                        . Megan E. Glor                                   American Bank Buildmg
                        JobnC.Sbaw                                  Attorneys at Law                    621 S.W. Morrison, Ste. 900
                        nw-e:risa@meganglor.com                                                                Portlmd, OR 97205
                        Phone: (503) 223-7400           ru._abilitr- Health- ERISA -   Life -Pensions           Fax: (503) 227-2530

                                                                      February 9, 2016
J




                       By Fax: (971) 321-5038

                       Dawn E. Schonberg, Sr. Benefits Review Specialist
                       Administrative Review Unit
                       Standard Insurance Company
                       900 SW Fifth Avenue
                       Portland, OR 97204-1235

                       RE: Bethany Coleman-Fire ,
                           Professional Services Employers Trust on behalf of Davis Wright Tremaine, LLP
                           Group Policy 445474
                           Claim No. OOVW3181

                       Dear Ms. Schonberg:

                               I am writing to inform you in accordance with the Deductible Income provisions of the
                       disability policy set forth on pages 14-16 that Ms. Coleman-Fire has retained attorney Jane
                       Paulson of the Portland, Oregon law firm of Paulson & Paulson, to pursue a third-party claim
                       and lawsuit for her damages resulting from her February 9, 2014, motor vehicle collision.

                                                                            . Sincerely,




                                                                            John C. Shaw                                                        '
                       JCS:js
                       cc: Bethany Coleman-Fire
                           Jane Paulson




                                                                                                                            i




                                                                                                                        g
                                                                                                                            I,,'




                                                                                                                                         EXHIBIT 1
                                                                                                                                        PART 1 of 2
                                                                                                                                   Page 404 of 1248

                                                                                                                              STN D 18-03985-000404
                              •
         Case 3:18-cv-00180-SB         Document 19-1       Filed 10/11/18   Page 405 of 600


                                                                      ..    TheStandard~
      January 28, 2016


      John C. Shaw
      Megan E. Glor
      Attorneys at Law
      621 SW Morrison Suite 900
      Portland, OR 97205


      RE:        Bethany Coleman-Fire
                 Professional Services Employers Trust on behalf of
                 Davis Wright Tremaine, LLP
                 Group Policy 445474
                 Claim No. OOVW3181


      Dear Mr. Shaw:

      The Administrative Review Unit is continuing to review Standard Insurance Company's
      decision to close Ms. Coleman-Fire's long term disability (LTD) claim.

      Ms. Coleman-Fire's file was sent for review by two Physician Consultants who have not
      previously reviewed her file. One is board certified in Neurology and the other is a
      Neuropsychologist. As of the date of this letter, neither review has been completed. We
      do expect they will be completed soon, following which we should be able to complete
      our independent review of the decision made on Ms. Coleman-Fire's claim. At this time,
      we hope the medical reviews will be completed by February 11,2016, which is 45 days
      after we received your request for review in our office. Please note that this Group Policy
      does allow for an additional45 day extension if the review cannot be completed within
      the first 45 days.

      We will send you periodic updates regarding the status of our review and you will be
      notified in writing once the review is completed. Thank you for your patience during the
      review process. If you have any questions, please call me at 971. 321.8765. You may also
      fax information to my attention at 971.321.5038.

      Sincerely,



       Dawn E. Schonberg
       Senior Benefits Review Specialist
       Insurance Services Group- Administrative Review Unit

       cc:        File




Standard Insurance Company
900 SW Fifth Avenue
Portland OR 97204-1235                                                                         EXHIBIT 1
tel888.937.4783
                                                                                              PART 1 of 2
                                                                                         Page 405 of 1248

                                                                                       STN D 18-03985-000405
                                    •
               Case 3:18-cv-00180-SB           Document 19-1        Filed 10/11/18   Page 406 of 600



Dawn Schonberg

From:                              Paul Kangas
                                                                              •
Sent:                              Monday, January 11, 2016 2:27 PM
To:                                Dawn Schonberg; Bob Black
Subject:                           RE: Coleman- Fir OOVW3181



Ok, will do.

Paul Kangas, MS, CRC I Vocational Case Manager The Standard Standard Insurance Company
900 SW Fifth Avenue I Portland, OR 97204 Phone 971.321.7549 I Toll Free (800) 628-9696, ext. 7549   I Fax
971.321.6118 paul.kangas@standard.com I www.standard.com


--Original Message----
From: Dawn Schonberg
Sent: Monday, January 11, 2016 2:25 PM
To: Bob Black; Paul Kangas
Subject: RE: Coleman- Fir OOVW3181

Thank you! Paul-let me know if you need anything.



Dawn Schonberg I Senior Benefits Review Specialist Administrative Review Unit The Standard Standard Insurance
Company
900 SW Fifth Avenue I Portland, OR 97204 Phone 971.321.8765 I Fax 971.321.5038 dawn.schonberg@standard.com      I
www.standard.com

--Original Message---
From: Bob Black
Sent: Monday, January 11, 2016 2:23 PM
To: Paul Kangas
Cc: Dawn Schonberg
Subject: Coleman- Fir OOVW3181

Hi Paul,

I have transferred the case of BETHANY COLEMAN-FIR (ARU)
OOVW3181 to (please rush)      I'll drop this off soon. Thanks BB




                                                                                                      EXHIBIT 1
                                                               1
                                                                                                     PART 1 of 2
                                                                                                Page 406 of 1248

                                                                                               STN D 18-03985-000406
  Case 3:18-cv-00180-SB       Document 19-1         Filed 10/11/18       Page 407 of 600


                         •                                       •
            J

From the desk of:                                                                             1
Dawn Schonberg
(971) 321-8765


    INITIAL ADMINISTRATIVE REVIEW UNIT CLAIM REVIEW

Date:        1  /H !16                       Date of Decision Letter: __-z-'/._1__,_/_1..,_-_ _
Claimant:~ ltk)!<(M - R..-R · Review Request Date: __1-z.f_,_z:_zf...:._1_'_.-_ _
Group: {J5G-r ..,., ~ opof?b._.,,s, t.J..-,~1- ~
Claim No. vwa1~ I


LDW:_-=zj:..u,~'-!.:....;14'-------
Closure/Denial Reason: 01.W1. oa:      c_   lc~
Own Occupation: ~ ~



Special Circumstances:       Attorney Representation:_-+r+-------
                             Insurance Comrnissioner:. _ __.!_l'\,____ _ _ _ __
                             Special Language (PERA, SC):_"'_ _ _ _ __
                             State-Specific Language:_...:._t"..:....__ _ _ _ _ __
                             SSDI awarded: __!'\_ _ _ _ _ _ _ _ _ __




Claimant's Issues:


                                                                                             EXHIBIT 1
                                                                                            PART 1 of 2
                                                                                       Page 407 of 1248

                                                                                     STN D 18-03985-000407
 Case 3:18-cv-00180-SB         Document 19-1     Filed 10/11/18   Page 408 of 600


From the desk of:                                                                   2
Dawn Schonberg
(971) 321-8765.




Medical Reviews Completed:            Jvk -5')l<1\l~
                                       ~~ ~IC!l\6-




Alternative Occupations Identified:




Additional Information Needed:        Records:. _ _'\_,___ _ _ _ _ _-,-_ _ __
                                      Payroll:   I'.

                                      Job Description:_"\--'----------
                                      Oilier:._~~~-------------



Consultations Needed:.

                             Vocational:. _ _T - - - - - - - - - - - - - -

                             Legal:· - - - - - - 4 - - - - - - - - - - - - - - -

                             Oilier (CPA, SIU):_.!:I--:..__ _ _ _ _ _ _ __


Questions to Address:




                                                                                  EXHIBIT 1



                     •                                     •                     PART 1 of 2
                                                                            Page 408 of 1248

                                                                           STN D 18-03985-000408
        Case 3:18-cv-00180-SB                    Document 19-1              Filed 10/11/18         Page 409 of 600
ReleasePoint - iStat Order D e -                                                                                Page 2 of3


 Contact:
 Details:   **   5/A Is asking for Neuro psych test evals. Need the mental health records released on the FSA.




 Date:      07/08/2015 at 01:31:00
 Contact:   RACHEL494
 Details:   ** Emailed PSl to assist regarding the Unknown Source.


 Date:      07/09/2015 at 11:26:00
 Contact:
 Details:   We will need the mental health section of the OHSU authorization initialed for release. Standard Is asking for
            neuro psych testing and evaluations. Thank you




 Date:      07/09/2015 at 01:30:00
 Contact:
 Details:   MAIUNG AUTHO AND LETTER TO PATIENT WITH ADDITIONAL INSTRUCTIONS A LETTER OF REP WAS SENT
            WITH REQUEST:




 Date:      07/22/2015 at 11:13:00
 Contact:
 Details:   LEFT VOICEMAIL: : ** asking If the au tho has been received Please complete and return to Release Point mental
            health needs to be marked for release on autho




 Date:      07/24/2015 at 05:34:00
 Contact:
 Details:   MAIUNG REQUEST TO PATIENT TO HAVE FACILITY SPECIFIC AUTHORIZATION SIGNED AND RETURNED




Date:       08/03/2015 at 11:37:00
Contact:
Details:    LEFf VOICEMAIL: :    ** asking if the au tho has been   received Please complete and return to Release Point




 Date:      08/03/2015 at 01:20:00
Contact:
 Details:   ** spoke to the patient she states we have a hole In our system she has already sent this autho back thre times
            she will resend with the mental healthe again




Date:       08/04/2015 at 05:22:00
Contact:
Details:    ** Let patient know that we did receive an autho to release mental health records under RP number 2185398
            but It Is dated 2/2015. We need the autho updated for currrent records.




Date:       08/06/2015 at 01:44:00
Contact:    BETHANY
Details:                                                                                                                   EXHIBIT 1
                                                                                                                         PART 1 of 2
                                                                                                                   Page 409 of 1248
https :/Isecure.releasepoint.com/rpnet/i Stat/printdetails.cfm?AP_NUMBER=23 3034 7                                    8/17/2015
                                                                                                                 STN D 18-03985-000409
           Case 3:18-cv-00180-SB               Document 19-1           Filed 10/11/18          Page 410 of 600
ReleasePoint - iStat Order D e -                                                                            Page 3 of3


            SPOKE TO BETHANY: : **She Is not In town at this time. She has the blank FSA and will complete and send
            asap.



oate:       08/14/2015 at 01:46:00
Contact:
Details:     ** Please be advised that we have sent the patient the authorization needed from the facility to process the
             records. We have been following up leaving messages with no response. Conflicting statements from the patient
           · she sent the authorization several times, she never see the authorization, she has the blank authorization and
             will complete nothing in the Release Point ::;ystem as of Friday August 14th Please advise.




Date:       08/14/2015 at 01:49:00
Contact:
Details:    EMAILED TO jyakymi@standard.com,kath.mcgrath@standard.com: REQUEST SUSPENDED** Please be advised
            that we have sent the patient the authorization needed from the facility to process the records. We have been
            following up leaving messages wlth no response. Conflicting statements from the patient she sent the
            authorization several times, she never see the authorization, she has the blank authorization and will complete
            nothing in the Release Point system as of Friday August 14th Please advise.




                                                                                                                     EXHIBIT 1
                                                                                                                    PART 1 of 2
                                                                                                              Page 410 of 1248
https:/I secure.rel easepoint.com/rpnet!iStat!printdetails.cfm?AP_NUMBER=23 3 034 7                              8/17/2015
                                                                                                             STN D 18-03985-00041 0
        Case 3:18-cv-00180-SB                                Document 19-1                          Filed 10/11/18                 Page 411 of 600
ReleasePoint- RPNet

                                            •                                  ·Home            Action          Support
                                                                                                                          •Account
                                                                                                                                                 Page 1 of2



                                                                                                                                                                  RPNet Logout




                                                                    Order Complete



   Your Weborder Transaction ID is: 2294836
   Please be sure to write this number on the authorization form when sending to ReleasePoint, or print this page and fax It along with the autho to:




                    Name: Coleman-Fire • Bethany
                      DOS:

                      SSN:
               Policy Num: OOVvV3181 KM:Necole
             Source Code:




               Provider 1 : OHSU

                  Address: 3181 SW Sam Jackson Pk Rd
                           Portland , OR 97239

                    Phone: 503-494-6594

            Record Range: Obtain records from 01/0112015 to Present


              New Request (Retain Household Info/Policy Number)->           New Request (Clear All Previous Data)->            Order Additional Request(s) for This Patient




                                                                                                          I   l~cut cf RPN~t
                                                                                                                                                               EXHIBIT 1
                                                Copyright2014 Re!easePoint.lne. All R1gh!s Ro:se ..,ed.



                                                                                                                                                             PART 1 of 2
                                                                                                                                                        Page 411 of 1248
https://secUie.releasepoint.corn/rpnet/weborder/ordersubmit.cfm                                                                                             7/7/2015
                                                                                                                                                       STN D 18-03985-000411
                                        ••                                         •
               Case 3:18-cv-00180-SB           Document 19-1        Filed 10/11/18     Page 412 of 600



Necole Suzuki

From:                              Necole Suzuki
Sent:                              Wednesday, July 01, 2015 3:16 PM
To:                                'Bethany Coleman-Fire'
Subject:                           RE: Additional medical records from Dr. Stone
Attachments:                       approval-closure letter.pdf



Hi Bethany,

I have attached a copy of the letter.

Thanks,

Necole (Feuerstein) Suzuki, FLHC 1 Sr. Disability Claim Specialist
The Standard
Standard Insurance Company
900 SW Fifth Avenue I Portland, OR 97204
Phone 971.321.31981 Fax 503-796-5972
necole.feuerstein@standard.com 1 www.standard.com

Ensure a sustainable future - only print when necessary.

From: Bethany Coleman-Fire [mailto:bethany.coleman@gmail.com]
Sent: Wednesday, July 01, 2015 11:32 AM
To: Necole Suzuki
Subject: Re: Additional medical records from Dr. Stone

Thanks. Also, is it possible for you to send me a PDF copy of the letter? I'm pretty distressed about the denial of
coverage and would like to understand what precisely is going on.

Thanks,

B
On Wed, Jul1, 2015 at 11:10 AM Necole Suzuki <Necole.Suzuki@standard.com> wrote:

 Hi Bethany,




Thank you for sending your medical records from Dr. Stone, and for your voicemail. We will also send a request to
OHSU for a copy of the neuropsychological evaluation. I will let you know if we encounter any difficulty getting the
information released.




 Thanks,

 Necole (Feuerstein) Suzuki, FLHC 1 Sr. Disability Claim Specialist
 The Standard
 Standard Insurance Company                                                                               EXHIBIT 1
                                                            1
                                                                                                         PART 1 of 2
                                                                                                    Page 412 of 1248

                                                                                                   STN D 18-03985-000412
                                   •                                        •
             Case 3:18-cv-00180-SB           Document 19-1     Filed 10/11/18      Page 413 of 600

900 SW Fifth Avenue 1Portland, OR 97204
Phone 971.321.31981 Fax 503-796-5972
necole.feuerstein@standard.com 1 www.standard.com

Ensure a sustainable future - only print when necessary.




From: Bethany Coleman-Fire [mailto:bethany.coleman@gmail.com)
Sent: Wednesday, July 01, 2015 10:27 AM
To: Necole Suzuki
Subject: Additional medical records from Dr. Stone




Hi Necole-



Attached are the records from Dr. Stone. I'm sorry that I missed these on the initial round. It's challenging to
keep track of everyone I've seen. Please let me know if you have any difficulty opening them, etc. As I
mentioned, I am out of town currently but will send you the OHSU records when I get home, assuming they
have arrived.



Thanks,



B




Bethany Coleman-Fire
503-317-8898
Bethany.coleman@gmail.com




                                                                                                     EXHIBIT 1
                                                           2
                                                                                                    PART 1 of 2
                                                                                               Page 413 of 1248

                                                                                               STN D 18-03985-000413
          Case 3:18-cv-00180-SB            Document 19-1    Filed 10/11/18    Page 414 of 600


                                  •                                     •-    TheStandard"
July 1, 2015


Bethany Coleman-Fire
4834 NE 17th Ave
Portland OR 97211


Re:             Professional Services Employers Trust on behalf of
                Davis Wright Tremaine LLP
                Group Policy 445474
                Claim No. OOVW3181

Dear Ms. Coleman-Fire:

We are writing in regard to your Long Term Disability (LTD) claim with Standard Insurance
Company (The Standard). Your LTD claim has been approved with benefits payable through
December I 2, 2014. We would like to take this opportunity to explain how your benefits have
been calculated and how we determine the length of time benefits are payable.

In order to be eligible for LTD Benefits we must have satisfactory written Proof Of Loss
supporting that you are Disabled as defined by the Group Policy. The Group Policy defines
Disability, in part, as follows:

                                          DEFJNITJONOFDmABUnY

You are Disabled ifyou meet one ofthe following definitions during the period it applies:

                A. Own Occupation Definition ofDisability; or

                C. Partial Disability Definition.

A.              Own Occupation Definition ofDisability

                During the Beneftt"Waiting Period and the Own Occupation Period you are required to
                be Disabled·only from your Own Occupation.

                You are Disabled from your Own Occupation if, as a result ofPhysical Disease, Injury,
                Pregnancy or Mental Disorder, you are unable to perform with reasonable continuity the
                Material Duties ofyour Own Occupation.



St;;~ndt~rd   Insurance Company

Portland OR 97204·1235 .
                                                                                                 EXHIBIT 1
                                                                                        ,. -;. ,_ ..   ~.'   .

tel888.937.4783                                                                                 PART 1 of 2
                                                                                           Page 414 of 1248

                                                                                        STN D 18-03985-000414
                         •                                        •
       Case 3:18-cv-00180-SB       Document 19-1       Filed 10/11/18    Page 415 of 600


                                                2

        Note: You are not Disabled merely because your right to perform· your Own Occupation
        is restricted, including a restriction or loss of license.

        During the Own Occupation Period you may work in another occupation while you meet
        the Own Occupation Definition ofDisability. However, you will no longer be Disabled
        when your Work Earnings from another occupation meet or exceed 80% ofyour Indexed
        Predisability Earnings. Your Work Earnings may be Deductible Income. See Return To
        Work Provisions and Deductible Income.               ·

         Own Occupation means any employment, business, trade, profession, calling or vocation
        .that involves Material Duties of the same general character as the occupation you are
         regularly performing for your Employer when Disability begins. In determining your
         Own Occupation, we are not limited to looking at the way you perform your job for your
         Employer, but we may also look at the way the occupation is generally performed in the
         national economy. Ifyour Own Occupation involves the rendering ofprofessional
         services and you are required to have a professional or occupational license in order to
         work; your Own Occupation is as broad as the scope ofyour license.

        Material Duties means the essential tasks, functions and operations, and the skills,
        abilities, knowledge, training and experience, generally required by employers from
        those engaged in a particular occupation that cannot be reasonably modified or omitted.

· C.    Partial Disability Definition

        During the Benefit Waiting Period and the Own Occupation Period, you are Partially
        Disabled when you are working in your Own Occupation but, as a result ofPhysical
        Disease,· Injury, Pregnancy or Mental Disorder, you are unable to earn 80% or more of
        your Indexed Predisability Earnings, in that occupation.

        Your Work Earnings may be Deductible Income. See Return To Work Ince11tive and
        Deductible Income.                 ·

 Proof Of Loss and Documentation are defmed by the Group Policy as follo~s:

 C. ProofOfLoss

 Proof OfLoss means written proof that you are Disabled and entitled to LTD Benefits. Proof Of
 Loss must be provided at your expense.                                                        ·

 For claims ofDisability due to conditions other than Mentt:{l Disorders, we may require proof of
 physical impairment that results from· anatomical or physiological abnormalities which are
 demonstrable by medically acceptable clinical and laboratory diagnostic techniques.




                                                                                           EXHIBIT 1
                                                                                          PART 1 of 2
                                                                                     Page 415 of 1248

                                                                                    STN D 18-03985-000415
                           •                                          •
      Case 3:18-cv-00180-SB          Document 19-1        Filed 10/11/18     Page 416 of 600


                                                   3

 D. Documentation

 Completed claims statements, t;z signed authorization for us to obtain information, and any other
 items we may reasonably require in support of a claim must be submitted at your expense. If the
 required documentation is not provided within 45 days after we mail our request, your claim
 may be denied.                                                       ·

 Your LTD claim was reviewed to determine whether there is documentation to support that as a
 result of Physical Disease, Injury, Pregnancy or Mental Disorder you were unable to perform
 with reasonable continuity the Material Duties of your Own Occupation, or unable to earn 80%
 or more of your Indexed Predisability Earnings while working in your Own Occupation, from
 February 19, 2014 and continuing.

 You indicated on your initial claim form that you were hit by a car while walking your dog on
 February 19, 2014. You reported that you were unable to work due to concussion, depression,
 anxiety, whiplash, and post-concussion syndrome. You described your symptoms as headaches,
 fatigue, neck and back pain, sleeplessness, and anxiety.

 An Attending Physician Statement completed by Dr. Uppal, dated December 30, 2014, reflects a
 diagnosis of concussion and motor vehicle accident. Other diagnoses include anxiety and
 depression, vertigo, soft tissue injury, and adjustment reaction. Symptoms are described as
 memory and attention deficit, fatigue, and musculoskeletal complaints. Dr. Uppal noted that you
 could work with accommodations. He expected your impairment to last approximately three
 months, but possibly longer. He noted that you could work 75% of your normal workload and
 should be excused for physical therapy, office visits, and counseling, once or twice per week for
 the next three months.

 In order to obtain a better understanding of your medical condition and any ongoing limitations
 or restrictions you may have, we requested copies of your medical records from Dr. Uppal,
 internal medicine; Dr. Chesnutt, sports medicine; Dr. Brown, neurologist; Dr. Ellison,
 neurologist; and Legacy Emanuel Hospital. Upon receipt of your medical records your claim file
 was referred to a Physician Consultant, board certified in psychiatry and neurology, for review
 and comment.                                      ·

   The medical records reflect that you consulted Dr. Uppal on February 20, 2014. You reported
   that you were walking your dog. the prior evening and were hit by a car going full speed. You
   indicated that you hit your head on the windshield, flew 20 feet up in the air, and then fell on the
   pavement hitting your head again. You reported no loss of consciousness and were taken to
   Emanuel Hospital by EMT. It is noted that you suffered soft tissue injuries but no other injuries
   were found. A CT of the head was negative. You had myalgias which were generalized, and a
··-laceration m1 your scalp. You also reported having vertigo and headache. You reported-feeling .
   sore everywhere with tightened muscles, and when you stood up, turned your head or moved,
   you had worsening vertigo with nausea. Dr. Uppal's assessment was concussion, vertigo, motor
   vehicle accident, nausea, soft tissue injury, neck sprain and strain, and paraspinal muscle spasms.



                                                                                                EXHIBIT 1
                                                                                               PART 1 of 2
                                                                                          Page 416 of 1248

                                                                                         STN D 18-03985-000416
                         •
     Case 3:18-cv-00180-SB        Document 19-1        Filed 10/11/18     Page 417 of 600


                                                4                  •
You were prescribed Tylenol and Flexeril for myalgias and were referred for physical therapy
and massage therapy.

 Medical records from Dr. Ellison reflect that you were referred by Dr. Uppal for your complaints
 of headaches and dizziness, post concussion. You saw Dr. Ellison on March 3, 2014, and
 recounted the accident, indicating that you did not remember all of the events. Dr. Ellison
·commented that you may have had a short time out of consciousness. You reported that your
 vertigo was gone but you still woke a little dizzy. You indicated that your nausea was minimal.
 You reported persistent mild, dull headaches all of the time, but that you did not need medication
 for your headaches. You reported tingling and numbness in your cheek for the past four days, on
 and off. You indicated that physical therapy was helping with your cervical strain. You also
 reported feeling fatigued, sleeping a lot, and had not been back to work. Dr. Ellison noted that a
 CT of the brain was normal and C-spine x-rays were also normal. Dr. Ellison's impression was:
 post head trauma/post-concussion symptoms; posttraumatic headache; nausea, ongoing and mild;
 history of the ptosis, left eye, worse after the head trauma; cervical strain; right facial
 paresthesias, intermittent and mild. Dr. Ellison recommended a follow up in one month.

A physical therapy note, dated March 19, 2014, reflects that you reported intermittent dizziness
and neck discomfort, which had been slowly improving. You indicated that you attempted to
return to work the prior week but became dizzy and had increased headaches after only ten
minutes. A follow-up physical therapy note, dated April9, 2014, reflects that you were
discharged from care as you had met your goals. The progress note reflects that your neck
discomfort was intermittent and mild, and you had full range of motion in your cervical spine,
with only slight discomfort produced. It is noted that you had dizziness with cervical flexion and
mild hypertonicity in the left cervical paraspinals and right suboccipitals. It was noted that your
vertigo had been eliminated, but you continued to have intermittent light-headedness and
headaches, which was likely post-concussive. You reported that you had been back to work
half-time, which was going okay. You indicated that you were still fatiguing easily, and had
intermittent headaches and dizziness. It was recommended that you return to your sports
medicine physician for follow-up.

Medical records from Dr. Brown reflect that you underwent vestibular testing on Aprill4, 2014,
with normal results. There was no evidence of posttraumatic vestibulopathy or posttraumatic
endolymphatic hydrops. Your hearing was also normal.

The next available medical records from Dr. Uppal is dated July 11, 2014, and reflects that you
were seen for an annual physical exam. The review of systems was negative for myalgias or back
pain, and positive for dizziness and depression. Dr. Uppal also noted your h,istory of concussion
and that your vertigo was due to the concussion. An examination of your back revealed normal
range of motion and no tenderness. Dr. Uppal also noted that you were not nervous or anxious,
and did not have jnsomnia,.                                                    ·

Medical records from Dr. Chesnutt reflect that you first consulted him on September 9, 2014, for
a concussion management plan. You reported suffering a head injury on February 19, 2014,
when you were hit by a car while walking your dog. Your initial symptoms included neck pain,


                                                                                            EXHIBIT 1
                                                                                           PART 1 of 2
                                                                                      Page 417 of 1248

                                                                                     STN D 18-03985-000417
                         •                                        •
    Case 3:18-cv-00180-SB         Document 19-1       Filed 10/11/18     Page 418 of 600


                                                5

headache, vertigo and dizziness. You reported that you attempted to return to work two weeks
prior, but felt awful and went home. You felt nauseous, anxious, and fatigued while at work. You
reported working about three hours each day for the past week. You were receiving massage
therapy for neck issues. You reported that your daily function was mostly impacted by
headaches, treated with massage and nonsteroidal anti-inflammatory drugs. You indicated that
you had not received recent therapy for neck pain, and your dizziness and balance issues were
episodic and mostly resolved. You reported still having issues with fatigue, some stress related
dreams related to the accident, being more irritable, and feeling cognitively slow. You reported
doing well working half-time. Dr. Chesnutt's assessment was post-concussion headache; cervical
strain, initial encounter; and concussion. Dr. Chesnutt provided a referral for physical therapy
and recommended that you take Aleve for pain and swelling~

You consulted Dr. Uppal on September 16,2014, to follow up on your motor vehicle accident,
headaches, and fatigue, and to discuss new medication. You indicated that you were followed by
Dr. Chesnutt for post-concussion care, and were receiving physical therapy, occupational
therapy, speech therapy, and massage therapy. You reported that craniosacral massage helped
with your persistent headaches. You indicated that your headaches did not have any specific
location and they were present almost daily. You indicated that Dr. Chesnutt mentioned that you
should be on an antidepressant as your mood had been low, and you had reported frequent crying
spells. You also reported gaining a significant amount of weight. Dr. Uppal's assessment was:
reaction, adjustment, anxiety, and depressed mood; headache; neck muscle spasm; weight gain;
and post-concussion syndrome. Dr. Uppal recommended that you seek counseling and he
prescribed Cymbalta. You were to follow up in four weeks.

You followed up with Dr. Uppal on October 15,2014. You reported that your mood had
improved and you were able to work for a longer duration. You were exercising regularly, but
still had episodes of tearfulness. You indicated that you had not been able to see a counselor, but
were calling for an appointment. Dr. Uppal's assessment was adjustment reaction, and anxiety
and depression, treated with Wellbutrin. You were to follow up in two months.

You followed up with Dr. Chesnutt on December 5, 2014, and reported that your headaches and
neck pain were much better, but you were sore by the end of each workday. You reported that
your vision was improving but your peripheral vision of the left eye was not as good. You
reported less fatigue and that your sleep was generally good. Cognitively, you were doing well
but still had some concentration and memory issues. Dr. Chesnutt's assessment was that your
concussion was resolving slowly and you should continue with your current rehabilitation and
restrictions. Dr. Chesnutt recommended a return visit if your symptoms worsened or failed to
improve as anticipated.·

You followed up with Dr. Uppal on December 12,2014, for follow up on your medications. You
reported feeling stable on your current medication and felt like you were closer to your baseline
than you had been in the past. You reported being back at work, but that you had not made an
appointment with a psychologist yet. You indicated that you had one meeting with a therapist but
did not click. You continued to follow up with Dr. Chesnutt for post-concussion syndrome. Dr.
Uppal noted that you had a normal mood and affect, and your behavior was normal. He advised


                                                                                            EXHIBIT 1
                                                                                           PART 1 of 2
                                                                                      Page 418 of 1248

                                                                                     STN D 18-03985-000418
                          •                                           •
      Case 3:18-cv-00180-SB         Document 19-1        Filed 10/11/18      Page 419 of 600


                                                   6

 you again to follow up with a psychologist as this may help speed up your recovery. You were to
 follow up with Dr. Uppal as needed.

. The most treat recent progress note from Dr. Uppal is dated March 2, 2015, and reflects that you
  reported that you had been working three quarters time. You indicated that you had been goirig
  to counseling for the past month, which had been helpful. You reported not feeling 100% and
  fatigued in the afternoons. You requested that Dr. Uppal complete paperwork to extend your
  part-time work. You reported that your prescription may have been interfering with your sleep
  and Dr. Uppal prescribed Trazodone. It is noted that you were to undergo neuropsychological
  testing the following month.                    ·

 The most recent progress note from Dr. Chesnutt, dated March 3, 2015, reflects that you
 continued to report headaches. It was unclear whether the headaches were related to neck pain or
 fatigue. You reported that your neck pain improved with massage therapy once a week. You
 reported some sleep problems related to your medication; and cognitively felt like you were at
 75% of baseline, and were not improving. You continued to work at a 75% schedule and were to
 be referred for a neuropsychological evaluation. Dr. Chesnutt's assessment was concussion, slow
 to resolve. You were to follow up if you:: symptoms worsened or failed to improve.

 After reviewing the available medical records, the Physician Consultant indicated that the
 documentation supports that you were stable and closer back to baseline by December 2014. Y au
 continued to complain of slowed cognitive processing and were continuing to work at a three-
 quarter time schedule as an attorney. The Physician Consultant commented that
 neuropsychological testing had been ordered and recommended that we obtain copies of the
 testing to determine if cognitive limitations and restrictions persist.. The Physician Consultant
 also commented that the medical records reflect that you became significantly depressed and
 anxious September 2014 which may have contributed to your inability to return to full-time
 work.

 In summary, the information in your claim file supports that ceased work after being struck by a
 car on February 18,2014. You were diagnosed with a concussion and also suffered from vertigo,
 nausea, soft tissue injury, neck sprain and strain, and paraspinal muscle spasms. You had an
 unsuccessful attempt to return to work in April and May 2014 and ceased all work aCtivity again
 as of May 15,2014. You were able to return to part-time work as of August 4, 2014, and
 increased your work schedule to 75% of your full-time schedule.

 You notified The Standard that you recently underwent a neuropsychological evaluation and the
 results of this evaluation supported that you should decrease your work activity to a 60% of full-
 time schedule. A copy of this neuropsychological evaluation has not been provided.

 Available medic;l.! inf.9rmation v-m.s reviewed by a Physician Consultant who concluded that .:the .. _
 documentation supports that you were stable and closer back to baseline by December 2014.
 The Physician Consultant recommended that we obtain copies of your neuropsychological
 testing to determine if cognitive limitations and restrictions persist: The Physician Consultant
 also commented that the medical records reflect that you became significantly depressed and


                                                                                                EXHIBIT 1
                                                                                               PART 1 of 2
                                                                                          Page 419 of 1248

                                                                                        STN D 18-03985-000419
     Case 3:18-cv-00180-SB         Document 19-1      Filed 10/11/18


                                                                  •
                                                                         Page 420 of 600


                         •                      7

anxious September 2014, which may have contributed to your inability to return to full-time
work.

In order to be eligible for LID benefits you must be Disabled under the terms of the Group
Policy. Therefore, as a result of a Physical Disease, Injury, Pregnancy or Mental Disorder, you
must be unable to perform with reasonable continuity the Material Duties of your Own
Occupation; or as a result of a Physical Disease, Injury, Pregnancy or Mental Disorder, you must
be unable to earn 80% or more of your Indexed Predisability Earnings while working in your
Own Occupation.

Without a copy of your recent neuropsychological evaluation supporting ongoing cognitive
impairment, or medical records documenting that your depression and anxiety persisted beyond
December 12, 2014, we do not have satisfactory written Proof Of Loss to support that you
remain Disabled after your December 12, 2014 medical appointment with Dr. Uppal, at which
point you were documented to be stable and closer to baseline.

 Based on the information in your claim file we have concluded that you met the Definition of
 Disability as of February 19, 2014, and the documentation supports that you remained Disabled
 through December 12,2014. As such, your LID claim has been approved with benefits payable
 through December 12,2014.

 Benefits become payable after you have served a Benefit Waiting Period of90 days. We have
 established February 19, 2014 as the date of Disability for your claim. Therefore, benefits
 became payable as of May 20, 2014.

 Your LID Benefit is 60% of your Predisability Earnings, reduced by Deductible Income
 described in the Group Policy. Your PredisabilityEamings were $9,791.68 (semi-monthly
 salary of$4,895.84 x 2); therefore, your Maximum LID Benefit is $5,875.01 per month.

·Information in your claim file reflects that you received salary continuation from your employer
 through July 3 I, 2014. This is considered Deductible Income and your LTD Benefit has been
 reduced by salary continuation paid to you through July 31,2014.

Information in the claim file also reflects that you returned to part time work as of August 4,
2014. Work Earnings are considered Deductible Income, and LTD Benefits are reduced by your
Work Earnings according to the formula described in the Group Policy.
                                            .   .
 A check has been issued to you under separate cover in the amount of$15,038.11, for LTD
 Benefits due to you from May 20, 2014 through December 12, 2014.

  Information in your claim file reflects that yoUF employer·paid your LID premiums; therefore,
· your LTD Benefit is I 00% taxable.                                    ··   ·         ·

The Professional Services Employers Trust on behalf of Davis Wright Tremaine LLP Group Life
Insurance Policy provides a benefit that continues your group life insurance without payment of


                                                                                           EXHIBIT 1
                                                                                          PART 1 of 2
                                                                                     Page 420 of 1248

                                                                                    STN D 18-03985-000420
                           •
      Case 3:18-cv-00180-SB         Document 19-1        Filed 10/11/18     Page 421 of 600


                                                  8                  •
  premium provided you meet the eligibility requirements. You must be unable to perform with
· reasonable continuity the material duties of any gainful occupation for which you are reasonably
  fitted by education, training and experience. We have determined that you do not qualify for this
  benefit beyond December 12, 2014, as we do not have documentation to support that medical
  condition prevents you from being gainfully employed. Please contact your employer to ensure that
  premium payments are made to continue this insurance coverage.

 Your LTD claim has closed with our payment to you through December 12,2014. If you want
 us to review the claim and this deCision you must send us a written request within 180 days after
 you receive this letter. If you request a review, you will have the right to submit additional
 information in connection with the claim. Additional information that would be helpful for the
 review of your claim includes a copy of the neuropsychological testing report and
 therapy/counseling records supporting that you remain Disabled beyond December 12, 2014.
 Please include any such new information along with the request for review.

 If you request a review, it will be conducted by an individual who was not involved in the
 original decision. If necessary, the person conducting the review will consult with a medical
 professional with regard to the claim. The medical professional will be someone who was not
 previously consulted in connection with the claim. The review would be completed within 45
 days after we receive your request unless circumstances beyond our control require an extension
 of an additional45 days.

 If you request a review and the decision to deny this claim is upheld, you will have the right to
 file suit under Section 502(a) of the Employee Retirement Income Security Act (ERISA) or state
 law, whichever is applicable.

 We want you to know that upon further investigation, other valid reasons for limiting or denying
 this claim; which have not been previously considered, could come to our attention. Therefore,
 The Standard reserves the right to consider and assert other reasons for limitation or denial of
 this claim should they occur in the future.

 Please consult the Certificate of Insurance or Summary Plan document for a complete
 description of your rights under the terms of the Professional Services Employers Trust on behalf
 of Davis Wright Tremaine LLP Group Policy.

 If you have any questions about this letter or your claim, please write or call me.

 Sincerely,

  01S~
 Nece>l-e SllRiki, FLHG-
 Sr. Disability Claim Specialist
 Employee Benefits Department
 1-800-368-1135 ext. 3198



                                                                                             EXHIBIT 1
                                                                                            PART 1 of 2
                                                                                       Page 421 of 1248

                                                                                       STN D 18-03985-000421
Necole Suzuki
                Case 3:18-cv-00180-SB

                                     ..        Document 19-1         Filed 10/11/18

                                                                                    ..Page 422 of 600




From:                               Necole Suzuki
Sent:                               Wednesday, July 01, 2015 11:10 AM
To:                                 'Bethany Coleman-Fire'
Subject:                            RE: Additional medical records from Dr. Stone



Hi Bethany,

Thank you for sending your medical records from Dr. Stone, and for your voicemail. We will also send a request to OHSU
for a copy of the neuropsychological evaluation. I will let you know if we encounter any difficulty getting the
information released.

Thanks,

Necole (Feuerstein) Suzuki, FLHC I Sr. Disability Claim Specialist
The Standard
Standard Insurance Company
900 SW Fifth Avenue 1 Portland, OR 97204
Phone 971.321.31981 Fax 503-796-5972
necole.feuerstein@standard.com I www.standard.com

Ensure    a sustainable future- only print when necessary.

From: Bethany Coleman-Fire [mailto:bethany.coleman@gmail.com)
Sent: Wednesday, July 01, 2015 10:27 AM
To: Necole Suzuki
Subject: Additional medical records from Dr. Stone

Hi Necole-

Attached are the records from Dr. Stone. I'm sorry that I missed these on the initial round. It's challenging to
keep track of everyone I've seen. Please let me know if you have any difficulty opening them, etc. As I
mentioned, I am out of town currently but will send you the OHSU records when I get home, assuming they
have arrived.

Thanks,

B



Bethany Coleman-Fire
503-317-3898
Bethany.coleman@gmail.com




                                                                                                       EXHIBIT 1
                                                             1                                        PART 1 of 2
                                                                                                 Page 422 of 1248

                                                                                                 STN D 18-03985-000422
                             -
              Case 3:18-cv-00180-SB   Document 19-1

                                                                  ..
                                                        Filed 10/11/18   Page 423 of 600




From the desk of: Necole Suzuki                                                 7/1/2015 11:17 AM

        Re: BETHANY COLEMAN-FIRE                Policyholder: PROFESSIONAL SERVICES EMPLOYER
Member SS#: xxx-xx-xxxx                          Group ID#: 10010415
   Claim #: OOVW3181                                Policy#: 445474


Voicemail from Ms. Coleman-Are. She indicated that I did not need to return her call. She asked that
I email her to confirm receipt of her voicemail.

Ms. Coleman-Fire said that since she is of town she would like us to contact OHSU directly for the
neuropsychological evaluation. An authorization should be on file already for OHSU. She also asked
that I confirm receipt of the records she emailed over from Dr. Stone.




Page 1 of 1                                                                               EXHIBIT 1
                                                                                         PART 1 of 2
                                          THE STANDARD                              Page 423 of 1248

                                                                                   STN D 18-03985-000423
              Case 3:18-cv-00180-SB


                             •
                                      Document 19-1

                                                                    ..
                                                           Filed 10/11/18   Page 424 of 600




From the desk of: Necole Suzuki                                                    7/1/2015 10:18 AM

        Re: BETHANY COLEMAN-FIRE                     Policyholder: PROFESSIONAL SERVICES EMPLOYER
Member SS#: xxx-xx-xxxx                               Group ID#: 10010415
   Claim #: OOVW3181                                     Policy #: 445474


Telephone call to Ms. Coleman-Are. I told her that we completed the review of her claim and have
determined that benefits are payable through December 12, 2014. I explained that a detailed letter
will be sent today explaining the decision.

Ms. Coleman-Fire asked if we could talk about why the claim was not accepted beyond December 12,
2014. I explained to her that medical records from Dr. Uppal reflect that she was close to baseline by
December 12, 2014, although she continued to complain of some cognitive impairment. I explained
that we have not received a copy of the neuropsychological testing that would potentially support her
cognitive impairment beyond December 12, 2014.

Ms. Coleman-Fire indicated that she is out of town but when she returns home she will follow up on
the neuropsychological testing reports and provide us a copy. She also indicated that she realizes
that she did not send her medical records from her neuro-optometrist. She will obtain these records
and send them to us when she returns home.

I told Ms. Coleman-Fire that a check was issued to her today, and I asked her to call me if she has
any questions after she receives and reviews my letter.




                                      ~--   ••   0




Page 1 of 1                                                                                 EXHIBIT 1
                                                                                           PART 1 of 2
                                             THE STANDARD                             Page 424 of 1248

                                                                                     STN D 18-03985-000424
                                                                          ,.
              Case 3:18-cv-00180-SB          Document 19-1     Filed 10/11/18    Page 425 of 600


                                    •                                           TheStandard~

July I, 2015


Bethany Coleman-Flre
4834 NE 17th Ave
Portland OR 97211


Re:               Professional Services Employers Trust on behalf of
                  Davis Wright Tremaine LLP
                  Group Policy 445474
                  Claim No. OOVW3181

Dear Ms. Coleman-Fire:

We are writing in regard to your Long Term Disability (LTD) claim with Standard Insurance
Company (The Standard). Your LTD claim has been approved with benefits payable through
December 12, 2014. We would like to take this opportunity to explain how your benefits have
been calculated and how we determine the length of time benefits are payable.

In order to be eligible for LTD Benefits we must have satisfactory written Proof Of Loss
supporting that you are Disabled as defmed by the Group Policy. The Group Policy defmes
Disability, in part, as follows:

                                            DEFmiTIONOFD~ABnnY


You are Disabled ifyou meet one of the following definitions during the period it applies:

                  A. Own Occupation Definition ofDisability; or

                  C. Partial Disability Definition.

A.                Own Occupation Definition ofDisability

                  During the Benefit Waiting Period and the Own Occupation Period you are required to
                  be Disabled only from your Own Occupation.

                  You are Disabled from your Own Occupation if, as a result ofPhysical Disease, Injury,
                  Pregnancy or Mental Disorder, you are unable to perform with reasonable continuity the
                  Material Duties ofyour Own Occupation.



')t::~nrl::~rrt
            Insurance Company
SOJ :··•.•:-:•t:; :." :t::1:                                                                    - ..
                                                                                                      EXHIBIT 1
                                                                                            ~

Portland OR 97204·1235
tel 888.937.4783                                                                                     PART 1 of 2
                                                                                                Page 425 of 1248

                                                                                           STN D 18-03985-000425
                          •
       Case 3:18-cv-00180-SB        Document 19-1


                                                2
                                                                   ..
                                                       Filed 10/11/18    Page 426 of 600




        Note: You are not Disabled merely because your right to perform. your Own Occupation
        is restricted, including a restriction or loss oflicense.

        During the Own Occupation Period you may work in another occupation while you meet
        the Own Occupation Definition ofDisability. However, ·you will no longer be Disabled
        when your Work Earnings from another occupation meet or exceed 80% ofyour Indexed
        Predisability Earnings. Your Work Earnings may be Deductible Income. See Return To
        Work Provisions and Deductible Income.

         Own Occupation means any employment, business, trade, profession, calling or vocation
        .that involves Material Duties of the same general character as the occupation you are
         regularly performing for your Employer when Disability begins. In determining your
         Own Occupation, we are not limited to looking at the way you perform your job for your
         Employer, but we may also look at the way the occupation is generally performed in the
         national economy. Ifyour Own Occupation involves the rendering ofprofessional
         services and you are required to have a professional or occupational license in order to
         work, your Own Occupation is as broad as the scope ofyour license.

        Material Duties means the essential tasks, functions and operations, and the skills,
        abilities, knowledge, training and experience, generally required by employers from
        those engaged in a particular occupation that cannot be reasonably modified or omitted.

· C.    Partial Disability Definition

        During the Benefit Waiting Period and the Own Occupation Period, you are Partially
        Disabled when you are working in your Own Occupation but, as a result ofPhysical
        Disease, Injury, Pregnancy or Mental Disorder, you are unable to earn 80% or more of
        your Indexed Predisability Earnings, in that occupation.

        Your Work Earnings may be Deductible Income. See Return To Work Incentive and
        Deductible Income.

 Proof Of Loss and Documentation are defined by the Group Policy as follov.:s:

 C. ProofOfLoss

 Proof OfLoss means written proof that you are Disabled and entitled to LTD Benefits. Proof Of
 Loss must be provided at your expense.                                                        ·

 For claims ofDisability due to conditions other than Mental Disorders, we may require proof of
 physical impairment that results from anatomical or physiological abnormalities which are
 demonstrable by medically acceptable clinical and laboratory diagnostic techniques.




                                                                                            EXHIBIT 1
                                                                                           PART 1 of 2
                                                                                      Page 426 of 1248

                                                                                     STN D 18-03985-000426
                         •
     Case 3:18-cv-00180-SB          Document 19-1


                                                 3
                                                                    ..
                                                        Filed 10/11/18     Page 427 of 600




D. Documentation

Completed claims statements, a signed authorization for us to obtain information, and any other
items we may reasonably require in support of a claim must be submitted at your expense. If the
required documentation is not provided within 45 days after we mail our request, your claim
may be denied

Your LTD claim was reviewed to determine whether there is documentation to support that as a
result of Physical Disease, Injury, Pregnancy or Mental Disorder you were unable to perform
with reasonable continuity the Material Duties of your Own Occupation, or unable to earn 80%
or more of your Indexed Predisability Earnings while working in your Own Occupation, from
February 19,2014 and continuing.

You indicated on your initial claim form that you were hit by a car while walking your dog on
February 19,2014. You reported that you were unable to work due to concussion, depression,
anxiety, whiplash, and post-concussion syndrome. You described your symptoms as headaches,
fatigue, neck and back pain, sleeplessness, and anxiety.

An Attending Physician Statement completed by Dr. Uppal, dated December 30, 2014, reflects a
diagnosis of concussion and motor vehicle accident. Other diagnoses include anxiety and
depression, vertigo, soft tissue injury, and adjustment reaction. Symptoms are described as
memory and attention deficit, fatigue, and musculoskeletal complaints. Dr. Uppal noted that you
could work with accommodations. He expected your impainnent to last approximately three
months, but possibly longer. He noted that you could work 75% of your normal workload and
should be excused for physical therapy, office visits, and counseling, once or twice per week for
the next three months.

In order to obtain a better understanding of your medical condition and any ongoing limitations
or restrictions you may have, we requested copies of your medical records from Dr. Uppal,
internal medicine; Dr. Chesnutt, sports medicine; Dr. Brown, neurologist; Dr. Ellison,
neurologist; and Legacy Emanuel Hospital. Upon receipt of your medical records your claim file
was referred to a Physician Consultant, board certified in psychiatry and neurology, for review
and comment.

The medical records reflect that you consulted Dr. Uppal on February 20,2014. You reported
that you were walking your dog the prior evening and were hit by a car going full speed. You
indicated that you hit your head on the windshield, flew 20 feet up in the air, and then fell on the
pavement hitting your head again. You reported no loss of consciousness and were taken to
Emanuel Hospital by EMT. It is noted that you suffered soft tissue injuries but no other injuries
were found. A CT of the head was negative. You had myalgias which were generalized, and a
laceration on your scalp. You also reported having vertigo and headache. You reported feeling
sore everywhere with tightened muscles, and when you stood up, turned your head or moved,
you had worsening vertigo with nausea. Dr. Uppal's assessment was concussion, vertigo, motor
vehicle accident, nausea, soft tissue injury, neck sprain and strain, and paraspinal muscle spasms.



                                                                                              EXHIBIT 1
                                                                                             PART 1 of 2
                                                                                        Page 427 of 1248

                                                                                       STN D 18-03985-000427
                         •
     Case 3:18-cv-00180-SB         Document 19-1       Filed 10/11/18     Page 428 of 600


                                                 4
                                                                    •
You were prescribed Tylenol and Flexeril for myalgias and were referred for physical therapy
and massage therapy.

Medical records from Dr. Ellison reflect that you were referred by Dr. Uppal for your complaints
of headaches and dizziness, post concussion. You saw Dr. Ellison on March 3, 20I4, and
recounted the accident, indicating that you did not remember all of the events. Dr. Ellison
commented that you may have had a short time out of conscioJISness. You reported that your
vertigo was gone but you still woke a little dizzy. You indicated that your nausea was minimal.
You reported persistent mild, dull headaches all of the time, but that you did not need medication
for your headaches. You reported tingling and numbness in your cheek for the past four days, on
and off. You indicated that physical therapy was helping with your cervical strain. You also
reported feeling fatigued, sleeping a lot, and had not been back to work. Dr. Ellison noted that a
CT of the brain was normal and C-spine x-rays were also normal. Dr. Ellison's impression was:
post head trauma/post-concussion symptoms; posttraumatic headache; nausea, ongoing and mild;
history of the ptosis, left eye, worse after the head trauma; cervical strain; right facial
paresthesias, intermittent and mild. Dr. Ellison recommended a follow up in one month.

A physical therapy note, dated March I 9, 20 I 4, reflects that you reported intermittent dizziness
and neck discomfort, which had been slowly improving. You indicated that you attempted to
return to work the prior week but became dizzy and had increased headaches after only ten
minutes. A follow-up physical therapy note, dated April9, 2014, reflects that you were
discharged from care as you had met your goals. The progress note reflects that your neck
discomfort was intermittent and mild, and you had full range of motion in your cervical spine,
with only slight discomfort produced. It is noted that you had dizziness with cervical flexion and
mild hypertonicity in the left cervical paraspinals and right suboccipitals. It was noted that your
vertigo had been eliminated, but you continued to have intermittent light-headedness and
headaches, which was likely post-concussive. You reported that you had been back to work
half-time, which was going okay. You indicated that you were still fatiguing easily, and had
intermittent headaches and dizziness. It was recommended that you return to your sports
medicine physician for follow-up.

Medical records from Dr. Brown reflect that you underwent vestibular testing on April14, 2014,
with normal results. There was no evidence of posttraumatic vestibulopathy or posttraumatic
endolymphatic hydrops. Your hearing was also normal.

The next available medical records from Dr. Uppal is dated July 11,2014, and reflects that you
were seen for an annual physical exam. The review of systems was negative for myalgias or back
pain, and positive for dizziness and depression. Dr. Uppal also noted your history of concussion
and that your vertigo was due to the concussion. An examination of your back revealed normal
range of motion and no tenderness. Dr. Uppal also noted that you were not nervous or anxious,
and did not have jnsomnia

Medical records from Dr. Chesnutt reflect that you fust consulted him on September 9, 2014, for
a concussion management plan. You reported suffering a head injury on February 19, 2014,
when you were hit by a car while walking your dog. Your initial symptoms included neck pain,


                                                                                             EXHIBIT 1
                                                                                            PART 1 of 2
                                                                                       Page 428 of 1248

                                                                                      STN D 18-03985-000428
                         •
     Case 3:18-cv-00180-SB         Document 19-1

                                                 5
                                                                   ..
                                                       Filed 10/11/18     Page 429 of 600




headache, vertigo and dizziness. You reported that you attempted to return to work two weeks
prior, but felt awful and went home. You felt nauseous, anxious, and fatigued while at work. You
reported working about three hours each day for the past week. You were receiving massage
therapy for neck issues. You reported that your daily function was mostly impacted by
headaches, treated with massage and nonsteroidal anti-inflammatory drugs. You indicated that
you had not received recent therapy for neck pain, and your dizziness and balance issues were
episodic and mostly resolved. You reported still having issues with fatigue, some stress related
dreams related to the accident, being more irritable, and feeling cognitively slow. You reported
doing well working half-time. Dr. Chesnutt's assessment was post-concussion headache; cervical
strain, initial encounter; and concussion. Dr. Chesnutt provided a referral for physical therapy
and recommended that you take A! eve for pain and swelling.

You consulted Dr. Uppal on September 16,2014, to follow up on your motor vehicle accident,
headaches, and fatigue, and to discuss new medication. You indicated that you were followed by
Dr. Chesnutt for post-concussion care, and were receiving physical therapy, occupational
therapy, speech therapy, and massage therapy. You reported that craniosacral massage helped
with your persistent headaches. You indicated that your headaches did not have any specific
location and they were present almost daily. You indicated that Dr. Chesnutt mentioned that you
should be on an antidepressant as your mood had been low, and you had reported frequent crying
spells. You also reported gaining a significant amount of weight. Dr. Uppal's assessment was:
reaction, adjustment, anxiety, and depressed mood; headache; neck muscle spasm; weight gain;
and post-concussion syndrome. Dr. Uppal recommended that you seek counseling and he
prescribed Cymbalta You were to follow up in four weeks.

You followed up with Dr. Uppal on October 15,2014. You reported that your mood had
improved and you were able to work for a longer duration. You were exercising regularly, but
still had episodes of tearfulness. You indicated that you had not been able to see a counselor, but
were calling for an appointment. Dr. Uppal's assessment was adjustment reaction, and anxiety
and depression, treated with Wellbutrin. You were to follow up in two months.

You followed up with Dr. Chesnutt on December 5, 2014, and reported that your headaches and
neck pain were much better, but you were sore by the end of each workday. You reported that
your vision was improving but your peripheral vision of the left eye was not as good. You
reported less fatigue and that your sleep was generally good. Cognitively, you were doing well
but still had some concentration and memory issues. Dr. Chesnutt's assessment was that your
concussion was resolving slowly and you should continue with your current rehabilitation and
restrictions. Dr. Chesnutt recommended a return visit if your symptoms worsened or failed to
improve as anticipated.

You followed up with Dr. Uppal on December 12, 20 I 4, for follow up on your medications. You
reported feeling stable on your current medication and felt like you were closer to your baseline
than you had been in tlt.: past. You reported being back at work, but that you had not made an
appointment with a psychologist yet. You indicated that you had one meeting with a therapist but
did not click. You continued to follow up with Dr. Chesnutt for post-concussion syndrome. Dr.
Uppal noted that you had a normal mood and affect, and your behavior was normal. He advised



                                                                                             EXHIBIT 1
                                                                                            PART 1 of 2
                                                                                       Page 429 of 1248

                                                                                      STN D 18-03985-000429
     Case 3:18-cv-00180-SB


                         •
                                   Document 19-1


                                                 6
                                                                   ..
                                                       Filed 10/11/18     Page 430 of 600




you again to follow up with a psychologist as this may help speed up your recovery. You were to
follow up with Dr. Uppal as needed.

The most treat recent progress note from Dr. Uppal is dated March 2, 2015, and reflects that you
reported that you had been working three quarters time. You indicated that you had been goirig
to counseling for the past month, which had been helpful. You reported not feeling 100% and
fatigued in the afternoons. You requested that Dr. Uppal complete paperwork to extend your
part-time work. You reported that your prescription may have been interfering with your sleep
and Dr. Uppal prescribed Trazodone. It is noted that you were to undergo neuropsychological
testing the following month.                    ·

The most recent progress note from Dr. Chesnutt, dated March 3, 2015, reflects that you
continued to report headaches. It was unclear whether the headaches were related to neck pain or
fatigue. You reported that your neck pain improved with massage therapy once a week. You
reported some sleep problems related to your medication, and cognitively felt like you were at
75% ofbaseline, and were not improving. You continued to work at a 75% schedule and were to
be referred for a neuropsychological evaluation. Dr. Chesnutt's assessment was concussion, slow
to resolve. You were to follow up if your symptoms worsened or failed to improve.

After reviewing the available medical records, the Physician Consultant indicated that the
documentation supports that you were stable and closer back to baseline by December 2014. You
continued to complain of slowed coguitive processing and were continuing to work at a three-
quarter time schedule as an attorney. The Physician Consultant commented that
neuropsychological testing had been ordered and recommended that we obtain copies of the
testing to determine if cognitive limitations and restrictions persist. The Physician Consultant
also commented that the medical records reflect that you became significantly depressed and
anxious September 2014 which may have contributed to your inability to return to full-time
work.

In summary, the information in your claim file supports that ceased work after being struck by a
car on February 18,2014. You were diagnosed with a concussion and also suffered from vertigo,
nausea, soft tissue injury, neck sprain and strain, and paraspinal muscle spasms. You had an
unsuccessful attempt to return to work in April and May 2014 and ceased all work aCtivity again
as of May 15,2014. You were able to return to part-time work as of August 4, 2014, and
increased your work schedule to 75% of your full-time schedule.

You notified The Standard that you recently underwent a neuropsychological evaluation and the
results of this evaluation supported that you should decrease your work activity to a 60% of full-
time schedule. A copy of this neuropsychological evaluation has not been provided.

Available medical information was reviewed by a Physician Consultant who concluded that the
documentation supports that you we1't: stable and closer back to baseline by December 2014.
The Physician Consultant recommended that we obtain copies of your neuropsychological
testing to determine if cognitive limitations and restrictions persist. The Physician Consultant
also commented that the medical records reflect that you became significantly depressed and



                                                                                             EXHIBIT 1
                                                                                            PART 1 of 2
                                                                                       Page 430 of 1248

                                                                                      STN D 18-03985-000430
                         -
      Case 3:18-cv-00180-SB        Document 19-1

                                                7
                                                                   ..
                                                       Filed 10/11/18     Page 431 of 600




anxious September 2014, which may have contributed to your inability to return to full-time
work.

In order to be eligible for LTD benefits you must be Disabled under the terms of the Group
Policy. Therefore, as a result of a Physical Disease, Injury, Pregnancy or Mental Disorder, you
must be unable to perform with reasonable continuity the Material Duties of your Own
Occupation; or as a result of a Physical Disease, Injury, Pregnancy or Mental Disorder, you must
be unable to earn 80% or more of your Indexed Predisability Earuings while working in your
Own Occupation.

Without a copy of your recent neuropsychological evaluation supporting ongoing coguitive
impairment, or medical records documenting that your depression and anxiety persisted beyond
December 12,2014, we do not have satisfactory written Proof Of Loss to support that you
remain Disabled after your December 12, 2014 medical appointment with Dr. Uppal, at which
point you were documented to be stable and closer to baseline.

Based on the infoirnation in your claim file we have concluded that you met the Definition of
Disability as ofFe'xuary 19, 2014, and the documentation supports that you remained Disable~!
through December 12,2014. As such, your LTD claim has been approved with benefits payable
through December 12,2014.

Benefits become payable after you have served a Benefit Waiting Period of90 days. We have
established February 19, 2014 as the date of Disability for your claim. Therefore, benefits
became payable as of May 20,2014.                                             .,

Your LTD Benefit is 60% of your Predisability Earnings, reduced by Deductible Income
described in the Group Policy. Your Predisability Earuings were $9,791.68 (semi-monthly
salary of$4,895.84 x 2); therefore, your Maximum LTD Benefit is $5,875.01 per month.

·Information in your claim file reflects that you received salary continuation from your employer
 through July 31, 2014. This is considered Deductible Income and your LTD Benefit has been
 reduced by salary continuation paid to you through July 3 I, 2014.

Information in the claim file also reflects that you returned to part time work as of August 4,
2014. Work Earuings are considered Deductible Income, and LTD Benefits are reduced by your
Work Earnings according to the formula described in the Group Policy.

A check has been issued to you under separate cover in the amount of$15,038.11, for LTD
Benefits due to you from May 20,2014 through December 12,2014.

Information in your claim file reflects that your employer·paid your LTD premiums; therefore,
-your LTD Benefit is 100% taxable.                                    --   -         -

The Professional Services Employers Trust- on behalf of Davis Wright Tremaine LLP Group Life
Insurance Policy provides a benefit that continues your group life insurance without payment of


                                                                                            EXHIBIT 1
                                                                                           PART 1 of 2
                                                                                      Page 431 of 1248

                                                                                     STN D 18-03985-000431
                          •
     Case 3:18-cv-00180-SB          Document 19-1       Filed 10/11/18     Page 432 of 600


                                                 8                  •
premium provided you meet the eligibility requirements. You must be unable to perform with
reasonable continuity the material duties of any gainful occupation for which you are reasonably
fitted by education, training and experience. We have determined that you do not qualify for this
benefit beyond December 12, 2014, as we do not have documentation to support that medical
condition prevents you from being gainfully employed. Please contact your employer to ensure that
premium payments are made to continue this insurance coverage.

Your LTD claim has closed with our payment to you through December 12,2014. If you want
us to review the claim and this decision you must send us a written request within 180 days after
you receive this Jetter. If you request a review, you will have the right to submit additional
information in connection with the claim. Additional information that would be helpful for the
review of your claim includes a copy of the neuropsychological testing report and
therapy/counseling records supporting that you remain Disabled beyond December 12,2014.
Please include any such new information along with the request for review.

If you request a review, it will be conducted by an individual who was not involved in the
original decision. If necessary, the person conducting the review will consult with a medical
professional \·rith regard to the claim. The medical professional will be someone who was not
previously consulted in connection with the claim. The review would be completed within 45
days after we receive your request unless circumstances beyond our control require an extension
of an additional 45 days.

If you request a review and the decision to deny this claim is upheld, you will have the right to
file suit under Section 502(a) of the Employee Retirement Income Security Act (ERISA) or state
Jaw, whichever is applicable.

We want you to know that upon further investigation, other valid reasons for limiting or denying
this claim, which have not been previously considered, could come to our attention. Therefore,
The Standard reserves the right to consider and assert other reasons for limitation or denial of
this claim should they occur in the future.

Please consult the Certificate of Insurance or Summary Plan document for a complete
description of your rights under the terms of the Professional Services Employers Trust on behalf
of Davis Wright Tremaine LLP Group Policy.

If you have any questions about this letter or your claim, please write or call me.

Sincerely,

rns~
Necole Suzuki, FLHC       ..
Sr. Disability Claim Specialist
Employee Benefits Department
1-800-368-1135 ext. 3198



                                                                                            EXHIBIT 1
                                                                                           PART 1 of 2
                                                                                      Page 432 of 1248

                                                                                      STN D 18-03985-000432
                           ..
         Case 3:18-cv-00180-SB         Document 19-1
                                                                       ..
                                                           Filed 10/11/18     Page 433 of 600




                                                                                                 LT.WP.OT,l


                               REINSTATEMENT OF INSURANCE
If your insurance ends, you may become insured again as a new Member. However, the following will
apply:
1. If you cease to be a Mtmber because of a covered Disability following the Benefit Waiting Period,
   your insurance will end; however, If you become a Member again inunediately after LID Benefits
   end, the Eligibility Waiting Period will be waived and, with respect to the condition(s) for which LID
   Benefits were payable, the Preexisting Condition Exclusion will be applied as If your Insurance had
   remained in effect during that period of Disability.
2. If your Insurance ends because you cease to be a Member for any reason other than a covered
   Disability, and If you become a Member again within 90 days, the Eligibility Waiting Period will be
   waived.
3. If your Insurance ends because you fall to make a required premium contribution, you must
   provide Evidence Of Insurability to become insured again.
4. If your Insurance ends because you are on a federal or state-mandated family or medical leave of
   absence, and you become a Member again inunediately following the period allowed, your
   insurance will be reinstated pursuant to the federal or state-mandated family or medical leave act
   or law.
5. The Preexisting Conditions Exclusion will be applied as If Insurance had remained in effect in the
   following instances:
   a. If you become Insured again within 90 days.
   b. If required by federal or state-mandated family or medical leave act or law and you become
      Insured again inunediately following the period allowed under the family or medical leave act or
      law.
6. In no event will insurance be retroactive.
                                                                                                 LT.RE.OT.2


                                  DEFINITION OF DISABILITY
You are Disabled If you meet one of the following definitions during the period It applies:
   A. Own Occupation Definition Of Disability;
   B. Any Occupation Definition Of Disability; or
   C. Partial Disability Definition.
A. Own Occupation Definition Of Disability
   During the Benefit Waiting Period and the Own Occupation Period you are required to be Disabled
   oniy from your Own Occupation.
   You are Disabled from your Own Occupation If, as a result of Physical Disease, Injury, Pregnancy
   or Mental Disorder, you are unable to perform with reasonable continuity the Material Duties of
   your Own Occupation.
   Note: You are not Disabled merely because your right to perform your Own Occupation Is
   restricted, including a restriction or loss of license.
   During the Own Occupation Period you may work In another occupation whlle you meet the Own
   Occupation Definition Of Disability. However, you will no longer be Disabled when your Work
   Earnings from another occupation meet or exceed 80% of your Indexed Predisability Earnings.


(8/8/2013)                                         - 8-
                                                                                                    EXHIBIT 1
                                                                                                445474-C
                                                                                                   PART 1 of 2
                                                                                              Page 433 of 1248

                                                                                          STN D 18-03985-000433
                            •                                      •
       Case 3:18-cv-00180-SB       Document 19-1       Filed 10/11/18     Page 434 of 600




   Your Work Earnings may be Deductible Income. See Return To Work Provisions and Deductible
   Income.
   Own Occupation means any employment, business, trade, profession, calltng or vocation that
   Involves Matertal Duties of. the same general character as the occupation you are regularly
   performing for your Employer when Disability begins. In determining your Own Occupation, we
   are not limited to looking at the way you perform your job for your Employer, but we may also look
   at the way the occupation Is generally performed In the national economy. If your Own Occupation
   Involves the rendertng of professional services and you are required to have a professional or
   occupational license In order to work, your Own Occupation Is as broad as the scope of your
   license.
   Matertal Duties means the essential tasks, functions and operations, and the skills, abilities,
   knowledge, training and expertence, generally required by employers from those engaged In a
   particular occupation that cannot be reasonably modified or omitted.
B. Any Occupation Definition Of Disability
   Duriog the Any Occupation Pertod you are required to be Disabled from all occupations.
   You are Disabled from all occupations if, as a result of Physical Disease, Injury, Pregnancy or
   Mental Disorder, you are unable to perform with reasonable continuity the Matertal Duties of Any
   Occupation.
   Any Occupation means any occupation or employment which you are able to perform, whether due
   to education, training, or expertence, which Is available at one or more locations In the national
   economy and In which you can be expected to earn at least 60% of your Indexed Predisability
   Earnings within twelve months following your return to work, regardless of whether you are
   working In that or any other occupation.
   Matertal Duties means the essential tasks, functions and operations, and the skills, abilities,
   knowledge, training and expertence, generally required by employers from those engaged In a
   particular occupation that cannot be reasonably modified or omitted. In no event will we consider
   working an average of more than 40 hours per week to be a Matertal Duty.
C. Partial Disability Definition
   Duriog the Benefit Waiting Period and the Own Occupation Pertod, you are Partially Disabled when
   you work In your Own Occupation but, as a result of Physical Disease, Injury, Pregnancy or Mental
   Disorder, you are unable to earn 80% or more of your Indexed Predisability Earniogs, In that
   occupation.
   Your Work Earnings may be Deductible Income. See Return To Work Provisions and Deductible
   Income.
Your Own Occupation Period and Any Occupation Period are shown In the Coverage Features.
                                                                      (OR DEP'_OWN_ANT_NO 40)   LT.DD.OT.l


                               RETURN TO WORK PROVISIONS

A Return To Work Incentive
   You may serve your Benefit Waiting Pertod while working if you meet the Own Occupation
   Definition Of Disability.
   You are eligible for the Return To Work Incentive on the first day you work after the Benefit
   Waiting Period if LTD Benefits are payable on that date. The Return To Work Incentive changes 24
   months after that date, as follows:
   1. Duriog the first 24 months, your Work Earniogs will be Deductible Income as determined In a.,
       b. andc:

                                                                                              EXHIBIT 1
(8/8/2013)                                      -9-                                             445474-C
                                                                                             PART 1 of 2
                                                                                        Page 434 of 1248

                                                                                        STN D 18-03985-000434
                          ..
      Case 3:18-cv-00180-SB           Document 19-1


                                                                      •
                                                          Filed 10/11/18       Page 435 of 600




      a. Determine the amount of your LTD Benefit as If there were no Deductible Income, and add
         your Work Earnings to that amount.
      b. Determine 100% of your Indexed Predisabillty Earnings.
      c. If a. Is greater than b., the difference will be Deductible Income.
   2. After those first 24 months, 50% of your Work Earnings will be Deductible Income.
B. Work Earnings Definition
   Work Earnings means your gross monthly earnings from work you perform while Disabled.
   Work Earnings Includes earnings from your Employer, any other employer, or self-employment,
   and any sick pay, vacation pay, annual or personal leave pay or other salary continuation earned
   or accrued while working.
   Earnings from work you perform will be Included In Work Earnings when you have the light to
   receive them. If you are paid in a lump sum or on a basis other than monthly, we will prorate your
   Work Earnings over the peliod of time to which they apply. If no peliod of time Is stated, we.will .
   use a reasonable one.
   In determining your Work Earnings we:
   I. Will use the financial accounting method you use for income tax purposes, If you use that
      method on a consistent basis.
   2. Will not be limited to the taxable income you report to the Internal Revenue Service.
   3. May Ignore expenses under section 179 of the IRC as a deduction from your gross earnings.
   4. May Ignore depreciation as a deduction from your gross earnings.
   5. May adjust the financial Information you give us In order to clearly reflect your Work Earnings.
   If we determine that your earnings vary substantially from month to month, we may determine
   your Work Earnings by averaging your earnings over the most recent three-month peliod. During
   the Own Occupation Penod you will no longer be Disabled when your average Work Earnings over
   the last three months exceed 80% of your Indexed Pred!sabillty Earnings. During the Any
   Occupation Peliod you will no longer be Disabled when your average Work Earnings over the last
   three months exceed 60% of your Indexed Predisabillty Earnings.
C. Family Care Expenses Adjustment
   If you must pay Family Care Expenses In order to work, we will reduce the amount of the Work
   Earnings used In determining your Deductible Income, subject to the following:
   I. Your Work Earnings will be reduced by the first $300 per Family Member of the monthly
      Family Care Expenses you pay, but not to exceed a total of $600 for all Family Members.
   2. The Work Earnings and the Family Care Expenses must be for the same peliod.
   3. You must give us satisfactory proof of the Family Care Expenses you pay.
   4. The Work Earnings reduction by Family Care Expenses will end 24 months after It begins.
   Family Care Expenses means the amount you pay to a licensed care provider for the care of your
   Family which Is necessary In order for you to work.
   Family Member means:
   I. Your Child; or
   2. Your Spouse, parent, grandparent, sibling, or other close family member residing In your home
      who is:


                                                                                               EXHIBIT 1
(8/8/2013)                                       - 10-                                        445474-C
                                                                                              PART 1 of 2
                                                                                         Page 435 of 1248

                                                                                        STN D 18-03985-000435
                           •                                           •
       Case 3:18-cv-00180-SB          Document 19-1        Filed 10/11/18    Page 436 of 600




                                      DEDUCTffiLE INCOME
Subject to Exceptions To Deductible Income, Deductible Income means:
1. Sick pay, annual or personal leave pay, severance pay, or other salary continuation, including
   donated amounts, (but not vacation pay) pald to you by your Employer, 1f it exceeds the amount
   found in a., b., and c.
   a. Detennine the amount of your LTD Benefit as if there were no Deductible Income, and add
      your sick pay or other salary continuation to that amount.
   b. Detennine 100% of your Indexed Pred!sability Earnings.
   c. If a. is greater than b., the difference will be Deductible Income.
2. Your Work Earnings, as described in the Return To Work Provisions.
3. Any amount you receive or are eligible to receive because of your disability, including amounts for
   partial or total disability, whether permanent, temporary, or vocational, under any of the following:
   a. A workers' compensation law;
   b. The Jones Act;
   c. Martt!I"e Doctrine of Maintenance, Wages, or Cure;
   d. Longshoremen's and Harbor Worker's Act; or
   e. Anys!milar act or law.
4. Any amount you, your Spouse, or your child under age 18 receive or are eligible to receive because
   of your disability or retirement under.
   a. The Federal Social Security Act:
   b. The Canada Pension Plan;
   c. The Quebec Pension Plan;
   d. The Railroad Retirement Act; or
   e. Any s!milar plan or act.
   Full offset: Both the primary benefit (the benefit awarded to you) and dependents benefit are
   Deductible Income.
   Benefits your Spouse or a child receives or are eligible to receive because of your disability are
   Deductible Income regardless of marital status, custody, or place of residence. The term "child"
   has the meaning given in the applicable plan or act.
5. Any amount you receive or are eligible to receive because of your disability under any state
   disability income benefit law or s!milar Jaw.
6. Any amount you receive or are eligible to receive because of your disability under another group
   insurance coverage.
7. Any disability or retirement benefits you receive under your Employer's retirement plan.
8. Any earnings or compensation included in Pred!sability Earnings which you rece!v!' or are eligible
   to receive while LTD Benefits are payable.
9. Any amount you receive or are eligible to receive under any unemployment compensation law or
   s!milar act or Jaw.
10. Any amount you receive or are eligible to receive from or on behalf of a third party because of your
    disability, whether by judgment, settlement or other method. If you notify us before flUng suit or

                                                                                               EXHIBIT 1
(8/8/2013)                                       - 14-                                        445474-C
                                                                                              PART 1 of 2
                                                                                         Page 436 of 1248

                                                                                        STN D 18-03985-000436
       Case 3:18-cv-00180-SB
                              ..      Document 19-1      Filed 10/11/18


                                                                         •
                                                                                 Page 437 of 600




    settling your claim against such third party, the amount used as Deductible Income will be
    reduced by a pro rata share of your costs of recovery, Including reasonable attorney fees.
11. Any amount you receive by compromise, settlement, or other method as a result of a claim for any
    of the above, whether disputed or undisputed.
                                                               (CA DOM_NO OTBR OII'FST_PRIV_WITH 3RD)   LT.DI.OT.l


                          EXCEPTIONS TO DEDUCTffiLE INCOME

Deductible Income does not Include:
1. Any cost of living Increase In any Deductible Income other than Work Earnings, If the Increase
   becomes effective while you are Disabled and while you are eligible for the Deductible Income.
2. Reimbursement for hospital, medical, or surgical expense.
3. Reasonable attorneys fees Incurred In connection with a claim for Deductible Income.
4. Benefits from any Individual disability Insurance policy.
5. Early retirement benefits under the Federal Social Security Act which are not actually received.
6. Group credit or mortgage disability Insurance benefits.
7. Accelerated death benefits paid under a life Insurance policy.
8. Benefits from the following:
    a. Profit sharing plan.
    b. Thrift or savings plan.
    c. Deferred compensation plan.
    d. Plan under IRC Section 401[k), 408[k), 408(p), or 457.
    e. Individual Retirement Account (IRA).
    f. · Tax Sheltered Annuity [fSA) under IRC Section 403(b).
    g. Stock ownership plan.
    h. Keogh (HR-10) plan.
9. The following amounts under your Employer's retirement plan:
    a. A lump sum distribution of your entire Interest In the plan.
    b. Any amount which Is attributable to your contributions to the plan.
    c. Any amount you could have received upon termination of employment without being disabled
       or retired.
                                                                               (PRIV_NO OTHR OFFST)     LT.ED.OT.l


                              RULES FOR DEDUCTmLE INCOME

A   Monthly Equivalents
    Each month we will determine your LTD Benefit using the Deductible Income for the same monthly
    period, even If you actually receive the Deductible Income In another month.
    If you are paid Deductible Income In a lump sum or by a method other than monthly, we will
    determine your LTD Benefit using a prorated amount. We will use the period of time to which the
    Deductible Income applies. If no period of time Is stated, we will use a reasonable one.


(8/8/2013)                                       - 15-
                                                                                                          EXHIBIT 1
                                                                                                      445474-C
                                                                                                     PART 1 of 2
                                                                                                Page 437 of 1248

                                                                                               STN D 18-03985-000437
                            •                                         •
       Case 3:18-cv-00180-SB         Document 19-1          Filed 10/11/18   Page 438 of 600




B. Your Duty To Pursue Deductible Income
    You must pursue Deductible Income for which you may be ellgtble. We may ask for written
    documentation of your pursuit of Deductible Income. You must provide It within 60 days after we
    mail you our request. Otherwise, we may reduce your LTD Benefits by the amount we estimate you
    would be eligible to receive upon proper pursuit of the Deductible Income.
C. Pending Deductible Income
    We will not deduct pending Deductible Income untlllt becomes payable. You must notify us of the
    amount of the Deductible Income when It Is approved. You must repay us for the resulting
    overpayment of your claim.
D. Overpayment Of Claim
   We will notify you of the amount of any overpayment of your claim under any group disability
   Insurance policy Issued by us. You must !mmediately repay us. You will not receive any LTD
   Benefits until we have been repaid In full. In the meantime, any LTD Benefits paid, Including the
   M!nlmum LTD Benefit. will be applied to reduce the amount of the overpayment. We may charge
   you Interest at the legal rate for any overpayment which Is not repaid within 30 days after we first
   mail you notice of the amount of the overpayment.
                                                                                               LT.RU.OT.l


                                          SUBROGATION
If LTD Benefits are paid or payable to you under the Group Polley as the result of any act or omlsslon
of a third party, we will be subrogated to ail rights of recovery you may have In respect to such act or
omlsslon. You must execute and del!ver to us such Instruments and papers as may be required and
do whatever else Is needed to secure such rights. You must avoid doing anything that would prejudice
our rights of subrogation.
If you notify us before fll!ng suit or settl!ng your claim against such third party. the amount to which
we are subrogated will be reduced by a pro rata share of your costs of recovery, Including reasonable
attorney fees. If suit or action Is filed, we may record a notice of payments of LTD Benefits. and such
notice shall constitute a lien on any judgment recovered.
If you or your legal representative fall to bring suit or action promptly against such third party, we
may Institute such suit or action In our name or In your name. We are entitled to retain from any
judgment recovered the amount of LTD Benefits paid or to be paid to you or on your behalf, together
with our costs of recovery, including attorney fees. The remainder of such recovery. If any, shall be
paid to you or as the court may direct.
                                                                                               LT.SG.or.l


               ADDITIONAL BENEFITS FOR THE SEVERELY DISABLED
A. Assisted Uv!ng Benefit
   If you meet the requirements In I through 3 below, we will pay Assisted Uv!ng Benefits according
   to the terms of the Group Polley after we receive Proof Of Loss satisfactory to us.
   Assisted Uving Benefit Requirements
    I. You are Disabled and LTD Benefits are payable to you.
   2. While you are Disabled:
       a. You. due to loss of functional capacity as a result of Physical Disease or Injury. become
          unable to safely and completely perform two or more Activities Of Dally Uv!ng without
          Hands-on Assistance or Standby Assistance; or


                                                                                               EXHIBIT 1
(8/8/2013)                                      - 16-                                        445474-C
                                                                                              PART 1 of 2
                                                                                         Page 438 of 1248

                                                                                        STN D 18-03985-000438
      Case 3:18-cv-00180-SB

                            ..       Document 19-1


                                                                      •
                                                          Filed 10/11/18      Page 439 of 600




                                                CLAIMS

A. F1llng A Claim
   Claims should be flied on our forms. If we do not provide our forms within 15 days after they are
   requested. you may submit your claim In a letter to us. The letter should Include the date
   disability began. and the cause and nature of the disability.
B. Time Umits On F1llng Proof Of Loss
   You must give us Proof Of Loss within 90 days after the end of the Benefit Waiting Period. If you
   cannot do so, you must give It to us as soon as reasonably possible, but not later than one year
   after that 90-day period. If Proof Of Loss Is filed outside these time limits, your claim will be
   denied. These limits will not apply while you lack legal capacity.
C. Proof Of Loss
   Proof Of Loss means written proof that you are Disabled and entitled to LTD Benefits. Proof Of
   Loss must be provided at your expense.                      ·
   For claims of Disability due to conditions other than Mental Disorders, we may requtre proof of
   physical Impairment that results from anatomical or physiological abnormalities which are
   demonstrable by medically acceptable cl!n!cal and laboratory diagoostic techniques.
D. Documentation
   Completed claims statements. a slgoed authorization for us to obtain Information, and any other
   Items we may reasonably requtre In support of a claim must be submitted at your expense. If the
   requtred documentation Is not provided within 45 days after we mail our request. your claim may
   be denied.
E. Investigation Of Claim
   We may Investigate your claim at any time.
   At our expense, we may have you examined at reasonable Intervals by specialists of our choice.
   We may deny or suspend LTD Benefits If you fail to attend an examination or cooperate with the
   exanllner.
F. Time Of Payment
   We will pay LTD Benefits within 60 days after you satisfy Proof Of Loss.
   LTD Benefits will be paid to you at the end of each month you qualtfy for them. LTD Benefits
   remaining unpaid at your death will be paid to the person[s) receiving the Survivors Benefit. If no
   Survivors Benefit Is paid, the unpaid LTD Benefits will be paid to your estate.
G. Notice Of Decision On Claim
   We will evaluate your claim promptly after you file it. Within 45 days after we receive your claim
   we will send you: [a) a written decision on your claim; or [b) a notice that we are extending the
   period to decide your claim for 30 days. Before the end of this extension period we will send you:
   [a) a written decision on your claim; or [b) a notice that we are extending the period to decide your
   claim for an additional 30 days. If an extension Is due to your failure to provide Information
   necessary to decide the claim, the extended time period for deciding your claim will not begin until
   you provide the Information or otherwise respond.
   If we extend the period to decide your claim. we will notify you of the following: (a) the reasons for
   the extension; [b) when we expect to decide your claim; (c) an explanation of the standards on
   which entitlement to benefits Is based; (d) the unresolved Issues preventing a decision; and (e) any
   additional Information we need to resolve those Issues.




                                                 -23-
                                                                                                EXHIBIT 1
                                                                                              445474-C
(8/8/2013)
                                                                                               PART 1 of 2
                                                                                          Page 439 of 1248

                                                                                         STN D 18-03985-000439
                            Case 3:18-cv-00180-SB                      Document 19-1                     Filed 10/11/18   Page 440 of 600




  Claimant name: Bethany Coleman-Fire
                                                                         New Claim Decision                        ••
                                                                                                 Claim number OOVW3181
 Analyst Recommendation:                        D    Approve           x Pay/Close               0   Denial

  Claimant Overview:                            31 year old female associate attorney who ceased work February 18, 2014, and was
  (Include: Age; Sex; Oates of claimed          struck by a car on February 19, 2014. Dx: concussion, depression, anxiety, whiplash, and
  disability; Diagnosis.)



  Coverage Features:
                                                I
                                                post-concussion syndrome. Disability Date: February 19, 2014.
                                                Date of Hire: 6/1113
                                                                                                                                      ·
                                                                                                                          If contributory coverage:
                                                Insurance Effective Date: 6/1113                                          EOI required? Yes         No
                                                                                                                           Ufe:     Yes     No    NIA
                                                                                                                           Rescission Investigation required?     Yes
                                                No
  Include: My pre-ex issues oc other
 coverage details requiring further
                                                Preex: 90/12. Preex investigation did not reveal that Ms. Coleman-Fire's Disability was
 explanation                                    caused or contributed to by a Preexisting Condition.


 Vocational:                                    Ms. Coleman-Fire attempted to return to part time work in April and May 2014, but ceased
 (Summarize specific material duties relevant   all work activity by May 14, 2014. She has been consistently working in a part time
 to claimed impairment Include other
 vocational factors Impacting decision, if      capacity since August 4, 2014.
 appropriate.)

  Medical:                                      Ms. Coleman-Fire indicated on her initial claim fonn that she was hit by a car while
 (Summarize the craimanls reported              walking her dog on February 19, 2014. She reported that she was unable to work due to
 symptoms, key fads, and conclusions
 considered In your assessment of the           concussion, depression, anxiety, whiplash, and post-concussion syndrome. She
 claimanrs limitations and restrictions.
 Address competency issues.)
                                                described her symptoms as headaches, fatigue, neck and back pain, sleeplessness, and
                                                anxiety.

                                                And Attending Physician Statement completed by Dr. Uppal, dated December 30, 2014,
                                                reflects a diagnosis of concussion and motor vehicle accident. Other diagnoses include
                                                anxiety and depression, vertigo, soft tissue injury, and adjustment reaction. Symptoms are
                                                described as memory and attention deficit, fatigue, and musculoskeletal complaints. Dr.
                                                Uppal noted that Ms. Coleman-Fire could work with accommodations. He expected her
                                                impainnent to last approximately 3 months, but possibly longer. He noted that Ms.
                                                Coleman-Fire could work 75% of her normal workload and should be excused for physical
                                                therapy, office visits, and counseling, once or twice per week for the next three months.

                                                In order to obtain a better understanding of Ms. Coleman-Fire's medical condition and any
                                                ongoing limitations or restrictions she may have, we requested copies of her medical
                                                records from Dr. Uppal, internal medicine; Dr. Chesnutt, sports medicine; Dr. Brown,
                                                neurologist; Dr. Ellison, neurologist; and Legacy Emanuel Hospital. Upon receipt of Ms.
                                                Coleman-Fire's medical records her claim file was referred to a Physician Consultant,
                                                board certified in psychiatry and neurology, for review and comment.

                                                The medical records reflect that Ms. Coleman-Fire consulted Dr. Uppal on February 20,
                                                2014. She reported that she was walking her dog the prior evening and was hit by a car
                                                going full speed. She indicated that she hit her head on the windshield, flew 20 feet up in
                                                the air, and then fell on the pavement hitting her head again. She reported no loss of
                                                consciousness and was taken to Emanuel Hospital by EMT. It is noted that Ms. Coleman-
                                                Fire suffered soft tissue injuries but no other injuries were found. A CT of the head was
                                                negative. She had myalgias which were generalized, and a laceration on her scalp. She
                                                also reported having vertigo and headache. She reported feeling sore everywhere with
                                                tightened muscles, and when she stood up, turned her head or moved, she had worsening
                                                vertigo with nausea. Dr. Uppal's assessment was concussion, vertigo, motor vehicle
                                                accident, nausea, soft tissue injury, neck sprain and strain, and paraspinal muscle
                                                spasms. She was prescribed Tylenol and Flexeril for myalgias and was referred for
                                                physical therapy and massage therapy.

                                                Medical records from Dr. Ellison reflect that Ms. Coleman-Fire was referred by Dr. Uppal
                                                for her complaints of headaches and dizziness, post conr.us<.inn. Ms. Coleman-Fire saw
                                                                                                                                   EXHIBIT
                                                Dr. Ellison on March 3, 2014, and recounted the accident, ut:i1callng that she did not
                                                                                                                                                           1
                                                remember all of the events. Dr. Ellison commented that she may have had a short time
                                                out of consciousness. Ms. Coleman-Fire reported that her vertigo was gone but she still 1 of
                                                                                                                                 PART                      2
                                                                                                                                            Page 440 of 1248
approval closure memo docx                                                         Page 1 of 5                                                                  712012009


                                                                                                                                           STN D 18-03985-000440
                                      ••                                            ••
                     Case 3:18-cv-00180-SB      Document 19-1          Filed 10/11/18      Page 441 of 600

                                                  New Claim Decision
                                woke a little dizzy. She indicated that her nausea was minimal. She reported persistent
                                mild, dull headaches all of the time, but that she did not need medication for her
                                headaches. She reported tingling and numbness in her cheek for the past four days, on
                                and off. She indicated that physical therapy was helping with her cervical strain. She also
                                reported feeling fatigued, sleeping a lot, and had not been back to work. Dr. Ellison noted
                                that a CT of the brain was normal and C-spine x-rays were also normal. Dr. Ellison's
                                impression was: post head trauma/post-concussion symptoms; posttraumatic headache;
                                nausea, ongoing and mild; history of the ptosis, left eye, which is worse after the head
                                trauma; cervic:JI strain; right facial paresthesias, intermittent and mild. Dr. Ellison
                                recommended a follow up in one month.

                                A physical therapy note, dated March 19, 2014, reflects that Ms. Coleman-Fire reported
                                intermittent dizziness and neck discomfort, which had been slowly improving. She
                                indicated that she attempted to return to work the prior week but became dizzy and had
                                increased headaches after only written minutes. A follow-up physical therapy note, dated
                                April 9, 2014, reflects that Ms. Coleman-Fire was discharged from care as she had met
                                her goals. The progress note reflects that Ms. Coleman-Fire's neck discomfort was
                                intermittent and mild, and she had full range of motion in her cervical spine, with only
                                slight discomfort produced. It is noted that she had dizziness with cervical flexion and mild ·
                                hypertonicity in the left cervical paraspinals and right suboccipitals. It is noted that Ms.
                                Coleman-Fire's vertigo had been eliminated, but she continued to have intermittent light-
                                headedness and headaches, which was likely post-concussive. Ms. Coleman-Fire
                                reported that she been back to work half-time, which was going okay. She indicated that
                                she was still fatiguing easily, and had intermittent headaches and dizziness. It was
                                recommended that Ms. Coleman-Fire return to her sports medicine physician for follow-
                                up.

                                Medical records from Dr. Brown reflect that Ms. Coleman-Fire underwent vestibular testing
                                on April14, 2014, with normal results. There was no evidence of posttraumatic
                                vestibulopathy or posttraumatic endolymphatic hydrops. Her hearing was also normal.

                                The next available medical records from Dr. Uppal is dated July 11, 2014, and reflects that
                                Ms. Coleman-Fire was seen for an annual physical exam. The review of systems was
                                negative for myalgias or back pain, and was positive for dizziness and depression. Dr.
                                Uppal also noted Ms. Coleman-Fire's history of concussion and that her vertigo was due
                                to the concussion. An examination of Ms. Coleman-Fire's back revealed normal range of
                                motion and no tenderness. Dr. Uppal also noted that Ms. Coleman-Fire was not nervous
                                or anxious, and did not have insomnia.

                                Medical records from Dr. Chesnutt reflect that Ms. Coleman-Fire first consulted him on
                                September 9, 2014, for a concussion management plan. She reported suffering a head
                                injury on February 19, 2014, when she was hit by a car while walking her dog. Her initial
                                symptoms included neck pain, headache, vertigo and dizziness. She reported that she
                                attempted to return to work two weeks prior, but felt awful .and went home. She felt
                                nauseous, anxious, and fatigued while ·at work. She reported working about three hours
                                each day for the past week. She was receiving massage therapy for neck issues. Ms.
                                Coleman-Fire reported that her daily function was mosUy impacted by headaches, treated
                                with massage and nonsteroidal anti-inflammatory drugs. She indicated that she had not
                                received recent therapy for neck pain, and her dizziness and balance issues were
                                episodic and mostly resolved. She reported still having issues with fatigue, some stress
                                related dreams related to the accident, being more irritable, and feeling cognitively slow.
                                She reported doing well working half-time. Dr. Chesnutt's assessment was post-
                                concussion headache; cervical strain, initial encounter; and concussion. Dr. Chesnutt
                                provided a referral for physical therapy and recommended that Ms. Coleman-Fire take
                                Aleve for pain and swelling.

                                Ms. Coleman-Fire consulted Dr. Uppal on September 16, 2014, to follow up on her motor
                                vehicle accldor.t, headaches, and fatigue, and to discuss new medication. She indicated -
                                                                                                                 EXHIBIT
                                that she was tollowed by Dr. Chesnutt for post-concussion care, and was niceivln·g      1
                                physical therapy, occupational therapy, speech therapy, and massage therapy. PART
                                                                                                                She    1 of
                                                                                                                        2
                                reported that craniosacral massage helped with her persistent headaches. She indicated
                                                                                                         Page 441 of 1248
approval closure memo.docx                             Page2of5                                                       712012009


                                                                                                        STN D 18-03985-000441
                                     ••                                             ••
                     Case 3:18-cv-00180-SB      Document 19-1         Filed 10/11/18       Page 442 of 600

                                                  New Claim Decision
                                that her headaches do not have any specific location and they are present almost daily.
                                She indicated that Dr. Chesnutt mentioned that she should be on an antidepressant as her
                                mood has been low, and she had reported frequent crying spells. She also reported
                                gaining a significant amount of weight Dr. Uppal's assessment was: reaction, adjustment,
                                anxiety, and depressed mood; headache; neck muscle spasm; weight gain; and post-
                                concussion syndrome. Dr. Uppal recommended that Ms. Coleman-Fire seek counseling
                                and he prescribed Cymba Ita. She was to follow up in four weeks.

                                Ms. Coleman-Fire followed up with Dr. Uppal! on October 15, 2014. She reported that her
                                mood had improved and she was able to work for a longer duration. She was exercising
                                regularly, but still had episodes of tearfulness. She indicated that she had not been able to
                                see a counselor, but was calling for an appointment. Dr. Uppal's assessment was
                                adjustment reaction, and anxiety and depression, treated with Wellbutrin. Ms. Coleman-
                                Fire was to foilow up in two months.

                                Ms. Coleman-Fire followed up with Dr. Chesnutt on December 5, 2d14, and reported that
                                her headaches and neck pain were much better, but she was sore by the end of each
                                workday. She reported that her vision was improving but her peripheral vision of the left
                                eye was not as good. She reported less fatigue and that her sleep was generally good.
                                Cognitively, she was doing well but still had some concentration and memory issues. Dr.
                                Chesnutt's assessment was that Ms. Coleman-Fire's concussion was resolving slowly and
                                she should continue with her current rehabilitation and restrictions. Dr. Chesnutt
                                recommended a return visit if her symptoms worsened or failed to improve as anticipated.

                                Ms. Coleman-Fire followed up with Dr. Uppal on December 12, 2014, for follow up on her
                                medications. She reported feeling stable on her current medication and felt like she was
                                closer to her baseline than she had been in the past. She reported being back work, but
                                that she had not made an appointment with a psychologist yet. She indicated that she had
                                one meeting with a therapist but they did not click. She continued to follow up with Dr.
                                Chesnutt for post-concussion syndrome. Dr. Uppal noted that Ms. Coleman-Fire had a
                                normal mood and affect, and her behavior was normal. He advised her again to follow up
                                with a psychologist as this may help speed up her recovery. She was to follow up with Dr.
                                Upall as needed.

                                The most treat recent progress note from Dr. Uppal is dated March 2, 2015, and reflects
                                that Ms. Coleman-Fire reported that she had been working three quarters time. She
                                indicated that she had been going to counseling for the past month, which had been
                                helpful. She reported not feeling 100% and fatigued in the afternoons. She requested that
                                Dr. Uppal complete paperwork to extend her part-time work. She reported that her
                                prescription may have been interfering with her sleep and Dr. Uppal prescribed
                                Trazodone. It is noted that Ms. Coleman-Fire was to undergo neuropsychological testing
                                the following month.

                                The most recent progress note from Dr. Chesnutt, dated March 3, 2015, reflects that Ms.
                                Coleman-Fire continued to report headaches. It was unclear whether the headaches were
                                related to neck pain or fatigue. She reported that her neck pain improved with massage
                                therapy once a week. She reported some sleep problems related to her. medication, and
                                cognitively felt like she was at 75% of baseline, and was not improving. She continued to
                                work at a 75% schedule and was to be referred for a neuropsychological evaluation. Dr.
                                Chesnutt's assessment was concussion, slow to resolve. Ms. Coleman-Fire was to follow
                                up if-her symptoms worsened or failed to improve.

                                After reviewing the available medical records, the Physician Consultant indicated that the
                                documentation supports that Ms. Coleman-Fire was stable and closer back to baseline by
                                December 2014. She continued to complain of slowed cognitive processing and was
                                continuing to work at a three-quarter time schedule as an attorney. The Physician
                                Consultant commented that neuropsychological testing had been ordered and
                                recommended that we obtain copies -oHhe-tcstir.g to determine if cognitive limitations and
                                                                                                                   EXHIBIT
                                restrictions persist. The Physician Consultant also commented that the medical records  1
                                                                                                                PART 1 of
                                reflect that Ms. Coleman-Fire became significantly depressed and anxious September      2
                                2014 which may have contributed to her inability to return to full-time work.
                                                                                                         Page 442 of 1248
approval dosure memo.docx                              Page3c:A5                                                      712012009



                                                                                                        STN D 18-03985-000442
                                                            ••                                           ••
                          Case 3:18-cv-00180-SB                       Document 19-1          Filed 10/11/18     Page 443 of 600

                                                                        New Claim Decision


  Financial:                                          See financial section for POE calc.·
 (Desaibe offsets affecting initial payments.
 POE will be covered in separate memo, but
                                                     I Salary continuation and Work Earnings offsets documented in financial section.
 discuss if relevant to claim decision.)

 Contractual/Other:                                   90day BWP
 (Describe contractual or other Issues                60% Benefit
 impacting claim decision that do not fall
 under above categories, including Ufe                $1 00 minimum benefit
 Waiver, policy limitations and anotlafy plan
 benefits (HAB, ALB, PB, etc.. ) considered)
                                                      Own Occ to MBP
                                                      MBPto SSNRA

                                                      Proof Of Loss: Proof Of Loss means written proof that you are Disabled and entitled to
                                                      LTO Benefits. Proof Of Loss must be provided at your expense.

                                                      For claims of Disability due to conditions other than Mental Disorders, we may require
                                                      proof of physical impairment that results from anatomical or physiological abnormalities
                                                      which are demonstrable by medically acceptable clinical and laboratory diagnostic
                                                      techniques.                      ·

                                                      Documentation: Completed claims statements, a signed authorization for us to obtain
                                                      information, and any other items we may reasonably require in support of a claim must be
                                                      submitted at your expense. If the required documentation is not provided within 45 days
                                                      after we mail our request, your claim may be denied.


  Decision:                                           Ms. Coleman-Fire ceased work February19, 2014 after being struck by a car on February
 (Please provide a clear and detailed                 18, 2014. She was diagnosed with a concussion and also suffered from vertigo, nausea,
 analysis of\lr'hethef lhe claimant meets the
 policy's definition of Definition of Disability.)
                                                      soft tissue injury, neck sprain and strain, and paraspinal muscle spasms. She had an
                                                      unsuccessful attempt to return to work in April and May 2014 and ceased all work activity
                                                      again as of May 15, 2014. Ms. Coleman-Fire was able to return to part-time work as of
                                                      August 4, 2014, and increased her work schedule to 75% of her full-time schedule.

                                                      Ms. Coleman-Fire notified us that she recently underwent a neuropsychological evaluation
                                                      and the results of this evaluation supported that she should decrease her work activity to a
                                                      60% of full-time schedule. A copy of this neuropsychological evaluation has not been
                                                      provided.

                                                      Available medical information was reviewed by a Physician Consultant who concluded
                                                      that the documentation supports that Ms. Coleman-Fire was stable and closer back to
                                                      baseline by December 2014. She continued to complain of slowed cognitive processing,
                                                      and neuropsychological testing had been ordered. The Physician Consultant
                                                      recommended that we obtain copies of the testing to determine if cognitive limitations and
                                                      restrictions persist. The Physician Consultant also commented that the medical records
                                                      reflect that Ms. Coleman-Fire became significantly depressed and anxious September
                                                      2014, which may have contributed to her inability to return to full-time work.

                                                      In order to be eligible for LTD benefits Ms. Coleman-Fire must be Disabled under the
                                                      terms of the Group Policy. Therefore, as a result of a Physical Disease, Injury, Pregnancy
                                                      or Mental Disorder, Ms. Coleman-Fire must be unable to perform with reasonable
                                                      continuity the Material-Duties of her Own Occupation; or as a result of a Physical Disease,
                                                      Injury, Pregnancy or Mental Disorder, she must be unable to earn 80% or more of her
                                                      Indexed Predisability Earnings while working in her Own Occupation.

                                                       Without a copy of Ms. Coleman-Fire's recent neuropsychological evaluation supporting
                                                       ongoing cognitive impairment, or medical records documenting that her depression and
                                                       anxiety persisted beyond December 12, 2014, we do not have satisfactory written Proof
                                                     . O~L,\~,; i•isupport that Ms. Coleman-Fire remained Disabled after her ~mb.;r 1'2,.-
                                                       2014 medical appointment with Dr. Uppal, at which point she is documented to beEXHIBIT
                                                                                                                                       stable1
                                                       and closer to baseline.                                                      PART 1 of2
                                                                                                                              Page 443 of 1248
approval closure memo.docx                                                    Page4of5                                                     712012009


                                                                                                                             STN D 18-03985-000443
                      Case 3:18-cv-00180-SB

                                                          ..              Document 19-1


                                                                             New Claim Decision
                                                                                                             Filed 10/11/18

                                                                                                                                 ..
                                                 I recommend approval of Ms. Coleman-Fire's LTO claim with a Disability date of February
                                                                                                                                            Page 444 of 600




                                                 19,2014, with benefits payable through December 12,2014. Ms. Coleman-Fire will be
                                                 given the opportunity to submit a copy of her neuropsychological evaluation and any other
                                                 medical documentation to support that she remains Disabled under the terms of the Group
                                                 Policy beyond December 12, 2014.




 Signature:           ~0 I.J~ "J~.J
                      ~ture•
 Claim lnfonnation Accurate
                       LT1        LT2       PB        OP
                       .M         D          D        D        Predisability Earnings Calculation (worksheet completed and In file)
                       if         D          D        D        Claim Screen
                        D         D          D        D        Overrides
                       .r;(""      0         0        0        Checked BDOX
                        D         D          D        D        Manual Reserve Calculation:               $ _ _ _ x _ _ _ mos. = - - - -                           Code:          OJIIA
                        D         D          D        D        RTDIMRD cleared to allow initial benefit payment                                 0   N/A
                                                             'f!Js mo RTD           D    9 mo MRD'          D   14 mo RTD        0     18 mo MRD' ('requires approver signature, below)
                                 life Waiver of Premium decision rendered or included in CMP if pending. (Requires referral to LTOILWOP team.)                               D   N/A
                                 Member Screen
                        D        OOB Youngest Child: _ _                          ~onfinned no eligible dependents and/or NA as not deductible per contract
                       ~Offsets (validated)                   Pl-t.P-'>C ~ S D -th·t'1f\'Vvk                                         '"' {(,rl) cJ.r0. vr-. •
                        D        Decision letter prepared or 3650 requested                                                 1-l C.IA          -e.¥-~cf.__
                                                                                                                                       "t" "'1.1<
                        D        Claim Management Plan complete and Diary Events added                                         1ll-tP b+'" totl-
 • Signatures above end below include tJcknowfedgement that claim and policy data on Claim Overview verifl6d as accurate.

 Approver's
 Notes:




 Signature:
                   0
                      rJ(}J..Jvv}._ ~~
                             -                                                                                                                            (.Q   (3o {16
                   Approver Signature*                                                                                                               Date




                                                                                                                                                                      EXHIBIT 1
                                                                                                                                                                     PART 1 of 2
                                                                                                                                                                Page 444 of 1248
approval dosure memo.docx                                                            Page 5 of5                                                                           7/20/2009


                                                                                                                                                                STN D 18-03985-000444
Necole Suzuki
               Case 3:18-cv-00180-SB


                                    •
                                              Document 19-1

                                                                                ..
                                                                   Filed 10/11/18      Page 445 of 600




From:                              Necole Suzuki
Sent:                              Wednesday, June 17, 2015 9:21AM
To:                                'Bethany Coleman-Fire'
Subject:                           RE: Following up



Hi Bethany,

Thank you for your voicemailleft yesterday evening. We have not received the report from OHSU, but the address you
provided is correct. We typically ask that you use our PO Box for mailing information, but we still receive mail sent to
the street address. I don't know why we have not received the report from OHSU if it was sent on May 22"'. For future
use, please send correspondence to my attention at: PO Box 2800, Portland OR 97208-9929.

Thank you,

Necole (Feuerstein) Suzuki, FLHC I Sr. Disability Claim Specialist
The Standard
Standard Insurance Company
900 SW Fifth Avenue I Po1tland, OR 97204
Phone 971.321.31981 Fax 503-796-5972
necole.feuerstein@standard.com I www.standard.com

Ensure   a sustainable future- only print when necessary.

 From: Bethany Coleman-Fire [mailto:bethany.coleman@gmail.com]
 Sent: Monday, June 15, 2015 9:56AM
·To: Necole Suzuki
 Subject: Re: Following up

Hi Necole-

I just left you a voicemail. I don't mean to be coming off as irritated. I'm just trying to figure out timelines and
was under the impression that we were within a two-three week time frame as of the 18th.

I will be glad to get you the neuropsych evaluation letter. I was under the impression that OHSU was sending
you a letter directly. I'm surprised you haven't received it. I will scan it this evening it or first thing tomorrow
morning and email it to you. I have spoken with my employer and will be going from a 75% schedule to a 60%
schedule at my doctors' recommendation to accommodate more successful completion of my occupational
therapy program- which under my current work schedule I am struggling to find time for. All of this is
described in the letter. As I mentioned in my email, I hope this isn't holding anything up. In our last
conversation, you indicated this would not be a component of the determination of coverage unless there was a
negative determination, in order to facilitate a speedier determination. In any case, I will get it to you as quickly
as possible.

Thanks again for your help through the process. As I'm sure you can imagine, this is all foreign to me and
pretty stressful. I appreciate your insights and patience as I am learning. It's a lot to take in and keep track of
and there just don't seem to be enough hours in the day!

Regards,
                                                                                                          EXHIBIT 1
                                                            1                                            PART 1 of 2
                                                                                                    Page 445 of 1248

                                                                                                   STN D 18-03985-000445
                                    •                                        •
              Case 3:18-cv-00180-SB           Document 19-1      Filed 10/11/18     Page 446 of 600

Bethany



On Mon, Jun 15,2015 at 9:37AM, Necole Suzuki <Necole.Suzuki@standard.com> wrote:

Hi Bethany,




We didn't receive your complete medical records until mid-May and your file was referred to our medical department
May 18'h. I expect that the medical review will be completed very soon and will follow up with our medical department
for the status of the review. On May 26'h, you indicated that you recently underwent a neuropsychological evaluation,
and would be providing The Standard with a copy of the report to assist us in understanding your current level of
impairment. We have not received the report. If you want us to consider that information in our review, please send
us a copy at your earliest convenience.




Thank you,

Necole (Feuerstein) Suzuki, FLHC I Sr. Disability Claim Specialist
The Standard
Standard Insurance Company
900 SW Fifth Avenue 1Portland, OR 97204
Phone 971.321.31981 Fax 503-796-5972
necole.feuerstein@standard.com 1www.standard.com

Ensure   a sustainable future - only print when necessary.



From: Bethany Coleman-Fire [mailto:bethany.coleman@gmail.com]
Sent: Monday, June 15, 2015 8:47AM
To: Necole Suzuki
Subject: Following up




 Hi Necole,

The claims process is taking a very long time. It was supposed to take a couple of weeks back in April. It is
now mid-June. Your people have had all of the medical records for over a month. Tills is becoming a serious
hardship. Please let me know ASAP what is going on. I am extremely concerned.

Thanks,

 Bethany




                                                                                                       EXHIBIT 1
                                                             2                                        PART 1 of 2
                                                                                                 Page 446 of 1248

                                                                                                STN D 18-03985-000446
                            •                                •
           Case 3:18-cv-00180-SB   Document 19-1   Filed 10/11/18   Page 447 of 600



Bethany Coleman-Fire
503-317-8898
Bethany.coleman@gmail.com




                                                                                    EXHIBIT 1
                                            3                                      PART 1 of 2
                                                                              Page 447 of 1248

                                                                             STN D 18-03985-00044 7
Necole Suzuki
                                  ..
              Case 3:18-cv-00180-SB          Document 19-1

                                                                             ..
                                                                 Filed 10/11/18      Page 448 of 600




From:                            Necole Suzuki
Sent:                            Monday, June 15, 2015 9:38AM
To:                              'Bethany Coleman-Fire'
Subject:                         RE: Following up



Hi Bethany,

We didn't receive your complete medical records until mid-May and your file was referred to our medical department
May 181h. I expect that the medical review will be completed very soon and will follow up with our medical department
for the status of the review. On May 261h, you indicated that you recently underwent a neuropsychological evaluation,
and would be providing The Standard with a copy of the report to assist us in understanding your current level of
impairment. We have not received the report. If you want us to consider that information in our review, please send
us a copy at your earliest convenience.             ·

Thank you,

Necole (Feuerstein) Suzuki, FLHC I Sr. Disability Claim Specialist
The Standard
Standard Insurance Company
900 SW Fifth Avenue I Portland, OR 97204
Phone 971.321.31981 Fax 503-796-5972
necole.feuerstein@standard.com I www.standard.com

Ensure a sustainable future -only print when necessary.

From: Bethany Coleman-Fire [mailto:bethany.coleman@gmail.com]
Sent: Monday, June 15, 2015 8:47AM
To: Necole Suzuki
Subject: Following up

Hi Necole,

The claims process is taking a very long time. It was supposed to take a couple of weeks back in April. It is now
mid-June. Your people have had all of the medical records for over a month. This is becoming a serious
hardship. Please let me know ASAP what is going on. I am extremely concerned.

Thanks,

Bethany




                                                                                                        EXHIBIT 1
                                                          1                                            PART 1 of 2
                                                                                                  Page 448 of 1248

                                                                                                 STN D 18-03985-000448
                              ..
              Case 3:18-cv-00180-SB    Document 19-1

                                                                    ..
                                                          Filed 10/11/18   Page 449 of 600




From the desk of: Necole Suzuki                                                    5/26/2015 2:32 PM

        Re: BETHANY COLEMAN-ARE                   Policyholder: PROFESSIONAL SERVICES EMPLOYER
Member SS#: xxx-xx-xxxx                            Group ID#: 10010415
   Claim #: OOVW3181                                  Policy#: 445474


Voicemail from Ms. Coleman-Fire. She indicated that there may be a change to her work schedule.
Please call 503-320-9564.

Telephone call to Ms. Coleman-Fire. She indicated that she recently underwent a neuropsychological
exam and the results of the exam where that she is to reduce her work schedule to 60%. She does
not know if her employer is willing to accommodate this reduction but she will let me know. She
asked what kind of information we will need from her. I told Ms. Coleman-Fire that she will need to
let us know when her new schedule becomes effective and what her new compensation will be.

I also asked Ms. Coleman-Fire to provide The Standard with a copy of the neuropsychological
evaluation when it becomes available. She indicated that she asked the neuropsychologist to draft a
cover letter to The Standard and to provide a copy directly to our address. She asked that I let her
know if we do not receive the report as we should receive it next week.

I told Ms. Coleman-Fire that her file is currently with the medical department and that I should
receive the file back in the next couple of weeks. I told her that if I was unable to make a favorable
decision based on what is already in the claim file it may be helpful to have a copy of the
neuropsychological evaluation. I told her that I would contact her if we did not receive a copy.

Ms. Coleman-Fire indicated that she will contact me after she meets with her employer to discuss the
change in her work schedule. I told her I would contact her when her file is returned from the
medical department.




Page 1 of 1                                                                                 EXHIBIT 1
                                                                                           PART 1 of 2
                                           THE STANDARD                               Page 449 of 1248

                                                                                     STN D 18-03985-000449
       Case 3:18-cv-00180-SB


                             •
                                      Document 19-1

                                                                     ._.
                                                         Filed 10/11/18   Page 450 of 600




                                                                          TheStandard"

     May 19,2015


     Bethany Coleman-Fire
     4834 NE 17th Ave
     Portland OR 97211


     Re:        Professional Services Employers Trust on behalf of
                Davis Wright Tremaine LLP
                Group Policy 445474
                Claim No. OOVW3181

     Dear Ms. Coleman-Fire:

     We are writing to follow up on the status of our review of your Long Term Disability
     (LTD) claim with Standard Insurance Company (The Standard).

     As indicated in our prior correspondence to you, additional information was needed from
     your medical providers for the review of your LTD claim. We received the requested
     information and your claim file has been referred to our medical department for review.

     Because of the complexity of the issues surrounding your claim and because we have not
     received the results of the medical file review, we are unable to complete our review at
     this time. We are therefore extending the time to decide the claim by an additional 30
     days. We anticipate that we will be able to complete our review within the 30-day
     extension period, by June 17, 2015, if not earlier.

     We will keep you informed regarding the progress of our review. Thank you for your
     continued cooperation and patience. If you have any questions, please contact our office.

     Sincerely,


     ~1~~
     Sr. Disability Claim Specialist
     Employee Benefits Department
     1-800-368-1135 ext. 3198




Standard Insurance Company
900 SW Fifth Avenue
Portland OR 97204·1235                                                                      EXHIBIT 1
tet888.937.4783
                                                                                           PART 1 of 2
                                                                                      Page 450 of 1248

                                                                                     STN D 18-03985-000450
              Case 3:18-cv-00180-SB           Document 19-1        Filed 10/11/18       Page 451 of 600



Necole Suzuki

From:
                                   •
                                  Necole Suzuki
                                                                                •
Sent:                             Monday, May 18, 2015 10:25 AM
To:                               'Bethany Coleman-Fire'
Subject:                          RE: Update o~ OHSU documents


Hi Bethany,

I was out of the office for the latter part of last week. We have received your medical records and I have referred your
file to our medical department for review. I will notify you when your file has been returned.             ·

Thanks,

Necole (Feuerstein) Suzuki, FLHC I Sr. Disability Claim Specialist
The Standard
Standard Insurance Company
900 SW Fifth Avenue I Portland, OR 97204
Phone 971.321.31981 Fax 503-796-5972
necole.feuerstein@standard.com I www.standard.com

Ensure a sustainable future- only print when necessary.

From: Bethany Coleman-Fire [maUto:bethany.coleman@gmail.com]
Sent: Tuesday, May 12, 2015 11:01 AM
To: Sharon Oliver; Necole Suzuki
Subject: Update on OHSU documents

Hi Sharon and Necole -

Please let me know when you have received my OHSU documents. If you haven't received them today, I will
arrange for them to be released to me and I can deliver them directly to Standard Insurance. Alternately, OHSU
tells me they are sending the documents to providers@releasepoint.com. Please let me or OHSU know if there
is a different address to which they can send the documents if this is no longer a good address.

Thanks,

Bethany



Bethany Coleman-Fire
503-317-8898
Bethany.coleman@gmail.com




                                                                                                           EXHIBIT 1
                                                            1                                             PART 1 of 2
                                                                                                     Page 451 of 1248

                                                                                                    STN D 18-03985-000451
               Case 3:18-cv-00180-SB           Document 19-1         Filed 10/11/18      Page 452 of 600



Necole Suzuki

From:
                                    •                                            •
                                   Bethany Coleman-Fire <bethany.coleman@gmail.com>
Sent:                              Monday, May 11, 2015 3:51 PM
To:                                Necole Suzuki
Subject:                           Re: Claim No. OOVW3181



Awesome. Thanks.

On Mon, May 11,2015 at 3:44PM, Necole Suzuki <Necole.Suzukilal,standard.com> wrote:

 Hi Bethany,




 We contacted Release Point and they have left a message for the copy service to call them. If they do not receive the
 records and do not receive a call back today, they will call again the first thing tomorrow morning.




 Once I receive your records, your claim file will be referred to our medical department for review. This review can take
 a couple of weeks or so, but because your claim is pending, it will take priority over other claim reviews. I will keep you
 posted.




Thank you for your patience.

Necole (Feuerstein) Suzuki, FLHC 1Sr. Disability Claim Specialist
The Standard
Standard Insurance Company
900 SW Fifth Avenue I Portland, OR 97204
Phone 971.321.31981 Fax 503-796-5972
necole.feuerstein@standard.com 1 www.standard.com

Ensure a sustainable future - only print when necessary.




From: Bethany Coleman-Fire [mailto:bethany.coleman@gmail.coml
Sent: Monday, May 11, 2015 3:29 PM


To: Necole Suzuki
Subject: Re: Claim No. OOVW3181



Hi Necole-
                                                                                                             EXHIBIT 1
                                                             1
                                                                                                            PART 1 of 2
                                                                                                       Page 452 of 1248

                                                                                                      STN D 18-03985-000452
                                  •                                          •
               Case 3:18-cv-00180-SB         Document 19-1       Filed 10/11/18      Page 453 of 600




I just heard from the invoicing department at OHSU. They emailed the entire file on April17, 2015 to
providers@releasepoint.com. They are re-emailing the file now and the file should be received in the next 5
minutes. Can you give me a sense of how long it will take to process the claim now that Release Point has all
of the records? Also, if Standard is not able to access the records today or tomorrow, please let me know. I
will have the records released to me and fax them to you directly. I want to make sure this process is moving
as quickly as absolutely possible. It is becoming less financially feasible to wait for me and my family.



Thanks,



B



On Mon, May 11, 2015 at 3:08PM, Necole Suzuki <Necole.Suzuki@standard.com> wrote:

 Hi Bethany,




 I think what has happened is that OHSU released your medical file to their copy service on April16'h. On April20'h,
 their copy service contacted Release Point for prepayment. On April 21, 2015, Release Point gave the copy service the
 $30.00 payment requested. I'm not sure why the records haven't been released by the copy service yet, but we are
 following up with Release Point for a status update.




 I will let you know as soon as we receive the records.




Thanks,

Necole (Feuerstein) Suzuki, FLHC 1Sr. Disability Claim Specialist
The Standard
Standard Insurance Company
900 SW Fifth Avenue 1Portland, OR 97204
Phone 971.321.31981 Fax 503-796-5972
necole.feuerstein@standard.com I www.standard.com

 Ensure   a sustainable future- only print when necessary.



 From: Bethany Coleman-Fire [mailto:bethany.coleman@gmail.coml
 Sent: Monday, May 11, 2015 9:34AM
                                                                                                        EXHIBIT 1
                                                             2
                                                                                                       PART 1 of 2
                                                                                                  Page 453 of 1248

                                                                                                 STN D 18-03985-000453
                                                                              •
               Case 3:18-cv-00180-SB


                                   •
                                              Document 19-1        Filed 10/11/18    Page 454 of 600



To: Necole Suzuki
Subject: Re: Claim No. OOVW3181



Hi Necole-



Thanks for your call. I just called OHSU. According to their records, they released the Dr. Chestnut records
back on April 16, 2015. I have a call in to the actual copier to find out where they were sent but it sounds like
Release Point or Standard doesn't have them uploaded. I'm starting to feel like this is taking a really long
time. What do we need to do to get this moving on a faster track?



Thanks,



B



On Thu, Apr 16, 2015 at 3:27PM, Bethany Coleman-Fire <bethany.coleman@gmail.com> wrote:

 Okay, thanks.



 On Thu, Apr 16,2015 at 3:26PM, Necole Suzuki <Necole.Suzuki@standard.com> wrote:

    It really depends on how long it takes for the medical providers to release your medical records. Once we receive
    the information requested, it will take a couple weeks for our medical department to complete their review of your
    records.




    I will let you know if we run into any problems obtaining your records.

    Necole (Feuerstein) Suzuki, FLHC I Sr. Disability Claim Specialist
    The Standard
    Standard Insurance Company
    900 SW Fifth Avenue I Portland, OR 97204
    Phone 971.321.31981 Fax 503-796-5972
    necole.feuerstein@standard.com I www.standard.com

    Ensure   a sustainable future -only print when necessary.


                                                                                                        EXHIBIT 1
                                                            3
                                                                                                       PART 1 of 2
                                                                                                  Page 454 of 1248

                                                                                                 STN D 18-03985-000454
                Case 3:18-cv-00180-SB          Document 19-1      Filed 10/11/18   Page 455 of 600


                                     •
      From: Bethany Coleman-Fire [mailto:bethany.coleman@gmail.coml
      Sent: Thursday, April16, 2015 3:25 PM
                                                                            •
      To: Necole Suzuki
      Subject: Re: Claim No. OOVW3181



      Last question for the day:




      Any estimates on processing time for the claim at this point?




      Thanks,




      B



      On Thu, Apr 16,2015 at 3:21PM, Neco1e Suzuki <Necole.Suzuki@standard.com> wrote:

       Ok, thanks!

       Necole (Feuerstein) Suzuki, FLHC I Sr. Disability Claim Specialist
      The Standard
      Standard Insurance Company
      900 SW Fifth Avenue I Portland, OR 97204
      Phone 971.321.31981 Fax 503-796-5972
      necole.feuerstein@standard.com 1www.standard.com

       Ensure a sustainable future - only print when necessary.




      From: Bethany Coleman-Fire [mailto:bethany.coleman@gmail.com]
      Sent: Thursday, April16, 2015 3:20PM



      To: Necole Suzuki
      Subject: Re: Claim No. OOVW3181



       Works for me. Thanks again. I'm faxing the preexisting condition form over to you now.

III                                                                                                EXHIBIT 1
                                                             4
                                                                                                  PART 1 of 2
                                                                                             Page 455 of 1248

                                                                                            STN D 18-03985-000455
             Case 3:18-cv-00180-SB           Document 19-1        Filed 10/11/18     Page 456 of 600


                                  •                                           •
      On Thu, Apr 16, 2015 at 3:13PM, Necole Suzuki <Necole.Suzuki@standard.com> wrote:

      We will request the records using the release we already have. If the medical offices want you to complete a
      different release form, I will ask Release Point to email you rather than mailing the form to you.




      Necole (Feuerstein) Suzuki, FLHC 1Sr. Disability Claim Specialist
      The Standard
      Standard Insurance Company
      900 SW Fifth Avenue I Portland, OR 97204
      Phone 971.321.31981 Fax 503-796-5972
      necole.feuerstein@standard.com I www.standard.com

      Ensure a sustainable future- only print when necessary.




      From: Bethany Coleman-Fire [mailto:bethany.coleman@gmail.coml
      Sent: Thursday, April16, 2015 3:12 PM
      To: Necole Suzuki
      Subject: Re: Claim No. OOVW3181




      Okay. I assume you need separate releases for them. I seem to do better when I get the release requests
      by email rather than hard copy - easier for me to keep track of. If you do need a release, if you could send
      it to my email, that would be easier and I can respond more quickly.



      Thanks,



      B



      P .S. One of the major challenges I have had post accident is keeping all of this straight. I really
      appreciate your patience and assistance as we go through this process. I hope it hasn't been too frustrating
      for you.



      On Thu, Apr 16,2015 at 3:09PM, Necole Suzuki <Necole.Suzuki@standard.com> wrote:

       Hi Bethany,

       I found the attachment with Dr. Brown and Dr. Ellison's contact information noted. I previously missed
       this as well, and will get a request for records sent out to their offices.
I I                                                                                                   EXHIBIT 1
                                                          5
                                                                                                   PART 1 of 2
                                                                                            Page 456 of 1248

                                                                                                 STN D 18-03985-000456
                                                                 •
       Case 3:18-cv-00180-SB        Document 19-1      Filed 10/11/18   Page 457 of 600

 Thanks,
                          •
 Necole Feuerstein, FLHC I Sr. Disability Claim Specialist
 The Standard
 Standard Insurance Company
 900 SW Fifth Avenue I Portland, OR 97204
 Phone 971.321.31981 Fax 503-796-5972
 necole.feuerstein@standard.com I www.standard.com
 Ensure a sustainable future- only print when necessary.

 -----Original Message-----
 From: pI gro034@standard.com [mailto:p I grp034@standard.com]
 Sent: Thursday, April 16, 2015 12:04 PM
 To: Necole Suzuki
 Subject:

 This E-mail was sent from "PIGRP012" (Aficio MP 6500).

 Scan Date: 04.16.2015 15:03:36 (-0400)
 Queries to: pI grp034@standard.com




Bethany Coleman-Fire
503-317-8898
Bethany.coleman@gmail.com




Bethany Coleman-Fire
503-317-8898
Bethany.coleman@gmail.com




                                                                                        EXHIBIT 1
                                                6
                                                                                       PART 1 of 2
                                                                                  Page 457 of 1248

                                                                                 STN D 18-03985-000457
           Case 3:18-cv-00180-SB    Document 19-1   Filed 10/11/18   Page 458 of 600




   Bethany Coleman-Fire
   503-317-8898
                                •                             •
   Bethany.coleman@gmail.com




   Bethany Coleman-Fire
   503-317-8898
 . Bethany.coleman@gmail.com




 Bethany Coleman-Fire
 503-3 I 7-8898
 Bethany.coleman[al,gmail.com




Bethany Coleman-Fire
503-317-8898
Bethany.coleman@gmail.com




Bethany Coleman-Fire
503-317-8898
Bethany.coleman@gmail.com
                                                                                     EXHIBIT 1
                                             7
                                                                                    PART 1 of 2
                                                                               Page 458 of 1248

                                                                              STN D 18-03985-000458
                                    •                                             •
               Case 3:18-cv-00180-SB           Document 19-1         Filed 10/11/18       Page 459 of 600



Necole Suzuki

From:                              Kath McGrath
Sent:                              Monday, May 11, 2015 3:40 PM
To:                                Necole Suzuki
Subject:                           FW: FW: Claim No. OOVW3181




From: Theresa Curran [mailto:tcurran@releasepoint.com]
Sent: Monday, May 11, 2015 3:39 PM
To: Kath McGrath
Subject: Re: FW: Claim No. OOVW3181

Hi Kath,

I called the copy service but it went straight to voice mail. I left a message requesting a status call asap. I also opened
an istat for you with your email so you'll get updates from other people, not just me. last but not least, I made a sticky
note and put it on my monitor. If you're like me, you know those are the really important orders Jol!. I'll call the copy
service again first thing in the morning if I don't hear back from them and update you again.

Thanks and have a great day!

Theresa

THERESA CURRAN
CUSTOMER SERVICE REPRESENTATIVE
Release Point VOICE - (800) 999-9589 Ext. 212
FAX: 1-626-498-1756
NOTICE: This e-mail message and all attachments transmitted with it may contain legally privileged and/or confidential
information intended solely for the use of the addressee(s). If the reader of this message is not the intended recipient,
you are hereby notified that any reading, dissemination, distribution, copying, forwarding or other use of this message or
its attachments is strictly prohibited. If you have received this message in error, please notify the sender immediately and
delete this message and all copies and backups thereof. Thank you.




This email has been sent to you using a secure messaging system. Responses to this email made using this secure
messaging system will remain secure. If you move or save this email outside of this secure messaging system, the email
will not maintain its current information security protections. Appropriate information security protection for any email
communication initiated or-responded to by you is your responsibility.


 From: Ka·th McGrath [mailto:Kath.McGrath@standard.comJ
To: tcurran@releaseooint.com [mailto:tcurran@releaseooint.coml
Sent: Mon, 11 May 2015 15:32:01 -0800
Subject: FW: Claim No. OOVW3181

 Hi Theresa,


                                                                                                             EXHIBIT 1
Thanks for speaking to me this afternoon. This was the file I was asking about. Please Jet me know the status.
                                                             1                                              PART 1 of 2
                                                                                                       Page 459 of 1248

                                                                                                      STN D 18-03985-000459
                                  •                                     •
             Case 3:18-cv-00180-SB         Document 19-1     Filed 10/11/18    Page 460 of 600



Thanks,
Kath

Kathleen McGrath I Disability Claims Assistant
The Standard
Standard Insurance Company
900 SW Fifth Avenue 1Portland, OR 97204
Phone 971.321.69461 Fax 503.796.5972
Kath.McGrath@standard.com I www.standard.com


From: Bethany Coleman-Fire [mailto:bethany.coleman@gmail.coml
Sent: Monday, May 11, 2015 3:29 PM
To: Necole Suzuki
Subject: Re: Claim No. OOVW3181


Hi Necole-

I just beard from the invoicing department at OHSU. They emailed the entire file on April 17, 2015 to
providersl@releasepoint.com. They are re-emailing the file now and the file should be received in the next 5
minutes. Can you give me a sense of how long it will take to process the claim now that Release Point has all
of the records? Also, if Standard is not able to access the records today or tomorrow, please let me know. I
will have the records released to me and fax them to you directly. I want to make sure this process is moving
as quickly as absolutely possible. It is becoming less financially feasible to wait for me and my family.

Thanks,

B




                                                                                                 EXHIBIT 1
                                                      2                                         PART 1 of 2
                                                                                           Page 460 of 1248

                                                                                           STN D 18-03985-000460
Necole Suzuki
                Case 3:18-cv-00180-SB           Document 19-1

                                                                                ..
                                                                   Filed 10/11/18      Page 461 of 600




From:                               Necole Suzuki
Sent:                               Monday, May 11, 2015 3:08 PM
To:                                 'Bethany Coleman-Fire'
Subject:                            RE: Claim No. OOVW3181



Hi Bethany,

I think what has happened is that OHSU released your medical file to their copy service on April16'h. On April20'h, their
copy service contacted Release Point for prepayment. On April21, 2015, Release Point gave the copy service the $30.00
payment requested. I'm not sure why the records haven't been released by the copy service yet, but we are following
up with Release Point for a status update.

I will let you know as soon as we receive the records.

Thanks,

Necole (Feuerstein) Suzuki, FLHC 1Sr. Disability Claim Specialist
The Standard
Standard Insurance Company
900 SW Fifth Avenue 1Portland, OR 97204
Phone 971.321.31981 Fax 503-796-5972
necole.feuerstein@standard.com 1www.standard.com

Ensure    a sustainable future- only print when necessary.

From: Bethany Coleman-Fire [mailto:bethany.coleman@gmail.com]
Sent: Monday, May 11, 2015 9:34AM
To: Necole Suzuki
Subject: Re: Claim No. OOVW3181

Hi Necole-

Thanks for your call. I just called OHSU. According to their records, they released the Dr. Chestnut records
back on Aprill6, 2015. I have a call in to the actual copier to find out where they were sent but it sounds like
Release Point or Standard doesn't have them uploaded. I'm starting to feel like this is taking a really long
time. What do we need to do to get this moving on a faster track?

Thanks,

B

On Thu, Apr 16,2015 at 3:27PM, Bethany Coleman-Fire <bethany.coleman@gmail.com> wrote:
 Okay, thanks.

 On Thu, Apr 16,2015 at 3:26PM, Necole Suzuki <Necole.Suzuki@standard.com> wrote:


                                                                                                          EXHIBIT 1
                                                             1
                                                                                                         PART 1 of 2
                                                                                                    Page 461 of 1248

                                                                                                   STN D 18-03985-000461
             Case 3:18-cv-00180-SB

                                  •          Document 19-1

                                                                             ..
                                                                 Filed 10/11/18     Page 462 of 600

It really depends on how long it takes for the medical providers to release your medical records. Once we receive the
information requested, it will take a couple weeks for our medical department to complete their review of your
records.




I will let you know if we run into any problems obtaining your records.

Necole (Feuerstein) Suzuki, FLHC 1Sr. Disability Claim Specialist
The Standard
Standard Insurance Company
900 SW Fifth Avenue 1Portland, OR 97204
Phone 971.321.31981 Fax 503-796-5972
necole.feuerstein@standard.com I www.standard.com

Ensure   a sustainable future - only print when necessary.



From: Bethany Coleman-Fire [mailto:bethany.coleman@gmail.coml
Sent: Thursday, April16, 2015 3:25 PM



To: Necole Suzuki
Subject: Re: Claim No. OOVW3181



Last question for the day:



Any estimates on processing time for the claim at this point?



Thanks,



B



On Thu, Apr 16,2015 at 3:21PM, Necole Suzuki <Necole.Suzuki@standard.com> wrote:

 Ok, thanks!

 Necole (Feuerstein) Suzuki, FLHC I Sr. Disability Claim Specialist
 The Standard
 Standard Insurance Company
 900 SW Fifth Avenue I Portland, OR 97204
                                                                                                       EXHIBIT 1
                                                             2
                                                                                                      PART 1 of 2
                                                                                                 Page 462 of 1248

                                                                                                STN D 18-03985-000462
                                     •                                          •
                  Case 3:18-cv-00180-SB        Document 19-1        Filed 10/11/18      Page 463 of 600

     Phone 971.321.3198 1Fax 503-796-5972
     necole.feuerstein@standard.com I www.standard.com

     Ensure a sustainable future - only print when necessary.




     From: Bethany Coleman-Fire [mailto:bethany.coleman@gmail.coml
     Sent: Thursday, April16, 2015 3:20 PM



     To: Necole Suzuki
     Subject: Re: Claim No. OOVW3181




     Works for me. Thanks again. I'm faxing the preexisting condition form over to you now.



     On Thu, Apr 16,2015 at 3:13PM, Necole Suzuki <Necole.Suzuki@standard.com> wrote:

      We will request the records using the release we already have. If the medical offices want you to complete a
      different release form, I will ask Release Point to email you rather than mailing the form to you.




      Necole (Feuerstein) Suzuki, FLHC 1 Sr. Disability Claim Specialist
      The Standard
      Standard Insurance Company
      900 SW Fifth Avenue 1Portland, OR 97204
      Phone 971.321.31981 Fax 503-796-5972
      necole.feuerstein@standard.com I www.standard.com

      Ensure a sustainable future -only print when necessary.




      From: Bethany Coleman-Fire [mailto:bethany.coleman@gmail.coml
      Sent: Thursday, April16, 2015 3:12 PM
      To: Necole Suzuki
      Subject: Re: Claim No. OOVW3181




      Okay. I assume you need separate releases for them. I seem to do better when I get the release requests by
      email rather than hard copy - easier for me to keep track of. If you do need a release, if you could send it to
      my email, that would be easier and I can respond more quickly.



I , , , Thanks,                                                                                            EXHIBIT 1
                                                                3
                                                                                                          PART 1 of 2
                                                                                                     Page 463 of 1248

                                                                                                    STN D 18-03985-000463
                              •                                          •
           Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18      Page 464 of 600




B



P .S. One of the major challenges I have had post accident is keeping all of this straight. I really appreciate
your patience and assistance as we go through this process. I hope it hasn't been too frustrating for you.



On Thu, Apr 16, 2015 at 3:09PM, Necole Suzuki <Necole.Suzuki@standard.com> wrote:

 Hi Bethany,

 I found the attachment with Dr. Brown and Dr. Ellison's contact information noted. I previously missed
 this as well, and will get a request for records sent out to their offices.

 Thanks,

Necole Feuerstein, FLHC I Sr. Disability Claim Specialist
The Standard
Standard Insurance Company
900 SW Fifth Avenue I Portland, OR 97204
Phone 971.321.3198 I Fax 503-796-5972
necole.feuerstein@standard.com I www.standard.com
Ensure a sustainable future - only print when necessary.

 -----Original Message-----
 From: pI grp034@standard.com [mailto:p I grp034@standard.com]
 Sent: Thursday, April I6, 20I5 I2:04 PM
 To: Necole Suzuki
 Subject:

This E-mail was sent from "PIGRP012" (Aficio MP 6500).

 Scan Date: 04.16.2015 15:03:36 (-0400)
 Queries to: pigrp034@standard.com




Bethany Coleman-Fire
503-3 I 7-8898
Bethany.coleman@gmail.com
                                                                                                   EXHIBIT 1
                                                     4
                                                                                                  PART 1 of 2
                                                                                             Page 464 of 1248

                                                                                            STN D 18-03985-000464
                             •                              •
          Case 3:18-cv-00180-SB   Document 19-1   Filed 10/11/18   Page 465 of 600




  Bethany Coleman-Fire
  503-317-8898
  Bethany.coleman@gmail.com




 Bethany Coleman-Fire
 503-317-8898
 Bethany.coleman@gmail.com




Bethany Coleman-Fire
503-317-8898
Bethany.coleman@gmail.com




Bethany Coleman-Fire
503-317-8898
Bethany.coleman@gmail.com




                                                                                   EXHIBIT 1
                                           5
                                                                                  PART 1 of 2
                                                                             Page 465 of 1248

                                                                            STN D 18-03985-000465
                                  Da
                                                                                          •
            Case 3:18-cv-00180-SB                Document 19-1             Filed 10/11/18          Page 466 of 600
ReleasePoint - iStat Order                                                                                       Page I of5


 Request Details for RP Number 2185398

  Order Information
  Current Status:          In Process
  Order Date:              02/04/2015
  Complete Date:
  Client:                  CCC
  Requested By:            KM:Necole
 Special Attention:        -Seen By: Dr. Jim Chestnut Request faxed on 3/4. Need update please.
 Scope:                    From February 1, 2012 to Present



  Patient Information

  Name:
  DOB:
 SSN:
 Policy Num: OOVW3181 KM:Necole



  Provider Information

 Name:          OREGON HEALTH SCIENCES UNIVERSITY
 Address:       3181 SW SAM JACKSON PK RD
 City:          PORTLAND
 State/Zip:     OR 97239
 Phone:         5034946594
 Fax:           5034946970



 Status Notes

 Date:        02/04/2015 at 01:06:00
Contact:
 Details:     APS ORDER RECEIVED VIA RPNET WITH FOLLOWING PROVIDER DATA: Dr. Jim Chestnut 3303 SW Bond Ave
              Portland, OR, 97239 (503) 494-6400 NO PROVIDER INDEX CODE SELECTED- SEND TO PROVIDER MATCH
              STANDARD AUTHO IMAGE FILE 2015020401042714399.tif RECEIVED.




Date:         02/04/2015 at 02:32:00
Contact:
Details:      PROVIDER CURRENTLY HAS NO AVERAGE RECORDED CYCLE TIME




Date:         02/04/2015 at 02:32:00
Contact:
Details:      Per Patty/providers office- no status check for 2 weeks from date sent facility releases records noted in sta. if
              noting In s/a then they uses dates in autho




Date:         02/04/2015 at 02:32:00
                                                                                                                          EXHIBIT 1
                                                                                                                        PART 1 of 2
                                                                                                                   Page 466 of 1248
https://secure.releasepoint.corn!rpnet/iStat/printdetails.cfrn?AP_NUMBER=21853 98                                      5/7/2015

                                                                                                                  STN D 18-03985-000466
        Case 3:18-cv-00180-SB
ReleasePoint - iStat Order De~


 Contact:
 Details:
                                                Document 19-1

                                                                                      ..
                                                                          Filed 10/11/18      Page 467 of 600



            NOTE: PROVIDER HAS PREVIOUSLY INDICATED THAT THEY REQUIRE FACIUTY-SPECIFIC AUTHORIZATIONS
                                                                                                            Page2 of5




            AND IMPORT HAS INDICATED THAT A REGULAR AUTHO HAS BEEN SENT WITH THIS REQUEST.




 Date:      02/05/2015 at 08:58:00
 Contact:
 Details:   MAIUNG REQUEST TO PATIENT TO HAVE FACIUTY SPECIFIC AUTHORIZATION SIGNED AND RETURNED




 Date:      02/12/2015 at 01:33:00
 Contact:
 Details:   LEFT VOICEMAIL: :   ** asking if the autho has been received Please complete and return to Release Point


 Date:      02/16/2015 at 05:08:00
Contact:
 Details:   MAIUNG REQUEST TO PATIENT TO HAVE FACIUTY SPECIFIC AUTHORIZATION SIGNED AND RETURNED




 Date:      02/24/2015 at 11:54:00
Contact:
 Details:   ** Left a v-mail message for verification of receipt of the FSA.


 Date:      02/24/2015 at 01:42:00
Contact:
 Details:   **she has the autho and will fax to me now



Date:       02/25/2015 at 12:19:00
Contact:
Details:    FAXING REQ WITH AUTHO TO PROVIDER




Date:       02/25/2015 at 12:30:00
Contact:
Details:    REQUEST AND AUTHORIZATION FAXED TO PROVIDER: REGULAR AUTHO INCLUDED: FAX SUCCESSFUL TO
            (503) 494-6970: CARRIER LETIER OF REPRESENTATION INCLUDED WITH REQUEST.




Date:       02/27/2015 at 08:59:00
Contact:
Details:    FAXING STATUS REQUEST TO PROVIDER:         ** Faxing for an update.


Date:       02/27/2015 at 09:09:00
Contact:
Details:    REQUEST FOR STATUS FAXED TO PROVIDER: FAX SUCCESSFUL TO (503) 494-6286



                                                                                                                     EXHIBIT 1
                                                                                                                   PART 1 of 2
                                                                                                              Page 467 of 1248
https://secure.releasepoint.com/rpnet/iStat/printdetails.cfin?AP_NUMBER=2185 398                                  5/7/2015

                                                                                                            STN D 18-03985-000467
ReleasePoint - iStat Order


 Date:
 Contact:
                               Delt
            Case 3:18-cv-00180-SB


             02/27/2015 at 06:19:00
                                              Document 19-1           Filed 10/11/18

                                                                                      ..       Page 468 of 600
                                                                                                             Page 3 of5




 Details:    FILE ROUTED AS REQUEST RESPONSE RECEIVED AWAmNG REVIEW- FILE WAS \\imagesrv1
             \imageproductlon\recvq\B-1 \fax245090555 1851.tif




 Date:       03/02/2015 at 12:22:00
 Contact:    RACHEL
 Details:    SPOKE TO RACHEL: FAXING REQ WITH AUTHO TO PROVIDER:         ** Did   not receive the request. Send again




 Date:       03/02/2015 at 12:35:00
 Contact:
 Details:    FAX FAILED (Faxage): Fax Req Dis Claims with Regular Autho plus Questionnaire was not sent to PHYSICIAN at
             (503) 494~6970; No carrier detected; too many attempts to dial




 Date:       03/02/2015 at 02:52:00
Contact:
 Details:    FAXING REQ WITH AUTHO TO PROVIDER




 Date:       03/02/2015 at 02:59:00
Contact:
 Details:    REQUEST AND AUTHORIZATION FAXED TO PROVIDER: REGULAR AUTHO INCLUDED: FAX SUCCESSFUL TO
             (503) 494-6970: CARRIER LETTER OF REPRESENTATION INCLUDED WITH REQUEST.




Date:        03/04/2015 at 05:17:00
Contact:
Details:     FAXING REQ WITH AUTHO TO PROVIDER




Date:        03/04/2015 at 05:33:00
Contact:
Details:     REQUEST AND AUTHORIZATION FAXED TO PROVIDER: REGULAR AUTHO INCLUDED: FAX SUCCESSFUL TO
             (503) 494-6970: CARRIER LETTER OF REPRESENTATION INCLUDED WITH REQUEST.




Date:        03/09/2015 at 11:52:00
Contact:     BETHANY
Details:     SPOKE TO BETHANY: **They are entering requests received on 3/4 today.




Date:        03/17/2015 at 12:39:00
Contact:
Details:     FAXING STATUS REQUEST TO PROVIDER




Date:        03/17/2015 at 01:05:00
Contact:
                                                                                                                     EXHIBIT 1
                                                                                                                   PART 1 of 2
                                                                                                              Page 468 of 1248
https://secure.releasepoint.com/rpnet/iStat/printdetails.cfm?AP_NUMBER=21853 98                                   5/7/2015

                                                                                                             STN D 18-03985-000468
        Case 3:18-cv-00180-SB
ReleasePoint - iStat Order De~~


 Details:
                                                Document 19-1            Filed 10/11/18

                                                                                        ..       Page 469 of 600


            REQUEST FOR STATUS FAXED TO PROVIDER: FAX SUCCESSFUL TO (503) 494-6970: CARRIER LETTER OF
            REPRESENTATION INCLUDED WITH REQUEST.
                                                                                                               Page 4 of5




 Date:      03/18/2015 at 11:55:00
Contact:
 Details:   FAXING STATUS REQUEST TO PROVIDER




 Date:      03/18/2015 at 12:04:00
Contact:
 Details:   REQUEST FOR STATUS FAXED TO PROVIDER: FAX SUCCESSFUL TO (503) 494-6970: CARRIER LETTER OF
            REPRESENTATION INCLUDED WITH REQUEST.




Date:       03/19/2015 at 05:15:00
Contact:
Details:    FILE ROUTED AS REQUEST RESPONSE RECEIVED AWAffiNG REVIEW- FILE WAS \\lmagesrv1
            \imageproduction\recvq\B-1 \fax249503642.tif




Date:       03/19/2015 at 05:16:00
Contact:
Details:    **   Received notification from OHSU. The signature on the FSA does not match what they have on file.




Date:       03/20/2015 at 12:29:00
Contact:
Details:    Please be advised: we have received a facility autho from the patient: however the facility Is stating the
            signature does not match what they have on file for the patient: please advise Thank you




Date:       03/20/2015 at 09:31:00
Contact:
Details:    EMAILED TO jyakymi@standard.com,kath.mcgrath@standard.com: REQUEST SUSPENDED Please be advised: we
            have received a facility autho from the patient: however the facility Is stating the signature does not match what
            they have on file for the patient: please advise Thank you




Date:       04/05/2015 at 10:10:00
Contact:
Details:    EMAILED TO jyakyml@standard.com,kath.mcgrath@standard.com: REQUEST SUSPENDED Please be advised: we
            have received a facility au tho from the patient: however the facility Is stating the signature does not match what
            they have on file for the patient: please advise Thank you




Date:       04/20/2015 at 08:34:00
Contact:
Details:    INVOICE RECEIVED VIA FAX, ROUTED TO INVOICE - STAGE FILE WAS Suspended - FILE IS \\imagesrv1
            \lmageproductlon\TransCharts\12185398.tif




Date:       04/21/2015 at 12:37:00
                                                                                                                        EXHIBIT 1
                                                                                                                      PART 1 of 2
                                                                                                                 Page 469 of 1248
https://secure.releasepoint.com/rpnet/iStat/printdetails.cfin?AP_NUMBER=2185398                                      5/7/2015

                                                                                                                STN D 18-03985-000469
                                                                                     •
        Case 3:18-cv-00180-SB                 Document 19-1           Filed 10/11/18          Page 470 of 600
ReleasePoint - iStat Order D e - .                                                                          PageS of5


Contact:
Details:   FAXING REGIONAL COPY SERVICE CREDIT CARD AUTHO FOR PREPAY




Date:      04/21/2015   at 12:56:00
Contact:
Details:   VISA CHARGE AUTHORIZATION FOR $30.00 FAXED TO REGIONAL COPY SERVICE.: SPECIAL AUTHO INCLUDED:
           FAX SUCCESSFUL TO (541) 312-4601: CARRIER LETTER OF REPRESENTATION INCLUDED WITH REQUEST.




 Date:     04/22/2015   at 05:40:00
Contact:
Details:   LEFT VOICEMAIL: ** caned DBS, Reached volcemall, Left message stating that If they received the credit card
           Information prepayment sent thru fax for retrieval of records. Requesting callback. ProVided patient name, date
           of birth, reference and callback number




                                                                                                                    EXHIBIT 1
                                                                                                                  PART 1 of 2
                                                                                                             Page 470 of 1248
https://secure.releasepoint.cornlrpnet/iStat/printdetails.cfm?AP_NUMBER=2 I 85 3 98                              5/7/2015

                                                                                                            STN D 18-03985-0004 70
                                            •                                                                          •
        Case 3:18-cv-00180-SB                                Document 19-1                         Filed 10/11/18                Page 471 of 600
ReleasePoint- RPNet                                                                                                                            Page 1 of2


                                                                                 Home           Action       Support     Account
                                                                                                                                                                 RPNet logout




                                                                    Order Complete



   Your Weborder Transaction 10 is: 2272358
   Please be sure to write this number on the authorization form when sending to ReleasePoint, or print this page and fax it along with the autho to:




                    Name: Coleman-Fire , Bethany




               Policy Num: OOV'N3181 KM:Necole
             Source Code: CCC




               Provider 1 : BROWN, OR JEFFREY
                  Address: 1040 NW 22nd Ave Sle 630
                           Portland, OR 97210

                    Phone: 503-954-1566

            Record Range: Obtain records from 02/01/2012 to Present




               Provider 2: Ellison, Dr. Catherine
                  Address: 5050 Ne Hoyt St STE 315
                             Portland. OR 97213

                    Phone: 503-963-3100

            Record Range: Obtain records from 02/01/2012 to Present



              New Request (Retain Household Info/Policy Number)-:>       (New Request (Clear All Previous Data)->)           Order Additional Request(s) fOI' This Patient




                                                Co~'fight :?014 ReleasePoinl. Inc All R•ghts Resesvod.   I logout Of RPNet
                                                                                                                                                            EXHIBIT 1
                                                                                                                                                           PART 1 of 2
                                                                                                                                                      Page 471 of 1248
https://secure.releasepoint.corn/rpnet/weborder/ordersubmit.cfm                                                                                                 4/17/2015

                                                                                                                                                     STN D 18-03985-0004 71
                             -
       Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18    Page 472 of 600




April 16,2015
                                                                   ..    TheStandard~

Bethany Coleman-Fire
4834 NE I 7th Ave
Portland OR 97211


Re:       Professional Services Employers Trust on behalf of
          Davis Wright Tremaine LLP
          Group Policy 445474
          Claim No. OOVW3181

Dear Ms. Coleman-Fire:
We are writing in regard to your Long Term Disability (LTD) claim with Standard Insurance
Company (The Standard).
As indicated in our letters to you dated February 12, 2015 and March 20, 2015, additional
information is necessary before we can make a determination on your eligibility for benefits. As
part of this review we contacted your medical provider for copies of your medical records. To
date, we have not received the information requested from Legacy Emanuel. Please contact their
office and ask them to provide the information requested. In addition, we are also contacting the
offices of Dr. Brown and Dr. Ellison for copies of your medical records. Please contact their
offices and instruct them to forward the requested information to us at their earliest convenience.
We are unable to complete our review at this time because we have not yet received the
described above. In order to be eligible for LTD benefits, you must meet the Definition of
Disability and all other provisions contained in the Group Policy. We will need to review the
information requested from your medical providers to complete our review of your LTD claim.
For the reasons stated above, we are unable to complete the review of your claim as of the date
of this letter. We are therefore extending the time to decide the claim by an additional 30 days.
We anticipate that we will be able to complete our review within 30 days after we received the
information we have requested. Please understand that the additional 30-day period for review
will not begin until we have received the information described above.
If you have any questions, please contact our office.
Sincerely,

~(t~. <\.-l~~
N~c~~i, FLHC
Sr. Disability Claim Specialist
Employee Benefits Department
1-800-368-1135 ext. 3 I 98


Standard Insurance Company
900 SW Fifth Avenue
Portland OR 97204· 1235
tel 888.937.4783
                                                                                            EXHIBIT 1
                                                                                           PART 1 of 2
                                                                                      Page 472 of 1248

                                                                                     STN D 18-03985-0004 72
                                   •
             Case 3:18-cv-00180-SB           Document 19-1      Filed 10/11/18     Page 473 of 600



Necole Suzuki

From:                              Kath McGrath
                                                                             •
Sent:                            . Thursday, Aprill6, 2015 3:41 PM
To:                                Necole Suzuki
Subject:                           FW: A new fax has arrived from 123+++++++ (Part 1 of 1) on Channell
Attachments:                       A2634119d-dcaa-48ff-a6fl-e779027d3237.TIF




Kathleen McGrath I Disability Claims Assistant The Standard Standard Insurance Company
900 SW Fifth Avenue I Portland, OR 97204 Phone 971.321.6946 I Fax 503.796.5972 Kath.McGrath@standard.com 1
www.standard.com

---Original Message---
From: RightFax Email Gateway
Sent: Thursday, April16, 2015 3:24PM
To: Cgroup Faxes
Subject: A new fax has arrived from 123+++++++ (Part 1 of 1) on Channell

4/16/2015 3:22:30 PM Transmission Record
       Received from remote ID: 123+++++++
       Inbound user ID CGROUPFAXES, routing code 5972
       Result: (0/352;0/0) Successful Send
       Page record: 1- 3
       Elapsed time: 00:45 on chan nell



Fax Images: [double-click on image to view page(s)]




                                                                                                      EXHIBIT 1
                                                          1
                                                                                                     PART 1 of 2
                                                                                                Page 473 of 1248

                                                                                               STN D 18-03985-0004 73
                                                                                                      ••
                      Case 3:18-cv-00180-SB                 Document
                                                                 @AD 19-1               Filed 10/11/18            Page 474 of 600~0001/0003


                                              •
04/lS/2015 3:24PM FAX               123+++++++




   Standard !nsura.."lce Company
                                                                                                    l!ealth Provider Verjf'£Cation Statement
     lloor.                                                                           n:
     2/12!1S                                                                          !>sET on bahalf of Davl,. Wright Tf9maln~ L1..P
     Grclq l'oli~l' No.:                                                              a.hoNo..:
                                                                                                                                                     •
      445474                                                                              OOVW31B1
   D= Ms. Colman-Pitt:
   The P=isting Condition Provision ofyour gxoup pollcy~ thai we pther additional mmnn~tl.On iogmling )'our condition(s) ond ~reat~oeut.
   Plecse list anybcabh care provld., 'l'OIIllll!.Y b.o.ve ~nsullodfi'cm MOfC!t 1. 2'0l:Z10thepresellt. ony medlcatlo~s wllichyou toOk or~ pm.:n'bed
   fioom]"'larch 1, 20121ot!w present, and ony pham!aclesyouu.scdf=nMarch 1,2012 totbcprcoeoL Ifaeccssmy, ple...,cootilll!e onlho backot'lhis
   form w ()O a seplllale sheet o!P"P"f. :Plei!Se sign 8lld dal:lifhis ll!rm and return It to our office in the onclo.ed posllage-paid cnve!Qpo within 20 days
   !'tom th& dote of1bls letter.




    r:gl Thls is a comploll: list ofaU beallh. core pro>lclers I OQllSUIIM. ~plion modic2ltloDs I took.,.....,.. p=cl'ibed, and pharmacies t osed during
         rhoProoxistingConditio!lperiocl. (Su ~jl!A~m ~ WfrtfW ~L)                                                                           ·
    0 J did oot coosolt any healtb core provl.clm, I was not prescribed one! did not tab- yteSCrlption modicalions, nnd I did not -mY p!lllrl1'*i.,
         during tho Pr<eXist,ing Ccndlticnpc<iod.                                                                                                '
    Some state1 r.e.q-.tire ua to fl'lfortn you that ~ny person whtt bowbJgly alld wit& btkllt to irtj•re., defraud or deeetve an. bmuna.ce
    company, or othoi- por:oon, ru .. a ofatemenr tontaining f•J~OI"lltblet.dblg bofOrrutiollton•orninz any fact maten..l hereto commits a
    froudalont lnsuronte act which b llll>j•ct to dvllond/o< crimi..l penalties, dq>mdiGg IIPOO the :.tAte. Sodu<tions mlly be do'em•d a
    fdonyandso~H<I.                                                                                                                              :

    s~                                                                                               otf»\        \lor t()J!;                    '

                                                                                                                                          EXHIBIT
                                                                                                                                               (4113)
                                                                                                                                                      1
                                                                                                                                         PART 1 of 2
    Sl f2020

                                                                                                                                    Page 474 of 1248

                                                                                                                                   STN D 18-03985-0004 7 4
             Case FAX
                  3:18-cv-00180-SB                                  Document
                                                                         @AD 19-1                       Filed 10/11/18           Page 475 of 600 ~0002/0003


                                                     •                                                                  •
04/16/2015 3:24PM      123+++++++




     Standard lnsUTance Company ·
     Eniployoc Bmdi,. Pcpo......,.. BOO.!GS.I13S Tel m.nJJiiOO ~..                                                       Long Term Disability Jnl!UI;IJ!.ee
     PQ Box 2800 Ponlobd 0119'1200                                                                                                       Emplofee's Statement·




     5, Pregnancy
      OoiljQU-IOOOO•t--&.::fJ'f/.t..fr"--------- _.,.,..,...,_ - - - - - - - - - - -
      A<:!bll'do~4h                                                                             &pectedrauNn't~~rlld.,•




      ""'''"''"'>"""'• :9l :gic..kto~ U(?rl~
                       8f'D ~~ 1~ ftW....
                                                                              Sp-         ~~~ja~                                     P-No. &1          2-?..f       o~l
      s..otAddmo

              "f'!Mfrud~ ~
                                                            .                                                                        ""'No. (---J
                                                                                                                                             ~!'{    ZIP     q ....,_

                                                                                                                  :::/flft!
      Cny                                                                                                                            $!oto

      CliO Oral co......, lOt lll<•lti"'YOt """"•           I
                                                    ::2J;li) J<.l                               0.·~~...
      PbJOiclan'$-1~ ~o'V\ "a.t.&~                                            Sp0<1a1y   CcMt!?Si'MI ?pMf i\@l.\l'hCnoNo. ~)'                              <f'if~tottoz
      ~.....-..                  ()           sw                     M•                                  ~                           Fax No. (--.J

      Clt:l:pwt"ltJJUI                                                                                                               Sial•   ~       ZIP    q-t:J.~
      ""'"""'""''""""'"""..,.,. .. n .. Uf'r:.llte.-                itrf& 4p-t                  Dafoe 11!1 COMUIIed    q~ll!!
      Physlclon~N"""' ~~ ~ ffvlff · Spaclally                                                                                        ...... No.~~          91 '3-zu,o
      Slt... -=LtfJa~ ~I:IA.l~ ~~I N. Q~~ I'M..                                                                                      FoxNo.(_J
      City    l?r:d 1£1 1c.1 d
      o.t• lhl.....uilodlor.,.ln)loyorllne,.        ?.1 I~J.I't                                 Doll bsl..,.,_
                                                                                                                      .,,,.,,,i "'"' fit2.           Zl"     ~"o/22.1"



      H...moJN..,.         tfPr                                                   AddiMO-----------------
      Rom                        ~                              -101-1••-----------------
      From


                ........              .,...                          .
     8• Historyli#aJl illnnu< orizifrri#forw~W:A,_htt:Mu~l1ochmnlowrtMpa#fol-,_;,. lh•<<J><znlU:hHtif11-..lod.
                                                                         ~   me                                           co     ACIGfOS.


        Pwt~A.                   ~~~?111 t>.,_ e..tt.Vt" . u>NAI                  ..            krosw r,-rn              I'M:... ~     :u ,w.J. &i.. ct-no-o
             (\eo..,..\- l"LC.A- J lll'll .'t<~tS.

                                                                                                    >




                                                                                       3"' 15                                                                           (4'10)

                                                                                                                                                           EXHIBIT 1
                                                                                                                                                          PART 1 of 2
                                                                                                                                                     Page 475 of 1248

                                                                                                                                                     STN D 18-03985-0004 75
                 Case 3:18-cv-00180-SB     Document
                                                @AD 19-1   Filed 10/11/18   Page 476 of 600 i€10003/0003


                                       •                             •
    04/16/2015 3:25PM FAX 123+++++++                .


'




            Dr. Jeffrey Brown
            Neurologist

            1040 NW 22nd Ave. Ste 630

            Portland, OR 97210
            503-954-1566



            Dr. Catherine M. Ellison

           Neurologist

            5050 NE Hoyt St.lf315

            Portland, OR 97213
            503-963-3100




                                                                                            EXHIBIT 1
                                                                                           PART 1 of 2
                                                                                      Page 476 of 1248

                                                                                      STN D 18-03985-0004 76
                                                                               •
               Case 3:18-cv-00180-SB


                                    •
                                              Document 19-1          Filed 10/11/18   Page 477 of 600



Necole Suzuki

From:                              Necole Suzuki
Sent:                              Thursday, April16, 2015 3:14 PM
To:                                'Bethany Coleman-Fire'
Subject:                           RE: Claim No. OOVW3181



We will request the records using the release we already have. If the medical offices want you to complete a different
release form, I will ask Release Point to email you rather than mailing the form to you.



Necole (Feuerstein) Suzuki, FLHC 1Sr. Disability Claim Specialist
The Standard
Standard Insurance Company
900 SW Fifth Avenue 1Portland, OR 97204
Phone 971.321.31981 Fax 503-796-5972
necole.feuerstein@standard.com 1www.standard.com

Ensure   a sustainable future -only print when necessary.

From: Bethany Coleman-Fire [mailto:bethany.coleman@gmail.com]
Sent: Thursday, Aprill6, 2015 3:12 PM
To: Necole Suzuki
Subject: Re: Claim No. OOVW3181

Okay. I assume you need separate releases for them. I seem to do better when I get the release requests by
email rather than hard copy - easier for me to keep track of. If you do need a release, if you could send it to my
email, that would be easier and I can respond more quickly.

Thanks,

B

P.S. One of the major challenges I have had post accident is keeping all of this straight. I really appreciate your
patience and assistance as we go through this process. I hope it hasn't been too frustrating for you.

On Thu, Apr 16,2015 at 3:09PM, Necole Suzuki <Necole.Suzuki@standard.com> wrote:
 Hi Bethany,

 I found the attachment with Dr. Brown and Dr. Ellison's contact information noted. I previously missed this as
 well, and will get a request for records sent out to their offices.

 Thanks,

 Necole Feuerstein, FLHC I Sr. Disability Claim Specialist
 The Standard
 Standard Insurance Company
 900 SW Fifth Avenue I Portland, OR 97204
 Phone 971.321.31981 Fax 503-796~5972
 necole.feuerstein@standard.com I www.standard.com                                                       EXHIBIT 1
                                                            1                                           PART 1 of 2
                                                                                                   Page 477 of 1248

                                                                                                  STN D   18-03985-0004 77
           Case 3:18-cv-00180-SB         Document 19-1   Filed 10/11/18   Page 478 of 600

Ensure a sustainable future - onl!nt when necessary.

-----Original Message-----
From: p 1grp034@standard.com [mailto:p 1grp034@standard.com]
                                                                   •
Sent: Thursday, April16, 2015 12:04 PM
To: Necole Suzuki
Subject:

This E-mail was sent from "P1GRP012" (Aficio MP 6500).

Scan Date: 04.16.2015 15:03:36 (-0400)
Queries to: p 1grp034@standard.com




Bethany Coleman-Fire
503-317-8898
Bethany.coleman@gmail.com




                                                                                          EXHIBIT 1
                                                  2                                      PART 1 of 2
                                                                                    Page 478 of 1248

                                                                                   STN D 18-03985-0004 78
                                                                                •
               Case 3:18-cv-00180-SB


                                   •
                                             Document 19-1           Filed 10/11/18    Page 479 of 600


Necole Suzuki

From:                             Necole Suzuki
Sent:                             Thursday, April 16, 2015 3:09 PM
To:                               'Bethany Coleman-Fire'
Subject:                          Claim No. OOVW3181
Attachments:                      20150416150336843_0001.pdf



Hi Bethany,

I found the attachment with Dr. Brown and Dr. Ellison's contact information noted. I previously missed this as well, and
will get a request for records sent out to their offices.

Thanks,

Necole Feuerstein, FLHC I Sr. Disability Claim Specialist The Standard Standard Insurance Company
900 SW Fifth Avenue I Portland, OR 97204 Phone 971.321.3198 I Fax 503-796-5972 necole.feuerstein@standard.com          I
www.standard.com Ensure a sustainable future- only print when necessary.

--Original Message.--
From: p1grp034@standard.com [mailto:p1grp034@standard.com]
Sent: Thursday, April 16, 2015 12:04 PM
To: Necole Suzuki
Subject:

This E-mail was sent from "P1GRP012" (Aficio MP 6500).

Scan Date: 04.16.2015 15:03:36 (-0400)
Queries to: p1grp034@standard.com




                                                                                                          EXHIBIT 1
                                                            1                                            PART 1 of 2
                                                                                                    Page 479 of 1248

                                                                                                   STN D 18-03985-0004 79
                           •                              •
     Case 3:18-cv-00180-SB     Document 19-1   Filed 10/11/18   Page 480 of 600




Dr. Jeffrey Brown

Neurologist

1040 NW 22"d Ave. Ste 630

Portland, OR 97210

503-954-1566



Dr. Catherine M. Ellison

Neurologist

5050 NE Hoyt St. #315

Portland, OR 97213

503-963-3100




                                                                                EXHIBIT 1
                                                                               PART 1 of 2
                                                                          Page 480 of 1248

                                                                         STN D 18-03985-000480
                                    •                                          •
               Case 3:18-cv-00180-SB         Document 19-1          Filed 10/11/18   Page 481 of 600



Necole Suzuki

From:                             Necole Suzuki
Sent:                             Thursday, April16, 2015 3:05 PM
To:                               'Bethany Coleman-Fire'
Subject:                          RE: Claim No. OOVW3181



I think attaching will be fine.

Necole (Feuerstein) Suzuki, FLHC I Sr. Disability Claim Specialist
The Standard
Standard Insurance Company
900 SW Fifth Avenue I Portland, OR 97204
Phone 971.321.31981 Fax 503-796-5972
necole.feuerstein@standard.com I www.standard.com

Ensure a sustainable future- only print when necessary.

From: Bethany Coleman-Fire [mailto:bethany.coleman@gmail.com)
Sent: Thursday, April16, 2015 3:01PM
To: Necole Suzuki
Subject: Re: Claim No. OOVW3181

May I just attach this to the form or do you need it rewritten?
On Thu, Apr 16, 2015 at 2:59PM Necole Suzuki <Necole.Suzuki@standard.com> wrote:
 Hi Bethany,

 I have attached page 2 of your initial claim statement that lists the doctors you saw for your accident.

 Thanks,

Necole Feuerstein, FLHC I Sr. Disability Claim Specialist
The Standard
Standard Insurance Company
900 SW Fifth Avenue I Portland, OR 97204
Phone 971.321.31981 Fax 503-796-5972
necole.feuerstein@standard.com I www.standard.com
Ensure a sustainable future- only print when necessary.

 -----Original Message-----
 From: p 1grp034@standard.com [mailto:p I grp034@standard.com]
 Sent: Thursday, April16, 2015 11:42 AM
 To: Necole Suzuki
 Subject:

 This E-mail was sent from "PlGRP012" (Aficio MP 6500).

 Scan Date: 04.16.2015 14:42:23 (-0400)
 Queries to: pl gro034@standard.com
                                                                                                     EXHIBIT 1
                                                          1                                         PART 1 of 2
                                                                                               Page 481 of 1248

                                                                                               STN D   18-03985-000481
                                     •                                            •
               Case 3:18-cv-00180-SB           Document 19-1          Filed 10/11/18     Page 482 of 600



Necole Suzuki

From:                              Necole Suzuki
Sent:                              Thursday, April 16, 2015 3:00 PM
To:                                'bethany.coleman@gmail.com'
Subject:                           Claim No. OOVW3181
Attachments:                       20150416144223227_OOOl.pdf



Hi Bethany,

I have attached page 2 of your initial claim statement that lists the doctors you saw for your accident.

Thanks,

Necole Feuerstein, FLHC I Sr. Disability Claim Specialist The Standard Standard Insurance Company
900 SW Fifth Avenue I Portland, OR 97204 Phone 971.321.3198 I Fax 503-796-5972 necole.feuerstein@standard.com       I
Www.standard.com Ensure a sustainable future- only print when necessary.

----Original Message--
From: p1grp034@standard.com [mailto:plgrp034@standard.com)
Sent: Thursday, April16, 2015 11:42 AM
To: Necole Suzuki
Subject:

This E-mail was sent from "P1GRP012" (Aficio MP 6500).

Scan Date: 04.16.2015 14:42:23 (-0400)
Queries to: p1grp034@standard.com




                                                                                                            EXHIBIT 1
                                                             1                                             PART 1 of 2
                                                                                                      Page 482 of 1248

                                                                                                      STN D 18-03985-000482
                 Case 3:18-cv-00180-SB


                                                      •
                                                                        Document 19-1                        Filed 10/11/18


                                                                                                                                   •
                                                                                                                                               Page 483 of 600



Standard Insurance Company
Employee Benefits Department 800.308.1135 Tel 971.321.8400 Fax                                                                         Long Term Disability Insurance
PO Box 2800 Portland OR 97208                                                                                                                  Employee's Statement
Claimant'sName       ~                         ~\~A.......-.4....-
                                        1
4. Injury




5. Pregnancy
 Date you expect to cease work _        _,_tJ=-f/-'fr'-'--------------
                                          1                                                             Expecteddellverydate - - - - - - - - - - - - - - -

 Actual delivery date                                                                                   Expected return to work date

 Please Indicate any foreseeable complications.




6. Attending Physician List all physicians consulted for this injury oriUness. Use separate sheet, if needed.
 Physlclan•s Namo       _.tfa..__.g.i="c.-W="-"'-'---=U'-jpF-j~P/;\.-(.'-"-'~- Specialty ( ~~~~                      W4i UII'-L-                   Phone No. 1.'2a31       2."2... 1 0   U. \
 Street Address      8t'P SvJ C2'""- ftvL                                                                                                          Fax No. ( _ _ ) - - - - - -

 City   "frrdiaw! J            -@-
                                                                                                                                           1
                                                                                                                                                   Slate   D   vz    ZIP      q m_c:
 Date first consulted for this Injury or illness .....:..:2...,/f';J.{J:....::+I.ll<-l:..c.._ _ _ _ _ _ _ _ Data last consul!ed    I oi!..J 1'f-
 Physlclan·sNamo       Pi!: JiVV\ &.i!;hwt  Specialty                                            C         dL~ 1/ S:Ol\-1-$
                                                                                                                    1
                                                                                                                            ~l.(.eJI'4.~honeNo. (.!2Q2) '-fjf-lot!Ot
 street Address       ?'?o '? SW 1?TY1Ll M,.                                                                           '                           Fax No. {_ _ ) - - - - - -

 ~~~                                                                                                                                               -~.~~
                                        A:prr'l))( t.) /['-f-
 Date first consulted lor this Injury or illness    UY'!S\Itt:...- .          4'..,ff-t!..!..f/-llf-.fL..___________
                                                              last consulted __                          Date

 Physlclan"sNeme        ~IWN{ RCfYYI JkJrr Spec~'Y------------ Ph~neNo.                                        L}I7-Z:z.oo                                     (.2Q2)

 Stree!Addre"      l.t.cp~ UMAAW~( b) '(oj N. q~OOI!1 f'r.tf....                                                                                   Fax No. ( _ _ ) - - - - - -

 c''Y Pvv±[a 11 J                                                                                                                                  State   {rt2-     ZIP     'tJ-'Z.2f
 Date first consulted lor this Injury or illness   :2 J l t1. J I   +                                    Dalelastconsulled        .=>/1"1 I 1'/-
7. Hospital Ifyou were hospitalized for this wndi!iun, please complete. Please attach copy ofhospital biU if available.
 Hospital Name     -<N(PfL:Pr-1------------- A d d r e s s - - - - - - - - - - - - - - - - - - - - - - - -
 From                          Through_~---- Reason lor H o s p i t a l i z a t i o n - - - - - - - - - - - - - - - - - - - - - - - -

 From                          Through                              Reason for Hospllalizallon

8. History List all illnesses or injuries for which you have received treatment over the past five years. Use separate sheet if needed
           Ailment                   Date                        Physician's Name                                                      Complete Address

   A<kl et'tfl;, ot              til't-tl-
                               Senh 2J11>                1)". Y.Ai..-i'!IA U,~.:·d                    lknosw P>''' Arc.                        VI<'! I V1•,! (5)"z           <'-t{-zor;
                                    •                                                 I

     (' Clt.vl- I "f._ (';:-   J        IIi', i'      c 1-"'' •'-
                                                                ~
                                                                .• .
                                                             '-/.




                                                                                                                                                                          EXHIBIT 1
Sl3379                                                                                       3 of 15                                                                     PART
                                                                                                                                                                            (4110)1 of 2

                                                                                                                                                                    Page 483 of 1248

                                                                                                                                                                STN D 18-03985-000483
                                 •                                         •
             Case 3:18-cv-00180-SB         Document 19-1       Filed 10/11/18     Page 484 of 600



Necole Suzuki

From:                           Bethany Coleman-Fire <bethany.coleman@gmail.com>
Sent:                           Thursday, April 16, 2015 2:31 PM
To:                             Necole Suzuki
Subject:                        Re: Health Provider Verification Statement



Thanks, Necole. Does this need to include the physicians I saw for the accident related to this claim? If so, I
believe I had to provide that information on a different form already. Would you mind sending me a copy so
that I don't have to reinvent the wheel?

Thanks,

B

On Thu, Apr 16,2015 at 2:29PM, Necole Suzuki <Necole.Suzuki@standard.com> wrote:
 Hi Bethany,

 I have attached the HPVS as you requested. Thanks for our update about the other medical records.

 Please contact me if you have any questions.

Necole (Feuerstein) Suzuki, FLHC I Sr. Disability Claim Specialist
The Standard
Standard Insurance Company
900 SW Fifth Avenue I Portland, OR 97204
Phone 971.321.3 I 98 I Fax 503-796-5972
necole.feuerstein@standard.com I www.standard.com
Ensure a sustainable future- only print when necessary.

 -----Original Message-----
 From: pI grp034@standard.com [mailto:p I grp034@standard.com]
 Sent: Thursday, April 16, 2015 11: 16 AM
 To: Necole Suzuki
 Subject:

 This E-mail was sent from "P1GRP012" (Aficio MP 6500).

 Scan Date: 04.16.2015 14:16:05 (-0400)
 Queries to: pI grp034@standard.com




Bethany Coleman-Fire
503-317-8898
Bethany.coleman@gmail.com
                                                                                                    EXHIBIT 1
                                                        1                                          PART 1 of 2
                                                                                              Page 484 of 1248

                                                                                             STN D 18-03985-000484
                                   •
               Case 3:18-cv-00180-SB           Document 19-1      Filed 10/11/18   Page 485 of 600



Necole Suzuki

From:                            Necole Suzuki
                                                                             •
Sent:                            Thursday, April 16, 2015 2:29 PM
To:                              'bethany.coleman@gmail.com'
Subject:                         Health Provider Verification Statement
Attachments:                     20150416141605972_0001.pdf



Hi Bethany,

I have attached the HPVS as you requested. Thanks for our update about the other medical records.

Please contact me if you have any questions.

Necole (Feuerstein) Suzuki, FLHC I Sr. Disability Claim Specialist The Standard Standard Insurance Company
900 SW Fifth Avenue I Portland, OR 97204 Phone 971.321.3198 I Fax 503-796-5972 necole.feuerstein@standard.com   I
www.standard.com Ensure a sustainable future- only print when necessary.

-Original Message--
From: p1grp034@standard.com [mailto:p1grp034@standard.com)
Sent: Thursday, April16, 2015 11:16 AM '
To: Necole Suzuki
Subject:

This E-mail was sent from "P1GRP012" (Aficio MP 6500}.

Scan Date: 04.16.2015 14:16:05 (-0400}
Queries to: p1grp034@standard.com




                                                                                                      EXHIBIT 1
                                                           1                                         PART 1 of 2
                                                                                                Page 485 of 1248

                                                                                               STN D 18-03985-000485
                      Case 3:18-cv-00180-SB             Document 19-1              Filed 10/11/18                        Page 486 of 600

.Standard ID.sura11ce Ccillpany •



  Date:                                                                            P.E!
                                                                                                       •
                                                                                                       Health Provider Verification Statement


    2/12/15                                                                        PSET on behalf of Davis Wright Tremaine LLP
    Groo.rpPolicy No.:                                                             Claim No.:
  445474                                                                           OOV"v"/3181
Dear Ms. Coleman-Fire:
The Preexisting Condition Provision of your group policy requires that we gather additional infonnation iegarding your condition(s) and treatment.
Please list any health care providers you may have consulted :from March 1, 2012 to the present, any medications which you took or were prescribed
from March 1, 2012 to the present, and any phannacies you used from March I, 2012 to the present. Ifnecessa.-y, please continue on the back of this
form or on a separate sheet of paper. Please sign and date this form and.retum it to our office in the enclosed postage-paid envelope within 20 days
from the date of this letter.

    Health Ca.-c Pro~ider:                                                         SpecialLy:


    Address:                                                                       Dates of Treatments:


    CitylSta:elZIP:                                                                Phone No.:                                  (Fax No.:

    Health Care Provider.
                                                                                   s""""""
    Ad~s:                                                                          ~ofT~ents:



    City/State/ZlP:                                                                Pb~No.:                                     IFuNo.o

    Health Care Provider:
                                                                                   s""""""
                                                                                   Dates ofTn:atments:
    '"'"""'
    City/State/ZIP:                                                                Phone No.:                                  IFuNo.o

    Medication:                                                                    Dates Prescribed:


    Medication:                                                                    Ibres Prescrib~


    Did you take any of these medications during the time period listed above? If so, please e>.."Piain below.


     Are you covered by a prescription pharmacy plan? If so, please provide your member infonnarion below.


    Phmmacy#l:                                                                     ~'!><>=



    Pharmacy #2:                                                                   Pbo=


    Current Health Insurance canier.                                               Prior' H::alth lnSUl"l!Dce carrier:



0      This is a complete list of all health tare providers I cQnsulted, prescription medications I took or was prescribed, and pharmacies I used during
       the Preexisting Condition period.
D      I did not consult any health care providers, I was not prescribed and did not take any prescription medications, and I did not use any pharmacies
       during the Preexisting Condition period.
Some states require us to inform you that any person who knowingly and with intent to injure, defraud or deceive an insurance
company, or other person, files a statement containing false or mi$1eading information concerning any fact material hereto commits a
fraudulent insurance act which is subject to civil and/or criminal penalties, depending upon the state. Such actions may be deemed a
felony and substantial fines may be imposed.


Signature:                                                                                             Date:                               EXHIBIT 1
                                                                                                                                          PART 1 of 2
                                                                                                                                     Page 486 of 1248
St 12020                                                                                                                                             (4/13)


                                                                                                                                    STN D 18-03985-000486
                              •                                     •
              Case 3:18-cv-00180-SB    Document 19-1      Filed 10/11/18   Page 487 of 600




From the desk of: Necole Suzuki                                                     4/16/2015 2:14PM

        Re: BETHANY COLEMAN-FIRE                  Policyholder: PROFESSIONAL SERVICES EMPLOYER
Member SS#: xxx-xx-xxxx                            Group ID#: 10010415
   Claim #: OOVW3181                                  Policy #: 445474


p/c from Ms. Coleman-Fire, asking for the status of her claim.

I told Ms. Coleman-Fire that we have not received the HPVS from her. She asked me to email her a
PDF of the form. She will do her best to complete it but is unsure that she will remember every
provider back to 2012. I told her to do the best she can. She said she hasn't had any major medical
issues.

I asked Ms. Coleman-Fire to remain on the line with me while I checked Release Point's website. I
told her that Dr. Chestnut's office will not release her records because they state that her signature
on the auth is not the same as what they have on file. She will call their office and find out what
needs to be done.

I also told Ms. Coleman-Fire that her records from Legacy Emanuel are still in process. Ok




Page 1 of 1                                                                                 EXHIBIT 1
                                                                                           PART 1 of 2
                                           THE STANDARD                               Page 487 of 1248

                                                                                      STN D 18-03985-000487
                             •
        Case 3:18-cv-00180-SB       Document 19-1      Filed 10/11/18     Page 488 of 600


                                                                  ..     TheStandard"
March 20,2015


Bethany Coleman-Fire
4834 NE 17th Ave
Portland OR 97211


Re:       Professional Services Employers Trust on behalf of
          Davis Wright Tremaine LLP
          Group Policy 445474
          Claim No. OOVW3181

Dear Ms. Coleman-Fire:

We are writing in regard to your Long Term Disability (LTD) claim with Standard Insurance
Company (The Standard).

As indicated in our letter to you dated February 12, 2015, additional information is necessary
before we can make a determination on your eligibility for benefits. As part of this review we
contacted Dr. Uppal, Dr. Chestnut and Legacy Emanuel for copies of your medical records. To
date, we have not received this requested information. Please contact their office and ask them
to provide the information requested.

Additionally, with our February 12, 2015 letter, we requested that you complete and return the
enclosed Health Provider Verification Statement (HPVS). We have not received your completed
HPVS. Please complete and return the enclosed HPVS at your earliest convenience. A postage-
paid envelope is enclosed for your convenience in providing this information.

We are unable to complete our review at this time because we have not yet received the
described above. In order to be eligible for LTD benefits, you must meet the Definition of
Disability and all other provisions contained in the Group Policy. We will need to review the
information requested from your medical providers to complete our review of your LTD claim.

For the reasons stated above, we are unable to complete the review of your claim as of the date
of this letter. We are therefore extending the time to decide the claim by an additional 30 days.
We anticipate that we will be able to complete our review within 30 days after we received the
information we have requested. Please understand that the additional 30-day period for review
will not begin until we have received the information described above.




Standard Insurance Company
900 SoN Rfth Avenue
Portland OR 97204-1235
tel888.937.4783
                                                                                            EXHIBIT 1
                                                                                           PART 1 of 2
                                                                                      Page 488 of 1248

                                                                                     STN D 18-03985-000488
                         •
     Case 3:18-cv-00180-SB         Document 19-1        Filed 10/11/18   Page 489 of 600

                                                 2


If you have any questions, please contact our office.
                                                                  •
Sincerely,


Necole Feuerstein, FLHC
Sr. Disability Claim Specialist
Employee Benefits Department
1-800-368-1135 ext. 3198




                                                                                         EXHIBIT 1
                                                                                        PART 1 of 2
                                                                                   Page 489 of 1248

                                                                                  STN D 18-03985-000489
                    Case 3:18-cv-00180-SB              Document 19-1              Filed 10/11/18                   Page 490 of 600

Standard L"'1Sura;1ce Company •
                                                                                                     •
                                                                                                  Health Provider Verification Statement

  Date:                                                                          RE:
  2/12/15                                                                        PSET on behalf of Davis Wright Tremaine LLP
  Group Policy No.:                                                              Claim No.:
  445474                                                                         OOVW3181
Dear Ms. Coleman·Fire:
The Preexisting Condition Provision of your group policy requires that we gather additional infonnation regarding your condition(s) and treatmenL
Please list any health care providers you may have consulted from March I, 2012 to the present, any medications which you took or were prescribed
from March I, 2012 to the present, and any pharmacies you used from March I, 2012 to the presenL If necessary, please continue on the back of this
form or on a separate sheet of paper. Please sign and date this form and return it to our office in the enclosed postage-paid envelope within 20 days
from the date of this letter.
  Health Cze Pro,ider.                                                           Spocialtyo


  Address:                                                                       Dates ofTreatments:


  City/StatelZIP:                                                                PboneNo.:                              IFuNo.,

  Health Care Provider.                                                          Spocialtyo


  Address:                                                                       Dates ofTreatments:

  City/State/ZIP:                                                                l'taoo~No.:                            IFuNo.,

  Health C:ue Provider.                                                          Spocialtyo


  Address:                                                                       Dates ofTn:atments:


  City/State/ZIP:                                                                HaoneNo.:                              IFox No.,

  Medication:                                                                    Dates Prescribed:


  Medication:                                                                    Dates PrescnDed:


  Did you take any of these medications during the time period listed above? If sop please CX'Piain below.


    Aie you covered by a prescription phannacy plan? If so~ please provide your member information beJow.


  Pharmacy iii:                                                                  Phone:


  Phannacy #2:                                                                   Phone:


  CWTent Health Insurance carrier:                                               Prior Health Insurance carrier:



D    This is a complete list of all health care providers I consulted, prescription medications I took or was prescribed, and pharmacies I used during
     the Preexisting Condition period.
D    I did not coru;ult any health care providers, I was not prescnbed and did not take any prescription medications, and I did not use any pharmacies
     during the Preexisting Condition period
Some states require us to inform you that any person who knowingly and with intent to injure, defraud or deceive an insurance
company, or other person, files a statement containing false or misleading information concerning any fact material hereto commits a
fraudulent insurance act which is subject to civil and/or criminal penalties, depending upon the state. Such actions may be deemed a
felony and substantial fines may be imposed.


Signature:                                                                                        Date:                               EXHIBIT 1
                                                                                                                                     PART 1 of 2
                                                                                                                                Page 490 of 1248
5112020                                                                                                                                            (4/13)


                                                                                                                               STN D 18-03985-000490
                                                                              •
               Case 3:18-cv-00180-SB         Document 19-1         Filed 10/11/18    Page 491 of 600


Necole Feuerstein

From:
                                  •
                                 Necole Feuerstein
Sent:                            Tuesday, March 03, 2015 1:42 PM
To:                              'bethany.coleman@gmail.com'
Subject:                         Attending Physician's Statement
Attachments:                     20150303133547698.pdf



Hi Bethany,

As you requested, I have attached a copy of the Attending Physician's Statement completed by your doctor. Please let
me know if you have any questions.

Thank you,

Necole Feuerstein, FLHC 1 Sr. Disability Claim Specialist The Standard Standard Insurance Company
900 SW Fifth Avenue I Portland, OR 97204 Phone 971.321.3198 I Fax 503-796-5972 necole.feuerstein@standard.com          I
www.standard.com Ensure a sustainable future- only print when necessary.




                                                                                                        EXHIBIT 1
                                                          1                                            PART 1 of 2
                                                                                                  Page 491 of 1248

                                                                                                 STN D 18-03985-000491
Case 3:18-cv-00180-SB                  Document 19-1                                  Filed 10/11/18                       Page 492 of 600

                                                                   "'                                            . •)1/M<>t

                            .visWright
                         , remaine LLP

                                                                                                    -             10-


                                                            fAXCOVEl\SHE!ET


                  Dale:                                               From:     Bethany L. COI$rn.n·Fll'e
                  T>neoent                                            Telephone: (503) ~
                                                                     'Fax:      {S03) 778-5289




                  SEND TO;
                  Namt<
                  Stanard Ins. Co.                                                                97\-321-8400


                 COMMENTS:

                 Lon" Tcnn Disability tnsurann- /l.tt.ndlng P~R'a Statemant




                    __ __         ........,._..
                 --________
                 ,._,.                                   "_.....

                        ...._ .. __
                  _ _, ..
                 o,......;
                              ......,.,.~1.J:II:Itt_......,~_,..




                  ----------~,_
                                       .                c-.Mo..,.IM!tltl: I
                                                                              .....,. .

                                                                              ........
                                                                                         _______ ___,____
                                                                                                     ,  ... .
                                                                                                       .......
                                                                                                     ...

               I= !=-..                                                                                              --
             --.....--- ..........
             &mdud lnsucuec CDmpa1zJ
                   ...,_01..,..___,
             1'0 _ _
                                                          ~-




             --
             .w...--:o...

             .-----i.!W
               .. _.. cv___
             =!J4... 71,.,1
                             --~                  (.h7t*?>tn
                                                  """"!'k-.
                                      -Jitl 77.,..,
                                                        .
                                                                    fTfP Jpf·
                                                                                          ~-f




                                                                                                                4oa<-
                                                                                                                     --.
             ~ _,. .6>.-.M. /.f,'ui,                            .J'.d-J'-< < -~idd ,_.,_,..;!.
             ---.!i.:.L
             ·--
             .•• =:.--
                          -       -                          • 1471., .. ....,_ -...::J/J_-                          ~-




                -- - ---o--
                 _...._..c ...             ~                       - a.... c...,.
                --             c    o ...
                                    8!:   :J:

                             -·                                    a-
                                                                                                                        ·-
             1·-·---
             L .......


             .,...__   - ,.,;:.
             _,.,__,., _ _ _ _ C• '""                                 -       ..

                       .... ~-·--""'" .,r,
             ~~~~..-
             ·~-
             ...._
                     ____ --
                   ...._,......~
             - · - - .,w..,
             ,;......_,_,
                                   -- ., ,        ~z~.,Ji¥
                                                         '31/q;&'(;c tM~                  N
                                                                                              2
                                                                                                  •... n   '/
                                                                                                                 • '"'"'
                                                                                                                           ..
                                                                                                                                .,;.


             --                 .. ---- -
             ---                       ,z/tr ll"J
                                                                                                                     ·---
                                                    ~
                                                             _
             -·-
             -                                                                                                   ~                           EXHIBIT 1
                                                                                                                                            PART 1 of 2
                                                                                                                                       Page 492 of 1248

                                                                                                                                       STN D 18-03985-000492
                                                                          •
                             Case 3:18-cv-00180-SB                                             Document 19-1                                      Filed 10/11/18                   Page 493 of 600



     01/30/2015 10:18~N FA:<

.. .... . , .•
                                                                   123-+~++++                                          @AD
                                                                                                                                                                            •                                 J,t)00)2/0002




             Standard Insurance Company
             lnl(llo.ycc 'Bcn.c:flts Depua:tt::n.c 80Il36S.\l $ Td 971 .!:2J .8111)) fiuc.                                                                                    Luu~ Tt:rut DU.abillty lusLinilleo<
             to tl.Dx l800 Porlillnd on. 91208                                                                                                                               Attending Physiclllll's Statement

                  .
                 Dat•lf011 ~man~~~ lhcUkS81:opworRif9                                              1!11
                                                                                                   ..-                     VIlli?                 t4u:t.          w.rrrc      c a reo mt7 o't~ fto "1S"              ·-·l
                 o..-o.e ..fi.m,<i>Y!iC"OI........lorn!o:otnt~e-~d""'<acH-.;tylinllmtn•                                                             Mb,                     JC,.,ol . r~ NA-t/:J"'-fw>f             """_/. 'L.
                                      M   If             CffYitM((U1a ··-                            1.1/AI                              ./,     ftJ/i./'J~         r   m>.A l)j>W'
                 H<IWbnoho~t_,~.., • ...,,hed..,.,oo<ltL"'"'<I!.om..,rlho.,....,!?                                            "<i'   rm-.,&                       IRA>t1WJU/n,      ~ hu:f" &~>v./,{k- ~-                            (1""
                 ls:~psllent:a:npt.en110ml.l'llll9BJI'l9lftflc~banetlt!l:1 L'VII!s [JNo                                                                            1
                                                                                                                                                                        •
                 II O'ICio,ioj ~~ .......nt
                                    Mml"'f,..l'lt        1ft "''('ftfllt _._HoNO~n h""" rw~-o- ttlt" IMUIIIflt\'lf'l'lt!\o'!'l'l,:'?"      0'\-c 0         N1;1


                  .
             4 Treatment
                 """"'" "'"""., ...~mo... .f'!'.,.;,""'"" "'1>"""" obntt'"j,; ~ ~··
                                                                                                                                                                                         f'p~-e.r~ atm
                                                                                                                                                   P lu .tvvfh ()H_HI
                         k                V??!~ ?: .ttv. ~                                                                           ""'"""---               r'~f-
                                                                                                                                                                               .
                                                                                                                                                                                      ·f...~_,        M-<4'
                         -     ~-             "'Jt;U~     ..                                                                     ....                                                  ... I           . .                              -
                 MeQ1;3Q:tn1: prescmeo:oose}E!,tnqu~ UIQP~ r1P~Il(t),                                            {iM fZ. r'O Qj_raJ. $ f2,                    I '?,o ·rrr'f.. '/.(2-1.                             ----
                                                                                                                       I         t                                          --'
                 U"ct!tcrb'!'n•otleret~~-aa"· ~""..P."'"~if-=?-                                                                       /},. Jttttun ~                              • ,()l/St? ·
                                                                ltomo                                                                                                         .........
                 I.
                             -~-:-;;-,......, 'llli~;,f                                                                          0/lf'b/
                  p""'"' •o. t5P ~ ) '19/f- '/tJ t' £1
                                                                                                                           o,,                                                            i   Sq,l.    lztp
                 2.
             f=.:•"'
              Phona rta.
                                                                                                                                         •..   ·-~-··¥--
                                                                                                                                                                             ·--·-l·saw I:ZIP
                                  (            l                                                                           "~
                 W'lt'11'1E!}''9U'Iablevauk arjllb aitE      11~.01tio"11 OOIJd llwemfrloyar?~~~ ln.dlvld6~ Mltcf.B lo~crk? ~riH ~~                                                            ',ed       ·   d)   tu,._
                 -'o." ~(!(. 75'1. of {\on'<'>~\.;;;t,
                         -ftAhr:tJvn/4
                                                 ~ lco..J.. """" ~
                                                       ·I'A'NAoe£;-t
                                                           /J-h_,L
                                                                                                           e e'.l{Uc/:Jecl     1/.1  1".1    "Itt.
                                                                                                          1- ~ /utee.t.,. X 3. Fn«>1>7t<:?- S/,~
                                                                                                                                                                                                                                     ,..(
                                                                                                                                                                                                                                      k<
                 A!<,..me<rona ..~noeo~"".,.M""-Iodby:                                ~ ' aht.<.-l'l.f "'~    VU<-& -jbv Ji!A:;J~ ve
             ~-'"~
                l'l"-"rl crnoti~IMII Qrbc~l<f~arder aueh mtep~pn   0 ~ccy 0kf"'Mu->.
                                                             ,?,lwt/w>.4    ll)'aerb Ci'..:'-" f~~~.-.li_, '""'..'
                                                                                       tl.a:
                 D      E~ggei'I!JIIcn. IIICCI'I~>latent fitl:lh;Js..IUbj&dlw camFial.ta DUt ol ~pcrt1011 Q                  c;ble.ctJve- 11nlf11!JS, ~re nr co,tr.tc1l:;SQry ~e:n.-ano!'s.
                 u      Deptf\d~.,. <7rugWn:ed~or-.H-n:~~-
                 Cl    Ufh9r I1«J.U           rJmritn.

             (;. Prognosis                                                                                    ~                      .                      ..      .



                 W'WA 1:10 you anK:pa1" ttl*' pa•tc:M car rO'lurt ID 'ltOfK'/              titatsa~lsl:l ~ - - - - - - - - - or, Una'tiE toti&'!Em!ll':l!o bKI!IUiillllll - - - - -

                                                                                         ---------------------....,...,~---"'


             6. Acknowledgement




                                                                                                                           11 of 15
                                                                                                                                                                                                              EXHIBIT 1
             .Sl337B                                                                                                                                                                                                       t411(l(



                                                                                                                                                                                                             PART 1 of 2
                                                                                                                                                                                                        Page 493 of 1248

                                                                                                                                                                                                      STN D 18-03985-000493
                                                                 •
              Case 3:18-cv-00180-SB   Document 19-1    Filed 10/11/18   Page 494 of 600


                             •
From the desk of: Necole Feuerstein                                              3/3/2015 1:15 PM

        Re: BETHANY COLEMAN-FIRE                Policyholder: PROFESSIONAL SERVICES EMPLOYER
Member SS#: xxx-xx-xxxx                          Group ID#: 10010415
   Claim #: OOVW3181                                Policy #: 445474


p/c from Ms. Coleman-Fire. She said that her doctor noted on the APS that she will be working a
75% schedule for 3 months. She explained that she and her doctor agreed to reevaluate after three
months. If she is to remain at a 75% schedule for more than three months does she need to have
another APS submitted?

I told Ms. Coleman-Fire that she should notify us of a change in her work scheduled. If she remains
at 75% she does not need to have another form completed. I explained that we will rely on her
medical records to understand the extent of any ongoing impairment.

Ms. Coleman-Fire asked that I email a copy of the APS to her for her records.
bethany.coleman@gmail.com. I told her I would but warned her that the copy provided may be
difficult to read.




Page 1 of 1                                                    Signed~
                                                                     EXHIBIT 1
                                                                    PART 1 of 2
                                          THE STANDARD                             Page 494 of 1248

                                                                                  STN D 18-03985-000494
Case 3:18-cv-00180-SB   Document 19-1   Filed 10/11/18   Page 495 of 600




                                  TVY~                                  EXHIBIT 1
                                                                       PART 1 of 2
                                                                  Page 495 of 1248

                                                                  STN D 18-03985-000495
 Case 3:18-cv-00180-SB   Document 19-1   Filed 10/11/18   Page 496 of 600


                 TRANSMISSION VERIFICATION REPORT

                                                     TIME    02/17/2015 02:35
                                                     NAME
                                                     FAX
                                                     TEL
                                                     SER.M   BROH1J301157


DATE, TIME                            02/17 02:33
FAX NO./NAME                          912067577765
DURATION                              00:01:44
PAGE(S)                               03
RESULT                                OK
MODE                                  STANDARD




                                                                          EXHIBIT 1
                                                                         PART 1 of 2
                                                                    Page 496 of 1248

                                                                   STN D 18-03985-000496
                              •                                           •
       Case 3:18-cv-00180-SB              Document 19-1          Filed 10/11/18        Page 497 of 600




                                                                         -  lteStandarcf
                                                                                   .......,_

                                FACSIMILE TRANSMITTAL SHEET
TO: TERESA BALLARD                                    DATE: FEBRUARY 17,2015

COMPANY: DAVIS WRIGHT TREMAINE FROM: NECOLE FEUERSTEIN



FAX NUMBER: 206-757-7765                              TOTAL NO. OF PAGES INCLUDING COVER: 3

RE: BETHANY COLEMAN-FIRE                              OUR CLAIM NUMBER: OOVW3181


     URGENT                                FOR REVIEW




                                    Warning: Privileged and Confidential Infonnation

  The infonnation contained in this facsimile message is confidential, privileged, and exempt from disclosure to third
  persons and is intended solely for the use ofthe individual or entity named above. Ifthe recipient or reader ofthis
 message is not the intended recipient, or the employee or agent responsible for delivering it to the intended recipient,
       you are hereby notified that any retention, dissemination, distn"bution, copying, or unauthorized use of this
communication is strictly prolu"bited. Ifyou have received this facsimile in error, please noti1Y the sender immediately
 by telephone and also return the facsimile and any copies thereof to the sender at the above address via the US Postal
                               Service. All expenses wiU be paid by sender. Thank you.

                                     STANDARD INSURANCE CO.
                                    EMPLOYEE BENEFITS DEPT C5D
                                           PO BOX 2800
                                        PORTLAND OR 97208

                        PHONE: (800) 368-1135, EXT 3198 (971) 321-3198
                                     FAX: (503)796-5972                                                    EXHIBIT 1
                                                                                                          PART 1 of 2
                                                                                                     Page 497 of 1248

                                                                                                    STN D 18-03985-000497
                               •
         Case 3:18-cv-00180-SB          Document 19-1       Filed 10/11/18     Page 498 of 600




  Ftbnwy 17,2015
                                                                        ••     TheStandard·
  Davis Wright Tremaine llP
  Attn: Teresa Ballard
  1201 3n1 Ave Suite22oo·
  SeattleWA 98101


  Re:        Bethany Coleman-Fue
             Group Policy 445474
              ChUin~o.00~3181

  Dear Ms. Ballard:

  In the course of evaluating Ms. Coleman-Fue's Long Term Disability (LTD) claim with Standard
  InsuranCe Company (The Standard), we have determined that additional informatioo is needed from
  Groff Murphy, PLLC. So that we may acc:urately assess Ms. Coleman-Fue's eligibility for Long
  Term Disability benefits, please provide the followirig:

              1. Ms. Colc:man-Fue's monthly gross earnings figure. for each IllOIIIb, :fir the period June
                 1, 2013 through October 31,2013, itemizing vacation, sick leave, (;.Ciii!!iiissions,
                 bonuses, and other compensation paid. Please provide source doem•e dation ofpayroll
                 as we are unable to accept information summarized in an Excel or Word docmncnt;

              2. Ms. Coleman-Fue's billable hours, by month, for the period June 1, 2013 to July 31,
                 2014;and

              3. A copy of Ms. Coleman-Fue's employment/wm:tensation agreement in effect when sbe
                 ceased woik.

  An authorization form is enclosed for the release ofthis information. A self-addressed postag~paid
  envelope is enclosed for your convenience in responding. Ifyou would prefer to filx this
  information to us, our filx number is (503) 79&-5972.

  We appteclate your assistance and p10mpt attention to this matter. If you have my questions, please
  contactme. ·

   Sincerely,

  ~~
  Sr. Disability Claim Spcrialist
  Employee Benefits Deparlmwt
  1-800-368-1135 ext. 3198
  Fax: 503-79&-5972
  Standard lnsuranca Company
. 900 SW Flflh Avenue
  Portlar<l OR 97204·1235                                                                         EXHIBIT 1
  tal888.937.4783                                                                                PART 1 of 2
                                                                                            Page 498 of 1248

                                                                                           STN D 18-03985-000498
                                       •                                                   •
               Case 3:18-cv-00180-SB               Document 19-1            Filed 10/11/18          Page 499 of 600




                                                                       Authorization to Obtain and Release Information
I AUTHORIZE THESE PERSONS having any records or knowledge of me or my health:
   • Any physician, medical practitioner or health care proYider.
   • Any hospital, clinic, pharmacy or other medical or medically related facility or association.
   • Kaiser Permanente.
   • Any insurance company or annuity company.
   o   Any employer, policyholder or plan sponsor.
   •   Any organization or entity administering a benefit or leave program (including statutory benefits) or an annuity program.
   •   Any educational, vocational or rehabilitation counselor, organization or program.
   •   Any consumer reporting agency, financial institution, accountant, or tax preparer.
   o   Any government agency (for example, Social Security Admini.<tration, Public Retirement System, Railroad Rttiremrnt Board, Workers'
         Compensation Board, etc.).
TO GIVE THIS INFORMATION:
  • Charts, notes, x-rays, operative reports, lab and medication records and all other medical information about me, including
     medical history, diagnosis, testing and test results. Prognosis and treatment of any physical or mental condition, including:
     0  Any disorder of the immune system, including HIV, Acquired Immune Deficiency Syndrome (AIDS) or other related
        syndromes or complexes.
     • Any communicable disease or disorder.
     o Any psychiatric or psychological condition, including test results, but excluding psychotherapy notes. Psychotherapy notes
        do not include a summary of diagnosis, functional status, the treatment plan, symptoms, prognosis and progres~ to date.
     • Any condition, treatment, or therapy related to substance abuse, induding a1coho1 and drugs.
  and:
  • Any non-medical information requested about me, including such things as education, employment history, earnings or
     finances, return to work accommodation discussions or evaluations, and eligibility for other benefits or leave periods
     including, but not limited to, claims status, benefit amount, payments, settlement terms, effecth·e and termination dates,
     plan or program contributions, etc.
TO STANDARD INSURANCE COMPANY, THE STANDARD UFE INSURANCE COMPANY OF NEW YORK, THE STANDARD
BENEFIT ADMINISTRATORS AND THEIR AUTHORIZED REPRESENTATIVES (referred to as "The Companies", individually
and coUectively), AND MY EMPLOYER'S ABSENCE MANAGEMENT PROGRAM ADMINISTRATOR ("Absence Manager").
  o I acknowledge that any agreements I have made to restrict my protected health information do not apply to this authorization
     and I instruct the persons and organizations identified above to release and disclose my entire medical record without restriction.
  0  I understand that each of The Companies and Absence Manager will gather my information only if they are administering
     or deciding my disability or leave of absence claim (s), and will use the information to determine my eligibility or entitlement
     for benefits or leave of absence.
  • I understand that I have the right to refuse to sign this authorization and a right to revoke this authorization at any time
     by sending a written statement to The Companies and Absence Manager, except to the extent the authorization has been
     relied upon to disclose requested records. A revocation oft he authorization, or the failure to sign the authorization, may
     impair The Companies and Absence Manager's ability to tvaluate or process my claim (s), and may be a basis for denying
     or closing my claim(s) for benefits or leave of absence.                   .
  • 1 understand that in the course of conducting its business The Companies and Absence Manager may disclose to other
     parties information about me. They may release information to a reinsurer, a plan administrator, plan sponsor, or any person
     performing business or l~gal services for them in connection with my claim (s). I understand that The Companies and Absence
     Manager will release information to my employer necessary for absence management, for return to work and accommodation
     discussions, and when performing administration of my employer's self-funded (and not insured) disability plans.
  0  I understand that The Companies and Absence Manager comply with state and federal laws and regulations enacted to
     protect my privacy. I also understand that the information disclosed to them pursuant to this authorization may be subject to
     redisclosure with my authorization or as othen~ise permitted or required by law. Information retained and disclosed by The
     Companies and Absence Manager may not be protected under the Health Insurance Portability and Accountability Act [HlPAA].
  • 1 understand and agree that this authorization as used to gather information shall remain in force from the date signed below:
     • For Standard Insurance Company, the duration of my claim(s) or 24 months, whichevtr occurs first.
     o For The Standard Life Insurance Company of New York, the duration of my claim(s) or 24 months, whichever occurs first.
     o For The Standard Benefit Administrators, the duration of my claim(s) administered by The Standard Benefit
        Administrators or 24 months, whichever occurs first.
     • For Absence Manager, 24 months.            .                                        .        .    .     ~E~~g~:~ f~ ...,
  • I underst<lnd and agree that The Compames and Absence Manager may share mformatton W1th ea(b.\UJ.Icr.:r:ct/r1tiis:· my
     disability and leave of absence claim (s). This authorization to share infonnation shall remain vaJid for 12 months from the
     date signed below.                                                                                         DEC ?. 6 ?n1A
  o I acknowledge that I have read this authorization and the New Mexico notice on page 7. A photocopy or flicsmltlhl'f this
     authorization is as valid as the ori~nal and ~ill b~ provided to me upon request.
Name (please print)         ~~ l,jJe,,w·r- 61't--                                          Social Security
                                       -...a~.:
Signature of Claimant/Representati\'e0}- .'./   1c·,'. ·, "'); ~ .--·
                                                          'r~   _..
                                                                                                      'JJ '2.1 'Ll
                                                                                           Date: _ _,..:L!"'\"1-./L!-!..l-.!...c.'--------
                                                                                                                                     EXHIBIT
If signature is provided by legal representative (e.g., Attorney in Fact, guardian or conservator). please attach documentation oflegal   1
                                                                                                                                        status.
813371                                                           6 of 15                                                   PART
                                                                                                                              (ol/10)1 of 2
                                                                                                                      Page 499 of 1248

                                                                                                                     STN D 18-03985-000499
       Case 3:18-cv-00180-SB                  Document 19-1      Filed 10/11/18     Page 500 of 600




February 12, 2015
                                    '                                        ·-    TheStandard"

Bethany Coleman-Fire
4834 NE 17th Ave
Portland OR 97211


Re:       Professional Services Employers Trust on behalf of
          Davis Wright Tremaine LLP
          Group Policy 445474
          Claim No. OOVW3181

Dear Ms. Coleman-Fire:

We are writing in regard to your Long Term Disability (LTD) claim with Standard Insurance
Company (The Standard). We carmot make a final decision on your claim until we get additional
information.

The Group Policy requires that we determine whether your condition was caused or contributed
to by a Preexisting Condition. It defines a Preexisting Condition as follows:

C.        Preexisting Condition

          1.         Definition

                     Preexisting Condition means a mental or physical condition whether or not
                     diagnosed or misdiagnosed:

                     a. For which you have done any of the following:

                             i.   Consulted a physician or other licensed medical professional;

                             n. Received medical treatment, services or advice;

                             iii. Undergone diagnostic procedures, including self administered procedures;

                             iv. Taken prescribed drugs or medications;

                     b. Which, as a result of any medical examination, including routipe examination,
                        was discovered or suspected;

                     at any time during the 90-day period just before your insurance becomes
                     effective.

Standard Insurance Company
900 SW Rfth Avenue
Portland OR 97204-1235                                                                                  EXHIBIT 1
                                                                                                       PART 1 of 2
tel888.937.4783

                                                                                                  Page 500 of 1248

                                                                                                  STN D 18-03985-000500
     Case 3:18-cv-00180-SB         Document 19-1        Filed 10/11/18     Page 501 of 600


                           •                     2
                                                                    •
       2.      Exclusion

               You are not covered for a Disability caused or contributed to by a Preexisting
               Condition or medical or surgical treatment of a Preexisting Condition unless, on
               the date you become Disabled, you:

               a. Have been continuously insured under the Group Policy for 12 months; and

               b. Have been Actively At Work for at least one full day after the end of that 12
                  months.

Your insurance under the Group Policy became effective on June 1, 2013. You have claimed
disability as of February 19,2014.

Because your insurance coverage was in effect for less than 12 consecutive months as of
February 19, 2014, we must find out if you received medical treatment or services, or took
prescribed drugs or medications, during the 90-day period before your LTD insurance coverage
became effective. That period runs from March 3, 2013 through May 31,2013.

Therefore, to complete our review of your claim, we need information about your medical
history during this time period. Information in your claim file indicates that you have received
medical services from Dr. Uppal, Dr. Chestnut, and Legacy Emanuel. Therefore, we have
requested medical information from them.

Please complete and sign the enclosed Health Provider Verification Statement, and return it to us
in the enclosed postage-paid return envelope. This will provide us with the information we need
to continue our review of your claim.

In addition, we are contacting your Employer for additional information about your work activity
and earnings and expect to receive a reply shortly.

We understand that it is important for us to make a timely decision on your claim. We will keep
you informed as we receive the additional information. When we receive all necessary
information we will promptly complete our review of your claim and let you know our decision.

If you have any questions about this letter or your claim, please write or call me.

Sincerely,

w~
Necole Feuerstein, FLHC
Sr. Disability Claim Specialist
Employee Benefits Department
1-800-368-1135 ext. 3198


                                                                                            EXHIBIT 1
                                                                                           PART 1 of 2
                                                                                      Page 501 of 1248

                                                                                      STN D 18-03985-000501
                                            •                                                           •
                      Case 3:18-cv-00180-SB              Document 19-1              Filed 10/11/18                 Page 502 of 600

Standard Insurance Company
                                                                                                     Health Provider Verification Statement

  Date:                                                                          RE:
  2/12/15                                                                        PSET on behalf of Davis Wright Tremaine LLP
  Group Policy No.:                                                              Claim No.:
  445474                                                                         OOVW3181
Dear Ms. Coleman-Fire:
The Preexisting Condition Provision of your group policy requires that we gather additional information regarding your condition(s) and treatment.
Please list any health care providers you may have consulted from March I, 2012 to the present, any medications which you took or were prescribed
from March I, 2012 to the present, and any pharmacies you used from March I, 2012 to the present If necessary, please continue on the back of this
fonn or on a separate sheet of paper. Please sign and date this fonn and return it to our office in the enclosed postage-paid envelope within 20 days
from the date of this letter.
  Health Care Provider.                                                          Spocialty:


  Address:                                                                       Dates of Treatments:


  City/State/ZIP:                                                                Phone No.:                            IFax No.:

  Health Care Provider:                                                          Spocialty:


  Address:                                                                       Dates ofTreatmeuts:

  City/State/ZIP:                                                                Phone No.:                            IFax No.:

  Health Care Provider:                                                          Specialty:


  Address:                                                                       Dates of Treatments:


  City/State/ZIP:                                                                Phone No.:                            IFuNo.:

  Medication:                                                                    Dates Prescribed:


  Medication:                                                                    Dates Prescribed:


  Did you take any of these medications during the time period listed above? If so, please explain below.


    Are you covered by a prescription pharmacy plan? If so, please provide your member information below.


  Pharmacy #I:                                                                   Phooe:


  Pharmacy #2:                                                                   Phooe:


  Current HeaJth Insurance carrier:                                              Prior Health l:nsmance carrier.



D    This is a complete list of all health care providers I consulted, prescription medications I took or was prescribed, and pharmacies I used during
     the Preexisting Condition period.
D    I did not consult any health care provide~ I was not prescribed and did not take any prescription medications, and I did not use any phannacies
     during the Preexisting Condition period.
Some states require us to inform you that any person who knowingly and with intent to injure, defraud or deceive an insurance
company, or other person, files a statement containing false or misleading information concerning any fact material hereto commits a
fraudulent insurance act which is subject to civil and/or criminal penalties, depending upon the state. Such actions may be deemed a
felony and substantial fines may be imposed.


Signature:                                                                                        Date:                                  EXHIBIT 1
                                                                                                                                        PART 1 of 2
                                                                                                                                   Page 502 of 1248
5112020                                                                                                                                            (4/13)


                                                                                                                                   STN D 18-03985-000502
                                           •                                                                          •
            Case 3:18-cv-00180-SB                           Document 19-1                         Filed 10/11/18                Page 503 of 600
ReleasePoint- RPNet                                                                                                                           Page I of 1


                                                                                Home           Action       Support     Account
                                                                                                                                                               RPNet Logout




                                                                    Order Complete



   Your Weborder Transaction ID is: 2254029
   Please be sure to wrtte this number on the authorization form when sending to ReleasePoint, or print this page and fax it along with the autho to:




                    Name: Coleman-Fire • Bethany




               Policy Num: OOVW3181 KM:Necole
             Source Code: CCC




               Provider 1 : Dr. Richa Uppal
                  Address: 800 SW 13th Ave
                           Portland , OR 97205

                    Phone: 503-221-0161

            Record Range: Obtain records from 02/0112012 to Present




               Provider 2 : Or. Jim Chestnut
                  Address: 3303 SW Bond Ave
                             Portland • OR 97239
                    Phone: 503494-6400
            Record Range: 9btain records from 02/01/2012 to Present




               Provider 3 : Legacy Emmuanel ER
                  Address: 2801 N Gantenbein Ave
                             Portland • OR 97227

                    Phone: 503-413-2200

            Record Range: Obtain records from 02/0112012 to Present



              New Request (Retain Household Info/Policy Number) ->          New Request (Clear All Previous Data)->         Order Additional Request(s) for This Patient




                                                                                                        l logout of RPNet
                                                                                                                                                            EXHIBIT 1
                                                Copynght 2014 ReleasePomt. Ill(.. All Rights Reserved



                                                                                                                                                          PART 1 of 2
                                                                                                                                                     Page 503 of 1248
https://secure.releasepoint.com/rpnet/weborder/ordersubmit.cfm                                                                                           2/4/2015
                                                                                                                                                   STN D 18-03985-000503
               Case 3:18-cv-00180-SB             Document 19-1    Filed 10/11/18     Page 504 of 600



Nikol Niemeyer

From:                                Tara Faust
Sent:                                Friday, January 30, 2015 9:14AM
To:                                  Nikol Niemeyer
Cc:                                  Mary Harding
Subject:                             Bethany Coleman-Fire (00VW3181)

Follow Up Flag:                      Follow up
Flag Status:                         Flagged


Received a call from Ms. Coleman-Fire who was calling to get an update on her claim. Ms. Coleman-Fire states that she
does not believe that the doctor has sent their information and is just trying to confirm that. Ms. Coleman-Fire also
would like to know if she needs to have the concussion doctor and her therapist to fill out information also. Ms.
Coleman-Fire is requesting a call back and can be reached at 503-320-9564.



Tara F.
Group Policy Administration I Continued Benefits
The Standard www.standard.com
Standard Insurance Company
19355 NW Tanasbourne Dr.l Hillsboro, OR 97123
Phone 800.348.3226 I Fax 971.321.4841
Ensure a sustainable future: Only print when necessary.

Please do not reply to this message. Replies to this message or this email address will not be responded to or
read.
If you have questions please go to hHp:/lwww3.standard.com/netlpublic/lndividuals/ContactUs. You may also
call us at 800.348.3226




                                                                                                        EXHIBIT 1
                                                           1
                                                                                                       PART 1 of 2
                                                                                                  Page 504 of 1248

                                                                                                 STN D 18-03985-000504
           Case 3:18-cv-00180-SB              Document 19-1   Filed 10/11/18   Page 505 of 600


i~
~ ••   1    Davis \(\!right
            Trema1ne LLP
                                   •                                    •      Suite 2200
                                                                               1201 Third Avenue
                                                                               Seattle, WA 98101-3045

                                                                               Teresa Ballard
                                                                               206.757-8765 tel
                                                                                                         rJtJ

                                                                               206.757.7765 fax
                                                                               teresaballard@dwt.com




December 23,2014


Standard Insurance Company
Employee Benefits Department
PO Box2800
Portland, OR 97208

Re:         Long Term Disability Claim- Policy Number 445474

Dear Sir or Madam:

Enclosed please find a long term disability claim for Ms. Bethany Coleman Fire. The documents
contained in this packet include the Employee and the Employer sections. Ms. Coleman Fire's
physicians have indicated that they have submitted the completed section directly to the
insurance company. If you need additional information to process this claim, please contact me
either via email or phone at the address or number listed above.

Sincerely,

Davis Wright Tremaine LLP



Teresa Ballard, SPHR
Benefits Administrator

cc: Kibble & Prentice




                                                                                      RECEIVED
                                                                                       DEC 2 6 2014
                                                                                 SIC BENEFITS DEPT


DWT 14633527vi9910073-000065

    Anchorage          NewYork             Seattle                                                    EXHIBIT 1
I
    Bellevue
    Los Angeles    I
                       Portland
                       San Francisco   I
                                           Shanghai
                                           Washington, D.C.                              www.dwt com
                                                                                                     PART 1 of 2
    100"o0                                                                                  Page 505 of 1248

                                                                                            STN D 18-03985-000505
                   Case 3:18-cv-00180-SB                                    Document 19-1                     Filed 10/11/18                  Page 506 of 600



Standard Insurance Company
E"'plo~<" B ~nefits Department 800.368. 1135 Td 971 .S!! 1.8400 Fax
PO Bo x 2800 Ponl:ond OR 97208
                                                                                                                                    • Long Term Disability Insurance
                                                                                                                                              Employee's Statement
Please type or print. Form may be returned for unanswered questions.
I. Claimant
                                                                                                              Social Secur1ty No.




 Phone No.

 Blntl<late




 No.ol Dependent Chlldren,..J,.,OL--_ _ _ _ Bir1hdate of Youngest                   --.1:.~~/fru..__
 Old you receivo a Certilicale ollnsurance?             0   Yos   0   No     Old you receive a Brochwe?       0   Yes      0   No
 Ifyou did not rtceivt a Certificate of Insurance or Brwhurt, pkaM: contact your mpf.qyer to obhli11 a copy.
2. Employment
 Name 01E~11~Joyer         Davis Wright Tremaine LLP (PSET Is the plan sponsor)                                                     Groop Polley No.   _44
                                                                                                                                                        .:....:.:54
                                                                                                                                                                  :....:..:._
                                                                                                                                                                         74  - =--- - - - -

 Addms         J3fJo S W :C?M ~                                       £b 24Co            City   -~J-.I'.!:.u.!:=::..!_----- State ~ ZIP                                    'i:rzll \
 PhoneNo.       ( ~ ) 3-N '54'?4




 Is your c!lsabilily   wor~·related?   0   Yes    ~o                                Oato of Injury       -::2-//
                                                                                                             1
                                                                                                                 q /J &/-
                                                                                                                      I


 Have you filed a Workers' Compensation cl<!im?             0   Yes    ~            lfyas.W.C.clalmnumber _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 last Iuti day at worn     _z___J....:t..><:~'-1/--=1'-t..:....__ _ _ _ _ _ _ _ __
 Date you llecame unallle toWOik at your QClCUC)8tioo as a restAI of disabiliTy      _..::~:...p/_4..,fr1L.'-f..:,________ -:------------- - -
 Are you now working al, or     ha~ you w
                                        orlted 31, your occupation or any other occupation since the date ol your Injury?            s<es     0 No

 tr~Sm~;~;·ad;;~num~~'e;:b~enr.fy ~ ~·
   ~t~ po-vt..--kHf-.( ·&"5                                           141   ~· -t;.DM, ~vt ~pA-h~.
 Are you setf·employed at any activity?           0   Yos   @'No

 Oateyouresumedpart-timework               ~· ~J 001'/                              Work Phono       (~                   -=f-1:¥ t;j4~')         Extensi o n - - - - - -- - -

 Date you resumed ILID·time work              /t1
                                           ,..)                                     Worlt Phon a     (            )                               Ex1ension




                                                                                                                                                  Date F'orst Noticed




 Have you ever had the same condftion or 1 relatad Illness before?                                                Dale




                                                                                                                                                           SIC BENEFITS DEPT
                                                                                                                                                                         EXHIBIT 1
Sl 3379                                                                                   2 of 15                                                                       PART
                                                                                                                                                                          (4110) 1 of 2

                                                                                                                                                                   Page 506 of 1248

                                                                                                                                                                 STN D 18-03985-000506
                                                        •
                     Case 3:18-cv-00180-SB                               Document 19-1                Filed 10/11/18                  Page 507 of 600



Standard Insurance Company
Employee Benefits Department 800.368.1135 Tel 971.321.8400 Fax
PO Box 2800 Portland OR 97208
                                                                                                                                •
                                                                                                                                Long Term Disability Insurance
                                                                                                                                        Employee's Statement
Claimant's Name       -~.1«!4-':.>0:~r--'~""-'\"-'~===-'--'-......___:=---------------------------
                              1
4. Injury


 Cause of injuries

 T1me, Date and locahon ol Injuries.

 Fl'"f¥klj.i~                              ::r
5. Pregnancy
 Date you expect to cease work _           _.tJ"'-f/-'fr'-'-------------
                                             1                                                   Expecteddellverydate - - - - - - - - - - - - - - -

 Actual delivery date                                                                            Expected return to work date

 Please Indicate any foreseeable complications.




6. Attending Physician List all physicians consulted for this injury or iUness. Use separate sheet, if needed.
                                                                                                                                         PhoneNo.(!:la3)            '2.'2..1   O!J.\
                                                                                                                                         Fax No. ( _ _ } - - - - - -

 City    'f'D'rlic:u.u! 1        -@-                                                                                                     Stale     D VZ       ZIP       j "tzt> ~
 Date first consulted for this Injury or Illness  _:~-+~;l!)~'!{_jf:c<-1'-------- Date last consulted --'-'                 'f-'-------------
                                                                                                        / iO'I/_,_(•"/-'+1.._./

 Phystctan'sName         Dl!': JiW\               ~h\tlt               Specialty [fl'A 11 U1tlvl/ >'l>Mf ~4_t?twneNo.(_M) ~'!1{--!,tjq:
                                                 SW ~ (1y{ ·
                                                                                                             1

 Street Address        ? '?o '?                                                                                   '             Fax No. ( _ _ } _ _ _ __

 City    :p.wl- IJ.u<4                                                                                                                   State     fn?.
 Date tirst consulted tor   th~ injury or illness     uw~ . rtp·fMIX. "'I [of                    Date last consulted _ _    Cf..,j_t!.Y./-11-.J..____________
 Physician's Name       ~~ ~ J:Odt-r Specl~lty                                               _ _ _ _ _ _ _ _ _ _ _ _ Phone No.                       1~1            t}l '3-Z:z.oo
 Street Address      l.tqa~ UMIW.!U{1 {) ¥o I N · Q~oo Ill                                       fM_,                                    Fax No. ( _ _ ) - - - - - -

 crty    l?N±[rm J                                                                                                                       State     trt2...    ZIP

 Date first consulted for this Injury or nrness      '2ll t;, JJ f
7. Hospital Ifyou were hospitalized for this rondition, please complete. Please attach copy ofhospital bill if available.
 Hospital Name -ltfl-'fcf.'ti--------------Address - - - - - - - - - - - - - - - - - - - - - - -
 From _ _ _ _ _ Through_,_---- Reason lor H o s p i t a l i z a t i o n - - - - - - - - - - - - - - - - - - - - - - -
                                                 1
                                 Through                        Reason for Hospltallza!ion

8. History List all ilbresses or injuries for which you have received treatment over the past five years. Use separate sheet if needed.
            Ailment                       Date                 Physician's Name                                                 Complete Address

   Pr!Vl e,J{V\~ ~ ls~~t~ 1..01~ t>....                        ~WtiA          U«."--f           t 00 Sw               f']ll'l   ~.    v1i'i H.tt"-'1.   6fl.. '17t.o6
                                      '                                           t

    (' (J   !..vi-   ti' {'_/.   _j        /HA,.l>     (!h     ,,<
                                                                     '




                                                                                                                                                                   EXHIBIT 1
513379                                                                                3 of 15                                                                     PART
                                                                                                                                                                    (4110) 1 of 2

                                                                                                                                                             Page 507 of 1248

                                                                                                                                                        STN D 18-03985-000507
                                                      •
                      Case 3:18-cv-00180-SB                         Document 19-1                         Filed 10/11/18                  Page 508 of 600



Standard Insurance Company
Employee Benefits Department 800.368.1135 Tel 971.321.8400 Fax
PO Box 2800 Portland OR 97208
                                                                                                                                 •   Long Term Disability Insurance
                                                                                                                                             Employee's Statement
Cta;mant'sNama            --'~~"'-'==+-.cU=~¥!'-=:::...::...-.fi-"'L.:·H---='---------------------------
9. Deductible Income/Benefits From Other Sources
Your Group Disability plan is desibrned so that the income you receive from Standard Insurance Company and other sources (e.g., Social
Security, Workers' Compensation, retirement system, and ot..her income or benefits as described in your Group Policy as deductible income or
benefits) combined will provide you with a percentage of predisability earnings, as defined in your Group Policy. Please review your Group
Policy to determine how receipt of or eligibility for deductible income or benefits may impact your disability benefits. Please review your
obligation to keep Standard Insurance Company informed of your application for and receipt of deductible income or benefits. Additionally,
your Group Policy may allow Standard Insurance Company to reduce your disability benefit by estimated deductible income or benefits you
are eligible to receive even if you have not applied for them. If your Group Policy states that Social Security benefits will be "deemed payable"
even if not received, we will deduct from your disability benefit an estimated Social Security benefit for you and your dependents, based on
your Social Security wage record. Please also understand that when deductible income or benefits are awarded you may receive a retroactive
award (earlier date) and paymenL This retroactive pa}ment may result in an overpayment of your disability benefits because you would receive
deductible income or benefits for a period dming which you already have received disability benefits from Standard Insurance Company.

 Have you applied for or are you receiving                         Applied            Receiving          Date Applied               Amount Received                Effective
 benefits from:                                                    Yes No             Yeo No/                  Fa<               Weekly       Monthly                Date
 a Social Security                                                 0     r¥               0     E1
 h Workers'Compensation                                            0     o:(              0     E(
 c.    State Disability Insurance                                  0     [¥'              0     e(
 d. Retirement or Pension (Employer. PEAS, STRS, PERA, etc.)
       Pleas~   specify
                                                                   0     li.V             0     ~
 e.    Other
       (e.g., unemployment or union benefits, etc.)
                                                                   0     [¥'              0     ~
 Plt:ase smd ropin ofarry lettn""S or noticn approvi11g or dmying benqits.

I 0. Vocational Complete the following and/or attach a resume
 Education level                                 Yes No         If no, last grade aHended.

       Grade School Graduate                      s'o
       Hlgh School Graduate                       r;(o
       GED                                        ~0
       College Graduate                           ~,o           Deg•ea     ~-       A-.          Major    ThliRc..e
       Post Graduate                             [~ 0           Degree . ) ,   D.                Major     N!ft
 Have you attended any trade schools or received other special training?        0   Yes       ~o II yes, please describe.


 Work Experience:           Complete th~ foUowing starting with your most TFcen1 work experience.
                    Job Title & Employer                       Cates ot Employment                                      Culies                              Last Salary
  t.      fY:n't:-4-e                                   Fmmo    Jvroo-   ~I!>                    ~        UJy(       t'\.ll'\tfYlU1cA ", tfJJ
                -r_;,:.,
                   w~t":r~w..                           Too~                                    I~-~~ HC/[1.><),            rN.<(-    "   Oit-~     I t'1i (ob
 ~      ~ C{ju/t--              I                      F<amo 5"~\u<.- ~JI                        !~a_,._f,       ttrtc£ ilW(s             ~
                                                                                                                                                        <(;z..,(f1D
 a
                 ,(rr.p\z.1 (..ll'vv./-
         l.tJW CV4              Pvt'\VI    ~
                                                       Too j V"'- Z0 \'~
                                                        Frnmo ~\I>'-- ~ lb
                                                                                                   A
                                                                                                         .
                                                                                                         .A+    JIJ M(~ l<'tl\.ll'YA.•....Pf
                                                                                                                      'n                           $Jtuof~,_
                                                        Too lhiiv~ '}<> h
 4.


 5.
         !Awl'hfl"~ Do~
                                                        F•omo ~ ?-<>O 'I
                                                        Too
                                                        From:
                                                                lT<!ltrr
                                                                   7o01
                                                                                                                       ,,                           .      if.I'\ (..t y /-;AAVI

                                                        To:
                                                                                                                                                  ~ECFI\/J=n
11. Acknowledgement




                                                                                                                                                              EXHIBIT 1
$13379                                                                                    4 of 15                                                            PART
                                                                                                                                                                (4110) 1 of 2

                                                                                                                                                        Page 508 of 1248

                                                                                                                                                   STN D 18-03985-000508
                                        •
             Case 3:18-cv-00180-SB                  Document 19-1           Filed 10/11/18   Page 509 of 600



Standard Insurance Company
Employee B("nefits Department 800.368.1135 Tel 971.321.8400 Fax
PO Box 2800 Portland OR 97208
                                                                                      • Long Term Disability Insurance
                                                                                            Claim Form Fraud Notices

Some sL.1.tes require us to provide the following information to you:

CALIFORNIA RESIDENTS
For your protection, California law requires the following to appear on this form: Any person who knowingly presents a false
or fraudulent claim for the payment of a loss is guilty of a crime and may be subject to fines and confinement in state prison.

COLORADO RESIDENTS
It is unlawful to knowingly provide false, incomplete or misleading facts or information to an insurance company for the
purpose of defrauding or attempting to defraud the company. Penalties may include imprisonment, fines, denial of insurance,
and civil damages. Any insurance company or agent of an insurance company who kno'Wingly provides false, incomplete, or
misleading facts or information to the policyholder or claimant for the purpose of defrauding or attempting to defraud the
policyholder or claimant with regard to a settlement or award payable from insurance proceeds shall be reported to the
Colorado division of insurance within the department of regulatory agencies.

DISTRICT OF COLUMBIA RESIDENTS
\V.ARNING: It is a crime to prmide false or misleading information to an insurer for the purpose of defrauding the insurer or
any other person. Penalties include imprisonment and/or fines. In addition, an insurer may deny insurance benefits, if false
infonnation materially related to a claim was provided by the applicant.

FLORIDA RESIDENTS
Any person who knowingly and with intent to injure, defraud or deceive an insurance company, files a statement of claim or an
application containing talse, incomplete or misleading information is guilty of a felony of the third degree.

MARYlAND AND RHODE ISLAND RESIDENTS
Any person who knowingly and willfully presents a false or fraudulent claim for payment of a loss or benefit or who knowingly
and willfully presents false information in an application for insurance is guilty of a crime and may be subject to fines and
confinement in prison.

NEWJERSEY RESIDENTS
Any person who knowingly files a statement of claim containing any false or misleading information is subject to criminal and
civil penalties.

NEW YORK RESIDENTS
Any person who knowingly and with intent to defraud any insurance company or other person files an application for insurance
or statement of claim, containing any materially false information, or conceals for the purpose of misleading, information
concerning any fact material thereto, commits a fraudulent insurance act, which is a crime, and shall also be subject to civil
penalty not to exceed five thousand dollars and the stated value of the claim for each such violation.

PENNSYLVANIA RESIDENTS
Any person who knowingly and with intent to defraud any insurance company or other person files an application for insurance
or statement of claim containing any materially false information or conceals for the purpose of misleading. information
concerning any fact material thereto commits a fraudulent insurance act, which is a crime and subjects such person to criminal
and civil penalties.

ALL OTHER RESIDENTS
Some states require us to inform you that any person who knowingly and with intent to injure, defraud or
deceive an insurance company, or other person, files a statement containing false or misleading information
concerning any fact material hereto commits a fraudulent insurance act which is subject to civil and/ or
criminal penalties, depending upon the state. Such actions may be deemed a felony and substantial fines
may be imposed.                                                                                       EXHIBIT 1
513379                                                            5 of 15                                        PART
                                                                                                                   {4110) 1 of 2

                                                                                                            Page 509 of 1248

                                                                                                          STN D 18-03985-000509
      Case 3:18-cv-00180-SB


                           •
                               Document 19-1   Filed 10/11/18   Page 510 of 600




Dr. Jeffrey Brown
                                                         •
Neurologist

1040 NW 22"d Ave. Ste 630

Portland, OR 97210

503-954-1566



Dr. Catherine M. Ellison

Neurologist

5050 NE Hoyt St. #315

Portland, OR 97213

503-963-3100




                                                                                EXHIBIT 1
                                                                               PART 1 of 2
                                                                          Page 510 of 1248

                                                                         STN D 18-03985-00051 0
                                                          •
                     Case 3:18-cv-00180-SB                                 Document 19-1                            Filed 10/11/18                  Page 511 of 600
I


    Standard Insurance Company
    Employee Benefits Department 800.368.1135 Tel 971.321.8400 Fax
    PO Box 2800 Portland OR 97208
                                                                                                                                        •  Long Term Disability Insurance
                                                                                                                                                   Employer's Statement
    I. Employee
     Name of Employee        Bethany Coleman-Fire
    Add<ess     4834 NE 17th Ave                                                             City       Portland                                  Slate   _Q!!_             ZIP   _9_72_1_1_ _ __
    Job Trtte   Associate Attorney                                                           Class:         0 Faculty/Teacher 0 TechnlcaVProlessional                 0   Administration
    Job crasslflcatlon Exempt Staff
                                                                                                            0 Maintenance     0 SecretarlaVCJerlcal                   !ifOthe< _,0'-'0-"02=------
     Phone No. (     503 ) 778-5439                                        Date Employed     6/1/2013                      Social Security No.


    2. Information
     Date employee's LTD coverage became effective:         ~Basic 6/1/2013                             0   Buy·up

    Work Location:           Add<ess   1300 SW Fifth Ave, Suite 2400, Portland, OR 97201                                                          State _ _ _               ZIP
     Was employee given a Certificate?          !ifYes   0No   D   Don't   Know
                                                  DYes ~No 0 Effective Dale
     Was employee Insured under previous LID carrier?

     Employee's Medical Insurance carrier Regence Blue Shield
     Phone No. ( ~) 240-9580                                                Effective date for medical insurance 6/1/2013

     Emplo)'t:le's status on da:;,s;lsablllty commenced:
        Actively at Work?          Yes 0 No        II no, reason                                                                                    Number of hours worked per week        ~
     last day of work before disability commenced        2/18/14                            [}(Exempt or        0    Non-Exempt    D Union or D Non*Union
     Number of hours worked this day        8                                  Date employee returned to work after disability ended             ~h Ll di"!>a.hf(Ci ht.J l,.C1111a~ pf- &n ~
    Have you cons;red allowing the claimant to work in another occupation, or modify or alter the job duttes of the claimanrs occupation, how the job is done (i.e., work schedule),
    or workslte?   Yes 0 No If yes, what alternatives ware oflered to the claimant?
    She did attempt to return to work part time but due to vision problems and balance Issues she had to stop working and go
    back on her leave of absence- she was kept In a full pay status until 8/1/14 when she again returned pt to work
    Does the employee participate In your format retirement plan? f!! Yes D No           Is the plan a qua!Hied plan? ~Yes 0No
    Is the employee eligible but not partiCipating In your formal retirement plan? 0 Yes ~No
    Is the fom1al retirement plan carrier TIAA.CAEF or another carrier? Please provide name, phone number and addms of contad person. Another carrier, One
     America, 225 Broadway, Suite 500, San Diego, CA 92101. Phone: 619-645-6127. This Is a 401(k) plan.
    What Is the employee's year-tcrdate retirement plan contribution?        S 16,790.00
    Are the employee's contributions vested?         rives 0 No

    Is disabllity caused or contributed to by employment?      DYes         rt'No   0   Undetermined
    Has employee filed a Workers' Compensation claim?          DYes         [i(No   Doon'tKnow

    Workers' Compensallon Carrier Name            N/A                                                       Claim No. "'                                              Date of Injury   -
     Address "'                                                                              City "                                               State
                                                                                                                                                                  .         ZIP"'
    Phone No. ( _ · _ ) •                                          Person to contact    -
    Is employment now terminated?          DYes rt'No                                   Is employment scheduled lor termination?            DYes          rt'No

    Reason      -                                                                       Date of termination "

    3. Salary at Time of Disability Please check only one box.
    51Basic Monthly Earnings               Month~ Rate$ 9791.67 gross                            0      Basic Weekly Earnings            Weekly Rate $---,--:--:c=--
    0   Basic Yearly Earnings            Annual Rate $ _ _ _ _ _ _ _ _ __                        0      Basic Hourly Earnings            HounyRate $        5"{,.'1917
    0   Basic Contract Earnings          Contract Amount$ _ _ _ _ _ _ _ __                      length of Contract _ _ _ _ _ __

    0   Commissions Please attach list ofcommissio11S paid for the period specified in your Group Policy.

    0   Shill Differential   0   Bonuses
    Date of last Increase    1/1/14                                Earnings prior to increase       $   9375.00                   per   month                 EffectM!date          6/1/2013

    4. Com ·ensation for Period Mter Disability
                                                                    Lllst date through which paid or payable


    Self-insured Short Term Disability
    Wages/salary, earned 4fterdisabllity

                                                                                                                                                                                     EXHIBIT 1
                                                                                                                                                                                    PART 1 of 2
                                                                                                                                                                               Page 511 of 1248

                                                                                                                                                                             STN D 18-03985-000511
                       Case 3:18-cv-00180-SB                                 Document 19-1                            Filed 10/11/18             Page 512 of 600
J


    Standard Insurance Company
    Employ('e Benefits Department 800.368.1135 Tel 971.321.8400 Fax                                                                       Long Term Disability Insurance
    PO Box 2800 Portland OR 97208                                                                                                                 Employer's Statement
      .
    5 Deductible Income/Benefits From Otber Sources
     Is employee covered by or now receiving benefits                    Covered           Receiving
     from the following?                                                                           Don't                   Date of                Amount                          Effective
                                                                         Yes No          Yes No Know                      Application         Weekly    Monthly                      Date
     a.   Social Security                                                M' 0               0        M'        0
     b. Workers'Compensallon                                             [!( 0              0      [!(         0
     c.   Slate Disability Insurance                                     0 1!1'             0        00        0
    d. Retirement or Pension (Employer, PEAS, STRS, PERA, etc.)          [!( 0                     [!(
                                                                                            0                  0
          Pleas~ specify

    e. Other
                                                                         0       [!(        0      [!(         0
          (e.g., unemployment or union benefits)

    6. Life Insurance
    Was employee covered by Group Life Insurance with The Standard on cease work date?                             !ifYes D No
     I! yes, listpollcynumber(s) _44.:_::5:_4:_:7c_4:.-,-______________________________________
                                       _6;_/_,1,.;/2::0:.1.:.3:_____________
     Date lite Insurance became effective
     Please attach original e1rroUment card.
     Amount of Basic Life Insurance$         118,000      AdditionaVOptional $                                Supplemental$-----           AO&D$ _ _ __
     Dependent's Coverage?        0    Yes    r:J No     If yes,   0    Spouse     0   Chlld
     IMPORTANT: Please conh'nue payment ofpremiums unril otherwise noh'Jied.

    7. Tax Information
     Employer's Federal Tax    t.D. Number ~9...;1_..0;_8:_3:.:9:.4:.:8:..:0:___________________________________
     Cheek one:      ~we are a private-sector employer
                     0 We are a public-sector (government en lily) employer
     Is this employee subject to: Social Security taxes?       51Yes      O.,No                       Medicare taxes?                       5f'Yes     D..No
                                  Railroad Tier 1 taxes?       0   Yes    !:!flo                      Tier 1 Medicare taxes?                g.Yes      ~No
                                  State Disabllity taxes?      0   Yes    [j" No                      Unemployment Compensation taxes?      l.ll Yes   0   No

     II subject to Social Security taxes what are the employee's year to date Social Security wages? ::.S.:9.:6.c,5::0::6::·::3.:9~t::.h::r::.o.:u~gt:h:..:.1,21,_1:.:5::1_:1:::4____________
     Does this employee pay all or a portion of the premium for LTD Insurance coverage?                   0    Yes   J!f No
    "II yes, what percentage of the LTD premium does the employer pay                   100     %.
                                                          "the employee pay _ _ _ _ o/o with "pre-tax• funds.
                                                          •the employee pay                     %with funds that have been taxed.
    • II yes, are employer paid premiums Included In the employee's salary?             0   Yes    0      No
     *IMPORTANT: Remember to calculate the premium co"tribution percentage information according to the IRS Group Policy (three year avemging) rule.

    8. Attachments
     Please attach copies of the foUowing:
           a    Job Description                                    c.    Enrollment or Election Form lor Long Term Disability Insurance
           b.   Employment Application or Resume                   d     Income From Other Sources (Deductible Benefits) Documents
                                                                         (Social Security, Workers' Compensation, PEAS, etc.)


    9. Employer Representative Completing This Form
     Employer Davis Wright Tremaine LLP                                                                                 Phone No. 206-622-3150         Polley Number _:44_:54::...::7c_4:__ __
     Address 1201 3rd Ave, Suite 2200                                                             City Seattle                                         State WA         ZIP.::9.::8..:.10:_1:.-,-_ _
     Acknowledgement
     I herehy certify that the answers I have made to the foregoing questions arc both complete and true to the best of my knowledge and belief.
     I acknowledge that I have read the applicable fraud notice on page 15 of this form.

     Signature         ~@~                                                                                                                             Date

     Prepared by      Teresa Ballard                                                                                    Title Benefits Administrator
     Phone No. (           206 ) 757-8765                                                                               Fax No. (   206   ) 757-7765                  DEC 2 6 2014
                                                                                                                                                                SIC BENEFITS DEPT
                                                                                                                                                                            EXHIBIT 1
    513379                                                                                        14of15                                                                   PART
                                                                                                                                                                              (4110) 1 of 2

                                                                                                                                                                      Page 512 of 1248

                                                                                                                                                                    STN D 18-03985-000512
                                                     Case 3:18-cv-00180-SB                                          Document 19-1                                     Filed 10/11/18                             Page 513 of 600


                                                                                                                                                                                                   •
                                                                                                                     -
·#• EPIC
 ~-
                                                                                                                                                                                                                                                                   1-=""ll--:_@·l~.
                                                                                     Repo~indow
                                                                                                                                                                              .
     Fife·              Vi~        Insert Search                         letters                                        Help
     ]'0 ~I                                                                                                                                                                                                                                                                                  'i
     JCI                ~IT~.~o~~                                         m.• I 'ti ~I         ft       ~;~
                                                                                                                   ~          B         p   E       $       % ¢ %~ @                                 I '0        IY:t.~~ ~iil                                       I llnl l:!J •- 'g)~
      -  ..                   -·                                                                                                                                                                                                                   ..
'
   t•. S1 :_~ompany. SJ___<:Ia~m Event Nbr. 091206------ BETHANY COLEMAN-FIRE
                                                                   ---         ------··.                                      ~~~~                  ···-·--     --~---·-.         ---------.        ---·"·----                             ----         . -. ·-   I"=-IH~J.·II,.£io,J
I
  : [Eiaimant ll Claim I Be~;;ficiary/Payee I Assign To 1.
                                                                                                                                                                                                                                           Comments
                                                                                                                                                                                                                                                                  I                     !
                                                               I).                                                                                      --                                                  ·-                             -                        ·-
                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                        r
     '
     '                                                                                                                                                                                                                                                                   '
I'            ~-~ Clai~~;:;[ --~ COLEMAN-FIRE, BETHANY
I i
                       .. -                  -                                                                                                                                             ClaimLevet            I                                      ::i(             I
II                ~-



                          Contract
                                                 I
                                                     TIN:
                                                                                                                                                                                                                                                                         '
i
              I
                                                     445474                    PROFESSIONAL SERVICES EMPLOYER                                                                        Acquired From:                                                                      'i
                                                                                                                                                                                                                                                                                     ..
I                                  Group: Seattle                                                             Region: 2                                          Claimant Insurance Efl Dt JOS/01/2013                                         l
'
I    !
                       Cia;, Type: Non-death
                                                                                                                                                                                    -:-.
                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                         I              I
                                                                                                                                                                                                                                                                                        i'
I                                                                                                      ReceivedDt J0?/08/2015"'
                                                                                                                                   -,-,-------.··-··;-··=
                                                                                                                                                                  , Non-Death lncuned Dt J02/19/2014                                           I                         I              I
!                                                                                      Claimant Ceased Work Dt J()2J'1_8~~- .                                                                     Hie DtJOS/01/2013                            I                         '               '
'                                                                                                                                                                                                                                                                        I              i'
                             Estimated LIFE FaceAmt                            I~                                  Birth Dt                                                              Deceased Dt l00/00/0000                               !                         I

                                                                                                                                                                                                                                                                         II             If
                             EstimatedADW FaceAmt                              '-~---·$_Dil    '       Current Age: 34                                                                   lncurredAge: 30
                                                                                                                                                                                         Loan Number.
                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                        I
     '
                             Special Handling Required                             D    Contract Effective Date: 0110112013                                                                                                                                              '
                                                                                                                                                                                                                                                                         I

                                                                                                                                                                                                                                                                         'I
                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                        I
     '
     I        '!             Member
                                    -·           1Relationship To Member: lMember.                                                '"
                                                                                                                                                        3                                                                                                                !
                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                        !I
     '

I i'                                                                                                                                                                                                                                                                                    Ii
                             Ocrupation: l Lawyers                                                                          3                                               Years of Education: J18                                            !                                        I

I                       Annual Salary: 1,117.508.98                                        ~       SalaryEffDt J01/01/2014 _I
                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                        I

I'                                                                                                                                                             i. .
                                                                                     Member Insurance Eff Dt JOS/01/2013                                                           Premium Paid Dt: )00/00/0000                                I ...                     I              I
                       ...         ..                --        --        . -        .. . . --·---         . -- ·- --· -· --                              -                         ........                                                          - ~ ~-·--·-~_,.J

                                                                                                                                                                                                                                                                                        i'
                                                          ..                                                                                                                                          -~~~~-~~       --~   .   ·-«   ~·v--.




ii :                                                                                                               Claim Re~inders J                                                                                                                                                    [


I'
     '
                                                                                                                                                                                                                                                                                        !J
I ''
! ''                                                                                                                                                                                                                                                                                    l'
ii                                                                                                                _____...,                                                   __,.,..,
                                                                                                                                                                                                                                                                                        iI
                                        ..                          ..         -~-
                                                                                                        _____,.                                              -.---.
                                                                                                                                                                       ~-



                                                                                                                                                                                             --     ...               ..       --~
                                                                                                                                                                                                                                                          ·~---.   ..            -
     Ready
                       ·-~--                                                     --·~
                                                                                                   .   -      ""      ..           ..       ·- -·              ···~   ~-··-                ....                  --                  ...                                  --         .. A '




                                                                                                                                                                                                                                                         EXHIBIT 1
                                                                                                                                                                                                                                                        PART 1 of 2
                                                                                                                                                                                                                                                   Page 513 of 1248

                                                                                                                                                                                                                                               STN D 18-03985-000513
 ,.fJ EPIC-                                 Case
                                       ~ . ...-
                                                 3:18-cv-00180-SB    Document 19-1
                                                            ~ ~ - . ----
                                                                                                                                                                    Filed 10/11/18                        Page 514 of 600

. [ Fil•            View       lns;.t-s;,-;rch-L;tt.;.                         R;p~.-,in~o,;-Hclp--~                                      -
 H-0                ~I
 ti ~ D g              o, Ill; (JJ               ~        -o         m.+   I D. e I n. .,__.              ~ s             p           •        $             x
                                                                                                                                                                                                                   '
             fJ 5I: Company: 5I                  -~laim Ever{t Nbr. 091206_ BETHANY COLEMAN· FIR£ _                                                                                                                                     1-=-11-s-11~1     ,
                                                                                                                                                                                                                             Comments )
              Claimant Claim J Beneficiary/Payee) Assign To J
                                                                 -                     .

                I
                                                  .. -                                            · Diagn·OSts ·                                         · · I' Primai~ I' secondary
                            -·category                               I·
               Injury and Poisoning                                   Concussion                                          ~                                                   '?·                  G
               AccidentsNiolence                                      AcCident- Aircra!l                                                                                      0                    0
     I
         '
               AccidentsNiolence                                      AcCident- Drilwning                                                                                      Cf                  0
               AceidentsNiolence                                      AcCident- Fall                                                                                          0                    Cr
 l             AccidentsNiolence                                      AcCident- Fire                                                                                          0                    0
     I
               AceidentsNiolence                                      AcCident- Gunshot                                                                                       Ct                   Ct
               AceidentsNiolence                                      AcCident- Medical care                                                                                   0                   C•      I
               AceidentsNiolence                                      AcCident- MotorYehlde Related                                                                            0                   0
                                                                                                                                                                                                           I ~-




                Date of Insurance Appfication:                             )0010010000           t   Days BetweenAppfiCationAnd Hire:                                                              !
                Medical Evidence Required?                                 0                                                                                                                       I
                                                                                                                                                                                                        Active Claim?         Claim Number

                Evidence Comment:                                          r-1   -----~~-1                                                                                                              Ltd:           !",   lvw31 81        I
                                                                                                                                                                                                        Std:           o     I_           r      _11

               ~~~    .. -... --~-   ···~"""""""""'"   .......   ~-~--~'
                                                                           .···• ·:......~:-~·~.;:., .······----~~, -..
                                                                                ·~=-,.--   --·       --~-~        ---~~- -~
                                                                                                                              :. ::-. .:...;__:.:
                                                                                                                                     -----~~.-
                                                                                                                                                    .-. -:   ..."'.: :.:·   ~-~;:.;;:-~.-   ---·
                                                                                                                                                                      -- .. ,.._.~---- '"'-"'"'""".,'"''. -··                            ..
                                                                                                                                                                                                                              --·-----~~~-- ~ ~-u       f.'

                                                                                                          Claim Reminders (




                                                                                                                                                                                                                                    EXHIBIT 1
                                                                                                                                                                                                                                   PART 1 of 2
                                                                                                                                                                                                                              Page 514 of 1248

                                                                                                                                                                                                                             STN D 18-03985-000514
                         Case 3:18-cv-00180-SB                      Document 19-1                                 Filed 10/11/18                Page 515 of 600
    •




tJ EPIC
------~--
 Fife    Vi~N
                 -•




                 _____ -- ...
                 :
                Inse~     Search
                                   ·---~~--
                                   Letters    Repo
                                                     A -~-·    •




                                                              ---~-~~~-
                                                              1ndow          Help
                                                                                  --
                                                                                           ·-   -~       <·




                                                                                       ·----~--~------~------~
                                                                                                              -   ••••   ··M•   ••



                                                                                                                                      • -------------·-···---
                                                                                                                                         ·>         0   ~-   ••••••   •   --~--     :   •   -.-




                                                                                                                                                                                       [J•B•[~
                                                                                                                                                                                  [ue> -·····
                                                                                                                                                                                                  Oo•••




                                                                                                                                                                                              ·····-··· ~
                                                                                                                                                                                                          •o




~]-0~1                        -              --          ~
.i]D g JD,0;8~ fJ                   m.• I 'Clfb I 'it-·~                      B        ,         E $
             -            ~    . --
 tJ     Sl: Company: Sl Claim Event Nbr. 091206 BETHANY COlEMAN-FIRE                                                                                                          l-=-il-e-ll.,f3.,[
            I
   Claimant Claim                       I
                        B~nef~ry/Payee Assign To I                                                                                       ....
                                                                                                                                                             Comments (


    Beneficia.Y 1 Payee Name                      !StatUS" ·
                                                                      1L          u- __

                                                                        1'
                                                                        I
                                                                        I
                                                                        I
                                                                        I
                                                                        I
                                                                        I




                                                                        l
                                                                        I
                                                                             -Adjudication Status


                                                                               Avaaable Stalu: Rea•on:
                                                                                                                                                    J
                                                                                                                                     AniQned Status Reasons: IEzpired
                                                                   - J
                                                                    '
    Expense Payee Name                               Status
                                                                        j
                                              ~- --··"<-··· _]
                                                            '
                                                                    a~im Reminders                   I



Ready




                                                                                                                                                                      EXHIBIT 1
                                                                                                                                                                     PART 1 of 2
                                                                                                                                                                Page 515 of 1248

                                                                                                                                                               STN D 18-03985-000515
                                                Case 3:18-cv-00180-SB                                  Document 19-1                                         Filed 10/11/18                         Page 516 of 600                                        ,.




                                                                         ----.-------- ----·-~-·-
                                  I                                            .   ~


                                                                                                                    '
                                                                                                                                                                                                                                                                 '~


                                                                 '-'                                                                                                      "                                             "
    fJ EPIC
    --------                ---       -·-   ..___- ---                                                                                                                                              ----   ~~---~----·
                                                                                                                                                                                                                                          I·=J:§J:·II-G-1
    Rle        'fit!'N       Insert              Search letters           Reports          . ondow Help                      . .                                                                                                                ..
                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                      '.

    ]% ~I                                                                                                                                                                                                                                                                   t
.! I [l liiil
       .      ..
                          ~
                          bl, fl!;
    ••<• Sl: Comp~ny: Sl. Claim Event
          -~   -~~·
                                      I ~ I ~ ="
                                            0              0       ~

                                 .. Nbr. 091206 BETHANY COLEMAN·---.
                                                             '
                                                                FIRE
                                                                                   ~


                                                                                                ~~-
                                                                                                      !~!::


                                                                                                      ~---
                                                                                                                B       p        E       $
                                                                                                                                          ..   -~·




                                                                                                                                             -·~~
                                                                                                                                                   %¢
                                                                                                                                                   --
                                                                                                                                                                       % ~ @               I% ~
                                                                                                                                                                                             "
                                                                                                                                                                                                 ~~-   ~   •  .
                                                                                                                                                                                                                  1il~ ~IW I iini lllEJ• Eil

                                                                                                                                                                                                                  --   -· ..
                                                                                                                                                                                                                                  -.
                                                                                                                                                                                                                                 ~-~~--




                                                                                                                                                                                                                                 '.:::J =-11-8 -11~1
                                                                                                                                                                                                                                                       ~   o••




         Oaimant) Ctaim ( Beneficiary/Payee Assigl\!o                                  I                                                                                                                                    Comments      l                           i'
                                                                                                                                                                                                                                                                      1
                         {iijeybf~~~t:tm>l!UM!Il~-  · ~ •I DOL 45 Oays                    DOL 90 Days                     DOL 180 Days                                                                                                                                i
  : Claim Even! Status:           '"'"" · r· · 111 - 1


        Contested?                     r
                        S~~t to QA Date loo/00/0000        Scheduled  Date:  0072272015'
                                                                             •
                                                                                         Scheduled  Date:  ~ il7tl6/2015 Scheduled  Dale: liflti41201l:
                                                                                                                                           •
I                                                                                                          '
I               QA Decision                              J     Actual Date: loo;oo;oooo
                                                                                       3     Actual Date: loo;oo;oooo        Actual Date: loo/Oo/oooo
    '                                       QA Decision Date loo;oo10ooo
f          .          Completed·                                Assigned Employee                               Assignment                     I                 Phone                I             From               I         Thoough      ' I'                    I''
I.
..
                             ~·
                             ~·
                             D
                                                      !Baker, Jean) I inactive profile)
                                                      !Baker, Jean) I inactive profile I
                                                     ILaSasso. Dashiell
                                                                                               . . II Processor
                                                                                               T IPoimaoy
                                                                                               ~ I Processor
                                                                                                                                     ~
                                                                                                                                     i:l'
                                                                                                                                         ':I                 321·6338
                                                                                                                                                             321-6338
                                                                                                                                                             321-6624
                                                                                                                                                                                                 07/08/2015
                                                                                                                                                                                                 07/0912015
                                                                                                                                                                                                 02/01/2016
                                                                                                                                                                                                                                0710912015
                                                                                                                                                                                                                                02/01/2016
                                                                                                                                                                                                                                00/00/0000
                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                      !
     '
                                                                                                ---                                                                                                                                              i                    :
     :                                                                                                                                                                                                                                           i                    :'
                                                                                                                                                                                                                                                 I
     '                                                                                                                                                                                                        ..                                 l                    I'
                                                                                                                                                                                                                                                                      :'
                                                                                                                                                                                                                                                 1I                    '
                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                      '
    ,i                                                                                                                                                                                                                                                                ~
                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                      '
     !
     !
     !
                 .    .           - --- -- *                                               .                     ..
                                                                                                                                                   .

                                                                                                                                                                 ..,     ------   .   --   - .·-
                                                                                                                                                                                                                                                 I!
                                                                                                                                                                                                                                               . .1
                                                                                                                                                                                                                                                                      I


                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                       'I
                                                                                                                                                                                                                                                                      i'
                                                                                                      Claim Reminders            I                                                                                                                                    '
                                                                                                                                                                                                                                                                      II
                                                                                                                                                                                                                                                                      !
     :
     '                                                                                                                                                                                                                                                                I'I
                                                                                                                                                                                                                                                                      I
         --~-         ··-.   -   ~----,-        _.---~--~----            .,~-----~
                                                                                               ----·--        ---~~---·-    ·-       .   -.-.._,"__,.., ..   ~
                                                                                                                                                                 ··-----~----- -~~ ·-------~~--~-·~ -~------~----                                          ·------    '
t Rea_:fy                                                                  "                                                                                             --           '                                                   ~~A




                                                                                                                                                                                                                                     EXHIBIT 1
                                                                                                                                                                                                                                    PART 1 of 2
                                                                                                                                                                                                                               Page 516 of 1248

                                                                                                                                                                                                                               STN D 18-03985-000516
                    Case 3:18-cv-00180-SB                     Document 19-1               Filed 10/11/18        Page 517 of 600
  Comment Type: Claim



Closed per mismatch report.

Dashiell LaSasso
                                                •                                                        . l a i m Event#: 091206

                                                                                                                  Created: 02101/2016




  Comment Type: Claim                                                                                        Claim Event#: 091206

      Last Update: 07/09/2015                                                                                     Created: 07/09/2015

  aiver Approved by Necole Suzuki, analsyt.


Basic amount of Ufe Insurance Is 1'x annual earnings, AE= $117,508.98 and round up $1K = $118K
Non Contributory


No Additional life coverages.
  erms at SSNRA age 67
I requested another bene to complete as in file It states spouse so sendir'l9 another just for update.
assignment: no
 ccel: 75%10%
 ean Baker




                                                                                                                                    EXHIBIT 1
                                                                                                                                   PART 1 of 2
                                                                                                                              Page 517 of 1248

                                                                                                                             STN D 18-03985-000517
               Case 3:18-cv-00180-SB

                                     t
                                                    Document 19-1

                                                                                   ••
                                                                       Filed 10/11/18        Page 518 of 600
                                                                                                                        \\
                                                                                                                             \




                                1 e WaJVer
                           LTD L"f    .    Of Premmm Wor kRequest Form
                                         Referral Information
             Claimant Name: Bethany Coleman· Fire
              Date Referred: 7/7/2015                                                                                            \
      Referring LTO Analyst: Necole Suzuki
      LTD Analyst Extension: 3198                  n ,        /J     ,-,,r,\
               LTO Claim No: OOVW3181          \) v\ \ v~ 1
     Life Contract/Policy No: 445474      /
            Waiver Claim No:           J(no waiver claim number, why"('"" L,n"'""' "E{'tc_ •ft<">">t~
             Claim Assistant: Kath   /                               M~leP\s. rM\,1
                                                                                   I •
                 Team Code: CCC

                                      Waiver with Active or Pending LTO
                Work Request: Approve and Close
              Special Handling: Yes          (explain special handing in comments section below)
                    Comments:   PSET claim-- sr·~ LTD overview. Claim approved through 12112/14.


                                                     LWOP Team Use Only
                       Waiver Examiner:
                                                                          Jl:llll .,.,_                             /
                                                                                                         .." ,.._
                          Date Assigned:
               Returned to LTO Analyst:         Reason for Return:                    ', \
    Date Returned to Waiver Examiner:                                              /\\1)\\
       Additional Info Requested by WE:         Description:
    DE Entered for Reductions & Terms:            A YES 0 NO 0 N/A
        DE Entered for Beneficiary Info:               YEs     vNo    NtA o       n
\
I
I
                   WOR Completed Date:
         Date LTO File Returned to LTD:
    CL WP RC Entered/Date
    Additional Work Required? If yes,
    what and date that was initiated:
    Additional Work Completed date/Returned to Examiner            I
    Please note Additional Work act1on reqUlred and 1n/out dates below·               .

                                                                                             - ,-
    Date                      Action Required

                                                                                              ~-
                                                                                                      ~-'~-,
                                                                                                  t            ..
                                               -

    CL WP RT Entered/Date                    Of)   /)-q- .         l '\
                  Reference: Frequently Used D1ary Events/Annual Approval Letters
    CL LE CU 1 Waiver ends at age 65                           CL LE CS I Waiver reduces at age 70 and 75
    CL LE CV 1 Waiver ends when Policy terminates (true CLI)   CL LE CP I Waiver ends at age 70
    •<.:L I.E cr 1 Waiver ends at retirement
                                                                                                              EXHIBIT 1
                                                                                                             PART 1 of 2
    Claimant Name: Bethany Coleman-Fire                                           Claimlt      OOVW3181 Page 518 of 1248


                                                                                                            STN D 18-03985-000518
                       Case 3:18-cv-00180-SB                   Document 19-1     Filed 10/11/18       Page 519 of 600




                                               WAIVER SUMMARY CLAIM SHEET
    CLAIM TYPE:    Non-death                                                     Primary                       Baker
    CLAIM NUMBER:  D91206                                                        SSit:                     DOB: - ·
    CLAIM STATUS: ·Ac1ive                                                        GENDER: F                 Cur. Age: 31
    MEMBER NAME: BETHANY COLEMAN-FIRE                                            Education 18              Inc. Age: 30
    ADDRESS:       4834 NE 17TH AVE                                              Occupation:        Lawyers
                   PORTLAND            OR                                        Hire Date:         6/1/2013
                   USA              97211                                        ANNUALSALARY:      $117,509
    PHONE NUMBER:                                                                Primary DIAGNOSIS: Concussion
                                                                                 Secondary DIAGNOSIS:
    CLAIM INFO:                                                                  Contract Effective Date:      111/2013
    Contract Name and Number:  445474                                            Contrac1 Termination Date:
    PROFESSIONAL SERVICES EMPLOYER                                               EVIDENCE REQUIRED:            N
    State of Issue: WA        Group Office: SEA                                 ·Ceased Work Date:             2/18/2014
    CLAIMANT INS. EFFECTIVE DATE: 6/112013                                       Std Claim It:
                                                                                 Ltd Claim It:                 vw3181
    Types of coverage this person has:                              Corresponding Benefit Amount
    COVERAGE                             Original Approved Amt:            Approved Amt:
    Basic Term Life                         I$118,000.00 I                  I $118,000.00 I
                                             1.00 times salary and rounding up $1,000.00 and minimum benefit amount is
                                             $50,000.00 and maximum benefit amount is $500,000.00



    Class Description:    Eligible ac1ive associate or of counsel attorneys working in the United States and expected


           . Amount of Basic Insurance:        I I ~ tJ()IJ,t:'(J                     Dependents lnsura e:
             Enroll date:          Enroll card: Y   t-::t"l                           Continued Under Waiv
             Reductions:       Age:             Amount: _ __                          Amounts: Spouse: -~""'--
                               Age·             Am)\unt:                                         Child: --"''------\.---
             Tennination Date:   <;s '} )f:       ~ --tr-,;r/H
                                                                                      Tenninal Liabinty:
            Amount of Additional Insurance: ------1~-                                 Waiting Period for Waiver.
            Enroll date:         Enroll card: Y I N
                                                                                      Assignment:
            Reductions:      Age:\---                                                 AD&D Waiver.
                             Age:+--                                                  Conversion Provision:
                                                                                      Accelerated Benefit:

I
I
i




                                                                                      Employee Tenn
                                                                                      Refund from Date: -<~'---l--6<-
                                                                                      Premium Paid Date: _ _ _ _ __

    2::w                                  Denied              Reason'----------------~---
    a
    _ a:w                                 Signature•_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _Date._ __

    en=          . . . . • . .
                                          LTD CLI Rag by
               : : : : : : • • :s~~uent Decision:
                                           aosed    D         ·Reason._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                              Data,_ __



                                          Signature•---------,---------:---'Date._ __                                     EXHIBIT 1
                                          EPIC input by                        Date,_ __                                 PART 1 of 2
                                          LTD CLI Flag by                      Data,_ __
                                                                                                                    Page 519 of 1248
            7/912015                                                                   page 1 of1.

                                                                                                                   STN D 18-03985-000519
                                                                              •
              Case 3:18-cv-00180-SB          Document 19-1         Filed 10/11/18     Page 520 of 600



Jean Baker

From:                            jbaker2@standard.com
Sent:                            Thursday, July 09, 2015 8:43AM
To:                              Jean Baker
Subject:                         Waiver Checklist/Job Aid for




This is a copy of the information you submitted from the Waiver Checklist/Job Aid web page. Please keep for your
records.

EmployeeName:     s~~~~
Claimant Name:      wt~                    f' 1\\ ,-,,,1\/'l!J/\. h'~J"--~2--
************************** ****          ··**~u;¥#.~~.~*********************************************
**********

1. Does the claimant have life insurance with Waiver of Premium?
       Yes, the same policy number as lTD

2. Is a short duration denial appropriate?
         No
3. Based on age, is the claimant eligible for LWOP?
         Yes
4. Does the claimant meet the Active Work a11d Member requirements?
         Yes
5. Are premiums paid up to date?
         Yes
6. How much life Insurance eligible for LWOP does the claimant have?

               Basic                        118,000.00
               Additional
               Supplemental
               Dependent/Spouse
               Dependent/Child
               AD&D
               Other
7. When does Waiver of Premium End, based on age?
       ssnra 67
8. Does Insurance Reduce?
       No                    Age:        Amount:




9. Is Insurance Contributory or NonContributory (if any portion is Contributory, choose Contributory)?
         NonContributory
10. Have Enrollment forms been received?

11. Date Enrollment Requested from ER?                                                                   EXHIBIT 1
                                                            1
                                                                                                        PART 1 of 2
                                                                                                   Page 520 of 1248

                                                                                                   STN D 18-03985-000520
                                   •                                           •
               Case 3:18-cv-00180-SB            Document 19-1       Filed 10/11/18      Page 521 of 600


12. Date claimant's life Insurance became Effective:
        06/01/2013
13. Was Evidence Required {If Evidence was required for any portion of the insurance, choose Yes)?
        No
14. Date Evidence Approved?

15. Is a recission investigation needed?

16. What was outcome of the rescission investigation?

17. Does the claimant meet the Definition Of Disability for longer than the Benefit Waiting Period?
       Yes
       Waiting Period for LWOP: 180 days
18. What is the decision, based on all information in the file?
       Approve
       If approved, refund from date: 03/01/2014

19. Is beneficiary information documented in file?
       No
20. We do not have an original beneficiary card, the following applies:
       The employer does not have a beneficiary designation, I requested one from the claimant

21. Is approval within your Authority Guidelines?
         Yes
22. Analyst signature:


                     cy<uA~
23. Approver's Signature:


                            ~&~
24.    Assignment:            No
       AD&D:                  Yes
       Conversion:            Yes
       Accelerated:           Yes
       Percent:               75%
       Billing:               Summary Billed
25. Waiver Summary Sheet reviewed, accurate, signed and dated:
       Yes




                                                                                                            EXHIBIT 1
                                                              2
                                                                                                           PART 1 of 2
                                                                                                      Page 521 of 1248

                                                                                                      STN D 18-03985-000521
                              Case 3:18-cv-00180-SB                 Document 19-1          Filed 10/11/18           Page 522 of 600

                                                         WAIVER OF PREMIUM CALCULATOR
                                                                 LTD WITH LWOP



                                                                                  Annualized Earnings               Rounded Up            Rounded down

                                                                                                 117,506.96   I$        11s.ooo.oo   I$         111.ooo.oo


                                                          Face Amount:                Rounded Up              I    Rounded down      I    Other Rounding



      •                    Basic:

          - - _.... 8;;i;Qthe;:~-~                   I                        I Amount selec/ed by EE or ER :                        I                       I
                      Additional:

          -~·---~
               Additional Other:

                  Supplemental:

          ~---·£--'-""'·-···-··-A-'-1                '                        'AmountsalectedbyEEorER
                                                                                                              1
                                                                                                                                  ·I                         I


      •
                     H                  Hourly (40 hrs)
                    w                   Weekly                                  X 52
                     B                  Bi-weekly                               x26
                     s                  Semi-monthly                            X 24
                     M                  Monthly                                 x12
                     A                  Annual                                  X 1
                     0                  Hourly other than 40 hrs                x hrs/wk x 52
(/)
-I                                      Note: Definition of AE may require manual calculation.
z
0
~

OJ
0'
w
<0                                                                                                                                                          EXHIBIT 1
OJ
U1                                                                                                                                                         PART 1 of 2
0'
0
                                                                                                                                                      Page 522 of 1248
0
U1
1\J
1\J
                                            •
                     Case 3:18-cv-00180-SB            Document 19-1               Filed 10/11/18     Page 523 of 600
Group Insurance                                                                                                     Standard Insurance Co.
Enrollmen ~~                                                                                                        Portland, Oregon
Beneficiary Form
r·"":: Number                  Suffix   Employer Name (Policyowner)

                                        DWT (Professional Services Employers Trust)




Complete for Ufe, AD&D, and AdditionaiUfe coverages only. Give full name, address, and relationship of your beneficiary.
Examples:                                                                                       ,
     A. One Beneficiary                Dorothy Q. Smith, n7 America St., Anytown, USA n777, Wife (not Mrs. John
                                        Smith)
     B. Two Beneficiaries              Peter Smith, Father, and Anna Smith, Mother, equally or the survivor
     C. Two Beneficiaries In Unequal   Peter Smith, Father, three-fourths {3/4), and Anna Smith, Mother, one-fourth (114), or
        Shares                         the survivor
     D. One Primary and One            Dorothy Q. Smith, Wife, if living; otherwise Quincy Smith, Son
        Contingent Beneficiary
     E. One Primary and Two            Dorothy Q. Smith, Wife, if living; otherwise Quincy Smith, Son, and Mary Smith,
        Contingent· Beneficiaries      Daughter, equally, or the survivor.
  . ·F. Trustee                        Dorothy Q. SmHh, Trustee under trust agreement dated - - - - - - - - - -
     G. Insured's Estate               My Estate
.... · you know that if death occurs and a minor (a person not of legal age) or the insured's estate is the beneficiary, it may be
       1ssary to have a guardian or a legal representative appointed before any death benefit can be paid? This means legal
~...penses for the beneficiary and delay in the payment of the insurance. Please take this into consideration whf!t{!~\1~0
beneficiary
              .                                                                                                                 DEC 2 6 Z014
Beneficiary - Complete for Life and AD&D Insurance
Full Name. Address and SodaI Security # put~\"                                                          Relationship       SIC BENEFITS DEPT
                                                                                                           M(u
I apply for Insurance under the Group Insurance Plan. I authorize deductions from my wages to cover my contribution, if required, toward
the cost of my ins '"'"~

                                                                                                        Date   _.,.(,rt:..f/._Jt.JI..f-'ft~~----
                                                                                                                     1 I
                    ote: Beneficiary designation fs not valid unless this form Is signed   §Ds!. dated.

            Policyowner Use Only: (Use this area to record initial amounts as well as future changes)

                                                      Dependents      Voluntary     Additional   STD              L.TD
                  Effective               UfeiAD&D                                               Benefit          Insured
                              Class                   Life            AD&D          UfeAmount
                  Date                    Amount                                                 Volume           Earnlnas
                                                      Amount          Amount



                                                                                                    .
                                                      •

Group Administrator: Do not send this form to Standard unless asked to do                          so.                      EXHIBIT
                                                                                                          Keep this form in your file.1
                                                                                                                            PART 1 of 2
                                                                                                                       Page 523 of 1248
Sl·2413-4454018 (1100)




                                                                                                                      STN D 18-03985-000523
            Case 3:18-cv-00180-SB              Document 19-1          Filed 10/11/18        Page 524 of 600



     DETAILED JOB SPECIALTY REPORT
                                   •                                                •
                       From Job Browser Pro - by SkiiiTRAN - http://www.skilltran.com
                                                                                                         Page: 1




          For: Bethany Coleman-Fire, OOVW3181

DESCRIPTION
110.107-010 LAWYER

ADVOCATE; ATTORNEY; COUNSELOR; COUNSELOR-AT-LAW. Conducts criminal and civil lawsuits, draws up
legal documents, advises clients as to legal rights, and practices other phases of law: Gathers evidence in divorce,
civil, criminal, and other cases to formulate defense or to initiate legal action. Conducts research, interviews clients,
and witnesses and handles other details in preparation for trial. Prepares legal briefs, develops strategy, arguments
and testimony in preparation for presentation of case. Files brief with court clerk. Represents client in court, and
before quasi-judicial or administrative agencies of government. Interprets laws, rulings, and regulations for individuals
and businesses. May confer with colleagues with specialty in area of lawsuit to establish and verify basis for legal
proceedings. May act as trustee, guardian, or executor. May draft wills, trusts, transfer of assets, gifts and other
documents. May advise corporate clients concerning transactions of business involving internal affairs, stockholders,
directors, officers and corporate relations with general public. May supervise and coordinate activities of subordinate
legal personnel. May prepare business contracts, pay taxes, settle labor disputes, and administer other legal matters.
May teach college courses in law. May specialize in specific phase of law.


APTITUDES                              PERCENTILE            TYPICAL PERFORMANCE

General Learning Ability   G-1         Over89%ile            Superior
Verbal                     V-1         Over89%ile            Superior
Numerical.                 N-1         Over89%ile            Superior
Spatial Perception         S-4         10 to 33%ile          Below Average
Form Perception            P-4         10 to 33%ile          Below Average
Clerical Perception        Q-3         34to 65%ile           Average ·
Motor Coordination         K-4         10 to 33%ile          Below Average
Finger Dexterity           F-4         10 to 33%ile          Below Average
Manual Dexterity           M-4         10 to 33%ile          Below Average
Eye/Hand/Foot Coordination E-5         Under 10%ile          Minimal or none
Color Discrimination       C-5         Under 10%ile          Minimal or none


TEMPERAMENTS- (Personal Adaptability)
 (Situations to which the worker must adapt)

I - Influencing people in their opinions attitudes, or judgements about ideas or things.

V- Performing a variety of duties, often changing from one task to another of a different nature
without loss of efficiency or composure.

P - Dealing with people beyond giving and receiving instructions.

J - Making generalizations, evaluation·s, or decisions based on sensory or judgmental criteria.


PHYSICAL DEMANDS

STRENGTH: Sedentary
Exert force to 10 lbs. occasionally, or a negligible amount of force frequently to lift, carry, push,
pull,orm~~~                                                                '

OTHER PHYSICAL DEMANDS:

 CL - Climbing - Not Present
                                                                                                              EXHIBIT 1
                                                                                                             PART 1 of 2
                                                                                                        Page 524 of 1248

                                                                                                        STN D 18-03985-000524
           Case 3:18-cv-00180-SB       Document 19-1     Filed 10/11/18    Page 525 of 600


                               •
     DETAILED JOB SPECIALTV REPORT
                                                                     •
                    From Job Browser Pro- by SkiiiTRAN - http://www.skilltran.com
                                                                                      Page: 2




          For: Bethany Coleman-Fire, OOVW3181

BA -Balancing - Not Present
ST - Stooping - Not Present
KN - Kneeling - Not Present
CR - Crouching - Not Present
CW - Crawling - Not Present
RE- Reaching- Frequent
HA- Handling- Frequent
Fl - Fingering - Frequent
FE - Feeling - Not Present
TA- Talking- Constant
HE - Hearing - Constant
TS- Tasting/Smelling- Not Present

VISION:

 NE- Near Acuity- Frequent
 FA- Far Acuity- Not Present
 DE - Depth Perception - Not Present
 AC - Accommodation - Occasional
 CV - Color Vision - Not Present
 FV - Field of Vision - Not Present

COMMON ENVIRONMENTAL WORKING CONDITIONS (to which the worker is exposed):
 WE - Exposure to weather - Not Present
 CO - Extreme cold - Not Present
 HO - Extreme heat - Not Present
 WT - Wet and/or Humid - Not Present
 NO - Noise Intensity Level - Moderate
 VI - Vibration - Not Present
 AT - Atmospheric Conditions - Not Present
 MV - Moving Mechanical Parts Hazard - Not Present
 EL - Electrical Shock Hazard - Not Present
 HI - High, Exposed Place Hazard - Not Present
 RA - Exposure to Radiation - Not Present
 EX - Explosion Hazard - Not Present
 TX - Toxic/Caustic Chemical Hazard - Not Present
 OT - Other Environmental Conditions - Not Present


QUICK VIEW CODES

      R M L                SVP: 8        Aptitudes: G V N S P Q K F ME C
GED: 6 4 6         Temperaments: I V P J            1 1 1 4 4 3 4 4 4 5 5
STRENGTH: S
Physical Demands: CL BA ST KN CR CW RE HA FI FE TA HE TS NE FA DE AC CV FV
                   N N N N N N F F F N C C N F N N 0 N N
Environmental Conditions: WE COHO WT NO VI AT MV EL HI RA EX TX OT
                           N N N N 3 N N N N N N N N N


Paul Kangas, MS, CRC
Vocational Case Manager
January 12, 2016
                                                                                           EXHIBIT 1
                                                                                          PART 1 of 2
                                                                                     Page 525 of 1248

                                                                                    STN D 18-03985-000525
                                                            ...--·
                        •
     Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18     Page 526 of 600




                                     LABOR MARKET SURVEY



ACCOUNT:                  The Standard             CLIENT:
ADDRESS:                  Oregon                   ADDRESS:
ATTN:                     Paul Kangas              PHONE#:
CLAIM#:                                            SSN:
                                                   EMPLOYER:

DOl:                                               CLIENT'S
                                                   ATTY:
DIAGNOSIS:                                         DEFENSE
                                                   ATTY:
Vocational                Sarah P. S. Coughlin     DATE OF
Consultant:                                        REPORT:
                                                   Aprill4, 2016




                                 LABOR MARKET SURVEY


REFERRAL REQUEST(S): At the request of Paul Kangas, a Labor Market Survey was
conducted on the national level for the occupation of Lawyer.

BACKGROUND INFORMATION:
This is a generic labor market survey, and therefore there is no specific background information.

Occupation Researched:

OCCUPATION              DOT CODE
Lawyer                  110.107-010


The specific questions are:
        What is the title of the position within your organization?
        Do positions exist within this occupation that allow one to earn $7,833.00-
        $7,888.00/month while working no more than 40 hours/week?
        How many positions are there?
        Are there openings?




                                                                                           EXHIBIT 1
                                                                                          PART 1 of 2
                                                                                     Page 526 of 1248

                                                                                    STN D 18-03985-000526
                        •                                       •
     Case 3:18-cv-00180-SB       Document 19-1      Filed 10/11/18    Page 527 of 600




Labor Market Research

Contact was made with Thirty-eight employers regarding the position of Lawyer in the national
economy. Thirty employers provided information. This was done in all areas oflaw. All of these
employers except #I, #2, and #3 stated that they do have current openings. The employers
contacted indicated that the earnings for a 40 hour week meet $7,833.00- $7,888.00/month.
However, all except #3, #6, #18,.and #23 stated that the person would be working more than 40
hours per week (50-70). Employer# 23 stated the hours are 40 hours per week but the salary was
less than $7,833.00- $7,888.00/month. They all stated that perhaps the person could start up
their own law office and state their hours.

Employers who did not provide information:
I. Klein Landau and Romm- New York, NY (212) 822-1448
2. O'Connor LLC- Boston, MA (617) 723-7201
3. DATLAW2014- Orlando, FL Not able to get the telephone number
4. Tepper & Takvoryan- Beverly Hills, CA (31 0) 859-9754
5. Century City Law Finil.- Los Angeles, CA (31 0) 286-2000
6. Vestas- Portland, OR Not able to get the telephone number
7. Ater Wynne LLP- Portland, OR (503) 226-1191
8. Eastside Law Firm - Bellevue, W A (425)-999-9061


1). Employer Name: Arabez & Morris
Employer Contact: Wes Morris
Phone: 508-697-7619
Address: Bridgewater, MA
What is the title of the position within your organization? Lawyer general
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? 4
Are there openings? No


2). Employer Name: Leonard Schneider Law Offices
Employer Contact: Leonard Schneider
Phone: (508) 379-0800
Address: 28 Market St, Swansea, MA
What is the title of the position within your organization? Lawyer- Workers' Compensation
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? I
Are there openings? No




                                                                                        EXHIBIT 1
                                              2                                        PART 1 of 2
                                                                                  Page 527 of 1248

                                                                                 STN D 18-03985-000527
                                                        --

                        •                                       •
     Case 3:18-cv-00180-SB       Document 19-1      Filed 10/11/18    Page 528 of 600




3). Employer Name: William P Dennis Law Offices
Employer Contact: Attorney Dennis
Phone: (401) 254-2992
Address: 576 Metacom Ave# 2, Bristol, RI
What is the title of the position within your organization? Lawyer Estate Planning
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? Yes
How many positions are there? I
Are there openings? No


4). Employer Name: JS Barkats PLLC
Employer Contact: Name was not provided
Phone: 1-888-638-6980
Address: 18 East 41 Street, 14 Floor, New York, NY
What is the title of the position within your organization? Staff Attorney
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? 16
Are there openings? Yes


5). Employer Name: Juvenile Law Center
Employer Contact: Kathy
Phone: (215) 625-0551
Address: 1315 Walnut Street, 4th Floor, Philadelphia, PA
What is the title of the position within your organization? Lawyer Juvenile Justice
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? 4
Are there openings? Yes


6). Employer Name: U.S. Securities & Exchange Commission
Employer Contact: Name was not provided.
Phone: (202) 551-6046
Address: Philadelphia, Pennsylvania
What is the title of the position within your organization? Trial Lawyer
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? Sometimes
How many positions are there? Several
Are there openings? Yes




                                                                                        EXHIBIT 1
                                               3                                       PART 1 of 2
                                                                                  Page 528 of 1248

                                                                                 STN D 18-03985-000528
                        •                                       •
    Case 3:18-cv-00180-SB        Document 19-1      Filed 10/11/18    Page 529 of 600




7). Employer Name: DLA Piper LLP
Employer Contact: Stacy
Phone: 404 736 7800
Address: 1201 West Peachtree Street, Suite 2800, Atlanta, Georgia
What is the title of the position within your organization? Real-Estate Lawyer
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
Ho~ many positions are there? Several
Are there openings? Yes


8). Employer Name: Ga. Dept. of Public Safety
Employer Contact: Name was not provided.
Phone: 404-656-2705
Address: 200 Piedmont Avenue SE, Suite 502, West Tower, Atlanta, Georgia
What is the title of the position within your organization? Lawyer
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Several
Are there openings? Yes


9). Employer Name: Caplan Cobb LLP
Employer Contact: Toni
Phone: (404) 596-5600
Address: 75 Fourteenth Street, N.E., Atlanta, Georgia
What is the title of the position within your organization? Litigation Lawyer
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? 8
Are there openings? Yes


10). Employer Name: George McCranie Law Firm
Employer Contact: Name not provided.
Phone: 229-232-4114
Address: 1400 Baytree Road, Valdosta, Georgia
What is the title of the position within your organization? Lawyer- criminal defense
Do·positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? I
Are there openings? Yes




                                                                                       EXHIBIT 1
                                              4                                       PART 1 of 2
                                                                                 Page 529 of 1248

                                                                                 STN D 18-03985-000529
                        •                                        •
     Case 3:18-cv-00180-SB        Document 19-1      Filed 10/11/18     Page 530 of 600




11). Employer Name: People First- State of Florida Department of Transportation
Employer Contact: Jason                              ·
Phone: 850-414-5356
Address: 605 Suwannee Street, MS# 58, Tallahassee, FL
What is the title of the position within your organization? Special Counsel
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Did not know
Are there openings? Yes


12). Employer Name: Katina Pantazis
Employer Contact: Katina
Phone: 352-600-2987
Address: 510 County Road 466, Suite 201, Lady Lake, FL
What is the title of the position within your organization? Elder Law Lawyer
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? I
Are there openings? Yes


13). Employer Name: Marshall Dennehey Warner Coleman & Goggin, P.C.
Employer Contact: Cynthia
Phone: (407) 420-4380
Address: 315 E. Robinson Street, Suite 550, Orlando, FL
What is the title of the position within your organization? Lawyer civil litigation
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Many
Are there openings? Yes


14). Employer Name: Ogletree Deakins
Employer Contact: Kim
Phone: (615) 254-1900
Address: 401 Commerce St, Nashville, TN
What is the title of the position within your organization? Lawyer- labor and employment
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Several
Are there openings? Yes




                                                                                            EXHIBIT 1
                                               5                                           PART 1 of 2
                                                                                      Page 530 of 1248

                                                                                      STN D 18-03985-000530
                        •                                       •
     Case 3:18-cv-00180-SB       Document 19-1      Filed 10/11/18    Page 531 of 600




15). Employer Name: Massey and Associates, Inc
Employer Contact: Ellie
Phone: (423) 697-4529
Address: 1024 E Ml King Blvd, Chattanooga, TN
What is the title of the position within your organization? Lawyer- all areas
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Several
Are there openings? Yes


16). Employer Name: Marshall Dennehey Warner Coleman & Goggin, P.C.
Employer Contact: Sam
Phone: (513) 372-6800
Address: 312 Elm Street, Suite 1850, Cincinnati, OH
What is the title of the position within your organization? Lawyer- insurance defense
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Many
Are there openings? Yes


17). Employer Name: MS Legal Search
Employer Contact: Morgan
Phone: 713-807-8500
Address: Indiana
What is the title of the position within your organization? In-House Counsel
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Several
Are there openings? Yes


18). Employer Name: UpCounsel
Employer Contact: Name was not provided
Phone: (855) 879-3076
Address: Chicago, IL
What is the title of the position within your organization? Contract Lawyer
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? Yes
How many positions are there? Several
Are there openings? Yes




                                                                                       EXHIBIT 1
                                              6                                       PART 1 of 2
                                                                                 Page 531 of 1248

                                                                                STN D 18-03985-000531
     Case 3:18-cv-00180-SB       Document 19-1      Filed 10/11/18    Page 532 of 600


                        •                                       •
19). Employer Name: Schiff Hardin LLP
Employer Contact: Noah
Phone: (312) 258-5500
Address: 233 S Wacker Drive, Suite 7200, Chicago, IL
What is the title of the position within your organization? Lawyer- general
Do positions exist within this occupation that allow one to earn $7,833.00 -
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Several
Are there openings? Yes


20). Employer Name: Securities and Exchange Commission
Employer Contact: Melissa
Phone: (202)551-3955
Address: Chicago, IL
What is the title of the position within your organization? Lawyer
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Several
Are there openings? Yes


21). Employer Name: Stange Law Firm, PC
Employer Contact: Melissa
Phone: (217) 717-8605
Address: 400 S 9th St Suite 100, Springfield, IL
What is the title of the position within your organization? Lawyer
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Several
Are there openings? Yes


22). Employer Name: Hr-Haven, Inc
Employer Contact: Jenna
Phone: 855-474-2836
Address: Overland Park, KS
What is the title of the position within your organization? Lawyer- trial
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Several
Are there openings? Yes




                                                                                      EXHIBIT 1
                                              7                                      PART 1 of 2
                                                                                Page 532 of 1248

                                                                               STN D 18-03985-000532
                                                                •
     Case 3:18-cv-00180-SB


                        •
                                 Document 19-1      Filed 10/11/18    Page 533 of 600




23). Employer Name: Montana Department of Labor and Industry
Employer Contact: Jeannie
Phone: 406-444-3710
Address: Montana
What is the title of the position within your organization? Lawyer- employer law
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No- $58,239.00-
 $77,859.00/yr but it is 40 hrs/week.
How many positions are there? A couple
Are there openings? Yes


24). Employer Name: Studebaker Legal Services, P.C.
Employer Contact: Becky
Phone: 801-627-9100
Address: 1196 South Jordan Parkway. South Jordan, Utah
What is the title of the position within your organization? Lawyer -divorce and criminal law
Do positions exist within this occupation that allow one to earn $7,833.00 -
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? 2
Are there openings? Yes


25). Employer Name: Bachus & Schanker, LLC
Employer Contact: Name was not provided
Phone: (720) 506-9323
Address: 1899 Wynkoop St, Ste 700, Denver, CO
What is the title of the position within your organization? Lawyer -Litigation and personal
injury law.
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Many- several locations
Are there openings? Yes


26). Employer Name: Wegman Partners LLC/ Holland & Hart
Employer Contact: Name was not provided
Phone: 404-812-5330
Address: Las Vegas, NV
What is the title of the position within your organization? Lawyer- all areas of law
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Over 500 in different locations
Are there openings? Yes


                                                                                         EXHIBIT 1
                                              8
                                                                                        PART 1 of 2
                                                                                   Page 533 of 1248

                                                                                 STN D 18-03985-000533
                        •                                       •
    Case 3:18-cv-00180-SB        Document 19-1      Filed 10/11/18    Page 534 of 600




27). Employer Name: Wilson Elser
Employer Contact: Dianna
Phone: (702) 727-1400
Address: 300 South 4th Street II th Floor Las Vegas, NV
What is the title of the position within your organization? Defense Litigation Lawyer
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Several
Are there openings? Yes


28). Employer Name: Shaw Valenza LLP
Employer Contact: Roni
Phone: (916) 326-5150
Address: 980 9th St # 2300, Sacramento, CA
What is the title of the position within your organization? Employment Litigation Lawyer
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? 6
Are there openings? Yes


29). Employer Name: Office of the Chief Trial Counsel- The State Bar of California
Employer Contact: Name not provided.
Phone: (213)765-1 000
Address: Los Angeles, CA
What is the title of the position within your organization? Lawyer- prosecution trial
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Several
Are there openings? Yes


30). Employer Name: Hanna Brophy
Employer Contact: Name not provided
Phone: 714-598-4050
Address: 701 S. Parker Street, Suite 6000, Orange, CA
What is the title of the position within your organization? Lawyer- Compensation
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Many
Are there openings? Yes



                                                                                        EXHIBIT 1
                                                                                       PART 1 of 2
                                               9
                                                                                  Page 534 of 1248

                                                                                 STN D 18-03985-000534
                                                                  •
     Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18     Page 535 of 600


                         •
Summary of Results:

This completes the labor market survey.

The results were discussed with Paul Kangas. If you require additional information or need
clarification of my findings, please do not hesitate to call me. My home office phone number is
401-253-7066.

Report submitted by: Sarah Coughlin MA, CDMS, QRC
                     Vocational Consultant




                                                                                           EXHIBIT 1
                                                                                          PART 1 of 2
                                                                                     Page 535 of 1248

                                                                                    STN D 18-03985-000535
                         •
       Case 3:18-cv-00180-SB       Document 19-1       Filed 10/11/18


                                                                   •
                                                                          Page 536 of 600




                                      LABOR MARKET SURVEY




ACCOUNT:                  The Standard             CLIENT:
ADDRESS:                  Oregon                   ADDRESS:
ATTN:                     Paul Kangas              PHONE#:
CLAIM#:                                            SSN:
                                                   EMPLOYER:

DOl:                                               CLIENT'S
                                                   ATTY:
DIAGNOSIS:                                         DEFENSE
                                                   ATTY:
Vocational                Sarah P. S. Coughlin     DATE OF
Consultant:                                        REPORT:
                                                   April 14,201q



                                 LA


REFERRAL REQUEST(S): At 1                                          a Labor Market Survey was
conducted on the national level for th

BACKGROUND INFORMATION:                                    -------
This is a generic labor market survey, and therefore there is no specific background information.

Occupation Researched:

OCCUPATION              DOT CODE
Lawyer                  110.107-010


The specific questions are:
        What is the title of the position within your organization?
        Do positions exist within this occupation that allow one to earn $7,833.00-
        $7,888.00/month while working no more than 40 hours/week?
        How many positions are there?
        Are there openings?



Labor Market Research

Contact was made with Thirty-eight employers regarding the position of Lawyer in the national
economy. Thirty employers provided information. This was done in all areas of law. All of theseEXHIBIT 1
                                                                                            PART 1 of 2
                                                                                   Page 536 of 1248

                                                                                     STN D 18-03985-000536
                         •                                         •
       Case 3:18-cv-00180-SB       Document 19-1       Filed 10/11/18    Page 537 of 600




                                     LABOR MARKET SURVEY




ACCOUNT:                  The Standard             CLIENT:
ADDRESS:                  Oregon                   ADDRESS:·
ATTN:                     Paul Kangas              PHONE#:
CLAIM#:                                            SSN:
                                                   EMPLOYER:

DOl:                                               CLIENT'S
                                                   ATTY:
DIAGNOSIS:                                         DEFENSE
                                                   ATTY:
Vocational                Sarah P. S. Coughlin     DATE OF
Consultant:                                        REPORT:
                                                   April14, 201~



                                 LAllOR MARKET SURVEY


REFERRAL REQUEST(S): At the request of Paul Kangas, a Labor Market Survey was
conducted on the national level for the occupation of Lawyer.

BACKGROUND INFORMATION:
This is a generic labor market survey, and therefore there is no specific background information.

Occupation Researched:

OCCUPATION              DOT CODE
Lawyer                  110.107-010


The specific questions are:
        What is the title ofthe position within your organization?
        Do positions exist within this occupation that allow one to earn $7,833.00 -
        $7,888.00/month while working no more than 40 hours/week?
        How many positions are there? ·
        Are there openings?



Labor Market Research·

Contact was made with Thirty-eight employers regarding the position of Lawyer in the national
                                                                                               EXHIBIT 1
economy. Thirty employers .provided information. This was done in all areas of law. All of these
                                                                                             PART 1 of 2
                                                                                    Page 537 of 1248

                                                                                     STN D 18-03985-000537
       Case 3:18-cv-00180-SB Document 19-1 Filed 10/11/18 Page 538 of 600
employers except #I, #2, ~3 stated that they do have current op.gs. The employers
contacted indicated that th-rnings for a 40 hour week meet $7,83        - $7,888.00/month.
However, all except #3, #6, #18, and #23 stated that the person would be working more than 40
hours per week (50-70). Employer# 23 stated the hours are 40 hours per week but the salary was
less than $7,833.00- $7,888.00/month. They all stated that perhaps the person could start up
their own law office and state their hours.

Employers who did not provide information:
I. Klein Landau and Romm- New York, NY (212) 822-1448
2. O'Connor LLC- Boston, MA (61 7) 723-7201
3. DATLAW2014- Orlando, FL Not able to get the telephone number
4. Tepper & Takvoryan- Beverly Hills, CA (310) 859-9754
5. Century City Law Firm- Los Angeles, CA (31 0) 286-2000
6. Vestas- Portland, OR Not able to get the telephone number
7. Ater Wynne LLP- Portland, OR (503) 226-1191
8. Eastside Law Firm- Bellevue, WA (425)-999-9061


1). Employer Name: Arabez & Morris
Employer Contact: Wes Morris
Phone: 508-697-7619
Address: Bridgewater, MA
What is the title of the position within your organization? Lawyer general
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? 4
Are there openings? No


· 2). Employer Name: Leonard Schneider Law Offices
  Employer Contact: Leonard Schneider
  Phone: (508) 379-0800
  Address: 28 Market St, Swansea, MA
  What is the title of the position within your organization? Lawyer- Workers' Compensation
  Do positions exist within this occupation that allow one to earn $7,833.00-
  $7,888.00/month while working no more than 40 hours/week? No
  How many positions are there? 1
  Are there openings? No


 3). Employer Name: William P Dennis Law Offices
 Employer Contact: Attorney Dennis
 Phone: (401) 254-2992
 Address: 576 Metacom Ave# 2, Bristol, RI
 What is the title of the position within your organization? Lawyer Estate Planning
 Do positions exist within this occupation that allow one to earn $7,833.00-
 $7,888.00/month while working no more than 40 hours/week? Yes
 How many positions are there? 1
 Are there openings? No


 4). Employer Name: JS Barkats PLLC
                                                                                            EXHIBIT 1
                                               2                                           PART 1 of 2
                                                                                      Page 538 of 1248

                                                                                  STN D 18-03985-000538
     Case 3:18-cv-00180-SB Document 19-1 Filed 10/11/18 Page 539 of 600
Employer Contact: Na~s not provided                               •
Phone: 1-888-638-6980 W
Address: 18East41 Street, 14Floor,NewYork,NY
What is the title of the position within your organization? Staff Attorney
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? 16
Are there openings? Yes


5). Employer Name: Juvenile Law Center
Employer Contact: Kathy
Phone: (215) 625-0551
Address: 1315 Walnut Street, 4th Floor, Philadelphia, PA
What is the title of the position within your organization? Lawyer Juvenile Justice
Do positions exist within this occupation that allow one to earn $7,833.00 -
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? 4
Are there openings? Yes


6). Employer Name: U.S. Securities & Exchange Commission
Employer Contact: Name was not provided.
Phone: (202) 551-6046
Address: Philadelphia, Pennsylvania
What is the title of the position within your organization? Trial Lawyer
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? Sometimes
How many positions are there? Several
Are there openings? Yes


7). Employer Name: DLA Piper LLP
Employer Contact: Stacy
Phone: 404 736 7800
Address: 1201 West Peachtree Street, Suite 2800, Atlanta, Georgia
What is the title of the position within your organization? Real-Estate Lawyer
Do positions exist within this occupation that allow one to earn $7,833.00 -
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Several
Are there openings? Yes


8). Employer Name: Ga. Dept. of Public Safety
Employer Contact: Name was not provided.
Phone: 404-656-2705
Address: 200 Piedmont Avenue SE, Suite 502, West Tower, Atlanta, Georgia
What is the title of the position within your organization? Lawyer
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Several
Are there openings? Yes                                                                     EXHIBIT 1
                                              3                                            PART 1 of 2
                                                                                      Page 539 of 1248

                                                                                  STN D 18-03985-000539
                         •                                        •
     Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18    Page 540 of 600


9). Employer Name: Caplan Cobb LLP
Employer Contact: Toni
Phone: (404) 596-5600
Address: 75 Fourteenth Street, N.E., Atlanta, Georgia
What is the title of the position within your organization? Litigation Lawyer
Do positions exist within this occupation that allow one to earn $7,833.00 -
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? 8
Are there openings? Yes


10). Employer Name: George McCranie Law Firm
Employer Contact: Name not provided.
Phone: 229-232-4114
Address: 1400 Baytree Road, Valdosta, Georgia
What is the title of the position within your organization? Lawyer- criminal defense
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? I
Are there openings? Yes


11). Employer Name: PeopleFirst- State of Florida Department of Transportation
Employer Contact: Jason
Phone: 850-414-5356
Address: 605 Suwannee Street, MS# 58, Tallahassee, FL
What is the title of the position within your organization? Special Counsel
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Did not know
Are there openings? Yes


12). Employer Name: Katina Pantazis
Employer Contact: Katina
Phone: 352-600-2987
Address: 510 County Road 466, Suite 20 I, Lady Lake, FL
What is the title of the position within your organization? Elder Law Lawyer
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? I
Are there openings? Yes


13). Employer Name: Marshall Dennehey Warner Coleman & Goggin, P.C.
Employer Contact: Cynthia
Phone: (407) 420-4380
Address: 315 E. Robinson Street, Suite 550, Orlando, FL
What is the title of the position within your organization? Lawyer civil litigation
Do positions exist within this occupation that allow one to earn $7,833.00-
                                                                                            EXHIBIT 1
                                               4                                           PART 1 of 2
                                                                                      Page 540 of 1248

                                                                                      STN D 18-03985-000540
     Case 3:18-cv-00180-SB Document 19-1 Filed 10/11/18 Page 541 of 600
$7,888.00/month while w.ng no more than 40 hours/week? ~
How many positions are .. e? Many                      W
Are there openings? Yes


14). Employer Name: Ogletree Deakins
Employer Contact: Kim
Phone: (615) 254-1900
Address: 401 Commerce St, Nashville, TN
What is the title of the position within your organization? Lawyer- labor and employment
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Several
Are there openings? Yes


15). Employer Name: Massey and Associates, Inc
Employer Contact: Ellie
Phone: (423) 697-4529
Address: 1024 E Ml King Blvd, Chattanooga, TN
What is the title of the position within your organization? Lawyer- all areas
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Several
Are there openings? Yes


16). Employer Name: Marshall Dennehey Warner Coleman & Goggin, P.C.
Employer Contact: Sam
Phone: (513) 372-6800
Address: 312 Elm Street, Suite 1850, Cincinnati, OH
What is the title of the position within your organization? Lawyer- insurance defense
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Many
Are there openings? Yes


17). Employer Name: MS Legal Search
Employer Contact: Morgan
Phone: 713-807-8500
Address: Indiana
What is the title of the position within your organization? In-House Counsel
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Several
Are there openings? Yes


18). Employer Name: UpCounsel
Employer Contact: Name was not provided
Phone: (855) 879-3076
                                                                                       EXHIBIT 1
                                              5                                       PART 1 of 2
                                                                                 Page 541 of 1248

                                                                                STN D 18-03985-000541
     Case 3:18-cv-00180-SB Document 19-1 Filed 10/11/18 Page 542 of 600
Address: Chicago, IL •                                           A
What is the title of the p    on within your organization? Contrl!Wtawyer
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? Yes
How many positions are there? Several
Are there openings? Yes


19). Employer Name: Schiff Hardin LLP
Employer Contact: Noah
Phone: (312) 258-5500
Address: 233 S Wacker Drive, Suite 7200, Chicago, IL
What is the title of the position within your organization? Lawyer- general
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Several
Are there openings? Yes


20). Employer Name: Securities and Exchange Commission
Employer Contact: Melissa
Phone: (202)551-3955
Address: Chicago, IL
What is the title of the position within your organization? Lawyer
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Several
Are there openings? Yes


21). Employer Name: Stange Law Firm, PC
Employer Contact: Melissa
Phone: (217) 717-8605
Address: 400 S 9th St Suite 100, Springfield, IL
What is the title of the position within your organization? Lawyer
Do positions exist within this occupation that allow one to earn $7,833.00 -
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Several
Are there openings? Yes


22). Employer Name: Hr-Haven, Inc
Employer Contact: Jenna
Phone: 855-474-2836
Address: Overland Park, KS
What is the title of the position within your organization? Lawyer- trial
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Several
Are there openings? Yes

                                                                                     EXHIBIT 1
                                              6                                     PART 1 of 2
                                                                               Page 542 of 1248

                                                                               STN D 18-03985-000542
      Case 3:18-cv-00180-SB Document 19-1 Filed 10/11/18 Page 543 of 600
23). Employer Name: M.na Department of Labor and Industry.• .
Employer Contact: Jearn _"
Phone: 406-444-3710
Address: Montana
What is the title of the position within your organization? Lawyer- employer law
Do positions exist within this occupation that allow one to earn $7,833.00 -
$7,888.00/month while working no more than 40 hours/week? No- $58,239.00-
 $77,859_00/yr but it is 40 hrs/week.
How many positions are there? A couple
Are there openings? Yes


24). Employer Name: Studebaker Legal Services, P.C.
Employer Contact: Becky
Phone: 801-627-9100
Address: 1196 South Jordan Parkway_ South Jordan, Utah
What is the title of the position within your organization? Lawyer -divorce and criminal law
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? 2
Are there openings? Yes


25). Employer Name: Bachus & Schanker, LLC
Employer Contact: Name was not provided
Phone: (720) 506-9323
Address: 1899 Wynkoop St, Ste 700, Denver, CO
What is the title of the position within your organization? Lawyer -Litigation and personal
injury law.
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Many- several locations
Are there openings? Yes


26). Employer Name: Wegman Partners LLC/ Holland & Hart
Employer Contact: Name was not provided
Phone: 404-812-5330
Address: Las Vegas, NV
What is the title of the position within your organization? Lawyer- all areas oflaw
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Over 500 in different locations
Are there openings? Yes


27). Employer Name: Wilson Elser
Employer Contact: Dianna
Phone: (702) 727-1400
Address: 300 South 4th Street!! th Floor Las Vegas, NV
What is the title of the position within your organization? Defense Litigation Lawyer
Do positions exist within this occupation that allow one to earn $7,833.00-
                                                                                         EXHIBIT 1
                                              7                                         PART 1 of 2
                                                                                   Page 543 of 1248

                                                                                  STN D 18-03985-000543
     Case 3:18-cv-00180-SB Document 19-1 Filed 10/11/18 Page 544 of 600
$7,888.00/month while wAing no more than 40 hours/week? N&
How many positions are - e ? Several                     W
Are there openings? Yes


28). Employer Name: Shaw Valenza LLP
Employer Contact: Rani
Phone: (916) 326-5150
Address: 980 9th St # 2300, Sacramento, CA
What is the title of the position within your organization? Employment Litigation Lawyer
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? 6
Are there openings? Yes


29). Employer Name: Office of the Chief Trial Counsel- The State Bar of California
Employer Contact: Name not provided.
Phone: (213)765-1000
Address: Los Angeles, CA
What is the title of the position within your organization? Lawyer- prosecution trial
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Several
Are there openings? Yes


30). Employer Name: Hanna Brophy
Employer Contact: Name not provided
Phone: 714-598-4050
Address: 701 S. Parker Street, Suite 6000, Orange, CA
What is the title of the position within your organization? Lawyer- Compensation
Do positions exist within this occupation that allow one to earn $7,833.00-
$7,888.00/month while working no more than 40 hours/week? No
How many positions are there? Many
Are there openings? Yes


Summary of Results:

This completes the labor market survey.

The results were discussed with Paul Kangas. If you require additional information or need
clarification of my findings, please do not hesitate to call me. My home office phone number is
401-253-7066.

Report submitted by: Sarah Coughlin MA, CDMS, QRC
                     Vocational Consultant




                                                                                           EXHIBIT 1
                                                8                                         PART 1 of 2
                                                                                     Page 544 of 1248

                                                                                     STN D 18-03985-000544
                                 •                                          •
             Case 3:18-cv-00180-SB          Document 19-1         Filed 10/11/18   Page 545 of 600



Dawn Schonberg

From:                            Dawn Schonberg
Sent:                            Monday, April 18, 2016 9:28 AM
To:                              Paul Kangas
Subject:                         LMS update



Hi Paul-

Would you give me an update on the LMS we're doing for Bethany Coleman-Fire? I have a status letter due today.
Thanks I


Dawn Schonberg 1Senior Benefits Review Specialist
Administrative Review Unit
The Standard
Standard Insurance Company
900 SW Fifth Avenue 1Portland, OR 97204
Phone 971 ..321.87651 Fax 971.321.5038
dawn.schonberq@standard.com I www.standard.com




                                                                                                      EXHIBIT 1
                                                          1
                                                                                                     PART 1 of 2
                                                                                                Page 545 of 1248

                                                                                               STN D 18-D3985-DDD545
                                    •
             Case 3:18-cv-00180-SB                 Document 19-1           Filed 10/11/18          Page 546 of 600



DAWN SCHONBERG
SENIOR BENEFITS REVIEW SPECIALIST
                                                                                          •
Standard Insurance Company
(971) 321-8765



                      'fO__v1-           ~O.J ~ 'fY.vJ!~ VSWIQ~ ~ {l_(Q__ ~.
                     ---/Y; 'f'U        l(\.Qu)/ --1k_          ~,o-n+ ~~ .lb i.ACY1L                                     PT <(j.j,J
                        ·~ af~                !D \Aa_ue Cb1ftlmt,.J                 lM.o ~ n-                        St"'CL ~

                         ..h.flll\0..

                          ~l)_YVQ_~ U)e_ ~ oA_cL-h~ ~()-_-ha.,-,_ -~"e-­
                                              I


                         '--\-k oa::vp-h a,., o{J ~ , ~T 116, !07 - 0 10 ~ w2
                             ~          e>-   [ok.--- 4~ ~ c_~l2:kJ.                                             <-rk ~v~J
                             q ~ ~ ~ ~ --A1zo                                                     v.aJILQ..l.U   1s. ••




                                              - "bo~               V{-1ck     w~ ~
                                              ~                 aSlllc:W     ~       b        JLD-VI1

                                                     r"D~           v:>l.u.h ~d ~ ~ ~
                                                      L\o k 1     u.Jee(_?                ·
                                        Wl~ ~~~                   iS   o.Y~ ~to~ c~~ ~:
                                              h        18 '03 -ot1}~~~"--
                                                    z\.s ·_
                                              1v ~hte: ~~~. '5"/vYV
                                                  ~ ~ n ·.        l <i% <g- •I <({ ""'-

                 ~ 'f/ UW~ ~s Lv{b) '/La- ~ <Y'cn . ~h ~ 1
                      ~I -e-{z_.,-


                                                                                                                        EXHIBIT 1
                                                              THE STANDARD                                             PART 1 of 2
                                                                                                                  Page 546 of 1248

                                                                                                                 STN D 18-03985-000546
                                                       •                                                            •
                      Case 3:18-cv-00180-SB                              Document 19-1                     Filed 10/11/18   Page 547 of 600



Dawn Schonberg

From:                                                  Dawn Schonberg
Sent:                                                  Thursday, March 31, 2016 11:55 AM
To:                                                    'Ballard, Teresa'
Subject:                                               RE: Bethany Coleman-Fire


Great, thanks Teresa!


Dawn Schonberg I Senior Benefits Review Specialist
Administrative Review Unit
The Standard
Standard Insurance Company
900 SW Fifth Avenue 1Portland, OR 97204
Phone 971.321.87651 Fax 971.321.5038
dawn.schonberg@standard.com I www.standard.com



From: Ballard, Teresa [mailto:TeresaBallard@dwt.com]
Sent: Thursday, March 31, 2016 9:54AM
To: Dawn Schonberg
Subject: RE: Bethany Coleman-Fire

Hi,

This was a combination of a moderate step increase and a more significant market adjustment that was made to the
Portland salary scale for associates for 2016 (roughly 9-10% increase to each level on the scale). Please let me know if
you have any further questions.

Sincerely,



Teresa Ballard, SPHR [ Davis Wright Tremaine LLP
Benefits Administrator
1201 Third Avenue, Suite 22001 Seattle, WA 98101
Tel: (206) 757-87651 Fax: (206) 757-7765
Email: teresaballard@dlNt.com 1 Website: ................ dwt.com


Anchorage I Bellevue I Los Angeles I New York I Portland I San Francisco I Seattle I Shanghai I Washington, D.C.


From: Dawn Schonberg [mailto:dawn.schonberg@standard.com]
Sent: Wednesday, March 30, 2016 2:26 PM
To: Ballard, Teresa
Subject: Bethany Coleman-Fire

Hi Teresa-

I'm working through the payroll you sent me and I have a quick question. I see that beginning the pay period of 1/16/16
-1/31/16, Ms. Coleman-Fire received a large raise, from $57.6967/h to $66.3513/h. Was there some sort of promotion
or reassignment or something else of significance that resulted in such a large raise? The prior year's raise was only a
little over $1.00/h.

                                                                                                                                            EXHIBIT 1
                                                                                                 1
                                                                                                                                           PART 1 of 2
                                                                                                                                      Page 547 of 1248

                                                                                                                                     STN D 18-03985-00054 7
                                                                   •
             Case 3:18-cv-00180-SB        Document 19-1   Filed 10/11/18   Page 548 of 600

Dawn Schonberg I Senior Benefits R!w Specialist
Administrative Review Unit
The Standard
Standard Insurance Company
900 SW Fifth Avenue 1Portland, OR 97204
Phone 971.321.87651 Fax 971.321.5038
dawn.schonberg@standard.com 1 www.standard.com




                                                                                           EXHIBIT 1
                                                    2
                                                                                          PART 1 of 2
                                                                                     Page 548 of 1248

                                                                                    STN D 18-03985-000548
                                                                                •
                  Case 3:18-cv-00180-SB


                                       •
                                                 Document 19-1       Filed 10/11/18     Page 549 of 600
   I




              -        1.3      p..l£4 ZC>
----------~~~-~--~~--~-------------------------------
                                             0



_ _ _ _ _ __.,..Jv~_2:C>JS_______,_/3/R.q.'--:co_______:"-________________________
       -------~-zu1.3        I~· "60
       -------~5~~--~G--~I~~~,~·q~~----
               ""'-     /~5.46
-------~~-~-B--~----~----------------------
-----------,/J<l_v ZG!3  1U.3J
_ _ _ _ _ _ ____,__,.ffic. __2bl3-_     _:l=ol. ~_o__ _,

~~ ~----:~7J---,~~I.~~~~~--~--------------------------
--------~'QY--~='4~__~0=·'_o_______________________________
------ ¥-:wt4___ 2?,),16
       ----------'~-~14                    J3,C6
                                               _ __
                     -
       --------!:_IJ.,.I)J ___'Zol~
                                 --         0:_____ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
-~J uey_zol4                                D.________________________________
- --            "?    ~--'201!-f            IP"]._'i!C>"------------------
___________ fr~-~~~:_______u=~z~.~q~o____________________
------~~=-~~----q~~~·=o_________________________________
_ -----~      )Jov   ?otJ ____ !Z-3._0_________________
  ~      :7.._\e_c___mlt.}      :z--,_3-Q _ _ _ _ _ _ _ _ __
 ___________:x""'~-zol5                                    0 _________________________ ________
                                                 q-z_,__l0.-=-
---------~~                    201S'             n. "ZQ_________________________________
   -----------'~ 2:>6                       1 1o.t, qo"----------------------                            ___________
       _ _ ___,~              Z..OJ<             loLj,qC>
------                ~ 'WI<"                    ~.It>
_ _________ ]y._~              20\'S"             w)-_.UO-________________
________ _j'~_?Q\~                               !~._CoO
_________ ~- -zol~                               "']_o__do
_____                 ~       ZO\~               ]5_._.,/c--:_O________________________________
- - --·- - - - - ___Qc,l      Z015 _ _ _')(p~.{J)::.c::____ _ _ _ _ _ _ __
                      /l)oV   '206        8t.J, K:l
                 ----oec.-    zol":>              ifl'j::_:__-.:__t./D_ _ _ _ _ _ -VI!l-~(~~~   \\.Clu...li5--
                                                                                                       EXHIBIT 1
- _-_----_---=______,..,~     ?£3/W               -10-,36--                             ~1S\1C9- :rz3J,-~----
                                                                                                      PART 1 of 2
                                                                                                 Page 549 of 1248
           ---- _ ---~_ZQILQ ___ ___?:q ,30 _
                                                                                                     STN D 18-03985-000549
                                       Case 3:18-cv-00180-SB                       Document 19-1            Filed 10/11/18             Page 550 of 600                        ;,.


        Timekeeper Daily Hours Table Listing     --     Sorted by Timekeeper, Date            Mar 24 2016    13:24:13       Page        1
                                                                                                                                                                        ...
        Timekeeper      Date        Billable Hours           Nonbillable Hours
        ----------      ----       ----------------          -~---------------
        COLBE
        COLBE
        COLBE
                     12/16/2014
                     12/17/2014
                     12/18/2014
                                               4.20
                                                2.60
                                                7.20
                                                                          1.60
                                                                          1.10
                                                                          0.00
                                                                                        /-z;i.JO
                                                                                                                        •z\914          6   /o/o
        COLBE
        COLBE
                     12/19/2014
                     12/22/2014
                                                1. 80
                                                0.70
                                                                          0.00
                                                                          0.00
                                                                                                                         lz1,:e-l,u o( o/o
                                                                          0.00
        COLBE
        COLBE
                     12/23/2014
                     12/29/2014
                                                4.50
                                                3.40                      0.00                                           ll/1""' ,J o/o/o
        COLBE        12/30/2014             1.30                          0.00
                  COLBE
                     12/31/2014             1. 70                         0.00
      .........:. COLBE---QT/02"/20ts-------r. 40                         0.00
        COLBE        01/03/2015                 0.80                      0.00
        COLBE        01/05/2015                 3.70                     ' 0. 00
        COLBE        01/06/2015                10.60                      0.00




                                                                                                                                                                       •
        COLBE        01/07/2015                 1.90                      0.00
        COLBE        01/08/2015                 7.60                      0.00
        COLBE        01/09/2015                10.20                      0.00          jt1Z,(QO
        COLBE
        COLBE
                     01/12/2015
                      01/13/2015
                                                2.40
                                                2.70
                                                                          3.60
                                                                          3.40
                                                                                                                                                           <;:::,
          COLBE       01/14/2015                2.10                      0.00
          COLBE       01/15/2015                2.00                      0.00
          COLBE       01/16/2015                1.90                      0.00
          COLBE       01/20/2015                3.10                      0.00
          COLBE       01/21/2015                6.30                      0.00
          COLBE
          COLBE
          COL BE
          COLBE
                      01/22/2015
                      01/23/2015
                      01/26/2015
                      01/27/2015
                                                2.60
                                                5.40
                                                4.80
                                                5.10
                                                                          1.00
                                                                          0.00
                                                                          1.10
                                                                          0.00
                                                                                                                           J                   6
          COLBE                                                                                                              ~                     ~
                                                                                                                                                   -
                      01/28/2015                6.60                      0.00
                                                                                                                                               ~
          COLBE                                                           0.00
                                                                                                                                 ~
                      01/29/2015                5.70



                                                                                                                                            ~f
          COLBE       01/30/2015
      ----c:OLBE _ _ _02/02/26i5
                                                5.70
                                                3.20
                                                                          0.00
                                                                          0.00
                                                                                   ------
          COLBE       02/03/2015                4. 90                     0.00                                                   E>
          COLBE       02/04/2015                3.60                      0.00
          COLBE       02/05/2015                2.50                      3.50                                                     I
          COLBE       02/06/2015                3.50                      6.50                     I

                                                                                                                                 ~
                                                                                                                                                   [
          COL BE      02/07/2015                0.00                      8.00                     I
          COL BE      02/08/2015                0.00                      8.00

                                                                                                                                 ~
          COL BE      02/09/2015                0.40                      8.00




                                                                                                                                                                       •
                                                                                                   I
          COL BE      02/10/2015                1.20                      8.00
          COL BE      02/11/2015                OdD                       6.50
          COL BE
          COLBE
          COL BE
                      02/12/2015
                      02/13/2015
                      02/15/2015
                                                3.·50
                                                6.30
                                                3.80
                                                                          2.10
                                                                          0.00
                                                                          0.00
                                                                          o.od
                                                                                    ;,-z-:zP
                                                                                    '
                                                                                                                                 ~
                                                                                                                                                                \
                                                                                                                                                       ~
          COLBE       02/16/2015                2.90 . . .
          COLBE       02/17/2015                3.60                      0.00
          COLBE       02/18/2015                5.40                      0.00
          COLBE       02/19/2015                0.10                      0.00
          COLBE       02/20/2015                2.40                      0.00
          COLBE       02/22/2015                1.20                      0.00
          COLBE       02/23/2015                4.20                      0.00
(/)       COLBE       02/24/2015                2.20                      0.00
--1       COLBE       02/25/2015                4.20                      0.00
z         COLBE       02/26/2015                1. 80                     0.00
0         COLBE       02/27/2015                3.40                      0.00
~

OJ                   7\z<if,.:;'               I.CSO
0'
w
<0
                                                                                                                                                                 EXHIBIT 1
OJ
U1                                                                                                                                                              PART 1 of 2
0'
0
                                                                                                                                                           Page 550 of 1248
0
U1
U1
0
                                     Case 3:18-cv-00180-SB                      Document 19-1            Filed 10/11/18          Page 551 of 600

        Timekeeper Daily Hours Table Listing            Sorted by Timekeeper, Date         Mar 24 2016    13:24:13        Page    1
                                                                                                                                                                ..    ""

        Timekeeper      Date       Billable Hours        Nonbillable Hours

        COL BE
        COL BE
        COLBE
                     12/16/2014
                     12/17/2014
                     12/18/2014
                                                4.20
                                                2.60
                                                7.20
                                                                       1. 60
                                                                       1.10
                                                                       o.oo          1-z-,.Jo
                                                                                                                     .~4,1<1      6   /o/o
        COLEE
        COLBE
                     12/19/2014
                     12/22/2014
                                               1. 80
                                                0.70
                                                                       0.00
                                                                       0.00
                                                                                                                      IZk!11.J o( ofo
                                                4.50                   0.00
        COL BE
        COL BE
                     12/23/2014
                     12/29/2014                3.40                    0.00                                           •zlr"'/rJ o/o/o
        COL BE       12/30/2014                1.30                    0.00
        COLBE        12/31/2014                1. 70                   0.00
      ~ COLBE------l)t1U2/201"s-"~---~-.          40                   0.00
        COL BE       01/03/2015                 0.80                   0.00
        COLEE        01/05/2015                3.70                   . 0.00
        COLBE        01/06/2015                10.60                   0.00




                                                                                                                                                               •
        COLBE        01/07/2015                 1. 90                  0.00
                     01/08/2015                                        0.00
        COLBE
        COL BE       01/09/2015
                                                7.60
                                               10.20                   0.00          j ~z..UO
        COL BE
        COL BE
                     01/12/2015
                     01/13/2015
                                                2.40
                                                2.70
                                                                       3.60
                                                                       3.40
                                                                                                                                                   <;::?
        COLBE        01/14/2015                2.10                    0.00
        COLEE        01/15/2015                2.00                    0.00
         COLEE      01/16/2015                 1.90                    0.00
         COLBE      01/20/2015                 3.10                    0.00
         COL BE     01/21/2015                 6.30                    0.00
         COLBE      01/22/2015                 2.60                    1.00
         COL BE     01/23/2015                 5.40                    o.oo
         COL BE     01/26/2015                 4.80                    1.10
         COLBE      01/27/2015                 5.10                    0.00
         COL BE     01/28/2015                 6.60                    0.00
         COLBE      01/29/2015                 5.70                    0.00
         COLBE      01/30/2015                 5.70                    .0. 00   ~----


      ----cbLBE--·02/0272:015                  3.20                    0.00
         COL BE     02/03/2015                 4.90                    0.00
         COLBE      02/04/2015                 3. 80                   0.00
         COL BE     02/05/2015                 2.50                    3.50
         COLBE      02/06/2015                 3.50                    6.50
         COL BE     02/07/2015                 0.00                    8. 00
         COL BE     02/08/2015                  0.00                   8. 00
         COLBE      02/09/2015                  0.40                   8. 00




                                                                                                                                                               •
         COLBE      02/10/2015                  1.20                   8. 00
         COL BE     02/11/2015                  OdO                    6.50
         COLBE
         COL BE
         COLBE
                    02/12/2015
                    02/13/2015
                    02/15/2015
                                               3.·50
                                               6.30
                                               3.80
                                                                       2.10
                                                                       0.00
                                                                       0.00
                                                                                 ;,-z..:zP
                                                                                 '
                                                                                                                                                       \
         COL BE     02/16/2015                 2.90 "                  0.00
         COLBE      02/17/2015                 3.60                    0.00
         COL BE     02/18/2015                 5.40                    0.00
         COL BE     02/19/2015                 0.10                    0.00
         COL BE     02/20/2015                 2.40                    0.00
         COL BE     02/22/2015                 1.20                    0.00
         COLBE      02/23/2015                 4.20                    0.00
(/)      COLBE      02/24/2015                 2.20                    0.00
-I       COL BE     02/25/2015                 4.20                    0.00
z        COL BE     02/26/2015                 1. 80                   0.00
0        COL BE     02/27/2015                 3.40                    0.00
~

OJ                   -z\z..-f,~                /.ISO
0•
w
<0                                                                                                                                                       EXHIBIT 1
OJ
U1                                                                                                                                                      PART 1 of 2
0•
0
                                                                                                                                                   Page 551 of 1248
0
U1
U1
~
                                          Case 3:18-cv-00180-SB                   Document 19-1          Filed 10/11/18     Page 552 of 600

      Timekeeper Daily Hours Table Listing         --     Sorted by Timekeeper, Date       Mar 24 2016    13:24:13   Page    2


      Timekeeper      Date              Billable Hours     Nonbillable Hours
      ----------      ----        ----------------  -----------------
      COLBE
      "COLBE
                   02/28/2015
                   03/01/2015. -·· -·
                                              7. 60
                                                ""3.20"       -  0.00
                                                                  -    -o·.oo-··---- -       ···---·
       COL BE      03/02/2015                     5.20                   0.00
       COLBE       03/03/2015                     4.20                   0.00
       COLBE       03/04/2015                     6.10                   0.30
       COLBE       03/05/2015                     3.30                   0.00
       COLBE       03/06/2015                     2. 60                  0.00
       COLBE       03/07/2015                     l. 60                  0.00
       COLBE       03/08/2015                     2.10                   0.00
       COL BE      03/09/2015                     5.80                   0.00
       COL BE      03/10/2015                     5.60                   2.40
       COLBE
       COL BE
                   03/11/2015
                   03/12/2015
                                                  4.70
                                                  2.40
                                                                         0.00
                                                                         0.00
                                                                                       J\ ,v\.0!0


                                                                                                                                                          •
       COLBE       03/13/2015                     2.70                   0.00
       COLBE       03/14/2015                     2.70                   0.00
       COL BE      03/15/2015                     3.30                   0.00
       COLBE       03/16/2015                     4.70                   0.00
       COLBE       03/17/2015                     8.40                   1. 40
       COL BE      03/18/2015                     6.50                   0.00
       COLBE       03/19/2015                     5.50                   0.00
       COLBE       03/20/2015                     3.40                   0.00
       COL BE      03/23/2015                     6.80                   0.10
       COL BE      03/24/2015                     3.90                   0.00
       COL BE      03/25/2015                     2.10                   0.00
       COL BE      03/26/2015                     6.00                   0.00
       COL BE      03/27/2015                     3.60                   0.00
       COLBE       03/30/2015                     7.30                   0.00
       COLBE       03/31/2015                     1. 20                  1.20
       COL BE      047Dl720                     - 0:90                   o:-oo·
       COL BE      04/02/2015                     3.70                  0.00
       COL BE      04/03/2015                     4.50                  0.00
       COL BE      04/06/2015                     4.60                  0.00
       COL BE      04/07/2015                     6.20                  0.00
       COLBE       04/08/2015                     7.90                  0.00
       COLBE       04/09/2015                     5.30                  1. 70


                                                                                       j\0l\ .oo
       COL BE      04/10/2015                     4.10                  0.00
       COLEE       04/12/2015                     3.90                  0.00
       COL BE      04/13/2015                     6.50                  0.00




                                                                                                                                                          •
       COLEE       04/14/2015                     2.50                  2.00
       COL BE      04/15/2015                     4.00                  1. 40
       COL BE      04/16/2015                     2.50                  0.00
       COLBE       04/17/2015                     1. 20                 0.00
       COLBE       04/20/2015                     4.20                  0.00
       COLBE       04/21/2015                     5.30                  1.00
       COLBE       04/22/2015                     4.60                  1.00
       COLBE       04/23/2015                     4.60                  1.00
       COLBE       04/24/2015                     5.50                  0.00
       COL BE      04/27/2015                     3.40                  0.00
       COLBE       04/28/2015                     5.10                  1.00
       COLBE       04/29/2015                     8.20                  0.00
(/)    COLBE       Q400{2015                      6.20                  Q~?O
-I                                                                                ·----
       COLBE       05/01/2015                     3.40                  0.00
z      COL BE      05/02/2015                     0.00                  6.50
0      COLBE       05/03/2015                     0.00                  8.00
~

OJ
0'
w
<0                                                                                                                                                  EXHIBIT 1
OJ
U1                                                                                                                                                 PART 1 of 2
0'
0
                                                                                                                                              Page 552 of 1248
0
U1
U1
1\J
                                        Case 3:18-cv-00180-SB                    Document 19-1              Filed 10/11/18     Page 553 of 600

          Timekeeper Daily Hours Table Listing    --     Sorted by Timekeeper, Date           Mar 24 2016    13:24:13   Page    3


          Timekeeper      Date       Billable Hours       Nonbillable Hours        ~-~...1   ,,.\,<
          ----------      ----      ----------------       -----------------
          COLEE        05/04/2015                0.90                   8.40
          COLEE        05/05/2015                0.00                   8. 00
          COLEE        05/06/2015                4.50                   8.00
          COLBE        05/07/2015                1.50                   0.00
          COLEE        05/11/2015                1. 40                  1. 90
          COLBE        05/12/2015                4.40                   3.10
          COLEE
          COLBE
                       05/13/2015
                       05/14/2015
                                                 2.60
                                                 0.30
                                                                        0.00
                                                                        8.00          j.;J~·'D
          COLBE        05/15/2015                4.10                   8.00
          COLEE        05/16/2015                0.00                   8. 00
          COLEE        05/17/2015                0.00                   8. 00
          COLBE        05/18/2015                5.90                   0.30
          COLEE        05/19/2015                4.90                   0.00




                                                                                                                                                             •
          COLBE        05/20/2015                1.20                   0.00
          COLEE        05/21/2015                2.90                   6.60
          COL BE       05/22/2015                3.90                   2.30
          COLBE        05/26/2015                3. 40                  0.00
          COL BE       05/27/2015                5.20                   0.00
          COLEE        05/28/2015                4.00                   4. 50
          COLEE        05/29/2015                3.60                   0.50
      1

          COLBE        06i0f/20i5                5.70
                                                         ---            0.40
          COLEE        06/02/2015                3. 40                  1. 60
          COL BE       06/03/2015                2.10                   2.80
          COLBE        06/04/2015                3.90                   1. 20
          COLBE        06/05/2015                4.40                   1.50
          COLBE        06/08/2015                4.70                   0.50
          COLBE
          COL BE
          COL BE
                       06/09/2015
                       06/10/2015
                       06/11/2015
                                                 5.20
                                                 4.90
                                                 0.70
                                                                        0. 00
                                                                        0.20
                                                                        5.90
                                                                                       J(p't) ,!JP
          COLEE        06/12/2015                4.40                   0.00
          COLEE        06/15/2015                4.40                   0.00
          COLBE        06/16/2015                2.20                   1.80
          COLEE        06/17/2015                2.80                   o.oo
          COLEE        06/18/2015                1.20                   1. 00
          COL BE       06/19/2015                3.90                   0.00
          COLBE        06/22/2015                4.30                   0.00
          COLBE        06/23/2015                2.30                   1.00
          COL BE       06/24/2015                2.20                   0.00




                                                                                                                                                             •
          COLEE        06/25/2015                2.80                   1. 00
          COL BE       06/26/2015                2.10                   0.00
          COLEE        06/29/2015                0.30                   0.00
          COL BE       06/30/2015                0.70                   0.00 .
          COL BE!      077Drf201              -o:6o--~-·-        --    ·a.oo                 -----~-
                                                                                                              -\
          COL BE       07/06/2015                0.20                  1.00
          COLEE        07/07/2015                2.50                  0.40
          COLEE        07/08/2015                2.40                  0.80
          COL BE       07/09/2015                1.30                  2.10
          COLEE
          COLBE
                       07/10/2015
                       07/11/2015
                                                 5. 90
                                                 2.10
                                                                       0.00
                                                                       0.00                           \"
                                                                                                            if}..~
                                                                                                             (I    "
(/)
          COLEE
          COLEE
                       07/13/2015
                       07/14/2015
                                                 4.30
                                                 0.00
                                                                       8.00
                                                                       8.00                  ~~,o,o
-1        COLEE        07/15/2015                1. so                 8.00
z         COLEE        07/16/2015                4.30                  1. 40
0         COLEE        07/17/2015                3.50                  2.00
~

OJ
0'
w
<0                                                                                                                                                     EXHIBIT 1
OJ
U1                                                                                                                                                    PART 1 of 2
0'
0                                                                                                                                                Page 553 of 1248
0
U1
U1
w
                                       Case 3:18-cv-00180-SB                 Document 19-1               Filed 10/11/18        Page 554 of 600

         Timekeeper Daily Hours Table Listing    -- Sorted by Timekeeper, Date             Mar 24 2016       13:24:13   Page    4


         Timekeeper     Date        Billable Hours      Nonbillable Hours
         ----------
         COLBE:
                         ----
                      07/20/2015
                                   ----------------
                                               2. 60
                                                     -----------------
                                                                  0.00
         COLBE
         COLBE
                      07/21/2015
                      07/22/2015
                                                6.20
                                                3.90
                                                                     0.00
                                                                     0.50            1,\t;,""JO   t    ...
                                                                                                      z~ Ofo
         COLBE        07/23/2015                2.70                 0.00
         COLBE        07/24/2015                4. 40                0.00
         COLBE:       07/25/2015                0.20                 0.00
         COLBE        07/27/2015                4.80                 0.00            ynt.-1.(90
         COLDE        07/28/2015                5.20                 0.00
         COLBE        07/29/2015                4.10                 0.00
         COLEE:       07/30/2015                4.90                 0.00
         COLBE        07131/2015                6.70                 0.00 - -         --
         COLEE        08l0ll2Ul5        --2.'10                      0.00
                                                                                ~-

                                                                                            ~---



         COL BE:      08/02/2015             l. 80                   0.00
                                                                     0.90




                                                                                                                                                             •
         COLBE        08/03/2015                4. 50
         COLBE        08/04/2015                4.00                 0.00
         COL BE       08/05/2015                4.40                 5.00
         COLBE        08/06/2015                0.30                 8.00
         COL BE       08/07/2015                0.30                 8.00
         COLBE        08/08/2015                0.00                 8.00
         COL BE       08/10/2015                2. 60                0.00
         COLBE        08/11/2015                0.80                 0.40
         COL BE
         COLBE
                      08/12/2015
                      08/13/2015
                                                4. 40
                                                2.20
                                                                     0.90
                                                                     3.60
                                                                                         .,~n.uo
         COL BE       08/14/2015                1. 00                7.00
         COLBE        08/15/2015                1. 40                0.00
         COLBE        08/16/2015                2.40                 0.00
         COLBE        08/17/2015                2.90                 0.00
         COLBE        08/18/2015                4. 90                0.00
         COLEE        08/19/2015                7.50                 0.00
         COL BE       08/20/2015                0.50                 0.00
         COL BE       08/21/2015                o. 60                0.00
         COLBE        08/24/2015                3.00                 0.00
         COLBE        08/25/2015                5.90                 0.00
         COLBE        09/26/2015                2.50                 1.00
         COL BE       08/27/2015                4.10                 3. 60
         COLBE        09/28/2015                1. 70                1. 70
         COLBE        08/31/2015                4. 60                1.00
       --cot.BE ___09701720ls--    ~         -2.80--- ----           o.oo··- · ··- - ------        ----··




                                                                                                                                                             •
          COL BE      09/02/2015                3.00                 1. 70
          COLBE       09/03/2015                3.30                 0.00
          COLBE       09/04/2015                3.20                 0.00
          COL BE      09/05/2015                0.40                 0.00
          COLBE       09/08/2015                5.50                 0.00
          COL BE      09/09/2015                4.00                 0.00                                ~:~V"
          COLBE
          COL BE
          COL BE
                      09/10/2015
                      09/11/2015
                      09/12/2015
                                                2.00
                                                4. 90
                                                1. 90
                                                                     0.00
                                                                     0.00
                                                                     0. 00
                                                                                           J~~·~ "'
          COL BE      09/13/2015                4. 20                0.00
          COL BE      09/14/2015                4. 70                0.00
          COL BE      09/15/2015                L 70                 0.00
(/)       COLBE       09/16/2015                1. 80                0.00
-I        COL BE      09/17/2015                4. 90                0.00
z         COL BE      09/18/2015                0.00                 8.00
0         COLBE       09/19/2015                0.00                 8.00
~

OJ
0'
w
<0                                                                                                                                                     EXHIBIT 1
OJ
U1                                                                                                                                                    PART 1 of 2
0'
0                                                                                                                                                Page 554 of 1248
0
U1
U1
,!>.
                                              Case 3:18-cv-00180-SB                Document 19-1              Filed 10/11/18     Page 555 of 600

          Timekeeper Daily Hours Table Listing          -- Sorted by Timekeeper, Date         Mar 24 2016      13:24:13   Page    5


          Timekeeper       Date            Billable Hours      Nonbillab1e Hours
          ----------       ----         ---------------- -----------------
          COLEE         09/20/2015                  0.20              6.00               J
            COLEE       09/21/2015                     5.10                 0.00
            COLEE       09/22/2015                     2.40                 0.00        1,-:;.rt?    .r   -;1.3
            COLJ3E      09/23/2015                     3.70                 0.00
            COLEE       09/24/2015                     1.00                 0.00
            COL BE      09/25/2015                     2.70                 0.00               ,;-'-~'?· 10
            COLEE       09/26/2015                     0.10                 0.00
            COL BE      09/27/2015                     0.10                 0.00
            COL BE      09/28/2015                     4.20                 0.00
            COLEE       09/29/2015                     3.90                 0.00
            COLEE       09/30/2015                     0.40                 0.00
      ----co-LEE_ _ _   10/01/2015                     1. 20                0.00
            COLBE       10/02/2015                     0. 40                0.00
                        10/05/2015                     3.40                 0.00




                                                                                                                                                               •
            COLEE
            COLEE       10/06/2015                     3.10                 0.00
            COLEE       10/07/2015                     4.00                 0.00
            COL BE      10/08/2015                     3.60                 0.00
            COL BE      10/09/2015                     3.70                 0.00
            COL BE      10/11/2015                     3.20                 0.00             J (\,Q ;7.0
            COLEE       10/12/2015                     4.90                 0.00
            COLBE       10/13/2015                     5.20                 0.00
            COLBE       10/14/2015                     4.30                 0.00
            COLBE       10/15/2015                     2.60                 0.00
            COLBE       10/16/2015                     4.90                 0.00
            COLBE       10/19/2015                     2.70                 0.00
            COLEE       10/20/2015                     4.20                 0.00
            COLEE       10/21/2015                     4. 60                0.00
            COLBE       10/22/2015                     2.90                 0.00
            COLEE       10/23/2015                     3.30                 0.00
            COLEE       10/26/2015                     3.30                 0.00
            COL BE      10/27/2015                     4.90                 0.00
            COLBE       10/28/2015                     4.50                 0.00
            COLEE       ~0/29/2015                     1. 30                2.30
          ~-BE          10/3_9.L~9J.?_ _ -
                                                - -- -
                                                       0.00                 3.70
          COL BE        11/02/2015         ----        3.90                 0.00
          COL BE        11/03/2015                     1. 80                0.00
          COLEE         11/04/2015                     4.30                 0.00
          COLBE         11/05/2015                     3.60                 0.00




                                                                                                                                                               •
          COLEE         11/06/2015                     5.90                 0.00
          COL BE        11/12/2015                     2.80                 0.00
          COL BE        11/13/2015                     4.70                 0.00
          COLEE         11/15/2015                     2. 40                0.10
          COL BE        11/16/2015                     3.70                 0.00
          COL BE
          COL BE
                        11/17/2015
                        11/18/2015
                                                       3. so
                                                       4.50
                                                                            0.00
                                                                            0.00
                                                                                               ho'
          COL BE        11/19/2015                     6. 40                0.00
          COLEE         11/20/2015                     5. 40                o.oo
          COLEE         11/22/2015                     1. 90                0.00
          COLEE         11/23/2015                     5.10                 0.00
          COLEE         11/24/2015                     1. 30                0.00
(/)       COLEE         11/25/2015                     4.40                 0.00
-I        COL BE        11/26/2015                     1.90                 0.00
z         COLEE         11/27/2015                     2.40                 0.00
0         COLEE         11/28/2015                     2.20                 0.00
~

OJ                        11\-zq                       -z,;
0'                                                     ~.J
w                          11/?o                                                                                                                         EXHIBIT 1
<0
OJ
U1                                                                                                                                                      PART 1 of 2
0'
0                                                                                                                                                  Page 555 of 1248
0
U1
U1
U1
                                        Case 3:18-cv-00180-SB                  Document 19-1           Filed 10/11/18     Page 556 of 600

         Timekeeper Daily Hours Table Listing     --   Sorted by Timekeeper, Date     Mar 24 2016       13:24:13   Page    6


         Timekeeper     Date         Billable Hours       Nonbillable Hours
         ----------     ----       ----------------       -------~---------
         COL BE     11/29/2015                 2.70                    0.00
         COL BE     11/30/2015                   5.30                  0.00
        --cot"B      "2/0112015"                 7. 70-   - -----      0.00
           COL BE   12/02/2015                   3.50                  0.00
           COLBE    12/03/2015                   7.90                  0.00
           COL BE   12/04/2015                   4.20                  0.00
           COL BE   12/07/2015                   3.10                  0.00
           COL BE   12/0B/2015                   4.40                  0.00
           COLBE    12/09/2015                   5.40                  0.00         J u<4 'c\0
           COLBE    12/10/2015                   1. 70                 0.00
           COL BE   12/11/2015                   1.20                  0.00
           COLBE    12/14/2015                   4.30                  0.00
           COL BE   12/15/2015                   3.50                  0.00




                                                                                                                                                       •
           COLBE    12/17/2015                   4.30                  0.00
           COLBE    12/18/2015                   4.30                  0.00
           COLBE    12/21/2015                   2.20                  0.00
           COLBE    12/22/2015                   1. 50                 0.00
           COL BE   12/23/2015                   1.20                  0.00
           COL BE   12/28/2015                   2.40                  0.00
           COL BE   12/29/2015                   1.60                  0.00
           COLBE    12/30/2015                   1. 00                 0.00
       ---c:OLBz-·-ouo4/2D16 - -- ·--- · - - -   4.00                  0.00
           COLBE    01/05/2016                   3.70                  0.00
           COL BE   01/06/2016                   2.40                  0.00
           COLBE    01/07/2016                   4.00                  0.00
           COLBE    01/0B/2016                   3.30                  0.00
           COL BE   01/11/2016                   4.60                  0.00
           COL BE   01/12/2016                   4.20                  0.00                      '7
           COL BE   01/13/2016                   4.10                  0.00          J --,o'
           COLBE    01/14/2016                   4.30                  0.00
           COL BE   01/15/2016                   2.60                  0.00
           COLBE    01/18/2016                   0.10                  0.00
           COL BE   01/19/2016                   1.80                  0.00
           COL BE   01/20/2016                   3.50                  0.00
           COLBE    01/21/2016                   1.60                  0.00
           COLBE    01/22/2016                   5.00                  0.00
           COLBE    01/25/2016                   5.50                  0.00
           COLBE    01/26/2016                   3.10                  0.00




                                                                                                                                                        •
           COLBE    01/27/2016                   2.90                  0.00
           COLBE    01/28/2016                   5.20                  0.00
           COLBE    01/29/2016                   4.40                  0.00
      --cotsE___    02/01/2016                   1.90                  0.00
           COLBE    02/02/2016                   2.10                  0.00
           COL BE   02/03/2016                   2.30                  0.00
           COL BE   02/04/2016                   3.90                  0.00
           COLBE    02/05/2016                   2.00                  0.00
           COLBE    02/08/2016                   5.50                  0.00                &"','1);,
           COLBE
           COLBE
                    02/09/2016
                    02/10/2016
                                                 3.40
                                                 2. 60
                                                                       0.00
                                                                       1.10
                                                                                      .J
           COLBE    02/11/2016                   3.30                  0.00
(/)        COLBE    02/12/2016                   2.30                  0.00
-1         COLBE    02/15/2016                   0.00                  4.80
z          COLBE    02/16/2016                   0.00                  4.80
0          COLBE    02/17/2016                   0.00                  4. 80
~

OJ
0'
w
<0
                                                                                                                                                  EXHIBIT 1
OJ
U1                                                                                                                                               PART 1 of 2
0'
0
                                                                                                                                            Page 556 of 1248
0
U1
U1
(J)
                                      Case 3:18-cv-00180-SB                  Document 19-1    Filed 10/11/18        Page 557 of 600

        Timekeeper Daily Hours Table Listing          Sorted by Timekeeper, Date    Mar 24 2016   13:24:13   Page    7


        Timekeeper      Date       Billable Hours      Nonbillable Hours
        ----------      ----      ---------------- -----------------
        COLEE        02/18/2016               0.00              4.80
        COL BE       02/19/2016                0.00                  4.80
        COL BE       02/22/2016                0.00                  4.80
        COL BE       02/23/2016                0.00                  4.80
        COLEE        02/24/2016                0.00                  4.80
        COLBE        02/25/2016                0.00                  4.80
        COLEE        02/26/2016                0.00                  4.80
        COL BE       02/29/2016                0.00                  4. 80
       ~OLBE------nT/OT/2016            --o.oo---                    4.80
        COLEE        03/02/2016                0.00                  4.80
        COL BE       03/03/2016                0.00                  4.80
        COLEE        03/04/2016                0.00                  4.80
        COLBE        03/07/2016                0.00                  4.80
        COLEE        03/08/2016                0.00                  4.80




                                                                                                                                                  •
        COL BE       03/09/2016                0.00                  4. 80
        COL BE       03/10/2016                0.00                  4.80
        COL BE       03/11/2016                o.oo                  4.80
        COLEE        03/14/2016                0.00                  4.80
        COLEE        03/15/2016                0.00                  4.80
        COLEE        03/16/2016                0.00                  4.80
        COL BE:      03/17/2016                0.00                  4.80
        COLEE        03/18/2016                0.00                  4.80
        COLEE        03/21/2016                0.00                  4.80
        COLEE        03/22/2016                0.00                  4.80
        COLEE        03/23/2016                0.00                  4.80

        Grand Total:                  1080.1000                432.8000

         349 Records Selected




                                                                                                                                                  •
(/)
-I
z
0
~

OJ
0'
w
<0                                                                                                                                          EXHIBIT 1
OJ
U1                                                                                                                                         PART 1 of 2
0'
0
                                                                                                                                      Page 557 of 1248
0
U1
U1
-._)
                                   Case 3:18-cv-00180-SB                  Document 19-1           Filed 10/11/18     Page 558 of 600

      Timekeeper Daily Hours Table Listing        Sorted by Timekeeper, Date        Mar 24 2016    13:24:13   Page    8


      Timekeeper    Date         Billable Hours       Nonbillable Hours


      SQL STATEMENT USED:

            SELECT FROM TABLES: tkdaily

               WHERE CONDITION: (tkdaily.tdinit   =   'colbe') AND (tkdaily.tddate >= '12/16/2014')




                                                                                                                                                   •

                                                                                                                                                   •
(/)
-I
z
0
~

OJ
0'
w
<0                                                                                                                                           EXHIBIT 1
OJ
U1                                                                                                                                          PART 1 of 2
0'
0
                                                                                                                                       Page 558 of 1248
0
U1
U1
OJ
                    Case 3:18-cv-00180-SB                           Document 19-1                   Filed 10/11/18   Page 559 of 600



Dawn Schonberg

From:
                                                   •
                                                   Ballard, Teresa <TeresaBallard@dwt.com>
                                                                                                             •
Sent:                                              Friday, March 25, 2016 1:29 PM
To:                                                Dawn Schonberg
Subject:                                           Additional document and information for Bethany Coleman Fire's LTD appeal
Attachments:                                       Bethany Coleman Fire Hours.pdf



   Hello,

   Attached please find a document that lists her billable and non-billable hours for the period of 12/16/14 to what has
   currently been submitted. Non billable hours can contain hours for conference preparations, attendance to
   conferences, attending non client meetings, attending firm retreats, interviewing potential new hires to the firm and
   sick and/or parental leave for some examples. In regards to minimum hours, an Associate has to work at least 60% of
   1800 billable hours each year, That's 90 billable hours per month or 1080 billable hours per year in order to have
   insurance coverage.

   Please let me know if you need any further information.

   Sincerely,



Teresa Ballard, SPHR I Davis Wright Tremaine LLP
Benefits Administrator
1201 Third Avenue, Suite 2200 1 Seattle, WA 98101
Tel: (206) 757-87651 Fax: (206) 757-7765
Email: teresaballard@d'Nt.com 1 Website: www.dw-t.com

Anchorage I Bellevue ]Los Angeles] New York 1Portland ISan Francisco] Seattle IShanghai IWashington, D.C.




                                                                                                                                     EXHIBIT 1
                                                                                           1
                                                                                                                                    PART 1 of 2
                                                                                                                               Page 559 of 1248

                                                                                                                              STN D 18-03985-000559
                                        Case 3:18-cv-00180-SB                 Document 19-1        Filed 10/11/18     Page 560 of 600

          Timekeeper Daily Hours Table Listing     -- Sorted by Timekeeper, Date     Mar 24 2016    13:24:13   Page    1


          Timekeeper      Date       Billable Hours       Nonbillable Hours
          ----------
          COLBE
                          ----
                       12/16/2014
                                    ----------------
                                                4.20
                                                     -----------------
                                                                  1.60
          COL BE       12/17/2014                 2.60                1. 10
          COL BE       12/18/2014                 7.20                0.00
          COLBE        12/19/2014                 1. 80               0.00
          COLBE        12/22/2014                 0.70                0.00
          COLEE        12/23/2014                 4. 50               0.00
          COL BE       12/29/2014                 3.40                0.00
          COLBE        12/30/2014                 1.30                0.00
          COLEE        12/3112014                 1. 70               0.00
          COLEE        01/02/2015                 1. 40               0.00
          COLEE        01/03/2015                 0. 80               0.00
          COLEE        01/05/2015                 3.70                0.00
          COLEE        01/06/2015                10.60                0.00
          COLEE        01/07/2015                 1. 90               0.00




      •
          COLEE        01/08/2015                 7. 60               0.00
          COLEE        01/09/2015                10.20                0.00
          COLEE        01/12/2015                 2.40                3. 60
          COLEE        01/13/2015                 2.70                3.40
          COLEE        01/14/2015                 2.10                0.00
          COLEE        01/15/2015                 2.00                0.00
          COLEE        01/16/2015                 1.90                0.00
          COLEE        01/20/2015                 3.10                0.00
          COLEE        01/21/2015                 6.30                0.00
          COLEE        01/22/2015                 2.60                1.00
          COLEE        01/23/2015                 5.40                0.00
          COLEE        01/26/2015                 4.80                1.10
          COLEE        01/27/2015                 5.10                0.00
          COLEE        01/28/2015                 6.60                0.00
          COLEE        01/29/2015                 5.70                0.00
          COLEE        01/30/2015                 5.70                0.00
          COLEE        02/02/2015                 3.20                0.00
          COL BE       02/03/2015                 4.90                0.00
          COLEE        02/04/2015                 3.80                0.00
          COLEE        02/05/2015                 2.50                3.50
          COLEE        02/06/2015                 3.50                6.50
          COLEE        02/07/2015                 0.00                8.00
          COLEE        02/08/2015                 0.00                8.00
          COLEE        02/09/2015                 0.40                8.00




      •
          COLEE        02/10/2015                 1.20                8.00
          COLEE        02/11/2015                 0.10                6.50
          COL BE       02/12/2015                 3.50                2.10
          COLEE        02/13/2015                 6.30                0.00
          COL BE       02/15/2015                 3.80                0.00
          COLEE        02/16/2015                 2.90                0.00
          COLEE        02/17/2015                 3.60                0.00
          COL BE       02/18/2015                 5.40                0.00
          COL BE       02/19/2015                 0.10                0.00
          COL BE       02/20/2015                 2.40                0.00
          COLEE        02/22/2015                 1.20                0.00
          COLEE        02/23/2015                 4.20                0.00
(/)       COL BE       02/24/2015                 2.20                0.00
-1        COLEE        02/25/2015                 4.20                0.00
z         COLEE        02/26/2015                 1. 80               0.00
0         COL BE       02/27/2015                 3.40                0.00
~

OJ
0'
w
<0                                                                                                                                            EXHIBIT 1
OJ
U1                                                                                                                                           PART 1 of 2
0'
0
                                                                                                                                        Page 560 of 1248
0
U1
(J)
0
                                         Case 3:18-cv-00180-SB                 Document 19-1        Filed 10/11/18     Page 561 of 600

          Timekeeper Daily Hours Table Listing     -- Sorted by Timekeeper, Date      Mar 24 2016    13:24:13   Page    2


          Timekeeper      Date        Billable Hours      Nonb11lab1e Hours
          ----------      ----       ----------------  -----------------
          COLBE        02/28/2015                7. 60              0.00
           COL BE      03/01/2015                3.20                  0.00
           COLEE       03/02/2015                5.20                  0.00
           COLEE       03/03/2015                4.20                  0.00
           COLEE       03/04/2015                6.10                  0.30
           COLEE       03/05/2015                3.30                  0.00
           COL BE      03/06/2015                2.60                  0.00
           COLEE       03/07/2015                1.60                  0.00
           COL BE      03/08/2015                2.10                  0.00
           COLEE       03/09/2015                5.80                  0.00
           COL BE      03/10/2015                5.60                  2.40
           COLEE       03/11/2015                4.70                  0.00
           COLEE       03/12/2015                2.40                  0.00




      •
           COLEE       03/13/2015                2.70                  0.00
           COLEE       03/14/2015                2.70                  0.00
           COL BE      03/15/2015                3.30                  0.00
           COL BE      03/16/2015                4.70                  0.00
           COLBE       03/17/2015                8.40                  1. 40
           COL BE      03118/2015                6.50                  0.00
           COL BE      03/19/2015                5.50                  0.00
           COL BE      03/20/2015                3.40                  0.00
           COL BE      03/23/2015                6.80                  0.10
           COLBE       03/24/2015                3:90                  0.00
           COL BE      03/25/2015                 2.10                 0.00
           COL BE      03/26/2015                 6.00                 0.00
           COL BE      03/27/2015                 3. 60                0.00
           COL BE      03/30/2015                 7.30                 0.00
           COL BE      03/31/2015                 1.20                 1.20
           COL BE      04/01/2015                 0.90                 0.00
           COL BE      04/02/2015                 3.70                0.00
           COLBE       04/03/2015                 4.50                0.00
           COLEE       04/06/2015                 4. 60               0.00
           COL BE      04/07/2015                 6.20                0.00
           COLBE       04/08/2015                 7.90                0.00
           COL BE      04/09/2015                 5.30                1. 70
           COLBE       04/10/2015                 4.10                0.00
           COLBE       04/12/2015                '3.90                0.00
           COL BE      04/13/2015                 6.50                0.00




      •
           COL BE      04/14/2015                 2.50                2.00
           COL BE      04/15/2015                 4.00                1.40
           COL BE      04/16/2015                 2.50                0.00
           COLBE       04/17/2015                 1. 20               0.00
           COL BE      04/20/2015                 4.20                 0.00
           COLEE       04/21/2015                 5.30                 1.00
           COL BE      04/22/2015                 4. 60                1.00
           COL BE      04/23/2015                 4. 60                1.00
           COL BE      04/24/2015                 5.50                 0.00
           COL BE      04/27/2015                 3.40                 0.00
           COL BE      04/28/2015                 5.10                 1. 00
          .COLBE       04/29/2015                 8.20                 0.00
(/)        COL BE      04/.30/2015                6.20                 0.30
-1         COL BE      05/01/2015                 3.40                 0.00
z          COL BE      05/02/2015                 o.oo                 6·.5o
0          COL BE      05/03/2015                 0.00                 8.00
~

OJ
0'
w
<0                                                                                                                                             EXHIBIT 1
OJ
U1                                                                                                                                            PART 1 of 2
0'
0
                                                                                                                                         Page 561 of 1248
0
U1
(J)
~
                                        Case 3:18-cv-00180-SB                  Document 19-1              Filed 10/11/18     Page 562 of 600

          Timekeeper Daily Hours Table Listing    --     Sorted by Timekeeper, Date         Mar 24 2016    13:24:13   Page    3


          Timekeeper      Date        Billable Hours      Nonbillable Hours
          ----------      ----      ----------------       -----------------
          COLBE        05/04/2015                0.90                   8.40
          COLBE        05/05/2015                0.00                  8.00
          COLBE        05/06/2015                4.50                  8.00
          COLBE        05/07/2015                1.50                  0.00
          COLBE        05/11/2015                1. 40                 1.90
          COLBE        05/12/2015                4.40                  3.10           "-•
                                                                                        I
          COL BE       05/13/2015                2. 60                 0.00
          COL BE       05/14/2015                0.30                  8.00
          COLBE        05/15/2015                4.10                  8.00
          COL BE       05/16/2015                0.00                  8.00
          COL BE       05/17/2015                0.00                  8.00
          COL BE       05/18/2015                5.90                  0.30
          COL BE       05/19/2015                4.90                  0.00
          COL BE       05/20/2015                1.20                  0.00




      •
          COL BE       05/21/2015                2.90                  6.60
          COL BE       05/22/2015                3.90                  2.30
          COL BE       05/26/2015                3. 40                 0.00
          COL BE       05/27/2015                5.20                  0.00
          COLBE        05/28/2015                4.00                  4.50
          COLBE        05/29/2015                3. 60                 0.50
          COLBE        06/01/2015                5.70                  0.40
          COLBE        06/02/2015                3.40                  1. 60
          COLBE        06/03/2015                2.10                  2.80
          COLBE        06/04/2015                3.90                  1.20
          COL BE       06/05/2015                4.40                  1.50
          COL BE       06/08/2015                4.70                  0.50
          COLBE        06/09/2015                5.20                  0.00
          COLBE        06/10/2015                4.90                  0.20
          COLBE        06/11/2015                0.70                  5.90
          COLBE        06/12/2015                4.40                  o.oo
          COLBE        06/15/2015                4.40                  0.00
          COLBE        06/16/2015                2.20                  1.80
          COLBE        06/17/2015                2.80                  0.00
          COL BE       06/18/2015                1.20                  1.00
          COLBE        06/19/2015                3.90                  0.00
          COL BE       06/22/2015                4.30                  0.00
          COL BE       06/23/2015                2. 30                 1.00
          COL BE       06/24/2015                2.20                  0.00




      •
          COL BE       06/25/2015                2.80                  1. 00
          COLBE        06126/2015                2.10                  0.00
          COL BE       06/29/2015                0.30                  0.00
          COL BE       06/30/2015                0.70                  0.00
          COL BE       07/01/2015                0.60                  0.00
          COL BE       07/06/2015                0.20                  1. 00
          COL BE       07/07/2015                2.50                  0.40
          COL BE       07/08/2015                2.40                  0.80
          COLBE        07/09/2015                1. 30                 2.10
          COL BE       07/10/2015                5.90                  0.00
          COL BE       07/11/2015                2.10                  0.00
          COL BE       07/13/2015                4.30                  8.00
(/)       COL BE       07/14/2015                0.00                  8.00
-1        COLBE        07/15/2015                1. 80                 8.00
z         COLBE        07/16/2015                4.30                  1. 40
0         COL BE       07/17/2015                3.50                  2.00
~

OJ
0'
w
<0                                                                                                                                                   EXHIBIT 1
OJ
U1                                                                                                                                                  PART 1 of 2
0'
0
                                                                                                                                               Page 562 of 1248
0
U1
(J)
1\J
                                        Case 3:18-cv-00180-SB                   Document 19-1        Filed 10/11/18     Page 563 of 600

          Timekeeper Daily Hours Table Listing    --     Sorted by Timekeeper, Date    Mar 24 2016    13:24:13   Page    4


          Timekeeper      Date        Billable Hours      Nonbillable Hours
          ----------
          COLBE
                          ----
                       07/20/2015
                                    ----------------
                                                 2.60
                                                           -----------------
                                                                        0.00
          COLBE        07/21/2015                6.20                   0.00
          COLBE        07/22/2015                3.90                   0.50
          COL BE       07/23/2015                2.70                   0.00
          COLBE        07/24/2015                4.40                   0.00
          COLBE        07/25/2015                0.20                   0.00
          COLBE        07/27/2015                4.80                   0.00
          COLBE        07/28/2015                5.20                   0.00
          COLBE        07/29/2015                4.10                   0.00
          COL BE       07/30/2015                4.90                   0.00
          COLBE        07/31/2015                6. 70                  0.00
          COL BE       08/01/2015                2.10                   o.oo
          COLBE        08/02/2015                1.80                  0.00




      •
          COLBE        08/03/2015                4.50                  0.90
          COLBE        08/04/2015                4. 00                 0.00
          COL BE       08/05/2015                4.40                  5.00
          COL BE       08/06/2015                0.30                  8.00
          COL BE       08/07/2015                0.30                  8.00
          COLBE        08/08/2015                0.00                  8.00
          COLBE        08/10/2015                2. 60                 0.00
          COL BE       08/11/2015                o.8o                  0.40
          COL BE       08/12/2015                4.40                  0.90
          COLBE        08/13/2015                2.20                  3.60
          COLBE        08/14/2015                1.00                  7.00
          COL BE       08/15/2015                1. 40                 0.00
          COL BE       08/16/2015                2.40                  0.00
          COL BE       08/1712015                2.90                  0.00
          COLBE        08/18/2015                4.90                  0.00
          COL BE       08/19/2015                7.50                  0.00
          COL BE       08/20/2015                0.50                  0.00
          COL BE       08/21/2015                0. 60                 0.00
          COL BE       08/24/2015                3.00                  0.00
          COL BE       08/25!2015                5.90                  0.00
          COL BE       08/26/2015                2.50                  1.00
          COL BE       08/27/2015                4.10                  3.60
          COL BE       08/28/2015                1. 70                 1. 70
          COL BE       08/31/2015                4. 60                 1.00
          COL BE       09/01/2015                2.80                   0.00




      •
          COL BE       09/02/2015                3.00                   1. 70
          COL BE       09/03/2015                3.30                   0.00
          COL BE       09/04/2015                3.20                   0.00
          COL BE       09/05/2015                0.40                   0.00
          COL BE       09/08/2015                5.50                   0.00
          COL BE       09/09/2015                4.00                   o.oo
          COL BE       09/10/2015                2.00                  0.00
          COL BE       09/11/2015                4.90                  0.00
          COL BE       09/12/2015                1. 90                 0.00
          COL BE       09/13/2015                4.20                  0.00
          COL BE       09/14/2015                4.70                  0.00
          COL BE       09/15/2015                4.70                  0.00
(/)       COL BE       09/16/2015                1.80                  0.00
-I        COLBE        09/17/2015                4.90                  0.00
z         COL BE       09/18/2015                0.00                  8.00
0         COL BE       09/19/2015                0.00                  8.00
~

OJ
0'
w
<0                                                                                                                                              EXHIBIT 1
OJ
U1                                                                                                                                             PART 1 of 2
0'
0
                                                                                                                                          Page 563 of 1248
0
U1
(J)
w
                                         Case 3:18-cv-00180-SB                  Document 19-1        Filed 10/11/18     Page 564 of 600

           Timekeeper Daily Hours Table Listing    -- Sorted by   Tim~keeper,   Date   Mar 24 2016    13:24:13   Page    5


           Timekeeper      Date       Billable Hours      Nonbillable Hours
           ----------
           COL BE
                           ----
                        09/20/2015
                                     ----------------
                                                 0.20
                                                      -----------------
                                                                   6.00
           COL BE       09/21/2015                5.10                 0.00
           COL BE       09/22/2015                2.40                 0.00
           COLBE        09/23/2015                3.70                 0.00
           COL BE       09/24/2015                1.00                 0.00
           COLBE        09/25/2015                2.70                 0.00
           COLBE        09/26/2015                0.10                 0.00
           COL BE       09/27/2015                0.10                 0.00
           COL BE       09/28/2015                4.20                 0.00
           COLBE        09/29/2015                3.90                 0.00
           COL BE       09/30/2015                0.40                 0.00
           COL BE       10/01/2015                1.20                 0.00
           COL BE       10/02/2015                0.40                 0.00




       •
           COL BE       10/05/2015                3.40                 0.00
           COL BE       10/06/2015                3.10                 0.00
           COLBE        10/07/2015                4.00                 0.00
           COL BE       10/08/2015                3.60                 0.00
           COL BE       10/09/2015                3.70                 0.00
           COL BE       10/11/2015                3.20                 0.00
           COL BE       10/12/2015                4.90                 0.00
           COLBE        10/13/2015                5.20                 0.00
           COL BE       10/14/2015                4.30                 0.00
           COLBE        10/15/2015                2. 60                0.00
           COLBE        10/16/2015                4.90                 0.00
           COLBE        10/19/2015                2.70                 0.00
           COLBE        10/20/2015                4.20                 0.00
           COLBE        10/21/2015                4.60                 0.00
           COLBE        10/22/2015                2.90                 0.00
           COL BE       10/23/2015                3.30                 0.00
           COLBE        10/26/2015                3.30                 0.00
           COLBE        10/27/2015                4.90                 0.00
           COLBE        10/28/2015                4. 50                0.00
           COLBE        10/29/2015                1. 30                2.30
           COLBE        10/30/2015                0.00                 3.70
           COLBE        11/02/2015                3. 90                0.00
           COL BE       11/03/2015                1. 80                0.00
           COLBE        11/04/2015                4.30                 0.00
           COLBE        11/05/2015                3. 60                0.00




       •
           COLBE        11/06/2015                5.90                 0.00
           COL BE       11/12/2015                2.80                 0.00
           COL BE       11/13/2015                4.70                 0.00
           COL BE       11/15/2015                2.40                 0.10
           COLBE        11/16/2015                3.70                 0.00
           COLBE        11/17/2015                3.50                 0.00
           COL BE       11/18/2015                4. 50                0.00
           COLBE        11/19/2015                6.40                 0.00
           COLBE        11/20/2015                5.40                 0.00
           COLBE        11/22/2015                1. 90                0.00
           COLBE        11/23/2015                5.10                 0.00
           COLBE        11/24/2015                1. 30                0.00
(/)        COLBE        11/25/2015                4.40                 0.00
-1         COL BE       11/26/2015                1.90                 0.00
z          COL BE       11/27/2015                2.40                 0.00
0          COLBE        11/28/2015                2.20                 0.00
~

OJ
0'
w
<0                                                                                                                                              EXHIBIT 1
OJ
U1                                                                                                                                             PART 1 of 2
0'
0
                                                                                                                                          Page 564 of 1248
0
U1
(J)
-1>-
                                         Case 3:18-cv-00180-SB                       Document 19-1        Filed 10/11/18     Page 565 of 600

           Timekeeper Daily Hours Table Listing     --     Sorted by   ~imekeeper,   Date   Mar 24 2016    13:24:13   Page    6


           Timekeeper      Date       Billable Hours        Nonbillable Hours
           ----------      ----      ---------------- -----------------
           COL BE       11/29/2015               2.70              0.00
           COLEE        11/30/2015                5.30                      0.00
           COLEE        12/01/2015                7.70                      0.00
           COLBE        12/02/2015                3.50                      0.00
          · COLEE       12/03/2015                7.90                      0.00
           COL BE       12/04/2015                4.20                      0.00
           COLEE        12/07/2015                3.10                      0.00
           COLEE        12/08/2015                4.40                      0. 00
           COLEE        12/09/2015                5.40                      0.00
           COLEE        12/10/2015                1. 70                     0.00
           COL BE       12/11/2015                1.20                      0.00
           COLEE        12/14/2015                4.30                      0.00
           COL BE       12/15/2015                3.50                      0.00
                        12/17/2015                                          0.00




      •
           COL BE                                 4.30
           COL BE       12/18/2015                4.30                      0.00
           COL BE       12/21/2015                2.20                      0.00
           COL BE       12/22/2015                1.50                      0.00
           COL BE       12/23/2015                1.20                      0.00
           COL BE       12/28/2015                2.40                      0.00
           COL BE       12/29/2015                1. 60                     0.00
           COL BE       12/30/2015                1.00                      0.00
           COL BE       01/04/2016                4.00                      0,00
           COL BE       01/05/2016                3.70                      0.00
           COL BE       01/06/2016                2.40                      0.00
           COL BE       01/07/2016                4.00                      0.00
           COLBE        01/08/2016                3.30                      0.00
           COLBE        01/11/2016                4. 60                     0.00
           COL BE       01/12/2016                4.20                      0.00
           COLBE        01/13/2016                4.10                      0.00
           COLBE        01/14/2016                4.30                      0.00
           COL BE       01/15/2016                2.60                      0.00
           COL BE       01/18/2016                0.10                      0.00
           COL BE       01/19/2016                l. 80                     0.00
           COL BE       01/20/2016                3.50                      0.00
           COL BE       01/21/2016                1. 60                     0.00
           COL BE       01/22/2016                5.00                      0.00
           COL BE       01/25/2016                5.50                      0.00
           COL BE       01/26/2016                3.10                      0.00




      •
           COL BE       01/27/2016                2.90                      0.00
           COL BE       01/28/2016                5.20                      0.00
           COLBE        01/29/2016                4.40                      0.00
           COL BE       02/01/2016                1. 90                     0.00
           COL BE       02/02/2016                2.10                      0.00
           COL BE       02/03/2016                2.30                      0.00
           COL BE       02/04/2016                3.90                      0.00
           COL BE       02/05/2016                 2.00                     O.OG
           COL BE       02/08/2016                 5.50                     0.00
           COL BE       02/09/2016                 3.40                     0.00
           COL BE       02/10/2016                 2. 60                    1.10
           COLBE        02/11/2016                 3.30                     0.00
(/)        COL BE       02/12/2016                ·2. 30                    0.00
-I         COL BE       02/15/2016                0.00                      4.80
z          COL BE       02/16/2016                0.00                      4.80
0          COL BE       02/17/2016                0.00                      4.80
~

OJ
0'
w
<0                                                                                                                                                   EXHIBIT 1
OJ
U1                                                                                                                                                  PART 1 of 2
0'
0
                                                                                                                                               Page 565 of 1248
0
U1
(J)
U1
                                        Case 3:18-cv-00180-SB                 Document 19-1        Filed 10/11/18     Page 566 of 600

          Timekeeper Daily Hours Table Listing    --    Sorted by Timekeeper, Date   Mar 24 2016    13:24:13   Page    7


          Timekeeper      Date        Billable Hours     Nonbillable Hours
          ----------     ----       ----------------      -----------------
          COL BE       02/18/2016                0.00                  4.80
          COLBE        02/19/2016                0.00                  4.60
          COL BE       02/22/2016                0.00                  4.60
          COLBE
          COLBE
                       02/23/2016
                       02/24/2016
                                             '   0.00
                                                 0.00
                                                                       4.60
                                                                       4.80
          COL BE       02/25/2016                0.00                  4.60
          COLBE        02/26/2016                0.00                  4.60
          COLBE        02/29/2016                0.00                  4.60
          COLBE        03/01/2016                0.00                  4.60
          COLBE        03/02/2016                0.00                  4.60
          COL BE       03/03/2016                0.00                  4.60
          COL BE       03/04/2016                0.00                  4.60
          COLBE        03/07/2016                0.00                  4.60
          COLBE        03/08/2016                0.00                  4.80




      •
          COLBE        03/09/2016                0.00                  4.80
          COL BE       03/10/2016                0.00                  4.80
          COL BE       03/11/2016                0.00                  4.80
          COL BE       03/14/2016                0.00                  4.80
          COL BE       03/15/2016                0.00                  4.80
          COL BE       03/16/2016                0.00                  4.80
          COL BE       03/17/2016                0.00                  4.80
          COL BE       03/18/2016                0.00                  4.80
          COL BE       03/21/2016                0.00                  4.80
          COL BE       03/22/2016                0.00                  4.80
          COL BE       03/23/2016                0.00                  4.80

          Grand Total:                  1080.1000                432.8000

           349 Records Selected




      •
(/)
-1
z
0
~

OJ
0'
w
<0                                                                                                                                            EXHIBIT 1
OJ
U1                                                                                                                                           PART 1 of 2
0'
0
                                                                                                                                        Page 566 of 1248
0
U1
(J)
(J)
                                        Case 3:18-cv-00180-SB               Document 19-1            Filed 10/11/18     Page 567 of 600


           Timekeeper Daily Hours Table Listing        Sorted by Timekeeper, Date      Mar 24 2016    13:24:13   Page    B


           Timekeeper    Date         Billable Hours    Nonbillable Hours


           SQL STATEMENT USED:

                 SELECT FROM TABLES: tkdaily

                    WHERE CONDITION: (tkdaily.tdlnit     'colbe') AND (tkdaily.tddate >: '12/16/2014')




       •

       •
(/)
-I
z
0
~

OJ
0'
w
<0                                                                                                                                              EXHIBIT 1
OJ
U1                                                                                                                                             PART 1 of 2
0'
0                                                                                                                                         Page 567 of 1248
0
U1
(J)
-._)
                        •                                                •
  Case 3:18-cv-00180-SB             Document 19-1           Filed 10/11/18        Page 568 of 600




                       INTEROFFICE MEMORANDUM -ADDENDUM



TO: DAWN SCHONBERG, SR. BENEFITS REVIEW SPECIALIST

RE: BETHANY COLEMAN-FIRE
FROM: PAUL KANGAS, VOCATIONAL CASE MANAGER

SUBJECT: OWN OCCUPATION/SCOPE OF LICENSE ADDENDUM
CLAIM#: OOVW3181
DATE: MARCH 10,2016




Reason for Referral:
This file was re-referred by the Sr. Benefits Review Specialist with the request to determine if the
occupation of attorney requires working more than 40 hours per week.


History:
As noted in the prior review dated January 12, 2016, the Group Policy lists the following definition for
Own Occupation:
        Own Occupation means any employment, business, trade, profession, calling or
        vocation that involves Material Duties of the same general chan~cter as the usual
        occupation you are ordinarily performing for your Employer when Disability begins.
        In determining your Own Occupation, we are not limited to looking at the way you
        perform your job for your Employer, but we may also look at the way the occupation
        is generally performed in the national economy. If your Own Occupation involves
        the rendering of professional services and you are required to have a professional or
        occupational license in order to work, your Own Occupation is as broad as the scope
        of your license.
         Material Duties means the essential tasks, functions and operations, and the skills,
         abilities, knowledge, training and experience, generally required by employers from
         those engaged in a particular occupation that cannot be reasonably modified or
         omitted.
It was noted that the claimant holds an Active license to practice law in Oregon and, therefore, her
Own Occupation, per the Group Policy, is as broad as the scope of her license. The overall occupation
of Lawyer was noted to be reasonably represented by the following Dictionary ojOccupationa!Tit!es (DOT)
Title, Code, and Definition:
    DOT Title: Lawyer- DOT Code: 110.107-010- DOT Definition:
    Conducts criminal and civil lawsuits, draws up legal documents, advises clients as to legal
    rights, and practices other phases oflaw: Gathers evidence in divorce, civil, criminal, and other
    cases to formulate defense or to initiate legal action. Conducts research, interviews clients, and
    witnesses and handles other details in preparation for trial. Prepares legal briefs, develops
    strategy, arguments and testimony in preparation for presentation of case. Files brief with
    court clerk. Represents client in court, and before quasi-judicial or administrative agencies of



                                                                                                       EXHIBIT 1
                                                                                                      PART 1 of 2
                                                                                                 Page 568 of 1248

                                                                                                STN D 18-03985-000568
                                                                           •
  Case 3:18-cv-00180-SB              Document 19-1           Filed 10/11/18         Page 569 of 600


                         •
    government. Interprets laws, rulings, and regulations for individuals and businesses. May
    confer with colleagues \vith specialty in area of lawsuit to establish and verify basis for legal
    proceedings. May act as trustee, guardian, or executor. May draft wills, trusts, transfer of assets,
    gifts and other documents. May advise corporate clients concerning transactions of business
    involving internal affairs, stockholders, directors, officers and corporate relations with general
    public. May supervise and coordinate activities of subordinate legal personneL May prepare
    business contracts, pay taxes, settle labor disputes, and administer other legal matters. May
    teach college courses in law. May specialize in specific phase of law.



Discussion:

The Bureau ofLibor Statistics, U.S. Department ofLlbor, Ocmpational Outlook Handbook, 2016-2017 Edition
notes that "many [Lawyers] work more than the usual40 hour work week" (see attached printout).
However, no statistics are provided to determine if most work more or less than 40 hours per week.

The National Association of Law Placement, Inc. (NALP) surveyed 637 law offices in ZOOS with a
questionnaire entitled the NALP Workplace Questionnaire (see attached printout). The fmdings are
based on private law offices only; and do not include corporate, government, or public interest
organizations. Although this questionnaire is now nearly 11 years old, the findings are likely to remain
reasonably relevant to the current practice of law in private law offices - and, therefore, worth
consideration. Notably, this questionnaire found that: 71.3°/o have a written alternative work option
policy; 70.6% allow a part-time schedule; 58.7% of attorneys who work a part-time schedule are given
bonus consideration; and, in the past 5 years, 60.6% of attorneys who have worked or are working an
alternative schedule have made partner.

The State Bar of California surveyed its members in December of 2011 contracting with Hertz
Research of Bodega Bay (see attached printout). A random sampling of 10,000 active and inactive
members was selected to participate in the survey. Hertz notes that the margin of sampling error was
approximately plus or minus 3 percent, with a confidence level of95 percent. This survey found that:
67% work in private practice; 10% work as in-house counsel; 2% work as public defenders; 2% work
as district attorneys; 11% work for a government agency/judiciary; 7% responded with "other"; and
1% were retired. The survey asked the question: "On average, how many hours per week do you work
in your law practice?"; and the respondents indicated: 14% work less than 25 hours; 7% work 25-34
hours; 19% work 35-40 hours; 29% worked 41-49 hours; 22% worked 50-59 hours; and 9% worked
60 hours or more. In summary, these results indicate that nearly 40% of attorneys in California do not
work more than 40 hours per week.

Other State Bar organizations were contacted, but did not respond (see attached correspondence).

My research and analysis indicates that the occupation of lawyer, as it is generally performed, involves
tasks such as research, writing/ drafting/ dictating legal documents and correspondence, advising
clients, gathering evidence, making court appearances, developing strategy, supervising/instructing
subordinate legal personnel, conferring,vith colleagues, and the like. It should be noted that the policy
language concerning Material Duties (when considering the occupation of lawyer) speaks to one's
knowledge of the law, case preparation, research, writing, strategy preparation, ability to develop legal
arguments, and so on. It should also be noted that many lawyers work specifically in a research, writing
and advising capacity. The data cited above indicates that working more than 40 hours per week is not
a Material Duty of working as a lawyer.                                    ·




                                                     2                                                  EXHIBIT 1
                                                                                                       PART 1 of 2
                                                                                                  Page 569 of 1248

                                                                                                 STN D 18-03985-000569
                                                                        •
  Case 3:18-cv-00180-SB             Document 19-1          Filed 10/11/18       Page 570 of 600




Conclusion:
                        •
Based on the information detailed above- and that the claimant's Own Occupation is as broad as the
scope of her license - it is reasonable to conclude that the claimant's Own Occupation as a Lawyer
does not require working more than 40 hours per week. \Vhile some attorney's work in excess of 40
hours per week, the claimant's Own Occupation certainly allows for a schedule that would average 40
hours per week or less.

I hope this information will be of help in your analysis. Please let me know what further assistance, if
any, that I can provide in this matter.




                                                   3                                                EXHIBIT 1
                                                                                                   PART 1 of 2
                                                                                              Page 570 of 1248

                                                                                             STN D 18-03985-000570
                         •                                         •
     Case 3:18-cv-00180-SB          Document 19-1       Filed 10/11/18     Page 571 of 600




                             Physical Demands- Strength Ratings*


S- Sedentary Work- Exerting up to 10 pounds of force occasionally. (Occasionally: activity or
condition exist up to 1/3 of the time) and/or a negligible amount force frequently (Frequently:
activity or condition exists from 113 to 2/3 of the time) to lift, carry, push, pull, or otherwise
move objects, including the human body. Sedentary work involves sitting most of the time, but
may involve walking or standing for brief periods of time. Jobs are sedentary if walking and
standing are required only occasionally and all other sedentary criteria are met.
L- Light Work- Exerting up to 20 pounds of force occasionally, and/or up to 10 pounds of force
frequently, and/or a negligible amount of force constantly (Constantly: activity or condition
exists 2/3 or more of the time) to move objects. Physical demand requirements are in excess of
those for Sedentary Work. Even though the weight lifted may be only a negligible amount, a job
should be rated Light Work: (1) when it requires walking or standing to significant degree; or (2)
when it requires sitting most of the time but entails pushing and/or pulling of arm or leg controls;
and/or (3) when the job requires working at a production rate pace entailing the constant pushing
and/or pulling of materials even though the weight of those materials is negligible. NOTE: The
constant stress and strain of maintaining a production rate pace, especially in an industrial
setting, can be and is physically demanding of a worker even though the amount of force exerted
is negligible.
M- Medium Work- Exerting 20 to 50 pounds of force occasionally, and/or 10 to 25 pounds of
force frequently, and/or greater than negligible up to 10 pounds of force constantly to move
objects. Physical Demand requirements are in excess of those for Light Work.
H- Heavy Work- Exerting 50 to 100 pounds of force occasionally, and/or 25 to 50 pounds of
force frequently, and/or I 0 to 20 pounds of force constantly to move objects. Physical Demand
requirements are in excess of those Medium Work.
V- Very Heavy Work- Exerting to excess of 100 pounds of force occasionally, and/or in excess
to 50 pounds of force frequently, and/or in excess of 20 pounds of force constantly to move
objects. Physical Demand requirements are in excess ofthose for Heavy Work.


* As described in the Dictionary of Occupational Titles, Fourth Edition Revised 1991 US
Department ofLabor Employment and Training Administration.




                                                                                             EXHIBIT 1
                                                                                            PART 1 of 2
                                                                                       Page 571 of 1248

                                                                                      STN D 18-03985-000571
                           •                                         •
        Case 3:18-cv-00180-SB       Document 19-1        Filed 10/11/18       Page 572 of 600




Name                       Paul Kangas

Title                      Vocational Case Manager

Office                     Employee Benefits

Joined Standard In         May 2011
Positions Held at
                           Vocational Case Manager
Standard

                           Vocational Rehabilitation Counselor, September 2009- May 2011
                           State of Oregon, Office of Vocational Rehabilitation Services
                           Vocational Rehabilitation Counselor Intern, January 2009 -August 2009
Other Industry             State of Oregon, Office of Vocational Rehabilitation Services
Experience                 Counselor Intern, January 2009-August 2009
                           Family Solutions, Inc.
                           Family Support Specialist, July 2008-August 2009
                           Family Solutions, Inc.

Professional Designation   Certified Rehabilitation Counselor, CRC

                           •   Master of Science - Rehabilitation Counseling; Portland State
                               University, Portland, Oregon
                           •   Bachelor of Science; Portland State University, Portland, Oregon

Education and Training     •   Continuing Education Credits in: Ethics, Motivational Interviewing,
                               Functional Limitations of Traumatic Brain Injury, Case Management,
                               Assessment, Supported Employment, Workers Compensation,
                               Functional Limitations of ADHD, Work Based Vocational Evaluation,
                               Transition from School to Work




                                                                                                EXHIBIT 1
                                                                                               PART 1 of 2
                                                                                          Page 572 of 1248

                                                                                         STN D 18-03985-000572
                            Case 3:18-cv-00180-SB                              Document 19-1                     Filed 10/11/18                         Page 573 of 600
3'312016                                                      . e r s : Occupational Outlook Handbook:: U.S. Bureau . . . S1atistics

                                                                                                                   A to Z' 11'1dex   I   FAQs I Abo:.Jt BLS   I   Ccntact Us     Subsalbeto E-mail Updates            ,~-~.,


                                                                                                                                                   Follow Us ....) 1 ¥/hat's New       I Release Cal~ndar       1 Site M;:~p

                                                                                                                                                          Seard"l BLS.gov

I   Home        J   Subjects        I   Data Tools        I   Publications        I   Economic Releases            J Students               J Beta


        OOH HOME     I    OCCUPATION FINDER        I   OOH FAQ   I   OOH GLOSSARY       I    A-Z INCEX   I   OOH SITE MAP      I     EN ESPANOL

                                                                                                                                                                         Se=a'-'rcc.:h.:.;H;::;anc:d:oboo=k'----'11
                                                                                                                                                                       ._I                                            Gal

    legal>

    Lawyers
                         What They Do        Work Environment                 How to Become One                                             State & Area Data                Similar OCrupatlons


                                                                                                                                                                                              About this section
    j   Work Environment
      Lawyers held about 778,700 jobs in 2014. The industries that employed the most lawyers were as
    ; follows:
    I
              Legal services                                                                      48%
              local government, excluding education and hospitals                                    7
              State government, excluding education and hospitals                                    5
              Federal government                                                                     5
              Finance and Insurance                                                                  ~



        About lin Slawyers were         se~-employed     In 2014.

    i lawyers work mostly in offices. However, some travel to attend meetings with dients at various

    : locations, such as homes, hospitals, or prisons. Others travel to appear before courts. lawyers may                                 Lawyers typically work in law offices.
    ~-face heavy pressure during work, for example during trials or when trying to meet deadlines.

    :Work Schedules                                                                                              ----~-~-~-----------­
    : The majority of lawyers work full time, and many work more than the usual40 hours per week. lawyers who are in private practice or those who work in large
    i firms often work additional hours, conducting research and preparfng and reviewing documents.

    ! I<- What They Do I                                                                                                                                                              IHow to Become One-> J
                                                                                                                                            - - - - ----
    .-----------------------------------------------------------------------------------------------------------------------------------------------------------
                                                                                       -----~-----                      ~---




    1   8U00(STEC CITATION:

    !: Bureau of Labor Statistics, U.S. Department of Labor, OCOJpatlonal outlook Handbook,2016-17 Edition, Lav.yers,
       on the Internet at htm:/fNww b!s gqyloohl!eqatnawe-s htm (visited March 03,2016)•
    .~----------------------------------------------------------------------------------------------------------------------------------------------------------
    Publish Date: Thursday, December 17, 2015


    RECOMMEND THIS PAGE USING:              fJ Facebook        It] TYoitter    1!:1 Llnkedln

                          TOOLS                          CALCULATORS                  HELP                    INFO                                   RESOURCES
                          Areas at a Glance              Inflation                 Help & Tutaials            Whafs New                              Inspector General (OIG)
                          Industries at a Glance         Location Quotient         FAQs                       Careers @ BLS                          Budget and Performance
                          Economic Releases              lr1ury And Illness        Glossary                   Find IU DOL                            No Fear Act
                          Databases & Tables                                       AboutBLS                   Join our Mailing Usts                  USA.gov
                          Maps                                                     Contact Us                 Unking & Copyright Info                Benefits.gov
                                                                                                                                                     Oisability.gov


                                     Freedom of Information Act I Privacy &     ~curfty     Statement I Dls.dalmers I Customer S~..nvey I Important Web Site Notlces

               US. Bureau of Labor Statistics 1Office o( Occupational Statistics and Employment Projections, PSB SUite 2135, 2 Massadlusetts Avenue, NE Washington, DC 20212-<1001
                                                                   WWW b!s qqvlooh I Telephone: 1-202.-691-5700 I CorttlJct OOH

                                                                                                                                                                                         EXHIBIT 1
                                                                                                                                                                                        PART 1 of 2
                                                                                                                                                                                   Page 573 of 1248
http:llwww.bls.gov/oohllegainawyers.htmlltab-3                                                                                                                                                                              1/1

                                                                                                                                                                                 STN D 18-03985-000573
                       •
            Case 3:18-cv-00180-SB            Document 19-1               Filed 10/11/18           Page 574 of 600


         •
NALP Workplace Questionnaire
(percentages based on 637law offices unless otherwise noted)

                                               Associate Training, Development, and Diversity
Size of Office Completing Questionnaire        What types of training and professional development opportunities does your
(Figures based on 614 offices)                 organization offer?
      2-10 lawyers                    2.3%         In-house training programs                                        96.9%

      11-25 lawyers                   7.6          External firm-paid seminars                                       95.8

      26-50 lawyers                  11.2          CLE                                                               99.2

      51-100 lawyers                 15.2          Organized/formal mentor program                                   86.0

      101-250lawyers                 20.5          Trial advocacy training                                           79.1

      251-500 lawyers                15.0          Observation opportunities                                         93.2
      501 +lawyers                   28.2          Practice group training                                           90.1
                                                    Retreats                                                         75.7

                                               What roles do partners/senior attorneys play in the training of attorneys?
                                                    Presenters                                                       93.1%
                                                    Develop/design training programs                                 90.7
                                                   Mentoring                                                         96.9
                                                    Supervise projects                                               99.2
                                                    One-on-onE> training                                             91.7

                                                                                                                     Did Not Answer
                                                                                                Yes           No            (DNA)

                                               Does your organization have a
                                               formal evaluation program in place?             96.7%         2.8%            0.5%
                                                    Program described as:

                                                           Annual                                            73.9%
                                                           Semi-annual                                       42.7
                                                           Top down                                          62.6
                                                           Bottom up                                         11.3
                                                           Attorney self-evaluation                          54.3
                                                           Peer review                                        8.0
                                                           Partner review                                    57.6
                                                           360Degree                                          6.8

                                               Activities to increase presence and retention of under-represented groups:
                                                    Participation in minority job fairs                              79.0%
                                                    Outreach to law student groups                                   71.7
                                                    Directed mentoring efforts                                       49.0

                                                    Recruitment at schools with large minority enrollment            63.6
                                                    Participation in bar-sponsored programs                          74.1
                                                    Involvement of employer committees                               58.9




                                                                                                                            EXHIBIT 1
2                                                                                                                         PART 1 of 2
                                                                                                            © 2005 NAIP- www.nalp.arg
                                                                                                                 Page 574 of 1248

                                                                                                               STN D 18-03985-000574
                                             •                                                               •
                 Case 3:18-cv-00180-SB                       Document 19-1                    Filed 10/11/18         Page 575 of 600
\,.




                                  Associate Compensation and Benefits
                                  Associate base salary {excluding bonuses) is determined by:
                                  (Figures based on 628 offices)
                                         Aset lock-step system                                               42.8%
                                         A combination lock-step and merit system                            28.7
                                         A lock-step system with variable component                          16.1
                                         A merit system                                                       8.4

                                  If not strictly a lock-step system~ what criteria are used to determine associate base
                                  salaries? (Figures based on 359 offices that checked other than set lock-step option above)
                                         Hours bitted                                                        903%
                                         Quality of work                                                     83.5
                                         Overall contribution                                                82.1
                                         Pro bono hours                                                      653
                                         Business development                                                64.5

                                                                                               Yes      No            DNA

                                  Has your organization offered annual bonuses
                                  to eligible associates In the past five years?              97.2%    1.7%           1.1%

                                  What factors are used to determine the amount of an associate's bonus?
                                  (Figures based on 619 offices that indicated "yes• above)
                                         Hours billed                                                        87.6%
                                         Quality of work                                                     83.5
                                         Overall contribution                                                82.1
                                         Pro bono hours                                                      653
                                         Business development                                                64.5

                                                                                               Yes      No            DNA

                                  Are same sex domestic partners afforded the
                                  same benefits as spouses of attorneys?                      66.7%   26.8%           6.4%

                                  Are opposite sex domestic partners afforded
                                  the same benefits as spouses of attorneys?                  49.8    43.3            6.9




                                                                                                                                      EXHIBIT 1
      © 2005 NAlP- www.nalp.arg                                                                                                      PART3 1 of 2
                                                                                                                                Page 575 of 1248

                                                                                                                                STN D 18-03985-000575
                              •                                                           •
         Case 3:18-cv-00180-SB                Document 19-1                 Filed 10/11/18        Page 576 of 600

'·
                 Parental Leave/Family Care
                 (Benefits in Addition to Those Provided by FMLA)
                                                                                 Yes       No       DNA

                   Does your organization have a written parental
                   leave or family care policy?                                865%       12.4%     1.1%
                         Have one or more attorneys made use of your
                         policy in the past 12 months?*                         94.9       4.5      0.5
                         Are attorneys currently using this benefit?*           92.0       7.4      0.5
                         Does your policy include adoptions?*                   90.7       6.7      2.5
                         Does your policy cover children/dependents of:
                                Same sex domestic partners?•                    74.2      18.3      7.4
                                Opposite sex domestic partners?*                66.4      26.7      6.9

                  • Figures based on 551 offices that reported having a written policy.


                                                                                 Yes       No     NAorDNA

                   Does your organization offer a flexible spending account for:
                         Dependent care                                         91.2%      5.3%     3.5%
                         Health care                                            92.2       4.2      3.6

                   Does your organization offer use of a
                   childcare facility?                                         45.7%      52.0%     2.3%
                         Of those who said yes (291):
                                Is facility for emergency use only?             87.3      12.0      0.7
                                Is facility on-site?                            19.6      77.0      3.4




                                                                                                                       EXHIBIT 1
     4                                                                                                                    PART
                                                                                                                            1 of 2
                                                                                                            © 2005 NALP- www.nafp.org
                                                                                                                 Page 576 of 1248

                                                                                                                STN D 18-03985-000576
                                         •                                                                 •
           Case 3:18-cv-00180-SB                         Document 19-1                 Filed 10/11/18                 Page 577 of 600



                            Alternative Work Options
                                                                                                    Yes      No         DNA
                    =;:. Does your organization have a written alternative
                             work option policy?
                                                                                              05>          25.3%       3.4%

                                                                                                           case-by·
                                                                                       Yes           No      case       DNA
                             Does your organization allow:
                                    Job sharing                                        1.6%        733%    18.4%        6.7%
                                    Flex-time                                        28.3          273     38.6         5.8

                                    Telecommuting                                    32.0          25.9    36.0         6.1

                --=?-               Part-time schedule                            c;!2              25     25.6         1.3

                             What determines eligibility for alternative work status?
                             (Figures based on 624 offices that offer at least one option above)
                                    Case-by-case                                                           965%
                                    Minimum time with employer                                             19.2
                                    level of legal experience                                               85

                                                                                                           case-by·
                                                                                       Yes           No     Case        DNA
                             Is there a minimum percentage of full-time
                             hours that a part-time attorney must work?
                             (Figures based on 613 offices allowing part-time
                             schedule either affirmatively or on a case-by-case
                             basis)                                                  28.1%         22.3%   45.2%       4.4%

                             Are attorneys who work part-time and
                             exceed their agreed upon part-time hours
                             compensated in some manner for the
                             additional hours? (Figures based on 613 offices)        54.6           5.2    33.8        6.4
                                    If so, how are they compensated? (Figures based on
                                    542 offices that said yes or case-by-case to compensation)
                                           Salary adjustment                                                   33.0%
                                           Bonus consideration                                                 61.4

                                                                                       Yes           No    case-by·     DNA
                                                                                                             case
                             Are attorneys who work alternative schedules given bonus consideration?
                             (Figures based on offices that allow the alternative on an affirmative and case-by·case basis.
                             Number of offices Is shown In parentheses.)
                                    Job sharing (127)                                 17.3%         3.9%   58.3%       20.5%

                                    Flex·time (426)                                  50.0           3.5    27.7        18.8
                                    Telecommuting (433)                               58.2          25     26.8        12.5
                            ..,..   ParNime schedule (613)
                                                                                  CSB:7J            93     25.1         6.9

                                                                                                           NoOne
                                                                                       Yes           No    Eligible     DNA
                             In the past 5 years, have attorneys made
                             partner who have worked or are currently
                             working an alternative schedule?
                             (Figures based on 624 offices offering at least
                             one option: job sharing, telecommuting, flex·time,
                             or parHime work)                                       <§6%") 17.3%           17.1%       5.0%



                                                                                                                                      EXHIBIT 1
© 2005 NALP- www.nalp.arg                                                                                                            PART5 1 of 2
                                                                                                                                Page 577 of 1248

                                                                                                                               STN D 18-03985-000577
                              •                                                     •
            Case 3:18-cv-00180-SB            Document 19-1                Filed 10/11/18     Page 578 of 600
.   '




                    Pro Bono Policies and Practices
                     Through what Internal means do attorneys learn about and/or are assigned
                     pro bono cases?
                         Circulated memorandum                                       38.0%
                         Circulated e-mail                                          68.4
                          Pro bono coordinator                                       71.1
                          Pro bono committee                                         56.8
                          Random assignment                                          27.6

                                                                             Yes     No       DNA

                     If an associate is Interested in a particular kind
                     of pro bono in which your organization is not
                     currently engaged, is the associate free to
                     bring in the work for consideration for possible
                     representation by the firm 7                           96.4%    0.9%       2.7%

                                                                             Yes    No       NAorDNA

                     Is billable hour credit given for pro bono work?       79.7%   13.0%       7.2%
                          Is there a maximum that will be credited?
                          (Figures based on 508 who give credit)            36.4    48.0      15.6

                     For bonus consideration, Is a pro bono hour
                     equivalent to a billable hour?                         66.2    16.2      17.6




                                                                                                                  EXHIBIT 1
        6                                                                                                            PART
                                                                                                                       1 of 2
                                                                                                       © 2005 NALP- www.nafp.arg
                                                                                                            Page 578 of 1248

                                                                                                           STN D 18-03985-000578
                                                            •
Case 3:18-cv-00180-SB          Document 19-1       Filed 10/11/18   Page 579 of 600


                    •
                              Summary Results
                Survey of Members ofThe State Bar of California
                              December, 2011

I. Since you were admitted to the State Bar of California, how many years have you been
   practicing law?

       I.   Less than I year     6%
       2.   I- 5 years          14%
       3.   6-9years             9%
       4.   10-19 years         21%
       5.   20 or more years    50%

2. Do you currently work as an attorney?

       I. Yes[Skip to Q. 6]     77%
       2. No                    23%

3. Which of the following best describes your current employment situation?

       I. You have a law-related job                  22%
       2. You have a job in which you use
          your legal education                        28%
       3. You are employed in a job in
          which you do not use your legal education   13%
       4. You are currently unemployed                26%
       5. Other                                       II%

4. Are you actively seeking work as an attorney?

       I. Yes                               II%
       2. No [After this, skip to Q. 16]    89%

5. How long have you been seeking work as an attorney?
   [After this, skip to Q. 16]

       I. Under 3 months                    10%
       2.   Between 3 and 6 months          15%
       3.   Between 6 months and one year   15%
       4.   Between I and 2 years           31%
       5.   More than 2 years               29%




                                                                                    EXHIBIT 1
                                                                                   PART 1 of 2
                                                                              Page 579 of 1248

                                                                              STN D 18-03985-000579
                     •                                          •
Case 3:18-cv-00180-SB          Document 19-1         Filed 10/11/18     Page 580 of 600




6. What kind of legal practice do you have?

       I.   Private practice                            67%
       2.   In-house counsel                            10%
       3.   Public Defender                              2%
       4.   District Attorney                            2%
       5.   Government Agency/Judiciary                 II%
       6.   Other                                        7%
       7.   Retired                                      1%

7. Are you an associate, partner or solo practitioner? [Ask only of those in private practice]

       I. Associate              23%
       2. Partner                30%
       3. Solo proprietor        47%

8. What is your primary area or field oflegal practice?

       I.   Business/Contracts                          13%
       2.   Insurance                                    2%
       3.   Domestic/Family                              6%
       4.   Civil rights/Discrimination                  1%
       5.   Real Estate                                  5%
       6.   Criminal Defense                             6%
       7.   Labor and Employment                         7%
       8. Intellectual Property/Copyright/Patent         4%
       9. Civil Litigation                              19%
       I 0. Estateffrust Planning                        6%
       II. Personal Injury                               4%
       12. Other                                        27%

9. Roughly how many attorneys practice in your firm or organization?

       I.   Solo                 33%
       2.   2-5                  20%
       3.   6-20                 15%
       4.   21 -75               II%
       5.   More than 75         22%

I 0. Do you ever work as a mediator or arbitrator?

       I. Yes                    20%
       2. No                     80%




                                                                                           2EXHIBIT 1
                                                                                          PART 1 of 2
                                                                                     Page 580 of 1248

                                                                                    STN D 18-03985-000580
                                                               •
Case 3:18-cv-00180-SB            Document 19-1     Filed 10/11/18     Page 581 of 600


                    •
II. Do you do any pro bono work for people of limited means?

       I. Yes                     58%
       2. No [Skip to Q. 13]      42%

12. Including all types of ·volunteer legal services you provide, approximately how many
    hours of pro bono work do you usually perform annually?

       I.   I - 25 hours          39%
       2.   26-50 hours           24%
       3.   51 -99 hours          II%
       4.   100- 149 hours         8%
       5.   150 - 199 hours        3%
       6.   200 - 249 hours        2%
       7.   250 hours or more      6%
       8.   Not sure               7%

13. On average, how many hours per week do you work in your law practice?

       I.   Less than 25 hours    14%
       2.   25-34 hours            7%
       3.   35-40 hours           19%
       4.   41 -49 hours          29%
       5.   50-59 hours           22%
       6.   60 or more hours       9%

14. Do you use social media such as Facebook or Twitter in your legal practice?

       I. Yes                     14%
       2. No [Skip to Q.l6]       86%

15. Which social media do you use in your legal practice? [Check all that you use]

       Facebook                    9%
       Twitter                     4%
       Linked In                   8%
       Google+                     3%
       MySpace                    <1%
       Digg                       <I%




                                                                                           3EXHIBIT 1
                                                                                          PART 1 of 2
                                                                                     Page 581 of 1248

                                                                                     STN D 18-03985-000581
                                                               •
Case 3:18-cv-00180-SB           Document 19-1       Filed 10/11/18     Page 582 of 600


                      •
16. How often do you visit the State Bar website?

       I.   Every day/Almost every day       2%
       2.   Once or twice a week            II%
       3.   Once or twice a month           32%
       4.   Rarely                          52%
       5.   Never visited [Skip to Q. 21]    3%

17. Overall, how would you rate the usefulness of the State Bar website?

       I.   Very useful           10%
       2.   Useful                55%
       3.   Not very useful       II%
       4.   Not at all useful      2%
       5.   Not certain           22%

18. What features of the State Bar website do you find most useful? [Check all that you use]

       I.   Attorney search                            76%
       2.   MCLE information                           40%
       3.   Paying dues online                         36%
       4.   Ethics/Rules of Conduct                    23%
       5.   Legal news                                 19%
       6.   Attorney disciplinary summaries            16%
       7.   Online CLE                                 15%
       8. Articles                                     13%
       9. Member Benefits/Products/Services            II%
       I 0. Bar exam results                           10%
       II. Sections                                     9%
       12. Announcements/Events                         9%
       13. Other                                        4%

19. Are there any features of the State Bar website you feel could be improved or you would
    like to see added in the future?

       I. Yes                     16%
       2. No [Skip to Q. 21]      84%

20. What features of the State Bar website do you feel could be improved or added in the
    future?

       Will be detailed in future report




                                                                                         4EXHIBIT 1
                                                                                        PART 1 of 2
                                                                                   Page 582 of 1248

                                                                                  STN D 18-03985-000582
                    •                                           •
Case 3:18-cv-00180-SB           Document 19-1       Filed 10/11/18     Page 583 of 600




21. Have you ever taken a course for MCLE credit on the Internet?

       I. Yes [Skip to Q. 23]    60%
       2. No                     40%

22. Do you think you will take a course for MCLE credit on the Internet in the next two
    years?

       I. Yes                    32%
       2. No                     31%
       3. Not certain            37%

23. Do you personally pay the costs of your MCLE courses, or does the firm or organization
    where you work pay these costs?

       I. You pay                                      48%
       2. Your firm or organization pays               39%
       3. Some you pay/Sometimes your firm pays        13%

24. Do you feel MCLE courses are helpful or informative?

       I. Yes                    68%
       2. No                     17%
       3. Not certain            16%

25. Would you please tell us why you feel that way?

       Will be detailed in future report

26. Do you feel substance abuse is a significant problem in the legal profession?

       I. Yes -It is a significant problem              21%
       2. No- It is not a significant problem           27%
       3. Not certain                                   52%

27. Has the State Bar's requirement that every attorney take one hour of substance abuse
    training been helpful or informative?

       I. Yes                    21%
       2. No                     52%
       3. Not certain            27%




                                                                                             5EXHIBIT
                                                                                                   1
                                                                                         PART 1 of 2
                                                                                    Page 583 of 1248

                                                                                    STN D 18-03985-000583
Case 3:18-cv-00180-SB          Document 19-1       Filed 10/11/18     Page 584 of 600


                    •                                          •
28. Have you ever called the State Bar's Ethics Hotline?

       I. Yes                    35%
       2. No [Skip to Q. 30]     65%

29. Was the State Bar's Ethics Hotline helpful in resolving your question?

       I. Yes                    72%
       2. No                     22%
       3. Not certain             6%

30. Have you ever used any State Bar member discount or insurance programs?

       I. Yes                    24%
       2. No                     76%

31. Are there any other member benefit programs you would like the State Bar to offer?

       I. Yes                    20%
       2. No [Skip to Q. 33]     80%

32. What other member programs or services would you like the State Bar to offer?

       Will be detailed in future report

33. Do you feel the annual $410 California attorney licensing fee is too low, too high or
    about right?

       I. Too low                 2%
       2. Too high               60%
       3. About right            38%

34. Do you receive a monthly email of the online California Bar Journal?

       I. Yes                    74%
       2. No [Skip to Q. 38]     14%
       3. Not Certain            12%

35. Do you read any part of the Bar Journal?
    [Among those who answered Yes or Not Certain to previous question]

       I. Yes                    70%
       2. No [Skip to Q. 38]     30%




                                                                                          6EXHIBIT 1
                                                                                         PART 1 of 2
                                                                                    Page 584 of 1248

                                                                                STN D 18-03985-000584
                                                                 •
Case 3:18-cv-00180-SB           Document 19-1         Filed 10/11/18   Page 585 of 600


                     •
36. Which parts or features of the California Bar Journal do you usually use?
    [Check all that you read or use]

       Legal profession news      4 7%
       Discipline summaries       34%
       State Bar news             29%
       Ethics news                25%
       Commentary                 2 I%
       MCLE tests for credit      I 5%
       Job announcements            8%
       Other                        5%

37. If there are any additional features you would like to see in the California Bar Journal,
    please list them below.

            Will be detailed in future report

38. Are you currently an active or inactive member of the bar?

       I. Active                                84%
       2. Inactive [Skip to Q. 40]              16%

39. Do you, your firm or organization carry malpractice insurance?

       I. Yes                     60%
       2. No                      30%
       3. Not certain             I 0%

40. Do you belong to a local or another type of Bar Association?
  · [Check all that you belong to]

       I. Local Bar Association                       43%
       2.   Minority Bar Association                   6%
       3.   Specialty Bar Association                 14%
       4.   Women's Bar Association                    4%
       5.   Other Bar Association                     17%
       6.   Don't belong to other Bar Assoc.          41%




                                                                                         7EXHIBIT 1
                                                                                        PART 1 of 2
                                                                                   Page 585 of 1248

                                                                                  STN D 18-03985-000585
                     •                                      •
Case 3:18-cv-00180-SB          Document 19-1       Filed 10/11/18   Page 586 of 600




41. Where is your office located?

       I. Los Angeles area                         22%
       2. Orange/San Diego                         16%
       3. Riverside/San Bernardino                  2%
       4. Ventura/Santa Barbara                     2%
       5. Central Coast                             2%
       6. San Francisco Bay Area                   23%
       7. Other Northern California                 4%
       8. North Central Valley (Sac. Area North)    5%
       9. South Central Valley                      3%
       I 0. Other California                        I%
       II. Out of State                            12%
       12. Don't have office                        8%

42. What is your age group?

       I.   35 years or less     15%
       2.   36 - 39 years         7%
       3.   40-44 years          10%
       4.   45 - 54 years        20%
       5.   55 years or more     48%

43. What is your gender

       I. Male                 60.6%
       2. Female               39.4%

44. What is your ethnic or racial background?

       I.   White                        79.3%
       2.   African-American              2.7%
       3.   Latino/Hispanic               4.2%
       4.   Asian/Pacific Islander        7.7%
       5.   Native American                .6%
       6.   Other                         2.6%
       7.   Mixed Race/Ethnicity          2.9%

45. What is your domestic status?

       I.   Single                                16.5%
       2.   Separated/Divorced                       9%
       3.   Married                               69.2%
       4.   Living with Someone/Domestic partners 5.3%




                                                                                    8EXHIBIT 1
                                                                                   PART 1 of 2
                                                                              Page 586 of 1248

                                                                             STN D 18-03985-000586
Case 3:18-cv-00180-SB          Document 19-1        Filed 10/11/18      Page 587 of 600


                     •                                           •
46. What is your sexual orientation?

       I.   Heterosexual       95.4%
       2.   Gay                 2.4%
       3.   Lesbian             1.2%
       4.   Bisexual            1.0%

4 7. What is the approximate annual income you receive from your legal practice?

       I. Under $50,000                    26%
       2. $50,000- $99,999                 22%
       3. $100,000-$149,999                20%
       4. $150,000-$199,999                15%
       5. $200,000 - $300,000               9%
       6. More than $300,000                8%

48. How were you contacted about this survey?

       I. Received an email from the State Bar                99.5%
       2. Saw the survey on the State Bar website/Other         .5%

49. Are there any comments you would like to add about any of the topics we discussed in
    this survey?

       Will be detailed in future report

50. To stay in touch with the needs of our members, the State Bar plans on conducting more
    surveys like this in the future. Would you be interested in participating in future research
    studies?

       I. Yes- Would like to participate                                   52%
       2. No- Would not like to participate [Skip to end ofsurvey]         48%




                                                                                               9EXHIBIT
                                                                                                    1
                                                                                          PART 1 of 2
                                                                                     Page 587 of 1248

                                                                                    STN D 18-03985-000587
                        •                                            •
    Case 3:18-cv-00180-SB          Document 19-1         Filed 10/11/18      Page 588 of 600




                                 Background Facts
                    Survey of Members of The State Bar of California
                                  December, 2011
Our firm was retained by The State Bar of California in November 2011 to conduct a survey of
its membership. The primary goal of the research was to determine the current demographic
makeup of the State Bar and to assess any significant changes that may have occurred since past
surveys were conducted.

The survey also measured member sentiment about a number of other topics including MCLE,
State Bar benefit programs, the State Bar website and the California Bar Journal.

The survey was conducted by Hertz Research of Bodega Bay, which also conducted similar
demographic surveys of the State Bar membership in 2001 and 2006. Hertz Research designed
the survey questionnaire in consultation with State Bar staff.

A random sampling of I 0,000 active and inactive members was selected to participate in the
survey. On November 30,2011, selected members were sent an email invitation from the
President of the State Bar asking them to participate in the survey, which was conducted entirely
online. A reminder email invitation was also sent several days later.

As of the December 9, 2011, deadline, 1,820 surveys were completed and were tabulated for this
report. In addition, a link to the survey was posted on the State Bar website. The results of the
survey in this report reflect only the random sample.

Regardless of methodology, all polls are potentially affected by a number of factors that may
influence their accuracy. A common source for survey inaccuracy is sampling error. The number
of respondents largely determines sampling error. Statistical theory indicates that in the case of a
survey with this sample size (1,820 total interviews), the margin of sampling error would be
approximately plus or minus three percent, with a confidence level of 95 percent.

The margin of sampling error for subgroups of respondents is higher than it is for the overall
results. While the survey results should be generally reflective of the demographic makeup of the
State Bar membership, analysis of small subgroups should be viewed with that in mind.

Other sources of error can also impact the accuracy of poll results. These include but are not
limited to, the percentage of the sampling universe who choose to take part in the survey, the
likelihood that respondents are available or connected to the Internet, the wording and ordering
of questions, and the techniques used to determine possible survey participants. The cumulative
impact of these potential sources of error is impossible to assess precisely.




                                                                                               10EXHIBIT 1
                                                                                               PART 1 of 2
                                                                                          Page 588 of 1248

                                                                                         STN D 18-03985-000588
                                  •                                           •
             Case 3:18-cv-00180-SB           Document 19-1        Filed 10/11/18      Page 589 of 600



Paul Kangas
From:                            ABA Member Service <service@americanbar.org>
Sent:                            Monday, March 07, 2016 4:28AM
To:                              Paul Kangas
Subject:                         RE: General Questions and Comments#



Hello,

Thank you for contacting the American Bar Association.

Regrettably we do not have a research librarian on staff to answer specific questions, however you can browse our legal
profession statistics webpage at the link below to assist you in your research:

http:ljwww.americanbar.org/resources for lawyers/profession statistics.html

Visit our website at www.americanbar.org or contact us at www.americanbar.org/contactus. For immediate assistance,
please call the ABA Service Center at 800-285-2221 or 312-988-5522 Monday-Friday between 9:00AM and 6:00 PM ET.

Sincerely,



ABA Service Center
American Bar Association
321 North Clark Street
Chicago, IL 60654

T: 800-285-2221
F: 312-988-5528
service@americanbar.org
www.americanbar.org




From: paul.kangas@standard.com [mailto:paul.kangas@standard.com]
Sent: Thursday, March 03, 2016 4:37 PM
To: ABA Member Service
Subject: General Questions and Comments#

I am ne~ing to determine if most attorney's work an average of more than 40 hours per week. Can you provide
any statistics to indicate the number of hours per week most attorneys work? Thank you in advance for your
assistance.
From Paul Kangas
paul.kangas@standard.com




                                                                                                         EXHIBIT 1
                                                           1                                            PART 1 of 2
                                                                                                   Page 589 of 1248

                                                                                                  STN D 18-03985-000589
                                  •                                         •
              Case 3:18-cv-00180-SB         Document 19-1       Filed 10/11/18    Page 590 of 600



Paul Kangas
From:                            Paul Kangas
Sent:                            Thursday, March 03, 2016 2:54 PM
To:                              'info@osbar.org'
Subject:                         Inquiry



Hello,

I am looking to determine the number of hours most attorneys work per week on average. For example, do most
attorneys work an average of more than 40 hours per week? What percentage of attorneys work less than 40 hours per
week on average? Can you provide any statistics?

Thank you in advance for your assistance.



Paul Kangas, MS, CRC 1Vocational Case Manager
The Standard
Standard Insurance Company
900 SW Fifth Avenue 1Portland, OR 97204
Phone 971.321.75491 Toll Free (BOO) 628-9696, ext. 75491 Fax 971.321.6118
paul.kangas@standard.com 1www.standard.com




                                                                                                     EXHIBIT 1
                                                         1                                          PART 1 of 2
                                                                                               Page 590 of 1248

                                                                                              STN D 18-03985-000590
                                  •                                         •
             Case 3:18-cv-00180-SB          Document 19-1       Filed 10/11/18    Page 591 of 600



Paul Kangas
From:                            Paul Kangas
Sent:                            Thursday, March 03, 2016 2:59 PM
To:                              'media@nysba.org'
Subject:                         Inquiry



Hello,

I am looking to determine the number of hours most attorneys work per week on average. For example, do most
attorneys work an average of more than 40 hours per week? What percentage of attorneys work less than 40 hours per
week on average? Can you provide any statistics?

Thank you in advance for your assistance.



Paul Kangas, MS, CRC I Vocational Case Manager
The Standard
Standard Insurance Company
900 SW Fifth Avenue I Portland, OR 97204
Phone 971.321.75491 Toll Free (800) 628-9696, ext. 75491 Fax 971.321.6118
paul.kangas@standard.com I www.standard.com




                                                                                                     EXHIBIT 1
                                                         1                                          PART 1 of 2
                                                                                               Page 591 of 1248

                                                                                              STN D 18-03985-000591
                                    •                                             •
              Case 3:18-cv-00180-SB            Document 19-1         Filed 10/11/18      Page 592 of 600



Paul Kangas

From:                              Debra Carnes <debrac@wsba.org >
Sent:                              Thursday, March 03, 2016 4:45 PM
To:                                Paul Kangas
Subject:                           FW: Inquiry



Paul:
I was forwarded your question. This is not a question the bar could answer and if you asked 100 attorneys you may get
100 different answers. There are so many different types of Jaw and practices. For instance, fhe hours of big firm
attorneys will most likely differ greatly than those that are in-house counsel, etc. Asking directly may be your best source
of data on this one.

Regards,
Debra



Debra Carnes I Chief Communications Officer
Washington State Bar Association I · · 206.733.5930 IF 206.727.8321 I debrac@wsba.org
1325 Fourth Avenue, Suite 600 I Seattle, WA 98101-2539 I www.wsba.org




From: Paul Kangas [mailto:paui.Kanqas@standard.coml
Sent: Thursday, March 03, 2016 2:53 PM
To: Questions
Subject: Inquiry

Hello,

I am looking to determine the number of hours most attorney's work per week on average. For example, do most
attorney's work an average of more than 40 hours per week? What percentage of attorney's work less than 40 hours
per week on average? Can you provide any statistics?

Thank you in advance for your assistance.

Paul Kangas, MS, CRC 1Vocational Case Manager
The Standard
Standard Insurance Company
900 SW Fifth Avenue I Portland, OR 97204
Phone 971.321.75491 Toll Free (800) 628-9696, ext. 75491 Fax 971.321.6118
paul.kanqas@standard.com 1 www.standard.com




                                                                                                             EXHIBIT 1
                                                              1                                             PART 1 of 2
                                                                                                       Page 592 of 1248

                                                                                                      STN D 18-03985-000592
                 Case 3:18-cv-00180-SB        Document 19-1    Filed 10/11/18     Page 593 of 600



DAWN SCHONBERG
SENIOR BENEFITS REVIEW SPECIALIST
                                  •                                        •
Standard Insurance Company
(971) 321-8765




                                    -         ~h~ ~ntczh~ tr;                            ~
                                            c4(.Q.Q ~ ~U                     v.e.uw..J _

                             6l\Ol.0~ -tub ~                              yQ_l}lQ_WS 1     ~vz:>ps.~c.k­
                             \NM.  s.o-J J._ l~ 1z> tfo1.-,.                             kluJ ~V\ kaY

                             cXcu~~0;-1 - ~~ ~ fo\l<=--j                                 Jo-eL li'Of--   ~(}<_
                             UM.Q.._ L\_o 1..--(   ~ ~~            l"'-    ~ ~                 ccc_   ~-
                             ~~.l~-




                                                                                                     EXHIBIT 1
                                                    THE STANDARD                                    PART 1 of 2
                                                                                               Page 593 of 1248

                                                                                               STN D 18-03985-000593
   Case 3:18-cv-00180-SB              Document 19-1           Filed 10/11/18         Page 594 of 600


                          •       INTEROFFICE MEMORANDUM
                                                                            •
TO: DAWN SCHONBERG, BENEFITS REVIEW SPECIALIST, SR.

RE: BETHANY COLEMAN-FIRE

FROM: PAUL KANGAS, VOCATIONAL CASE MANAGER

SUBJECT: OWN OCCUPATION/SCOPE OF UCENSE

CLAIM#: OOVW3181

DATE: JANUARY 12, 2016




This ftle was referred by the Benefits Review Specialist with the request to identify the claimant's Own
Occupation as defmed by the Group Policy for Professional ServiCes Employers Trust on behalf of
Davis Wright Tremaine ILP. This Group Policy indicates the following definition for Own
Occupation:
         Own Occupation means any employment, business, trade, profession, calling or
         vocation that involves Material Duties of the same general character as the usual
         occupation you are ordinarily performing for your Employer when Disability begins.
         In determining your Own Occupation, we are not limited to looking at the way you
         perform your job for your Employer, but we may also look at the way the occupation
         is generally performed in the national economy. If your Own Occupation involves
         the rendering of professional services and you are required to have a professional or
         occupational license in order to work, your Own Occupation is as broad as the scope
         of your license.
         1-faterial Duties means the essential tasks, functions and operations, and the skills,
         abilities, knowledge, training and experience, generally required by employers from
         those engaged in a particular occupation that cannot be reasonably modified or
         omitted.

The Employer's Statement, dated 12/23/2014, lists a job title of Associate Attorney at Davis Wright
Tremaine LLP. The Employee's Statement, dated 12/3/2014, lists a job title of Associate Attorney;
and duties including: "review documents, write legal documents, analyze client matters, do computer
and book research. [... ] Draft legal memoranda, do legal research, meet with clients." The Job
Description also lists a job title of Associate Attorney; and duties such as: "represents clients in criminal
and civil litigation and other legal proceedings, draws up legal documents, and manages or advises
clients on legal transactions." The claimant's proftle from the employer's website notes that she
concentrates her practice on litigation; and has experience in a wide variety of legal matters, including
bankruptcy, creditor rights, professional liability, and contract disputes.

The Oregon State Bar website was researched and it was found that the claimant is an Active Member
of the Bar. She was admitted to the Oregon Bar on 10/6/2011 and her Bar number is 113574.

Given the above information including the Own Occupation definition, the claimant's Own
Occupation under the group policy will be considered to be as broad as the scope of her license as an
attorney.




                                                                                                         EXHIBIT 1
                                                                          CltJf\ OCG                    PART 1 of 2
                                                                                                   Page 594 of 1248

                                                                                                  STN D 18-03985-000594
  Case 3:18-cv-00180-SB                 Document 19-1            Filed 10/11/18         Page 595 of 600


                           •                                                    •
The Oregon Revised Statutes were reviewed and the following was found, per Volume 1, Chapter 9
regarding the ''Duties of an Attorney" and "Bar Membership Required to Practice Law":
                                                   § 9.460'
                                         DUTIES OF ATTORNEYS
An attorney shall:
(1) Support the Constitution and laws of the United States and of tlus state;
(2) Employ, for the purpose of maintaining tl1e causes confided to the attorney, such means only as are
consistent with truth, and never seek to mislead the court or jury by any artifice or false statement of law or
fact;
(3) Maintain the confidences and secrets of the attorney's clients consistent with the rules of professional
conduct established pursuant to ORS 9.490 (Formulation of rules of professional conduct); and
(4) Never reject, for any personal consideration, the cause of the defenseless or the oppressed. (Amended
by 1989 c.1052 §9; 1991 c.726 §5] ·

                                                   § 9.160 1
                          BAR MEMBERSHIP REQUIRED TO PRACTICE LAW
• EXCEPTIONS
(1) Except as provided in this section, a person may not practice law in this state, or represent that the
person is qualified to practice law in this state, unless the person is an active member of the Oregon State
Bar.
(2) Subsection (1) of tills section does not affect the right to prosecute or defend a cause in person as
provided in ORS 9.320 (Necessity for employment of attorney).
(3) An individual licensed under ORS 696.022 (Licensing system for real estate brokers and property
managers) acting in the scope of the individual's license to arrange a real estate transaction, including the
sale, purchase, exchange, option or lease coupled with an option to purchase, lease for a term of one year
or longer or rental of real property, is not engaged in the practice of law in tills state in violation of
subsection (1) of tills section.
(4) A title insurer authorized to do business in tills state, a title insurance agent licensed under the laws of
tlus state or an escrow agent licensed under tl1e laws of tills state is not engaged in the practice of law in
tlus state in violation of subsection (1) of tills section if, for the purposes of a transaction in which the
insurer or agent provides title insurance or escrow services, the insurer or agent:
(a) Prepares any satisfaction, reconveyance, release, discharge, termination or cancellation of a lien,
encumbrance or obligation;
(b) Acts pursuant to the instructions of tl1e principals to the transaction as scrivener to fill in blanks in any
document selected by the principals;
(c) Presents to tl1e principals to the transaction for their selection any blank form prescribed by statute, rule,
ordinance or other law; or
(d) Presents to the principals to the transaction for their selection a blank form prepared or approved by a
lawyer licensed to practice law in tills state for one or more of tl1e following:
(A) A mortgage.
(B) A trust deed.
(C) A prottilssory note.
(D) An assignment of a mortgagee's interest under a mortgage.
(E) An assignment of a beneficial interest under a trust deed.
(F) An assignment of a seller's or buyer's interest under a land sale contract.
(G) A power of attorney.




                                                        2                                                     EXHIBIT 1
                                                                                                             PART 1 of 2
                                                                                                        Page 595 of 1248

                                                                                                       STN D 18-03985-000595
  Case 3:18-cv-00180-SB                Document 19-1            Filed 10/11/18         Page 596 of 600


                          •
(H) A subordination agreement
                                                                              •
(I) A memorandum of an instrument that is to be recorded in place of the instrument that is the subject of
the memorandum.
(5) In performing the services permitted in subsection (4) of this section, a title insurer, a title insurance
agent or an escrow agent may not draft, select or give advice regarding any real estate document if those
activities require the exercise of informed or trained discretion.
1 Legislative Counsel Committee, G-lAPTER 9-Attornrys; Law libran"es, http://www.leg.state.or.us/ors/009.-
htm! ~(2009) (last accessed 1\lar. 8, 2010).

Relevant to the above statues, it should be noted, per the Oregon State Bar:
   9.005 Definitions for ORS 9.005 to 9.755.
        As used in ORS 9.005 to 9.755, unless the context or subject matter requires otherwise:
   (1) "Attorney" and "member" mean a member of tl1e bar.

The Oregon Code of Professional Conduct was researched, and the following was noted concerning
the "Unauthorized Practice of Law'':
    Rlt!e 5.5 Unauthorized Practice'!( Luv; Mu!tijurisdictiona! Pradice
    (a) A lawyer shall not practice law in a jurisdiction in violation of the regulation of the legal
    profession in that jurisdiction, or assist another in doing so.
    (b) A lawyer who is not admitted to practice in this jurisdiction shall not:
       (1) except as autl10rized by these Rules or other law, establish an office or other systematic and
       continuous presence in this jurisdiction for the practice of law; or
       (2) hold out to the public or otherwise represent that the lawyer is adntitted to practice law in
       this jurisdiction.

The above statutes document that one must be licensed in order to practice law in the State of Oregon.
Given the above information and the group policy definition of Own Occupation, the clainiant's Own
Occupation will be considered to be as broad as the scope of her license to practice law in Oregon.
The overall occupation of Lawyer would be most reasonably represented by the following Dictionary'!(
Ocr:upationa! Titles (DOT) Title, Code, and Definition; this occupation would be considered Sedentary
as it is generally performed.


DOT Title: Lawyer- DOT Code: 110.107-010- DOT Definition:
    Conducts crinlinal and civil lawsuits, draws up legal documents, advises clients as to legal
    rights, and practices other phases oflaw: Gathers evidence in divorce, civil, crinlinal, and other
    cases to formulate defense or to initiate legal action. Conducts research, interviews clients, and
    witnesses and handles other details in preparation for trial. Prepares legal briefs, develops
    strategy, arguments and testimony in preparation for presentation of case. Files brief with
    court clerk. Represents client in court, and before quasi-judicial or administrative agencies of
    government. Interprets laws, rulings, and regulations for individuals and businesses. May
    confer with colleagues with specialty in area of lawsuit to establish and verify basis for legal
    proceedings.!>.fay act as trustee, guardian, or executor. 1fay draft wills, trusts, transfer of assets,
    gifts and other documents. May advise corporate clients concerning transactions of business
    involving internal affairs, stockholders, directors, officers and corporate relations \vith general
    public. !\fay supervise and coordinate activities of subordinate legal personnel. May prepare
    business contracts, pay taxes, settle labor disputes, and administer other legal matters. May
    teach college courses in law. May specialize in specific phase of law.



                                                       3                                                    EXHIBIT 1
                                                                                                           PART 1 of 2
                                                                                                      Page 596 of 1248

                                                                                                     STN D 18-03985-000596
                         •
  Case 3:18-cv-00180-SB             Document 19-1          Filed 10/11/18       Page 597 of 600


                                                                        •
For additional information regarding the physical demands, aptitudes, temperaments, and
environmental conditions, please refer to the attached document and follow-up with a Vocational Case
Manager as necessary.

I hope this information will be of help in your analysis. Please let me know what further assistance,
if any, that I can provide in this matter.




                                                   4                                                EXHIBIT 1
                                                                                                   PART 1 of 2
                                                                                              Page 597 of 1248

                                                                                             STN D 18-03985-000597
                                                                                         •
                   Case 3:18-cv-00180-SB               Document     19-1 Filed 10/11/18           Page 598 of 600


                                           •
1/1212016                                                Welcome to the Oregoo state Bar Online




                  OSB Membership Directory
                                                                                                        New Search




                           Bethany Lynne Coleman-Fire
                                 Bar Number 113574

                                      ~        Active Member

                                  Admit Date 10/6/2011

                             Mailing Address Bethany Lynne Coleman-Fire
                                             Davis Wright Tremaine LLP
                                             1300 SW 5th Ave Ste 2400
                                             Portland OR 97201

                                      County Multnomah

                                      Phone 503 778-5439

                                         Fax
                                       Email bethanycolemanfire@dwtcom
                                     Website www.dwt.com/peoplelbethanylcolemanfire

                          IShow Disciplinary History
                            If you have trouble locating a member, please call us for assistance at (503) 620-
                                 0222 xO, or toll-free In Oregon at (BOO) 452-8260 xO, or send an email to
                                                               jnfo@osbar org




                                                                                                                       EXHIBIT 1
                                                                                                                      PART 1 of 2
                                                                                                                 Page 598 of 1248
https:ltwww.osbar.org/members/membersearch_display.asp?lr113574&s= 1                                                             111

                                                                                                                 STN D 18-03985-000598
      Case 3:18-cv-00180-SB        Document 19-1       Filed 10/11/18     Page 599 of 600


                          •  Physical Demands- Strength Ratings*
                                                                    •
S- Sedentary Work- Exerting up to 10 pounds of force occasionally. (Occasionally: activity or
condition exist up to 1/3 of the time) and/or a negligible amount force frequently (Frequently:
activity or condition exists from 1/3 to 2/3 of the time) to lift, carry, push, pull, or otherwise
move objects, including the human body. Sedentary work involves sitting most of the time, but
may involve walking or standing for brief periods of time. Jobs are sedentary if walking and
standing are required only occasionally and all other sedentary criteria are met.
L- Light Work- Exerting up to 20 pounds of force occasionally, and/or up to 10 pounds of force
frequently, and/or a negligible amount of force constantly (Constantly: activity or condition
exists 2/3 or more of the time) to move objects. Physical demand requirements are in excess of
those for Sedentary Work. Even though the weight lifted may be only a negligible amount, a job
should be rated Light Work: (1) when it requires walking or standing to significant degree; or (2)
when it requires sitting most ofthe time but entails pushing and/or pulling of arm or leg controls;
and/or (3). when the job requires working at a production rate pace entailing the constant pushing
and/or pulling of materials even though the weight of those materials is negligible. NOTE: The
constant stress and strain of maintaining a production rate pace, especially in an industrial
setting, can be and is physically demanding of a worker even though the amount of force exerted
is negligible.                                                                      ·
  M- Medium Work- Exerting 20 to 50 pounds of force occasionally, and/or 10 to 25 pounds of
. force frequently, and/or greater than negligible up to 10 pounds of force constantly to move
  objects. Physical Demand requirements are in excess of those for Light Work.
H- Heavy Work- Exerting 50 to 100 pounds of force occasionally, and/or 25 to 50 pounds of
force frequently, and/or 10 to 20 pounds of force constantly to move objects. Physical Demand
requirements are in excess of those Medium Work.
V- Very Heavy Work- Exerting to excess of 100 pounds of force occasionally, and/or in excess
to 50 pounds of force frequently, and/or in excess of 20 pounds of force constantly to move
objects. Physical Demand requirements are in excess of those for Heavy Work.


* As described in the Dictionary of Occupational Titles, Fourth Edition Revised 1991 US
Department of Labor Employment and Training Administration.




                                                                                             EXHIBIT 1
                                                                                            PART 1 of 2
                                                                                       Page 599 of 1248

                                                                                     STN D 18-03985-000599
                           •
         Case 3:18-cv-00180-SB      Document 19-1        Filed 10/11/18       Page 600 of 600




Name                       Paul Kangas
                                                                     •
Title                      Vocational Case Manager

Office                     Employee Benefits

Joined Standard In         May 2011
Positions Held at          Vocational Case Manager
Standard

                           Vocational Rehabilitation Counselor, September 2009 - May 20 II
                           State of Oregon, Office of Vocational Rehabilitation Services
                           Vocational Rehabilitation Counselor Intern, January 2009- August 2009
Other Industry             State of Oregon, Office of Vocational Rehabilitation Services
Experience                 Counselor Intern, January 2009-August 2009
                           Family Solutions, Inc.
                           Family Support Specialist, July 2008-August 2009
                           Family Solutions, Inc.

Professional Designation   Certified Rehabilitation Counselor, CRC

                           •   Master of Science - Rehabilitation Counseling; Portland State
                               University, Portland, Oregon
                           •   Bachelor of Science; Portland State University, Portland, Oregon

Education and Training     •   Continuing Education Credits in: Ethics, Motivational Interviewing,
                               Functional Limitations of Traumatic Brain Injury, Case Management,
                               Assessment, Supported Employment, Workers Compensation,
                               Functional Limitations of ADHD, Work Based Vocational Evaluation,
                               Transition from School to Work




                                                                                                EXHIBIT 1
                                                                                               PART 1 of 2
                                                                                          Page 600 of 1248

                                                                                         STN D 18-03985-000600
